Case 20-11177-KBO   Doc 613-5   Filed 08/28/20   Page 1 of 466




         Exhibit C
Case 20-11177-KBO   Doc 613-5   Filed 08/28/20   Page 2 of 466
                    Case 20-11177-KBO              Doc 613-5 Filed 08/28/20
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                               Page 3 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîè
           Policy Number:
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ          US00075683DO19A                                          Greenwich
                                                                                          Ø×ÙØÔÇ  Insurance
                                                                                                     ÝÑÒÚ×ÜÛÒÌ×ßÔCompany
      Ì«®²»® Ú¿´µ of Number: US00075683DO18A
           Renewal                                                                    XL SpecialtyÌ«®²»®    Ú¿´µ Company
                                                                                                      Insurance
    ±¾»®³¿§»®ò½±³                                                                        Members±¾»®³¿§»®ò½±³
                                                                                                 of the XL America Companies
  ß«¹ ðëô îðîð ïìæîè                                                                        ß«¹ ðëô îðîð
                                                                                            Executive    Officesïìæîè
                   MANAGEMENT LIABILITY AND
                                                                                                   70 Seaview Avenue
                    COMPANY REIMBURSEMENT                                                          Stamford, CT 06902-6040
                INSURANCE POLICY DECLARATIONS                                                      Telephone 877-953-2636


          THIS IS A CLAIMS MADE POLICY. EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS POLICY ONLY APPLIES TO
          CLAIMS FIRST MADE DURING THE POLICY PERIOD OR, IF APPLICABLE, THE OPTIONAL EXTENSION PERIOD. THE
          LIMIT OF LIABILITY AVAILABLE TO PAY DAMAGES OR SETTLEMENTS SHALL BE REDUCED AND MAY BE
          EXHAUSTED BY THE PAYMENT OF DEFENSE EXPENSES. THIS POLICY DOES NOT PROVIDE FOR ANY DUTY BY
          THE INSURER TO DEFEND ANY INSURED. PLEASE READ AND REVIEW THE POLICY CAREFULLY.


          Item 1.      Name and Mailing Address of Parent Company:

                       Akorn, Inc.
                       1925 West Field Court, Suite 300
                       Lake Forest, IL 60045

          Item 2.      Policy Period:        From:          September 01, 2019         To:         Septemnber 01, 2021

                                             At 12:01 A.M. Standard Time at your Mailing Address Shown Above

          Item 3.      Limit of Liability:
                       $5,000,000. Aggregate, each Policy Period (including Defense Expenses)

          Item 4.      Retentions:

                                        $0    each Insured Person under INSURING AGREEMENT I (A)
                                $3,500,000    each Claim under INSURING AGREEMENT I (B)
                                $3,500,000    each Claim under INSURING AGREEMENT I (C)

          Item 5.      Optional Extension Period:

                       Length of Optional Extension Period:
                       (Either one year or two years after the end of the Policy Period, at the election of the Parent Company)
                       Premium for Optional Extension Period:                  One Year:     $2,187,500.00
                                                                               Two Years:    N/A
                                                                           Three Years:      N/A


          Item 6.      Pending and Prior Litigation Date:                April 24, 2002

          Item 7.      Notices required to be given to the Insurer must be addressed to:
                 XL Professional Insurance
                 100 Constitution Plaza, 17th Floor
                 Hartford, CT 06103
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                 Toll Free Telephone: 877-953-2636                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                            ß«¹ ðëô îðîð ïìæîè
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         DO 70 00 11 01                                    Ì«®²»® Ú¿´µ
                                                                                                                         Page 1 of 2
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîè
                       Case 20-11177-KBO              Doc 613-5 Filed 08/28/20
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                             Page 4 of 466
                                                            Ì«®²»® Ú¿´µ
                      MANAGEMENT LIABILITY AND COMPANY     REIMBURSEMENT POLICY DECLARATIONS
                                                 ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           Item 8.   Premium:                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³ Taxes, Surcharges or Fees:                                          $0.00
                                                                                                ±¾»®³¿§»®ò½±³
                     Total Policy Premium:                                    $2,325,000.00
  ß«¹ ðëô îðîð ïìæîè                                                                          ß«¹ ðëô îðîð ïìæîè
            Item 9.      Policy Forms and Endorsements Attached at Issuance:
                         DO 71 00 09 99 XL 82 01 07 07 XL 80 24 03 03 DO 72 06 02 00 DO 83 27 07 01 DO 83 125 08 06
                         DO 83 126 08 06 DO 83 133 12 06 DO 80 395 01 07 DO 80 213 02 03 XL 83 07 01 00
                         DO 80 562 06 10 DO 83 130 08 06 DO 80 17 05 00 DO 83 09 06 00 DO 80 284 08 04 DO 80 02 02 10
                         DO 80 342 10 05 DO 80 376 11 06 XL 80 02 03 00 DO 80 436 08 07 DO 83 12 08 00
                         DO 80 503 11 08 DO 80 142 10 01 DO 80 123 06 01 DO 80 46 07 00 DO 80 129 07 01
                         DO 80 357 05 06 DO 80 504 12 08 DO 80 286 08 04 DO 80 559 06 10 Manuscript 194 07 01
                         Manuscript 7260 07 07 DO 80 289 09 04 DO 80 717 10 15 DO 80 627 05 12 DO 80 241 11 03
                         DO 80 05 03 00 DO 80 567 07 10 DO 80 578 11 10 DO 80 480 06 08 XL 80 72 06 13 XL 80 74 07 13
                         DO 80 12 04 00



            Countersigned:                                            By:
                                         Date                                 Authorized Representative




            THESE DECLARATIONS AND THE POLICY, WITH THE ENDORSEMENTS, ATTACHMENTS, AND THE APPLICATION SHALL
            CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE INSURER AND THE INSURED RELATING TO THIS INSURANCE.




            In Witness Whereof, the Insurer has caused this Policy to be executed by its authorized officers, but this
            Policy will not be valid unless countersigned on the Declarations page, if required by law, by a duly
            authorized representative of the Insurer.




                             Nicholas M. Brown, Jr.                                          Theresa M. Morgan
                                   President                                                     Secretary
                                                      Greenwich Insurance Company




                             Nicholas M. Brown, Jr.                                          Theresa M. Morgan
                                   President                                                     Secretary
                                                  XL Specialty Insurance Company




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                          ß«¹ ðëô îðîð ïìæîè
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           DO 70 00 11 01                                    Ì«®²»® Ú¿´µ
                                                                                                                 Page 2 of 2
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc 613-5 Filed 08/28/20
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 5 of 466
                                                      Ì«®²»® Ú¿´µ
                                                    ±¾»®³¿§»®ò½±³
                                                   ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                 IN WITNESS                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè

                                      XL SPECIALTY INSURANCE COMPANY

                                                 REGULATORY OFFICE
                                         505 EAGLEVIEW BOULEVARD, SUITE 100
                                              DEPARTMENT: REGULATORY
                                                EXTON, PA 19341-1120
                                                 PHONE: 800-688-1840


       It is hereby agreed and understood that the following In Witness Clause supercedes any and all other In Witness
       clauses in this policy.

       All other provisions remain unchanged.




       IN WITNESS WHEREOF, the Insurer has caused this policy to be executed and attested, and, if required by state
       law, this policy shall not be valid unless countersigned by a duly authorized representative of the Insurer.




        Joseph Tocco                                                    Toni Ann Perkins
        President                                                       Secretary




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
       LAD 400 0915 XLS
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
               © 2015 X.L. America, Inc. All Rights Reserved.
                                                     Ì«®²»® Ú¿´µ
                                                                 May not be copied without permission.
                                                    ±¾»®³¿§»®ò½±³
                                                   ß«¹ ðëô îðîð ïìæîè
                  Case 20-11177-KBO          Doc 613-5       Filed 08/28/20    Page 6 of 466
                                                    Ì«®²»® Ú¿´µ
                                                  ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè        POLICYHOLDER DISCLOSURE                             ß«¹ ðëô îðîð ïìæîè
                                    NOTICE OF TERRORISM
                                    INSURANCE COVERAGE

          Coverage for acts of terrorism is already included in your current policy. You are hereby
          notified that under the Terrorism Risk Insurance Program Reauthorization Extension Act of
          2007, the definition of “act of terrorism” has changed. As defined in Section 102(1) of the
          Act: The term “act of terrorism” means any act that is certified by the Secretary of the
          Treasury in concurrence with the Secretary of the State, and the Attorney General of the
          United States—to be an act of terrorism; to be a violent act or an act that is dangerous to
          human life, property, or infrastructure; to have resulted in damage within the United States,
          or outside the United States in the case of certain air carriers or vessels or the premises of
          a United States mission; and to have been committed by an individual or individuals as part
          of an effort to coerce the civilian population of the United States or to influence the policy
          or affect the conduct of the United States Government by coercion. Under your existing
          coverage, any losses caused by certified acts of terrorism may be partially reimbursed by
          the United States under a formula established by federal law. Under this formula, the United
          States generally reimburses 85% of covered terrorism losses exceeding the statutorily
          established deductible paid by the insurance company providing the coverage. However,
          your policy may contain other exclusions that may affect your coverage. The Terrorism Risk
          Insurance Program Reauthorization Extension Act contains a $100 billion cap that limits
          U.S. Government reimbursement as well as insurers’ liability for losses resulting from
          certified acts of terrorism when the amount of such losses exceeds $100 billion in any one
          calendar year. If the aggregate insured losses for all insurers exceed $100 billion, your
          coverage may be reduced.

          The portion of your annual premium that is attributable to coverage for acts of terrorism is:
          $ waived. Any premium waiver is only valid for the current Policy Period.


          I ACKNOWLEDGE THAT I HAVE BEEN NOTIFIED THAT UNDER THE TERRORISM RISK
          INSURANCE PROGRAM REAUTHORIZATION EXTENSION ACT OF 2007, ANY LOSSES
          CAUSED BY CERTIFIED ACTS OF TERRORISM UNDER MY POLICY COVERAGE WILL BE
          PARTIALLY REIMBURSED BY THE UNITED STATES AND I HAVE BEEN NOTIFIED OF THE
          AMOUNT OF MY PREMIUM ATTRIBUTABLE TO SUCH COVERAGE.

          Name of Insurer: XL Specialty Insurance Company

          Policy Number: US00075683DO17A

          ____________________________
          Signature of Insured

          ____________________________
          Print Name and Title

          ____________________________
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            Date                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                            ß«¹ ðëô îðîð ïìæîè
                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                     Ì«®²»® Ú¿´µ
                                                   ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæîè
                      Case 20-11177-KBO           Doc 613-5 Filed 08/28/20
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 7 of 466
                                                          Ì«®²»® Ú¿´µ
                                        NOTICE ß«¹
                                               TO      POLICYHOLDERS
                                                   ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                     ±¾»®³¿§»®ò½±³
          U.S. TREASURY DEPARTMENT’S OFFICE OF FOREIGN ASSETS CONTROL
  ß«¹ ðëô îðîð ïìæîè                                ß«¹ ðëô îðîð ïìæîè
                                                            (“OFAC”)

          No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of
          your policy. You should read your policy and review your Declarations page for complete information on
          the coverages you are provided.

          This Policyholder Notice provides information concerning possible impact on your insurance coverage
          due to the impact of U.S. Trade Sanctions1. Please read this Policyholder Notice carefully.

          In accordance with the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
          regulations, or any other U.S. Trade Sanctions embargoes or export controls applied by any regulatory
          body, if it is determined that you or any other insured, or any person or entity claiming the benefits of this
          insurance has violated U.S. sanctions, embargoes or export controls law, is a Specially Designated
          National and Blocked Person (“SDN”), or is owned or controlled by an SDN, this insurance will be
          considered a blocked or frozen contract. When an insurance policy is considered to be such a blocked
          or frozen contract, neither payments nor premium refunds may be made without authorization from OFAC
          or the applicable regulator. Other limitations on the premiums and payments also apply.



          1
           “U.S Trade Sanctions” may be promulgated by Executive Order, act of Congress, regulations from the
          U.S. Departments of State, Treasury, or Commerce, regulations from the State Insurance Departments,
          etc.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
         PN CW 05 0519
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè©2019 X.L. America, Inc. All rights reserved. May not be copiedß«¹
                                                                                   without
                                                                                        ðëôpermission.
                                                                                            îðîð ïìæîè
                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîè
                        Case 20-11177-KBO             Doc 613-5 Filed 08/28/20
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                           Page 8 of 466
                                           NOTICE TO   POLICYHOLDERS
                                                   Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                        PRIVACY POLICY              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
         The AXA XL insurance group (the “Companies”), believes personal information that±¾»®³¿§»®ò½±³
    ±¾»®³¿§»®ò½±³                                                                             we collect about our customers,
  ß«¹ ðëôpotential customers, and proposed insureds (referred to collectively in this Privacy Policy as “customers”) must be
           îðîð ïìæîè                                                                      ß«¹ ðëô îðîð ïìæîè
         treated with the highest degree of confidentiality. For this reason and in compliance with the Title V of the Gramm-
           Leach-Bliley Act (“GLBA”), we have developed a Privacy Policy that applies to all of our companies. For purposes
           of our Privacy Policy, the term “personal information” includes all information we obtain about a customer and
           maintain in a personally identifiable way. In order to assure the confidentiality of the personal information we collect
           and in order to comply with applicable laws, all individuals with access to personal information about our customers
           are required to follow this policy.

           Our Privacy Promise

           Your privacy and the confidentiality of your business records are important to us. Information and the analysis of
           information is essential to the business of insurance and critical to our ability to provide to you excellent, cost-
           effective service and products. We understand that gaining and keeping your trust depends upon the security and
           integrity of our records concerning you. Accordingly, we promise that:

           1. We will follow strict standards of security and confidentiality to protect any information you share with us or
              information that we receive about you;
           2. We will verify and exchange information regarding your credit and financial status only for the purposes of
              underwriting, policy administration, or risk management and only with reputable references and clearinghouse
              services;
           3. We will not collect and use information about you and your business other than the minimum amount of
              information necessary to advise you about and deliver to you excellent service and products and to administer
              our business;
           4. We will train our employees to handle information about you or your business in a secure and confidential
              manner and only permit employees authorized to use such information to have access to such information;
           5. We will not disclose information about you or your business to any organization outside the AXA XL insurance
              group of Companies or to third party service providers unless we disclose to you our intent to do so or we are
              required to do so by law;
           6. We will not disclose medical information about you, your employees, or any claimants under any policy of
              insurance, unless you provide us with written authorization to do so, or unless the disclosure is for any specific
              business exception provided in the law;
           7. We will attempt, with your help, to keep our records regarding you and your business complete and accurate,
              and will advise you how and where to access your account information (unless prohibited by law), and will
              advise you how to correct errors or make changes to that information; and
           8. We will audit and assess our operations, personnel and third party service providers to assure that your privacy
              is respected.

           Collection and Sources of Information

        We collect from a customer or potential customer only the personal information that is necessary for (a) determining
        eligibility for the product or service sought by the customer, (b) administering the product or service obtained, and
        (c) advising the customer about our products and services. The information we collect generally comes from the
        following sources:
             Submission – During the submission process, you provide us with information about you and your business,
             such as your name, address, phone number, e-mail address, and other types of personal identification
             information;
             Quotes – We collect information to enable us to determine your eligibility for the particular insurance product
             and to determine the cost of such insurance to you. The information we collect will vary with the type of
             insurance you seek;
             Transactions – We will maintain records of all transactions with us, our affiliates, and our third party service
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
             providers, including your insurance coverage selections, premiums, billingØ×ÙØÔÇ    ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                            and payment   information, claims
     Ì«®²»®history,
              Ú¿´µ and other information related to your account;                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
         PN CW 02 0119
   ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
                                              © 2019 X.L. America, Inc. All Rights Reserved.
                                                  May not be copied without permission.
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîè
                        Case 20-11177-KBO             Doc 613-5 Filed 08/28/20
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                           Page 9 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîè
            Claims – If you obtain insurance from us, we will maintain records related Ø×ÙØÔÇ
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    to any claims that may be made under
                                                                                                  ÝÑÒÚ×ÜÛÒÌ×ßÔ
            your policies. The investigation of a claim necessarily involves collection of a broad range of information about
      Ì«®²»®many
             Ú¿´µ issues, some of which does not directly involve you. We will share with Ì«®²»®you anyÚ¿´µ
                                                                                                         facts that we collect
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
            about your claim unless we are prohibited by law from doing so. The process of claim investigation, evaluation,
  ß«¹ ðëô îðîð
            and ïìæîè
                settlement also involves, however, the collection of advice, opinions, and ß«¹comments
                                                                                                ðëô îðîðfromïìæîè
                                                                                                                many people,
                including attorneys and experts, to aid the claim specialist in determining how best to handle your claim. In
                order to protect the legal and transactional confidentiality and privileges associated with such opinions,
                comments and advice, we will not disclose this information to you; and
                Credit and Financial Reports – We may receive information about you and your business regarding your credit.
                We use this information to verify information you provide during the submission and quote processes and to
                help underwrite and provide to you the most accurate and cost-effective insurance quote we can provide.

           Retention and Correction of Personal Information

           We retain personal information only as long as required by our business practices and applicable law. If we become
           aware that an item of personal information may be materially inaccurate, we will make reasonable effort to re-verify
           its accuracy and correct any error as appropriate.

           Storage of Personal Information

           We have in place safeguards to protect data and paper files containing personal information.

           Sharing/Disclosing of Personal Information

           We maintain procedures to assure that we do not share personal information with an unaffiliated third party for
           marketing purposes unless such sharing is permitted by law. Personal information may be disclosed to an
           unaffiliated third party for necessary servicing of the product or service or for other normal business transactions as
           permitted by law.

           We do not disclose personal information to an unaffiliated third party for servicing purposes or joint marketing
           purposes unless a contract containing a confidentiality/non-disclosure provision has been signed by us and the third
           party. Unless a consumer consents, we do not disclose “consumer credit report” type information obtained from an
           application or a credit report regarding a customer who applies for a financial product to any unaffiliated third party
           for the purpose of serving as a factor in establishing a consumer’s eligibility for credit, insurance or employment.
           “Consumer credit report type information” means such things as net worth, credit worthiness, lifestyle information
           (piloting, skydiving, etc.) solvency, etc. We also do not disclose to any unaffiliated third party a policy or account
           number for use in marketing. We may share with our affiliated companies information that relates to our experience
           and transactions with the customer.

           Policy for Personal Information Relating to Nonpublic Personal Health Information

           We do not disclose nonpublic personal health information about a customer unless an authorization is obtained
           from the customer whose nonpublic personal information is sought to be disclosed. However, an authorization shall
           not be prohibited, restricted or required for the disclosure of certain insurance functions, including, but not limited
           to, claims administration, claims adjustment and management, detection, investigation or reporting of actual or
           potential fraud, misrepresentation or criminal activity, underwriting, policy placement or issuance, loss control and/or
           auditing.

           Access to Your Information

           Our employees, employees of our affiliated companies, and third party service providers will have access to
           information we collect about you and your business as is necessary to effect transactions with you. We may also
           disclose information about you to the following categories of person or entities:
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            Your independent insurance agent or broker;
      Ì«®²»®An
             Ú¿´µ
               independent claim adjuster or investigator, or an attorney or expert involved inÌ«®²»®   Ú¿´µ
                                                                                                the claim;
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
         PN CW 02 0119
  ß«¹ ðëô îðîð ïìæîè                    © 2019 X.L. America, Inc. All Rights Reserved.   ß«¹ ðëô îðîð ïìæîè
                                                  May not be copied without permission.
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîè
                       Case 20-11177-KBO            Doc 613-5        Filed 08/28/20       Page 10 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîè
            Persons or organizations that conduct scientific studies, including actuaries
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       and accountants;
                                                                                      Ø×ÙØÔÇ    ÝÑÒÚ×ÜÛÒÌ×ßÔ
            An insurance support organization;
      Ì«®²»®Another
             Ú¿´µ insurer if to prevent fraud or to properly underwrite a risk;               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
            A state insurance department or other governmental agency, if required by federal, state or local laws; or
  ß«¹ ðëô îðîð
            Any ïìæîè                                                                     ß«¹ ðëô
                persons entitled to receive information as ordered by a summons, court order,      îðîð
                                                                                               search    ïìæîè
                                                                                                      warrant, or subpoena.

           Violation of the Privacy Policy

           Any person violating the Privacy Policy will be subject to discipline, up to and including termination.




           For more information or to address questions regarding this privacy statement, please contact your broker.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
         PN CW 02 0119
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
                                             © 2019 X.L. America, Inc. All Rights Reserved.
                                                  May not be copied without permission.
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîè
                    Case 20-11177-KBO       Doc  613-5 Filed 08/28/20
                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                  Page 11 of 466
                                                     Ì«®²»® Ú¿´µ
                                 NOTICE TO    POLICYHOLDERS
                                         ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                              FRAUD NOTICE                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè
           Alabama
                                                                                 ß«¹ ðëô îðîð ïìæîè
                           Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                           benefit or who knowingly presents false information in an application for insurance is
                           guilty of a crime and may be subject to restitution fines or confinement in prison, or any
                           combination thereof.
          Arkansas         Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                           benefit or knowingly presents false information in an application for insurance is guilty of
                           a crime and may be subject to fines and confinement in prison.
          Colorado         It is unlawful to knowingly provide false, incomplete, or misleading facts or
                           information to an insurance company for the purpose of defrauding or attempting
                           to defraud the company. Penalties may include imprisonment, fines, denial of
                           insurance, and civil damages. Any insurance company or agent of an insurance
                           company who knowingly provides false, incomplete, or misleading facts or
                           information to a policyholder or claimant for the purpose of defrauding or
                           attempting to defraud the policyholder or claimant with regard to a settlement or
                           award payable from insurance proceeds shall be reported to the Colorado Division
                           of Insurance within the Department of Regulatory Agencies.
          District of      WARNING: It is a crime to provide false or misleading information to an insurer for the
          Columbia         purpose of defrauding the insurer or any other person. Penalties include imprisonment
                           and/or fines. In addition, an insurer may deny insurance benefits if false information
                           materially related to a claim was provided by the applicant.
          Florida          Any person who knowingly and with intent to injure, defraud, or deceive any insurer files
                           a statement of claim or an application containing any false, incomplete, or misleading
                           information is guilty of a felony of the third degree.
          Kansas           A "fraudulent insurance act" means an act committed by any person who, knowingly and
                           with intent to defraud, presents, causes to be presented or prepares with knowledge or
                           belief that it will be presented to or by an insurer, purported insurer, broker or any agent
                           thereof, any written, electronic, electronic impulse, facsimile, magnetic, oral, or
                           telephonic communication or statement as part of, or in support of, an application for the
                           issuance of, or the rating of an insurance policy for personal or commercial insurance, or
                           a claim for payment or other benefit pursuant to an insurance policy for commercial or
                           personal insurance which such person knows to contain materially false information
                           concerning any fact material thereto; or conceals, for the purpose of misleading,
                           information concerning any fact material thereto.
          Kentucky         Any person who knowingly and with intent to defraud any insurance company or other
                           person files an application for insurance containing any materially false information or
                           conceals, for the purpose of misleading, information concerning any fact material thereto
                           commits a fraudulent insurance act, which is a crime.
          Louisiana        Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                           benefit or knowingly presents false information in an application for insurance is guilty of
                           a crime and may be subject to fines and confinement in prison.
          Maine            It is a crime to knowingly provide false, incomplete or misleading information to an
                           insurance company for the purpose of defrauding the company. Penalties may include
                           imprisonment, fines, or denial of insurance benefits.
          Maryland         Any person who knowingly or willfully presents a false or fraudulent claim for payment of
                           a loss or benefit or who knowingly or willfully presents false information in an application
                           for insurance is guilty of a crime and may be subject to fines and confinement in prison.
          New Jersey       Any person who includes any false or misleading information on an application for an
                           insurance policy is subject to criminal and civil penalties.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè
       PN CW 01 0719
                                                                                    ß«¹ ðëô îðîð ïìæîè
                                   © 2019 X.L. America, Inc. All Rights Reserved.
                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                       May not be copied  without permission.
                                                   Ì«®²»® Ú¿´µ
                                                   ±¾»®³¿§»®ò½±³
                                                  ß«¹ ðëô îðîð ïìæîè
                 Case 20-11177-KBO        Doc  613-5 Filed 08/28/20
                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                               Page 12 of 466
                                                   Ì«®²»® Ú¿´µ
                               NOTICE TO    POLICYHOLDERS
                                       ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           New Mexico    ANY PERSON WHO KNOWINGLY PRESENTS A FALSE OR FRAUDULENT CLAIM
      Ì«®²»® Ú¿´µ        FOR PAYMENT OF A LOSS OR BENEFIT OR KNOWINGLY                   Ì«®²»®   Ú¿´µ
                                                                                                PRESENTS     FALSE
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
                         INFORMATION IN AN APPLICATION FOR INSURANCE IS GUILTY OF A CRIME AND
  ß«¹ ðëô îðîð ïìæîè     MAY BE SUBJECT TO CIVIL FINES AND CRIMINAL PENALTIES.      ß«¹ ðëô îðîð ïìæîè
          New York       General: All applications for commercial insurance, other than automobile
                         insurance: Any person who knowingly and with intent to defraud any insurance
                         company or other person files an application for insurance or statement of claim
                         containing any materially false information, or conceals for the purpose of misleading,
                         information concerning any fact material thereto, commits a fraudulent insurance act,
                         which is a crime, and shall also be subject to a civil penalty not to exceed five thousand
                         dollars and the stated value of the claim for each such violation.

                         All applications for automobile insurance and all claim forms: Any person who
                         knowingly makes or knowingly assists, abets, solicits or conspires with another to make
                         a false report of the theft, destruction, damage or conversion of any motor vehicle to a
                         law enforcement agency, the department of motor vehicles or an insurance company,
                         commits a fraudulent insurance act, which is a crime, and shall also be subject to a civil
                         penalty not to exceed five thousand dollars and the value of the subject motor vehicle or
                         stated claim for each violation.

                         Fire: Any person who knowingly and with intent to defraud any insurance company or
                         other person files an application for insurance containing any false information, or
                         conceals for the purpose of misleading, information concerning any fact material thereto,
                         commits a fraudulent insurance act, which is a crime.

                         The proposed insured affirms that the foregoing information is true and agrees that these
                         applications shall constitute a part of any policy issued whether attached or not and that
                         any willful concealment or misrepresentation of a material fact or circumstances shall be
                         grounds to rescind the insurance policy.
          Ohio           Any person who, with intent to defraud or knowing that he is facilitating a fraud against
                         an insurer, submits an application or files a claim containing a false or deceptive
                         statement is guilty of insurance fraud.
          Oklahoma       WARNING:: Any person who knowingly, and with intent to injure, defraud or deceive any
                         WARNING
                         insurer, makes any claim for the proceeds of an insurance policy containing any false,
                         incomplete or misleading information is guilty of a felony.

                         WARNING: All Workers Compensation InsuranceInsurance:
                         Any person or entity who makes any material false statement or representation, who
                         willfully and knowingly omits or conceals any material information, or who employs any
                         device, scheme, or artifice, or who aids and abets any person for the purpose of:
                         1. obtaining any benefit or payment,
                         2. increasing any claim for benefit or payment, or
                         3. obtaining workers' compensation coverage under this act, shall be guilty of a felony
                              punishable pursuant to Section 1663 of Title 21 of the Oklahoma Statutes.
          Pennsylvania   Any person who knowingly and with intent to defraud any insurance company or other
                         person files an application for insurance or statement of claim containing any materially
                         false information or conceals for the purpose of misleading, information concerning any
                         fact material thereto commits a fraudulent insurance act, which is a crime and subjects
                         such person to criminal and civil penalties.

                         Automobile Insurance: Any person who knowingly and with intent to injure or defraud
                         any insurer files an application or claim containing any false, incomplete or misleading
                         information shall, upon conviction, be subject to imprisonment for up to seven years and
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                         the payment of a fine of up to $15,000.
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè
       PN CW 01 0719
                                                                                   ß«¹ ðëô îðîð ïìæîè
                                 © 2019 X.L. America, Inc. All Rights Reserved.
                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                     May not be copied  without permission.
                                                 Ì«®²»® Ú¿´µ
                                                ±¾»®³¿§»®ò½±³
                                               ß«¹ ðëô îðîð ïìæîè
                      Case 20-11177-KBO         Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 13 of 466
                                                          Ì«®²»® Ú¿´µ
                                    NOTICE TO    POLICYHOLDERS
                                            ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           Puerto Rico        Any person who knowingly and with the intention of defrauding presents false
      Ì«®²»® Ú¿´µ             information in an insurance application, or presents,Ì«®²»®      helps, Ú¿´µ
                                                                                                        or causes the
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
                              presentation of a fraudulent claim for the payment of a loss or any other benefit,
  ß«¹ ðëô îðîð ïìæîè          or presents more than one claim for the same damage      ß«¹    ðëô îðîð
                                                                                          or loss,         ïìæîèa felony
                                                                                                    shall incur
                              and, upon conviction, shall be sanctioned for each violation by a fine of not less
                              than five thousand dollars ($5,000) and not more than ten thousand dollars
                              ($10,000), or a fixed term of imprisonment for three (3) years, or both penalties.
                              Should aggravating circumstances [be] present, the penalty thus established may
                              be increased to a maximum of five (5) years, if extenuating circumstances are
                              present, it may be reduced to a minimum of two (2) years.
           Rhode Island       Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                              benefit or knowingly presents false information in an application for insurance is guilty of
                              a crime and may be subject to fines and confinement in prison.
           Tennessee          It is a crime to knowingly provide false, incomplete or misleading information to an
                              insurance company for the purpose of defrauding the company. Penalties include
                              imprisonment, fines and denial of insurance benefits.

                              Workers’ Compensation: It is a crime to knowingly provide false, incomplete or
                              misleading information to any party to a workers’ compensation transaction for the
                              purpose of committing fraud. Penalties include imprisonment, fines and denial of
                              insurance benefits.
           Utah               Workers’ Compensation: Any person who knowingly presents false or fraudulent
                              underwriting information, files or causes to be filed a false or fraudulent claim for disability
                              compensation or medical benefits, or submits a false or fraudulent report or billing for
                              health care fees or other professional services is guilty of a crime and may be subject to
                              fines and confinement in state prison.
           Virginia           It is a crime to knowingly provide false, incomplete or misleading information to an
                              insurance company for the purpose of defrauding the company. Penalties include
                              imprisonment, fines and denial of insurance benefits.
           Washington         It is a crime to knowingly provide false, incomplete or misleading information to an
                              insurance company for the purpose of defrauding the company. Penalties include
                              imprisonment, fines and denial of insurance benefits.
           West Virginia      Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                              benefit or knowingly presents false information in an application for insurance is guilty of
                              a crime and may be subject to fines and confinement in prison.
           All Other States   Any person who knowingly and willfully presents false information in an application for
                              insurance may be guilty of insurance fraud and subject to fines and confinement in
                              prison. (In Oregon, the aforementioned actions may constitute a fraudulent insurance
                              act which may be a crime and may subject the person to penalties).




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè
       PN CW 01 0719
                                                                                          ß«¹ ðëô îðîð ïìæîè
                                      © 2019 X.L. America, Inc. All Rights Reserved.
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                          May not be copied  without permission.
                                                      Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO           Doc  613-5 Filed 08/28/20
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                   Page 14 of 466
                                  NOTICE TO   POLICYHOLDERS
                                          ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
                                                           ILLINOIS
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                 ß«¹ ðëô îðîð ïìæîè
       This notice is to advise you if you are having problems with your insurance company or agent, do not hesitate to
       contact the insurance company or agent to resolve your problem.

                                 FOR INFORMATION, OR TO MAKE A COMPLAINT, CALL:

                                                     1-800-622-7311
                                                         AXA XL
                                                    SEAVIEW HOUSE
                                                  70 SEAVIEW AVENUE
                                                STAMFORD, CT 06902-6040


           You may also contact the Public Service Division of the Department of Insurance at the following address:

                                              Illinois Department of Insurance
                                         Consumer Division or Public Services Section
                                                  320 W. Washington Street
                                                     Springfield, IL 62767

                                                  Toll-free: 1-866-445-5364
                                            TDD 217/524-4872 / Fax: 217/558-2083


                                       http://mc.insurance.illinois.gov/messagecenter.nsf




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                 ß«¹ ðëô îðîð ïìæîè
        PN IL 02 0119                     © 2019 X.L. America, Inc. All Rights Reserved.                    Page 1 of 1
                                             May not be copied without permission.
                                                       Ì«®²»® Ú¿´µ
                                                     ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 15 of 466
                                                                                                       XL 82 01 07 07
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 1                            ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè

                       CHANGE OF PREAMBLE ENDORSEMENT


       The preamble to this Policy is amended to read in its entirety as follows:

       In consideration of the payment of the premium, and in reliance on all statements made and information
       furnished to the Insurer identified in the Declarations (hereinafter the Insurer) including the Application and
       subject to all of the terms, conditions and limitations of all of the provisions of this Policy, the Insurer, the
       Insured Persons and the Company agree as follows:




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        XL 82 01 07 07                                                                                     Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 16 of 466
                                                                                                      XL 80 24 03 03
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 2                            ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè

                         TERRORISM PREMIUM ENDORSEMENT

       Please note: The portion of your annual premium set forth in Item 8. of the Declarations that is attributable to
       coverage for acts of terrorism is: $ waived.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        XL 80 24 03 03                                                                                    Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                     Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 17 of 466
                                                                                                          DO 72 06 02 00
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 3                            ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                               Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                        ILLINOIS AMENDATORY ENDORSEMENT


       1.      Section VI. GENERAL CONDITIONS (C) OTHER INSURANCE AND SERVICE IN CONNECTION WITH
               NON-PROFIT ENTITIES AND JOINT VENTURES (1) is deleted and replaced by the following:

               (1)     Except as provided in Section (C)(2) below, if the Insureds have insurance provided by other
                       companies against a Loss covered by this Policy, the Insurer shall not be liable under this Policy
                       for a greater proportion of such Loss than the Limit of Liability stated in the Declarations bears to
                       the total applicable Limit of Liability for all valid and collectible insurance against such Loss.

       2.      Section VI. GENERAL CONDITIONS (E) CANCELLATION AND RENEWAL OF COVERAGE (2) is
               amended by the addition of the following:

               The Insurer will also mail a copy of notice of cancellation to the Parent Company’s broker and any
               mortgagee or lienholder, if known.

       3.      Section VI. GENERAL CONDITIONS (E) CANCELLATION AND RENEWAL OF COVERAGE (3) is
               amended by the addition of the following:

               The notice of non-renewal will state the reason for such non-renewal. The Insurer will also mail a copy of
               the notice to the Parent Company’s agent of record or broker and any mortgagee or lienholder, if known.

       All other terms, conditions and limitations of this Policy remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 72 06 02 00                                                                                        Page 1 of 1
                                                        Ì«®²»® Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 18 of 466
                                                                                                         DO 83 27 07 01
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 4                            ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                      AMEND INSURED vs. INSURED EXCLUSION


       In consideration of the premium charged, Section III Exclusions (G) of the Policy is amended to read in its entirety
       as follows:

               “(G)    by, on behalf of, or in the name or right of, the Company or any Insured Person, except and to the
                       extent such Claim:

                       (1)      is brought derivatively by a security holder of the Company who, when such Claim is made
                                and maintained is acting independently of, and without the active solicitation, assistance,
                                participation or intervention of an Insured Person or the Company;

                       (2)      is brought by the Bankruptcy Trustee or Examiner of the Company or any assignee of such
                                Trustee or Examiner, or any Receiver, Conservator, Rehabilitator, or Liquidator or
                                comparable authority of the Company;

                       (3)      any Claim in the form of a crossclaim, third party claim or other claim for contribution or
                                indemnity by an Insured Person which is part of or results directly from a Claim which is
                                not otherwise excluded by the terms of this Policy; or

                       (4)      is an Employment Practices Claim;”




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 83 27 07 01                                                                                        Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                     Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 19 of 466
                                                                                                          DO 83 125 08 06
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 5                            ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                 EXCLUSION (G) ENDORSEMENT


       In consideration of the premium charged, Section III Exclusion (G) of the Policy shall not apply to the extent a Claim
       is brought and maintained by an Insured Person:

               (a)     who has not served as a director, officer, member of the Board of Managers, or employee of the
                       Company for at least two (2) years prior to the date such Claim is first made; and

               (b)     who is acting independently of, and without the solicitation, assistance, participation or
                       intervention of an Insured Person or the Company.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 83 125 08 06                                                                                         Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 20 of 466
                                                                                                         DO 83 126 08 06
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 6                            ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                 EXCLUSION (G) ENDORSEMENT


       In consideration of the premium charged, Section III Exclusion (G) of the Policy shall not apply to the extent a Claim
       is brought and maintained in a non-common law jurisdiction outside the United States of America, including its
       territories and possessions.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 83 126 08 06                                                                                        Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 21 of 466
                                                                                                         DO 83 133 12 06
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 7                            ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                 EXCLUSION (G) ENDORSEMENT


       In consideration of the premium charged, Section III Exclusion (G) of the Policy shall not apply to the extent a Claim
       is brought by a creditors committee of the Company in the event such Company files for relief under Title 11 of the
       United States Code.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 83 133 12 06                                                                                        Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 22 of 466
                                                                                                        DO 80 395 01 07
                                                         Ì«®²»® Ú¿´µ
        Endorsement No.: 8                             ±¾»®³¿§»®ò½±³
                                                                     Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                      ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                  AMEND DEFINITION OF LOSS ENDORSEMENT


       In consideration of the premium charged, Section II Definitions (M) of the Policy is amended to read in its entirety
       as follows:

               "(M)    'Loss' means damages, judgments, settlements or other amounts (including punitive, exemplary or
                       multiplied damages, where insurable by law) and Defense Expenses in excess of the Retention
                       that the Insured is legally obligated to pay. Loss will not include

                       (1)     fines, penalties or taxes imposed by law;

                       (2)     taxes or wages; or

                       (3)     matters which are uninsurable under the law pursuant to which this Policy is construed.

               NOTE: With respect to judgments in which punitive, exemplary or multiplied damage are awarded, the
                     coverage provided by this Policy shall apply to the broadest extent permitted by law. If, based on
                     the written opinion of counsel for the Insured, punitive damages are insurable under applicable law,
                     the Insurer will not dispute the written opinion of the counsel for the Insured."




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 395 01 07                                                                                      Page 1 of 1
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîè
                     Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 23 of 466
                                                                                                          DO 80 213 02 03
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 9                            ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                      AMEND DEFINITION OF SECURITIES CLAIM
                                 ENDORSEMENT

       In consideration of the premium charged, Section II Definitions (Q) of the Policy is amended to read in its entirety
       as follows:

       "(Q)    'Securities Claim' means a Claim, other than an administrative or regulatory proceeding against or
               investigation of a Company, made against any Insured:

               (1)     for a violation of any federal, state, local regulation, statute or rule (whether statutory or common
                       law) regulating securities, including but not limited to the purchase or sale of, or offer to purchase
                       or sell, securities which is:

                       (a)      brought by any person or entity based upon, arising out of, directly or indirectly resulting
                                from, in consequence of, or in any way involving the purchase or sale of, or offer to
                                purchase or sell, securities of the Company; or

                       (b)      brought by a security holder of a Company with respect to such security holder's interest
                                in securities of such Company; or

               (2)    brought derivatively on behalf of the Company by a security holder of such Company.

               Notwithstanding the foregoing, the term 'Securities Claim' shall include an administrative or regulatory
               proceeding against a Company, but only if and only during the time that such proceeding is also
               commenced and continuously maintained against an Insured Person."




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 213 02 03                                                                                         Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 24 of 466
                                                                                                           XL 83 07 01 00
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 10                           ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                 SPECIFIED CLAIMS EXCLUSION


       In consideration of the premium charged, no coverage will be available under this Policy for Loss, including Defense
       Expenses, in connection with any proceeding set forth below, or in connection with any Claim based on, arising out
       of, directly or indirectly resulting from, in consequence of, or in any way involving any such proceeding or any fact,
       circumstance or situation underlying or alleged therein:

       Those legal proceedings described in Item 3. Of the Form 10K annual report pursuant to Section 13r 15(d) of e
       Securities Exchange Act of 1934 for year ended December 31, 2001.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        XL 83 07 01 00                                                                                         Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                      Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 25 of 466
                                                                                                           DO 80 562 06 10
                                                         Ì«®²»® Ú¿´µ
        Endorsement No.: 11                            ±¾»®³¿§»®ò½±³
                                                                     Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                      ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
                            SECTION 11, 12 & 15 ENDORSEMENT


       In consideration of the premium charged:

       (1)     Notwithstanding Endorsement No. 8. to this Policy, Section II Definition (M)(3) of the Policy is amended to
               read in its entirety as follows:

               “(3)     matters which are uninsurable under the law pursuant to which this Policy is construed; provided
                        that the Insurer will not assert that the portion of any settlement in a Claim arising from an initial
                        or subsequent public offering of the Company’s securities constitutes uninsurable loss due to the
                        alleged violations of Section 11 and/or 12 of the Securities Act of 1933 as amended (including
                        alleged violations of Section 11 and/or 12 of the Securities Act of 1933 by a Controlling Person
                        pursuant to Section 15 of the Securities Act of 1933).”

       (2)     Section III Exclusion (F)(2) of the Policy will not apply to allegations in a Claim asserted against an
               Insured under Section 11 and/or 12 of the Securities Act of 1933 as amended arising out of an initial or
               subsequent public offering of the Company’s securities (including alleged violations of Section 11 and/or
               12 of the Securities Act of 1933 by a Controlling Person pursuant to Section 15 of the Securities Act of
               1933).




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 562 06 10                                                                                 Page 1 of 1
                                                      Ì«®²»® Ú¿´µ
                   © 2010 X.L. America, Inc. All Rights Reserved.
                                                    ±¾»®³¿§»®ò½±³ May not be copied without permission.
                                                      ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 26 of 466
                                                                                                         DO 83 130 08 06
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 12                           ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                 EXCLUSION (G) ENDORSEMENT


       In consideration of the premium charged, Section III Exclusion (G) of the Policy shall not apply to the extent a Claim
       is brought by an employee or an Insured Person of the Company pursuant to any federal or state whistleblower
       protection statute or any rule or regulation promulgated thereunder.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 83 130 08 06                                                                                        Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 27 of 466
                                                                                                           DO 80 17 05 00
                                                         Ì«®²»® Ú¿´µ
        Endorsement No.: 13                            ±¾»®³¿§»®ò½±³
                                                                     Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                      ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                ADD COVERAGE FOR COSTS INCURRED IN
             INVESTIGATING AND EVALUATING SHAREHOLDER
                         DERIVATIVE DEMANDS


       (1)     In addition to the coverage otherwise provided under this Policy, but still subject to the Insurer’s maximum
               aggregate Limit of Liability as set forth in ITEM 3 of the Declarations, the Insurer shall pay on behalf of the
               Company all Investigation Costs resulting solely from any Shareholder Derivative Demand first made during
               the Policy Period or, if applicable, the Optional Extension Period, for a Wrongful Act committed or attempted,
               or allegedly committed or attempted, by any Insured Person.

       (2)     “Investigation Costs” mean reasonable fees and expenses of attorneys and experts retained by the
               Company, or by its board of directors or any committee thereof, that are incurred by the Company in the
               Company’s investigation or evaluation of a Shareholder Derivative Demand. Investigation Costs will not
               include the Company’s overhead expenses or any salaries, wages, fees or benefits of its directors, officers
               or employees.

       (3)     “Shareholder Derivative Demand” means a written demand, made by one or more of the shareholders of
               the Company upon the Company’s board of directors, for the Company to bring a civil proceeding in a court
               of law against an Insured Person.

       (4)     The Insurer’s maximum aggregate limit of liability under this Policy for Investigation Costs shall be $250,000,
               which amount shall be part of, and not in addition to, the Insurer’s maximum aggregate Limit of Liability
               under this Policy as set forth in ITEM 3 of the Declarations. Payment by the Insurer of Investigation Costs
               shall reduce the Limit of Liability.

       (5)     The coverage provided under paragraph (1) above will be subject to the exclusions set forth in Section III
               of this Policy and to any exclusions that may be set forth in other endorsements to this Policy, and any
               references in those exclusions to Loss and Claims shall be deemed to refer instead to Investigative Costs
               and Shareholder Derivative Demands, respectively.

       (6)     No retention will apply to Investigation Costs payable under paragraph (1) above.

       (7)     It shall be the duty of the Company to investigate and evaluate any Shareholder Derivative Demand.

       (8)     For purposes of the coverage provided under paragraph (1) above, all references in Sections V.C and VI
               to Loss and Defense Expenses shall be deemed to refer instead to Investigative Costs, and all references
               in Sections V.C and VI to Claims shall be deemed to refer instead to Shareholder Derivative Demands.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 17 05 00                                                                                          Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                     Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 28 of 466
                                                                                                        DO 83 09 06 00
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 14                           ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                              ERISA EXCLUSION


       In consideration of the premium charged, Section III Exclusions (C) is deleted and replaced by the following:

               (C)     for any actual or alleged violation of the Employee Retirement Income Security Act of 1974 (ERISA)
                       as amended or any regulation promulgated thereunder or any similar, federal, state or local law or
                       regulation;

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 83 09 06 00                                                                                       Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 29 of 466
                                                                                                          DO 80 284 08 04
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 15                           ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè

          AMEND GENERAL CONDITIONS (C)(1) ENDORSEMENT

       In consideration of the premium charged, Section VI General Conditions (C)(1) of the Policy is amended to read in
       its entirety as follows:

       “(1)    All Loss payable under this Policy will be specifically excess of and will not contribute with any other valid
               and collectible insurance, including but not limited to any insurance under which there is a duty to defend,
               unless such other insurance is specifically excess of this Policy. This Policy will not be subject to the
               terms of any other insurance policy.”




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 284 08 04                                                                                         Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 30 of 466
                                                                                                          DO 80 02 02 10
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 16                           ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                      AMEND DEFINITION OF INSURED PERSON

       In consideration of the premium charged, the term “Insured Person,” as defined in Section II Definition (J)(1) of the
       Policy, shall include those individuals holding the following positions for the Company:

                                                    General Counsel



       All other terms, conditions and limitations of this policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 02 02 10                                                                                        Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO             Doc  613-5 Filed 08/28/20
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 31 of 466
                                                                                                            DO 80 342 10 05
                                                          Ì«®²»® Ú¿´µ
        Endorsement No.: 17                             ±¾»®³¿§»®ò½±³
                                                                      Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                    12:01 A.M. Standard Time
                                                       ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
          AMEND DEFINITION OF APPLICATION ENDORSEMENT


       In consideration of the premium charged, the term “Application” shall include all reports, statements, prospectuses
       and other materials filed by the Company with the Securities and Exchange Commission on or after that date which
       is one (1) year before the date of the Application but before the Inception Date set forth in ITEM 2 of the Declarations,
       and Section II DEFINITIONS (A) of the Policy will be deemed to have been amended accordingly.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 342 10 05                                                                                           Page 1 of 1
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîè
                     Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 32 of 466
                                                                                                           DO 80 376 11 06
                                                         Ì«®²»® Ú¿´µ
        Endorsement No.: 18                            ±¾»®³¿§»®ò½±³
                                                                     Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                      ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                                        PRIORITY OF PAYMENTS


       In consideration of the premium charged:

               (1)     It is understood and agreed that if Loss, including Defense Expenses, shall be payable under more
                       than one of the INSURING AGREEMENTS, then the Insurer shall, to the maximum extent
                       practicable and subject at all times to the Insurer’s maximum aggregate Limit of Liability as set forth
                       in ITEM 3 of the Declarations, pay such Loss as follows:

                       (a)     first, the Insurer shall pay that Loss, if any, which the Insurer may be liable to pay on behalf
                               of the Insured Persons under INSURING AGREEMENT (A);

                       (b)     second, the Insurer shall pay that Loss, if any, which the Insurer may be liable to pay on
                               behalf of the Company under INSURING AGREEMENT (B); and

                       (c)     third, the Insurer shall make such other payments which the Insurer may be liable to make
                               under INSURING AGREEMENT (C) or otherwise.

               (2)     The bankruptcy or insolvency of any entity or organization entitled to coverage under this Policy or
                       of any Insured Person will not relieve the Insurer of any of its obligations hereunder. It is understood
                       and agreed that the coverage provided under this Policy is intended to protect and benefit the
                       Insured Persons. Further, if a liquidation or reorganization proceeding is commenced (whether
                       voluntarily or involuntarily) under Title 11 of the United States Code, as amended, or any similar
                       state, local or foreign law (“Bankruptcy Law”) by or against the Parent Company and/or any other
                       entity or organization entitled to coverage under this Policy, then with respect to any covered Claim,
                       the Insureds hereby:

                       (a)     waive and release any automatic stay or injunction to the extent it may apply in such
                               proceeding to the proceeds of this Policy under such Bankruptcy Law; and

                       (b)     agree not to oppose or object to any efforts by the Insurer or any Insured to obtain relief
                               from any stay or injunction applicable to the proceeds of this Policy as a result of the
                               commencement of such liquidation or reorganization proceeding.

               (3)     Nothing in this endorsement is intended, nor shall it be construed, to increase the Insurer’s
                       maximum aggregate Limit or Limits of Liability under this Policy as set forth in ITEM 3 of the
                       Declarations.




       All other terms, conditions and limitations of this Policy shall remain unchanged.


Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 376 11 06                                                                                          Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 33 of 466
                                                                                                             XL 80 02 03 00
                                                         Ì«®²»® Ú¿´µ
        Endorsement No.: 19                            ±¾»®³¿§»®ò½±³
                                                                     Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                      ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                                   WORLDWIDE ENDORSEMENT


       In consideration of the premium charged:

                (1)    Notwithstanding differences in the substantive and procedural laws of any foreign jurisdiction as
                       compared to the United States federal and state laws, the Insurer agrees to provide coverage in
                       foreign jurisdictions worldwide and agrees that it shall interpret the coverage provided by this Policy
                       at least as broadly, and with the same intent of coverage, as if Loss had been sustained in the
                       United States.

                (2)    In the event that a jurisdiction in which any Insured(s) is doing business requires by law or regulation
                       that the Insurer uses approved, filed or otherwise accepted local policy forms, the Insurer shall take
                       such steps as are necessary to ensure that the coverage provided under this Policy is effective in
                       such jurisdiction on the same or better terms and for the same term as hereunder.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        XL 80 02 03 00                                                                                           Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 34 of 466
                                                                                                        DO 80 436 08 07
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 20                           ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                     AMEND NOTICE OF CLAIM ENDORSEMENT


       In consideration of the premium charged, Section VI General Conditions (A)(1) of the Policy is amended to read in
       its entirety as follows:

       “(1)    As a condition precedent to any right to payment under this Policy with respect to any Claim, the Insured
               shall give written notice to the Insurer of any Claim as soon as practicable after it is first made and the
               Chief Executive Officer, Chief Financial Officer and/or General Counsel of the Parent Company first
               becomes aware of such Claim, but in no event later than sixty (60) days after the expiration of the Policy
               Period.”

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 436 08 07                                                                                       Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                     Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 35 of 466
                                                                                                           DO 83 12 08 00
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 21                           ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                              AMEND DISHONESTY EXCLUSION


       In consideration of the premium charged, Section III Exclusion (F) is deleted and replaced by the following:

               (F)     brought about or contributed to in fact by any:

                       (1)     intentionally dishonest, fraudulent or criminal act or omission or any willful violation of any
                               statute, rule or law; or

                       (2)     profit or remuneration gained by any Insured to which such Insured is not legally entitled;

                       as determined by a final adjudication in the underlying action;

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 83 12 08 00                                                                                          Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO             Doc  613-5 Filed 08/28/20
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 36 of 466
                                                                                                            DO 80 503 11 08
                                                         Ì«®²»® Ú¿´µ
        Endorsement No.: 22                            ±¾»®³¿§»®ò½±³
                                                                     Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                      ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
                 AMEND DEFINITION OF CLAIM ENDORSEMENT


       In consideration of the premium charged:

       (1)     The term “Claim,” as defined in Section II Definitions of the Policy, will include any official written request
               for Extradition of any Insured Person or the execution of a warrant for the arrest of any Insured Person
               where such execution is an element of Extradition.

       (2)     Solely for the purposes of this Endorsement, the term “Extradition” means any formal process by which an
               Insured Person located in any country is surrendered to any other country for trial or otherwise to answer
               any criminal accusation.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 503 11 08                                                                                 Page 1 of 1
                                                      Ì«®²»® Ú¿´µ
                   © 2008 X.L. America, Inc. All Rights Reserved.
                                                    ±¾»®³¿§»®ò½±³ May not be copied without permission.
                                                      ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 37 of 466
                                                                                                      DO 80 142 10 01
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 23                           ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                            AMEND SECTION IV ENDORSEMENT


       In consideration of the premium charged, Section IV Limit of Liability, Indemnification and Retentions (F) of the
       Policy is deleted in its entirety.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 142 10 01                                                                                    Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                     Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 38 of 466
                                                                                                          DO 80 123 06 01
                                                         Ì«®²»® Ú¿´µ
        Endorsement No.: 24                            ±¾»®³¿§»®ò½±³
                                                                     Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                      ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                       AMEND DEFINITION OF INSURED PERSON
                                 ENDORSEMENT


       In consideration of the premium charged, Section II Definitions (J)(3) and (J)(4) are amended to read in their entirety
       as follows:

               (3)     an individual identified in (J)(1) above who, at the request of the Company, is serving as a director,
                       officer, trustee, regent or governor of a Non-Profit Entity;

               (4)     any individual identified in (J)(1) above who, at the request of the Company is serving in an elected
                       or appointed position having fiduciary, supervisory or managerial duties and responsibilities
                       comparable to those of an Insured Person of the Company, regardless of the name or title by which
                       such position is designated, of a Joint Venture; or

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 123 06 01                                                                                         Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                     Case 20-11177-KBO          Doc 613-5       Filed 08/28/20       Page 39 of 466
                                                                                                           DO 80 46 07 00
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 25                           ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                       AMEND DEFINITION OF INSURED PERSON


       In consideration of the premium charged, the term “Insured Person” shall include any employee of the Company,
       but only if and to the extent that such employee is included as a co-defendant in a Claim contemporaneously with
       or subsequent to the naming of one or more directors or officers of the Company as a defendant or defendants in
       such Claim for one or more Wrongful Acts; provided that:

               (1)     subject to of the terms, conditions, limitations and endorsements of this Policy, the Insurer shall be
                       liable in respect of Claims against such Insured Persons only to pay Loss under Section I. Insuring
                       Agreement (B), which Loss the Company shall pay to or on behalf of such Insured Persons as
                       indemnification, and

               (2)     the Insurer shall not be liable to pay Loss under Section I. Insuring Agreement (A) in respect of
                       Claims against such Insured Persons.

       All other terms, conditions and limitations of this policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 46 07 00                                                                                         Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                    Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 40 of 466
                                                                                                         DO 80 129 07 01
                                                       Ì«®²»® Ú¿´µ
        Endorsement No.: 26                          ±¾»®³¿§»®ò½±³
                                                                   Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
                                                    ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                               Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                  ß«¹ ðëô îðîð ïìæîè
                            EMERGENCY LOSS ENDORSEMENT


       In consideration of the premium charged:

              (1)     In addition to the coverage afforded pursuant to Insuring Agreements (A), (B) and (C), but subject
                      to the maximum aggregate Limit of Liability set forth in Item 3 of the Declarations and the provisions
                      below, the Insurer shall pay on behalf of the Company Emergency Loss resulting from an
                      Emergency occurring during the Policy Period, or, if applicable, the Optional Extension Period and
                      reported to the Insurer pursuant to paragraph (7) below.

              (2)     It is understood and agreed that the payment of any Emergency Loss pursuant to this Policy shall
                      not waive any rights of the Insurer available under this Policy or at law.

              (3)     Solely with respect to this endorsement, the following terms shall have the meanings set forth
                      below:

                      (a)     “Effect of the Common Stock Price” means that the price per share of the Company’s
                              common stock shall decrease by the greater of $5 per share or 10% net of the change in
                              the Standard & Poor’s Composite Index within a 24 hour period.

                      (b)     “Emergency” means the public announcement of any of the following events which, in the
                              good faith opinion of the chief financial officer of the Company, is reasonably likely to cause
                              or did cause an Effect on the Common Stock Price:

                              (i)      the Company’s past or future earnings or sales, which is substantially less favorable
                                       than any of the following: (A) the Company’s prior years earning or sales for the
                                       same period; (B) the Company’s prior public statements or projections regarding
                                       earnings or sales for such period; or (C) an outside securities analyst’s published
                                       estimate of the Company’s earnings or sales;

                              (ii)     an unforeseen loss of: (A) the Company’s intellectual property rights for a patent,
                                       trademark or copyright, other than by expiration; (B) a major customer or client of
                                       the Company; or (C) a major contract with the Company;

                              (iii)    the recall of a major product of the Company or the unforeseen delay in the
                                       production of a major product of the Company;

                              (iv)     the Company has caused the bodily injury, sickness, mental anguish, emotional
                                       distress, disease or death of a group of persons, or damage or destruction of any
                                       tangible property including loss of use thereof;

                              (v)      layoffs by the Company of its employees, or the death or resignation of one or more
                                       key directors or officers of the Parent Company;

                              (vi)     a restatement of the previously filed financial statements of the Company;
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ           (vii)
                                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                       the elimination or suspension of regularly scheduled dividends previously paid by
      Ì«®²»® Ú¿´µ                      the Company;                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè          (viii)   the Company intends to write-off a material amount
                                                                                     ß«¹ofðëô
                                                                                           its assets;
                                                                                               îðîð ïìæîè
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 129 07 01                                                                                        Page 1 of 3
                                                        Ì«®²»® Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO        Doc  613-5 Filed 08/28/20
                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                  Page 41 of 466
                                                     Ì«®²»® Ú¿´µ
                                                   ±¾»®³¿§»®ò½±³
                                                  ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ         (ix)    the Company has defaulted or intends to default
                                                                              Ø×ÙØÔÇon itsÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                           debt or intends to engage
                                    in a debt restructuring;
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³           (x)                                                        ±¾»®³¿§»®ò½±³
                                    the Company intends to file for bankruptcy protection, a third party is seeking to file
  ß«¹ ðëô îðîð ïìæîè                                                                ß«¹ ðëô
                                    for involuntary bankruptcy on behalf of the Company,    or îðîð    ïìæîèproceedings
                                                                                                bankruptcy
                                    are imminent, whether voluntary or involuntary;

                            (xi)    the commencement or threat of commencement of litigation or governmental or
                                    regulatory proceedings against the Company; or

                            (xii)   an unsolicited written offer or bid, whether publicly announced or privately made,
                                    by any person or entity, other than an Insured or any affiliate of an Insured, to a
                                    director or officer of the Company to effect a Change in Control;

                            provided that Emergency shall not include any event relating to:

                            (1)     any fact, circumstance, situation, transaction, event, or wrongful act which was the
                                    subject of any notice given under any other policy;

                            (2)     any fact, circumstance, situation, transaction, event or wrongful act underlying or
                                    alleged in any prior and/or pending litigation or administrative or regulatory
                                    proceeding or arbitration which was brought prior to April 24, 2001; or

                            (3)     any actual, alleged or threatened discharge, dispersal, release, escape, seepage,
                                    transportation, emission, treatment, removal or disposal of pollutants,
                                    contaminants, or waste of any kind including but not limited to nuclear material or
                                    nuclear waste or any actual or alleged direction, request or voluntary decision to
                                    test for, abate, monitor, clean up, recycle, remove, recondition, reclaim, contain,
                                    treat, detoxify or neutralize pollutants, contaminants or waste of any kind including
                                    but not limited to nuclear material or nuclear waste.

                            An Emergency shall first occur when any Company or any of its directors or officers first
                            becomes aware of such Emergency. An Emergency shall conclude immediately when the
                            Emergency Firm advises the Company that such Emergency no longer exists or when the
                            applicable limit of liability has been exhausted.

                      (c)   “Emergency Firm” means any public relations firm, crisis management firm or law firm hired
                            by the Company, with the prior written approval of the Insurer, to perform Emergency
                            Services.

                      (d)   “Emergency Loss” means:

                            (i)     reasonable and necessary fees and expenses incurred by an Emergency Firm in
                                    the performance of Emergency Services for the Company;

                            (ii)    reasonable and necessary fees and expenses incurred in the printing, advertising,
                                    mailing of materials; and

                            (iii)   travel costs incurred by any director, officer, member of the Board of Managers,
                                    employee or agent of the Company or the Emergency Firm,

                            in connection with an Emergency and incurred during the pendency of, of within 90 days
                            immediately prior to and in anticipation of, an Emergency for which the Company is legally
                            liable.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ    (e)    “Emergency Services” means those services performed by anÌ«®²»®   Ú¿´µ Firm in advising
                                                                                      Emergency
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
                            the Company or a director, officer or employee of the Company   on minimizing potential
  ß«¹ ðëô îðîð ïìæîè        harm to the Company from an Emergency, including but ß«¹not
                                                                                     ðëôlimited
                                                                                           îðîðtoïìæîè
                                                                                                  maintaining and
                            restoring investor confidence in the Company.
                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          DO 80 129 07 01                                                                                    Page 2 of 3
                                                     Ì«®²»® Ú¿´µ
                                                   ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæîè
                         Case 20-11177-KBO          Doc 613-5       Filed 08/28/20       Page 42 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
               (4)   The term “Loss,” as defined in Section II Definitions (M) of the Policy, shall include Emergency Loss.
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
               (5)                                                                         ±¾»®³¿§»®ò½±³
                     The maximum aggregate limit of liability for all Emergency Loss resulting from all Emergencies
  ß«¹ ðëô îðîð ïìæîè occurring during the Policy Period shall be $100,000 (“Emergency   ß«¹    ðëô îðîð
                                                                                            Sublimit”),    ïìæîè
                                                                                                         which amount is part
                           of and not in addition to the maximum aggregate Limit of Liability of the Insurer under this Policy as
                           set forth in Item 3 of the Declarations.

                   (6)     As a condition precedent to any right to payment under this Policy with respect to any Emergency,
                           the Insured shall give written notice to the Insurer of an Emergency as soon as practicable after the
                           Emergency commences but in no event later than thirty (30) days after the Company first incurs
                           Emergency Loss. All notices must be sent by certified mail or the equivalent to the address set
                           forth in Item 7 of the Declarations; Attention: Claim Department.

           All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                       ß«¹ ðëô îðîð ïìæîè
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
             DO 80 129 07 01                                                                                       Page 3 of 3
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîè
                     Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 43 of 466
                                                                                                            DO 80 357 05 06
                                                         Ì«®²»® Ú¿´µ
        Endorsement No.: 27                            ±¾»®³¿§»®ò½±³
                                                                     Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                      ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
        EMPLOYED LAWYERS ENDORSEMENT (WITH SUBLIMIT)


       In consideration of the premium charged:

               (1)     The coverage afforded under this Policy will, subject to all of its terms, conditions, limitations and
                       exclusions, be extended to apply to Loss resulting from a Claim made against any Employed
                       Lawyer of the Company (an “Employed Lawyer Claim”).

               (2)     The term “Employed Lawyer” means any employee of the Company if and to the extent such
                       employee is or, during the course of such person’s employment was,”

                       (a)     admitted to the practice of law; and

                       (b)     employed within the Company’s office of general counsel or its functional equivalent for the
                               purpose of providing legal services to or for the benefit of the Company.

               (3)     The term “Insured Person” also includes any Employed Lawyer.

               (4)     The term “Wrongful Act” also includes any actual or alleged act, error, omission, misstatement,
                       misleading statement or breach of duty by an Employed Lawyer, but only in connection with an
                       Employed Lawyer’s performance of, or actual or alleged failure to perform, legal services to or for
                       the benefit of the Company within the scope of his or her employment.

               (5)     No coverage will be available under this endorsement for Loss, including Defense Expenses, from
                       any Claim against an Employed Lawyer based on, arising out of, directly or indirectly resulting from,
                       in consequence of, or in any way involving:

                       (a)     the service by any such person in any capacity, whether or not with the Company, other
                               than those explicitly set forth in this endorsement; or

                       (b)     an Employed Lawyer’s performance of, or actual or alleged failure to perform, any legal
                               services other than legal services to or for the benefit of the Company within the scope of
                               the Employed Lawyer’s employment.

               (6)     The Insurer’s maximum aggregate limit of liability for all Loss from all Employed Lawyer Claims
                       shall be $5,000,000, which amount shall be part of, and not in addition to, the maximum aggregate
                       Limit of Liability for this Policy as set forth in Item 3 of the Declarations, which is applicable to all
                       Loss from all Claims for which this Policy provides coverage.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 357 05 06                                                                                           Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                  Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 44 of 466
                                                                                                        DO 80 504 12 08
                                                       Ì«®²»® Ú¿´µ
        Endorsement No.: 28                          ±¾»®³¿§»®ò½±³
                                                                   Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
                                                    ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                               Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                  ß«¹ ðëô îðîð ïìæîè
                       AMEND CANCELLATION ENDORSEMENT


       In consideration of the premium charged, Section VI General Conditions (E)(1) of the Policy is amended to read in
       its entirety as follows:

       “(1)   Except for the nonpayment of premium, as set forth in (E)(2) below, the Parent Company has the
              exclusive right to cancel this Policy. Cancellation may be effected by mailing to the Insurer written notice
              when such cancellation shall be effective, provided the date of cancellation is not later than the Expiration
              Date set forth in ITEM 2 of the Declarations. In such event, the Insurer shall return to the Parent Company
              the gross pro rata unearned premium (minus brokerage commission). Return or tender of the unearned
              premium is not a condition of cancellation.”




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                  ß«¹ ðëô îðîð ïìæîè
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 504 12 08                                                                                 Page 1 of 1
                                                      Ì«®²»® Ú¿´µ
                   © 2008 X.L. America, Inc. All Rights Reserved.
                                                    ±¾»®³¿§»®ò½±³ May not be copied without permission.
                                                    ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO              Doc  613-5 Filed 08/28/20
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 45 of 466
                                                                                                              DO 80 286 08 04
                                                          Ì«®²»® Ú¿´µ
        Endorsement No.: 29                             ±¾»®³¿§»®ò½±³
                                                                      Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                    12:01 A.M. Standard Time
                                                       ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                  Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                       ß«¹ ðëô îðîð ïìæîè
                            DOMESTIC PARTNER ENDORSEMENT


       In consideration of the premium charged, Section II Definition (J)(5) of the Policy shall include the domestic partner
       of any person set forth in Section II Definition (J)(1) – (J)(4), but only to the extent the domestic partner is a party to
       any Claim solely in their capacity as a domestic partner to such persons and only for the purposes of any Claim
       seeking damages recoverable from community property, property jointly held by any such person and domestic
       partner, or property transferred from any such person to the domestic partner.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                       ß«¹ ðëô îðîð ïìæîè
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 286 08 04                                                                                             Page 1 of 1
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 46 of 466
                                                                                                      DO 80 559 06 10
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 30                           ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                 AMEND INSURER’S RIGHTS OF SUBROGATION
                             ENDORSEMENT


       In consideration of the premium charged, it is understood and agreed that, in the event of payment under the
       Policy, the Insurer will not be subrogated to any Insured’s potential or actual rights of recovery in connection
       therewith against any Insured Person unless it shall have been determined by final adjudication in the underlying
       Claim that such Insured Person committed any act or omission or gained any profit or remuneration so that
       Section III. EXCLUSION (F) of this Policy, as amended, would be applicable to such Insured Person, and Section
       VI. GENERAL CONDITIONS (G)(2) of this Policy will be deemed to have been amended accordingly.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 559 06 10                                                                                 Page 1 of 1
                                                      Ì«®²»® Ú¿´µ
                   © 2010 X.L. America, Inc. All Rights Reserved.
                                                    ±¾»®³¿§»®ò½±³ May not be copied without permission.
                                                     ß«¹ ðëô îðîð ïìæîè
                     Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 47 of 466
                                                                                                   Manuscript 194 07 01
                                                           Ì«®²»® Ú¿´µ
        Endorsement No.: 31                              ±¾»®³¿§»®ò½±³
                                                                       Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                     12:01 A.M. Standard Time
                                                        ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                   Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                       ß«¹ ðëô îðîð ïìæîè
                                   BANKRUPTCY ENDORSEMENT


       In consideration of the premium charged:

       (1)     Section II Definitions (B)(3) of the Policy is deleted in its entirety.

       (2)     The term “Company,” as defined in Section II Definitions (D) of the Policy, shall include the Parent
               Company and any covered Subsidiary as a debtor in possession, as such term is used in Chapter 11 of
               the United States Bankruptcy Code.

       (3)     The bankruptcy or insolvency of any Insured shall not relieve the Insurer of any of its obligations under
               this Policy. It is understood and agreed that the coverage provided under this Policy is intended to protect
               and benefit the Insured Persons. If a liquidation or reorganization proceeding is commenced by the
               Company, whether voluntary or involuntary, under Title 11 of the United States Code, or any similar state,
               local or foreign law (collectively, “Bankruptcy Law”), then, with respect to a Claim under this Policy, the
               Insureds hereby:

               (a)      waive and release any automatic stay or injunction to the extent it may apply in such proceeding
                        to the proceeds of this Policy under such Bankruptcy Law; and

               (b)      agree not to oppose or object to any efforts by the Insurer or any Insured Person to obtain relief
                        from any stay or injunction applicable to the proceeds of this Policy as a result of the
                        commencement of such liquidation or reorganization proceeding.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                       ß«¹ ðëô îðîð ïìæîè
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        Manuscript 194 07 01                                                                                   Page 1 of 1
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc 613-5       Filed 08/28/20       Page 48 of 466
                                                                                                  Manuscript 7260 07 07
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 32                           ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
              AMEND REPRESENTATION CLAUSE ENDORSEMENT


       In consideration of the premium charged, Section VI General Conditions (I) of the Policy is amended to read in its
       entirety as follows:

       “(I)    REPRESENTATION CLAUSE

               The Insured represents that the statements and particulars contained in the Application as well as any prior
               application submitted to the Insurer are true, accurate and complete, and agree that this Policy is issued in
               reliance on the truth of that representation, and that such particulars and statements, which are deemed to
               be incorporated into and constitute a part of this Policy, are material to the risk assumed and form the basis
               of this Policy. No knowledge or information possessed by any Insured will be imputed to any other Insured.
               The Insurer may not void and/or rescind this Policy, other than for non-payment of premium.”

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        Manuscript 7260 07 07                                                                                  Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                     Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 49 of 466
                                                                                                          DO 80 289 09 04
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 33                           ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                  Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè



                       OUTSIDE DIRECTORSHIP ENDORSEMENT


       In consideration of the premium charged:

               (1)     The term “Non Profit Entity”, as defined in Section II Definitions of the Policy, is amended to include
                       the following entity (the ”For-Profit Entity”):

                                                    Aciex Therapeutics

               (2)     The term “Insured Person”, as defined in Section II Definitions of the Policy, is amended to include
                       service by the following Insured Person(s) as a director or officer of the For-Profit Entity, but only
                       during such time that such service is at the specific written request of the Company:

                                                         Rajat Rai

               With respect to the For-Profit Entity, the term “Insured Person” shall not include service as a director or
               officer by any Insured Person other than the Insured Person(s) specifically identified in paragraph (2).

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 289 09 04                                                                                         Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO             Doc  613-5 Filed 08/28/20
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 50 of 466
                                                                                                           DO 80 717 10 15
                                                         Ì«®²»® Ú¿´µ
        Endorsement No.: 34                            ±¾»®³¿§»®ò½±³
                                                                     Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                      ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                        DELETE EXCLUSION (B) ENDORSEMENT


       In consideration of the premium charged, Section III Exclusion (B) of the Policy is deleted in its entirety.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 717 10 15                                                                                  Page 1 of 1
                                                      Ì«®²»® Ú¿´µ
                   © 2015 X.L. America, Inc. All Rights  Reserved.
                                                    ±¾»®³¿§»®ò½±³  May not be copied without permission.
                                                                                             permission
                                                      ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO             Doc 613-5        Filed 08/28/20       Page 51 of 466
                                                                                                            DO 80 627 05 12
                                                          Ì«®²»® Ú¿´µ
        Endorsement No.: 35                             ±¾»®³¿§»®ò½±³
                                                                      Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                    12:01 A.M. Standard Time
                                                       ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                  Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
                                       AMEND NOTICE OF CLAIM


       In consideration of the premium charged: it is understood and agreed that the Insureds’ failure to provide written
       notice of any Claim to the Insurer within the time prescribed in Section VI. GENERAL CONDITIONS (A)(1) will not
       invalidate coverage under this Policy unless the failure to provide such timely notice has actually prejudiced the
       Insurer; provided, however, that there will be an irrebuttable presumption of prejudice to the Insurer if, before written
       notice of a Claim is given to the Insurer, an Insured’s liability in connection with such Claim is determined by a court
       of competent jurisdiction or by binding arbitration or an Insured enters into any settlement or other compromise of
       such Claim.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 627 05 12                                                                                 Page 1 of 1
                                                      Ì«®²»® Ú¿´µ
                   © 2012 X.L. America, Inc. All Rights Reserved.
                                                    ±¾»®³¿§»®ò½±³ May not be copied without permission.
                                                       ß«¹ ðëô îðîð ïìæîè
                     Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 52 of 466
                                                                                                         DO 80 241 11 03
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 36                           ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                       AMEND DEFINITION OF INSURED PERSON


       In consideration of the premium charged:

               (1)     Solely for the purposes of this endorsement, the following terms shall have the meanings set forth
                       below:

                       (a)     “Co-Defendant Insured Person” means any natural person employee of the Company, but
                               solely in connection with services performed for the Company; and

                       (b)     “Original Insured Person” means any Insured Person, other than a Co-Defendant Insured
                               Person.

               (2)     The term “Insured Person,” as defined in Section II Definitions (J) of the Policy, is amended to
                       include any Co-Defendant Insured Person, but only with respect to, to the extent that, and during
                       such time that a Claim:

                       (a)     made against a Co-Defendant Insured Person is also made and continuously maintained
                               against an Original Insured Person; and

                       (b)     is for any actual or alleged act, error, omission, misstatement, misleading statement,
                               neglect or breach of duty by such Co-Defendant Insured Person committed or allegedly
                               committed in connection with services performed for the Company.

               (3)     No coverage will be available under this Policy for any Claim made: (a) solely against a Co-
                       Defendant Insured Person, or (b) against a Co-Defendant Insured Person and person or entity,
                       other than an Original Insured Person.

               (4)     No coverage will be available under this Policy for any Claim made against a Co-Defendant Insured
                       Person based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any
                       way involving a Co-Defendant Insured Person in connection with any services performed for any
                       entity other than the Company, or acting in their capacity as a consultant to any entity other than
                       the Company.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 241 11 03                                                                                        Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO             Doc  613-5 Filed 08/28/20
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 53 of 466
                                                                                                             DO 80 05 03 00
                                                          Ì«®²»® Ú¿´µ
        Endorsement No.: 37                             ±¾»®³¿§»®ò½±³
                                                                      Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                    12:01 A.M. Standard Time
                                                       ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
                                 AMEND DEFINITION OF “CLAIM”


       In consideration of the premium charged, the term “Claim” will be deemed to include any proceeding or investigation
       which is comparable to a proceeding or investigation described in Section II.(C)(2), (3) or (4) of the Policy, and
       which is brought or commenced in a jurisdiction other than the United States, its territories and possessions before
       any court, tribunal, agency, organization or other official body having the authority under the laws of such jurisdiction
       to enter judgment or otherwise make a binding determination of liability or responsibility.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 05 03 00                                                                                            Page 1 of 1
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 54 of 466
                                                                                                         DO 80 567 07 10
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 38                           ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                         ADDITIONAL INSURED ENDORSEMENT


       In consideration of the premium charged:

       (1)     The term “Company,” as defined in Section II Definitions (D) of the Policy, is amended to include the
               following entities scheduled below, (each an “Additional Company”):

                 Additional Company                      Pending and Prior Litigation Date

                 Hi-Tech Pharmacal Co., Inc.                        April 17, 2014



       (2)     No coverage will be available under this Policy for Claims made against any Additional Company, or any
               Insured Person thereof, based upon, arising out of, directly or indirectly resulting from, in consequence of,
               or in any way involving any fact, circumstance, situation, transaction, event or Wrongful Act, Company
               Wrongful Act or Employment Practices Wrongful Act underlying or alleged in any prior and/or pending
               litigation or administrative or regulatory proceeding or arbitration which was brought prior to the Pending
               and Prior Litigation Date set forth opposite such Additional Company in paragraph (1) above of this
               endorsement.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 567 07 10                                                                                  Page 1 of 1
                                                      Ì«®²»® Ú¿´µ
                   © 2010 X.L. America, Inc. All Rights  Reserved.
                                                    ±¾»®³¿§»®ò½±³  May not be copied without permission.
                                                                                             permission
                                                     ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 55 of 466
                                                                                                       DO 80 578 11 10
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 39                           ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè
           AMEND          GENERAL CONDITIONS                                       ß«¹ ðëô îðîð ïìæîè
                                                                            (G)(1) ENDORSEMENT


       In consideration of the premium charged, Section VI General Conditions (G)(1) of the Policy is amended to read in
       its entirety as follows:


       “(1)    The Insured agrees to provide the Insurer with all information, assistance and cooperation that the Insurer
               may reasonably request, and further agree that they will do nothing which in any way increases the
               Insurer's exposure under this Policy or in any way prejudices the Insurer's potential or actual rights of
               recovery. The failure of any Insured Person to give the Insurer cooperation and information as required in
               this paragraph shall not impair the rights of any other Insured Person under this Policy.”




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 80 578 11 10                                                                                  Page 1 of 1
                                                      Ì«®²»® Ú¿´µ
                   © 2010 X.L. America, Inc. All Rights  Reserved.
                                                    ±¾»®³¿§»®ò½±³  May not be copied without permission.
                                                                                             permission
                                                     ß«¹ ðëô îðîð ïìæîè
                      Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 56 of 466
                                                         Ì«®²»® Ú¿´µ                                      DO 80 480 06 08
        Endorsement No.: 40                            ±¾»®³¿§»®ò½±³ Effective:
                                                                              September 01, 2019
                                                      ß«¹ ðëô îðîð ïìæîè
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        Policy No.: US00075683DO19A                                                 Ø×ÙØÔÇ
                                                                    Insurer: XL Specialty     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Insurance Company
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                      ß«¹ ðëô îðîð ïìæîè
                                   EMAIL NOTICES ENDORSEMENT

        In consideration of the premium charged, Section VI General Condition (A)(3) of the Policy is amended to read in
        its entirety as follows:

        “(3) All notices under GENERAL CONDITIONS (A)(1) and (2) must be sent by:

                (a)     certified mail or the equivalent to the address set forth in ITEM 7 of the Declarations: Attention
                        Claim Department; or

                (b)     electronic mail (email) to: proclaimnewnotices@xlcatlin.com.”



        All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         DO 80 480 06 08                                                                                  Page 1 of 1
                                                       Ì«®²»® Ú¿´µ
                    © 2008 X.L. America, Inc. All Rights  Reserved.
                                                     ±¾»®³¿§»®ò½±³  May not be copied without permission.
                                                                                              permission
                                                      ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO             Doc  613-5 Filed 08/28/20
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 57 of 466
                                                                                                             XL 80 72 06 13
                                                         Ì«®²»® Ú¿´µ
        Endorsement No.: 41                            ±¾»®³¿§»®ò½±³
                                                                     Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                      ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
                                   LINKED LIMIT ENDORSEMENT


       In consideration of the premium charged, the Insured agrees with the Insurer that the total of all limits of liability
       under this Policy and any and all other insurance policies issued or reinsured by the Insurer or its affiliates
       scheduled hereunder to the Insured or any of the Insured’s worldwide affiliates, officers, directors, or employees,
       (this Policy together with all such other policies being referred to herein as “Program Policies”) shall not exceed
       the amount of the Program Aggregate Limit indicated below:

       Program Aggregate Limit: $5,000,000

       Schedule of Program Policies: (list all policies below):


                       Named Insured        Issuing XL Group Insurer        Policy Number            Policy Period
        Policy 1       Akorn, Inc.          XL Insurance Company SE         CH00009864DO19A          September 01, 2019 –
                                                                                                     September 01, 2020

       In the event that any payment is made under this Policy or any other Program Policy with the effect that the
       Program Aggregate Limit is exceeded, the Insured under this Policy shall immediately upon the request of the
       Insurer pay to the Insurer the sum of such excess.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        XL 80 72 06 13                                                                                   Page 1 of 1
                                                      Ì«®²»® Ú¿´µ
                   © 2013 X.L. America, Inc. All Rights  Reserved.
                                                    ±¾»®³¿§»®ò½±³  May not be copied without permission.
                                                                                             permission
                                                      ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 58 of 466
                                                                                                            XL 80 74 07 13
                                                         Ì«®²»® Ú¿´µ
        Endorsement No.: 42                            ±¾»®³¿§»®ò½±³
                                                                     Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                      ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                   SIMULTANEOUS TERMINATION ENDORSEMENT

       In consideration of the premium charged, it is understood and agreed that if this Policy is canceled pursuant to
       Section VI General Conditions (E)(1) or (E)(2) of the Policy, any and all other insurance policies issued or reinsured
       by the Insurer or its affiliates scheduled below to the Insured or any of the Insured’s worldwide affiliates, officers,
       directors, or employees, (this Policy together with all such other policies being referred to herein as “Program
       Policies”), shall be deemed terminated and cancelled automatically and simultaneously with this Policy.

       Schedule of Program Policies:

                       Named Insured      Issuing XL Group Insurer         Policy Number          Policy Period
        Policy 1       Akorn, Inc.        XL Insurance Company SE          CH00009864DO19A        September 01, 2019 –
                                                                                                  September 01, 2020



       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        XL 80 74 07 13                                                                                   Page 1 of 1
                                                      Ì«®²»® Ú¿´µ
                   © 2013 X.L. America, Inc. All Rights  Reserved.
                                                    ±¾»®³¿§»®ò½±³  May not be copied without permission.
                                                                                             permission
                                                      ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 59 of 466
                                                                                                         DO 80 12 04 00
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 43                           ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîè
        Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè

                      FULLY-EARNED PREMIUM ENDORSEMENT

       In consideration of the premium charged, the entire premium for this Policy, as set forth in ITEM 8 of the
       Declarations, shall be deemed to be fully earned as of the Policy Inception Date set forth in ITEM 2 of the
       Declarations.



       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                         Ì«®²»® Ú¿´µ
        DO 80 12 04 00                                 ±¾»®³¿§»®ò½±³                                          Page 1 of 1
                                                     ß«¹ ðëô îðîð ïìæîè
                      Case 20-11177-KBO             Doc  613-5 Filed 08/28/20
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 60 of 466
                                                                                                   Management Liability
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                                                                       DO 71 00 09 99
                                                          ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           MANAGEMENT LIABILITY AND COMPANY REIMBURSEMENT INSURANCE COVERAGE FORM
      Ì«®²»® Ú¿´µ                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                       ±¾»®³¿§»®ò½±³
        THIS IS A CLAIMS MADE POLICY WITH DEFENSE EXPENSES INCLUDED IN THE LIMIT OF LIABILITY.
  ß«¹ ðëô îðîð ïìæîè                                                 ß«¹ ðëô îðîð ïìæîè
                           PLEASE READ AND REVIEW THE POLICY CAREFULLY.

     In consideration of the payment of the premium, and in reliance on all statements made and information
     furnished to Executive Liability Underwriters, the Underwriting Manager for the Insurer identified in the
     Declarations (hereinafter the Insurer) including the Application and subject to all of the terms, conditions and
     limitations of all of the provisions of this Policy, the Insurer, the Insured Persons and the Company agree as
     follows:


     I.     INSURING AGREEMENTS

     (A)    The Insurer shall pay on behalf of the Insured Persons Loss resulting from a Claim first made against the
            Insured Persons during the Policy Period or, if applicable, the Optional Extension Period, for a Wrongful
            Act or Employment Practices Wrongful Act, except for Loss which the Company is permitted or required to
            pay on behalf of the Insured Persons as indemnification.

     (B)    The Insurer shall pay on behalf of the Company Loss which the Company is required or permitted to pay as
            indemnification to any of the Insured Persons resulting from a Claim first made against the Insured Persons
            during the Policy Period or, if applicable, the Optional Extension Period, for a Wrongful Act or Employment
            Practices Wrongful Act.

     (C)    The Insurer shall pay on behalf of the Company Loss resulting solely from any Securities Claim first made
            against the Company during the Policy Period or, if applicable, the Optional Extension Period, for a
            Company Wrongful Act.


     II.    DEFINITIONS

     (A)    "Application" means:
            (1)    the application attached to and forming part of this Policy; and

            (2)    any materials submitted therewith, which shall be retained on file by the Insurer and shall be deemed to
                   be physically attached to this Policy.
     (B)    "Change In Control" means:

            (1)    the merger or acquisition of the Parent Company, or of all or substantially all of its assets by another
                   entity such that the Parent Company is not the surviving entity;

            (2)    the acquisition by any person, entity or affiliated group of persons or entities of the right to vote, select
                   or appoint more than fifty percent (50%) of the directors of the Parent Company; or
            (3)    the appointment of a Receiver, Conservator, Liquidator, Trustee, Rehabilitator, or any comparable
                   authority, with respect to the Parent Company.
     (C)    "Claim" means:

            (1)    a written demand for monetary or non-monetary relief;
            (2)    any civil proceeding in a court of law or equity, or arbitration;

          (3)
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔany criminal proceeding which is commenced by the return of an indictment;       and
                                                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®
          (4) Ú¿´µa formal civil, criminal, administrative regulatory proceeding or formal investigation
                                                                                                 Ì«®²»®ofÚ¿´µ
                                                                                                          an Insured
    ±¾»®³¿§»®ò½±³ Person or the Company (but with respect to the Company only for a Company   ±¾»®³¿§»®ò½±³
                                                                                                       Wrongful Act
                                                                                                                Act)
                  which is commenced by the filing or issuance of a notice of charges, formal investigative order or
  ß«¹ ðëô îðîð ïìæîè                                                                        ß«¹ ðëô îðîð ïìæîè
                  similar document identifying in writing such Insured Person or the Company as a person or entity
                   against whom a proceeding as described in (C)(2) or (3) above may be commenced, including any
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                             Ì«®²»® Ú¿´µ
     DO 71 00 09 99                                        ±¾»®³¿§»®ò½±³                                    Page 1 of 9
                                                         ß«¹ ðëô îðîð ïìæîè
                         Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                            Page 61 of 466
                                                                                                    Management Liability
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                                                                        DO 71 00 09 99
                                                            ß«¹ ðëô îðîð ïìæîè
                      proceeding before the Equal Employment Opportunity Commission or any similar federal, state or local
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                 governmental body having jurisdiction over any Employment Practices  Ø×ÙØÔÇ      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                              Wrongful  Act.
                                                                                                        Act
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    (D)   "Company"
           Company means the Parent Company and any Subsidiary created or acquired
    ±¾»®³¿§»®ò½±³                                                                                on or before the Inception
                                                                                              ±¾»®³¿§»®ò½±³
          Date set forth in ITEM 2 of the Declarations or during the Policy Period, subject to
                                                                                            t o GENERAL CONDITIONS VI
  ß«¹ ðëô îðîð
          (D). ïìæîè                                                                      ß«¹ ðëô îðîð ïìæîè

     (E)      "Company Wrongful Act" means any actual or alleged act, error, omission, misstatement, misleading
              statement or breach of duty by the Company in connection with a Securities Claim.

     (F)      "Defense Expenses" means reasonable legal fees and expenses incurred in the defense of any Claim
              including the premium for an appeal bond, attachment bond or similar bond but will not include applying for or
              furnishing such bond. Defense Expenses will not include the Company's overhead expenses or any salaries,
              wages, fees, or benefits of its directors, officers or employees.
     (G)      "Employment Practices Wrongful Act" means any actual or alleged:
              (1)     wrongful termination of employment whether actual or constructive;
              (2)     employment discrimination of any kind including violation of any federal, state or local law involving
                      employment or discrimination in employment which would deprive or potentially deprive any person of
                      employment opportunities or otherwise adversely affect his or her status as an employee, because of
                      such person's race, color, religion, age, sex, national origin, disability, pregnancy, or other protected
                      status;

              (3)     sexual or other harassment in the workplace; or

              (4)     wrongful deprivation of career opportunity, employment related misrepresentations, retaliatory
                      treatment against an employee of the Company,
                                                            Company failure to promote, demotion, wrongful discipline or
                      evaluation, or refusal to hire.

     (H)      "Employment Practices Claim"" means a Claim alleging an Employment Practices Wrongful Act.
     (I)      "Insured" means the Insured Persons and the Company
                                                          Company.
     (J)      "Insured Person" means:

              (1)     any past, present or future director or officer, or member of the Board of Managers, of the Company
                      and those persons serving in a functionally
                                                       functionally equivalent role for the Parent Company or any Subsidiary
                      operating or incorporated outside the United States;

              (2)     any past, present or future employee of the Company to the extent any Claim is a Securities Claim;

             (3)      an individual identified in (J)(1) above who, at the specific written request of the Company, is serving
                      as a director, officer, trustee, regent or governor of a Non-Profit Entity;

             (4)      any individual identified in (J)(1) above who, at the specific written request of the Company is serving
                      in an elected or appointed position having fiduciary, supervisory or managerial duties and
                      responsibilities comparable to those of an Insured Person of the Company, regardless of the name or
                      title by which such position is designated, of a Joint Venture; or

             (5)      the lawful spouse of any person set forth in the above provisions of this definition, but only to the extent
                      the spouse is a party to any Claim solely in their capacity as a spouse of such persons and only for the
                      purposes of any Claim seeking damages recoverable from marital community property, property jointly
                      held by any such person and spouse, or property transferred from any such person to the spouse.

             In the event of the death, incapacity or bankruptcy of an individual identified in (J)(1), (2), (3), (4) or (5) above,
             any Claim against the estate, heirs, legal representatives or assigns of such individual for a Wrongful Act or
             Employment Practices Wrongful Act of such individual will be deemed to be a Claim against such
Ø×ÙØÔÇ     ÝÑÒÚ×ÜÛÒÌ×ßÔ
             individual.
             individua l.                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                  Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                            ß«¹ ðëô îðîð ïìæîè
                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                               Ì«®²»® Ú¿´µ
     DO 71 00 09 99                                          ±¾»®³¿§»®ò½±³                                    Page 2 of 9
                                                           ß«¹ ðëô îðîð ïìæîè
                       Case 20-11177-KBO             Doc  613-5 Filed 08/28/20
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                           Page 62 of 466
                                                                                                   Management Liability
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                                                                       DO 71 00 09 99
                                                          ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ
    (K) ÝÑÒÚ×ÜÛÒÌ×ßÔ
          "Interrelated
          "Interrelated Wrongful Acts
                                  Acts" means any Wrongful Act, Company Wrongful           Ø×ÙØÔÇ     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                Act, or
                                                                                                Act,    Employment Practices
      Ì«®²»® Ú¿´µ
          Wrongful   Act based  on, arising out of, directly or indirectly resulting from, in consequence of, or in any way
          involving any of the same or rel
                                        related
                                           ated facts, series of related facts, circumstances, situations, transactions or
    ±¾»®³¿§»®ò½±³
          events.
                                                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                           ß«¹ ðëô îðîð ïìæîè
     (L)     "Joint Venture" means any corporation, partnership, joint venture, association or other entity, other than a
             Subsidiary, during any time in which the Parent Company, either directly or through one or more
             Subsidiary(s);
             (1)     owns or controls at least thirty three percent (33%), but not more than fifty percent (50%), in the
                     aggregate of the outstanding securities or other interests representing the right to vote for the election
                     or appointment of those persons of such an entity occupying elected or appointed positions having
                     fiduciary, supervisory or managerial duties and responsibilities comparable to those of an Insured
                     Person of the Company, regardless of the name or title by which such position is designated, of a
                     Joint Venture; or

             (2)     has the right, by contract, ownership of securities or otherwise, to elect, appoint or designate at least
                     thirty three percent (33%) of those persons described in (L)(1) above.

     (M)     "Loss" means damages, judgments, settlements or other amounts (including punitive or exemplary damages,
             where insurable by law) and Defense Expenses in excess of the Retention that the Insured is legally
             obligated to pay. Loss will not include:
             (1)    the multiplied portion of any damage award;
             (2)    fines, penalties or taxes imposed by law; or

             (3)     matters which are uninsurable under the law pursuant to which this Policy is construed.

             NOTE:: With respect to judgments in which punitive damages are awar  awarded, the coverage provided by this
             Policy shall apply to the broadest extent permitted by law. If, based on the written opinion of counsel for the
             Insured,, punitive damages are insurable under applicable law the Insurer will not dispute the written opinion of
             counsel for the Insured.

     (N)     "Non-Profit Entity"" means a corporation or organization other than the Company, which is exempt from
             taxation under Section 501 (c)(3), (4) and (10) of the Internal Revenue Code as amended or any rule or
             regulation promulgated
                             ulgated thereunder.

     (0)     "Parent Company"" means the entity named in ITEM 1 of the Declarations.

     (P)     "Policy Period" means the period from the Inception Date to the Expiration Date set forth in ITEM 2 of the
             Declarations or to any earlier cancellation date.

     (Q)     "Securities Claim" means a Claim made against an Insured for:
             (1)     any actual or alleged violation of the Securities Act of 1933 as amended, the Securities Exchange Act
                     of 1934 as amended, any similar federal or state statute or any rules or regulations promulgated
                     thereunder; or

             (2)     any actual or alleged act, error, omission, misstatement, misleading statement or breach of duty arising
                     from or in connection with the purchase or sale of, or offer to purchase or sell any securities issued by
                     the Company, whether such purchase, sale or offer involves a transaction with the Company or occurs
                     in the open market.

     (R)     "Subsidiary" means any entity during any time in which the Parent Company owns, directly or through one or
             more Subsidiary(s), more than fifty percent (50%) of the outstanding securities representing the right to vote
             for the election of such entity's directors.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
    (S)   "Wrongful
          "Wrongful Act
                      Act"" means any actual or alleged act, error, omission, misstatement, misleading statement,
      Ì«®²»®  Ú¿´µ or breach of duty by any Insured Person while acting in his or her capacityÌ«®²»®
          neglect,                                                                              as an: Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
          (1)     Insured Person of the Company or a person serving in a functionally equivalent role for the Parent
  ß«¹ ðëô îðîð  ïìæîè
                  Company or any Subsidiary;                                            ß«¹ ðëô îðîð ïìæîè
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                              Ì«®²»® Ú¿´µ
     DO 71 00 09 99                                         ±¾»®³¿§»®ò½±³                                   Page 3 of 9
                                                          ß«¹ ðëô îðîð ïìæîè
                        Case 20-11177-KBO             Doc  613-5 Filed 08/28/20
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                            Page 63 of 466
                                                                                                     Management Liability
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                                                                         DO 71 00 09 99
                                                           ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          (2)    Insured Person of the Company who att the specific written request     Ø×ÙØÔÇ     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          of the Company   is serving as a
      Ì«®²»® Ú¿´µdirector, officer, trustee, regent or governor of a Non-Profit Entity; or       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
          (3)    Insured Person of the Company,, who at the specific written request of the   ±¾»®³¿§»®ò½±³
                                                                                                  Company is serving in an
  ß«¹ ðëô îðîð ïìæîè
                 elected or app
                             appointed                                                     ß«¹
                                 ointed position having fiduciary, supervisory or managerial     ðëô and
                                                                                               duties îðîð  ïìæîè
                                                                                                         responsibilities
                     comparable to those of an Insured Person of the Company, regardless of the name or title by which
                     such position is designated, of a Joint Venture.


     III.    EXCLUSIONS

     The Insurer shall not be liable to make any payment for Loss in connection with any Claim made against an Insured
     Person, or with respect to INSURING AGREEMENT (C), the Company:

     (A)     for any actual or alleged bodily injury, sickness, mental anguish, emotional distress, libel, slander, oral or
             written publication of defamatory or disparaging material, disease or death of any person, or damage or
             destruction of any tangible property including loss of use thereof; however, this EXCLUSION (A) will not apply
             to any allegations of libel, slander, defamation, mental anguish or emotional distress if and only to the extent
             that such allegations are made as part of an Employment Practices Claim for an Employment Practices
             Wrongful Act;

     (B)     for any actual, alleged or threatened discharge, dispersal, release, escape, seepage, transportation, emission,
             treatment, removal or disposal of pollutants, contaminants, or waste of any kind including but not limited to
             nuclear material or nuclear waste or any actual or allegedd direction, request or voluntary decision to test for,
             abate, monitor, clean up, recycle, remove, recondition, reclaim, contain, treat, detoxify or neutralize pollutants,
             contaminants or waste of any kind including but not limited to nuclear material or nnuclear waste. With respect to
             a Claim made under INSURING AGREEMENT (A) only, this EXCLUSION ((B) will not apply to a Claim unless
             a court of competent jurisdiction specifically determines the Company is not permitted to indemnify the
             Insured Person;

     NOTE: EXCLUSIONS (A) and (B)) above will not apply with respect to a Securities Claim brought by a security holder
     of the Company,, or a derivative action brought by or on behalf of, or in the name or right of, the Company, and
     brought and maintained independently  ly of, and without the solicitation, assistance, participation or intervention of, an
     Insured.

     (C)     based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any way involving any
             actual or alleged violation of the Employee
                                                     oyee Retirement Income Security Act of 1974 (ERISA) as amended or
             any regulations promulgated thereunder or any similar law, federal, state or local law or regulation;

     (D)     based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any way involving any
             fact, circumstance, situation, transaction, event or Wrongful Act, Company Wrongful Act or Employment
             Practices Wrongful Act underlying or alleged in any prior and/or pending litigation or administrative or
             regulatory proceeding or arbitration which was brought prior to the Pending and Prior Litigation Date set forth in
             ITEM 6 of the Declarations;

     (E)     based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any way involving any
             fact, circumstance, situation, transaction, event or Wrongful Act, Company Wrongful Act or Employment
             Practices Wrongful Act which, before the Inception Date of this Policy, was the subject of any notice given
             under any other Management Liability policy, Directors and Officers liability policy or similar policy;
     (F)     brought about or contributed to in fact by any:
             (1)     intentionally dishonest, fraudulent or criminal act or omission or any willful violation of any statute, rule
                     or law; or

             (2)     profit or remuneration gained by any Insured to which such Insured is not legally entitled;
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          as determined by a final adjudication in the underlying action or in a separate action or proceeding;
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    (G)   by, on behalf of, or at the direction of the Company, except and to the
    ±¾»®³¿§»®ò½±³                                                                 e extent such Claim::
                                                                                                Claim
                                                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð
          (1)    ïìæîè
                  is brought derivatively by a security holder of the Company who, whenß«¹   suchðëô îðîð
                                                                                                  Claim     ïìæîè
                                                                                                        is made and
                     maintained, is acting independently of, and without the solicitation, assistance, participation or
                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                               Ì«®²»® Ú¿´µ
     DO 71 00 09 99                                          ±¾»®³¿§»®ò½±³                                    Page 4 of 9
                                                           ß«¹ ðëô îðîð ïìæîè
                           Case 20-11177-KBO           Doc  613-5 Filed 08/28/20
                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                              Page 64 of 466
                                                                                                      Management Liability
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                                                                          DO 71 00 09 99
                                                            ß«¹ ðëô îðîð ïìæîè
                      intervention of an Insured Person or the Company
                                                               Company; or
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
          (2)
    ±¾»®³¿§»®ò½±³is brought by the Bankruptcy Trustee or Examiner of the Company or any     assignee of such Trustee or
                                                                                          ±¾»®³¿§»®ò½±³
                 Examiner, or any Receiver, Conservator, Rehabilitator, or Liquidator or comparable authority of the
  ß«¹ ðëô îðîð ïìæîè
                 Company;
                 Company                                                               ß«¹ ðëô îðîð ïìæîè
      (H)    by, on behalf of, at the direction of or in the name or right of any Non-Profit Entity or Joint Venture against
             an Insured Person for a Wrongful Act or Employment Practices Wrongful Act while acting in his or her capacity
             as a director, officer, trustee, regent or governor of such, or persons occupying elected or appointed positions
             having fiduciary, supervisory or managerial duties and responsibilities comparable to those of an Insured
             Person of the Company, regardless of the name or title by which such position is designated; or

      (I)    based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any way involving an
             Insured Person acting in their capacity as a Insured Person of any entity other than the Company, Non-
             Profit Entity or Joint Venture.

     No conduct of any Insured Person will be imputed to any other Insured to determine the application of any of the
     above EXCLUSIONS.


     IV.     LIMIT OF LIABILITY, INDEMNIFICATION AND RETENTIONS

     (A)     The Insurer shall pay the amount of Loss in excess of the applicable Retention(s) set forth in ITEM 4 of the
             Declarations up to the Limit of Liability set forth in ITEM 3 of the Declarations.


     (B)     The amount set forth in ITEM 3 of the Declarations shall be the maximum aggregate Limit of Liability of the
             Insurer under this Policy. Payment of Loss,, including Defense Expenses
                                                                             Expenses, by the Insurer shall reduce the Limit
             of Liability.

      (C)    With respect to the Company's indemnification of its Insured Persons
                                                                            Persons, the certificate of incorporation, charter,
             by-laws, articles of association, or other organizational documents of the Parent Company, each Subsidiary
             and each Non-Profit Entity or Joint Venture,
                                                     Venture, will be deemed to provide indemnification to the Insured
             Persons to the fullest extent permitted by law.

      (D)    The Retention applicable to INSURING AGREEMENT (B) shall apply to any Loss as to which indemnification
             by the Company, Non-Profit Entity or Joint Venture is legally permissible, whether or not actual
             indemnification is made unless such indemnification is n not made by the Company, Non-Profit Entity or Joint
             Venture solely by reason of its financial insolvency. In the event of financial insolvency, the Retention(s)
             applicable to INSURING AGREEMENT (A) shall apply.

      (E)    If different retentions are applicable to different parts of any Loss, the applicable Retention(s) will be applied
             separately to each part of such Loss, and the sum of such Retention(s) will not exceed the largest applicable
             Retention set forth in ITEM 4 of the Declarations.

      (F)    Notwithstanding the foregoing, solely with respect to a Securities Claim, no Retention shall apply to such
             Claim and the Insurer will reimburse those Defense Expenses incurred by the Insured if:

             (1)     the Securities Claim is dismissed, or there is a stipulation to dismiss the Securities Claim, with or
                     without prejudice and without the payment of any monetary consideration by the Insured;

             (2)     there is a final judgment of no liability obtained prior to or during trial, in favor of the Insured, by reason
                     of a motion to dismiss or a motion for summary judgment, after the exhaustion of all appeals; or
             (3)     there is a final judgment of no liability obtained after trial, in favor of the Insured, after the exhaustion of
                     all appeals.

Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          Any reimbursement in the case of (F)(1
                                              (F)(1),                                       Ø×ÙØÔÇ
                                                    ), (2), or (3) above will only occur if ninety (90)ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                       days after the date of
      Ì«®²»® Ú¿´µ
          dismissal, stipulation, final judgment of no  liability is obtained and only if:           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³(a)      the same Securities Claim (or a Securities Claim containing Interrelated±¾»®³¿§»®ò½±³
                                                                                                            Wrongful Acts
                                                                                                                       Acts) is
  ß«¹ ðëô îðîð ïìæîè not brought again within that time; and                                   ß«¹ ðëô îðîð ïìæîè
                     (b)      the Insured provides the Insurer with an Undertaking in a form acceptable to the Insurer that
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                               Ì«®²»® Ú¿´µ
     DO 71 00 09 99                                          ±¾»®³¿§»®ò½±³                                      Page 5 of 9
                                                            ß«¹ ðëô îðîð ïìæîè
                          Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 65 of 466
                                                                                                  Management Liability
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                                                                      DO 71 00 09 99
                                                          ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ
                     such reimbursement of the applicable Retention(s) will be paid
                     such                                                            back toÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                             the Insurer in the event
      Ì«®²»® Ú¿´µ    the Securities  Claim  (or a Securities Claim containing Interrelated  Wrongful Acts
                                                                                                      Acts) is
                     brought after the ninety (90) day period.
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                ß«¹ ðëô îðîð ïìæîè
     V.     DEFENSE, SETTLEMENT AND ALLOCATION OF LOSS

     (A)    It shall be the duty of the Insured and not the duty of the Insurer to defend any Claim under this Policy.

     (B)    No Insured may incur any Defense Expenses or admit liability for, make any settlement offer with respect to,
            or settle any Claim without the Insurer's consent, such consent not to be unreasonably withheld.

     (C)    Upon the written request of an Insured, the Insurer will advance Defense Expenses on a current basis in
            excess of the applicable Retention, if any, before the disposition of the Claim for which this policy provides
            coverage. As a condition of the advancement of Defense Expenses, the Insurer may require a written
            undertaking, in a form satisfactory to the Insurer, which will guarantee the repayment of any Loss including
            Defense Expenses paid to or on behalf of the Insured if it is finally determined that the Loss incurred is not
            covered under this Policy.

     (D)    If both Loss covered by this Policy and Loss not covered by this Policy are incurred, either because a Claim
            made against the Insured contains both covered and uncovered matters, or because a Claim is made against
            both the Insured and others (including the Company for Claims other than Securities Claims) not insured
            under this Policy, the Insured and the Insurer will use their best efforts to determine a fair and appropriate
            allocation of Loss between that portion of Lossss that is covered under this Policy and that portion of Loss that is
            not covered under this Policy. Additionally, the Insured and the Insurer agree that in determining a fair and
            appropriate allocation of Loss,, the parties will take into account the relat
                                                                                    relative legal and financial exposures of,
            and relative benefits obtained in connection with the defense and/or settlement of the Claim by, the Insured
            and others.

     (E)    In the event that an agreement cannot be reached between the Insurer and the Insured as to an allocation of
            Loss,, as described in (D) above, then the Insurer shall advance that portion of Loss which the Insured and
            the Insurer agree is not in dispute until a final amount is agreed upon or determined pursuant to the provisions
            of this Policy and applicable law.


     VI.    GENERAL CONDITIONS

     (A)    NOTICE

            (1)     As a condition precedent to any right to payment under this Policy with respect to any Claim, the
                    Insured shall give written notice to the Insurer of any Claim as soon as practicable after
                                                                                                         a     it is first made.

            (2)     If, during the Policy Period, the Insured first becomes aware of a specific Wrongful Act, Company
                    Wrongful Act or Employment Practices Wrongful Act and if, during the Policy Period, the Insured:

                    (a)      provides the Insurer with written notice of the specific Wrongful Act, Company Wrongful Act
                             or Employment Practices Wrongful Act, the consequences which have resulted or may
                             result therefrom (including but not limited to actual or potential damages), the identities of the
                             potential claimants, the circumstances by which the Insured first became aware of such
                             Wrongful Act, Company Wrongful Act or Employment Practices Wrongful Act; and

                    (b)      requests coverage under this Policy for any subsequently resulting Claim for such Wrongful
                             Act, Company Wrongful Act or Employment Practices Wrongful Act;

                    then any Claim subsequently made arising out of such Wrongful Act, Company Wrongful Act or
                    Employment Practices Wrongful Act will be treated as if it had been first made during the Policy
                    Period.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          ((3)
            3)   All notices under GENERAL CONDITIONS (A)(1) and (2) must be sent by certified mail or the
      Ì«®²»® Ú¿´µequivalent to the address set forth in ITEM 7 of the Declarations; Attention: Ì«®²»® Ú¿´µ
                                                                                               Claim Department.
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                              Ì«®²»® Ú¿´µ
     DO 71 00 09 99                                         ±¾»®³¿§»®ò½±³                                   Page 6 of 9
                                                          ß«¹ ðëô îðîð ïìæîè
                          Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                           Page 66 of 466
                                                                                                    Management Liability
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                                                                        DO 71 00 09 99
                                                           ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
   (B))Ì«®²»®  Ú¿´µ
           INTERRELATED      CLAIMS                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
           All Claims arising from the same Interrelated Wrongful Acts shall be deemed to constitute a single Claim
  ß«¹ ðëô and
           îðîð   ïìæîè
                shall                                                                    ß«¹
                      be deemed to have been made at the earliest of the time at which the    ðëô such
                                                                                           earliest îðîðClaim
                                                                                                         ïìæîèis made or
            deemed to have been made pursuant to GENERAL CONDITIONS (A)(1) above or GENERAL CONDITIONS
            (A)(2), if applicable.

     (C)    OTHER INSURANCE AND SERVICE IN CONNECTION WITH NON-PROFIT ENTITIES AND JOINT
            VENTURES

            (1)     All Loss payable under this Policy will be specifically excess of and will not contribute with any other
                    insurance, including but not limited to any insurance under which there is a duty to defend, unless such
                    other insurance is specifically excess of this Policy. This Policy will not be subject to the terms of any
                    other insurance policy.

            (2)     All coverage under this Policy for Loss from Claims made against the Insured Persons while acting in
                    their capacity as a director, officer, trustee, regent or governor of a Non-Profit Entity or persons
                    occupying elected or appointed positions having fiduciary, supervisory or managerial duties and
                    responsibilities comparable to those of the Insured Persons of the Company, regardless of the name
                    or title by which such position is designated, of a Joint Venture will be specifically excess of and will
                    not contribute with, any other insurance or indemnification available to such Insured Person from such
                    Non-Profit Entity or Joint Venture by reason of their service as such.

     (D)     MERGERS AND ACQUISITIONS (CHANGES IN EXPOSURE OR CONTROL)

             (1)    If during the Policy Period, the Company acquires
                                                               acquires any assets, acquires a Subsidiary, or acquires
                    any entity by merger, consolidation or otherwise, or assumes any liability of another entity, coverage
                    shall be provided for any Loss involving a Claim for a Wrongful Act, Company Wrongful Act or
                    Employment  ent Practices Wrongful Act occurring after the consummation of the transaction.

             (2)    If, however, by reason of the transaction (or series of transactions) described in (D)(1)
                                                                                                       (      above, the
                    entity, assets, Subsidiary or liabilities so acquired or so assumed
                                                                                assumed, exceed thirty five percent (35%) of
                    the total assets or liabilities of the Company
                                                           Company,, as represented in the Company's most recent audited
                    consolidated financial statements, coverage under this Policy shall be provided for a period of ninety
                    (90) days for any Loss involving a Claim for a Wrongful Act, Company Wrongful Act, or
                    Employment Practices Wrongful Act that occurred after the transaction has been consummated.
                    Coverage beyond the ninety (90) day period will be provided only if:
                    (a)      the Insurer receives
                                              ves written notice containing full details of the transaction(s); and
                    (b)      the Insurer at its sole discretion, agrees to provide such additional coverage upon such terms,
                             conditions, limitations, and additional premium that it deems appropriate.
             (3)    With respect to the acquisition, assumption, merger, consolidation or otherwise of any entity, asset,
                    Subsidiary or liability as described in (D)(1) and (2) above, there will be no coverage available under
                    this Policy for Claims made against the acquired, assumed, merged, or consolidated entity, asset,
                    Subsidiary, liability, or Insured Person for a Wrongful Act, Company Wrongful Act or Employment
                    Practices Wrongful Act committed any time during which such entity, asset, liability or Subsidiary is
                    not an Insured.

             (4)    If during the Policy Period any entity ceases to be a Subsidiary, the coverage provided under this
                    Policy shall continue to apply to the Insured Persons who, because of their service with such
                    Subsidiary, were covered under this Policy but only with respect to a Claim for a Wrongful Act,
                    Company Wrongful Act or Employment Practices Wrongful Act that occurred or allegedly occurred
                    prior to the time such Subsidiary ceased to be a Subsidiary of the Company.

             (5)    If, during the Policy Period, there is a Change In Control,, the coverage provided under this Policy
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ
                shall continue to apply but only with respect to a Claim against an Insured forÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                a Wrongful Act
                                                                                                            Act,
      Ì«®²»® Ú¿´µ
                Company     Wrongful   Act or Employment    Practices  Wrongful  Act  committed or allegedly committed
                up to the time of the Change In Control; and
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè
                 (a)     coverage will cease with respect to any Claim for a Wrongfulß«¹Act, ðëô  îðîð ïìæîè
                                                                                             Company     Wrongful Act
                              or Employment Practices Wrongful Act committed subsequent to the Change In Control
                                                                                                         Control;
                              and                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                              Ì«®²»® Ú¿´µ
     DO 71 00 09 99                                         ±¾»®³¿§»®ò½±³                                    Page 7 of 9
                                                           ß«¹ ðëô îðîð ïìæîè
                        Case 20-11177-KBO             Doc  613-5 Filed 08/28/20
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                            Page 67 of 466
                                                                                                     Management Liability
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                                                                         DO 71 00 09 99
                                                            ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                 (b) the entire premium for the Policy will be deemed to be fullyØ×ÙØÔÇ    ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                  earned immediately upon the
      Ì«®²»® Ú¿´µ    consummation   of a Change   In Control.                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                     ±¾»®³¿§»®ò½±³
    (E)   CANCELLATION AND RENEWAL OF COVERAGE
  ß«¹ ðëô îðîð ïìæîè                                                                ß«¹ ðëô îðîð ïìæîè
             (1)      Except for the nonpayment of premium, as set forth in (E)(2) below, the Parent Company has the
                      exclusive right to cancel this Policy. Cancellation may be effected by mailing to the Insurer written
                      notice when such cancellation shall be effective, provided the date of cancellation is not later than the
                      Expiration Date set forth in ITEM 2 of the Declarations. In such event, the Insurer shall retain the
                      customary short rate portion of the earned premium. Return or tender of the unearned premium is not a
                      condition of cancellation.

             (2)      The Insurer may only cancel this Policy for nonpayment of premium. The Insurer will provide not less
                      than twenty (20) days written notice stating the reason for cancellation and when the Policy will be
                      canceled. Notice of cancellation will be sent to the Parent Company and the agent of record for the
                      Insured, if applicable.

             (3)      The Insurer is under no obligation to renew this Policy upon its expiration. Once the Insurer chooses to
                      non-renew this Policy, the Insurer will deliver or mail to the Parent Company written notice stating
                      such at least sixty (60) days before the Expiration Date set forth in ITEM 2 of the Declarations.
     (F)     OPTIONAL EXTENSION PERIOD

             (1)      If either the Parent Company or the Insurer does not renew this Policy, the Parent Company shall
                      have the right, upon payment of an additional premium set forth in ITEM 5 of the Declarations, to an
                      extension of the coverage provided by this Policy with respect only to any Claim first made during the
                      period of time set forth in ITEM 5 of the Declarations after the Policy Expiration Date, but only with
                      respect to a Wrongful Act, Company Wrongful Act     Act, or Employment Practices Wrongful Act,
                      occurring prior to the Policy Expiration Date.

             (2)     As a condition precedent to the right to purchase the Optional Extension Period the total premium for
                     this Policy must have been paid
                                                  aid in full. The right of the Parent Company to purchase the Optional
                     Extension Period will be immediately terminated if the Insurer does not receive written notice by the
                     Parent Company advising it wishes to purchase the Optional Extension Period together with full
                     payment of the premium for the Optional Extension Period within thirty (30) days after the Policy
                     Expiration Date.

             (3)     If the Parent Company elects to purchase the Optional Extension Period as set forth in (F)(1) and (2)
                     above, the entire premium
                                          mium for the Optional Extension Period will be deemed to be fully earned at the
                     Inception Date for the Optional Extension Period.

             (4)     The purchase of the Optional Extension Period will not in any way increase the Limit Of Liability set
                     forth in ITEM 3 of the Declarations, and the Limit of Liability with respect to Claims made during the
                     Optional Extension Period shall be part of and not in addition to the Limit of Liability for all Claims
                     made during the Policy Period.

     (G)     ASSISTANCE, COOPERATION AND SUBROGATION

             (1)     The Insured agrees to provide the Insurer with all information, assistance and cooperation that the
                     Insurer may reasonably request, and further agree that they will do nothing which in any way increases
                     the Insurer's exposure under this Policy or in any way prejudices the Insurer's potential or actual rights
                     of recovery.
             (2)     In the event of any payment under this Policy, the Insurer shall be subrogated to all of the potential or
                     actual rights of recovery of the Insured. The Insured shall execute all papers required and will do
                     everything necessary to secure such rights including but not limited to the execution of such documents
                     as are necessary to enable the Insurer to effectively bring suit in their name, and will provide all other
                     assistance
                     as sistance and cooperation which the Insurer may reasonably require.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
     (H) EXHAUSTION                                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                    ±¾»®³¿§»®ò½±³
           If the Insurer's Limit of Liability as set forth in ITEM 3 of the Declarations is exhausted by the payment of Loss,
   ß«¹ ðëô îðîð    ïìæîèas set forth in ITEM 8 of the Declarations w
           the premium                                                     ill be fully earned, allß«¹
                                                                         will                           ðëô îðîð
                                                                                                    obligations     ïìæîè
                                                                                                                of the Insurer under
             this Policy will be completely fulfilled and exhausted, and the Insurer will have no further obligations of any kind
                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                               Ì«®²»® Ú¿´µ
     DO 71 00 09 99                                          ±¾»®³¿§»®ò½±³                                    Page 8 of 9
                                                           ß«¹ ðëô îðîð ïìæîè
                       Case 20-11177-KBO             Doc  613-5 Filed 08/28/20
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 68 of 466
                                                                                                  Management Liability
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                                                                      DO 71 00 09 99
                                                          ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            whatsoever under this Policy.                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    (I)     REPRESENTATION CLAUSE
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð    ïìæîè represents that the statements and particulars contained in the ß«¹
            The Insured                                                                     ðëô îðîð
                                                                                        Application    ïìæîè
                                                                                                    as well as any prior
             application submitted to the Insurer are true, accurate and complete, and agree that this Policy is issued in
             reliance on the truth of that representation, and that such particulars and statements, which are deemed to be
             incorporated into and constitute a part of this Policy, are material to the risk assumed and form the basis of this
             Policy. No knowledge or information possessed by any Insured will be imputed to any other Insured except for
             material facts or information known to the person(s) who signed the Application. In the event that any of the
             particulars or statements in the Application are untrue, this Policy will be void with respect to any Insured
             who knew of such untruth or to whom such knowledge is imputed.

     (J)    ACTION AGAINST THE INSURER, ASSIGNMENT, AND CHANGES TO THE POLICY

             (1)    No action may be taken against the Insurer unless, as a condition precedent thereto:
                    (a)     there has been full compliance with all of the terms and conditions of this Policy; and
                    (b)     the amount of the obligation of the Insured has been finally determined either by judgment
                            against the Insured after actual trial, or by written agreement of the Insured, the claimant and
                            the Insurer.

             (2)    Nothing contained herein shall give any person or entity any right to join the Insurer as a party to any
                    Claim against the Insurer to determine their liability, nor may the Insured implead the Insurer in any
                    Claim.

             (3)    Assignment of interest
                                        st under this Policy shall not bind the Insurer unless its consent is endorsed
                    hereon.

             (4)    Notice to any agent or knowledge possessed by any agent or other person acting on behalf of the
                    Insurer will not cause a waiver or change in any part of this Po
                                                                                  Policy or prevent the Insurer from asserting
                    any right under the terms, conditions and limitations of this Policy. The terms, conditions and limitations
                    may only be waived or changed by written endorsement.

     (K)    AUTHORIZATION AND NOTICES

            It is understood and agreed that the Parent Company will act on behalf of the Company and the Insured
            Persons with respect to:

            (1)     the payment of the premiums;
            (2)     the receiving of any return premiums that may become due under this Policy;
            (3)     the giving of all notices to the Insurer as provided herein; and

            (4)     the receiving of all notices from the Insurer.

     (L) ENTIRE AGREEMENT

     The Insured agrees that the Declarations, Policy, including the endorsements, attachments and the Application shall
     constitute the entire agreement between the Insurer or any of its agents and the Insured relating to this insurance.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                        ß«¹ ðëô îðîð ïìæîè
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                              Ì«®²»® Ú¿´µ
     DO 71 00 09 99                                         ±¾»®³¿§»®ò½±³                                  Page 9 of 9
                                                          ß«¹ ðëô îðîð ïìæîè
                   Case 20-11177-KBO             Doc 613-5       Filed 08/28/20      Page 69 of 466
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîè
                                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                            Ì«®²»® Ú¿´µ
                                                                                          ±¾»®³¿§»®ò½±³
                                                                                        ß«¹ ðëô îðîð ïìæîè
      Date:   September 09, 2019


      To:     Rebecca Dauparas
              Arthur J. Gallagher
              300 South Riverside Plaza
              Chicago, IL 60606


      Re:     Akorn, Inc.
              47-EPC-308703-01
              September 01, 2019 September 01, 2021
              Excess Follow Form Policy (D&O)



              Dear Rebecca:

              Attached please find the Excess Follow Form Policy for Akorn, Inc. This policy has been placed with
              Berkshire Hathaway Specialty Insurance Company.
                                                      Company Please review this contract at your earliest
              convenience and let me know if you have any questions or concerns.

              For your added
                         ded convenience, a claims reporting information sheet is attached detailing the various
              ways to contact
                           ct us in the event of a claim
                                                   claim.

              Thank you for placing your business with us. We value our relationship with you and Arthur J.
              Gallagher and look forward to
                                          o working with you on future accounts.

              If we can be of any additional assistance, please do not hesitate to call.

              Sincerely,


              James Houlihan
              415-659-5565
              James.Houlihan@bhspecialty.com




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîè
               Case 20-11177-KBO   Doc 613-5   Filed 08/28/20   Page 70 of 466




 ±¾»®³¿§»®ò½±³                                                      ±¾»®³¿§»®ò½±³
ß«¹ ðëô îðîð ïìæîè                                                ß«¹ ðëô îðîð ïìæîè
                     Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 71 of 466
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                            Ì«®²»® Ú¿´µ
                                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                            Berkshire Hathaway Specialty Insurance Company
                                                                   Company
                                            (a Stock Insurance Company)
                                           1314 Douglas Street, Suite 1400
                                               Omaha, NE 68102-1944
                                                Excess Policy
                                         Common Policy Declarations
              THE PAYMENT OF DEFENSE COSTS WILL REDUCE THE LIMIT OF LIABILITY UNDER THIS POLICY.
                         This Declarations Page is attached to and forms part of the Policy



                                 Policy No.: 47-EPC-308703-01                    Renewal of: New

   Item 1.    Named Insured:     Akorn, Inc.


              Mailing Address:   1925 West Field Court, Suite 300
                                 Lake Forest, IL 60045

   Item 2.    Policy Period
                                 From:         September 01, 2019          To:   September 01, 2021
              Effective:
                                 Both days at 12:01 a.m. local standard time at Mailing Address listed in Item 1, above.

   Item 3.    Limits of          Per Claim Limit:                                $5,000,000
              Insurance
              (including         Aggregate Policy Limit:                         $5,000,000
              Defense Costs)     Total Underlying Limit of Liability:            $5,000,000

   Item 4.    Premiums:          Policy Premium:                                 $2,000,000
                                 Terrorism Coverage Premium:                     $0
                                 Total Premium:                                  $2,000,000

   Item 5.    Schedule of        (A) Followed Policy:
              Underlying                  Carrier            XL Specialty IGR
              Insurance:                  Policy Number US00075683DO19A
                                          Limit of Liability $5,000,000

                                 (B) See attached Schedule of Underlying Excess Policies


Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                    ß«¹ ðëô îðîð ïìæîè
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
  Page 1 | EP-LX-DEC-05/2017                              Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîè
                     Case 20-11177-KBO           Doc  613-5 Filed 08/28/20
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 72 of 466
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
   Item 6.    Notices to               For claims, loss or potential claims                  All other notices
              Insurer:
                                   By 24-hour toll free number:                  By Email:
                                   855-453-9675                                  execandprofnotices@bhspecialty.com
                                   By Email: claimsnotice@bhspecialty.com        By Fax: 617-248-1618
                                   By Fax: 617-507-8259                          By Mail: Log on to
                                   By Mail: Log on to                            www.bhspecialty.com/claims-
                                   www.bhspecialty.com/claims-                   reporting.html for mailing address
                                   reporting.html for mailing address


   Item 7.    Forms and
              Endorsements:        See attached Schedule

   This policy is comprised of this Declarations page, the policy form and the schedules and endorsements, if any,
   attached at the inception or issued during the Policy Period.
   Signatures:




   ______________________________________
          ________________________________                        ______________________________________
   Ralph Tortorella, Secretary                                    Peter Eastwood
                                                                        Eastwood, President

   September 09, 2019
   Dated




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
  Page 2 | EP-LX-DEC-05/2017                              Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîè
                      Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 73 of 466
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                             Ì«®²»® Ú¿´µ
   ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè




         Policy No.: 47-EPC-308703-01
         Issued to: Akorn, Inc.



                                   FORMS SCHEDULE
       The contents of the Policy is comprised of the following forms:

                 Form Number                                                Endorsement Title
      EP-LX-DEC-05/2017                     Excess Policy Common Policy Declarations
      EP-FORMS-SCH-02/2015                  Forms Schedule
      EP-AX-NLF-001-02/2014                 Excess Insurance
                                                        ance P
                                                             Policy
                                                              olicy
      EP-XS-SCH-01/2015                     Schedule Of Underlying
      EP-XS-005-10/2013                     OFAC/Economic Sanctions
      EP-XS-013-01/2015                     Cap On Losses From Certified Acts Of Terrorism
      EP-XS-014-11/2013                     Premium
                                              emium Fully Earned At Inception
      EP-XS-074-10/2016                     Pending And Prior Litigation Exclusion
      EP-XS-088-10/2016                     Specific Event Exclusion




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
 Page 1 | EP-FORMS-SCH-02/2015                            Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîè
                      Case 20-11177-KBO         Doc  613-5 Filed 08/28/20
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                   Page 74 of 466
                                                       Ì«®²»® Ú¿´µ
                                                     ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ  Berkshire         Hathaway Specialty Insurance Ø×ÙØÔÇ
                                                                    CompanyÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                          1314 Douglas Street,Suite 1400,             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                           Omaha, NE 68102-1944                  ß«¹ ðëô îðîð ïìæîè
                                        (Hereinafter referred to as the Insurer)

                                           EXCESS INSURANCE POLICY

       UNLESS OTHERWISE PROVIDED BY THE UNDERLYING INSURANCE, THIS POLICY APPLIES TO CLAIMS
       FIRST MADE AND REPORTED DURING THE POLICY PERIOD SET FORTH IN ITEM 2. OF THE
       DECLARATIONS.

       In consideration of the premium payment and in reliance on any provision(s) in the Followed Policy,
       the Insurer has also issued this policy in reliance upon all materials and written statements, which shall
       be deemed attached hereto and made a part hereof, submitted by or on behalf of the Insured(s) or
       Named Insured to the Insurer or any insurer of Underlying Insurance in connection with the
       underwriting of this policy.

       I.     INSURING AGREEMENT
              This policy shall provide coverage in accordance with tthe same terms, conditions and
              limitations of the Followed Policy, or any more restrictive provisions of the Underlying Excess
              Policies, except as otherwise set forth in this policy
                                                              policy. The coverage obligations under this policy
              shall attach to the Insurer only
                                             ly after all Underlying Insurance has in fact been exhausted by
              payment, in legal currency, of loss by or on behalf of the insurers of the Underlying Insurance,
              or by or on behalf of the Insured(s).
                                         Insured(s) The risk of uncollectability of any Underlying Insurance (in
              whole or in part) for any reason is expressly retained by the Insured(s), and is not insured under
              this policy or assumed by the Insurer.
                                              Insurer

       II.    DEFINITIONS
                 a. Insurer means Berkshire Hathaway Specialty Insurance Company.
                  b. Insured(s) has the meaning set forth in the Followed Policy.
                  c. Named Insured has the meaning set forth in Item 1. of the Declarations.
                  d. Followed Policy means the policy identified in Item 5. (A) of the Declarations.
                  e. Underlying Excess Policies means all policies scheduled in Item 5. (B) of the
                     Declarations.
                  f. Underlying Insurance means the Followed Policy and all of the Underlying Excess
                     Policies.
                 g. Underlying Limits means an amount equal to the total of all of the aggregate Limits of
                    Liability, as set forth in Item 5 of the Declarations, for all Underlying Insurance.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® LIMIT
      III.    Ú¿´µ OF LIABILITY
             LIMITS                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
             The amount set forth in Item 3. of the Declarations shall be the maximum aggregate Limit of
  ß«¹ ðëô îðîð ïìæîè                                                                  ß«¹ ðëô îðîð ïìæîè
       EP-AX-NLF-001-02/2014                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                Page 1
                                                        Ì«®²»® Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîè
                        Case 20-11177-KBO           Doc  613-5 Filed 08/28/20
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 75 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîè
              LLiability
                iability of the Insurer for all loss under this policy for any reason.Ø×ÙØÔÇ
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                         If the aggregate  Limit of
                                                                                                     ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® LLiability
                iability under this policy is exhausted by payment of loss, the
                Ú¿´µ                                                                              obligations
                                                                                                   Ì«®²»® Ú¿´µunder this
               policy
    ±¾»®³¿§»®ò½±³      shall be deemed   completely     fulfilled and extinguished.    If any Underlying   Insurance
                                                                                                 ±¾»®³¿§»®ò½±³
               grants
  ß«¹ ðëô îðîð ïìæîè   coverage   subject to a  liability sublimit, this policy shall not  afford
                                                                                              ß«¹such   coverage.
                                                                                                        coveraïìæîè
                                                                                                    ðëô îðîð   ge. Th
                                                                                                                   The
               policy, however, shall recognize any reduction or exhaustion of the Underlying Limits by any
               payment under such coverage.

        IV.     UNDERLYING INSURANCE CHANGE
                If, during the Policy Period as stated in Item 2. of the Declarations, there is a change to any
                Underlying Insurance which expands coverage, then this policy shall become subject to such
                change only if the Insurer agrees thereto by written agreement or by written endorsement to
                this policy and any additional premium is paid.

        V.      SEVERABILITY OF INTERESTS
                In addition to any other clauses set forth herein, this policy shall follow any provisions in the
                Followed Policy regarding the severability and non-imputation of the statements,
                representations, or warranties of any Insured(s) and the limitations and restrictions in
                rescission or voidance of the Followed Policy.

        VI.     INSURER RIGHTS
                The Insurer has the same rights,, privileges and protections afforded to the insurer of the
                Followed Policy. The Insurer has the right, but not the obligation, at it
                                                                                       its sole discretion, to
                effectively associate with the Insured(s) in the defense and settlement of any claim which may
                attach to and be covered under this policy or any Underlying Insurance
                                                                               Insurance.

        VII.    NOTICE
                Any notice provided to the Underlying Insurance shall also be provid
                                                                                  provided to the Insurer under
                this policy,, except that such notice shall be provided to the Insurer at either the physical or
                email address, both identified in Item 6 6.. of the Declarations
                                                                    Declarations.

        VIII.   CANCELLATION AND NONRENEWAL
                This policy shall follow, and specifically incorporates herein by reference, the conditions in the
                Followed Policy with respect to cancellation and nonrenewal, and shall comply with all of the
                requirements of any applicable state laws and regulations regarding cancellation and
                nonrenewal.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                      ß«¹ ðëô îðîð ïìæîè
        EP-AX-NLF-001-02/2014                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                  Page 2
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîè
                       Case 20-11177-KBO      Doc  613-5 Filed 08/28/20
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 76 of 466
                                                      Ì«®²»® Ú¿´µ
                                                    ±¾»®³¿§»®ò½±³
                                                   ß«¹ ðëô îðîð ïìæîè
                                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                           Ì«®²»® Ú¿´µ
                                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè




        Policy No.: 47-EPC-308703-01
        Issued to: Akorn, Inc.



                                   SCHEDULE OF UNDERLYING

        Followed Policy(ies)


    Insurer                            Policy Number                    Limits                 Attachment
    XL Specialty IGR                   US00075683DO19A                  $5,000,000             Primary




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                   ß«¹ ðëô îðîð ïìæîè
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
  EP-XS-SCH-01/2015                                                                                         Page 1
                                                       Ì«®²»® Ú¿´µ
                                                     ±¾»®³¿§»®ò½±³
                                                   ß«¹ ðëô îðîð ïìæîè
                       Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 77 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                           ENDORSEMENT 1                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
         This endorsement, effective 12:01 AM: September 01, 2019
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
          Forms a part of Policy No.:               47-EPC-308703-01

          Issued to:                                Akorn, Inc.

          By:                                       Berkshire Hathaway Specialty Insurance Company


                                               OFAC/ECONOMIC SANCTIONS

                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           This endorsement modifies insurance provided under the following:

                                                   EXCESS POLICY FORM

          In consideration of the payment of the premium for this policy it is hereby understood and agreed that this
          policy does not provide coverage that would be in violation of the laws or regulations of the United States
          of America concerning trade or economic sanctions, including, but not limited to, those administered and
                                                       eign Assett Control (OFAC).

          Payment of loss under this policy shall only be made in full and complete compliance with all United
          States of America economic or trade sanction laws or regulations, including, but not limited to, sanctions,
          laws and regulations administered
                                      tered and enforced by OFAC.




          All other terms and conditions of this policy remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
          EP-XS-005-10/2013
          EP XS 005 10/2013                                                                                    Page 1
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîè
                       Case 20-11177-KBO               Doc  613-5 Filed 08/28/20
                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                     Page 78 of 466
                                                                Ì«®²»® Ú¿´µ
                                                              ±¾»®³¿§»®ò½±³
                                                             ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                          ENDORSEMENT 2                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                        ±¾»®³¿§»®ò½±³
         This endorsement, effective 12:01 AM: September 01, 2019
  ß«¹ ðëô îðîð ïìæîè                                                                                   ß«¹ ðëô îðîð ïìæîè
          Forms a part of Policy No.:                    47-EPC-308703-01

          Issued to:                                     Akorn, Inc.

          By:                                            Berkshire Hathaway Specialty Insurance Company

                               CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            This endorsement modifies insurance provided under the following:

                                                       EXCESS POLICY FORM


          If aggregate insured losses attributable to terrorist acts certified under the federal Terrorism Risk
          Insurance Act exceed $100 billion in a Calendar Year (January 1 through December 31) and we have met
          our insurer deductible under the Terrorism Risk Insurance Act, we shall not be liable for the payment of
          any portion of the amount of such losses that exceeds $100 billion, and in such case insured losses up to
          that amount are subject to pro rata allocation in accordance with procedures established
                                                                                       establish by the Secretary
          of the Treasury.

          "Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in consultation
          with the Secretary of Homeland Security and the Attorney General of the United States, to be an act of
          terrorism pursuant
                        suant to the federal Terrorism Risk Insurance Act. The criteria contained in the Terrorism
          Risk Insurance Act for a "certified act of terrorism" include the following
                                                                            following:

          1. The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of
             insurance subject to the Terrorism Risk Insurance Act; and

          2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
             committed by an individual or individuals as part of an effor
                                                                     effort to coerce the civilian population of the
             United States or to influence the policy or affect the conduct of the United States Government by
             coercion.




          All other terms and conditions of this policy remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                                   ß«¹ ðëô îðîð ïìæîè
          EP-XS-013-01/2015       Includes copyrighted material
                                                         Ø×ÙØÔÇ of Insurance Services Office, Inc., with its permission.
                                                                    ÝÑÒÚ×ÜÛÒÌ×ßÔ                                           Page 1
                                                                 Ì«®²»® Ú¿´µ
                                                              ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîè
                       Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 79 of 466
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                           ENDORSEMENT 3                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
         This endorsement, effective 12:01 AM: September 01, 2019
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
          Forms a part of Policy No.:               47-EPC-308703-01

          Issued to:                                Akorn, Inc.

          By:                                       Berkshire Hathaway Specialty Insurance Company


                                        PREMIUM FULLY EARNED AT INCEPTION

                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           This endorsement modifies insurance provided under the following:

                                                  EXCESS POLICY FORM

          In consideration of the payment of the premium for this policy it is hereby understood and agreed that the
          premium set forth in Item 4 of the Declarations shall be deemed fully earned as of the earliest date of the
          Policy Period Effective dates set forth in Item 2 of the Declarations.




          All other terms and conditions of this policy remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                     ß«¹ ðëô îðîð ïìæîè
          EP-XS-014-11/2013
          EP XS 014 11/2013                                                                                   Page 1
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîè
                       Case 20-11177-KBO            Doc  613-5 Filed 08/28/20
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 80 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîè
                                                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                              Ì«®²»® Ú¿´µ
                                                                                            ±¾»®³¿§»®ò½±³
                                                                                          ß«¹ ðëô îðîð ïìæîè
                                                    ENDORSEMENT 4

 This endorsement, effective 12:01AM:               September 01, 2019
            Forms a part of Policy No.:             47-EPC-308703-01
                             Issued to:             Akorn, Inc.
                                    By:             Berkshire Hathaway Specialty Insurance Company



                            PENDING AND PRIOR LITIGATION EXCLUSION
             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          This endorsement modifies insurance provided under the following:

                                               EXCESS INSURANCE POLICY


 In consideration of the payment of the premium for this policy,
                                                             policy
                                                              olicy, it is hereby
                                                              olicy,       hereby understood and agreed that,
                                                                                                          t     notwithstanding
 anything to the contrary contained within this policy
                                                   policy or the Followed Policy,
                                                                             Policy the Insurer shall not be liable to make any
 payment for Loss (as that term is defined in the Followed Policy)
                                                               Policy in connection with any Claim (as that term is defined in
 the Followed Policy) based upon, arising out of or attributable to essentially the same facts, circumstances, situations,
 transactions or events underlying or alleged in any litigation, any administrative or regulatory proceeding, any
 investigation orr any alternative dispute resolution proceeding that was pending on or prior to June 01, 2018.




 All other terms and conditions of this policy remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                      ß«¹ ðëô îðîð ïìæîè
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
 Page 1 | EP-XS-074-10/2016                                  Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîè
                       Case 20-11177-KBO           Doc 613-5       Filed 08/28/20       Page 81 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîè
                                                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                              Ì«®²»® Ú¿´µ
                                                                                            ±¾»®³¿§»®ò½±³
                                                                                          ß«¹ ðëô îðîð ïìæîè
                                                   ENDORSEMENT 5

 This endorsement, effective 12:01AM:              September 01, 2019
            Forms a part of Policy No.:            47-EPC-308703-01
                             Issued to:            Akorn, Inc.
                                    By:            Berkshire Hathaway Specialty Insurance Company



                                          SPECIFIC EVENT EXCLUSION
             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         This endorsement modifies insurance provided under the following:

                                               EXCESS INSURANCE POLICY

 In consideration of the payment of the premium for this policy
                                                            policy,
                                                              olicy, it is hereby
                                                                           h      understood and agreed that, notwithstanding
 anything to the contrary contained within this policy
                                                   olicy or the Followed Policy
                                                                             Policy, the Insurer shall not be liable to make any
 payment for Loss (as that term is defined in the Followed Policy
                                                              Policy)) in connection with any Claim (as that term is defined in
 the Followed Policy) made against any Insured based upon, arising out of, directly or indirectly resulting ffrom, in
 consequence of, or in any way involving, the EVENT(S) described below, or Wrongful Acts (as that term is defined in the
 Followed Policy) that are logically or causally connected by any fact, circumstance, situation, event, transaction, cause or
 seriess of related facts, circumstances, situations, events, transactions or causes as alleged or contained the EVENT(S)
 described below:
         EVENTS
         Matters involving the Fresenius Acquisition of Akorn




 All other terms and conditions of this policy remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîè                                                                      ß«¹ ðëô îðîð ïìæîè
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
 Page 1 | EP-XS-088-10/2016                                 Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîè
                         Case 20-11177-KBO                Doc  613-5 Filed 08/28/20
                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                    Page 82 of 466
                                                                  Ì«®²»® Ú¿´µ
                                                                         Endurance American Insurance Company
                                                                ±¾»®³¿§»®ò½±³
                                                               ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                                 Ø×ÙØÔÇWilmington, Delaware
                                                                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                                  ß«¹ ðëô îðîð ïìæîç
             FOLLOW FORM EXCESS MANAGEMENT LIABILITY INSURANCE DECLARATIONS

            NOTICE: PLEASE READ CAREFULLY. This Policy shall follow all the terms and conditions of the
            Followed Form except as stated herein. Terms defined in the Followed Form are used herein with the
            meaning assigned to them in the Followed Form unless otherwise indicated.

            POLICY NUMBER:                               DOX10007587103
            PRIOR POLICY NUMBER:                         DOX10007587102

            Item 1.     Named Insured:                   Akorn, Inc.
                        Address:                         1925 West Field Court
                                                         Suite 300
                                                         Lake Forest, IL 60045

            Item 2.     Policy Period:                   From: September 01, 2019                To: September 01, 2021
                                                         (12:01 AM Standard Time at the address of the Named Insured.)

            Item 3.     Limit of Liability:              $5,000,000 excess of $10,000,000
                        (including defense costs)

            Item 4.     Pending & Prior Litigation
                        Date:                        June 1, 2018
                        This policy follows the pending & prior litigation exclusion in the Followed Form, except that
                        the applicable date in such exclusion shall be the date indicated in this Item 4.

            Item 5.     Premium:                         $1,800,000

            Item 6.     Producer:                        Arthur J. Gallagher Risk Management Services, Inc.
                        Address:                         300 South Riverside Plaza
                                                         Suite 1500
                                                         Chicago, IL 60606
            Item 7.     A. Underlying Policy(ies):
                                 Insurer                 Policy Number              Limit of Liability           Attachment
                        XL Specialty Insurance
                                                    US00075683DO19A                   $5,000,000                   Primary
                        Company
                        Berkshire Hathaway
                        Specialty Insurance          47-EPC-308703-01                 $5,000,000                 $5,000,000
                        Company

                        B. Followed Form:
                                 Insurer                 Policy Number              Limit of Liability           Attachment
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                  XL Specialty Insurance
                                                    US00075683DO19A                   $5,000,000
                                                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                               Primary
      Ì«®²»® Ú¿´µ Company                                                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                                  ß«¹ ðëô îðîð ïìæîç
            Policy Issuance Date:     October 14, 2019       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ             Endurance American Insurance Company
            Policy Issuance Office:   Chicago, IL                  Ì«®²»® Ú¿´µ                                       EML 0001 0712
                                                                   Page 1 of 2
                                                                 ±¾»®³¿§»®ò½±³
                                                               ß«¹ ðëô îðîð ïìæîç
                        Case 20-11177-KBO                 Doc  613-5 Filed 08/28/20
                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                            Page 83 of 466
                                                                 Ì«®²»® Ú¿´µ
           Item 8.     Forms and Endorsements Effective at Inception:
                                                      ß«¹ ðëôSchedule,
                       See attached Forms and Endorsements    îðîð ïìæîç IL 0101.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          Item 9. Notice:
      Ì«®²»® Ú¿´µ A. Claims or Potential Claims:                                                 Ì«®²»® Ú¿´µ
                                                                    Commercial Management Liability
    ±¾»®³¿§»®ò½±³                                                   Attn: Claims Department    ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                         ß«¹ ðëô îðîð ïìæîç
                                                                    1221 Avenue of The Americas
                                                                    New York,NY 10020
                                                                    Insuranceclaims@sompo-intl.com
                                                                    1-877-676-7575

                       B. All Other:                                Commercial Management Liability
                                                                    Attn: Professional Lines Underwriting Department
                                                                    1221 Avenue of The Americas
                                                                    New York,NY 10020

           This Policy shall constitute the contract between the Insureds and the Insurer.

           The Insurer hereby causes this Policy to be signed on the Declarations page by a duly authorized
           representative of the Insurer.




                                                                                     October 14, 2019
           Authorized Representative                                                 Date




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                          ß«¹ ðëô îðîð ïìæîç
           Policy Issuance Date:       October 14, 2019     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ       Endurance American Insurance Company
           Policy Issuance Office:     Chicago, IL                Ì«®²»® Ú¿´µ                                 EML 0001 0712
                                                                  Page 2 of 2
                                                                ±¾»®³¿§»®ò½±³
                                                              ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO           Doc  613-5 Filed 08/28/20
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 84 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
               FOLLOW FORM EXCESS MANAGEMENT LIABILITY INSURANCE
      Ì«®²»® Ú¿´µ                                                           POLICY
                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëôTHIS
          îðîðPOLICY
               ïìæîç CONTAINS CLAIMS MADE COVERAGES. READ THE ENTIREß«¹
                                                                     POLICY CAREFULLY
                                                                        ðëô îðîð ïìæîç TO
           DETERMINE YOUR RIGHTS, DUTIES AND WHAT IS AND WHAT IS NOT COVERED.
           In consideration of premium paid or payable and in reliance on all statements made and information
           furnished by the Insureds in the Application or the underwriting of this Policy, and subject to the terms,
           conditions and limitations of this Policy, Endurance American Insurance Company (herein referred to as
           the "Insurer") agrees as follows:
           I.  INSURING CLAUSE
               Subject to the terms and conditions of this Policy, the Insurer shall provide to the Insureds insurance
               coverage for Claims first made during the Policy Period, including the Discovery Period if exercised.
               Liability for any covered Loss resulting from covered Claims shall attach to the Insurer only after (i)
               the insurers of the Underlying Policy(ies), the Insureds, and/or any other party shall have paid in
               legal currency the full amount of the Underlying Limit pursuant to Section II.B.1 below, and (ii) the
               Insureds shall have paid the retention or deductible, if any, applicable under the Primary Policy. The
               Insurer shall then be liable to pay only covered Loss in excess of such Underlying Limit up to its Limit
               of Liability as set forth in Item 3 of the Declarations, which shall be the maximum aggregate liability
               of the Insurer under this Policy with respect to all Claims first made in each Policy Period, including
               the Discovery Period if exercised, against all Insureds irrespective of the time of payment by the
               Insurer.
           II. TERMS AND CONDITIONS
               A. FOLLOWING FORM
                   This Policy, except as stated herein, is subject to all terms, conditions, representations and
                   limitations as contained in the Followed Form as of inception of this Policy, and to the extent
                   coverage is further limited or restricted thereby, in any other Underlying Policy(ies). In no event
                   shall this Policy grant broader coverage than would be provided by any of the Underlying
                   Policy(ies). In the event of any conflict between the terms, conditions, and limitations of this
                   Policy and any Underlying Policy, the terms, conditions and limitations of this Policy shall
                   control.
                B. UNDERLYING POLICIES
                   1. In the event and only in the event of the erosion or exhaustion of the Underlying Limit by
                      reason of:
                       a. the insurer(s) of the Underlying Policy(ies), the Insureds, and/or any other party paying
                          in legal currency Loss covered under the respective Underlying Policy(ies); and/or
                       b. the insurer(s) of the Underlying Policy(ies) paying loss under another policy(ies) issued
                          by such underlying insurer to the Named Insured or any of its affiliates; but only to the
                          extent such Underlying Policy(ies) explicitly requires that such loss payment erodes the
                          limit of liability of such Underlying Policy(ies).
                 This Policy shall: (i) in the event of erosion, pay excess of the eroded Underlying Limit, and
                 (ii) in the event of exhaustion, continue in force as primary insurance; provided always that
                 in the latter event this Policy shall only pay excess of the retention or deductible, if any,
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                 applicable under the Primary Policy, which retention or deductible shall be applied to any
     Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
                 subsequent Loss in the same manner as specified in the Primary Policy.
                                                                                     Policy
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           Endurance American Insurance Company             Ì«®²»®Page
                                                                   Ú¿´µ1 of 3                             EML 0201 0712
                                                          ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO           Doc  613-5 Filed 08/28/20
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 85 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                2.
      Ì«®²»® Ú¿´µ  Notwithstanding  any  of the terms  of this Policy which  might be construed
                                                                                           Ì«®²»®otherwise,
                                                                                                   Ú¿´µ     this
    ±¾»®³¿§»®ò½±³Policy shall drop down only in the event of erosion or exhaustion of ±¾»®³¿§»®ò½±³
                                                                                        the Underlying Limit as
                   described
  ß«¹ ðëô îðîð ïìæîç         above, and shall not drop down  for any  other reason including,
                                                                                     ß«¹ ðëôbut  not limited
                                                                                               îðîð   ïìæîç to,
                  uncollectability (in whole or in part) of any Underlying Policy(ies). The risk of uncollectability
                  of the Underlying Policy(ies) (in whole or in part) whether because of financial impairment
                  or insolvency of an underlying insurer or for any other reason, is expressly retained by the
                  Insureds and is not in any way or under any circumstances insured or assumed by the
                  Insurer.
             3. If any Underlying Policy(ies) contains a specific grant of coverage that is subject to a sublimit
                  of liability, then coverage under this Policy shall not apply to any Claim which is otherwise
                  subject to such grant of coverage. However, any Loss paid under the Underlying Policies on
                  account of such Claim shall erode or exhaust the Underlying Limit, as provided in Section
                  II.B.1 above, for purposes of this Policy.
             4. If any Underlying Policy(ies) is canceled or terminated during the Policy Period including
                  the Discovery Period if exercised, the Insurer shall not be liable under this Policy to a greater
                  extent than it would have been had such Underlying Policy(ies) been so maintained. To the
                  extent the terms, conditions or limitations of any of the Underlying Policy(ies) are changed
                  to limit or restrict coverage, this Policy shall become subject to such changes upon the
                  effective date of the change in the Underlying Policy(ies).
                                                                         Policy(ies) To the extent the terms,
                  conditions or limitations of any of the Underlying Policy(ies) are changed to expand or
                  broaden coverage, this Policy shall become subject to such changes only if and to the extent
                  the Insurer agrees to such changes in writing and the Insureds pay any additional premium
                  reasonably required by the Insurer for such changes.
          C. NOTICE
             All notices under this Policy shall be in writing and properly addressed to the appropriate party.
             Notice to the Insureds may be given to the Named Insured at the address as shown in Item 1. of
             the Declarations. Notice to the Insurer of any Claim or potential Claim under this Policy shall be
             given to the Insurer at the address as shown in Item 9.A. of the Declarations. All other notices to
             the Insurer under this Policy shall be given to the Insurer at the address as shown in Item 9.B. of
             the Declarations.
             Any notice to the insurer of an Underlying Policy(ies) shall not constitute notice to the Insurer
             unless also given to the Insurer as provided in this Section II.C.
          D. CLAIMS PROVISIONS
             1. The Insurer may, at its sole discretion, participate in the investigation, defense or settlement
                  of any Claim or potential Claim reported to the Insurer under this Policy even if the
                  Underlying Limit has not been exhausted.
             2. No action by any other insurer shall bind the Insurer under this Policy. The Insurer shall not
                  be liable under this Policy for any settlements, stipulated judgments or defense costs to
                  which the Insurer has not consented, which consent shall not be unreasonably withheld.
          E. DISCOVERY PERIOD
             The Insureds shall have the right to elect a Discovery Period under this Policy as described in,
             and subject to the terms of, the Followed Form. The additional premium for the Discovery
             Period shall be the same percentage of this Policy's annual premium as the percentage stated in
             the Followed Form for calculating the Discovery Period premium thereunder.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                             The Discovery
                                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð ïìæîç                                                                    ß«¹ ðëô îðîð ïìæîç
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           Endurance American Insurance Company            Ì«®²»®Page
                                                                  Ú¿´µ2 of 3                           EML 0201 0712
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 86 of 466
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                Period
      Ì«®²»® Ú¿´µ      shall not be available  unless the  Insured has   elected the Discovery
                                                                                         Ì«®²»® Period
                                                                                                Ú¿´µ in all
                unexhausted Underlying Policies and has provided proof thereof to the Insurer.
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
            F.  DEFINITIONS
  ß«¹ ðëô îðîð ïìæîç                                                                ß«¹ ðëô îðîð ïìæîç
                   1. Terms defined in the Followed Form are used herein with the meaning assigned to them in
                      the Followed Form unless otherwise stated herein. Other words and phrases that appear in
                      bold have special meaning and can be found below or in any endorsement or the specific
                      Policy provision where they appear.
                   2. Followed Form, Underlying Policy(ies) and Limit of Liability have the meanings attributed to
                      them in the Declarations.
                   3. Insured(s) means all natural persons and entities insured by the Followed Form.
                   4. Named Insured means the entity named in Item 1 of the Declarations.
                   5. Primary Policy means the first listed policy in Item 7.A of the Declarations.
                   6. Policy Period means the period of time specified in Item 2. of the Declarations, subject to
                      prior termination in accordance with the Followed Form.
                   7. Underlying Limit means an amount equal to the aggregate of all limits of liability, as set
                      forth in Item 7. of the Declarations, for all Underlying Policies, plus the retention or
                      deductible, if any, applicable under the Primary Policy.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëô îðîð ïìæîç
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           Endurance American Insurance Company           Ì«®²»®Page
                                                                 Ú¿´µ3 of 3                          EML 0201 0712
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO          Doc  613-5 Filed 08/28/20
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                  Page 87 of 466
                                                             Ì«®²»® Ú¿´µ
                   F O R M S A N D E N ß«¹
                                       D±¾»®³¿§»®ò½±³
                                          O   RSEMENT SCHEDULE
                                           ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³             FOLLOW FORM EXCESS MANAGEMENT LIABILITY
                                                                   ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                            ß«¹ ðëô îðîð ïìæîç


        End. No.                                     Title                                      Number

                   Follow Form Excess Management Liability Insurance Declarations           EML 0001 0712
                   Follow Form Excess Management Liability Insurance Policy                 EML 0201 0712
                   Forms and Endorsement Schedule                                             IL 0101 0712
            1      Specific Event Exclusion                                                   IL 1002 0712
            2      Premium Fully Earned Endorsement                                           IL 1002 0712
            3      Deletion of Most Restrictive Underlying Terms (ABC Coverage)             EML 0902 0712
            4      DIC Erosion of Underlying Limit                                          EML 0903 0712
            5      Illinois Changes - Cancellation and Nonrenewal                          EML 1000 1112 IL
            6      Illinois Changes                                                        EML 1113 1112 IL
            7      Amendatory Inconsistency                                                 EML 1324 0513
            8      Cap on Losses from Certified Acts of Terrorism                             IL 1204 0115
            9      Disclosure Pursuant to Terrorism Risk Insurance Act                        IL 1214 0115
                   U.S. Treasury Department's Office of Foreign Assets Control (OFAC)        PN 0001 0712
                   Signature Page                                                             IL 1007 0114


        The titles of the endorsements listed above are solely for convenience and form no part of the terms
        and conditions of coverage.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                ß«¹ ðëô îðîð ïìæîç
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        Endurance American Insurance Company               Ì«®²»®Page
                                                                  Ú¿´µ1 of 1                          IL 0101 0712
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO               Doc  613-5 Filed 08/28/20
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                  Page 88 of 466
                                                                 Ì«®²»® Ú¿´µ
                                                 E N D Oß«¹±¾»®³¿§»®ò½±³
                                                           RðëôSîðîð
                                                                 EM      ENT
                                                                      ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µInsured:
         Named                     Akorn, Inc.                                          Policy Number: Ì«®²»® Ú¿´µ
                                                                                                         DOX10007587103
    ±¾»®³¿§»®ò½±³                                                                                     ±¾»®³¿§»®ò½±³
         Endorsement                                                                    Endorsement
  ß«¹ ðëô îðîð ïìæîç                                                                               ß«¹ ðëô îðîð ïìæîç
           Effective Date:         September 01, 2019                                   Number:             1
                                   12:01 AM Standard Time at the address of the Named
                                   Insured as shown in the Declarations.




                                                   GENERAL CHANGE
                                              (SPECIFIC EVENT EXCLUSION)
          It is agreed that:
          In consideration of the premium charged, it is hereby understood and agreed that, without limiting the
          effectiveness of any other EXLCUSIONS within this policy, the Insurer shall not be liable to make any
          payment for Loss in connection with: (i) any of the Claim(s), notices, events, investigations or actions
                                                      Events
          disposition, resolution or defense of: (a) any Event(s); or (b) any Claim(s) arising from any Event(s); or
          (iii) any Wrongful Act, underlying facts, circumstances, acts or omissions in any way relating to any
          Event(s).

          EVENTS

          1. Solomon Yeung, etc. v. Akorn, Inc. et al.,, docket no. 1:15
                                                                    1:15-cv-01944
                                                                         cv       filed in the Norther
          District of Illinois on or about March 4, 2015;

          2. Mikolaj Sarzynski, Individually and on Behalf of All Others Similarly Situated, v.
          Akorn, Inc., Rajat Rai, and Timothy A. Dick,
                                                  Dick, docket no. 1:15
                                                                   1:15-cv-03921
                                                                        -cv
                                                                         cv        filed in the
          Northern District of Illinois
                                llinois on or about May 4, 2015;


          ended December 31, 2014, and the fiscal quarters ended June 30, 2014, and September


                                                          Interrelated Wrongful Act
          circumstance,
          act or omission alleged in any Event(s) and/or (ii) any Wrongful Act which is the same as, similar or
          related to or a repetition of any Wrongful Act alleged in any Event(s).




              Authorized Representative


         This endorsement does not change any other provision of the Policy. The title
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    and anyÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Ø×ÙØÔÇ     headings in
         this endorsement
      Ì«®²»® Ú¿´µ         are solely for convenience and do not affect its meaning.         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                   ß«¹ ðëô îðîð ïìæîç
                                                                                                                       Custom GCE
          Date of Issuance: October 14, 2019              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                           Policy Form: EML 0201 0712
          Endurance American Insurance Company                  Ì«®²»®Page
                                                                       Ú¿´µ1 of 1                   Endorsement Form: IL 1002 0712
                                                              ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO               Doc  613-5 Filed 08/28/20
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                  Page 89 of 466
                                                                 Ì«®²»® Ú¿´µ
                                                 E N D Oß«¹±¾»®³¿§»®ò½±³
                                                           RðëôSîðîð
                                                                 EM      ENT
                                                                      ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µInsured:
         Named                     Akorn, Inc.                                          Policy Number: Ì«®²»® Ú¿´µ
                                                                                                         DOX10007587103
    ±¾»®³¿§»®ò½±³                                                                                     ±¾»®³¿§»®ò½±³
         Endorsement                                                                    Endorsement
  ß«¹ ðëô îðîð ïìæîç                                                                               ß«¹ ðëô îðîð ïìæîç
          Effective Date:          September 01, 2019                                   Number:             2
                                   12:01 AM Standard Time at the address of the Named
                                   Insured as shown in the Declarations.




                                             GENERAL CHANGE
                                   (PREMIUM FULLY EARNED ENDORSEMENT)


          It is agreed that:

          Subsection G. CANCELLATION is added to the policy:

          G. CANCELLATION

          1. This Policy may be canceled only by the Insurer and only for non  non-payment of the premium. In such
          event, the Insurer shall mailil written notice of cancellation to the Named Insured. Such notice shall
          state the effective date of cancellation, which shall be not less than fifteen (15) days after mailing such
          notice. In the event of cancellation by the Insurer, the Insurer shall rrefund the unearned premium, if
          any, pro rata.

          2. No other party may cancel this Policy for any reason.




              Authorized Representative



          This endorsement does not change any other provision of the Policy. The title and any headings in
          this endorsement are solely for convenience and do not affect its meaning.



Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                                ß«¹ ðëô îðîð ïìæîç
                                                                                                                       Custom GCE
          Date of Issuance: October 14, 2019              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                           Policy Form: EML 0201 0712
          Endurance American Insurance Company                  Ì«®²»®Page
                                                                       Ú¿´µ1 of 1                   Endorsement Form: IL 1002 0712
                                                              ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO                Doc  613-5 Filed 08/28/20
                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                           Page 90 of 466
                                                                Ì«®²»® Ú¿´µ
                                                 E N D Oß«¹±¾»®³¿§»®ò½±³
                                                           RðëôSîðîð
                                                                 EM      ENT
                                                                      ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µInsured: Akorn, Inc.
          Named                                                                      Policy Number: Ì«®²»® Ú¿´µ
                                                                                                    DOX10007587103
    ±¾»®³¿§»®ò½±³                                                                                 ±¾»®³¿§»®ò½±³
          Endorsement                                                                Endorsement
  ß«¹ ðëô îðîð ïìæîç                                                                            ß«¹ ðëô îðîð ïìæîç
           Effective Date:      September 01, 2019                                   Number:            3
                                12:01 AM Standard Time at the address of the Named
                                Insured as shown in the Declarations.


                               DELETION OF MOST RESTRICTIVE UNDERLYING TERMS
                                              (ABC COVERAGE)
          It is agreed that:

              1. Section II.A. is deleted in its entirety and is replaced with the following:
                  This Policy, except as stated herein, is subject to all terms, conditions, representations and
                  limitations as contained in the Followed Form. In no event shall this Policy grant broader
                  coverage than would be provided by the Followed Form. In the event of any conflict between
                  the terms, conditions, and limitations of this Policy and the Followed Form, the terms,
                  conditions and limitations of this Policy shall control.

                  If Loss covered under the Followed Form is not covered under another Underlying Policy
                  because coverage under such Underlying Policy is narrower than the coverage under the
                  Followed Form, then for purposes of liability attaching to this Policy the Underlying Limit for
                  such Underlying Policy shall be eroded or exhausted with respect to such Loss paid by the
                  Insureds, an insurer of any DIC policy excess of this Policy and/or any other party paying such
                  Loss.

              2. Section II.B.4. is deleted in its entirety and is replaced with the following:
                  If any Underlying Policy(ies) is canceled or terminated during the Policy Period including the
                  Discovery Period if exercised, the Insurer shall not be liable under this Policy to a greater extent
                  than it would have been had such Underlying Policy(ies) been so maintained. To the extent the
                  terms, conditions or limitations of the Followed Form are changed to limit or restrict coverage,
                  this Policy shall become subject to such changes upon the effective date of the change in the
                  Followed Form. To the extent the terms, conditions or limitations of the Followed Form are
                  changed to expand or broaden coverage, this Policy shall become subject to such changes only if
                  and to the extent the Insurer agrees to such changes in writing and the Insureds pay any
                  additional premium reasonably required by the Insurer for such changes.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                         ß«¹ ðëô îðîð ïìæîç
          Date of Issuance: October 14, 2019              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                         Policy Form: EML 0201 0712
          Endurance American Insurance Company                  Ì«®²»®Page
                                                                       Ú¿´µ1 of 2              Endorsement Form: EML 0902 0712
                                                              ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO              Doc  613-5 Filed 08/28/20
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                  Page 91 of 466
                                                           Ì«®²»® Ú¿´µ
                                               E N D Oß«¹±¾»®³¿§»®ò½±³
                                                         RðëôSîðîð
                                                               EM      ENT
                                                                    ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                ß«¹ ðëô îðîð ïìæîç


                     Authorized Representative


          This endorsement does not change any other provision of the Policy. The title and any headings in
          this endorsement are solely for convenience and do not affect its meaning.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                ß«¹ ðëô îðîð ïìæîç
        Date of Issuance: October 14, 2019           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                 Policy Form: EML 0201 0712
        Endurance American Insurance Company               Ì«®²»®Page
                                                                  Ú¿´µ2 of 2      Endorsement Form: EML 0902 0712
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO                Doc  613-5 Filed 08/28/20
                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 92 of 466
                                                                Ì«®²»® Ú¿´µ
                                                 E N D Oß«¹±¾»®³¿§»®ò½±³
                                                           RðëôSîðîð
                                                                 EM      ENT
                                                                      ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µInsured: Akorn, Inc.
          Named                                                                     Policy Number: Ì«®²»® Ú¿´µ
                                                                                                   DOX10007587103
    ±¾»®³¿§»®ò½±³                                                                                ±¾»®³¿§»®ò½±³
          Endorsement                                                               Endorsement
  ß«¹ ðëô îðîð ïìæîç                                                                           ß«¹ ðëô îðîð ïìæîç
           Effective Date:     September 01, 2019                                   Number:            4
                               (12:01 AM Standard Time at the address of the
                               Named Insured as shown in the Declarations)


                                          DIC EROSION OF UNDERLYING LIMIT


          It is agreed that:

          Section I, Insuring Clause, is deleted in its entirety and is replaced with the following:

          Subject to the terms and conditions of this Policy, the Insurer shall provide to the Insureds insurance
          coverage for Claims first made during the Policy Period, including the Discovery Period if exercised.
          Liability for any covered Loss resulting from covered Claims shall attach to the Insurer only after the
          insurers of the Underlying Policy(ies), the Insureds, the insurer of any DIC policy, and/or any other party
          shall have paid in legal currency the full amount of the Underlying Limit (including the applicable
          retention or deductible under the Primary Policy) pursuant to Section II.B.1 below. The Insurer shall
          then be liable to pay only covered Loss in excess of such Underlying Limit up to its Limit of Liability as
          set forth in Item 3 of the Declarations, which shall be the maximum aggregate liability of the Insurer
          under this Policy with respect to all Claims first made in each Policy Period, including the Discovery
          Period if exercised, against all Insureds irrespective of the time of payment by the Insurer.




                        Authorized Representative


             This endorsement does not change any other provision of the Policy. The title and any headings in
             this endorsement are solely for convenience and do not affect its meaning.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                        ß«¹ ðëô îðîð ïìæîç
          Date of Issuance: October 14, 2019              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                        Policy Form: EML 0201 0712
          Endurance American Insurance Company                  Ì«®²»®Page
                                                                       Ú¿´µ1 of 1             Endorsement Form: EML 0903 0712
                                                              ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
                        Case 20-11177-KBO              Doc  613-5 Filed 08/28/20
                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                           Page 93 of 466
                                                                Ì«®²»® Ú¿´µ
                                                  E N D Oß«¹±¾»®³¿§»®ò½±³
                                                            RðëôSîðîð
                                                                  EM      ENT
                                                                       ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µInsured: Akorn, Inc.
          Named                                                                      Policy Number: Ì«®²»® Ú¿´µ
                                                                                                    DOX10007587103
    ±¾»®³¿§»®ò½±³                                                                                 ±¾»®³¿§»®ò½±³
          Endorsement                                                                Endorsement
  ß«¹ ðëô îðîð ïìæîç                                                                            ß«¹ ðëô îðîð ïìæîç
            Effective Date:     September 01, 2019                                   Number:         5
                                12:01 AM Standard Time at the address of the Named
                                Insured as shown in the Declarations.


                              ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL

                           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


           It is agreed that:

           A. A Cancellation Condition is added as follows:
               CANCELLATION
               1. The Named Insured shown in the Declarations may cancel this Policy by mailing advance written
                  notice of cancellation to the Insurer.
               2. The Insurer may cancel this Policy by mailing to the Named Insured written notice stating the
                  reason for cancellation. If the Insurer cancels for nonpayment of premium, the Insurer will mail
                  the notice at least 10 days prior to the effective date of cancellation.
               3. If this Policy has been in effect for more than 60 days or is a renewal or continuation Policy, the
                  Insurer may cancel only for one or more of the following reasons:
                   a. Nonpayment of premium;
                   b. Certification of the Director of Insurance of the loss of reinsurance by the Insurer that
                      provided coverage to the Insurer for all or a substantial part of the underlying risk insured;
                      or
                   c.   A determination by the Director of Insurance that the continuation of the Policy could place
                        the Insurer in violation of the insurance laws of this State.
               4. Notice of cancellation will state the effective date of cancellation. The Policy Period will end on
                  that date.
               5. If this Policy is cancelled, the Insurer will send the Named Insured any premium refund due. If
                  the Insurer cancels, the refund will be pro rata. If the Named Insured cancels, then the return
                  premium will be computed at .90 of the pro rata unearned premium. The cancellation will be
                  effective even if the Insurer has not offered a refund.

           B. When The Insurer Does Not Renew Condition is added as follows:
               If the Insurer decides not to renew or continue this Policy, the Insurer will mail the Named Insured
               and the Named Insured’s agent or broker written notice, stating the reason for nonrenewal, at least
               60 days before the end of the Policy Period. If the Insurer offers to renew or continue and the
               Named Insured does not accept, this Policy will terminate at the end of the current Policy Period.
               Failure to pay the required renewal or continuation premium when due shall mean that the Named
               Insured has not accepted the Insurer’s offer.
            If the Insurer fails to mail proper written notice of nonrenewal and the Named Insured obtains other
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            insurance, this Policy will end on the effective date of that insurance.
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                   ß«¹ ðëô îðîð ïìæîç
           Date of Issuance: October 14, 2019             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                     Policy Form: EML 0201 0712
           Endurance American Insurance Company                 Ì«®²»®Page
                                                                       Ú¿´µ1 of 2         Endorsement Form: EML 1000 1112 IL
                                                              ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
                         Case 20-11177-KBO                  Doc  613-5 Filed 08/28/20
                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                     Page 94 of 466
                                                                       Ì«®²»® Ú¿´µ
                                                      E N D Oß«¹±¾»®³¿§»®ò½±³
                                                                RðëôSîðîð
                                                                      EM      ENT
                                                                           ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
         C. Mailing Of Notices is added as follows:                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                                   ß«¹ ðëô îðîð ïìæîç
                The Insurer will mail cancellation and nonrenewal notices to the Named Insured,
                                                                                          Insured and the agent or
                broker, at the last addresses known to the Insurer. The Insurer shall maintain proof of mailing of a
                cancellation or nonrenewal notice on a recognized U.S. Post Office form or a form acceptable to the
                U.S. Post Office or other commercial mail delivery service.




                           Authorized Representative
              This endorsement does not change any other provision of the Policy. The title and any headings in
              this endorsement are solely for convenience and do not affect its meaning.

            Includes copyrighted material of Insurance Services Office, Inc. with its permission.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                                   ß«¹ ðëô îðîð ïìæîç
           Date of Issuance: October 14, 2019                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                         Policy Form: EML 0201 0712
           Endurance American Insurance Company                       Ì«®²»®Page
                                                                             Ú¿´µ2 of 2             Endorsement Form: EML 1000 1112 IL
                                                                    ±¾»®³¿§»®ò½±³
                                                                  ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO               Doc  613-5 Filed 08/28/20
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 95 of 466
                                                               Ì«®²»® Ú¿´µ
                                                 E N D Oß«¹±¾»®³¿§»®ò½±³
                                                           RðëôSîðîð
                                                                 EM      ENT
                                                                      ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µInsured: Akorn, Inc.
          Named                                                                     Policy Number: Ì«®²»® Ú¿´µ
                                                                                                   DOX10007587103
    ±¾»®³¿§»®ò½±³                                                                                ±¾»®³¿§»®ò½±³
          Endorsement                                                               Endorsement
  ß«¹ ðëô îðîð ïìæîç                                                                           ß«¹ ðëô îðîð ïìæîç
           Effective Date:     September 01, 2019                                   Number:         6
                               12:01 AM Standard Time at the address of the Named
                               Insured as shown in the Declarations.


                                                       ILLINOIS CHANGES
                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          It is agreed that:

          A. Paragraph 4. of Item B., Underlying Policies, of Section II, Terms and Conditions, is replaced by the
             following:

              4. If any Underlying Policy(ies) is canceled or terminated during the Policy Period including the
                  Discovery Period if exercised, the Insurer shall not be liable under this Policy to a greater extent
                  than it would have been had such Underlying Policy(ies) been so maintained. To the extent the
                  terms, conditions or limitations of any of the Underlying Policy(ies) are changed, this Policy shall
                  become subject to such changes only if and to the extent the Insurer agrees to such changes in
                  writing and the Insureds pay any additional premium reasonably required by the Insurer for
                  such changes.


          B. Paragraph E., Discovery Period, of Section II, Terms and Conditions, is replaced by the following:
              The Insureds shall have the right to elect a Discovery Period under this Policy as described in, and
              subject to the terms of, the Followed Form including when this Policy is terminated for any reason.
              This right to purchase an optional discovery period shall lapse unless payment of the additional
              premium due is given by the Insureds to the Insurer within thirty (30) days following the effective
              date of termination or nonrenewal.
              Premium for the Discovery Period will be priced as a factor of one of the following:
              1) the last twelve (12) months' premium;
              2) the premium in effect at Policy issuance; or
              3) the expiring annual premium.

              The Insurer will inform the Named Insured:

                  a) of the Discovery Period premium at the time the last Policy is purchased; and
                  b) of factor(s) that may be used to figure the Discovery Period premium, as well as any credits
                     or discounts, that will be added or removed when determining the final Discovery Period
                     premium.


Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                        ß«¹ ðëô îðîð ïìæîç
          Date of Issuance: October 14, 2019             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                     Policy Form: EML 0201 0712
          Endurance American Insurance Company                 Ì«®²»®Page
                                                                      Ú¿´µ1 of 2         Endorsement Form: EML 1113 1112 IL
                                                             ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO              Doc  613-5 Filed 08/28/20
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                 Page 96 of 466
                                                           Ì«®²»® Ú¿´µ
                                               E N D Oß«¹±¾»®³¿§»®ò½±³
                                                         RðëôSîðîð
                                                               EM      ENT
                                                                    ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                               ß«¹ ðëô îðîð ïìæîç


                     Authorized Representative


        This endorsement does not change any other provision of the Policy. The title and any headings in
        this endorsement are solely for convenience and do not affect its meaning.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                               ß«¹ ðëô îðîð ïìæîç
        Date of Issuance: October 14, 2019           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ               Policy Form: EML 0201 0712
        Endurance American Insurance Company               Ì«®²»®Page
                                                                  Ú¿´µ2 of 2   Endorsement Form: EML 1113 1112 IL
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO               Doc  613-5 Filed 08/28/20
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 97 of 466
                                                               Ì«®²»® Ú¿´µ
                                                 E N D Oß«¹±¾»®³¿§»®ò½±³
                                                           RðëôSîðîð
                                                                 EM      ENT
                                                                      ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µInsured: Akorn, Inc.
          Named                                                                    Policy Number: Ì«®²»® Ú¿´µ
                                                                                                  DOX10007587103
    ±¾»®³¿§»®ò½±³                                                                               ±¾»®³¿§»®ò½±³
          Endorsement                                                              Endorsement
  ß«¹ ðëô îðîð ïìæîç                                                                          ß«¹ ðëô îðîð ïìæîç
           Effective Date:    September 01, 2019                                   Number:            7
                              (12:01 AM Standard Time at the address of the
                              Named Insured as shown in the Declarations)


                                             AMENDATORY INCONSISTENCY
              It is agreed that:

              To the extent there is an inconsistency between an endorsement to this Policy which is labeled as a
              state amendatory endorsement and any other term or condition of this Policy, then to the extent
              permitted by law, regulation or State Insurance Department Bulletin or Directive, the Insurer shall
              apply such terms and conditions of either the state amendatory endorsement or the Policy which
              are more favorable to the Insured.




                       Authorized Representative
           This endorsement does not change any other provision of the Policy. The title and any headings in
           this endorsement are solely for convenience and do not affect its meaning.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
          Date of Issuance: October 14, 2019             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                        Policy Form: EML 0201 0712
          Endurance American Insurance Company                 Ì«®²»®Page
                                                                      Ú¿´µ1 of 1             Endorsement Form: EML 1324 0513
                                                             ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæîç
                        Case 20-11177-KBO                Doc  613-5 Filed 08/28/20
                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                             Page 98 of 466
                                                    E N D O ±¾»®³¿§»®ò½±³
                                                            RÌ«®²»®
                                                               S EÚ¿´µ
                                                                     MENT
                                                               ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µInsured: Akorn, Inc.
          Named                                                                        Policy Number: Ì«®²»® Ú¿´µ
                                                                                                      DOX10007587103
    ±¾»®³¿§»®ò½±³                                                                                   ±¾»®³¿§»®ò½±³
          Endorsement                                                                  Endorsement
  ß«¹ ðëô îðîð ïìæîç                                                                              ß«¹ ðëô îðîð ïìæîç
             Effective Date:      September 01, 2019                                   Number:          8
                                  12:01 AM Standard Time at the address of the
                                  Named Insured as shown in the Declarations.


                                 CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

                           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            It is agreed that:

            If aggregate insured losses attributable to terrorist acts certified under the federal Terrorism Risk
            Insurance Act exceed $100 billion in a calendar year and the Insurer has met its deductible under the
            Terrorism Risk Insurance Act, the Insurer shall not be liable for the payment of any portion of the
            amount of such losses that exceeds $100 billion, and in such case insured losses up to that amount are
            subject to pro rata allocation in accordance with procedures established by the Secretary of the
            Treasury.
            "Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in
            accordance with the provisions of the federal Terrorism Risk Insurance Act, to be an act of terrorism
            pursuant to such Act. The criteria contained in the Terrorism Risk Insurance Act for a "certified act of
            terrorism" include the following:
            The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of
            insurance subject to the Terrorism Risk Insurance Act; and
            The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
            committed by an individual or individuals as part of an effort to coerce the civilian population of the
            United States or to influence the policy or affect the conduct of the United States Government by
            coercion.




                    Authorized Representative


             This endorsement does not change any other provision of the Policy. The title and any headings in
             this endorsement are solely for convenience and do not affect its meaning.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Notice includes copyrighted material of Insurance Services Office, Inc. with its permission.
      Ì«®²»® Ú¿´µ                                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                                    ß«¹ ðëô îðîð ïìæîç
            Date of Issuance: October 14, 2019               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                     Policy Form: EML 0201 0712
            Endurance American Insurance Company                   Ì«®²»®Page
                                                                          Ú¿´µ1 of 1             Endorsement Form: IL 1204 0115
                                                                 ±¾»®³¿§»®ò½±³
                                                               ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO               Doc  613-5 Filed 08/28/20
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 99 of 466
                                                 E N D O ±¾»®³¿§»®ò½±³
                                                         RÌ«®²»®
                                                            S EÚ¿´µ
                                                                  MENT
                                                            ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µInsured: Akorn, Inc.
          Named                                                                     Policy Number: Ì«®²»® Ú¿´µ
                                                                                                   DOX10007587103
    ±¾»®³¿§»®ò½±³                                                                                ±¾»®³¿§»®ò½±³
          Endorsement                                                               Endorsement
  ß«¹ ðëô îðîð ïìæîç                                                                           ß«¹ ðëô îðîð ïìæîç
           Effective Date:     September 01, 2019                                   Number:          9
                               12:01 AM Standard Time at the address of the
                               Named Insured as shown in the Declarations.




                   DISCLOSURE PURSUANT TO THE TERRORISM RISK INSURANCE ACT

           THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO
               THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS
                ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND
                           CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

          It is agreed that:

          SCHEDULE: Terrorism Premium (Certified Acts): $ 0

            A.    Disclosure of Premium
                  In accordance with the federal Terrorism Risk Insurance Act, we are required to provide you
                  with a notice disclosing the portion of your premium (shown in the Schedule above), if any,
                  attributable to coverage for terrorist acts certified under the Terrorism Risk Insurance Act as
                  amended and reauthorized. The portion of your premium attributable to such coverage is
                  shown in the Schedule of this endorsement.

            B.    Disclosure of Federal Participation in Payment of Terrorism Losses
                  The United States government, Department of the Treasury, will pay a share of terrorism
                  losses insured under the federal program. The federal share equals 85% in 2015 and decreases
                  its share 1% each calendar year to a total of 80% in 2020 of that portion of the amount of such
                  insured losses that exceeds the applicable insurer retention. However, if aggregate insured
                  losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed
                  $100 billion in a calendar year, the Treasury shall not make any payment for any portion of the
                  amount of such losses that exceeds $100 billion.

            C.    Cap On Insurer Participation In Payment Of Terrorism Losses
                  If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk
                  Insurance Act exceed $100 billion in a calendar year) and we have met our insurer deductible
                  under the Terrorism Risk Insurance Act, we shall not be liable for the payment of any portion
                  of the amount of such losses that exceeds $100 billion, and in such case insured losses up to
                  that amount are subject to pro rata allocation in accordance with procedures established by
                  the Secretary of the Treasury.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                        ß«¹ ðëô îðîð ïìæîç
          Date of Issuance: October 14, 2019              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                     Policy Form: EML 0201 0712
          Endurance American Insurance Company                  Ì«®²»®Page
                                                                       Ú¿´µ1 of 2             Endorsement Form: IL 1214 0115
                                                              ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO                  Doc 613-5          Filed 08/28/20              Page 100 of 466
                                                                  Ì«®²»® Ú¿´µ
                                                                ±¾»®³¿§»®ò½±³
                                                               ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                 ENDORSEMENT                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                                     ß«¹ ðëô îðîð ïìæîç




                 Authorized Representative


         This endorsement does not change any other provision of the Policy. The title and any headings in
         this endorsement are solely for convenience and do not affect its meaning.

        Notice includes copyrighted material of Insurance Services Office, Inc. with its permission.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                                     ß«¹ ðëô îðîð ïìæîç
        Date of Issuance: October 14, 2019                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                            Policy Form: EML 0201 0712
        Endurance American Insurance Company                       Ì«®²»®Page
                                                                          Ú¿´µ2 of 2                    Endorsement Form: IL 1214 0115
                                                                 ±¾»®³¿§»®ò½±³
                                                               ß«¹ ðëô îðîð ïìæîç
                   Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 101 of 466
                                                        Ì«®²»® Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                   Ø×ÙØÔÇ
                  Ëò Íò ÌÎÛßÍËÎÇ ÜÛÐßÎÌÓÛÒÌÍ ÑÚÚ×ÝÛ ÑÚ      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                         ÚÑÎÛ×ÙÒ
      Ì«®²»® Ú¿´µ                                           Ì«®²»® Ú¿´µ
                              ßÍÍÛÌÍ ÝÑÒÌÎÑÔ øÑÚßÝ÷
    ±¾»®³¿§»®ò½±³                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç         ÒÑÌ×ÝÛ ÌÑ ÐÑÔ×ÝÇØÑÔÜÛÎÍ ß«¹ ðëô îðîð ïìæîç

      Ò± ½±ª»®¿¹» ·- °®±ª·¼»¼ ¾§ ¬¸·- Ð±´·½§¸±´¼»® Ò±¬·½» ²±® ½¿² ·¬ ¾» ½±²-¬®«»¼ ¬± ®»°´¿½» ¿²§ °®±ª·-·±²- ±º §±«®
      °±´·½§ò Ç±« -¸±«´¼ ®»¿¼ §±«® °±´·½§ ¿²¼ ®»ª·»© §±«® Ü»½´¿®¿¬·±²- °¿¹» º±® ½±³°´»¬» ·²º±®³¿¬·±² ±² ¬¸»
      ½±ª»®¿¹»- §±« ¿®» °®±ª·¼»¼ò

      Ì¸·- Ò±¬·½» °®±ª·¼»- ·²º±®³¿¬·±² ½±²½»®²·²¹ °±--·¾´» ·³°¿½¬ ±² §±«® ·²-«®¿²½» ½±ª»®¿¹» ¼«» ¬± ¼·®»½¬·ª»-
      ·--«»¼ ¾§ ÑÚßÝò Ð´»¿-» ®»¿¼ ¬¸·- Ò±¬·½» ½¿®»º«´´§ò

      Ì¸» Ñºº·½» ±º Ú±®»·¹² ß--»¬- Ý±²¬®±´ øÑÚßÝ÷ ¿¼³·²·-¬»®- ¿²¼ »²º±®½»- -¿²½¬·±²- °±´·½§ô ¾¿-»¼ ±²
      Ð®»­·¼»²¬·¿´ ¼»½´¿®¿¬·±²­ ±º ²¿¬·±²¿´ »³»®¹»²½§ò ÑÚßÝ ¸¿­ ·¼»²¬·º·»¼ ¿²¼ ´·­¬»¼ ²«³»®±«­æ

          i   Ú±®»·¹² ¿¹»²¬-å

          i   Ú®±²¬ ±®¹¿²·¦¿¬·±²-å

          i   Ì»®®±®·-¬-å

          i   Ì»®®±®·-¬ ±®¹¿²·¦¿¬·±²-å ¿²¼

          i   Ò¿®½±¬·½- ¬®¿ºº·½µ»®-å

      ¿­ Í°»½·¿´´§ Ü»­·¹²¿¬»¼ Ò¿¬·±²¿´­ ¿²¼ Þ´±½µ»¼ Ð»®­±²­ò Ì¸·­ ´·­¬ ½¿² ¾» ´±½¿¬»¼ ±² ¬¸» Ë²·¬»¼ Í¬¿¬»­
      Ì®»¿­«®§­ ©»¾­·¬» ó ¸¬¬°ññ©©©ò¬®»¿­ò¹±ªñ±º¿½ò

      ×² ¿½½±®¼¿²½» ©·¬¸ ÑÚßÝ ®»¹«´¿¬·±²-ô ·º ·¬ ·- ¼»¬»®³·²»¼ ¬¸¿¬ §±« ±® ¿²§ ±¬¸»® ·²-«®»¼ô ±® ¿²§ °»®-±² ±® »²¬·¬§
      ½´¿·³·²¹ ¬¸» ¾»²»º·¬- ±º ¬¸·- ·²-«®¿²½» ¸¿- ª·±´¿¬»¼ ËòÍò -¿²½¬·±²- ´¿© ±® ·- ¿ Í°»½·¿´´§ Ü»-·¹²¿¬»¼ Ò¿¬·±²¿´
      ¿²¼ Þ´±½µ»¼ Ð»®-±²ô ¿- ·¼»²¬·º·»¼ ¾§ ÑÚßÝô ¬¸·- ·²-«®¿²½» ©·´´ ¾» ½±²-·¼»®»¼ ¿ ¾´±½µ»¼ ±® º®±¦»² ½±²¬®¿½¬
      ¿²¼ ¿´´ °®±ª·-·±²- ±º ¬¸·- ·²-«®¿²½» ¿®» ·³³»¼·¿¬»´§ -«¾¶»½¬ ¬± ÑÚßÝò É¸»² ¿² ·²-«®¿²½» °±´·½§ ·-
      ½±²-·¼»®»¼ ¬± ¾» -«½¸ ¿ ¾´±½µ»¼ ±® º®±¦»² ½±²¬®¿½¬ô ²± °¿§³»²¬- ²±® °®»³·«³ ®»º«²¼- ³¿§ ¾» ³¿¼» ©·¬¸±«¬
      ¿«¬¸±®·¦¿¬·±² º®±³ ÑÚßÝò Ñ¬¸»® ´·³·¬¿¬·±²- ±² ¬¸» °®»³·«³- ¿²¼ °¿§³»²¬- ¿´-± ¿°°´§ò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                   ß«¹ ðëô îðîð ïìæîç
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        Endurance American Insurance Company             Ì«®²»® Ú¿´µ1 of 1                           PN 0001 0712
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîç
                   Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                Page 102 of 466
                                                        Ì«®²»® Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ              Endurance American Insurance Company Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                     1221 Avenue Of the Americas     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                ß«¹ ðëô îðîð ïìæîç
                                                New York, NY 10020




          IN WITNESS WHEREOF, the Insurer has caused this Policy to be signed by its President and Senior
          Vice President and countersigned where required by law on the Declarations page by its duly
          authorized representative.




                        Senior Vice President                                       President




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                               ß«¹ ðëô îðîð ïìæîç
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        Endurance American Insurance Company             Ì«®²»® Ú¿´µ                              IL 1007 0114
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîç
Case 20-11177-KBO   Doc 613-5   Filed 08/28/20   Page 103 of 466
                       Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                           Page 104 of 466
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
   Read Your Policy Carefully                                                                   ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                          ß«¹ ðëô îðîð ïìæîç
   This policy is a legal contract between you and us. The information on this page is not the insurance contract and only
   the actual policy provisions will control. The policy sets forth in detail the rights and obligations of both you and us. It is
   therefore important that you read your policy carefully.

   We will provide the insurance described in this policy in return for the premium and compliance with all applicable
   provisions of the policy.

   This policy is signed by the President and Secretary of the insurance company and, if required by State law, this policy
   shall not be valid unless countersigned on the Declaration page by its authorized representative.




                President                                      Secretary




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                          ß«¹ ðëô îðîð ïìæîç

   CPPSIGDEC 0112                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                   Page 105 of 466
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                 IL P 001 01 04
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
        U.S. TREASURY          DEPARTMENT'S OFFICE OF FOREIGN
  ß«¹ ðëô îðîð ïìæîç                              ß«¹ ðëô îðîð ïìæîç
                            ASSETS CONTROL ("OFAC")
                       ADVISORY NOTICE TO POLICYHOLDERS
     No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
     policy. You should read your policy and review your Declarations page for complete information on the coverages
     you are provided.
     This Notice provides information concerning possible impact on your insurance coverage due to directives issued
     by OFAC. Please read this Notice carefully.
     The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
     declarations of "national emergency". OFAC has identified and listed numerous:
           Foreign agents;
           Front organizations;
           Terrorists;
           Terrorist organizations; and
           Narcotics traffickers;
     as "Specially Designated Nationals and Blocked Persons".. This list can be located on the United States Treas-
     ury's web site – http//www.treas.gov/ofac.
     In accordance with OFAC regulations, if it is determined
                                                            ned that you or any other insured, or any person or entity
     claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
     Blocked Person, as identifieded by OFAC, this insurance will be consider
                                                                      considered a blocked or frozen contract and all
     provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
     a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
     Other limitations on the premiums
                                    iums and payments also apply.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëô îðîð ïìæîç
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
     IL P 001 01 04                            ©   ISO Properties,
                                                         ±¾»®³¿§»®ò½±³Inc., 2004                         Page 1 of 1
                                                       ß«¹ ðëô îðîð ïìæîç
                   Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                               Page 106 of 466
                                                          Ì«®²»® Ú¿´µ
                    Wesco Insurance Company
                                       ±¾»®³¿§»®ò½±³
                    P.O. Box 318004, Cleveland, OH 44131 -0880
                                                         -0880
                                                     ß«¹ ðëô îðîð ïìæîç
                  877-528-7878
                  877-
                  877
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ   -528                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                             ß«¹ ðëô îðîð ïìæîç

          Declarations

          NOTICES: THIS POLICY PROVIDES CLAIMS-MADE COVERAGE. SUCH COVERAGE IS GENERALLY
          LIMITED TO LIABILITY FOR CLAIMS FIRST MADE AGAINST INSUREDS DURING THE POLICY PERIOD OR, IF
          APPLICABLE, ANY PROVISION FOR AN EXTENSION OF THE REPORTING PROVISIONS. COVERAGE
          UNDER THIS POLICY IS CONDITIONED UPON NOTICE BEING TIMELY PROVIDED TO THE INSURER AS
          REQUIRED BY THIS POLICY. PLEASE READ THIS POLICY CAREFULLY AND REVIEW ITS COVERAGE WITH
          YOUR INSURANCE AGENT OR BROKER.



          POLICY NUMBER:                  EUW1806280 00



          1.   NAMED INSURED:             Akorn Pharmaceuticals
          Named Insured Address:          1925 West Field Court, Suite 300
                                          Lake Forest , IL 60045


          2.     POLICY PERIOD:         Inception:      September 1, 2019
                                        Expiration:     September 1, 2021
          The Policy Period incepts and expires as of 12:01 A.M. at the Named Insured Address
                                                                                      Address.


          3.     PREMIUM:                 $1,600,000


          4.     LIMIT OF LIABILITY:      $5,000,000
                                           5,000,000


          5.     INSURER:                 Wesco Insurance Company
                 (a) Insurer Address:     P.O. Box 318004
                                          Cleveland, Ohio 44131-880
                                          877-528-7878

                 (b) Notice of Claim or circumstances:
                         By E-Mail:     anaclaimsreporting@amtrustgroup.com
                         By Mail:       AmTrust North America
                                        233 N Michigan Ave.
                                        Suite 1200
                                        Chicago, IL 60601

                 (c) All other notices:   Euclid Executive Liability Managers, LLC
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                       234 Spring Lake Drive                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                         Itasca IL 60143                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                              ß«¹ ðëô îðîð ïìæîç
          WIC-PL-XS-DEC                             PAGE 1 OF 2                                  ED 1112
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
                   Case 20-11177-KBO       Doc 613-5          Filed 08/28/20      Page 107 of 466
                                                      Ì«®²»® Ú¿´µ
                                                    ±¾»®³¿§»®ò½±³
                                                   ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                 ß«¹ ðëô îðîð ïìæîç
        6.      Schedule of Underlying Insurance

             Insurer                                                    Policy Number       Limit of Liability

             XL Specialty Insurance Company (primary)                   US00075683DO19A     $5,000,000

             Berkshire Hathaway Specialty Insurance Company             47-EPC-308703-01    $5,000,000

             Endurance American Insurance Company                       DOX10007587103      $5,000,000




        ________________________________
        AUTHORIZED REPRESENTATIVE




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                 ß«¹ ðëô îðîð ïìæîç
        WIC-PL-XS-DEC                         PAGE 2 OF 2                                            ED 1112
                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                    Ì«®²»® Ú¿´µ
                                                  ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                   Page 108 of 466
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
           Excess Insurance Policy                    ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëôI.îðîð
             Insuring
                ïìæîç         Agreement
           The Insurer in consideration of the premium charged and in reliance upon all applications,
           documents and information provided or made available to it by or on behalf of the Insured, and
           subject to all of the terms, and conditions of the Underlying Insurance and this policy, including
           any endorsements, agrees with the Insured that the Insurer shall pay Loss arising from a Claim for
           a Wrongful Act first made during the Policy Period shown in Item 2 of the Declarations.

           II. Definitions
           The following terms whenever set forth in boldface type in this policy, whether singular or in the
           plural, shall have the meaning indicated.

           A. Insured means any natural person or entity designated as insured in the Underlying Insurance.
           B. Insurer means the insurance company set forth in Item 5 of the Declarations

           C. Policy Period means the period of time from the inception date set forth in Item 2 of the
              Declarations to the earlier of the expiration
                                                        ion date set forth in Item 2 of the Declarations or the
              effective date of cancellation of this policy. In the event of cancellation of this policy, the
              effective date of cancellation shall replace the expiration date in Item 2 of the Declarations.

           D. Underlying Insurance shall mean the policies and their respective limits of liability listed in the
              Schedule of Underlying Insurance.

           E. The terms Wrongful Act, Loss and Claim shall each have the same meaning as defined in the
              Underlying Insurance.




           III. Limits of Liability

           A. The Insurer shall be liable to pay Loss not exceeding the Limit of Liability shown in Item 4 of the
              Declarations, only after the limits of liability shown in the Schedule of Underlying Insurance
              have been exhausted by any combination of payments for Loss by:

               1. the insurer(s) constituting the Underlying Insurance,

               2. any Insured for any Claims not otherwise excluded by any of the Underlying Insurance, or

               3. any insurer not listed in the Schedule of Underlying Insurance, provided that such
                  payments are for Claim not otherwise excluded by any of the Underlying Insurance and
                  solely as a result of the financial insolvency of an insurer shown in the Schedule of
                  Underlying Insurance.

        B. In the event of the reduction or exhaustion of the aggregate limits of liability of the Underlying
           Insurance by reason of Loss paid thereunder this policy shall, in the event of reduction,
           continue in force in excess of the remaining amount of UnderlyingØ×ÙØÔÇ
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Insurance
                                                                                 Insurance.  . In the event of
                                                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
           total
     Ì«®²»® Ú¿´µ exhaustion  of the limits of liability shown in the Schedule of Underlying
                                                                                        Ì«®²»®  Insurance
                                                                                                Insurance,
                                                                                                   Ú¿´µ    this
    ±¾»®³¿§»®ò½±³
         PL990085                                   PAGE 1 OF 2
                                                                                         ±¾»®³¿§»®ò½±³
                                                                                                     ED 1112
   ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëô îðîð ïìæîç
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                      613-5    Filed 08/28/20
                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 109 of 466
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
            policy shall continue in force as primary insurance, excess of the retention or deductible
  ß«¹ ðëô îðîð  ïìæîç                                                            ß«¹ ðëô îðîð ïìæîç
            amount set forth in the policy shown as primary in the Schedule of Underlying Insurance o
                                                                                                    orr as
              otherwise endorsed herein, which shall be applied to any subsequent Loss.




          IV. Maintenance of Underlying Insurance

          A. Except as otherwise provided herein, including any endorsement attached to and made part
             of this policy, this policy is subject to the same terms, conditions, definitions, other provisions
             and endorsements set forth in the Underlying Insurance as each such policy has been
             represented to the Insurer as or to be issued, or as may be amended at a later time to restrict
             coverage. In the event of any conflicting terms or conditions contained in any of the
             Underlying Insurance this policy shall provide coverage in accordance with the terms and
             conditions of the latter of the policies listed in the Schedule of Underlying Insurance which
             contain such conflict. Any changes made to the Underlying Insurance to expand or broaden
             the scope of coverage shall only be effective as part of this policy upon written confirmation
             of acceptance by the Insurer.

          B. The Underlying Insurance shall be maintained     ned in full effect while this policy is in force, except
             for any reduction of the limits of liability contained therein as provided for in Section III.B.
             above. Such maintenance shall be a condition precedent to the attachment of any liability
             of the Insurer under this policy. To the extent that any Underlying Insurance is not maintained
             in full effect while this policy is in force, the Insured shall be deemed to be self self-insured for the
             amount of the limit of liability of the Underlying Insurance, which is not so maintained.




          V. Notice

          A. The Insured shall provide notice to the Insurer at the address shown in item 5 (b) of the
             Declarations of any matter noticed to or required to be noticed pursuant to the insurer(s)
             constituting the Underlying Insurance and in accordance with the provisions of the Underlying
             Insurance.

          B. In addition to any matter that requires notice in accordance with the provisions of any
             Underlying Insurance, the Insured shall provide notice to the Insurer of the cancellation of or
             any changes to any Underlying Insurance subsequent to the inception date shown in Item 2
             of the Declarations.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
         PL990085                                    PAGE 2 OF 2
                                                                                           ±¾»®³¿§»®ò½±³ED 1112
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                  Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                  613-5    Filed 08/28/20
                                                       ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                               Page 110 of 466
                                                     Ì«®²»® Ú¿´µ
                                                   ±¾»®³¿§»®ò½±³
                                                  ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
         ENDORSEMENT NUMBER                   1
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³
         NAMED INSURED                        Akorn Pharmaceuticals
  ß«¹ ðëôPOLICY
          îðîð ïìæîç
                NUMBER                        EUW1806280 00                       ß«¹ ðëô îðîð ïìæîç
        EFFECTIVE DATE                        September 1, 2019




                      FULLY EARNED PREMIUM ENDORSEMENT

        It is agreed that in the event of cancellation of this policy by the Insured, the premium shall be
        fully earned and there shall be no return premium due the Insured




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³
  ß«¹ ðëôPBJX0058
          îðîð ïìæîç                             PAGE 1 OF 1                      ß«¹ ðëô îðîð ïìæîç
                                                                                                  ED 0
                                                                                                     0714
                                                                                                       714

                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                      Ì«®²»® Ú¿´µ
                                                    ±¾»®³¿§»®ò½±³
                                                  ß«¹ ðëô îðîð ïìæîç
                  Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                   613-5    Filed 08/28/20
                                                        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                  Page 111 of 466
                                                       Ì«®²»® Ú¿´µ
                                                     ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
         ENDORSEMENT NUMBER                     2
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
         NAMED INSURED                          Akorn Pharmaceuticals
  ß«¹ ðëôPOLICY
          îðîð ïìæîç
                NUMBER                          EUW1806280 00                        ß«¹ ðëô îðîð ïìæîç
        EFFECTIVE DATE                          September 1, 2019




                                  SPECIFIC EVENT EXCLUSION

        The Insurer shall not be liable to pay any Loss, in whole or in part of, from any Claim made against
        any Insured alleging, arising out of, based upon or attributable the following:

                 1. any matter set forth in Part II, Item 8, Note 19 - “Legal Proceedings” of the Company’s 10-
                    K Filing on 3/1/19 and Form 8-K filed on 5/7/19

                 2. any matters related to Claims Number(s) US00072119DO17, US00079702DO17,
                    US00066396DO16, ELU028513 and ELU024968 in the AXA XL Loss Runs dated 8.27.19

                 3. any matters related to any FDA warnings, investigations or actions prior to the inception
                    of this policy

                 4. any demand, suit, litigation or other proceeding pending at, or any order, decree or
                    judgment entered against any Insured
                                                       Insured,, pending on or prior to 9/1/19, or any act,
                    error, omission, fact, circumstance or situation underlying or alleged therein; or


          ncluding but not limited to any Wrongful Act or Interrelated Wrongful Acts, facts, or circumstances,
         including
         which have as a common nexus any Wrongful Act or Interrelated Wrongful Acts, facts, or
         circumstances related to matters set forth above
                                                    above.

         Section II. Definitions E. is deleted
                                           ted in its entirety and replaced with the following

         E. The terms Wrongful Act, Interrelated Wrongful Acts, Loss and Claim shall each have the same
         meaning as defined in the Underlying Insurance.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëôPL
          îðîð ïìæîç
         PL990088
           990088                                  PAGE 1 OF 1                       ß«¹ ðëô îðîð ïìæîç
                                                                                                     ED 1112

                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                        Ì«®²»® Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîç
Case 20-11177-KBO   Doc 613-5   Filed 08/28/20   Page 112 of 466
                     Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                           Page 113 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
           Policy Number:
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ           ELU163568-19                                        XL Specialty Insurance Company
      Ì«®²»® Ú¿´µ of Number: N/A
           Renewal                                                                                Ì«®²»® Ú¿´µ
                                                                                     Members of the XL America Companies
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð
                                                                                           Executive    Officesïìæîç
               CORNERSTONE A-SIDE MANAGEMENT
                                                                                              70 Seaview Avenue
                   LIABILITY INSURANCE POLICY                                                 Stamford, CT 06902-6040
                          DECLARATIONS                                                        Telephone 877-953-2636

           THIS IS A CLAIMS MADE POLICY. EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS POLICY ONLY APPLIES TO
           CLAIMS FIRST MADE DURING THE POLICY PERIOD. THE LIMIT OF LIABILITY AVAILABLE TO PAY DAMAGES OR
           SETTLEMENTS SHALL BE REDUCED AND MAY BE EXHAUSTED BY THE PAYMENT OF DEFENSE EXPENSES. THIS
           POLICY DOES NOT PROVIDE FOR ANY DUTY BY THE INSURER TO DEFEND ANY INSURED. PLEASE READ AND
           REVIEW THE POLICY CAREFULLY.

           Item 1.     Name and Mailing Address of Parent Corporation:

                       Akorn, Inc.
                       1925 W. Field Court, Suite 300
                       Lake Forest, IL 60045


           Item 2.     Policy Period:          From:        September 01, 2019       To:      September 01, 2021

                                               At 12:01 A.M. Standard Time at your Mailing Address Shown Above

           Item 3.     Limit of Liability:
                       $5,000,000. Aggregate, each Policy Period (including Defense Expenses)

           Item 4.     Optional Extension Period and Premium:

                       Length of Optional Extension Period:           One Year
                       Optional Extension Premium:                    $325,000.00


           Item 5.     Notices required to be given to the Insurer must be addressed to:

                       XL Professional Insurance
                       100 Constitution Plaza, 17th Floor
                       Hartford, CT 06103
                       Toll Free Telephone: 877-953-2636

           Item 6.     Premium:

                       Premium:                                               $325,000.00
                       Taxes, Surcharges or Fees:                                   $0.00
                       Total Policy Premium:                                  $325,000.00

           Item 7.     Policy Forms and Endorsements Attached at Issuance:
                       CS 71 00 09 06 XL 80 24 03 03 CS 72 04 05 06 CL 83 14 10 03

Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ
           Countersigned:                                             By:                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                       Date                                                       ±¾»®³¿§»®ò½±³
                                                                              Authorized Representative
  ß«¹ ðëô îðîð ïìæîç                                                                            ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          CS 70 00 01 06                                     Ì«®²»® Ú¿´µ
                                                                                                                   Page 1 of 2
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                 Page 114 of 466
                                                       Ì«®²»® Ú¿´µ
                                 CORNERSTONE A-SIDE  MANAGEMENT LIABILITY POLICY
                                                ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇAND
           THESE DECLARATIONS AND THE POLICY, WITH THE ENDORSEMENTS, ATTACHMENTS,       ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                           THE APPLICATION      SHALL
      Ì«®²»® Ú¿´µ
           CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE INSURER AND THE INSURED        Ì«®²»®
                                                                               RELATING TO THISÚ¿´µ
                                                                                                INSURANCE.
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                             ß«¹ ðëô îðîð ïìæîç
            In Witness Whereof, the Insurer has caused this Policy to be executed by its authorized officers, but this
            Policy will not be valid unless countersigned on the Declarations page, if required by law, by a duly
            authorized representative of the Insurer.




                              John R. Glancy                                      Kenneth P. Meagher
                                President                                             Secretary
                                                XL Specialty Insurance Company




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                ß«¹ ðëô îðîð ïìæîç
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           CS 70 00 01 06                               Ì«®²»® Ú¿´µ
                                                                                                          Page 2 of 2
                                                      ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîç
                   Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                  Page 115 of 466
                                                        Ì«®²»® Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                   IN WITNESS
      Ì«®²»® Ú¿´µ                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                   ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç               XL SPECIALTY INSURANCE COMPANY ß«¹ ðëô îðîð ïìæîç

                                            REGULATORY OFFICE
                                    505 EAGLEVIEW BOULEVARD, SUITE 100
                                         DEPARTMENT: REGULATORY
                                           EXTON, PA 19341-1120
                                            PHONE: 800-688-1840



    It is hereby agreed and understood that the following In Witness Clause supercedes any and all other In
    Witness clauses in this policy.

    All other provisions remain unchanged.




    IN WITNESS WHEREOF, the Insurer has caused this policy to be executed and attested, and, if required
    by state law, this policy shall not be valid unless countersigned by a duly authorized representative of the
    Insurer.




     Joseph Tocco                                                 Toni Ann Perkins
     President                                                    Secretary
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                   ß«¹ ðëô îðîð ïìæîç

    LAD 400 0915 XLS                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                       Ì«®²»® Ú¿´µ
                © 2015 X.L. America, Inc. All Rights Reserved.
                                                     ±¾»®³¿§»®ò½±³ May not be copied without permission.
                                                     ß«¹ ðëô îðîð ïìæîç
                Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                              Page 116 of 466
                                                    Ì«®²»® Ú¿´µ
                                                  ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç        POLICYHOLDER DISCLOSURE                              ß«¹ ðëô îðîð ïìæîç
                                    NOTICE OF TERRORISM
                                    INSURANCE COVERAGE

          Coverage for acts of terrorism is already included in your current policy. You are hereby notified
          that under the Terrorism Risk Insurance Act, as amended in 2015, the definition of act of terrorism
          has changed. As defined in Section 102(1) of the Act: The term “act of terrorism” means any act
          that is certified by the Secretary of the Treasury, in consultation with the Secretary of Homeland
          Security, and the Attorney General of the United States—to be an act of terrorism; to be a violent
          act or an act that is dangerous to human life, property, or infrastructure; to have resulted in damage
          within the United States, or outside the United States in the case of certain air carriers or vessels
          or the premises of a United States mission; and to have been committed by an individual or
          individuals as part of an effort to coerce the civilian population of the United States or to influence
          the policy or affect the conduct of the United States Government by coercion. Under your existing
          coverage, any losses resulting from certified acts of terrorism may be partially reimbursed by the
          United States Government under a formula established by federal law. Under this formula, the
          United States Government generally reimburses 85% through 2015; 84% beginning on January 1,
          2016; 83% beginning on January 1, 2017; 82% beginning on January 1, 2018; 81% beginning on
          January 1, 2019; and 80% beginning on January 1, 2020, of covered terrorism losses exceeding the
          statutorily established deductible paid by the insurance company providing the coverage.
          However, your policy may contain other exclusions that may affect your coverage. The Terrorism
          Risk Insurance Act, as amended, contains a $100 billion cap that limits U.S. Government
          reimbursement as well as insurers’ liability for losses resulting from certified acts of terrorism when
          the amount of such losses exceeds $100 billion in any one calendar year. If the aggregate insured
          losses for all insurers exceed $100 billion, your coverage may be reduced.

          The portion of your annual premium that is attributable to coverage for acts of terrorism is:
          $ waived.. Any premium waiver is only valid for the current Policy Period.


          I ACKNOWLEDGE THAT I HAVE BEEN NOTIFIED THAT UNDER THE TERRORISM RISK INSURANCE
          ACT, AS AMENDED, ANY LOSSES RESULTING FROM CERTIFIED ACTS OF TERRORISM UNDER MY
          POLICY COVERAGE MAY BE PARTIALLY REIMBURSED BY THE UNITED STATES GOVERNMENT
          AND I HAVE BEEN NOTIFIED OF THE AMOUNT OF MY PREMIUM ATTRIBUTABLE TO SUCH
          COVERAGE.

          Name of Insurer: XL Specialty Insurance Company

          Policy Number: ELU163568-19

          ____________________________
          Signature of Insured

          ____________________________
          Print Name and Title

          ____________________________
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            Date                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                             ß«¹ ðëô îðîð ïìæîç
                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                     Ì«®²»® Ú¿´µ
                                                   ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæîç
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 117 of 466
                                                         Ì«®²»® Ú¿´µ
                                    NOTICE TO    POLICYHOLDERS
                                            ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                     ±¾»®³¿§»®ò½±³
          U.S. TREASURY DEPARTMENT’S OFFICE OF FOREIGN ASSETS CONTROL
  ß«¹ ðëô îðîð ïìæîç                (“OFAC”)        ß«¹ ðëô îðîð ïìæîç


        No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of
        your policy. You should read your policy and review your Declarations page for complete information on
        the coverages you are provided.

        This Policyholder Notice provides information concerning possible impact on your insurance coverage
        due to the impact of U.S. Trade Sanctions1. Please read this Policyholder Notice carefully.

        In accordance with the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
        regulations, or any other U.S. Trade Sanctions embargoes or export controls applied by any regulatory
        body, if it is determined that you or any other insured, or any person or entity claiming the benefits of this
        insurance has violated U.S. sanctions, embargoes or export controls law, is a Specially Designated
        National and Blocked Person (“SDN”), or is owned or controlled by an SDN, this insurance will be
        considered a blocked or frozen contract. When an insurance policy is considered to be such a blocked
        or frozen contract, neither payments nor premium refunds may be made without authorization from OFAC
        or the applicable regulator. Other limitations on the premiums and payments also apply.



        1
         “U.S Trade Sanctions” may be promulgated by Executive Order, act of Congress, regulations from the
        U.S. Departments of State, Treasury, or Commerce, regulations from the State Insurance Departments,
        etc.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëôPN
          îðîð ïìæîç
            CW 05 0519                                                                 ß«¹ ðëô îðîð ïìæîç
                   ©2019 X.L. America, Inc. All rights reserved. May not be copied without permission.
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                   Includes copyrighted material of Insurance   Services Office, Inc., with its permission.
                                                        Ì«®²»® Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                           Page 118 of 466
                                                               Ì«®²»® Ú¿´µ
                                          NOTICE TO    POLICYHOLDERS
                                                  ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                          PRIVACY POLICY                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                          ß«¹ ðëô îðîð ïìæîç
          The AXA XL insurance group (the “Companies”), believes personal information that we collect about our customers,
          potential customers, and proposed insureds (referred to collectively in this Privacy Policy as “customers”) must be
          treated with the highest degree of confidentiality. For this reason and in compliance with the Title V of the Gramm-
          Leach-Bliley Act (“GLBA”), we have developed a Privacy Policy that applies to all of our companies. For purposes
          of our Privacy Policy, the term “personal information” includes all information we obtain about a customer and
          maintain in a personally identifiable way. In order to assure the confidentiality of the personal information we collect
          and in order to comply with applicable laws, all individuals with access to personal information about our customers
          are required to follow this policy.

          Our Privacy Promise

          Your privacy and the confidentiality of your business records are important to us. Information and the analysis of
          information is essential to the business of insurance and critical to our ability to provide to you excellent, cost-
          effective service and products. We understand that gaining and keeping your trust depends upon the security and
          integrity of our records concerning you. Accordingly, we promise that:

          1. We will follow strict standards of security and confidentiality to protect any information you share with us or
             information that we receive about you;
          2. We will verify and exchange information regarding your credit and financial status only for the purposes of
             underwriting, policy administration, or risk management and only with reputable references and clearinghouse
             services;
          3. We will not collect and use information about you and your business other than the minimum amount of
             information necessary to advise you about and deliver to you excellent service and products and to administer
             our business;
          4. We will train our employees to handle information about you or your business in a secure and confidential
             manner and only permit employees authorized to use such information to have access to such information;
          5. We will not disclose information about you or your business to any organization outside the AXA XL insurance
             group of Companies or to third party service providers unless we disclose to you our intent to do so or we are
             required to do so by law;
          6. We will not disclose medical information about you, your employees, or any claimants under any policy of
             insurance, unless you provide us with written authorization to do so, or unless the disclosure is for any specific
             business exception provided in the law;
          7. We will attempt, with your help, to keep our records regarding you and your business complete and accurate,
             and will advise you how and where to access your account information (unless prohibited by law), and will
             advise you how to correct errors or make changes to that information; and
          8. We will audit and assess our operations, personnel and third party service providers to assure that your privacy
             is respected.

          Collection and Sources of Information

       We collect from a customer or potential customer only the personal information that is necessary for (a) determining
       eligibility for the product or service sought by the customer, (b) administering the product or service obtained, and
       (c) advising the customer about our products and services. The information we collect generally comes from the
       following sources:
            Submission – During the submission process, you provide us with information about you and your business,
            such as your name, address, phone number, e-mail address, and other types of personal identification
            information;
            Quotes – We collect information to enable us to determine your eligibility for the particular insurance product
            and to determine the cost of such insurance to you. The information we collect will vary with the type of
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            insurance you seek;
                                                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                  Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                ±¾»®³¿§»®ò½±³
   ß«¹ ðëôPNîðîð ïìæîç
             CW 02 0119                                                                        ß«¹ ðëô îðîð ïìæîç
                                                                                                               Page 1 of 3
                                            © 2019 X.L. America, Inc. All Rights Reserved.
                                                May notØ×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                        be copied  without permission.
                                                            Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 119 of 466
                                                              Ì«®²»® Ú¿´µ
                                          NOTICE TO    POLICYHOLDERS
                                                  ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
           Transactions – We will maintain records of all transactions with us, our affiliates, and our third party service
  ß«¹ ðëô îðîð   ïìæîç
           providers, including your insurance coverage selections, premiums, billing and ß«¹payment
                                                                                                ðëô îðîð   ïìæîç claims
                                                                                                       information,
              history, and other information related to your account;
              Claims – If you obtain insurance from us, we will maintain records related to any claims that may be made
              under your policies. The investigation of a claim necessarily involves collection of a broad range of information
              about many issues, some of which does not directly involve you. We will share with you any facts that we
              collect about your claim unless we are prohibited by law from doing so. The process of claim investigation,
              evaluation, and settlement also involves, however, the collection of advice, opinions, and comments from many
              people, including attorneys and experts, to aid the claim specialist in determining how best to handle your claim.
              In order to protect the legal and transactional confidentiality and privileges associated with such opinions,
              comments and advice, we will not disclose this information to you; and
              Credit and Financial Reports – We may receive information about you and your business regarding your credit.
              We use this information to verify information you provide during the submission and quote processes and to
              help underwrite and provide to you the most accurate and cost-effective insurance quote we can provide.

          Retention and Correction of Personal Information

          We retain personal information only as long as required by our business practices and applicable law. If we become
          aware that an item of personal information may be materially inaccurate, we will make reasonable effort to re-verify
          its accuracy and correct any error as appropriate.

          Storage of Personal Information

          We have in place safeguards to protect data and paper files containing personal information.

          Sharing/Disclosing of Personal Information

          We maintain procedures to assure that we do not share personal information with an unaffiliated third party for
          marketing purposes unless such sharing is permitted by law. Personal information may be disclosed to an
          unaffiliated third party for necessary servicing of the product or service or for other normal business transactions
          as permitted by law.

          We do not disclose personal information to an unaffiliated third party for servicing purposes or joint marketing
          purposes unless a contract containing a confidentiality/non-disclosure provision has been signed by us and the
          third party. Unless a consumer consents, we do not disclose “consumer credit report” type information obtained
          from an application or a credit report regarding a customer who applies for a financial product to any unaffiliated
          third party for the purpose of serving as a factor in establishing a consumer’s eligibility for credit, insurance or
          employment. “Consumer credit report type information” means such things as net worth, credit worthiness, lifestyle
          information (piloting, skydiving, etc.) solvency, etc. We also do not disclose to any unaffiliated third party a policy
          or account number for use in marketing. We may share with our affiliated companies information that relates to
          our experience and transactions with the customer.

          Policy for Personal Information Relating to Nonpublic Personal Health Information

          We do not disclose nonpublic personal health information about a customer unless an authorization is obtained
          from the customer whose nonpublic personal information is sought to be disclosed. However, an authorization
          shall not be prohibited, restricted or required for the disclosure of certain insurance functions, including, but not
          limited to, claims administration, claims adjustment and management, detection, investigation or reporting of actual
          or potential fraud, misrepresentation or criminal activity, underwriting, policy placement or issuance, loss control
          and/or auditing.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëôPNîðîð ïìæîç
            CW 02 0119                                                                       ß«¹ ðëô îðîð ïìæîç
                                                                                                             Page 2 of 3
                                            © 2019 X.L. America, Inc. All Rights Reserved.
                                                May notØ×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                        be copied  without permission.
                                                            Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 120 of 466
                                                            Ì«®²»® Ú¿´µ
                                          NOTICE TO    POLICYHOLDERS
                                                  ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
       Access to Your Information                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
        Our employees, employees of our affiliated companies, and third party service providers will have access to
        information we collect about you and your business as is necessary to effect transactions with you. We may also
        disclose information about you to the following categories of person or entities:

            Your independent insurance agent or broker;
            An independent claim adjuster or investigator, or an attorney or expert involved in the claim;
            Persons or organizations that conduct scientific studies, including actuaries and accountants;
            An insurance support organization;
            Another insurer if to prevent fraud or to properly underwrite a risk;
            A state insurance department or other governmental agency, if required by federal, state or local laws; or
            Any persons entitled to receive information as ordered by a summons, court order, search warrant, or
            subpoena.

        Violation of the Privacy Policy

        Any person violating the Privacy Policy will be subject to discipline, up to and including termination.




        For more information or to address questions regarding this privacy statement, please contact your broker.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëôPNîðîð ïìæîç
            CW 02 0119                                                                     ß«¹ ðëô îðîð ïìæîç
                                                                                                           Page 3 of 3
                                           © 2019 X.L. America, Inc. All Rights Reserved.
                                               May notØ×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                       be copied  without permission.
                                                           Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO       DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                 Page 121 of 466
                                                     Ì«®²»® Ú¿´µ
                                 NOTICE TO    POLICYHOLDERS
                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                  FRAUD NOTICE                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç
           Alabama         Any person who knowingly presents a false or fraudulentß«¹
                                                                                   claimðëô
                                                                                         for îðîð ïìæîç
                                                                                             payment of a loss or
                           benefit or who knowingly presents false information in an application for insurance is
                           guilty of a crime and may be subject to restitution fines or confinement in prison, or any
                           combination thereof.
          Arkansas         Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                           benefit or knowingly presents false information in an application for insurance is guilty of
                           a crime and may be subject to fines and confinement in prison.
          Colorado         It is unlawful to knowingly provide false, incomplete, or misleading facts or
                           information to an insurance company for the purpose of defrauding or attempting
                           to defraud the company. Penalties may include imprisonment, fines, denial of
                           insurance, and civil damages. Any insurance company or agent of an insurance
                           company who knowingly provides false, incomplete, or misleading facts or
                           information to a policyholder or claimant for the purpose of defrauding or
                           attempting to defraud the policyholder or claimant with regard to a settlement or
                           award payable from insurance proceeds shall be reported to the Colorado Division
                           of Insurance within the Department of Regulatory Agencies.
          District of      WARNING: It is a crime to provide false or misleading information to an insurer for the
          Columbia         purpose of defrauding the insurer or any other person. Penalties include imprisonment
                           and/or fines. In addition, an insurer may deny insurance benefits if false information
                           materially related to a claim was provided by the applicant.
          Florida          Any person who knowingly and with intent to injure, defraud, or deceive any insurer files
                           a statement of claim or an application containing any false, incomplete, or misleading
                           information is guilty of a felony of the third degree.
          Kansas           A "fraudulent insurance act" means an act committed by any person who, knowingly and
                           with intent to defraud, presents, causes to be presented or prepares with knowledge or
                           belief that it will be presented to or by an insurer, purported insurer, broker or any agent
                           thereof, any written, electronic, electronic impulse, facsimile, magnetic, oral, or
                           telephonic communication or statement as part of, or in support of, an application for the
                           issuance of, or the rating of an insurance policy for personal or commercial insurance, or
                           a claim for payment or other benefit pursuant to an insurance policy for commercial or
                           personal insurance which such person knows to contain materially false information
                           concerning any fact material thereto; or conceals, for the purpose of misleading,
                           information concerning any fact material thereto.
          Kentucky         Any person who knowingly and with intent to defraud any insurance company or other
                           person files an application for insurance containing any materially false information or
                           conceals, for the purpose of misleading, information concerning any fact material thereto
                           commits a fraudulent insurance act, which is a crime.
          Louisiana        Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                           benefit or knowingly presents false information in an application for insurance is guilty of
                           a crime and may be subject to fines and confinement in prison.
          Maine            It is a crime to knowingly provide false, incomplete or misleading information to an
                           insurance company for the purpose of defrauding the company. Penalties may include
                           imprisonment, fines, or denial of insurance benefits.
          Maryland         Any person who knowingly or willfully presents a false or fraudulent claim for payment of
                           a loss or benefit or who knowingly or willfully presents false information in an application
                           for insurance is guilty of a crime and may be subject to fines and confinement in prison.
          New Jersey       Any person who includes any false or misleading information on an application for an
                           insurance policy is subject to criminal and civil penalties.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô
       PN îðîð
          CW 01ïìæîç
                 0719                                                               ß«¹ ðëô îðîð ïìæîç
                                                                                                    Page 1 of 3
                                   © 2019 X.L. America, Inc. All Rights Reserved.
                                       May notØ×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                               be copied  without permission.
                                                   Ì«®²»® Ú¿´µ
                                                   ±¾»®³¿§»®ò½±³
                                                  ß«¹ ðëô îðîð ïìæîç
                  Case 20-11177-KBO       DocØ×ÙØÔÇ
                                               613-5    Filed 08/28/20
                                                    ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                               Page 122 of 466
                                                    Ì«®²»® Ú¿´µ
                                NOTICE TO    POLICYHOLDERS
                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®New
             Ú¿´µMexico   ANY PERSON WHO KNOWINGLY PRESENTS A FALSE OR    Ì«®²»® Ú¿´µ
                                                                            FRAUDULENT   CLAIM
    ±¾»®³¿§»®ò½±³         FOR PAYMENT OF A LOSS OR BENEFIT OR KNOWINGLY       PRESENTS FALSE
                                                                        ±¾»®³¿§»®ò½±³
                          INFORMATION IN AN APPLICATION FOR INSURANCE IS GUILTY OF A CRIME AND
  ß«¹ ðëô îðîð ïìæîç                                                  ß«¹ ðëô îðîð ïìæîç
                          MAY BE SUBJECT TO CIVIL FINES AND CRIMINAL PENALTIES.
           New York       General: All applications for commercial insurance, other than automobile
                          insurance: Any person who knowingly and with intent to defraud any insurance
                          company or other person files an application for insurance or statement of claim
                          containing any materially false information, or conceals for the purpose of misleading,
                          information concerning any fact material thereto, commits a fraudulent insurance act,
                          which is a crime, and shall also be subject to a civil penalty not to exceed five thousand
                          dollars and the stated value of the claim for each such violation.

                          All applications for automobile insurance and all claim forms: Any person who
                          knowingly makes or knowingly assists, abets, solicits or conspires with another to make
                          a false report of the theft, destruction, damage or conversion of any motor vehicle to a
                          law enforcement agency, the department of motor vehicles or an insurance company,
                          commits a fraudulent insurance act, which is a crime, and shall also be subject to a civil
                          penalty not to exceed five thousand dollars and the value of the subject motor vehicle or
                          stated claim for each violation.

                          Fire: Any person who knowingly and with intent to defraud any insurance company or
                          other person files an application for insurance containing any false information, or
                          conceals for the purpose of misleading, information concerning any fact material thereto,
                          commits a fraudulent insurance act, which is a crime.

                          The proposed insured affirms that the foregoing information is true and agrees that these
                          applications shall constitute a part of any policy issued whether attached or not and that
                          any willful concealment or misrepresentation of a material fact or circumstances shall be
                          grounds to rescind the insurance policy.
           Ohio           Any person who, with intent to defraud or knowing that he is facilitating a fraud against
                          an insurer, submits an application or files a claim containing a false or deceptive
                          statement is guilty of insurance fraud.
           Oklahoma       WARNING:: Any person who knowingly, and with intent to injure, defraud or deceive any
                          WARNING
                          insurer, makes any claim for the proceeds of an insurance policy containing any false,
                          incomplete or misleading information is guilty of a felony.

                          WARNING: All Workers Compensation InsuranceInsurance:
                          Any person or entity who makes any material false statement or representation, who
                          willfully and knowingly omits or conceals any material information, or who employs any
                          device, scheme, or artifice, or who aids and abets any person for the purpose of:
                          1. obtaining any benefit or payment,
                          2. increasing any claim for benefit or payment, or
                          3. obtaining workers' compensation coverage under this act, shall be guilty of a felony
                               punishable pursuant to Section 1663 of Title 21 of the Oklahoma Statutes.
           Pennsylvania   Any person who knowingly and with intent to defraud any insurance company or other
                          person files an application for insurance or statement of claim containing any materially
                          false information or conceals for the purpose of misleading, information concerning any
                          fact material thereto commits a fraudulent insurance act, which is a crime and subjects
                          such person to criminal and civil penalties.

                          Automobile Insurance: Any person who knowingly and with intent to injure or defraud
                          any insurer files an application or claim containing any false, incomplete or misleading
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇforÝÑÒÚ×ÜÛÒÌ×ßÔ
                          information shall, upon conviction, be subject to imprisonment     up to seven years and
      Ì«®²»® Ú¿´µ         the payment of a fine of up to $15,000.                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô
       PN îðîð
          CW 01ïìæîç
                 0719                                                               ß«¹ ðëô îðîð ïìæîç
                                                                                                    Page 2 of 3
                                  © 2019 X.L. America, Inc. All Rights Reserved.
                                      May notØ×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                              be copied  without permission.
                                                  Ì«®²»® Ú¿´µ
                                                 ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæîç
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 123 of 466
                                                          Ì«®²»® Ú¿´µ
                                    NOTICE TO    POLICYHOLDERS
                                            ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®Puerto
             Ú¿´µ Rico                                                                  Ì«®²»® Ú¿´µ
                              Any person who knowingly and with the intention of defrauding       presents false
    ±¾»®³¿§»®ò½±³             information in an insurance application, or presents,      helps, or causes the
                                                                                     ±¾»®³¿§»®ò½±³
                              presentation of a fraudulent claim for the payment of a loss or any other benefit,
  ß«¹ ðëô îðîð ïìæîç          or presents more than one claim for the same damage ß«¹   ðëô îðîð
                                                                                    or loss,        ïìæîça felony
                                                                                             shall incur
                              and, upon conviction, shall be sanctioned for each violation by a fine of not less
                              than five thousand dollars ($5,000) and not more than ten thousand dollars
                              ($10,000), or a fixed term of imprisonment for three (3) years, or both penalties.
                              Should aggravating circumstances [be] present, the penalty thus established may
                              be increased to a maximum of five (5) years, if extenuating circumstances are
                              present, it may be reduced to a minimum of two (2) years.
           Rhode Island       Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                              benefit or knowingly presents false information in an application for insurance is guilty of
                              a crime and may be subject to fines and confinement in prison.
           Tennessee          It is a crime to knowingly provide false, incomplete or misleading information to an
                              insurance company for the purpose of defrauding the company. Penalties include
                              imprisonment, fines and denial of insurance benefits.

                              Workers’ Compensation: It is a crime to knowingly provide false, incomplete or
                              misleading information to any party to a workers’ compensation transaction for the
                              purpose of committing fraud. Penalties include imprisonment, fines and denial of
                              insurance benefits.
           Utah               Workers’ Compensation: Any person who knowingly presents false or fraudulent
                              underwriting information, files or causes to be filed a false or fraudulent claim for disability
                              compensation or medical benefits, or submits a false or fraudulent report or billing for
                              health care fees or other professional services is guilty of a crime and may be subject to
                              fines and confinement in state prison.
           Virginia           It is a crime to knowingly provide false, incomplete or misleading information to an
                              insurance company for the purpose of defrauding the company. Penalties include
                              imprisonment, fines and denial of insurance benefits.
           Washington         It is a crime to knowingly provide false, incomplete or misleading information to an
                              insurance company for the purpose of defrauding the company. Penalties include
                              imprisonment, fines and denial of insurance benefits.
           West Virginia      Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                              benefit or knowingly presents false information in an application for insurance is guilty of
                              a crime and may be subject to fines and confinement in prison.
           All Other States   Any person who knowingly and willfully presents false information in an application for
                              insurance may be guilty of insurance fraud and subject to fines and confinement in
                              prison. (In Oregon, the aforementioned actions may constitute a fraudulent insurance
                              act which may be a crime and may subject the person to penalties).




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô
       PN îðîð
          CW 01ïìæîç
                 0719                                                                     ß«¹ ðëô îðîð ïìæîç
                                                                                                          Page 3 of 3
                                      © 2019 X.L. America, Inc. All Rights Reserved.
                                          May notØ×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                  be copied  without permission.
                                                      Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
                  Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                   613-5    Filed 08/28/20
                                                        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                   Page 124 of 466
                                  NOTICE TO   POLICYHOLDERS
                                          ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                          ILLINOIS                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                 ß«¹ ðëô îðîð ïìæîç
       This notice is to advise you if you are having problems with your insurance company or agent, do not hesitate to
       contact the insurance company or agent to resolve your problem.

                                 FOR INFORMATION, OR TO MAKE A COMPLAINT, CALL:

                                                     1-800-622-7311
                                                         AXA XL
                                                    SEAVIEW HOUSE
                                                  70 SEAVIEW AVENUE
                                                STAMFORD, CT 06902-6040


       Part 919 of the Rules of the Illinois Department of Insurance requires that our company advise you that, you may
       also take your matter up with the Illinois Department of Insurance at the following addresses:

                                               Illinois Department of Insurance
                                                       Consumer Division
                                               122 S. Michigan Ave., 19th Floor
                                                     Chicago, Illinois 60603

                                                Illinois Department of Insurance
                                                        Consumer Division
                                                   320 West Washington Street
                                                     Springfield, Illinois 62767


                                 http://insurance.illinois.gov/ 312-814-2420 or 217-782-4515




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                 ß«¹ ðëô îðîð ïìæîç
        PN IL 02 0119                     © 2019 X.L. America, Inc. All Rights Reserved.                    Page 1 of 1
                                             May not be copied without permission.
                                                       Ì«®²»® Ú¿´µ
                                                     ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîç
                  Case 20-11177-KBO            Doc 613-5       Filed 08/28/20       Page 125 of 466
                                                                                                      XL 80 24 03 03
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 1                            ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîç
        Policy No.: ELU163568
                    ELU163568-19                                  Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                   ß«¹ ðëô îðîð ïìæîç
                         TERRORISM PREMIUM ENDORSEMENT


       Please note: The portion of your annual premium set forth in Item 6. of the Declarations that is attributable to
       coverage for acts of terrorism is: $ waived.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                   ß«¹ ðëô îðîð ïìæîç
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        XL 80 24 03 03                                                                                    Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîç
                        Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 126 of 466
                                                                                                               CS 72 04 05 06
                                                            Ì«®²»® Ú¿´µ
            Endorsement No.: 2                            ±¾»®³¿§»®ò½±³
                                                                        Effective: September 01, 2019
            Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                         ß«¹ ðëô îðîð ïìæîç
            Policy No.: ELU163568
                        ELU163568-19                                   Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                            ILLINOIS AMENDATORY ENDORSEMENT


           This endorsement modifies insurance provided under the following:

           CORNERSTONE A-SIDE MANAGEMENT LIABILITY INSURANCE COVERAGE FORM

                   1.      Section II. DEFINITIONS (E) is amended by the addition of the words “Insurer or” before the word
                           “Company’s”.

                   2.      Section II. DEFINITIONS (K) is amended by deleting the words “(including pre- & post- judgment
                           interest, punitive or exemplary damages, or the multiplied portion of any damage award, where
                           insurable by law)” and by the addition of the following:

                   In applying the foregoing, only punitive damages awarded for vicarious liability of the Insured Persons is
                   insurable under Illinois law.

                   3.      Section IV. CONDITIONS (I) Cancellation and Renewal of Coverage (2) is amended by the addition
                           of the following:

                   Notice of cancellation will also be sent to the Insured Person’s broker, if known, and to the mortgagee or
                   lienholder, if any, at their last known address. The Insurer shall maintain proof of mailing of such notice on
                   a recognized U.S. Post Office form or a form acceptable to the U.S. Post Office or other commercial mail
                   delivery service.

                   4.      Section IV. CONDITIONS (I) Cancellation and Renewal of Coverage (3) is amended by deleting
                           the words “deliver or” and by the addition of the following:

                   A copy of such notice will be sent to the Parent Company’s broker, if known, or agent of record for the
                   Insured Persons, if applicable, and to the mortgagee or lienholder, if applicable, at the last mailing address
                   known by the Insurer. The notice of non-renewal will state the reason for non-renewal.

                   5.      Section IV. CONDITIONS (J) Optional Extension Period (1) is deleted and replaced by the following:

                   If either the Insured Persons or the Insurer cancels or does not renew this Policy, the Insured Persons shall
                   have the right, upon payment of the additional premium set forth in ITEM 4 of the Declarations, to an
                   extension of the coverage provided by this Policy with respect only to any Claim first made during the period
                   of time set forth in ITEM 4 of the Declarations after the Policy Expiration Date, but only with respect to a
                   Wrongful Act occurring prior to the Policy Expiration Date. The Optional Extension Period offered by the
                   Insurer shall be at least one year in length.

                   6.      The first sentence of Section IV. CONDITIONS (J) Optional Extension Period (2) is deleted in its
                           entirety.

                   7.      The third sentence of Section IV. CONDITIONS (K) Representation Clause is deleted and replaced
                           by the following:
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
               In the event that any statements and particulars contained in the Ø×ÙØÔÇ
                                                                                    ApplicationÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                are untrue, inaccurate or
      Ì«®²»® Ú¿´µ
               incomplete, no coverage shall be afforded under this insurance to any InsuredÌ«®²»®    Ú¿´µ who had actual
                                                                                                   Person
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
               knowledge as of the Inception Date of facts or information that were not accurately or completely disclosed
  ß«¹ ðëô îðîð as required in the Application.
               ïìæîç                                                                    ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            CS 72 04 05 06 (12/10 ed.)                                                                             Page 1 of 2
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 127 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
               8.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ     Section IV. CONDITIONS (P) Bankruptcy is amended by theØ×ÙØÔÇ   addition ofÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                    the following:
      Ì«®²»® Ú¿´µ
               Provided, however, the bankruptcy or insolvency of the Insured Persons shall     Ì«®²»®   Ú¿´µthe Insurer of its
                                                                                                  not relieve
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
               obligations nor deprive the Insurer of its rights or defenses under this Policy.
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
            All other terms and conditions remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
             CS 72 04 05 06 (12/10 ed.)                                                                           Page 2 of 2
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 128 of 466
                                                                                                       CL 83 14 10 03
                                                        Ì«®²»® Ú¿´µ
        Endorsement No.: 3                            ±¾»®³¿§»®ò½±³
                                                                    Effective: September 01, 2019
        Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæîç
        Policy No.: ELU163568
                    ELU163568-19                                  Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                   ß«¹ ðëô îðîð ïìæîç
              PENDING AND/OR PRIOR LITIGATION EXCLUSION


       In consideration of the premium charged, no coverage will be available under this Policy for Claims based upon,
       arising out of, directly or indirectly resulting from, in consequence of, or in any way involving any fact,
       circumstance, situation, transaction, event or Wrongful Act, underlying or alleged in any prior and/or pending
       litigation or administrative or regulatory proceeding or arbitration which was brought prior to April 24, 2011.


       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                   ß«¹ ðëô îðîð ïìæîç
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        CL 83 14 10 03                                                                                     Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 129 of 466
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                      CORNERSTONE A-SIDE MANAGEMENT LIABILITY
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ          INSURANCE COVERAGE FORM            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
   THIS IS A CLAIMS MADE POLICY WITH DEFEN
                                         DEFENSE                     ±¾»®³¿§»®ò½±³
                                              SE EXPENSES INCLUDED IN THE LIMIT OF LIABILITY.
  ß«¹ ðëô îðîð
   PLEASE  READïìæîç
                  AND REVIEW THE POLICY CAREFULLY.                 ß«¹ ðëô îðîð ïìæîç
     In consideration of the payment of the premium, and in reliance on all statements made and information
     furnished to Executive Liability Underwriters, the Underwriting Manager for the Insurer identified on the
     Declarations Page (hereinafter, the “Insurer”) including the Application and subject to all of the terms,
     conditions and limitations of all the provisions of this Policy, the Insurer, the Insured Persons and the
     Company agree as follows:

     I.      INSURING AGREEMENT

             The Insurer will pay on behalf of the Insured Persons Loss resulting from a Claim first made against the
             Insured Persons during the Policy Period or, if applicable, the Optional Extension Period, for a Wrongful
             Act, except to the extent that such Loss is paid by any other Insurance Program or as indemnification or
             advancement from any source. In the event that Loss is not paid by such other insurance or as
             indemnification or advancement, this Policy will respond on behalf of the Insured Persons as if it were
             primary, subject to all of its terms, conditions (including, but not limited to, CONDITION (B)) and limitations and
             without prejudice to the Insurer’s excess position.

     II. DEFINITIONS

     (A)     “Application” means:

             (1)      the Application attached to and forming part of this Policy; and

             (2)      any materials submitted therewith, which shall be retained on file by the Insurer and shall be deemed
                      to be physically attached to this Policy.

     (B)     “Change In Control” means:

             (1)      the merger or acquisition of the Parent Company
                                                              Company, or of all or substantially all of its assets, by another
                      entity such that the Parent Company is not the surviving entity;

             (2)      the acquisition by any person, entity, or affiliated group or persons or entities of the right to vote for,
                      select, or appoint more than fifty percent
                                                         per     (50%) of the directors of the Parent Company; or

             (3)      the court appointment of any person or entity with authority comparable to that of the Insured
                      Persons, as defined in DEFINITION (I)(1), to liquidate or reorganize the Parent Company.

     (C)     “Claim” means:

             (1)      a written demand for monetary or non-monetary relief;

             (2)      any civil or criminal judicial proceeding in a court of law or equity, arbitration or other alternative
                      dispute resolution; or

             (3)      a formal civil, criminal, administrative, or regulatory proceeding or formal investigation.

     (D)     “Company” means the Parent Company and any Subsidiary created or acquired on or before the Inception
             Date set forth in ITEM 2 of the Declarations or during the Policy Period, subject to CONDITION (C).
Ø×ÙØÔÇ
   (E) ÝÑÒÚ×ÜÛÒÌ×ßÔ
           “Defense Expenses
           “Defense   Expenses” means reasonable legal fees and expenses incurred  Ø×ÙØÔÇ
                                                                                 rred         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      in the defense or investigation of
      Ì«®²»®
           anyÚ¿´µ
               Claim. Defense Expenses will not include the Company’s overhead expenses
               Claim                                                                        Ì«®²»®  Ú¿´µ
                                                                                                or any salaries, wages,
    ±¾»®³¿§»®ò½±³
           fees, or benefits of its direct
                                    directors, officers, or employees.                    ±¾»®³¿§»®ò½±³
  ß«¹  ðëô îðîð   ïìæîç                                                                ß«¹ ðëô îðîð ïìæîç
   (F)     “Employment Practices Claim
           “Employment                  Claim” means a Claim alleging an Employment Practices Wrongful Act
                                                                                                         Act.
     CS 71 00 09 06                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                               Page 1 of 8
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 130 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
     (G)      “Employment
               Employment Practices Wrongful Act
                                             Act”” means any actual or alleged:
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®
          (1) Ú¿´µ wrongful termination of employment whether actual or constructive;     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
          (2)
  ß«¹ ðëô îðîð     employment discrimination of any kind;
                ïìæîç                                                                 ß«¹ ðëô îðîð ïìæîç
              (3)     sexual or other harassment in the workplace; or

              (4)     wrongful deprivation of career opportunity, employment-related misrepresentation, retaliatory
                      treatment against an employee of the Company, failure to promote, demotion, wrongful discipline or
                      evaluation, or refusal to hire.

     (H)      “Insurance Program” means

              (1)     any existing Management Liability insurance, Directors’ and Officers’ Liability insurance, or similar
                      insurance; and

              (2)     any other existing insurance under which coverage may be owed.

     (I)      “Insured Person” means:

              (1)     any past, present, or future director or officer, general counsel, or member of the Board of Managers
                      of the Company and any person serving in a functionally equivalent role for the Parent Company or
                      any Subsidiary operating or incorporated outside the United States; and

              (2)     the lawful spouse of any person sett forth in DEFINITION (I)(1), but onl
                                                                                           only to the extent the spouse is a
                      party to any Claim solely in his or her capacity as a spouse of such person and only for the purposes
                      of any Claim seeking damages recoverable from marital community property, property jointly held by
                      any such person and his or her spouse, or property transferred from any such person to his or her
                      spouse.

              In the event of the death, incapacity
                                           capacity or bankruptcy of an Insured Person, any Claim against the estate, heirs,
              legal representatives or assigns of such Insured Person will be deemed to be a Claim against such Insured
              Person.

     (J)      “Interrelated Wrongful Acts” means Wrongful Acts based on, arising out of, directly or indirectly resulting
              from, in consequence of, or in any way involving any of the same or related, or series of related, facts,
              circumstances, situations, transactions, or events.

     (K)      “Loss” means damages, judgments, settlements or other amounts (including pre- & post-judgment interest,
              punitive or exemplary damages, or the multiplied portion of any damage award, where insurable by law) and
              Defense Expenses that the Insured Persons are obligated to pay. Loss will not include:

              (1)     matters which are uninsurable under the law pursuant to which this Policy is construed; or

              (2)     fines, penalties or taxes imposed by law; provided, that this DEFINITION (K)(2) will not apply to fines,
                      penalties or taxes that an Insured Person is obligated to pay if such fines, penalties or taxes are
                      insurable by law and are imposed in connection with such Insured Person’s service with respect to
                      an entity included within the definition of Company that is financially insolvent.

              Note: With respect to coverage for punitive, exemplary or multiplied damages or fines, penalties or taxes, the
              law of the applicable jurisdiction most favorable to the insurability of such amounts shall control.

     (L)      ““Outside Capacity Wrongful Act” means any actual or alleged act, error, or omission, misstatement,
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          misleading statement, neglect, or breach of duty by any Insured Person,  PersonØ×ÙØÔÇ     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                           , as defined in DEFINITION (I)(1),
      Ì«®²»® Ú¿´µ
          while acting in his or her capacity as a direct
                                                    director,                                     Ì«®²»®
                                                          or, officer, trustee, regent, or governor  of anyÚ¿´µ
                                                                                                            Outside Entity
                                                                                                                    Entity, if
          serving in such capacity at the specific request of the Company.
    ±¾»®³¿§»®ò½±³                                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                         ß«¹ ðëô îðîð ïìæîç
     CS 71 00 09 06                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                            Page 2 of 8
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                           Case 20-11177-KBO            Doc 613-5        Filed 08/28/20      Page 131 of 466
                                                                  Ì«®²»® Ú¿´µ
                                                               ±¾»®³¿§»®ò½±³
     (M) “Outside Entity”” means any corporation              or organization
                                                              ß«¹    other than the Company of which any Insured
                                                                  ðëô îðîð ïìæîç
         Person, as defined in DEFINITION (I)(1), serves as a director
         Person,                                                director,, officer, trustee, regent, or governor, but only if
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         such service is at the specific request of the Company.                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
     ±¾»®³¿§»®ò½±³
     (N)  “Parent Company”
          “Parent Company means the entity named in ITEM 1 of the Declarations.                    ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð ïìæîç                                                                            ß«¹ ðëô îðîð ïìæîç
     (O)        “
                “Policy Period”” means the period from the Inception Date to the Expiration Date set forth in ITEM 2 of the
                        Period
                Declarations or to any earlier cancellation date.

     (P)        “Subsidiary” means any entity during any time in which the Parent Company owns, directly or through one or
                more Subsidiary(ies), more than fifty percent (50%) of the outstanding securities representing the right to vote
                for the election of such entity’s directors.

     (Q)        “Wrongful Act” means:

                (1)       any actual or alleged act, error, or omission, misstatement, misleading statement, neglect, or breach of
                          duty by any Insured Person, as defined in DEFINITION (I)(1), while acting in his or her capacity as a
                          director, officer, general counsel, or member of the Board of Managers of the Company or a
                          functionally equivalent role for the Parent Company or any Subsidiary operating or incorporated
                          outside the United States;

                (2)       any matter asserted against an Insured Person solely by reason of his or her status as a director,
                          officer, general counsel, or member of the Board of Managers of the Company;

                (3)       any Employment Practices Wrongful Act; and

                (4)       any Outside Capacity Wrongful Act.

     III.    EXCLUSIONS

     (A)        Except for Defense Expenses,, the Insurer shall not pay Loss in connection with any Claim:

                (1)       brought by or on behalf of, or at the direction of, the Company or, with respect to any Claim for an
                          Outside Capacity Wrongful Act,
                                                       Act an Outside Entity
                                                                         Entity, except and to the extent such Claim:

                          (a)     is brought and maintained by a security holder of the Company or such Outside Entity, but
                                  only if such security holder is acting independent
                                                                         independently of, and without the solicitation, assistance,
                                  participation or intervention of, the Company, any Insured Person, or any Outside Entity;

                          (b)     is brought by the Bankruptcy Trustee or Examiner of the Company or such Outside Entity, or
                                  any assignee of such Trustee or Examiner, or any Receiver, Conservator, Rehabilitator, or
                                  Liquidator or comparable authority of the Company or such Outside Entity;

                          (c)     is brought and maintained in a non-common law jurisdiction outside the United States of
                                  America or its territories or possessions; or

                          (d)     is made after the Parent Company has undergone a Change of Control; or

                (2)       brought about or contributed to in fact by any:

                          (a)     intentionally dishonest, fraudulent, or criminal act or omission or any willful violation of any
                                  statute, rule, or law; or

                          (b)     profit or remuneration gained by any Insured Person to which such Insured Person is not
                                  legally entitled;
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µas determined by a final adjudication in the underlying action.             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
   (B)     The Insurer shall not be liable to make any payment for Loss in connection with any Claim
                                                                                               Claim::
  ß«¹  ðëô îðîð  ïìæîç                                                                  ß«¹ ðëô   îðîð ïìæîç
     CS 71 00 09 06                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                 Page 3 of 8
                                                                  Ì«®²»® Ú¿´µ
                                                                ±¾»®³¿§»®ò½±³
                                                              ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 132 of 466
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
             (1)
              for any actual or alleged bodily           injury,
                                                          ß«¹ ðëô sickness,
                                                                  sickne  ss,
                                                                   mental anguish, emotional distress, defamation,
                                                                  îðîð ïìæîç
              slander, libel, disease or death of any person, or damage or destruction of any tangible property
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
              including Loss of use thereof; provided, that this EXCLUSION     Ø×ÙØÔÇ
                                                                    LUSION (B)(1) shall notÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                            apply to any Claim
                                                                                                         Claim:
      Ì«®²»® Ú¿´µ                                                                                  Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³ (a)         brought by a security holder of the Company or, with respect±¾»®³¿§»®ò½±³
                                                                                                 to any Claim for an Outside
   ß«¹ ðëô îðîð ïìæîç         Capacity Wrongful Act, an Outside Entity for any actual        ß«¹orðëôalleged    violation of the
                                                                                                        îðîð ïìæîç
                              Securities Act of 1933, the Securities Act of 1934, or any state securities statute; or

                      (b)     in the form of a derivative action, but only if such Claim is brought by or on behalf of, or in the
                              name or right of, the Company or, with respect to any Claim for an Outside Capacity
                              Wrongful Act, an Outside Entity and is brought and maintained independently of, and
                              without the solicitation, assistance, participation or intervention of the Company, any Insured
                              Person, or any Outside Entity; or

             (2)      based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any way
                      involving any fact, circumstance, situation, transaction, event or Wrongful Act which, before the
                      Inception Date of this Policy, was the subject of any notice given under any other Management
                      Liability insurance, Directors’ and Officers’ insurance, or other similar insurance.

             Note: EXCLUSION (B)(1) will not apply to any allegation of libel, slander, defamation, mental anguish or
             emotional distress if and only to the extent that such allegations are made as part of an Employment
             Practices Claim for an Employment Practices Wrongful Act.

     No Wrongful Act of any Insured Person will be imputed to any other Insured Person to determine the application of
     any of the above EXCLUSIONS.

     IV.     CONDITIONS

     (A)     Limit of Liability

             The amount set forth in ITEM 3 of the Declarations s
                                                                shall
                                                                 hall be the maximum aggregate Limit of Liability of the
             Insurer under this Policy. Payment of Loss,
                                                   Loss, including Defense Expenses
                                                                             Expenses, by the Insurer shall reduce the
             Limit of Liability.

     (B)     Indemnification and Other Insurance

             (1)      The Insured Persons and the Company understand and agree that all coverage under this Policy
                      shall be specifically excess over, and shall not contribute with:

                      (a)     all indemnification and advancement to which an Insured Person may be entitled from any
                              source, including but not limited to the Company or any Outside Entity; and

                      (b)     any Insurance Program maintained by the Company or any Outside Entity, whether such
                              other insurance is stated to be primary, contributing, excess or otherwise.

                      However, if Loss is not paid by such other insurance or as indemnification or advancement, this Policy
                      will respond on behalf of the Insured Persons as if it were primary, subject to all of its terms,
                      conditions and limitations and without prejudice to the Insurer’s excess position.

             (2)      This Policy shall not be subject to the terms or conditions of any other insurance. The Insurer does
                      not waive, compromise or release any of its rights to recover Loss paid under this Policy from the
                      issuers of any other insurance under which coverage may be owed, or from any person or entity from
                      which an Insured Person is entitled to indemnification or advancement, including the Company and
                      any Outside Entity.

Ø×ÙØÔÇ
   (C) ÝÑÒÚ×ÜÛÒÌ×ßÔ
          Mergers and Acquisitions                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
          (1)
    ±¾»®³¿§»®ò½±³ If, during the Policy Period, the Company acquires any assets, acquires     a Subsidiary
                                                                                                Subsidiary,, or acquires
                                                                                         ±¾»®³¿§»®ò½±³
                  any entity by merger, consolidation or otherwise, or assumes any liability
                                                                                   liability of another entity, coverage
  ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëô îðîð ïìæîç
     CS 71 00 09 06                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                              Page 4 of 8
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 133 of 466
                                                             Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                      shall be provided for any      Lossß«¹
                                                           involving     a Claim
                                                             ðëô îðîð ïìæîç        for a Wrongful Act occurring after the
                      consummation of the transaction.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®
           (2)Ú¿´µ With respect to the acquisition, assumption, merger, consolidation or Ì«®²»®
                                                                                          other ofÚ¿´µ
                                                                                                     any entity, asset,
    ±¾»®³¿§»®ò½±³                                                                      e±¾»®³¿§»®ò½±³
                   Subsidiary or liability as described in CONDITION (C)(1) above, there
                   Subsidiary                                                            will be no coverage available
                   under this Policy for any Claim made against any Insured Person
  ß«¹ ðëô îðîð ïìæîç                                                                 ß«¹ ðëôfor any
                                                                                                îðîðWrongful
                                                                                                       ïìæîç Act in
                      connection with the acquired, assumed, merged, or consolidated entity, asset, Subsidiary or liability
                      committed at any time during which such entity, asset, Subsidiary or liability is not included within the
                      definition of “Company.”

              (3)     If, during the Policy Period, any entity ceases to be a Subsidiary, the coverage provided under this
                      Policy shall continue to apply to the Insured Persons who because of their service with such
                      Subsidiary were covered under this Policy but only with respect to a Claim for a Wrongful Act that
                      occurred or allegedly occurred prior to the time such Subsidiary ceased to be a Subsidiary of the
                      Company.

              (4)     If, during the Policy Period, there is a Change In Control, the coverage provided under this Policy
                      shall continue to apply but only with respect to a Claim for a Wrongful Act committed or allegedly
                      committed prior to the time of the Change In Control, and

                      (a)     coverage will cease with respect to any Claim for a Wrongful Act committed subsequent to
                              the Change In Control; and

                      (b)     the entire premium for the Policy will be deemed to be fully earned immediately upon the
                              consummation of a Change In Control.

     (D)     Notice

             (1)      As a condition precedent to any right to payment under this policy with respect to any Claim, the
                      Insured Persons or the Company shall give written notice to the Insurer of any Claim as soon as
                      practicable after it is first made.

             (2)      If, during the Policy Period
                                             Period,, the Insured Persons first becomes aware of a specific Wrongful Act
                      and if, during the Policy Period,
                                                Period, the Insured Persons or the Company:

                      (a)     provide the Insurer with written notice of the specific Wrongful Act, the consequences which
                              have resulted or may result therefrom (including but not limited to actual or potential
                              damages), the identities of the potential cl claimants, and the circumstances by which the
                              Insured Persons first became aware of such Wrongful Act; and

                      (b)     request coverage under this Policy for any subsequently resulting Claim for such Wrongful
                              Act;

                      then any Claim subsequently made arising out of such Wrongful Act will be treated as if it had been
                      first made during the Policy Period.

             All notices under CONDITIONS (D) (1) and (2) must be sent by certified mail or the equivalent to the address
             set forth in ITEM 5 of the Declarations; Attention: Claim Department.

     (E)     Defense and Settlement of Claims

             (1)      It shall be the duty of the Insured Persons and not the duty of the Insurer to defend Claims. No
                      Insured Person may incur any Defense Expenses or admit liability for, make any settlement offer
                      with respect to, or settle any Claim without the Insurer’s consent, such consent not to be unreasonably
                      withheld.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®
          (2) Ú¿´µ Upon written request, the Insurer will pay on a current basis any coveredÌ«®²»®
                                                                                             DefenseÚ¿´µ
                                                                                                     Expenses before
    ±¾»®³¿§»®ò½±³  the disposition of the Claim for which this Policy provides coverage.  ±¾»®³¿§»®ò½±³
                                                                                                In the event of such
                   advancement, the Insured Persons agree that they shall repay the Insurer, severally according to
  ß«¹ ðëô îðîð ïìæîç                                                                    ß«¹ ðëô îðîð ïìæîç
     CS 71 00 09 06                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                             Page 5 of 8
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO            Doc 613-5       Filed 08/28/20       Page 134 of 466
                                                              Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                      their interests, any Loss, includingDefense
                                                          ß«¹        Expenses,
                                                                     Expenses
                                                              ðëô îðîð ïìæîç      paid to or on behalf of the Insured Persons if
                      it is finally determined that the Loss incurred is not covered under this Policy.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®
          (3) Ú¿´µ Except for such Defense Expenses, the Insurer shall pay Loss only uponÌ«®²»®
                                                                                          the finalÚ¿´µ
                                                                                                    disposition of any
    ±¾»®³¿§»®ò½±³  Claim.
                   C
                   Claim
                    laim                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                ß«¹ ðëô îðîð ïìæîç
     (F)     Assistance, Cooperation and Subrogation

             (1)      The Insured Persons and the Company agree to provide the Insurer with all information, assistance
                      and cooperation that the Insurer may reasonably request, and further agree that they will do nothing
                      which in any way increases the Insurer’s exposure under this Policy or in any way prejudices the
                      Insurer’s potential or actual rights of recovery.

             (2)      In the event of any payment under this Policy, the Insurer shall be subrogated to all of the potential or
                      actual rights of recovery of the Insured Persons, including any such rights of recovery against the
                      Company or any Outside Entity. The Insured Persons shall execute all papers required and will do
                      everything necessary to secure such rights including but not limited to the execution of such
                      documents as are necessary to enable the Insurer to effectively bring suit in their name, and will
                      provide all other assistance and cooperation which the Insurer may reasonably require.

     (G)     Interrelated Claims

             All Claims arising from Interrelated Wrongful Acts shall be deemed to constitute a single Claim and shall be
             deemed to have been made at the earliest time at which the earliest such Claim is made or deemed to have
             been made pursuant to CONDITION (D)(1) or (2) above, if applicable.

     (H)     Exhaustion

             If the Insurer’s Limit of Liability as set forth in ITEM 3 of the Declarati
                                                                               Declarations is exhausted by the payment of Loss,
             the premium as set forth in ITEM 6 of the Declarations will be fully earned, all obligations of the Insurer under
             this Policy will be completely fulfilled and exhausted, and the Insurer will have no further obligations of any
             kind whatsoever under this Policy.

      (I)    Cancellation and Renewal of Coverage

             (1)      The Chairman of the Board of Direct
                                                      Directors
                                                            ors and the Chief Executive Officer of the Parent Company shall
                      have the exclusive right to cancel this Policy on behalf of the Insured Persons. Such cancellation
                      may be effected by mailing to the Insurer written notice stating when such cancellation shall be
                      effective, provided the date of cancellation is not later than the Expiration Date set forth in ITEM 2 of
                      the Declarations. In such event, the Insurer shall retain the customary short rate portion of the earned
                      premium. Return or tender of the unearned premium is not a condition of cancellation.

             (2)      The Insurer may cancel this Policy only for nonpayment of premium. The Insurer will provide not less
                      than twenty (20) days written notice stating the reason for cancellation and when the Policy will be
                      canceled. Notice of cancellation will be sent to the Parent Company and the agent of record for the
                      Insured Persons, if applicable.

             (3)      The Insurer is under no obligation to renew this Policy upon its expiration. Once the Insurer chooses
                      to non-renew this Policy, the Insurer will deliver or mail to the Parent Company written notice stating
                      such at least sixty (60) days before the Expiration Date set forth in ITEM 2 of the Declarations.

             (4)      The Insurer shall not be entitled under any circumstances to rescind this Policy, other than for non-
                      payment of premium.

      (J)    Optional Extension Period
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®
           (1)Ú¿´µ If either the Insured Persons or the Insurer does not renew this Policy, Ì«®²»®       Ú¿´µ Persons shall
                                                                                                the Insured
    ±¾»®³¿§»®ò½±³  have the right, upon payment of the additional premium se
                   have                                                                      ±¾»®³¿§»®ò½±³
                                                                            sett forth in ITEM  4 of the Declarations, to an
  ß«¹ ðëô îðîð ïìæîç
                   extension of the coverage provided by this Policy with respect only toß«¹    ðëô îðîð
                                                                                            any Claim        ïìæîçduring the
                                                                                                       first made

     CS 71 00 09 06                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                              Page 6 of 8
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 135 of 466
                                                             Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                      period of time set forth in ITEM 4 of the
                                                         ß«¹     Declarations
                                                             ðëô îðîð ïìæîç   after the Policy Expiration Date, but only with
                      respect to a Wrongful Act occurring prior to the Policy Expiration Date.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®
          (2) Ú¿´µAs a condition precedent to the right to purchase the Optional Extension Period
                                                                                           Ì«®²»®theÚ¿´µ
                                                                                                      total premium for
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
                  this Policy must have been paid in full. The right of the Insured Persons
                  this                                                                        to purchase the Optional
                  Extension Period will be immediately terminated if the Insurer does ß«¹
  ß«¹ ðëô îðîð ïìæîç                                                                  not receive
                                                                                      not         written
                                                                                            ðëô îðîð      notice by the
                                                                                                       ïìæîç
                      Insured Persons advising they wish to purchase the Optional
                                                                              onal Extension Period together with full
                      payment of the premium for the Optional Extension Period within thirty (30) days after the Policy
                      Expiration Date.

             (3)      If the Insured Persons elect to purchase the Optional Extension Period as set forth in CONDITIONS
                      (J)(1) and (2) above, the entire premium for the Optional Extension Period will be deemed to be fully
                      earned at the Inception Date for the Optional Extension Period.

             (4)      The purchase of the Optional Extension Period will not in any way increase the Limit of Liability set
                      forth in ITEM 3 of the Declarations, and the Limit of Liability with respect to Claims made during the
                      Optional Extension Period shall be part of and not in addition to the Limit of Liability for all Claims
                      made during the Policy Period.

     (K)     Representation Clause

            The Application for coverage shall be construed as a separate Application for coverage for each Insured
            Person. Each Insured Person represents that, to the best of his or her knowledge, the statements and
            particulars contained in the Application are true, accurate and complete, and each Insured Person agrees
            that this Policy is issued in reliance on the truth of that representation and that such particulars and
            statements, which are deemed to be incorporated into and constitute a part of this Policy, are the basis of this
            Policy. In the event that any statements
                                              ements and particulars contained in the Application are untrue, inaccurate or
            incomplete, this Policy will be void with respect to any Insured Person who had actual knowledge as of the
            Inception Date of facts or information that were not accurately or completely disclosed as required in the
            Application.. No knowledge or information possessed by any Insured Person will be imputed to any other
            Insured Person for the purposes of determining the availability
                                                                     availability of coverage with respect to Claims made
            against such other Insured Person.
                                         Person

     (L)     Action Against the Insurer, Assignment, and Changes to Policy

             (1)      No action may be taken against the Insurer
                                                         Insurer unless, as a condition precedent thereto:

                      (a)     there has been full compliance with all of the terms and conditions of this Policy; and

                      (b)     the amount of the obligation of the Insured Person has been finally determined either by
                              judgment against the Insured Person after actual trial, or by written agreement of the Insured
                              Person, the claimant and the Insurer.

             (2)      Nothing contained herein shall give any person or entity any right to join the Insurer as a party to any
                      Claim against the Insured Persons to determine their liability, nor may the Insured Persons implead
                      the Insurer in any Claim.

             (3)      Assignment of interest under this Policy shall not bind the Insurer unless its consent is endorsed
                      hereon.

             (4)      Notice to any agent or knowledge possessed by any agent or other person acting on behalf of the
                      Insurer will not cause a waiver or change in any part of this Policy or prevent the Insurer from
                      asserting any right under the terms, conditions and limitations of this Policy. The terms, conditions
                      and limitations of this Policy may only be waived or changed by written endorsement signed by the
                      Insurer.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
   (M)Ì«®²»® Ú¿´µ
          Authorization and Notices                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
     CS 71 00 09 06                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                             Page 7 of 8
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 136 of 466
                                                               Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
            It is understood and agreed that, except    as ß«¹
                                                           provided
                                                               ðëô îðîðelsewhere
                                                                        in this Policy, the Parent Company will act on
                                                                        ïìæîç
            behalf of the Company and the Insured Persons with respect to:
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®
           (1)Ú¿´µ the payment of the premiums,                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
           (2) ïìæîç
  ß«¹ ðëô îðîð     the receiving of any return premiu
                                               premiums
                                                      ms that may become due under thisß«¹
                                                                                       Policy,
                                                                                            ðëô îðîð ïìæîç
            (3)       the giving of all notices to the Insurer as provided herein, and

            (4)       the receiving of all notices from the Insurer.

     (N)    Entire Agreement

            The Insured Persons agree that the Declarations, the Policy, including any endorsements and attachments,
            and the Application shall constitute the entire agreement between the Insurer or any of its agents and the
            Insured Persons in relation to the insurance.

     (O)    Worldwide Coverage

            In consideration of the premium charged, coverage under this Policy shall extend anywhere in the world.

     (P)    Bankruptcy

            In the event that a liquidation or reorganization
                                                            on proceeding is commenced by or against the Company
            pursuant to the United States Bankruptcy Code, as amended, or any similar state or local law, the Insured
            Persons and the Company hereby (1) waive and release any automatic stay or injunction which may apply in
            such proceeding in connection with this Policy or its proceeds
                                                                   proceeds under such Bankruptcy Code or law; and (2)
            agree not to oppose or object to any efforts by the Insurer or any Insured Person or the Company to obtain
            relief from any such stay or injunction.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
     CS 71 00 09 06                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                            Page 8 of 8
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæîç
                Case 20-11177-KBO      DocØ×ÙØÔÇ
                                            613-5    Filed 08/28/20
                                                 ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                      Page 137 of 466
                                               Ì«®²»® Ú¿´µ
                                             ±¾»®³¿§»®ò½±³
                                            ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                    ÐÑÔ×ÝÇØÑÔÜÛÎ ÒÑÌ×ÝÛ                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                    ß«¹ ðëô îðîð ïìæîç
         Ì¸¿²µ §±« º±® °«®½¸¿-·²¹ ·²-«®¿²½» º®±³ ¿ ³»³¾»® ½±³°¿²§ ±º ß³»®·½¿² ×²¬»®²¿¬·±²¿´
         Ù®±«°ô ×²½ò øß×Ù÷ò Ì¸» ß×Ù ³»³¾»® ½±³°¿²·»- ¹»²»®¿´´§ °¿§ ½±³°»²-¿¬·±² ¬± ¾®±µ»®- ¿²¼
         ·²¼»°»²¼»²¬ ¿¹»²¬-ô ¿²¼ ³¿§ ¸¿ª» °¿·¼ ½±³°»²-¿¬·±² ·² ½±²²»½¬·±² ©·¬¸ §±«® °±´·½§ò Ç±«
         ½¿² ®»ª·»© ¿²¼ ±¾¬¿·² ·²º±®³¿¬·±² ¿¾±«¬ ¬¸» ²¿¬«®» ¿²¼ ®¿²¹» ±º ½±³°»²-¿¬·±² °¿·¼ ¾§ ß×Ù
         ³»³¾»® ½±³°¿²·»- ¬± ¾®±µ»®- ¿²¼ ·²¼»°»²¼»²¬ ¿¹»²¬- ·² ¬¸» Ë²·¬»¼ Í¬¿¬»- ¾§ ª·-·¬·²¹ ±«®
         ©»¾-·¬» ¿¬ ©©©ò¿·¹ò½±³ñ°®±¼«½»®ó½±³°»²-¿¬·±² ±® ¾§ ½¿´´·²¹ ïóèððóéðêóíïðîò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                    ß«¹ ðëô îðîð ïìæîç
                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                Ì«®²»® Ú¿´µ
         çïîîî øçñïê÷                         ±¾»®³¿§»®ò½±³
                                            ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO       DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 138 of 466
                                                        Ì«®²»® Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                          ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§ Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                  ß ½¿°·¬¿´ -¬±½µ ½±³°¿²§     ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð ïìæîç                                                        ß«¹ ðëô îðîð ïìæîç
    Ð±´·½§ Ò«³¾»®æ     ðïóèðíóîèóêï                                         Î»°´¿½»³»²¬ ±ºæ        Òñß


                                                    ÛÈÝÛÍÍ ÛÜÙÛ
   ÒÑÌ×ÝÛÍæ Ü»°»²¼·²¹ ±² ¬¸» ¬»®³-ô ½±²¼·¬·±²- ¿²¼ ´·³·¬¿¬·±²- ±º ¬¸» Ú±´´±©»¼ Ð±´·½§ô ¬¸·- °±´·½§ ³¿§ øï÷ ±²´§
   °®±ª·¼» ½±ª»®¿¹» º±® ´±-- º®±³ ½´¿·³- º·®-¬ ³¿¼» ±® º·®-¬ ³¿¼» ¿²¼ ®»°±®¬»¼ ¼«®·²¹ ·¬- Ð±´·½§ Ð»®·±¼å øî÷ ¸¿ª» ·¬-
   ´·³·¬ ±º ´·¿¾·´·¬§ ®»¼«½»¼ ¾§ ¬¸» °¿§³»²¬ ±º ¼»º»²-» ½±-¬- ¿²¼ñ±® ½´¿·³ »¨°»²-»-ô ¿²¼ øí÷ ²±¬ ·³°±-» ¿ ¼«¬§ ¬±
   ¼»º»²¼ ±² ¬¸» ×²-«®»®ò Ð´»¿-» ®»¿¼ ¬¸» Ú±´´±©»¼ Ð±´·½§ ¿²¼ ¬¸·- °±´·½§ ½¿®»º«´´§ ¿²¼ ¼·-½«-- ¬¸» ½±ª»®¿¹» °®±ª·¼»¼
   ¬¸»®»«²¼»® ¿²¼ ¸»®»«²¼»® ©·¬¸ §±«® ·²-«®¿²½» ¿¹»²¬ ±® ¾®±µ»®ò


                                                     ÜÛÝÔßÎßÌ×ÑÒÍ

    Ð±´·½§¸±´¼»®æ              ßÕÑÎÒô ×ÒÝò
    Ð±´·½§¸±´¼»® ß¼¼®»--æ      ïçîë É Ú×ÛÔÜ ÝÌ ÍÌÛ íðð                Ô·³·¬ ±º Ô·¿¾·´·¬§æ      ü                  ëôðððôððð
                               ÔßÕÛ ÚÑÎÛÍÌô ×Ô êððìëóìèêî
                                                                      Ì±¬¿´ Ë²¼»®´§·²¹ Ô·³·¬-æ ü                îëôðððôððð
    Ð±´·½§¸±´¼»® Ü±³·½·´»æ     ×´´·²±·-                               Ð±´·½§ Ð»®·±¼æ Ú®±³æ             Í»°¬»³¾»® ïô îðïç
    ×²-«®»® ß¼¼®»--æ           ïéë É¿¬»® Í¬®»»¬                                       Ì±æ              Í»°¬»³¾»® ïô îðîð
                               Ò»© Ç±®µô ÒÇ ïððíè                                              ü
                                                                      Ð®»³·«³æ                                       îððôððð
    Ý´¿·³- ß¼¼®»--æ »ó³¿·´æ    ½ó½´¿·³àß×Ùò½±³                        ÌÎ×ß Ð®»³·«³             ü                          ð
                    Ó¿·´æ      ß×Ùô Ú·²¿²½·¿´ Ô·²»- Ý´¿·³-
                               ÐòÑò Þ±¨ îëçìé
                               Í¸¿©²»» Ó·--·±²ô ÕÍ êêîîë

                                           ÍÝØÛÜËÔÛ ÑÚ ËÒÜÛÎÔÇ×ÒÙ ÝÑÊÛÎßÙÛ
                                                                                                               Ë²¼»®´§·²¹
                    Ë²¼»®´§·²¹ ×²-«®»®                  Ë²¼»®´§·²¹ Ð±´·½§           Ë²¼»®´§·²¹ Ô·³·¬          Ð±´·½§ Ð»®·±¼
        ÐÔÛßÍÛ ÍÛÛ ßÌÌßÝØÛÜ ÍÝØÛÜËÔÛ ÑÚ ËÒÜÛÎÔÇ×ÒÙ ÝÑÊÛÎßÙÛ ßÒÜ ÚÑÔÔÑÉÛÜ ÐÑÔ×ÝÇ
        ßÜÜÛÒÜËÓ




   Ì¸» Ð±´·½§ Ð»®·±¼ ·²½»°¬- ¿²¼ »¨°·®»- ¿- ±º ïîæðï ßòÓò ¿¬ ¬¸» Ð±´·½§¸±´¼»® ß¼¼®»--ò Ì»®³- ©·¬¸ þÞ±´¼þ ¬§°»º¿½»
   ¿®» «-»¼ ·² ¬¸·- °±´·½§ ©·¬¸ ¬¸» ³»¿²·²¹- ¿²¼ ª¿´«»- ¿-½®·¾»¼ ¬± ¬¸»³ ¿¾±ª»å ¸±©»ª»®ô -«¾¶»½¬ ¬± ¬¸» Ý¸¿²¹»-
Ø×ÙØÔÇ
   ½´¿«-»ôÝÑÒÚ×ÜÛÒÌ×ßÔ
            ¬¸» þÚ±´´±©»¼ Ð±´·½§þ ³»¿²- ¬¸» °±´·½§ ·² ¬¸» Í½¸»¼«´» ©·¬¸ ¿² þöþ ¿¬Ø×ÙØÔÇ     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                  ¬¸» ¾»¹·²²·²¹ ±º ·¬- ®±©ô ¾«¬ ±²´§
   ©·¬¸Ì«®²»®
          ®»-°»½¬
                Ú¿´µ¬± ¬¸»   º±´´±©·²¹ Ú±´´±©»¼  Ý±ª»®¿¹»   Í»½¬·±²ø-÷æ ÐÔÛßÍÛ   ÍÛÛ   ßÌÌßÝØÛÜ
                                                                                          Ì«®²»® Ú¿´µÍÝØÛÜËÔÛ ÑÚ
   ËÒÜÛÎÔÇ×ÒÙ ÝÑÊÛÎßÙÛ ßÒÜ ÚÑÔÔÑÉÛÜ ÐÑÔ×ÝÇ ßÜÜÛÒÜËÓòùÌÎ×ß Ð®»³·«³ù ³»¿²- ¬¸» °®»³·«³ º±®
     ±¾»®³¿§»®ò½±³
   Ý»®¬·º·»¼                                                                           ±¾»®³¿§»®ò½±³
              ß½¬- ±º Ì»®®±®·-³ Ý±ª»®¿¹» «²¼»® Ì»®®±®·-³ Î·-µ ×²-«®¿²½» ß½¬ô ¿- ¿³»²¼»¼ò    ß³±«²¬ ·²¼·½¿¬»¼ ¿¾±ª»
  ß«¹   ðëô îðîð
   ·- ·²½´«¼»¼     ïìæîç ß ½±°§ ±º ¬¸» ÌÎ×ß ¼·-½´±-«®» -»²¬ ©·¬¸ ¬¸» ±®·¹·²¿´ ¯«±¬» ·-
               ·² Ð®»³·«³ò                                                          ß«¹   ðëô îðîð
                                                                                       ¿¬¬¿½¸»¼      ïìæîç
                                                                                                ¸»®»¬±ò

      ïéîçïïê                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
   ïðíîîì øðîñïð÷                                        Ì«®²»® Ú¿´µ
                                                              óïó                                  ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                      613-5    Filed 08/28/20
                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 139 of 466
   ×² ½±²-·¼»®¿¬·±² ±º ¬¸» °¿§³»²¬ ±º ¬¸» °®»³·«³ô ×´´·²±·-  Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
                                                    Ì«®²»® Ú¿´µ                                       ø¬¸» þ×²-«®»®þ÷ ¿²¼
   ·²-«®»¼- ¿¹®»» ¿- º±´´±©-æ                     ±¾»®³¿§»®ò½±³
                                                   ß«¹ ðëô îðîð ïìæîç
        ×ÒÍËÎ×ÒÙ     Ì¸·- °±´·½§ -¸¿´´ °®±ª·¼» ½±ª»®¿¹»   ·² ¿½½±®¼¿²½» ©·¬¸ ¬¸» -¿³» ¬»®³-ô ½±²¼·¬·±²- ¿²¼
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
     ßÙÎÛÛÓÛÒÌ                                                                 Ø×ÙØÔÇ
                  ´·³·¬¿¬·±²- ±º ¬¸» Ú±´´±©»¼ Ð±´·½§ô ¿- ³±¼·º·»¼ ¾§ ¿²¼ -«¾¶»½¬         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                  ¬± ¬¸» ¬»®³-ô ½±²¼·¬·±²- ¿²¼
      Ì«®²»® Ú¿´µ ´·³·¬¿¬·±²- ±º ¬¸·- °±´·½§ò                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³Ì¸» ×²-«®»®ù- ½±ª»®¿¹» ±¾´·¹¿¬·±²- «²¼»® ¬¸·- °±´·½§ ¿¬¬¿½¸ ¬± ¬¸» ×²-«®»® ±²´§ ¿º¬»® ¬¸» Ì±¬¿´
                                                                                     ±¾»®³¿§»®ò½±³
                  Ë²¼»®´§·²¹ Ô·³·¬- ¸¿ª» ¾»»² »¨¸¿«-¬»¼ ¬¸®±«¹¸ °¿§³»²¬- ¾§ô ±² ¾»¸¿´º ±º ±® ·² ¬¸» °´¿½» ±º
  ß«¹ ðëô îðîð ïìæîç                                                               ß«¹  ðëô îðîð ïìæîç
                  ¬¸» Ë²¼»®´§·²¹ ×²-«®»®- ±º ¿³±«²¬- ½±ª»®»¼ «²¼»® ¬¸» Ë²¼»®´§·²¹ Ð±´·½·»-
                                                                                     Ð±´·½·»-ò Ì¸·- °±´·½§ -¸¿´´
                     ½±²¬·²«» ·² º±®½» ¿- °®·³¿®§ ·²-«®¿²½» ±²´§ «°±² ¬¸» »¨¸¿«-¬·±² ±º ¬¸» Ì±¬¿´ Ë²¼»®´§·²¹
                     Ô·³·¬- ¾§ ®»¿-±² ±º -«½¸ °¿§³»²¬- ¿²¼ -¿¬·-º¿½¬·±² ±º ¿²§ ¿°°´·½¿¾´» ®»¬»²¬·±²ò Ì¸·- °±´·½§
                     -¸¿´´ ®»½±¹²·¦» »®±-·±² ±º ¿² Ë²¼»®´§·²¹ Ô·³·¬ ±º ¿² Ë²¼»®´§·²¹ Ð±´·½§ ¬¸®±«¹¸ °¿§³»²¬- ¾§
                     ±¬¸»®- ±º ½±ª»®»¼ ¿³±«²¬- «²¼»® ¬¸¿¬ Ë²¼»®´§·²¹ Ð±´·½§ò Ì¸» ®·-µ ±º «²½±´´»½¬¿¾·´·¬§ ±º ¿²§
                     °¿®¬ ±º ¬¸» Ì±¬¿´ Ë²¼»®´§·²¹ Ô·³·¬-ô º±® ¿²§ ®»¿-±²ô ·- »¨°®»--´§ ®»¬¿·²»¼ ¾§ ¬¸» Ð±´·½§¸±´¼»®
                     ¿²¼ ¿²§ ·²-«®»¼-ô ¿²¼ ·- ²±¬ ·²-«®»¼ «²¼»® ¬¸·- °±´·½§ ±® ¿--«³»¼ ¾§ ¬¸» ×²-«®»®ò
         Ô×Ó×Ì ÑÚ    Ì¸» Ô·³·¬ ±º Ô·¿¾·´·¬§ ·- ¬¸» ¿¹¹®»¹¿¬» ´·³·¬ ±º ¬¸» ×²-«®»®ù- ´·¿¾·´·¬§ º±® ¿´´ ½±ª»®¿¹» «²¼»® ¬¸·-
         Ô×ßÞ×Ô×ÌÇ   °±´·½§ò
          ÒÑÌ×ÝÛÍ    É¸»®» ¬¸» Ú±´´±©»¼ Ð±´·½§ ®»¯«·®»- ±® °»®³·¬- ²±¬·½» ¬± ·¬- ·²-«®»®ô ¬¸» Ð±´·½§¸±´¼»® ±® ¬¸»
                     ·²-«®»¼- ¸¿ª» ¬¸» -¿³» ±¾´·¹¿¬·±²- ¿²¼ ®·¹¸¬- ¬± ²±¬·º§ ¬¸» ×²-«®»® «²¼»® ¬¸·- °±´·½§ô »¨½»°¬
                     ¬¸¿¬ ©·¬¸ ®»-°»½¬ ¬± ¬¸·- °±´·½§ô ¿²§ ²±¬·½» ¬± ¬¸» ×²-«®»® ³«-¬ ¾» ¼·®»½¬»¼ ¿- º±´´±©-æ ø·÷ º±®
                     ½´¿·³-ó®»´¿¬»¼ ³¿¬¬»®-ô ¾§ ³¿·´ ±® »ó³¿·´ ¬± ¬¸» Ý´¿·³- ß¼¼®»--å ¿²¼ ø··÷ º±® ¿´´ ±¬¸»® ²±¬·½»-ô
                     ¾§ ³¿·´ ¬± ¬¸» ×²-«®»® ß¼¼®»--ò
           Î×ÙØÌÍ    Ì¸» ×²-«®»® -¸¿´´ ¸¿ª» ¬¸» -¿³» ®·¹¸¬-ô °®·ª·´»¹»- ¿²¼ °®±¬»½¬·±²- ¿ºº±®¼»¼ ¬± ¬¸» Ë²¼»®´§·²¹
                     ×²-«®»® ±º ¬¸» Ú±´´±©»¼ Ð±´·½§ ·² ¿½½±®¼¿²½» ©·¬¸ ¬¸» ¬»®³-ô ½±²¼·¬·±²- ¿²¼ ´·³·¬¿¬·±²- ±º
                     ¬¸» Ú±´´±©»¼ Ð±´·½§ò Ì¸» ×²-«®»® -¸¿´´ ¿´-± ¸¿ª» ¬¸» ®·¹¸¬ô ·² ·¬- -±´» ¼·-½®»¬·±²ô ¾«¬ ²±¬ ¬¸»
                     ±¾´·¹¿¬·±²ô ¬± »ºº»½¬·ª»´§ ¿--±½·¿¬» ©·¬¸ ¬¸» ·²-«®»¼- ·² ¬¸» ¼»º»²-» ¿²¼ -»¬¬´»³»²¬ ±º ¿²§
                     ½´¿·³ ¬¸¿¬ ¿°°»¿®- ¬± ¾» ®»¿-±²¿¾´§ ´·µ»´§ ¬± ·²ª±´ª» ¬¸» ×²-«®»®ò Ì¸» Ð±´·½§¸±´¼»®ô ·¬-
                     -«¾-·¼·¿®·»- ¿²¼ ¿²§ ·²-«®»¼- -¸¿´´ °®±ª·¼» ¬¸» ×²-«®»® ©·¬¸ -«½¸ ·²º±®³¿¬·±²ô ¿--·-¬¿²½» ¿²¼
                     ½±±°»®¿¬·±² ¿- ¬¸» ×²-«®»® ³¿§ ®»¿-±²¿¾´§ ®»¯«»-¬ ¿²¼ -¸¿´´ ²±¬ ¼± ¿²§¬¸·²¹ ¬¸¿¬ °®»¶«¼·½»-
                     ¬¸» ×²-«®»®ù- °±-·¬·±² ±® °±¬»²¬·¿´ ®·¹¸¬- ±º ®»½±ª»®§ò
         ÎÛÔ×ßÒÝÛ    Ì¸» ×²-«®»® ¸¿- ·--«»¼ ¬¸·- °±´·½§ ·² ®»´·¿²½» «°±² ¬¸» ½±³°´»¬»²»-- ¿²¼ ¿½½«®¿½§ ±º ¬¸»
                     ¿°°´·½¿¬·±²-ô ©¿®®¿²¬·»-ô
                                            ·»-ô -¬¿¬»³»²¬-ô ¬¸» ¾·²¼»®- º±® ¬¸» Ë²¼»®´§·²¹ Ð±´·½·»-ô ¿²§
                     ¿¬¬¿½¸³»²¬- ¬¸»®»¬± ¿²¼ ¿²§ ±¬¸»® ³¿¬»®·¿´- -«¾³·¬¬»¼ º±® ¬¸·- °±´·½§ô ©¸·½¸ -¸¿´´ ¾»
                     ¼»»³»¼ ¿¬¬¿½¸»¼ ¸»®»¬± ¿²¼ ³¿¼» ¿ °¿®¬ ¸»®»±ºò
         ÝØßÒÙÛÍ     ×ºô -«¾-»¯«»²¬ ¬± ¬¸» ·--«¿²½» ±º ¬¸» Ú±´´±©»¼ Ð±´·½§ô
                                                                       Ð±´·½§ ¬¸» ¬»®³-ô ½±²¼·¬·±²- ±® ´·³·¬¿¬·±²- ±º
                     ¿² Ë²¼»®´§·²¹ Ð±´·½§ ¿®» ³±¼·º·»¼ô ¬¸» ·²-«®»¼- ³«-¬ ²±¬·º§ ¬¸» ×²-«®»® ·² ©®·¬·²¹ô ¿- -±±²
                     ¿- °®¿½¬·½¿¾´»ô ±º -«½¸ ³±¼·º·½¿¬·±²ò ×º ¿²§ ½¸¿²¹»- ¬± ¬¸» Ú±´´±©»¼ Ð±´·½§æ ø·÷ »¨°¿²¼
                     ½±ª»®¿¹»ô ø··÷ ½¸¿²¹» ¬¸» °±´·½§¸±´¼»® ²¿³» ±® ¿¼¼®»--ô ±® ø···÷ ³±¼·º§ °®»³·«³ô ¬¸·- °±´·½§
                     -¸¿´´ ²±¬ º±´´±© ¬¸±-» ½¸¿²¹»- «²´»-- ¬¸» ×²-«®»® ®»º´»½¬- ·¬- ¿¹®»»³»²¬ ¬± ¼± -± ·² ¿
                     ©®·¬¬»² »²¼±®-»³»²¬ ¬± ¬¸·- °±´·½§ò
       ×Ò É×ÌÒÛÍÍ ÉØÛÎÛÑÚô ¬¸» ×²-«®»® ¸¿- ½¿«-»¼ ¬¸·- Ð±´·½§ ¬± ¾» -·¹²»¼ ¾§ ·¬- Ð®»-·¼»²¬ô
       Í»½®»¬¿®§ ¿²¼ ß«¬¸±®·¦»¼ Î»°®»-»²¬¿¬·ª»ò Ì¸·- Ð±´·½§ -¸¿´´ ²±¬ ¾» ª¿´·¼ «²´»-- -·¹²»¼ ¾»´±© ¿¬ ¬¸»
       ¬·³» ±º ·--«¿²½» ¾§ ¿² ¿«¬¸±®·¦»¼ ®»°®»-»²¬¿¬·ª» ±º ¬¸» ·²-«®»®ò




                ÐÎÛÍ×ÜÛÒÌ                   ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ                           ÍÛÝÎÛÌßÎÇ




        ÝÑËÒÌÛÎÍ×ÙÒßÌËÎÛ                           ÜßÌÛ                             ÝÑËÒÌÛÎÍ×ÙÒßÌËÎÛ ÔÑÝßÌ×ÑÒ
Ø×ÙØÔÇ  ÝÑÒÚ×ÜÛÒÌ×ßÔ
     øÉØÛÎÛ  ÎÛÏË×ÎÛÜ ÞÇ ÔßÉ÷                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
     ßÎÌØËÎ ÖÚ¿´µ
      Ì«®²»®   ÙßÔÔßÙØÛÎ Î×ÍÕ ÓÒÙÌ ÍÛÎÊ ×ÒÝ                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
     îèëð É ÙÑÔÚ ÎÜ                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ÎÑÔÔ×ÒÙ
       ðëô îðîð ïìæîç ×Ô êðððè
              ÓÛßÜÑÉÍô                                                                  ß«¹ ðëô îðîð ïìæîç
      ïéîçïïê                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                          Ì«®²»®
                                                              óîóÚ¿´µ                         ß´´ ®·¹¸¬- ®»-»®ª»¼ò
   ïðíîîì øðîñïð÷                                       ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
                  Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                613-5    Filed 08/28/20
                                                     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                          Page 140 of 466
                                                   Ì«®²»® Ú¿´µ
                                                 ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                  ÐÑÔ×ÝÇØÑÔÜÛÎ Ü×ÍÝÔÑÍËÎÛ         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³          ÒÑÌ×ÝÛ ÑÚ ÌÛÎÎÑÎ×ÍÓ ×ÒÍËÎßÒÝÛ ÝÑÊÛÎßÙÛ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç            øÎ×ÙØÌ ÌÑ ÐËÎÝØßÍÛ ÝÑÊÛÎßÙÛ÷ ß«¹ ðëô îðîð ïìæîç


         Ç±« ¿®» ¸»®»¾§ ²±¬·º·»¼ ¬¸¿¬ «²¼»® ¬¸» Ì»®®±®·-³ Î·-µ ×²-«®¿²½» ß½¬ô ¿- ¿³»²¼»¼ô ¬¸¿¬ §±«
         ¸¿ª» ¿ ®·¹¸¬ ¬± °«®½¸¿-» ·²-«®¿²½» ½±ª»®¿¹» º±® ´±--»- ®»-«´¬·²¹ º®±³ ¿½¬- ±º ¬»®®±®·-³ò ß-
         ¼»º·²»¼ ·² Í»½¬·±² ïðîøï÷ ±º ¬¸» ß½¬æ Ì¸» ¬»®³ þ¿½¬ ±º ¬»®®±®·-³þ ³»¿²- ¿²§ ¿½¬ ±® ¿½¬-
         ¬¸¿¬ ¿®» ½»®¬·º·»¼ ¾§ ¬¸» Í»½®»¬¿®§ ±º ¬¸» Ì®»¿-«®§ó·² ½±²-«´¬¿¬·±² ©·¬¸ ¬¸» Í»½®»¬¿®§ ±º
         Ø±³»´¿²¼ Í»½«®·¬§ô ¿²¼ ¬¸» ß¬¬±®²»§ Ù»²»®¿´ ±º ¬¸» Ë²·¬»¼ Í¬¿¬»-ó¬± ¾» ¿² ¿½¬ ±º
         ¬»®®±®·-³å ¬± ¾» ¿ ª·±´»²¬ ¿½¬ ±® ¿² ¿½¬ ¬¸¿¬ ·- ¼¿²¹»®±«- ¬± ¸«³¿² ´·º»ô °®±°»®¬§ô ±®
         ·²º®¿-¬®«½¬«®»å ¬± ¸¿ª» ®»-«´¬»¼ ·² ¼¿³¿¹» ©·¬¸·² ¬¸» Ë²·¬»¼ Í¬¿¬»-ô ±® ±«¬-·¼» ¬¸» Ë²·¬»¼
         Í¬¿¬»- ·² ¬¸» ½¿-» ±º ½»®¬¿·² ¿·® ½¿®®·»®- ±® ª»--»´- ±® ¬¸» °®»³·-»- ±º ¿ Ë²·¬»¼ Í¬¿¬»-
         ³·--·±²å ¿²¼ ¬± ¸¿ª» ¾»»² ½±³³·¬¬»¼ ¾§ ¿² ·²¼·ª·¼«¿´ ±® ·²¼·ª·¼«¿´- ¿- °¿®¬ ±º ¿² »ºº±®¬ ¬±
         ½±»®½» ¬¸» ½·ª·´·¿² °±°«´¿¬·±² ±º ¬¸» Ë²·¬»¼ Í¬¿¬»- ±® ¬± ·²º´«»²½» ¬¸» °±´·½§ ±® ¿ºº»½¬ ¬¸»
         ½±²¼«½¬ ±º ¬¸» Ë²·¬»¼ Í¬¿¬»- Ù±ª»®²³»²¬ ¾§ ½±»®½·±²ò

         ÇÑË ÍØÑËÔÜ ÕÒÑÉ ÌØßÌ ÉØÛÎÛ ÝÑÊÛÎßÙÛ ×Í ÐÎÑÊ×ÜÛÜ ÞÇ ÌØ×Í ÐÑÔ×ÝÇ ÚÑÎ
         ÔÑÍÍÛÍ ÎÛÍËÔÌ×ÒÙ ÚÎÑÓ ÝÛÎÌ×Ú×ÛÜ ßÝÌÍ ÑÚ ÌÛÎÎÑÎ×ÍÓô ÍËÝØ ÔÑÍÍÛÍ ÓßÇ ÞÛ
         ÐßÎÌ×ßÔÔÇ ÎÛ×ÓÞËÎÍÛÜ ÞÇ ÌØÛ ËÒ×ÌÛÜ ÍÌßÌÛÍ ÙÑÊÛÎÒÓÛÒÌ ËÒÜÛÎ ß ÚÑÎÓËÔß
         ÛÍÌßÞÔ×ÍØÛÜ ÞÇ ÚÛÜÛÎßÔ ÔßÉò ØÑÉÛÊÛÎô ÇÑËÎ ÐÑÔ×ÝÇ ÓßÇ ÝÑÒÌß×Ò ÑÌØÛÎ
         ÛÈÝÔËÍ×ÑÒÍ ÉØ×ÝØ Ó×ÙØÌ ßÚÚÛÝÌ ÇÑËÎ ÝÑÊÛÎßÙÛô ÍËÝØ ßÍ ßÒ ÛÈÝÔËÍ×ÑÒ ÚÑÎ
         ÒËÝÔÛßÎ ÛÊÛÒÌÍò ËÒÜÛÎ ÌØÛ ÚÑÎÓËÔßô ÌØÛ ËÒ×ÌÛÜ ÍÌßÌÛÍ ÙÑÊÛÎÒÓÛÒÌ
         ÙÛÒÛÎßÔÔÇ ÎÛ×ÓÞËÎÍÛÍ èëû ÌØÎÑËÙØ îðïëå èìû ÞÛÙ×ÒÒ×ÒÙ ÑÒ ÖßÒËßÎÇ ïô
         îðïêå èíû ÞÛÙ×ÒÒ×ÒÙ ÑÒ ÖßÒËßÎÇ ïô îðïéå èîû ÞÛÙ×ÒÒ×ÒÙ ÖßÒËßÎÇ ïô îðïèå
         èïû ÞÛÙ×ÒÒ×ÒÙ ÖßÒËßÎÇ ïô îðïç ¿²¼ èðû ÞÛÙ×ÒÒ×ÒÙ ÑÒ ÖßÒËßÎÇ ïô îðîðô ÑÚ
         ÝÑÊÛÎÛÜ ÌÛÎÎÑÎ×ÍÓ ÔÑÍÍÛÍ ÛÈÝÛÛÜ×ÒÙ ÌØÛ ÍÌßÌËÌÑÎ×ÔÇ ÛÍÌßÞÔ×ÍØÛÜ
         ÜÛÜËÝÌ×ÞÔÛ Ðß×Ü ÞÇ ÌØÛ ×ÒÍËÎßÒÝÛ ÝÑÓÐßÒÇ ÐÎÑÊ×Ü×ÒÙ ÌØÛ ÝÑÊÛÎßÙÛò ÌØÛ
         ÐÎÛÓ×ËÓ ÝØßÎÙÛÜ ÚÑÎ ÌØ×Í ÝÑÊÛÎßÙÛ ×Í ÐÎÑÊ×ÜÛÜ ÞÛÔÑÉ ßÒÜ ÜÑÛÍ ÒÑÌ
         ×ÒÝÔËÜÛ ßÒÇ ÝØßÎÙÛÍ ÚÑÎ ÌØÛ ÐÑÎÌ×ÑÒ ÑÚ ÔÑÍÍ ÌØßÌ ÓßÇ ÞÛ ÝÑÊÛÎÛÜ ÞÇ ÌØÛ
         ÚÛÜÛÎßÔ ÙÑÊÛÎÒÓÛÒÌ ËÒÜÛÎ ÌØÛ ßÝÌò

         ÇÑË ÍØÑËÔÜ ßÔÍÑ ÕÒÑÉ ÌØßÌ ÌØÛ ÌÛÎÎÑÎ×ÍÓ Î×ÍÕ ×ÒÍËÎßÒÝÛ ßÝÌô ßÍ
         ßÓÛÒÜÛÜô ÝÑÒÌß×ÒÍ ß üïðð Þ×ÔÔ×ÑÒ ÝßÐ ÌØßÌ Ô×Ó×ÌÍ ËòÍò ÙÑÊÛÎÒÓÛÒÌ
         ÎÛ×ÓÞËÎÍÛÓÛÒÌ ßÍ ÉÛÔÔ ßÍ ×ÒÍËÎÛÎÍù Ô×ßÞ×Ô×ÌÇ ÚÑÎ ÔÑÍÍÛÍ ÎÛÍËÔÌ×ÒÙ ÚÎÑÓ
         ÝÛÎÌ×Ú×ÛÜ ßÝÌÍ ÑÚ ÌÛÎÎÑÎ×ÍÓ ÉØÛÒ ÌØÛ ßÓÑËÒÌ ÑÚ ÍËÝØ ÔÑÍÍÛÍ ×Ò ßÒÇ ÑÒÛ
         ÝßÔÛÒÜßÎ ÇÛßÎ ÛÈÝÛÛÜÍ üïðð Þ×ÔÔ×ÑÒò ×Ú ÌØÛ ßÙÙÎÛÙßÌÛ ×ÒÍËÎÛÜ ÔÑÍÍÛÍ ÚÑÎ
         ßÔÔ ×ÒÍËÎÛÎÍ ÛÈÝÛÛÜ üïðð Þ×ÔÔ×ÑÒô ÇÑËÎ ÝÑÊÛÎßÙÛ ÓßÇ ÞÛ ÎÛÜËÝÛÜò


                        ÝÑÐÇ ÑÚ Ü×ÍÝÔÑÍËÎÛ ÍÛÒÌ É×ÌØ ÑÎ×Ù×ÒßÔ ÏËÑÌÛ

          ×²-«®»¼ Ò¿³»æ ßÕÑÎÒô ×ÒÝò


        Ð±´·½§ Ò«³¾»®æ ðïóèðíóîèóêï
        Ð±´·½§ Ð»®·±¼ Ûºº»½¬·ª» Ü¿¬» Ú®±³æ Í»°¬»³¾»® ïô îðïç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                  Ì±æ Í»°¬»³¾»®
                                                                            Ø×ÙØÔÇ ïô îðîð
                                                                                   ÝÑÒÚ×ÜÛÒÌ×ßÔ
     Ì«®²»® Ú¿´µ                                                            Ì«®²»® Ú¿´µ
   ±¾»®³¿§»®ò½±³                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîçîðïë Ò¿¬·±²¿´ ß--±½·¿¬·±² ±º ×²-«®¿²½» Ý±³³·--·±²»® ß«¹ ðëô îðîð ïìæîç
                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                    Ì«®²»® Ú¿´µ
  çêëëë øïñïë÷                                    ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO         DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                               Page 141 of 466
                                                       Ì«®²»® Ú¿´µ
                                           ±¾»®³¿§»®ò½±³
                ÍÝØÛÜËÔÛ ÑÚ ËÒÜÛÎÔÇ×ÒÙ ÝÑÊÛÎßÙÛ    ßÒÜ ÚÑÔÔÑÉÛÜ ÐÑÔ×ÝÇ ßÜÜÛÒÜËÓ
                                                    ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ
     ×² ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                 Ø×ÙØÔÇ
         ½±²-·¼»®¿¬·±² ±º ¬¸» °®»³·«³ ½¸¿®¹»¼ô ·¬ ·- ¸»®»¾§ «²¼»®-¬±±¼         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                          ¿²¼ ¿¹®»»¼    ¬¸¿¬ ¬¸»
       Ì«®²»® Ú¿´µ¿®» ¿³»²¼»¼ ¿- º±´´±©-æ
     Ü»½´¿®¿¬·±²-                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                          ±¾»®³¿§»®ò½±³
     ïò    Ì± ¼»´»¬»
  ß«¹ ðëô îðîð ïìæîç ¬¸» -¬¿¬»¼ ÍÝØÛÜËÔÛ  ÑÚ ËÒÜÛÎÔÇ×ÒÙ ÝÑÊÛÎßÙÛ   ·² ·¬- »²¬·®»¬§ ¿²¼ ®»°´¿½»
                                                                         ß«¹ ðëô îðîð   ïìæîç ·¬
           ©·¬¸ ¬¸» º±´´±©·²¹æ
                                           ÍÝØÛÜËÔÛ ÑÚ ËÒÜÛÎÔÇ×ÒÙ ÝÑÊÛÎßÙÛ
                                                                                                    Ë²¼»®´§·²¹
                 Ë²¼»®´§·²¹ ×²-«®»®                   Ë²¼»®´§·²¹ Ð±´·½§       Ë²¼»®´§·²¹ Ô·³·¬     Ð±´·½§ Ð»®·±¼
      ÈÔ Í°»½·¿´¬§ ×ÙÎ                           ËÍðððéëêèíÜÑïçß          üëôðððôððð             ðçñðïñîðïç ¬±
                                                                          Ð®·³¿®§                ðçñðïñîðîï

      Þ»®µ-¸·®» Ø¿¬¸¿©¿§ Í°»½·¿´¬§ ×²-«®¿²½»     ìéóÛÐÝóíðèéðíóðï         üëôðððôððð ¨-          ðçñðïñîðïç ¬±
      Ý±³°¿²§                                                             üëôðððôððð             ðçñðïñîðîï

      Û²¼«®¿²½» ß³»®·½¿² ×²-«®¿²½» Ý±³°¿²§       ÜÑÈïðððéëèéïðí           üëôðððôððð ¨-          ðçñðïñîðïç ¬±
                                                                          üïðôðððôððð            ðçñðïñîðîï

      É»-½± ×²-«®¿²½» Ý±³°¿²§                    ÛËÉïèðêîèð ðð            üëôðððôððð ¨-          ðçñðïñîðïç ¬±
                                                                          üïëôðððôððð            ðçñðïñîðîð

    ö ÈÔ Í°»½·¿´¬§ ×²-«®¿²½» Ý±³°¿²§             ÛÔËïêíëêèóïç             üëôðððôððð ¨-          ðçñðïñîðïç ¬±
                                                                          üîðôðððôððð            ðçñðïñîðîï




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                              ß«¹ ðëô îðîð ïìæîç
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
   ïðíìçê øïïñðç÷                                 ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                                     ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO       DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                            Page 142 of 466
                                                    Ì«®²»® Ú¿´µ
      îò     Ì± ¼»´»¬» ¬¸» Ü»º·²·¬·±² ±º þÚ±´´±©»¼ ±¾»®³¿§»®ò½±³
                                                   Ð±´·½§þ ¿²¼ ®»°´¿½» ·¬ ©·¬¸ ¬¸» º±´´±©·²¹æ
                                                   Ð±´·½§þ
                                                 ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                      Ø×ÙØÔÇ
                       Ð±´·½§ ³»¿²- ¬¸» °±´·½§ ·² ¬¸» Í½¸»¼«´» ©·¬¸ ¿² þöþ
            þÚ±´´±©»¼ Ð±´·½§þ                                           þö þ ¿¬ ¬¸»ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    ¾»¹·²²·²¹ ±º ·¬- ®±©ô
      Ì«®²»®¾«¬
             Ú¿´µ                                                                Ì«®²»®
                ±²´§ ©·¬¸ ®»-°»½¬ ¬± ¬¸» º±´´±©·²¹ Ú±´´±©»¼ Ý±ª»®¿¹» Í»½¬·±²ø-÷æ ÝÍ     Ú¿´µ
                                                                                    éï ðð ðç ðê
    ±¾»®³¿§»®ò½±³                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                        ß«¹ ðëô îðîð ïìæîç


              ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                  Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                ±¾»®³¿§»®ò½±³
  ß«¹ïéîçïïê
       ðëô îðîð ïìæîç                                                          ß«¹ ðëô îðîð ïìæîç
                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
   ïðíìçê øïïñðç÷                                    Ì«®²»®
                                                        î Ú¿´µ                           ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                                   ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæîç
                   Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                            Page 143 of 466
                                                     Ì«®²»® Ú¿´µ
                                                 ±¾»®³¿§»®ò½±³ ï
                                             ÛÒÜÑÎÍÛÓÛÒÌý
                                                  ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®  »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðïßÓ
         Ì¸·-Ú¿´µ                                       Ñ½¬±¾»® îèô îðïç       º±®³-  °¿®¬ ±º
                                                                                    Ì«®²»® Ú¿´µ
         °±´·½§ ²±òæ ðïóèðíóîèóêï
    ±¾»®³¿§»®ò½±³                                                                 ±¾»®³¿§»®ò½±³
         ·--«»¼ ¬± ßÕÑÎÒô ×ÒÝò
  ß«¹ ðëô îðîð ïìæîç                                                           ß«¹ ðëô îðîð ïìæîç

          ¾§æ ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
                                   ×ÔÔ×ÒÑ×Í ßÓÛÒÜßÌÑÎÇ ÛÒÜÑÎÍÛÓÛÒÌ

          É¸»®»ª»® «-»¼ ·² ¬¸·- »²¼±®-»³»²¬æ ï÷ þ©»þ ô þ«-þô þ±«®þô ¿²¼ þ×²-«®»®þ ³»¿² ¬¸»
          ·²-«®¿²½» ½±³°¿²§ ©¸·½¸ ·--«»¼ ¬¸·- °±´·½§å ¿²¼ î÷ þ§±«þô þ§±«®þô þÒ¿³»¼ ×²-«®»¼þô ¿²¼
          þ×²-«®»¼þ ³»¿² ¬¸» Ò¿³»¼ Ý±®°±®¿¬·±²ô Ò¿³»¼ Ñ®¹¿²·¦¿¬·±²ô Ò¿³»¼ Í°±²-±®ô Ò¿³»¼
          ×²-«®»¼ô ±® ×²-«®»¼ -¬¿¬»¼ ·² ¬¸» ¼»½´¿®¿¬·±²- °¿¹»å ¿²¼ í÷ þÑ¬¸»® ×²-«®»¼ø-÷þ ³»¿²- ¿´´
          ±¬¸»® °»®-±²- ±® »²¬·¬·»- ¿ºº±®¼»¼ ½±ª»®¿¹» «²¼»® ¬¸» °±´·½§ò

                                     ÝßÒÝÛÔÔßÌ×ÑÒ ßÒÜ ÒÑÒÎÛÒÛÉßÔ

          ßò Ì¸» ½¿²½»´´¿¬·±² °®±ª·-·±² ±º ¬¸·- °±´·½§ ·- ®»°´¿½»¼ ¾§ ¬¸» º±´´±©·²¹æ
              ÝßÒÝÛÔÔßÌ×ÑÒ
              ïò Ì¸» Ò¿³»¼ ×²-«®»¼ ³¿§ ½¿²½»´ ¬¸·- °±´·½§ ¾§ ³¿·´·²¹ ¬± ¬¸» ×²-«®»® ¿¼ª¿²½»
                 ©®·¬¬»² ²±¬·½» ±º ½¿²½»´´¿¬·±²ò
              îò ×º ¬¸·- °±´·½§ ¸¿- ¾»»² ·² »ºº»½¬ º±® -·¨¬§ øêð÷ ¼¿§- ±® ´»--ô ¬¸» ×²-«®»® ³¿§ ½¿²½»´
                 ¬¸·- °±´·½§ ¾§ ³¿·´·²¹ ¬± ¬¸» Ò¿³»¼ ×²-«®»¼ ©®·¬¬»² ²±¬·½» ±º ½¿²½»´´¿¬·±² ¿¬ ´»¿-¬æ
                  ¿ò   Ì»² øïð÷ ¼¿§- ¾»º±®» ¬¸» »ºº»½¬·ª» ¼¿¬» ±º ½¿²½»´´¿¬·±² ·º ¬¸» ×²-«®»® ½¿²½»´-
                       º±® ²±²°¿§³»²¬ ±º °®»³·«³å ±®

                  ¾ò   Ì¸·®¬§ øíð÷ ¼¿§- ¾»º±®» ¬¸» »ºº»½¬·ª» ¼¿¬» ±º ½¿²½»´´¿¬·±² ·º ¬¸» ×²-«®»® ½¿²½»´-
                       º±® ¿²§ ±¬¸»® ®»¿-±²ò

                  ß ½±°§ ±º ¬¸» ²±¬·½» ©·´´ ¿´-± ¾» -»²¬ ¬± ¬¸» ³±®¬¹¿¹»» ±® ´·»² ¸±´¼»® ¿¬ ¬¸» ´¿-¬
                  ³¿·´·²¹ ¿¼¼®»-- µ²±©² ¬± ¬¸» ×²-«®»®ò
              íò ×º ¬¸·- °±´·½§ ¸¿- ¾»»² ·² »ºº»½¬ º±® ³±®» ¬¸¿² -·¨¬§ øêð÷ ¼¿§- ¬¸» ×²-«®»® ³¿§
                 ½¿²½»´ ¬¸·- °±´·½§ ±²´§ º±® ±²» ±® ³±®» ±º ¬¸» º±´´±©·²¹ ®»¿-±²-æ
                  ¿ò   Ò±²°¿§³»²¬ ±º °®»³·«³å

                  ¾ò   Ì¸» °±´·½§ ©¿- ±¾¬¿·²»¼ ¬¸®±«¹¸ ¿ ³¿¬»®·¿´ ³·-®»°®»-»²¬¿¬·±²å
                  ½ò   Ì¸» Ò¿³»¼ ×²-«®»¼ ±® Ñ¬¸»® ×²-«®»¼ø-÷ ¸¿ª» ª·±´¿¬»¼ ¿²§ ±º ¬¸» ¬»®³- ¿²¼
                       ½±²¼·¬·±²- ±º ¬¸» °±´·½§å

                  ¼ò   Ì¸» ®·-µ ±®·¹·²¿´´§ ¿½½»°¬»¼ ¸¿- ³»¿-«®¿¾´§ ·²½®»¿-»¼å
                  »ò   Ý»®¬·º·½¿¬·±² ¬± ¬¸» Ü·®»½¬±® ±º ×²-«®¿²½» ±º ¬¸» ´±-- ±º ®»·²-«®¿²½» ¾§ ¬¸»
                       ×²-«®»® ©¸·½¸ °®±ª·¼»¼ ½±ª»®¿¹» ¬± ¬¸» ×²-«®»® º±® ¿´´ ±® ¿ -«¾-¬¿²¬·¿´ °¿®¬ ±º
                       ¬¸» «²¼»®´§·²¹ ®·-µ ·²-«®»¼å ±®
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                  ºò ß ¼»¬»®³·²¿¬·±² ¾§ ¬¸» Ü·®»½¬±® ¬¸¿¬ ¬¸» ½±²¬·²«¿¬·±² ±º ¬¸» °±´·½§ ½±«´¼ °´¿½»
      Ì«®²»® Ú¿´µ                                                                    Ì«®²»® Ú¿´µ
                     ¬¸» ×²-«®»® ·² ª·±´¿¬·±² ±º ¬¸» ·²-«®¿²½» ´¿©- ±º ¬¸·- Í¬¿¬»ò
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                           ß´´ ®·¹¸¬- ®»-»®ª»¼ò             ß«¹ ðëô îðîð ïìæîç
                                                  ÛÒÜ ððï
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
   ëîïìîøéñïí÷                                     Ð¿¹» ï ±º î
                                                   ±¾»®³¿§»®ò½±³
                                                  ß«¹ ðëô îðîð ïìæîç
                   Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                Page 144 of 466
                                                    Ì«®²»® Ú¿´µ
                                             ÛÒÜÑÎÍÛÓÛÒÌý
                                                 ±¾»®³¿§»®ò½±³        ï   ø½±²¬·²«»¼÷
                                                 ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                  Ì«®²»® Ú¿´µ
             ×º ¬¸» ×²-«®»® ½¿²½»´- ¬¸·- °±´·½§ ¾¿-»¼ ±² ±²» ±® ³±®» ±º ¬¸» ¿¾±ª» ®»¿-±²-  »¨½»°¬ º±®
             ²±²°¿§³»²¬ ±º °®»³·«³ô ¬¸» ×²-«®»® ©·´´ ³¿·´ ©®·¬¬»² ²±¬·½» ¬± ¬¸»
    ±¾»®³¿§»®ò½±³                                                                   Ò¿³»¼ ×²-«®»¼ ¿¬
                                                                                 ±¾»®³¿§»®ò½±³
             ´»¿-¬
  ß«¹ ðëô îðîð      -·¨¬§ øêð÷ ¼¿§- ¾»º±®» ¬¸» »ºº»½¬·ª» ¼¿¬» ±º ½¿²½»´´¿¬·±²ò ß«¹
                 ïìæîç                                                          É¸»²
                                                                                   ðëô ½¿²½»´´¿¬·±²
                                                                                       îðîð ïìæîç ·-
              º±® ²±²°¿§³»²¬ ±º °®»³·«³ô ¬¸» ×²-«®»® ©·´´ ³¿·´ ²±¬·½» ¿¬ ´»¿-¬ ¬»² øïð÷ ¼¿§- ¾»º±®»
              ¬¸» »ºº»½¬·ª» ¼¿¬» ±º ½¿²½»´´¿¬·±²ò
              ìò Ì¸» ×²-«®»® ©·´´ ³¿·´ ¬¸» ²±¬·½» ¬± ¬¸» Ò¿³»¼ ×²-«®»¼ ¿²¼ ¬¸» ¿¹»²¬ ±® ¾®±µ»® ¿¬
                 ¬¸» ´¿-¬ ¿¼¼®»--»- µ²±©² ¬± ¬¸» ×²-«®»®ò
              ëò Ò±¬·½» ±º ½¿²½»´´¿¬·±² ©·´´ -¬¿¬» ¬¸» »ºº»½¬·ª» ¼¿¬» ±º ½¿²½»´´¿¬·±² ¿²¼ ¿ -°»½·º·½
                 »¨°´¿²¿¬·±² ±º ¬¸» ®»¿-±² ±® ®»¿-±²- º±® ½¿²½»´´¿¬·±²ò Ì¸» °±´·½§ °»®·±¼ ©·´´ »²¼ ±²
                 ¬¸¿¬ ¼¿¬»ò
              êò ×º ¬¸·- °±´·½§ ·- ½¿²½»´´»¼ô ¬¸» ×²-«®»® ©·´´ -»²¼ ¬¸» Ò¿³»¼ ×²-«®»¼ ¿²§ °®»³·«³
                 ®»º«²¼ ¼«»ò ×º ¬¸» ×²-«®»® ½¿²½»´-ô ¬¸» ®»º«²¼ ©·´´ ¾» °®± ®¿¬¿ò ×º ¬¸» Ò¿³»¼
                 ×²-«®»¼ ½¿²½»´-ô ¬¸» ®»º«²¼ ³¿§ ¾» ´»-- ¬¸¿² °®± ®¿¬¿ò Ì¸» ½¿²½»´´¿¬·±² ©·´´ ¾»
                 »ºº»½¬·ª» »ª»² ·º ¬¸» ×²-«®»® ¸¿- ²±¬ ³¿¼» ±® ±ºº»®»¼ ¿ ®»º«²¼ò
              éò Ð®±±º ±º ³¿·´·²¹ ±² ¿ ®»½±¹²·¦»¼ ËòÍò Ð±-¬ Ñºº·½» º±®³ ±® ¿ º±®³ ¿½½»°¬¿¾´» ¬± ¬¸»
                 ËòÍò Ð±-¬ Ñºº·½» ±® ±¬¸»® ½±³³»®½·¿´ ³¿·´ ¼»´·ª»®§ -»®ª·½» ©·´´ ¾» ³¿·²¬¿·²»¼ ¾§
                 ¬¸» ×²-«®»® ¿²¼ ©·´´ ¾» -«ºº·½·»²¬ °®±±º ±º ²±¬·½»ò
          Þò Ì¸» ²±²®»²»©¿´ °®±ª·-·±² ±º ¬¸·- °±´·½§ ·- ®»°´¿½»¼ ¾§ ¬¸» º±´´±©·²¹æ

              ÒÑÒÎÛÒÛÉßÔ

              ïò ×º ¬¸» ×²-«®»® ¼»½·¼»- ²±¬ ¬± ®»²»© ¬¸·- °±´·½§ô ¬¸» ×²-«®»® ©·´´ ³¿·´ ©®·¬¬»² ²±¬·½»
                 -¬¿¬·²¹ ¬¸» ®»¿-±² º±® ²±²®»²»©¿´ ¬± ¬¸» Ò¿³»¼ ×²-«®»¼ù- ´¿-¬ ³¿·´·²¹ ¿¼¼®»--
                 µ²±©² ¬± ¬¸» ×²-«®»® ¿¬ ´»¿-¬ -·¨¬§ øêð÷ ¼¿§- ¾»º±®» ¬¸» »¨°·®¿¬·±² ¼¿¬» ±º ¬¸»
                 °±´·½§ò ß ½±°§ ±º ¬¸» ²±¬·½» ©·´´ ¿´-± ¾» -»²¬ ¬±æ
                  ¿ò   Ì¸» ¾®±µ»®ô ·º µ²±©² ¬± ¬¸» ×²-«®»®ô ±® ¬¸» ¿¹»²¬ ±º ®»½±®¼å ¿²¼

                  ¾ò   Ì¸» ´¿-¬ µ²±©² ³±®¬¹¿¹»» ±® ´·»²¸±´¼»® ²¿³»¼ ·² ¬¸» °±´·½§ ¿¬ ¬¸» ´¿-¬ ³¿·´·²¹
                       ¿¼¼®»-- µ²±©² ¬± ¬¸» ×²-«®»®ò
                  Ð®±±º ±º ³¿·´·²¹ ±² ¿ ®»½±¹²·¦»¼ ËòÍò Ð±-¬ Ñºº·½» º±®³ ±® ¿ º±®³ ¿½½»°¬¿¾´» ¬± ¬¸»
                  ËòÍò Ð±-¬ Ñºº·½» ±® ±¬¸»® ½±³³»®½·¿´ ³¿·´ ¼»´·ª»®§ -»®ª·½» ©·´´ ¾» ³¿·²¬¿·²»¼ ¾§
                  ¬¸» ×²-«®»® ¿²¼ ©·´´ ¾» -«ºº·½·»²¬ °®±±º ±º ²±¬·½»ò
                  Ì¸·- °¿®¿¹®¿°¸ ¼±»- ²±¬ ¿°°´§ ·º ¬¸» ×²-«®»® ¸¿- ³¿²·º»-¬»¼ ¿ ©·´´·²¹²»-- ¬± ®»²»©
                  ¼·®»½¬´§ ¬± ¬¸» Ò¿³»¼ ×²-«®»¼ò


                       ß´´ ±¬¸»® ¬»®³-ô ½±²¼·¬·±²- ¿²¼ »¨½´«-·±²- -¸¿´´ ®»³¿·² «²½¸¿²¹»¼ò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                Ì«®²»® Ú¿´µ
                                                                  ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                           ß´´ ®·¹¸¬- ®»-»®ª»¼ò          ß«¹ ðëô îðîð ïìæîç
                                                  ÛÒÜ ððï
                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
   ëîïìîøéñïí÷                                    Ð¿¹» î ±º î
                                                  ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO   DocØ×ÙØÔÇ
                                               613-5      Filed 08/28/20
                                                    ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                           Page 145 of 466
                                                  Ì«®²»® Ú¿´µ
                                           ÛÒÜÑÎÍÛÓÛÒÌý         î
                                                ±¾»®³¿§»®ò½±³
                                               ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®   »²¼±®-»³»²¬ô »ºº»½¬·ª» ¿¬ ïîæðïßÓ
         Ì¸·- Ú¿´µ                                    Ñ½¬±¾»® îèô îðïç       º±®³- ¿ °¿®¬Ú¿´µ
                                                                                 Ì«®²»®   ±º
         Ð±´·½§ ²«³¾»® ðïóèðíóîèóêï
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
         ×--«»¼ ¬±æ ßÕÑÎÒô ×ÒÝò
  ß«¹ ðëô îðîð ïìæîç                                                         ß«¹ ðëô îðîð ïìæîç

          Þ§æ   ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§

          Ð®±¼«½¬ Ò¿³»æ   Û¨½»-- Û¼¹»


                                  ÛÝÑÒÑÓ×Ý ÍßÒÝÌ×ÑÒÍ ÛÒÜÑÎÍÛÓÛÒÌ

          Ì¸·- »²¼±®-»³»²¬ ³±¼·º·»- ·²-«®¿²½» °®±ª·¼»¼ «²¼»® ¬¸» º±´´±©·²¹æ

          Ý±ª»®¿¹» -¸¿´´ ±²´§ ¾» °®±ª·¼»¼ ¿²¼ °¿§³»²¬ ±º ´±-- «²¼»® ¬¸·- °±´·½§ -¸¿´´ ±²´§ ¾» ³¿¼»
          ·² º«´´ ½±³°´·¿²½» ©·¬¸ »²º±®½»¿¾´» Ë²·¬»¼ Ò¿¬·±²- »½±²±³·½ ¿²¼ ¬®¿¼» -¿²½¬·±²- ¿²¼ ¬¸»
          ¬®¿¼» ¿²¼ »½±²±³·½ -¿²½¬·±² ´¿©- ±® ®»¹«´¿¬·±²- ±º ¬¸» Û«®±°»¿² Ë²·±² ¿²¼ ¬¸» Ë²·¬»¼
          Í¬¿¬»- ±º ß³»®·½¿ô ·²½´«¼·²¹ô ¾«¬ ²±¬ ´·³·¬»¼ ¬±ô -¿²½¬·±²-ô ´¿©- ¿²¼ ®»¹«´¿¬·±²-
          ¿¼³·²·-¬»®»¼ ¿²¼ »²º±®½»¼ ¾§ ¬¸» ËòÍò Ì®»¿-«®§ Ü»°¿®¬³»²¬ù- Ñºº·½» ±º Ú±®»·¹² ß--»¬-
          Ý±²¬®±´ øþÑÚßÝþ÷ò




                   ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                             Ì«®²»® Ú¿´µ
                                                               ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
    ±¾»®³¿§»®ò½±³                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                         ß´´ ®·¹¸¬- ®»-»®ª»¼ò         ß«¹ ðëô îðîð ïìæîç

                                                ÛÒÜ ððî
                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                   Ì«®²»® Ú¿´µ
  ïïçêéç øçñ ïë÷                                Ð¿¹»    ï ±º ï
                                                 ±¾»®³¿§»®ò½±³
                                               ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                              Page 146 of 466
                                                    Ì«®²»® Ú¿´µ
                                               ÛÒÜÑÎÍÛÓÛÒÌý              í
                                                     ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®   »²¼±®-»³»²¬ô »ºº»½¬·ª» ¿¬ ïîæðïßÓ
         Ì¸·- Ú¿´µ                                         Ñ½¬±¾»® îèô îðïç     º±®³- ¿ °¿®¬Ú¿´µ
                                                                                    Ì«®²»®   ±º
         Ð±´·½§ ²«³¾»® ðïóèðíóîèóêï
    ±¾»®³¿§»®ò½±³                                                                 ±¾»®³¿§»®ò½±³
         ×--«»¼ ¬±æ ßÕÑÎÒô ×ÒÝò
  ß«¹ ðëô îðîð ïìæîç                                                            ß«¹ ðëô îðîð ïìæîç

          Þ§æ ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½»         Ý±³°¿²§
          Ð®±¼«½¬ Ò¿³»æ    Û¨½»-- Û¼¹»


                ÌØ×Í ÛÒÜÑÎÍÛÓÛÒÌ ÝØßÒÙÛÍ ÌØÛ ÐÑÔ×ÝÇò ÐÔÛßÍÛ ÎÛßÜ ×Ì ÝßÎÛÚËÔÔÇò

                                          ßÓÛÒÜßÌÑÎÇ ÛÒÜÑÎÍÛÓÛÒÌ

                                                       ×ÔÔ×ÒÑ×Í

          Ì¸·- »²¼±®-»³»²¬ ³±¼·º·»- ·²-«®¿²½» °®±ª·¼»¼ «²¼»® ¬¸» º±´´±©·²¹æ

                           ÍÓ
          ÛÈÝÛÍÍ ÛÜÙÛ


          Ì¸» °±´·½§ ·- ¿³»²¼»¼ ¿- º±´´±©-æ

          ïò        Ì¸» ÎÛÔ×ßÒÝÛ Ý´¿«-» ·- ¼»´»¬»¼ ·² ·¬- »²¬·®»¬§ ¿²¼ ®»°´¿½»¼ ©·¬¸ ¬¸» º±´´±©·²¹æ

                    Ì¸» ×²-«®»® ¸¿- ·--«»¼ ¬¸·- °±´·½§ ·² ®»´·¿²½» «°±² ¬¸» ½±³°´»¬»²»-- ¿²¼ ¿½½«®¿½§
                    ±º ¬¸» -¬¿¬»³»²¬- ¿²¼ ®»°®»-»²¬¿¬·±²- ·² ¬¸» ¿°°´·½¿¬·±² º±® ¬¸·- °±´·½§ò

          îò        Ì¸» Î×ÙØÌÍ Ý´¿«-» ·- ¿³»²¼»¼ ¬± ·²½´«¼» ¬¸» º±´´±©·²¹ ¿¬ ¬¸» »²¼ ¬¸»®»±ºæ

                    Þ¿²µ®«°¬½§ ±® ·²-±´ª»²½§ ±º ¿²§ ·²-«®»¼ ²±¬ ®»´»¿-» ¬¸» ×²-«®»® º®±³ ·¬- ¼«¬·»- ¬±
                    °¿§ «²¼»® ¬¸» °±´·½§ò




                    ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò


Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                  ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
                                                                                   ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                             ß«¹ ðëô îðîð ïìæîç
                                ß³»®·½¿² ×²¬»®²¿¬·±²¿´ Ù®±«°ô ×²½ò ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                                  Ø×ÙØÔÇÛÒÜ    ððí
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                        Ì«®²»® Ú¿´µ
  ïðêïéí øïîñ ïë÷                                   Ð¿¹»   ï ±º ï
                                                      ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO     DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                           Page 147 of 466
                                                  Ì«®²»® Ú¿´µ
                                             ÛÒÜÑÎÍÛÓÛÒÌý             ì
                                                  ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®   »²¼±®-»³»²¬ô »ºº»½¬·ª» ¿¬ ïîæðïßÓ
         Ì¸·- Ú¿´µ                                      Ñ½¬±¾»® îèô îðïç      º±®³- ¿ °¿®¬Ú¿´µ
                                                                                  Ì«®²»®   ±º
         Ð±´·½§ ²«³¾»® ðïóèðíóîèóêï
    ±¾»®³¿§»®ò½±³                                                               ±¾»®³¿§»®ò½±³
         ×--«»¼ ¬±æ ßÕÑÎÒô ×ÒÝò
  ß«¹ ðëô îðîð ïìæîç                                                          ß«¹ ðëô îðîð ïìæîç

          Þ§æ   ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§

          Ð®±¼«½¬ Ò¿³»æ     Û¨½»-- Û¼¹»

                ÚÛÜÛÎßÔ ÍØßÎÛ ÑÚ ÝÑÓÐÛÒÍßÌ×ÑÒ ËÒÜÛÎ ÌÎ×ß ßÒÜ ÝßÐ ÑÒ ÔÑÍÍÛÍ
                                       ÛÒÜÑÎÍÛÓÛÒÌ
          Ì¸·- »²¼±®-»³»²¬ ³±¼·º·»- ·²-«®¿²½» °®±ª·¼»¼ ¾§ ¬¸·- Ð±´·½§æ

                                                 Ü×ÍÝÔÑÍËÎÛ

          Ç±« -¸±«´¼ µ²±© ¬¸¿¬ ©¸»®» ½±ª»®¿¹» ·- °®±ª·¼»¼ ¾§ ¬¸·- Ð±´·½§ º±® ´±--»- ®»-«´¬·²¹ º®±³
          þÝ»®¬·º·»¼ ß½¬- ±º Ì»®®±®·-³þ ø¿- ¼»º·²»¼ ¾§ Í»½¬·±² ïðî øï÷ ±º Ë²·¬»¼ Í¬¿¬»- Ì»®®±®·-³
          Î·-µ ×²-«®¿²½» ß½¬÷ô -«½¸ ´±--»- ³¿§ ¾» °¿®¬·¿´´§ ®»·³¾«®-»¼ ¾§ ¬¸» Ë²·¬»¼ Í¬¿¬»-
          Ù±ª»®²³»²¬ «²¼»® ¿ º±®³«´¿ »-¬¿¾´·-¸»¼ ¾§ º»¼»®¿´ ´¿©ò Ø±©»ª»®ô §±«® Ð±´·½§ ³¿§
          ½±²¬¿·² ±¬¸»® »¨½´«-·±²- ©¸·½¸ ³·¹¸¬ ¿ºº»½¬ §±«® ½±ª»®¿¹» -«½¸ ¿-ô ¿² »¨½´«-·±² º±®
          ²«½´»¿® »ª»²¬-ò Ë²¼»® ¬¸» º±®³«´¿ô ¬¸» Ë²·¬»¼ Í¬¿¬»- Ù±ª»®²³»²¬ ¹»²»®¿´´§ ®»·³¾«®-»-
          èëû ¬¸®±«¹¸ îðïëå èìû ¾»¹·²²·²¹ ±² Ö¿²«¿®§ ïô îðïêå èíû ¾»¹·²²·²¹ ±² Ö¿²«¿®§ ïô
          îðïéå èîû ¾»¹·²²·²¹ Ö¿²«¿®§ ïô îðïèå èïû ¾»¹·²²·²¹ Ö¿²«¿®§ ïô îðïç ¿²¼ èðû
          ¾»¹·²²·²¹ ±² Ö¿²«¿®§ ïô îðîðô ±º ½±ª»®»¼ ¬»®®±®·-³ ´±--»- »¨½»»¼·²¹ ¬¸» -¬¿¬«¬±®·´§
          »-¬¿¾´·-¸»¼ ¼»¼«½¬·¾´» °¿·¼ ¾§ ¬¸» ·²-«®¿²½» ½±³°¿²§ °®±ª·¼·²¹ ¬¸» ½±ª»®¿¹»ò

          Ç±« -¸±«´¼ ¿´-± µ²±© ¬¸¿¬ ¬¸» Ì»®®±®·-³ Î·-µ ×²-«®¿²½» ß½¬ô ¿- ¿³»²¼»¼ô ½±²¬¿·²- ¿ üïðð
          ¾·´´·±² ½¿° ¬¸¿¬ ´·³·¬- Ë²·¬»¼ Í¬¿¬»- Ù±ª»®²³»²¬ ®»·³¾«®-»³»²¬ ¿- ©»´´ ¿- ·²-«®»®-ù ´·¿¾·´·¬§
          º±® ´±--»- ®»-«´¬·²¹ º®±³ þÝ»®¬·º·»¼ ß½¬- ±º Ì»®®±®·-³þ ©¸»² ¬¸» ¿³±«²¬ ±º -«½¸ ´±--»- ·²
          ¿²§ ±²» ½¿´»²¼¿® §»¿® »¨½»»¼- üïðð ¾·´´·±²ò ×º ¬¸» ¿¹¹®»¹¿¬» ·²-«®»¼ ´±--»- º±® ¿´´ ·²-«®»®-
          »¨½»»¼ üïðð ¾·´´·±² ·² ¿ ½¿´»²¼¿® §»¿® ¿²¼ ·º ©» ¸¿ª» ³»¬ ±«® ·²-«®»® ¼»¼«½¬·¾´»ô ©» ¿®»
          ²±¬ ´·¿¾´» º±® ¬¸» °¿§³»²¬ ±º ¿²§ °±®¬·±² ±º ¬¸» ¿³±«²¬ ±º -«½¸ ´±--»- ¬¸¿¬ »¨½»»¼- üïðð
          ¾·´´·±²å ¿²¼ º±® ¿¹¹®»¹¿¬» ·²-«®»¼ ´±--»- «° ¬± üïðð ¾·´´·±²ô ©» ©·´´ ±²´§ °¿§ ¿ °®± ®¿¬¿
          -¸¿®» ±º -«½¸ ·²-«®»¼ ´±--»- ¿- ¼»¬»®³·²»¼ ¾§ ¬¸» Í»½®»¬¿®§ ±º ¬¸» Ì®»¿-«®§ò




                    ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò



Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                               Ì«®²»® Ú¿´µ
                                                                 ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
    ±¾»®³¿§»®ò½±³                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                           ß´´ ®·¹¸¬- ®»-»®ª»¼ò         ß«¹ ðëô îðîð ïìæîç

                                                  ÛÒÜ ððì
                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                     Ì«®²»® Ú¿´µ
  ïîëëçë øðíñ ïé÷                                 Ð¿¹»    ï ±º ï
                                                   ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæîç
                   Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                            Page 148 of 466
                                                  Ì«®²»® Ú¿´µ
                                             ÛÒÜÑÎÍÛÓÛÒÌý
                                                  ±¾»®³¿§»®ò½±³
                                                                      ë
                                                 ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®   »²¼±®-»³»²¬ô »ºº»½¬·ª» ¿¬ ïîæðïßÓ
         Ì¸·- Ú¿´µ                                      Ñ½¬±¾»® îèô îðïç       º±®³- ¿ °¿®¬Ú¿´µ
                                                                                   Ì«®²»®   ±º
         Ð±´·½§ ²«³¾»® ðïóèðíóîèóêï
    ±¾»®³¿§»®ò½±³                                                                ±¾»®³¿§»®ò½±³
         ×--«»¼ ¬±æ ßÕÑÎÒô ×ÒÝò
  ß«¹ ðëô îðîð ïìæîç                                                           ß«¹ ðëô îðîð ïìæîç

          Þ§æ ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½»       Ý±³°¿²§
          Ð®±¼«½¬ Ò¿³»æ Û¨½»-- Û¼¹»



                 ÐÛÒÜ×ÒÙ ßÒÜ ÐÎ×ÑÎ Ô×Ì×ÙßÌ×ÑÒ ÛÈÝÔËÍ×ÑÒ ßÓÛÒÜÛÜ øÛÈÝÛÍÍ Ô×Ó×ÌÍ÷

          ×² ½±²-·¼»®¿¬·±² ±º ¬¸» °®»³·«³ ½¸¿®¹»¼ô ·¬ ·- «²¼»®-¬±±¼ ¿²¼ ¿¹®»»¼ ¬¸¿¬ ©·¬¸ ®»-°»½¬ ¬±
          ¬¸» üëôðððôððð Ô·³·¬ ±º Ô·¿¾·´·¬§ ±º ¬¸·- °±´·½§ »¨½»-- ±º ¬¸» üîëôðððôððð Ì±¬¿´ Ë²¼»®´§·²¹
          Ô·³·¬-ô ¬¸» ×²-«®»® -¸¿´´ ²±¬ ¾» ´·¿¾´» º±® ¿²§ ´±-- ·² ½±²²»½¬·±² ©·¬¸ ¿²§ ½´¿·³ ³¿¼»
          ¿¹¿·²-¬ ¿²§ ·²-«®»¼ ¿´´»¹·²¹ô ¿®·-·²¹ ±«¬ ±ºô ¾¿-»¼ «°±² ±® ¿¬¬®·¾«¬¿¾´» ¬±ô ¿- ±º Í»°¬»³¾»®
          ïô îðïçô ¿²§ °»²¼·²¹ ±® °®·±®æ øï÷ ´·¬·¹¿¬·±²å ±® øî÷ ¿¼³·²·-¬®¿¬·ª» ±® ®»¹«´¿¬±®§ °®±½»»¼·²¹
          ±® ·²ª»-¬·¹¿¬·±² ±º ©¸·½¸ ¿² ·²-«®»¼ ¸¿¼ ²±¬·½»ô ±® ¿´´»¹·²¹ ±® ¼»®·ª»¼ º®±³ ¬¸» -¿³» ±®
          »--»²¬·¿´´§ ¬¸» -¿³» º¿½¬- ¿- ¿´´»¹»¼ ·² -«½¸ °»²¼·²¹ ±® °®·±® ´·¬·¹¿¬·±² ±® ¿¼³·²·-¬®¿¬·ª» ±®
          ®»¹«´¿¬±®§ °®±½»»¼·²¹ ±® ·²ª»-¬·¹¿¬·±²ò




                ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò



Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                Ì«®²»® Ú¿´µ
                                                                  ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                            ß´´ ®·¹¸¬- ®»-»®ª»¼ò         ß«¹ ðëô îðîð ïìæîç

                                                  ÛÒÜ ððë
                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                     Ì«®²»® Ú¿´µ
   ïîðîîî øèñïë÷                                  Ð¿¹»    ï ±º ï
                                                   ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                  613-5    Filed 08/28/20
                                                       ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                            Page 149 of 466
                                                     Ì«®²»® Ú¿´µ
                                                  ±¾»®³¿§»®ò½±³
                                               ÛÒÜÑÎÍÛÓÛÒÌý            ê
                                                  ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
   Ì¸·-Ì«®²»®  Ú¿´µ
        »²¼±®-»³»²¬ô   »ºº»½¬·ª» ïîæðïßÓ        Ñ½¬±¾»® îèô îðïç                  Ì«®²»®
                                                                               º±®³-     Ú¿´µ
                                                                                     ¿ °¿®¬ ±º
     ±¾»®³¿§»®ò½±³
   °±´·½§ ²«³¾»®     ðïóèðíóîèóêï                                               ±¾»®³¿§»®ò½±³
   ·--«»¼
  ß«¹  ðëô ¬± ßÕÑÎÒô
            îðîð ïìæîç×ÒÝò                                                    ß«¹ ðëô îðîð ïìæîç

   ¾§        ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
                                           ÚÑÎÓÍ ×ÒÜÛÈ ÛÒÜÑÎÍÛÓÛÒÌ

   Ì¸» ½±²¬»²¬- ±º ¬¸» Ð±´·½§ ·- ½±³°®·-»¼ ±º ¬¸» º±´´±©·²¹ º±®³-æ
                          ÛÜ×Ì×ÑÒ
   ÚÑÎÓ ÒËÓÞÛÎ              ÜßÌÛ                       ÚÑÎÓ Ì×ÌÔÛ

    ïðíîîì                  ðîñïð ÛÈÝÛÍÍ ÜÛÝ ßÒÜ ÐÑÔ×ÝÇ ó ßÜÓ×ÌÌÛÜ
    çêëëë                   ðïñïë ÌÎ×ß ÜÛÝ Ü×ÍÝÔÑÍËÎÛ ÚÑÎÓ
    ïðíìçê                  ïïñðç ÍÝØÛÜËÔÛ ÑÚ ËÒÜÛÎÔÇ×ÒÙ ÝÑÊÛÎßÙÛ ßÒÜ ÚÑÔÔÑÉÛÜ ÐÑÔ×ÝÇ ßÜÜÛÒÜËÓ
    ëîïìî                   ðéñïí ×ÔÔ×ÒÑ×Í ßÓÛÒÜßÌÑÎÇó ÝßÒÝÛÔÔßÌ×ÑÒñÒÑÒÎÛÒÛÉßÔ
    ïïçêéç                  ðçñïë ÛÝÑÒÑÓ×Ý ÍßÒÝÌ×ÑÒÍ ÛÒÜÑÎÍÛÓÛÒÌ
    ïðêïéí                  ïîñïë ×ÔÔ×ÒÑ×Í ßÓÛÒÜßÌÑÎÇ ÛÒÜÑÎÍÛÓÛÒÌ
    ïîëëçë                  ðíñïé ÚÛÜÛÎßÔ ÍØßÎÛ ÑÚ ÝÑÓÐÛÒÍßÌ×ÑÒ ËÒÜÛÎ ÌÎ×ß ßÒÜ ÝßÐ ÑÒ ÔÑÍÍÛÍ
                                  ÛÒÜÑÎÍÛÓÛÒÌ
    ïîðîîî                  ðèñïë ÐÛÒÜ×ÒÙ ßÒÜ ÐÎ×ÑÎ Ô×Ì×ÙßÌ×ÑÒ ÛÈÝÔËÍ×ÑÒ ßÓÛÒÜÛÜ øÛÈÝÛÍÍ Ô×Ó×ÌÍ÷
    éèèëç                   ïðñðï ÚÑÎÓÍ ×ÒÜÛÈ ÛÒÜÑÎÍÛÓÛÒÌ
    çêìëí                   ðêñïç ×ÔÔ×ÒÑ×Í ÝÑÒÍËÓÛÎ ÝÑÓÐÔß×ÒÌ ÒÑÌ×Ú×ÝßÌ×ÑÒ
            ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




                                                                            ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                          ß«¹ ðëô îðîð ïìæîç
                                            ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                 ÛÒÜ ððê
                                                   ±¾»®³¿§»®ò½±³
   éèèëç øïðñ ðï÷                                 ß«¹
                                                  Ð¿¹»ðëô ï
                                                          îðîð
                                                             ±ºïìæîç
                                                                ï
                  Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                  613-5    Filed 08/28/20
                                                       ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                            Page 150 of 466
                                                     Ì«®²»® Ú¿´µ
                                                   ±¾»®³¿§»®ò½±³
                                                  ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ            ×ÔÔ×ÒÑ×Í ÝÑÒÍËÓÛÎ ÝÑÓÐÔß×ÒÌ ÒÑÌ×Ú×ÝßÌ×ÑÒ Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                ß«¹ ðëô îðîð ïìæîç
         Ì¸·- ²±¬·½» ·- ¬± ¿¼ª·-» §±« ¬¸¿¬ -¸±«´¼ ¿²§ ½±³°´¿·²¬- ¿®·-» ®»¹¿®¼·²¹ ¬¸·- ·²-«®¿²½»ô §±«
         ³¿§ ½±²¬¿½¬ ¬¸» º±´´±©·²¹æ



         ß×Ù
         Ý±²-«³»® Ý±³°´¿·²¬- Ü·ª·-·±²
                           ¬¸
         èð Ð·²» Í¬®»»¬ô ïí Ú´±±®
         Ò»© Ç±®µô ÒÇ ïðððë
         Ð¸±²»æ ïóèééóëìïóçéìè
         Ú¿¨æ èììóêíéóêèêî
         ½±²-«³»®à¿·¹ò½±³

         ±®

         ×´´·²±·- Ü»°¿®¬³»²¬ ±º ×²-«®¿²½»ñÝ±²-«³»® Ü·ª·-·±²
         ïîî Íò Ó·½¸·¹¿² ßª»ô ïç¬¸ Ú´±±®
         Ý¸·½¿¹±ô ×´´·²±·- êðêðí
         íïîóèïìóîìîð ø³¿·²÷

         ±®

         ×´´·²±·- Ü»°¿®¬³»²¬ ±º ×²-«®¿²½»
         Ý±²-«³»® Ü·ª·-·±²
         íîð Éò É¿-¸·²¹¬±² Í¬®»»¬
         Í°®·²¹º·»´¼ô ×Ô êîéêé

         øèêê÷ ììëóëíêì ø¬±´´ º®»»÷
         øîïé÷ éèîóìëïë ø³¿·²÷
         øîïé÷ éèîóëðîð øº¿¨÷

         ¸¬¬°æññ©©©ò·²-«®¿²½»ò·´´·²±·-ò¹±ª
         »³¿·´æ ÜÑ×ò×²º±Ü»-µà·´´·²±·-ò¹±ª

         Ý±³°´¿·²¬- ³¿§ ¾» -«¾³·¬¬»¼ »´»½¬®±²·½¿´´§ ¬± ¬¸» ×´´·²±·- Ü»°¿®¬³»²¬ ±º ×²-«®¿²½» ¿¬æ
         ¸¬¬°-æññ³½ò·²-«®¿²½»ò·´´·²±·-ò¹±ªñ³»--¿¹»½»²¬»®ò²-º

         Ç±« ½¿² ¿´-± ¿½½»-- ½±³°´¿·²¬ º±®³- ¬± °®·²¬ ¿¬æ
         ¸¬¬°-æññ·²-«®¿²½»ò·´´·²±·-ò¹±ªñÝ±³°´¿·²¬-ñÐ®±°»®¬§Ý¿-«¿´¬§Ý±³°´¿·²¬Ú±®³ò°¼º



Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                         ß«¹ ðëô îðîð ïìæîç
                            ß³»®·½¿² ×²¬»®²¿¬·±²¿´ Ù®±«°ô ×²½ò ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                      Ì«®²»® Ú¿´µ
 çêìëí øðêñ ïç÷                                   Ð¿¹»   ï ±º ï
                                                    ±¾»®³¿§»®ò½±³
                                                  ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO         DocØ×ÙØÔÇ
                                                   613-5    Filed 08/28/20
                                                        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 151 of 466
                                                      Ì«®²»® Ú¿´µ
                                                    ±¾»®³¿§»®ò½±³
                                                   ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                     ÝÔß×Ó ÎÛÐÑÎÌ×ÒÙ ÚÑÎÓ Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
         ×--«·²¹ Ý±³°¿²§æ ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                               ß«¹ ðëô îðîð ïìæîç
         Î»°±®¬»¼ «²¼»® Ð±´·½§ñ Þ±²¼ Ò«³¾»®æ ðïóèðíóîèóêï     Ü¿¬»æ


        Ì§°» ±º Ý±ª»®¿¹»æ ÜúÑ           ÛúÑ               Ú·¼»´·¬§
                                                                 ø½±³°´»¬» ¬¸» Ú·¼»´·¬§ Í«°°´»³»²¬¿´ ±²
                                                                  ¬¸» ²»¨¬ °¿¹»÷
        ×²-«®»¼ù- Ò¿³»ô ¿- ¹·ª»² ±² Ð±´·½§ Ü»½´¿®¿¬·±²- øÚ¿½» Ð¿¹»÷æ

                 ßÕÑÎÒô ×ÒÝò




        Ý±²¬¿½¬ Ð»®-±²æ

        Ì·¬´»æ

        Ð¸±²»æ ø           ÷              ó                      Û¨¬

        »Ó¿·´æ                                                           à


        Ý¿-» ±® Ý´¿·³¿²¬ Ò¿³»æ



        ×º ¬¸» °¿®¬§ ·²ª±´ª»¼ ·- ¼·ºº»®»²¬ º®±³ þ×²-«®»¼þ Ò¿³» ø¿- ¹·ª»² ±² Ð±´·½§ Ü»½´¿®¿¬·±²-÷ -¬¿¬»
        ®»´¿¬·±²-¸·°æ




        ×²-«®¿²½» Þ®±µ»®ñ ß¹»²¬æ   ßÎÌØËÎ Ö ÙßÔÔßÙØÛÎ Î×ÍÕ ÓÒÙÌ ÍÛÎÊ ×ÒÝ

        ß¼¼®»--æ    îèëð É ÙÑÔÚ ÎÜô ÎÑÔÔ×ÒÙ ÓÛßÜÑÉÍô ×Ô êðððè
        ß¼¼®»--æ

        Ý±²¬¿½¬æ    ÜÛÎÛÕ ÊßÒ ÜÛÎ ÊÑÑÎÌ                                 Ð¸±²»æ

        »Ó¿·´æ    ¼»®»µÁª¿²¼»®ª±±®¬à¿¶¹ò½±³



        Í»²¼ Ò±¬·½» ±º Ý´¿·³- ¬±æ     ß×Ù                                        Ð¸±²»æ øèèè÷ êðîó ëîìê
                                      Ú·²¿²½·¿´ Ô·²»- Ý´¿·³-                     Ú¿¨æ    øèêê÷ îîéó ïéëð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                   ÐòÑò Þ±¨ îëçìé                                  Ø×ÙØÔÇ
                                                                                 Û³¿·´æ        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         ½ó Ý´¿·³àß×Ù
                                                                                            Ý´¿·³àß×Ùò½±³
                                                                                            Ý´¿·³à ß×Ùò½±³
                                                                                                       ò½±³
      Ì«®²»® Ú¿´µ                     Í¸¿©²»» Ó·--·±²ô ÕÍ êêîîë                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                   ß«¹ ðëô îðîð ïìæîç
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                       Ì«®²»® Ú¿´µ
                                                     ±¾»®³¿§»®ò½±³
                                                   ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 152 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                            ÝÔß×Ó ÎÛÐÑÎÌ×ÒÙ ÚÑÎÓ Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                              Ú×ÜÛÔ×ÌÇ ÍËÐÐÔÛÓÛÒÌßÔ                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
           øÑ²´§ ½± ³ ° ´»¬» ¬¸ ·- - « °° ´»³ »² ¬¿´ ·º ¬¸ » Ý´¿·³ ·- ¾ »·²¹ ®»°± ®¬»¼ « ²¼ »® Ú·¼»´·¬§ Ý± ª»®¿¹»÷
  ß«¹ ðëô îðîð ïìæîç                                                                 ß«¹ ðëô îðîð ïìæîç
           ×--«·²¹ Ý±³°¿²§æ     ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
           Î»°±®¬»¼ «²¼»® Ð±´·½§ñ Þ±²¼ Ò«³¾»®æ          ðïóèðíóîèóêï




           Ü¿¬» ±º Ü·-½±ª»®§æ                                   Û-¬·³¿¬»¼ ß³±«²¬ ±º ´±--æ


           Ý¿«-» ±º Ô±--æ    Û³°´±§»» Ü·-¸±²»-¬§                             Ý±³°«¬»® Ú®¿«¼

                             Ú«²¼- Ì®¿²-º»®                                  Î±¾¾»®§ñ Þ«®¹´¿®§

                              ×Ü Ì¸»º¬                                       Ú±®¹»®§

                             Ý´·»²¬ Ð®±°»®¬§                                 ×² Ì®¿²-·¬


                             ÛÎ×Íß                                           Ý®»¼·¬ Ý¿®¼ Ú±®¹»®§


                             Ñ¬¸»®                                      ·º Ñ¬¸»®ô ¼»-½®·¾»æ




           Í»²¼ Ò±¬·½» Ñº Ý´¿·³- Ì±æ       ß×Ù                                   Ð¸±²»æ øèèè÷ êðîó ëîìê
                                           Ú·²¿²½·¿´ Ô·²»- Ý´¿·³-                Ú¿¨æ   øèêê÷ îîéó ïéëð
                                           ÐòÑò Þ±¨ îëçìé                        Û³¿·´æ ½ó Ý´¿·³àß×Ùò½±³
                                           Í¸¿©²»» Ó·--·±²ô ÕÍ êêîîë
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                        ß«¹ ðëô îðîð ïìæîç
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
                                  ½»²¬®¿´·¦»¼   Ý«-¬±³»® ±¾»®³¿§»®ò½±³
                                                         Ô·²µ ¿²¼ ×²º±®³¿¬·±²   Ó¿²¿¹»³»²¬
                                                       ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO           Doc 613-5      Filed 08/28/20   Page 153 of 466




      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð ïìæîç                                                                ß«¹ ðëô îðîð ïìæîç




       September 6, 2019

       Derek Van der Voort
       ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES INC.
       300 S. RIVERSIDE #1900
       CHICAGO, IL 60606-0000


       RE: AKORN INC

       Insuring Company: Federal Insurance Company

       Dear Derek:

       Enclosed is our Executive Protection Portfolio Policy for the above referenced Insured.

       I want to thank you for the opportunity to underwrite this account.

       Please let me know if I can be of further assistance.

       Sincerely,




       Melea J Hargis

       CHUBB


       rb
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð  ïìæîç
             Chubb Group of Insurance Companies    525 W Monroe Street              ß«¹ ðëô îðîð ïìæîç
                                                                                   312.775.3100
                                                   Suite 700                        Fax 312.454.4401
                                                    Ø×ÙØÔÇ IL
                                                   Chicago,  ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                               60661
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                      613-5    Filed 08/28/20
                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 154 of 466
                                                            Ì«®²»® Ú¿´µ
                                              Executive±¾»®³¿§»®ò½±³
                                                        Protection Portfolio
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                   ß«¹ ðëô îðîðPREMIUM
                                                                                                    ïìæîç BILL


     Insured:    AKORN INC                                                                 Date:   09/06/2019



     Producer: ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES
               INC.
               300 S. RIVERSIDE #1900
               CHICAGO, IL 60606-0000


     Company:      Federal Insurance Company

     THIS BILLING IS TO BE ATTACHED TO AND FORM A PART OF THE POLICY REFERENCED BELOW.

     Product:           Executive Protection Portfolio

     Policy Number: 8153-1429

     Policy Period:     September 1, 2019 to September 1, 2020

     NOTE: - PLEASE RETURN THIS BILL WITH REMITTANCE AND NOTE HEREON ANY CHANGES. BILL
     WILL BE RECEIPTED AND RETURNED TO YOU PROMPTLY UPON REQUEST.
     PLEASE REMIT TO PRODUCER INDICATED ABOVE.

     Product                                     Effective Date               Commission                  Premium
                                                                                    Rate
     FIDUCIARY LIABILITY                            09/01/19                      0.00 %                  $10,901.00

     CRIME                                          09/01/19                      0.00 %                  $54,567.00




     * For Kentucky policies, amount displayed includes tax and collection fees.

                                              TOTAL POLICY PREMIUM                                        $65,468.00
                                              TOTAL INSTALLMENT PREMIUM DUE                               $65,468.00


                       WHEN REMITTING PLEASE INDICATE POLICY OR CERTIFICATE NUMBER


Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                   ß«¹ ðëô îðîð ïìæîç
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                          Ì«®²»® Ú¿´µ
     Form 14-02-1324 (Rev. 1/99)                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
                  Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                613-5    Filed 08/28/20
                                                     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                          Page 155 of 466
                                                   Ì«®²»® Ú¿´µ
                                                 ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                        ß«¹ ðëô îðîð ïìæîç

                                   POLICYHOLDER
                               DISCLOSURE NOTICE OF
                           TERRORISM INSURANCE COVERAGE
                           (for policies with no terrorism exclusion or sublimit)
                              Insuring Company: Federal Insurance Company

      You are hereby notified that, under the Terrorism Risk Insurance Act (the “Act”), this
      policy makes available to you insurance for losses arising out of certain acts of terrorism.
      Terrorism is defined as any act certified by the Secretary of the Treasury of the United
      States, to be an act of terrorism; to be a violent act or an act that is dangerous to human
      life, property or infrastructure; to have resulted in damage within the United States,
      or outside the United States in the case of an air carrier or vessel or the premises of a
      United States Mission; and to have been committed by an individual or individuals as part
      of an effort to coerce the civilian population
                                          populatio of th
                                                       the United
                                                           Unite States or to influence the policy
      or affect the conduct of the United
                                        d States
                                          State Governmen
                                                 Government by
                                                            by coercion.


      You should know that the insurance
                               insuranc provided
                                         provide by
                                                  y you
                                                    your policy for losses caused by acts of
      terrorism is partially reimbursed by the
                                           the United
                                               Unite States under the formula set forth in the
      Act. Under this formula, the United
                                        d States
                                          State pays 85% of covered terrorism losses that
      exceed the statutorily established deductible to be paid by the insurance company
      providing the coverage. Beginning in 2016, the Federal share will be reduced by 1% per
      year until it reaches 80%, where it will remain.


      However, if aggregate insured losses attributable to terrorist acts certified under the Act
      exceed $100 billion in a calendar year, the Treasury shall not make any payment for
      any portion of the amount of such losses that exceeds $100 billion.



Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                        ß«¹ ðëô îðîð ïìæîç

          10-02- 1281 (Ed. 03/2015)           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                    Ì«®²»® Ú¿´µ
                                                  ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO      DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                           Page 156 of 466
                                                    Ì«®²»® Ú¿´µ
                                                  ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæîç
       If aggregate
          aggregat insured losses attributable to  to terrorist
                                                      terroris t acts
                                                                 act certified under the Act exceed
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       $100
       $10  0 billio
              billion
      Ì«®²»® Ú¿´µ      in a calendar  year and we have   met   our insurer  deductible under
                                                                                       unde r th
                                                                                       Ì«®²»® the
                                                                                                e Act,
                                                                                                  Act
                                                                                               Ú¿´µ
    ±¾»®³¿§»®ò½±³
       we
       w  e shal
            shalll not
                   not be liable for the payment of any portion of the amount of suc ±¾»®³¿§»®ò½±³
                                                                                     such
                                                                                        h losse
                                                                                          lossess tha
                                                                                                  thatt
  ß«¹ ðëô îðîð ïìæîç                                                               ß«¹ ðëô îðîð ïìæîç
       exceeds $100
       exceed      $100 billion, and in such case insured losses up to that amoun
                                                                               amountt are subject
                                                                                            subjec toto
         pro rata allocation in accordance with procedures established by the Secretary of the
         Treasury.



         The portion of your policy’s annual premium that is attributable to insurance for such acts
         of terrorism is: $ -0-.


         If you have any questions about this notice, please contact your agent or broker.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                          ß«¹ ðëô îðîð ïìæîç

             10-02- 1281 (Ed. 03/2015)         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                     Ì«®²»® Ú¿´µ
                                                   ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæîç
                   Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                   Page 157 of 466
                                                        Ì«®²»® Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëô îðîð ïìæîç

                               IMPORTANT NOTICE TO POLICYHOLDERS


             Insuring Company: Federal Insurance Company

             All of the members of the Chubb Group of Insurance companies doing business in the United States
     (hereinafter “Chubb”) distribute their products through licensed insurance brokers and agents (“producers”). Detailed
     information regarding the types of compensation paid by Chubb to producers on US insurance transactions is
     available under the Producer Compensation link located at the bottom of the page at www.chubb.com, or by calling 1-
     866-588-9478. Additional information may be available from your producer.

             Thank you for choosing Chubb.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëô îðîð ïìæîç
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
     10-02-1295 (ed. 6/2007)                             Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîç
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 158 of 466
                                                        Ì«®²»® Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                    IMPORTANT POLICYHOLDER NOTICE   ß«¹ ðëô îðîð ïìæîç
        This is to provide notice that, pursuant to Illinois Department of Insurance Company Bulletin 2011-06
        (CB 2011-06), this policy is in compliance with the Illinois Religious Freedom Protection and Civil
        Union Act ("the Act", 750 ILL. COMP. STAT. 75/1). The Act, which became effective on June 1, 2011,
        creates a legal relationship between two persons of either the same or opposite sex who establish a civil
        union.
        The Act provides that parties to a civil union are entitled to the same legal obligations, responsibilities,
        protections and benefits that are afforded or recognized by the law of Illinois to spouses, whether
        they are derived from statute, administrative rule, policy, common law or any source of civil or criminal
        law. In addition, this law requires recognition of a same-sex civil union, marriage, or other
        substantially similar legal relationship, except for common law marriage, legally entered into in
        other jurisdictions. The Act further provides that "party to a civil union" shall be included in any
        definition or use of the terms "spouse", "family", "immediate family", "dependent", "next of kin" and
        other terms descriptive of spousal relationships as those terms are used throughout the law.
        According to CB 2011-06, this includes the terms "marriage" or "married" or any variations thereof. CB
        2011-06 also states that if policies of insurance provide coverage for children, the children of civil
        unions must also be
        provided coverage.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                   ß«¹ ðëô îðîð ïìæîç
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                         Ì«®²»® Ú¿´µ
        14-02-19843 (03/2013)                          ±¾»®³¿§»®ò½±³
                                                     Page   1
                                                     ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                      613-5    Filed 08/28/20
                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 159 of 466
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
         Notice to Purchasers of Employment Practices Liability Coverage or Fiduciary Liability Coverage
  ß«¹ ðëô îðîð ïìæîç                                                            ß«¹ ðëô îðîð ïìæîç
          Insuring Company: Federal Insurance Company

          As a purchaser of an Employment Practices Liability Coverage Section and/or a Fiduciary Liability
          Coverage Section, please note that the Company has the right and duty to defend any Claim (as such
          term is defined in the Definitions section of each applicable Coverage Section) covered by each
          applicable Coverage Section, unless such Coverage Section has been amended by written endorsement.
          Defense counsel for any such Claim shall be selected by the Company from the Company’s list of
          approved defense firms. Please also note that, as a condition precedent to any right to coverage under
          each applicable Coverage Section, all Claims must be reported to the Company in writing in the manner
          and within the time provided in the Reporting and Notice provisions of such Coverage Section.

          For a list of approved defense firms, please contact your insurance agent or broker, or access such list by
          using the following internet address:

          http://csi.chubb.com/panel_counsel.asp

          Please note that the Company reserves the right to modify such list at any time without notice.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                    ß«¹ ðëô îðîð ïìæîç
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          99-10-0769 (Ed. 9/2004)                          Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                  613-5    Filed 08/28/20
                                                       ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                              Page 160 of 466
                                                     Ì«®²»® Ú¿´µ
                                                   ±¾»®³¿§»®ò½±³
                                                  ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ              Notice of Loss Control Services     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                ±¾»®³¿§»®ò½±³
  ß«¹ Insuring
       ðëô îðîð ïìæîç Federal Insurance Company
               Company:                                        ß«¹ ðëô îðîð ïìæîç
     As a Chubb policyholder, you have loss prevention information and/or services available to you, as
     listed in this Notice. You may order any brochure by email to formsordering@chubb.com and to view
     our full suite of loss prevention brochures/services go to www.chubb.com/us/fl-lossprevention

                      Directors and Officers (D&O) Liability Loss Prevention Services

     •   Directors and Officers Liability Loss Prevention Manuals:
         Directors and Officers Liability Loss Preventions – #14-01-0035
         Directors and Officers Securities Litigation Loss Preventions – #14-01-0448
         Director Liability Loss Prevention in Mergers and Acquisitions – #14-01-1099
         Directors and Officers Liability Loss Prevention for Not-for-Profit- -#14-01-0036
         Cyber Loss Mitigation for Directors -#14-01-1199

                      Employment Practices Liability (EPL) Loss Prevention Services

     •   Toll-free Hot Line
         Have a question on how to handle an employment situation? Simply call 1.888.249.8425 to access
         the nationally known employment law firm of Jackson
                                                       Jackson Lewis P.C. We offer customers an unlimited
         number of calls to the hot line at no additional charge.
     •   ChubbWorks.com
         ChubbWorks.com is a web-based
                                  based platform that offers multiple services including overviews of
         employment laws, sample employment policies and procedures, and on  on-line training. To gain
         immediate access to ChubbWorks go to www.chubbworks.com and register using your policy
         number.
     •   Employment Practices Loss Prevention Guidelines M anual
         Employment Practices Loss Prevention Guidelines - #14-01-0061
     •   Loss Prevention Consultant Services
         Chubb has developed a network of more than 120 law firms, human resources consulting firms, and
         labor economist/statistical firms that offer specialized services for employment issues.
     •   Public Company EPL Customers
         Employment Practices Loss Prevention Guidelines – Written by Seyfarth Shaw exclusively for
         Chubb this manual provides an overview of key employment issues faced by for-profit companies
         and offers proactive idea for avoiding employment lawsuits.
     •   Private Company EPL Customers
         Employment Practices Loss Prevention Guidelines – Written by Seyfarth Shaw exclusively for
         Chubb this manual provides an overview of key employment issues for –profit companies and offers
         proactive idea for avoiding employment lawsuits.


Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                             ß«¹ ðëô îðîð ïìæîç

     14-02-23030 (05/2018)                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                          Page 1 of 2
                                                      Ì«®²»® Ú¿´µ
                                                    ±¾»®³¿§»®ò½±³
                                                  ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO       DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                            Page 161 of 466
                                                    Ì«®²»® Ú¿´µ
                                                  ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ             Fiduciary Liability Loss Prevention Services   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô
        • îðîð ïìæîçLiability Loss Prevention Manual
           Fiduciary                                                     ß«¹ ðëô îðîð ïìæîç
            Who May Sue You and Why: How to Reduce Your ERISA Risks and the Role of Fiduciary
            Liability Insurance #14-01-1019

                                      Crime Loss Prevention Services

        •   Crime/Kidnap, Ransom & Extortion Loss Prevention Manual

            Preventing Fraud: How Anonymous Hotlines Can Help #14-01-1090

                                 Cyber Security Loss Prevention Services

            Visit: https://www2.chubb.com/us-en/business-insurance/cyber-security.aspx to learn more
            about Chubb’s Cyber Services for our policyholders.

              Health Care Directors and Officers (D&O) Liability Loss Prevention Services

        •   Readings in Health Care Governance M anual
            Readings in Health Care Governance -#14-01-0788
                                                       0788
        •   ChubbWorks.com
            ChubbWorks.com for Health Care Organizations – The Health Care Zone is a free online
            resource containing health care specific loss prevention information for employment practices
            liability, directors and officers (D&O) liability, and fiduciary liability exposures. To gain
            immediate access to ChubbWorks go to www.chubbworks.com and register using your policy
            number.
        •   Health Care D&O Loss Prevention Consultant Services
            Health Care D& O Loss Prevention Consultant Services
                                                        Services- #14-01-1164




                                                 --------------------
        The services provided are advisory in nature. While this program is offered as a resource in
        developing or maintaining a loss prevention program, you should consult competent legal counsel
        to design and implement your own program. No liability is assumed by reason of the services,
        access or information provided. All services are subject to change without notice.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                          ß«¹ ðëô îðîð ïìæîç

        14-02-23030 (05/2018)                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                             Page 2 of 2
                                                     Ì«®²»® Ú¿´µ
                                                   ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO
                     Chubb                 DocØ×ÙØÔÇ
                            Group of Insurance  613-5
                                               Companies Filed Executive
                                                               08/28/20 Page
                                                     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                             162 of 466Portfolio
                                                                         Protection
                                                                                                                SM
                      202B Hall's Mill Road            Ì«®²»® Ú¿´µ
                                                                         General Terms and Conditions Section
                      Whitehouse Station, NJ 08889   ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
         DECLARATIONS                                                                  ±¾»®³¿§»®ò½±³
                                                                 FEDERAL INSURANCE COMPANY
  ß«¹ ðëô îðîð ïìæîç                                                                 ß«¹ ðëôincorporated
                                                                 A stock insurance company,   îðîð ïìæîç
                                                                 under the laws of Indiana, herein called the
                                                                 Company



                                                                 Policy Number: 8153-1429




          THE EXECUTIVE LIABILITY AND ENTITY SECURITIES LIABILITY, FIDUCIARY LIABILITY,
          OUTSIDE DIRECTORSHIP LIABILITY AND EMPLOYMENT PRACTICES LIABILITY COVERAGE
          SECTIONS (WHICHEVER ARE PURCHASED) PROVIDE CLAIMS MADE COVERAGE, WHICH
          APPLIES ONLY TO “CLAIMS” FIRST MADE DURING THE “POLICY PERIOD”, OR ANY
          EXTENDED REPORTING PERIOD. THE APPLICABLE LIMIT(S) OF LIABILITY TO PAY “LOSS”
          WILL BE REDUCED, AND MAY BE EXHAUSTED, BY THE PAYMENT OF “DEFENSE COSTS”
          UNLESS OTHERWISE SPECIFIED HEREIN. “DEFENSE COSTS” WILL BE APPLIED AGAINS
                                                                                AGAINST
          THE RETENTION. READ THE ENTIRE POLICY CAREFULLY.




          Item    Parent Organization:          AKORN INC
          1.
                  Principal Address:            1925 W FIELD CT SUITE 300
                                                LAKE FOREST, IL 60045




          Item 2. Policy Period:       From 12:01 A.M. on       September 1, 2019
                                       To     12:01 A.M. on     September 1, 2020
                                       Local time at the address shown in Item 1.




          Item 3. Coverage Summary
                  Description:
                   GENERAL TERMS AND CONDITIONS
                   FIDUCIARY LIABILITY
                   CRIME




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®
         Item Ú¿´µ
              4. Termination of                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³  Prior Bonds or Policies: 8153
                   Prior                    8153-1429 (Jun 1, 2018 to Sept 1, 2019)   ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                ß«¹ ðëô îðîð ïìæîç
          14-02-7302DFED (Ed. 11/2002)            Page 1 of 6
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                        Ì«®²»® Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                   Page 163 of 466
                 Chubb Group of Insurance Ì«®²»® Ú¿´µ                                               SM
                                            ±¾»®³¿§»®ò½±³
                                                              Executive Protection Portfolio
                 Companies                                      General Terms and Conditions Section
                                           ß«¹ ðëô îðîð ïìæîç
                 202B Hall's Mill Road
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                 Whitehouse Station, NJ 08889                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
     Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
   ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                   ß«¹ ðëô îðîð ïìæîç

          In witness whereof, the Company issuing this policy has caused this policy to be signed by its
          authorized officers, but it shall not be valid unless also signed by a duly authorized representative of
          the Company.

                                               FEDERAL INSURANCE COMPANY




                               Secretary                                               President




                                09/06/19
                                  Date                                        Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëô îðîð ïìæîç
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          14-02-7302DFED (Ed. 11/2002)              PageÌ«®²»®
                                                          2 of 6Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                      613-5    Filed 08/28/20
                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 164 of 466
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                                            Executive Protection Portfolio SM
                                                       ß«¹ ðëô îðîð ïìæîç    General Terms and Conditions Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                     ±¾»®³¿§»®ò½±³
         In consideration of payment of the premium and subject to the Declarations and the limitations,
  ß«¹ ðëôconditions,
          îðîð ïìæîç provisions and other terms of this policy, the Company and theß«¹  ðëô îðîð
                                                                                    Insureds agree ïìæîç
                                                                                                    as
          follows:


          Territory

                 1.     Coverage shall extend anywhere in the world.


          Terms and Conditions

                 2.       Except for these General Terms and Conditions or unless stated to the contrary in any
                          coverage section of this policy, the terms and conditions of each coverage section shall
                          apply only to that coverage section. If any provision in these General Terms and
                          Conditions is inconsistent or in conflict with the terms and conditions of any coverage
                          section, the terms and conditions of such coverage section shall control for purposes of
                          that coverage section. Any defined term referenced in these General Terms and
                          Conditions but defined in a coverage section shall, for purposes of coverage under that
                          coverage section, have the meaning set forth in that coverage section.


          Definitions

                 3.     When used in this policy:

                        Claim shall have the meaning set forth in the applicable coverage section.

                        Insured shall have the meaning set forth in the applicable coverage section.

                        Parent Organization means the organization designated in Item 1 of the Declarations of
                        these General Terms and Conditions.

                        Policy Period means the period of time specified in Item 2 of the Declarations of these
                        General Terms and Conditions, subject to prior termination in accordance with Subsection
                        11 below. If this period is less than or greater than one year, then the limits of liability
                        specified in the Declarations for each coverage section shall be the Company’s maximum
                        limit of liability under such coverage section for the entire period.


          Limits of Liability and Retentions

                 4.     Unless stated to the contrary in any coverage section, the limits of liability and retentions
                        shown for each coverage section are separate limits of liability and separate retentions
                        pertaining to the coverage section for which they are shown. Unless stated to the contrary
                        in any coverage section of this policy, the payment of a retention under one coverage
                        section shall not constitute payment of, and shall not reduce, the applicable retention under
                        any other coverage section.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
         Notice                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                    ß«¹ ðëô îðîð ïìæîç
          14-02-7302 (Ed. 11/2002)                   Page 3 of 6
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                      613-5    Filed 08/28/20
                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 165 of 466
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                                            Executive Protection Portfolio SM
                                                       ß«¹ ðëô îðîð ïìæîç    General Terms and Conditions Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç
                5.                                                         s ectionß«¹
                    Any notice to the Company with respect to any coverage section shall ðëô îðîð the
                                                                                         designate ïìæîç
                        coverage section under which notice is being given and shall be treated as notice only
                        under the coverage section(s) so designated.

                        Notice to the Company of a Claim, or of circumstances which could give rise to a Claim,
                        shall be given in writing addressed to:

                                          Attn: Claims Department
                                          Chubb Group of Insurance Companies
                                          82 Hopmeadow Street
                                          Simsbury, Connecticut 06070-7683

                        All other notices to the Company shall be given in writing addressed to:

                                          Attn: Underwriting
                                          Chubb Group of Insurance Companies
                                          82 Hopmeadow Street
                                          Simsbury, Connecticut 06070-7683
                                                                     -7683
                                                                      7683

                        Any such notice shall be effective on the date of receipt by the Company at such address.


          Valuation and Foreign Currency

                 6.     All premiums, limits, retentions, loss and other amounts under this policy are expressed
                        and payable in the currency of the United States of Americ
                                                                              America. Except as otherwise provided
                        in any coverage section, if a judgment is rendered, a settlement is denominated or any
                        element of loss under this policy is stated in a currency other than United States of America
                        dollars, payment under this policy shall be made in United States of America dollars at the
                        rate of exchange published in The Wall Street Journal on the date the judgment becomes
                        final, the amount of the settlement is agreed upon or the element of loss is due,
                        respectively.


          Subrogation

                 7.     In the event of any payment under this policy, the Company shall be subrogated to the
                        extent of such payment to all the Insured’s rights of recovery, and such Insured shall
                        execute all papers required and shall do everything necessary to secure and preserve such
                        rights, including the execution of such documents necessary to enable the Company
                        effectively to bring suit or otherwise pursue subrogation rights in the name of the Insured.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
         Action Against the Company
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                    ß«¹ ðëô îðîð ïìæîç
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          14-02-7302 (Ed. 11/2002)                  PageÌ«®²»®
                                                          4 of 6Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 166 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                                              Executive Protection Portfolio SM
                                                         ß«¹ ðëô îðîð ïìæîç    General Terms and Conditions Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç
                8.                                                               ß«¹precedent
                    No action may be taken against the Company unless, as a condition ðëô îðîðthereto,
                                                                                                ïìæîç
                         there shall have been full compliance with all the terms of this policy. No person or entity
                         shall have any right under this policy to join the Company as a party to any action against
                         any Insured to determine such Insured’s liability nor shall the Company be impleaded by
                         such Insured or legal representatives of such Insured.


           Parent Organization Rights and Obligations

                  9.     By acceptance of this policy, the Parent Organization agrees that it shall be considered
                         the sole agent of, and shall act on behalf of, each Insured with respect to: the payment of
                         premiums and the receiving of any return premiums that may become due under this
                         policy; the negotiation, agreement to and acceptance of endorsements; the giving or
                         receiving of any notice provided for in this policy (except the giving of notice to apply for an
                         Extended Reporting Period); the adjustment of loss amounts; and the receipt or
                         enforcement of payment of loss (and the Parent Organization further agrees that it shall
                         be responsible for application of any such payment as provided in this policy). Each
                         Insured agrees that the Parent Organization shall act on its behalf with respect to all such
                         matters.


           Alteration and Assignment

                  10.    No change in, modification
                                            ication of, or assignment of interest under this policy shall be effective
                         except when made by written endorsement to this policy which is signed by an authorized
                         employee of Chubb,, a division of Federal Insurance Company.


           Termination of Policy or Coverage Section

                  11.    This policy or any coverage section shall terminate at the earliest of the following times:

                         (a)   sixty days after receipt by the Parent Organization of written notice of termination
                               from the Company for any re reason other than non-payment of premium;
                         (b)   twenty days after receipt by the Parent Organization of written notice of termination
                               from the Company for non-payment of premium;
                         (c)   upon receipt by the Company of written notice of termination from the Parent
                               Organization; provided that this policy may not be terminated by the Parent
                               Organization after the effective date of any acquisition of the Parent Organization
                               as described in the Changes in Exposure subsection of the applicable coverage
                               section of this policy;
                         (d)   upon expiration of the Policy Period as set forth in Item 2 of the Declarations of
                               these General Terms and Conditions; or

                         (e)   at such other time as may be agreed upon by the Company and the Parent
                               Organization.

Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
                    The Company shall refund the unearned premium computed at customary short rates if this
    ±¾»®³¿§»®ò½±³ policy or any coverage section is terminated by the Parent Organization.
                                                                                   ±¾»®³¿§»®ò½±³
                                                                             Organization. Under any other
  ß«¹ ðëô îðîð ïìæîç                                                             ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-7302 (Ed. 11/2002)                   PageÌ«®²»®
                                                            5 of 6Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                      613-5    Filed 08/28/20
                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 167 of 466
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                                            Executive Protection Portfolio SM
                                                       ß«¹ ðëô îðîð ïìæîç    General Terms and Conditions Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³ circumstances the refund shall be computed pro rata. Payment or tender
                                                                                     ±¾»®³¿§»®ò½±³
                                                                                            of any unearned
  ß«¹ ðëô îðîð ïìæîçpremium by the Company shall not be a condition precedent to the
                                                                                  ß«¹   ðëô îðîð of
                                                                                     effectiveness  ïìæîç
                                                                                                     a notice
                        of termination, but such payment shall be made as soon as practicable thereafter.


           Termination of Prior Bonds or Policies

                  12.   Any bonds or policies issued by the Company or its affiliates and specified in Item 4 of the
                        Declarations of these General Terms and Conditions shall terminate, if not already
                        terminated, as of the inception of this policy.


           Bankruptcy

                  13.   Bankruptcy or insolvency of any Insured shall not relieve the Company of its obligations
                        nor deprive the Company of its rights or defenses under this policy.


           Headings

                  14.   The descriptions in the headings and sub-headings
                                                                 headings of this policy are solely for
                        convenience, and form no part of the terms
                                                                 s and conditions of coverage.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                    ß«¹ ðëô îðîð ïìæîç
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-7302 (Ed. 11/2002)                  PageÌ«®²»®
                                                           6 of 6Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO         DocØ×ÙØÔÇ
                                                      613-5    Filed 08/28/20
                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 168 of 466
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                          Schedule of Forms                           ß«¹ ðëô îðîð ïìæîç



       To be attached to and form part of                 Company:          Federal Insurance Company
       Policy No. 8153-1429

       Issued to:    AKORN INC




       Executive Protection Portfolio General Terms and Conditions Section (Federal & Vigilant)
       14-02-22814 (12/17 ed.)
       14-02-7461 (11/02 ed.)
       14-02-9228 (2/10 ed.)
       Executive Protection Portfolio Fiduciary Liability Coverage Section (Federal & Vigilant)
       14-02-12019 (5/06 ed.)
       14-02-12174 (1/14 ed.)
       14-02-14100 (4/08 ed.)
       14-02-19855XIL (11/14 ed.)
       14-02-7465 (1/07 ed.)
       14-02-8780 (10/05 ed.)
       14-02-9392 (5/04 ed.)
       Executive Protection Portfolio Crime Coverage Section (Federal & Vigilant)
       14-02-10647 (12/04 ed.)
       14-02-10894 (5/05 ed.)
       14-02-12030 (5/06 ed.)
       14-02-13300 (7/07 ed.)
       14-02-16840 (4/10 ed.)
       14-02-19671 (8/14 ed.)
       14-02-19844 (3/13 ed.)
       14-02-21135 (6/16 ed.)
       14-02-7466 (11/02 ed.)
Ø×ÙØÔÇ  ÝÑÒÚ×ÜÛÒÌ×ßÔ
      14-02-8754
      14 02 8754 (8/03 ed.)                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
      14-02-8820
      14-02
      14 02-8820
            8820 (9/03 ed.)
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ 14
      ðëô îðîð
           -8891 ïìæîç
      14-02-8891
      14-
        -02
         02-     (10/03 ed.)                                                              ß«¹ ðëô îðîð ïìæîç
       14-02-8907 (10/04 ed.)                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                          Ì«®²»® Ú¿´µ
       Form 14-02-0854 (Ed. 04-01)                      ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO     DocØ×ÙØÔÇ
                                                613-5    Filed 08/28/20
                                                     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                Page 169 of 466
                                                   Ì«®²»® Ú¿´µ
                                                 ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                      Schedule of Forms                        ß«¹ ðëô îðîð ïìæîç



     To be attached to and form part of            Company:          Federal Insurance Company
     Policy No. 8153-1429

     Issued to:    AKORN INC




     14-02-8923A (4/07 ed.)
     14-02-8925 (11/03 ed.)
     14-02-8926 (11/03 ed.)
     14-02-8927 (11/03 ed.)
     14-02-8928 (11/03 ed.)
     14-02-8931 (4/08 ed.)
     14-02-8932 (11/03 ed.)
     14-02-8933 (11/03 ed.)
     14-02-9088 (12/03 ed.)
     14-02-9146 (2/04 ed.)
     14-02-9178 (3/04 ed.)
     14-02-9261 (4/04 ed.)
     FL-261182 (7/18 ed.)
     PF-262504 (1/19 ed.)




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                               ß«¹ ðëô îðîð ïìæîç
                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                    Ì«®²»® Ú¿´µ
     Form 14-02-0854 (Ed. 04-01)                  ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 170 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ENDORSEM ENT/RIDER
                                                                                    ±¾»®³¿§»®ò½±³
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio General Terms and Conditions Section
                                                                                  ß«¹ ðëô   îðîð&ïìæîç
                                                                                         (Federal Vigilant)

       Effective date of
       this endorsement/rider: September 1, 2019                  Federal Insurance Company

                                                                  Endorsement/Rider No. 1

                                                                  To be attached to and
                                                                  form a part of Policy No. 8153-1429


       Issued to: AKORN INC
         _____________________________________________________________________________________________

                                    CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

       In consideration of the premium charged, it is agreed that:

       A. If aggregate insured losses attributable to terrorist
                                                          errorist acts certified under the federal Terrorism Risk
          Insurance Act exceed $100 billion in a calendar year and we have met our insurer deductible under the
          Terrorism Risk Insurance Act, we shall not be liable for the payment of any portion of the amount of such
          losses that exceeds $100 billion, and in such case insured losses up to that amount are subject to pro
          rata allocation in accordance with procedures established by the Secretary of the Treasury.

           “Certified act of terrorism” means an act that is certified
                                                             c ertified by the Secretary of the Treasury, in accordance
           with the provisions of the federal Terrorism Risk Insurance Act, to be an act of terrorism pursuant to such
           Act. The criteria contained in the Terrorism Risk Insurance Act for a “certified act of te
                                                                                                   terrorism” include the
           following:

           1. The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of
              insurance subject to the Terrorism Risk Insurance Act; and

           2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
              committed by an individual or individuals as part of an effort to coerce the civilian population of the
              United States or to influence the policy or affect the conduct of the United States Government by
              coercion.

       B. The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism
          exclusion, do not serve to create coverage for any “loss” that is otherwise excluded under this Policy.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       14-02-22814 (12/2017)                         Page 1Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 171 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
      The title and any headings in this endorsement/rider are solely for convenience and form
    ±¾»®³¿§»®ò½±³                                                                              no part of the terms
                                                                                            ±¾»®³¿§»®ò½±³     ter   and
      conditions of coverage.
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
        All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                   Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
        14-02-22814 (12/2017)                         Page±¾»®³¿§»®ò½±³
                                                           2
                                                         ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 172 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³ENDORSEMENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio General Terms and Conditions Section
                                                                                  ß«¹ ðëô   îðîð&ïìæîç
                                                                                         (Federal Vigilant)

       Effective date of
       this endorsement: September 1, 2019                        Company: Federal Insurance Company
                                                                  Co

                                                                  Endorsement No. 2

                                                                  To be attached to and
                                                                  form a part of Policy No. 8153-1429


       Issued to: AKORN INC
         _____________________________________________________________________________________________

                                     ILLINOIS AMENDATORY ENDORSEMENT
                                TO THE GENERAL TERMS AND CONDITIONS SECTION

       In consideration of the premium charged, it is agreed that:

       1.      Subsection 11. Termination of Policy or Coverage Section (a) of the General Terms and Conditions
               Section is amended by adding the following at the end of such paragraph (a):

               "provided that, if any Executive Liability and Entity Securities Liability Covera
                                                                                          Coverage Section, Outside
               Directorship Liability Coverage Section, Fiduciary Liability Coverage Section or Employment
               Practices Liability Coverage Section is issued as part of this policy and is in effect for more than sixty
               (60) days, the Company may cancel any  any such coverage section, other than for non-payment
                                                                                                   non           of
               premium, only for one or more of the following reasons:

               (1)   such coverage section was obtained through a material misrepresentation;

               (2)   any Insured violated any of the terms and conditions of such ccoverage section;

               (3)   the risk originally accepted has measurably increased;

               (4)   the Company certifies to the Director of Insurance the loss of reinsurance by the Company
                     which provided coverage to the Company for all or a substantial part of the underlying risk
                     insured; or

               (5)   the Director of Insurance determines that the continuation of such coverage section could place
                     the Company in violation of the insurance laws of the state of Illinois;"

       2.      With respect to each coverage section of this policy, other than the Crime Coverage Section and the
               Kidnap/Ransom and Extortion Coverage Section, Section 11. Termination of Policy or Coverage
               Section (d) of the General Terms and Conditions Section is amended to add the following to such
               paragraph (d):

           "provided that non-renewal by the Company is effective only if the Company mails sixty (60) days
           advance written notice of non-renewal to the Parent Organization at its last known address, stating
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           the reason(s) for such non                                               Ø×ÙØÔÇ
                                   non-renewal. A copy of such notice will be sent to         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      the agent or broker of
           record,
     Ì«®²»® Ú¿´µ   if any, and any mortgagee or lienholder, if known; or"                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð ïìæîç                                                                        ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
       14-02-7461 (11/2002 ed.)                      Page±¾»®³¿§»®ò½±³
                                                          1
                                                        ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 173 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
      3.    Subsection 11. Termination of Policy or Coverage Section of the General Terms
    ±¾»®³¿§»®ò½±³                                                                           and Conditions
                                                                                         ±¾»®³¿§»®ò½±³
            Section is amended further by adding the following paragraphs at the end of such Subsection:
  ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëô îðîð ïìæîç
               "Any notice of cancellation by the Company will state the specific reason for cancellation.

               The Company may condition renewal of the Executive Liability and Entity Securities Liability
               Coverage Section, the Outside Directorship Liability Coverage Section, the Fiduciary Liability
               Coverage Section or the Employment Practices Liability Coverage Section upon an increase in
               premium of 30% or more, or a change in deductible or coverage, by mailing to the Parent
               Organization at the last mailing address known to the Company, with a copy to the agent or broker of
               record, if any, at least sixty (60) days advance written notice of such renewal change(s). If the
               Company provides such notice between thirty-one and sixty (60) days before the expiration of the
               Policy Period, the Company will offer the Parent Organization a sixty (60)-day extension of the
               applicable coverage section at a pro-rated premium based upon the expiring policy premium. If the
               Company provides less than thirty-one (31) days’ notice of non-renewal, the Company will offer the
               Parent Organization a one (1)-year extension of the applicable coverage section at a premium not to
               exceed 29.9% of the premium for the expiring policy."

       4.      Nothing in this Amendatory Endorsement amends the provisions of Section 11. Termination of Policy
               or Coverage Section of the General Terms and Conditions Section as such Section applies to the
               Crime Coverage Section or the Kidnap/Ransom and Extortion Coverage Section.

       5.      References in this Amendatory
                                         datory Endorsement to a particular coverage section are applicable only to the
               extent that such coverage section has been issued to the Parent Organization. The coverage sections
               issued to the Parent Organization are those set forth in the applicable Decl
                                                                                       Declarations and nothing herein is
               intended to, nor does it, establish coverage under any coverage section that has not been issued to the
               Parent Organization as part of the policy.


       The policy is amended to the extent necessary to effect the purposes of this Amendatory Endorsement.

       The regulatory requirements set forth in this Amendatory Endorsement shall supersede and take precedence
       over any provisions of the policy or any endorsement to the policy, whenever added, that are inconsistent with or
       contrary to the provisions of this Amendatory Endorsement, unless such policy or endorsement provisions
       comply with the applicable insurance laws of the state of Illinois.

       All other terms, conditions and limitations of this policy shall remain unchanged.




                                                                  Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
       14-02-7461 (11/2002 ed.)                      Page±¾»®³¿§»®ò½±³
                                                          2
                                                        ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 174 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ENDORSEM ENT/RIDER
                                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Execut
                       Executive                                                    ß«¹ ðëô
                             ive Protection Portfolio General Terms and Conditions Section    îðîð&ïìæîç
                                                                                           (Federal Vigilant)

       Effective date of
       this endorsement/rider: September 1, 2019                  Federal Insurance Company

                                                                  Endorsement/Rider No. 3

                                                                  To be attached to and
                                                                  form a part of Policy No. 8153-1429


       Issued to: AKORN INC
       _____________________________________________________________________________________________

                                 COMPLIANCE WITH APPLICABLE TRADE SANCTION LAWS

       It is agreed that this insurance does not apply to the extent that trade or economic sanctions or other similar laws or
       regulations prohibit the coverage provided by this insurance.


       The title and any headings in this endorsement/rider are solely for conv
                                                                           convenience and form no part of the terms and
       conditions of coverage.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                  Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       14-02-9228 (2/2010)                                   Ì«®²»®
                                                              PageÚ¿´µ
                                                                     1
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                     Case Chubb
                          20-11177-KBO      DocØ×ÙØÔÇ
                                                 613-5
                                Group of Insurance        Filed 08/28/20            Page 175 of 466                   SM
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ          Executive Protection Portfolio
                            Companies                   Ì«®²»® Ú¿´µ
                                                                               Fiduciary Liability Coverage Section
                            202B Hall's Mill Road     ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîç
                            Whitehouse Station, NJ 08889
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³
  ß«¹ ðëôDECLARATIONS
          îðîð ïìæîç                                                               ß«¹COMPANY
                                                                    FEDERAL INSURANCE  ðëô îðîð ïìæîç
                                                                    A stock insurance company, incorporated
                                                                    under the laws of Indiana, herein called the
                                                                    Company




          THIS COVERAGE SECTION PROVIDES CLAIMS MADE COVERAGE, WHICH APPLIES ONLY TO
          “CLAIMS” FIRST MADE DURING THE “POLICY PERIOD”, OR ANY EXTENDED REPORTING
          PERIOD. THE LIMIT OF LIABILITY TO PAY “LOSS” WILL BE REDUCED AND MAY BE
          EXHAUSTED BY “DEFENSE COSTS”, UNLESS OTHERWISE SPECIFIED HEREIN, AND
          “DEFENSE COSTS” WILL BE APPLIED AGAINST THE RETENTION. READ THE ENTIRE POLICY
          CAREFULLY.




          Item 1. Parent Organization:

                 AKORN INC
                 1925 W FIELD CT SUITE 300
                 LAKE FOREST, IL 60045

          Item 2. Optional Defense Outside the Limits of Liability Coverage purchased         Yes X     No

          Item 3. Limits of Liability:

                 (A) Each Claim:                                                                     $5,000,000.00

                 (B) Each Policy Period:                                                             $5,000,000.00

                  Note: Unless Defense Outside the Limits of Liability Coverage is purchased pursuant to Item 2
                        above, the Limits of Liability will be reduced and may be exhausted by Defense Costs.

          Item 4. Retention:

                 (A) Insuring Clause 1 - Fiduciary Liability Coverage:                               $10,000.00

                 (B) Insuring Clause 2 - Voluntary Settlement Program Coverage:                      $0.00

          Item 5. Organization:

                 Akorn, Inc. and its Subsidiaries

         Item 6. Extended Reporting Period:
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
                (A) Additional Period:      365 day
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                    ß«¹ ðëô îðîð ïìæîç
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          14-02-7306DFED (Ed. 11/2002)              Page 1 of 17
                                                         Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                   Case Chubb
                        20-11177-KBO      Doc 613-5
                              Group of Insurance               Filed 08/28/20    Page 176 of 466                   SM
                                                                         Executive Protection Portfolio
                         Companies                   Ì«®²»® Ú¿´µ
                                                                            Fiduciary Liability Coverage Section
                         202B Hall's Mill Road     ±¾»®³¿§»®ò½±³
                                                  ß«¹ ðëô îðîð ïìæîç
                         Whitehouse Station, NJ 08889
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                 ß«¹ ðëô îðîð ïìæîç
              (B) Additional Premium:        150 % of Annualized Premium for the Expiring Policy Period

        Item 7. Pending or Prior Date:

             (A)    Insuring Clause 1:                    1/29/1998

             (B)    Insuring Clause 2:                    1/29/1998




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                 ß«¹ ðëô îðîð ïìæîç
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        14-02-7306DFED (Ed. 11/2002)             Page 2 of 17
                                                      Ì«®²»® Ú¿´µ
                                                     ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîç
                        Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 177 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                                        Executive Protection Portfolio SM
                                                         ß«¹ ðëô îðîð ïìæîç   Fiduciary Liability Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëôInîðîð ïìæîç of payment of the premium and subject to the Declarations,
            consideration                                                    ß«¹the
                                                                                  ðëô îðîð ïìæîç
                                                                                    General Terms
           and Conditions, and the limitations, conditions, provisions and other terms of this coverage
           section, the Company and the Insureds agree as follows:


           Insuring Clauses

           Fiduciary Liability Coverage Insuring Clause 1

                   1.     The Company shall pay, on behalf of the Insureds, Loss on account of any Fiduciary
                          Claim first made against the Insureds during the Policy Period, or, if exercised, during the
                          Extended Reporting Period, for a Wrongful Act committed, attempted or allegedly
                          committed or attempted before or during the Policy Period by such Insureds, or by any
                          person for whose Wrongful Acts the Insureds are legally responsible, but only if such
                          Claim is reported to the Company in writing in the manner and within the time provided in
                          Subsection 11 of this coverage section.


           Voluntary Settlement Program Coverage Insuring Clause 2

                   2.     The Company shall pay, on behalf of the   e Insureds
                                                                      Insureds, Settlement Fees and Defense Costs
                          with respect to a Settlement Program Notice first given to the Company during the Policy
                          Period,, or, if exercised, during the Extended Reporting Period, provided (i) the Settlement
                          Fees and Defense Costs are incurred after such Settlement Program Notice is first given
                          to the Company, and (ii) the Company’s maximum liability for all Settlement Fees and
                          Defense Costs with respect to all Settlement Program Notices first given to the
                          Company during the Policy Period (including the Extended Reporting Period, if applicable)
                          shall be $100,000. Such amount shall be part of, and not in addition to, the Limit of Liability
                          otherwise applicable to this coverage section.


           Definitions

                   3.     When used in this coverage section:

                          Administration means:

                          (1)   advising, counseling or giving notice to Employees, participants or beneficiaries with
                                respect to any Plan;

                          (2)   providing interpretations with respect to any Plan; or

                          (3)   handling of records or effecting enrollment, termination or cancellation of
                                Employees, participants or beneficiaries under any Plan.

                 Application means all signed applications, including attachments and other materials
                 submitted therewith or incorporated therein, submitted by the Insureds to the Company for
                 this coverage section or for any coverage section or policy of which this coverage section is
                 a direct or indirect renewal or replacement. All such applications, attachments and
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                 materials are deemed attached to, incorpor
                                                      incorporated
                                                              ated into and madeØ×ÙØÔÇ
                                                                                  a part of ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                            this coverage
     Ì«®²»® Ú¿´µ section.                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð ïìæîç                                                                        ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-7306 (Ed. 11/2002)                    Page 3 of 17
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                      613-5    Filed 08/28/20
                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 178 of 466
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                                      Executive Protection Portfolio SM
                                                       ß«¹ ðëô îðîð ïìæîç   Fiduciary Liability Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîçClaim means for the purposes of coverage under:                       ß«¹ ðëô îðîð ïìæîç
                        (1)   Insuring Clause 1: any Fiduciary Claim; or

                        (2)   Insuring Clause 2: any Settlement Program Notice.

                        Defense Costs means that part of Loss consisting of reasonable costs, charges, fees
                        (including but not limited to attorneys’ fees and experts’ fees) and expenses (other than
                        regular or overtime wages, salaries or fees or benefits of the directors, officers or
                        Employees of the Organization) incurred in defending any Claim and the premium for
                        appeal, attachment or similar bonds.

                        Domestic Partner means any natural person qualifying as a domestic partner under the
                        provisions of any applicable federal, state or local law or under the provisions of any formal
                        program established by the Organization.

                        Employee means any natural person whose labor or service is engaged by and directed by
                        the Organization or any Plan, including part-time, seasonal, leased and temporary
                        employees as well as volunteers. Employee shall not include any independent contractor.

                        ERISA means the Employee Retirement Income Security Act of 1974, the English Pension
                        Scheme Act 1993, the English Pensions Act 1995, all as amended, any similar common or
                        statutory law anywhere in the world, and any rules or regulations promulgated under any
                        such Acts or law.

                        Executive means any natural person who was, now is or shall bec
                                                                                    become:

                        (a)   a duly elected or appointed director, officer, Manager
                                                                             Manager, or in-house general counsel of
                              any Plan or any Organization incorporated in the United States of America; or

                        (b)   a holder of a position equivalent to any position described in (a) above in an
                              Organization that is chartered in any jurisdiction other than the United States of
                              America.

                        Fiduciary Claim means:

                        (a)   a written demand for monetary damages or non-monetary relief;

                        (b)   a civil proceeding commenced by the service of a complaint or similar pleading;

                        (c)   a criminal proceeding commenced by a return of an indictment or information;

                        (d)   a formal civil administrative or civil regulatory proceeding commenced by the filing of
                              a notice of charges or similar document or by the entry of a formal investigative order
                              or similar document; or

                        (e)
                    a written notice of commencement of a fact-finding investigation by the U.S.
                    Department of Labor, the U.S. Pension Benefit Guaranty Corporation, or any similar
                    governmental authority located outside the United States, including but not limited to,
                    the Pensions Ombudsman appointed by the United Kingdom Secretary of State for
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ Social Services, the United Kingdom Occupational Pensions
                                                                           Ø×ÙØÔÇ     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                  Regulatory Authority,
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³ against any Insured for a Wrongful Act,, including any appeal therefrom.
                                                                                    ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð ïìæîç                                                             ß«¹ ðëô îðîð ïìæîç
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-7306 (Ed. 11/2002)                  Page 4 of 17
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                      613-5    Filed 08/28/20
                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 179 of 466
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                                      Executive Protection Portfolio SM
                                                       ß«¹ ðëô îðîð ïìæîç   Fiduciary Liability Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                       Except as may otherwise be provided in Subsection 9, Subsection 10(e), or Subsection
                       11(b) of this coverage section, a Fiduciary Claim will be deemed to have first been made
                       when such Fiduciary Claim is commenced as set forth in this definition (or, in the case of a
                       written demand or notice, when such demand or notice is first received by an Insured).

                       Financial Impairment means the status of an Organization resulting from:

                       (a)   the appointment by any state or federal official, agency or court of any receiver,
                             conservator, liquidator, trustee, rehabilitator or similar official to take control of,
                             supervise, manage or liquidate such Organization; or

                       (b)   such Organization becoming a debtor in possession under the United States
                             bankruptcy law or the equivalent of a debtor in possession under the law of any other
                             country.

                       Insured means the Organization, any Plan and any Insured Person.

                       Insured Person means:

                       (a)   any past, present or future Executive
                                                         Executive, Employee or natural person trustee of the
                             Organization or of the Sponsored Plan
                                                                Plan; and

                       (b)   any past, present or future natural person trustee or fiduciary of a multi-employer
                             plan, if such person in such capacity is a
                                                                      added
                                                                       dded as an Insured Person by specific
                             written endorsement to this coverage section.

                       Loss means the amount that any Insured becomes legally obligated to pay on account of
                       any covered Claim
                                    Claim,, including but not limited to damages (including punitive or exempl
                                                                                                        exemplary
                       damages, or the multiple portion of any multiplied damage award, if and to the extent such
                       damages are insurable under the law of the jurisdiction most favorable to the insurability of
                       such damages provided such jurisdiction has a substantial relations
                                                                                   relationship to the relevant
                       Insureds,, to the Company, or to the Claim giving rise to the damages), judgments,
                       settlements, pre-judgment
                                         judgment and post
                                                       post-judgment interest, Defense Costs and, solely with
                       respect to Insuring Clause 2, Settlement Fees.

                       Loss does not include:

                       (a)   any amount not indemnified by the Organization for which the Insured is absolved
                             from payment by reason of any covenant, agreement or court order;

                       (b)   any costs incurred by an Organization or Plan to comply with any order for injunctive
                             or other non-monetary relief, or to comply with an agreement to provide such relief;

                       (c)   any amount incurred by an Insured in the defense or investigation of any action,
                             proceeding, investigation or demand that is not then a Claim even if (i) such amount
                             also benefits the defense of a covered Claim, or (ii) such action, proceeding,
                             investigation or demand subsequently gives rise to a Claim;

                       (d)   taxes, fines or penalties, except as provided above with respect to punitive or
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ exemplary damages or the multiple portion of any multiplied
                                                                          Ø×ÙØÔÇ   ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                damages, and except:
      Ì«®²»® Ú¿´µ                                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                          ß«¹ ðëô îðîð ïìæîç
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          14-02-7306 (Ed. 11/2002)                   Page 5 of 17
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            Doc 613-5        Filed 08/28/20       Page 180 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                                        Executive Protection Portfolio SM
                                                         ß«¹ ðëô îðîð ïìæîç   Fiduciary Liability Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç (i)                                                                     ß«¹orðëô
                                      the five percent (5%) or less, or the twenty percent (20%)      îðîð
                                                                                                   less,       ïìæîç
                                                                                                         civil penalties
                                      imposed upon an Insured as a fiduciary under Section 502(i) or (l), respectively,
                                      of the Employee Retirement Income Security Act of 1974, as amended;

                               (ii)   any civil penalties imposed by the Pension Ombudsman appointed by the
                                      United Kingdom Secretary of State for Social Services or by the United Kingdom
                                      Occupational Pensions Regulatory Authority, pursuant to the English Pension
                                      Scheme Act 1993, the English Pensions Act 1995, or rules or regulations
                                      thereunder; provided any coverage for such civil penalties applies only if the
                                      funds or assets of the subject Plan are not used to fund, pay or reimburse the
                                      premium for this coverage section; or

                               (iii) solely with respect to Insuring Clause (2), Settlement Fees;

                         (e)   any amount allocated to non-covered loss pursuant to Subsection 13 of this coverage
                               section; or

                         (f)   any amount not insurable under the law pursuant to which this coverage section is
                               construed, except as provided above with respect to punitive or exemplary damages
                               or the multiple portion of any multiplied damages.

                         Manager means any natural person who was was, now is or shall become a manager, member
                         of the Board of Managers or equivalent executive of an Organization that is a limited
                         liability company.

                         Organization means, collectively, those organizations designated in Item 5 of the
                         Declarations for this coverage
                                               coverage section, including any such organization in its capacity as a
                         debtor in possession under the United States bankruptcy law or in an equivalent status
                         under the law of any other country.

                         Plan means:

                         (a)   any Sponsored Plan;
                                             Plan; and

                         (b)   any government-mandated
                                                ndated insurance program for workers’ compensation,
                               unemployment, social security or disability benefits for Employees.

                         Pollutants means (a) any substance located anywhere in the world exhibiting any
                         hazardous characteristics as defined by, or identified on a list of hazardous substances
                         issued by, the United States Environmental Protection Agency or any state, county,
                         municipality or locality counterpart thereof, including, without limitation, solids, liquids,
                         gaseous or thermal irritants, contaminants or smoke, vapor, soot, fumes, acids, alkalis,
                         chemicals or waste materials, or (b) any other air emission, odor, waste water, oil or oil
                         products, infectious or medical waste, asbestos or asbestos products or any noise.

                         Related Claims means all Claims for Wrongful Acts based upon, arising from or in
                         consequence of the same or related facts, circumstances, situations, transactions or events
                         or the same or related series of facts, circumstances, situations, transactions or events.

                         Settlement Fees means
                                            ns any fees, fines, penalties or sanctions paid by an Insured to a
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ governmental authority pursuant to a Settlement Program forØ×ÙØÔÇ       ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                   the actual  or alleged
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»®
                    inadvertent non-compliance by a Plan with any statute, rule or regulation;       Ú¿´µ
                                                                                               provided
    ±¾»®³¿§»®ò½±³ Settlement Fees shall not include (a) any costs to correct the non-compliance,
                                                                                       ±¾»®³¿§»®ò½±³
                                                                                       compliance,    or any other
  ß«¹ ðëô îðîð ïìæîç                                                                 ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-7306 (Ed. 11/2002)                    Page 6 of 17
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 181 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                                        Executive Protection Portfolio SM
                                                         ß«¹ ðëô îðîð ïìæîç   Fiduciary Liability Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîçcharges, expenses, taxes or damages; or (b) any fees, fines, penalties
                                                                                   ß«¹ ðëô     îðîð ïìæîç
                                                                                           or sanctions relating
                         to a Plan which, as of the earlier of the inception of this coverage section or the inception of
                         the first policy in an uninterrupted series of policies issued by the Company of which this
                         coverage section is a direct or indirect renewal or replacement, any Insured Person knew
                         to be actually or allegedly non-compliant.

                         Settlement Program means any voluntary compliance resolution program or similar
                         voluntary settlement program administered by the U.S. Internal Revenue Service or the
                         U.S. Department of Labor, including but not limited to, the Employee Plans Compliance
                         Resolution System, the Audit Closing Agreement Program, the Voluntary Compliance
                         Resolution Program, the Walk-in Closing Agreement Program, the Administrative Policy
                         Regarding Self-Correction, the Tax Sheltered Annuity Voluntary Correction Program, the
                         Delinquent Filer Voluntary Compliance Program, and the Voluntary Fiduciary Correction
                         Program, or any similar program administered by a governmental authority located outside
                         the United States.

                         Settlement Program Notice means prior written notice to the Company by the Insured of
                         the Insured’s intent to enter into a Settlement Program.

                         Sponsored Plan means:

                         (a)   any Employee Benefit Plan, Pension Benefit Plan or Welfare Benefit Plan, as each
                               are defined in ERISA,, which is operated solely by the Organization or jointly by the
                               Organization and  d a labor organization solely for the benefit of the Employees or
                               Executives of the Organization located anywhere in the world and which existed on
                               or before the inception date set forth in Item 2 of the Declarations of the General
                               Terms and Conditions or which is created or acquired after such inception date;
                               provided (i) any coverage with respect to any such Plan created or acquired during
                               the Policy Period shall apply only for Wrongful Acts committed, attempted, or
                               allegedly committed or attempted after the effective date of such creation or
                               acquisition and shall be subject to Subsection 15 of this coverage section, and (ii)
                               any coverage with respect to an employee stock ownership plan created or acquired
                               during the Policy Period shall be further subject to Subsection 19 of this coverage
                               section;

                         (b)   any other employee benefit plan or program not subject to ERISA which is sponsored
                               solely by the Organization for the benefit of the Employees or Executives,
                               including any fringe benefit or excess benefit plan;

                         (c)   any other plan or program otherwise described in paragraphs (a) or (b) above while
                               such plan or program is being actively developed, formed or proposed by the
                               Organization prior to the formal creation of such plan or program; provided,
                               however, no coverage is afforded under this coverage section for any Claim against
                               an Insured in a settlor or similar uninsured capacity with respect to any plan or
                               program; and

                         (d)   any other plan, fund, or program specifically included as a Sponsored Plan by
                               endorsement to this coverage section.

                         Sponsored Plan shall not include any employee stock ownership plan created or acquired
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ
                    by the Organization during the Policy Period (except as otherwise       ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         provided  in Subsection
      Ì«®²»® Ú¿´µ                                                   yer plan created beforeÌ«®²»®
                    19 of this coverage section), or any multi-employer                             Ú¿´µ
                                                                                            or during  the Policy
    ±¾»®³¿§»®ò½±³ Period.                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                 ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-7306 (Ed. 11/2002)                   Page 7 of 17
                                                           Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                        Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 182 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                                         Executive Protection Portfolio SM
                                                          ß«¹ ðëô îðîð ïìæîç   Fiduciary Liability Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                         ß«¹ ðëô îðîð ïìæîç
                          Subsidiary, either in the singular or plural, means any organization while more than fifty
                          Subsidiary,
                          percent (50%) of the outstanding securities or voting rights representing the present right to
                          vote for election of or to appoint directors or Managers of such organization are owned or
                          controlled, directly or indirectly, in any combination, by one or more Organizations.

                          Wrongful Act means with respect to any Plan:

                          (a)   any breach of the responsibilities, obligations or duties imposed by ERISA upon
                                fiduciaries of the Sponsored Plan in their capacity as such fiduciaries;

                          (b)   any negligent act, error or omission in the Administration of any Plan committed,
                                attempted, or allegedly committed or attempted by an Insured in the Insured’s
                                capacity as such; or

                          (c)   any other matter claimed against an Insured solely by reason of the Insured’s
                                service as a fiduciary of any Sponsored Plan.


           Exclusions

                   4.     The Company shall not be liable for Loss on account of any Claim against an Insured:

                          (a)   based upon, arising from or in consequence of any fact, circumstance, situation,
                                transaction, event or Wrongful Act that, before the inception date set forth in Item 2
                                of the Declarations of the General Terms and Conditions, was tthe subject of any
                                notice given under any policy or coverage section of which this coverage section is a
                                direct or indirect renewal or replacement;

                          (b)   based upon, arising from or in consequence of any demand, suit, or other proceeding
                                pending against, or order, decree or judgment entered for or against any Insured, on
                                or prior to the applicable Pending or Prior Date set forth in Item 7 of the Declarations
                                for this coverage section, or the same or substantially the same fact, circumstance or
                                situation underlying
                                                 lying or alleged therein;

                          (c)   based upon, arising from or in consequence of:

                                (i)    any actual, alleged, or threatened exposure to, or generation, storage,
                                       transportation, discharge, emission, release, dispersal, escape, treatment,
                                       removal or disposal of any Pollutants; or

                                (ii)   any regulation, order, direction or request to test for, monitor, clean up,
                                       remove, contain, treat, detoxify or neutralize any Pollutants, or any action
                                       taken in contemplation or anticipation of any such regulation, order, direction or
                                       request,

                    including but not limited to any Claim for financial loss to any Organization or Plan
                    or creditors based upon, arising from or in consequence of any matter described in
                    clause (i) or clause (ii) of this Exclusion 4(c); provided that this Exclusion 4(c) shall
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ not apply to (A) any Claim by or on behalf of a beneficiary     of or participant
                                                                                Ø×ÙØÔÇ                in any
                                                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                    Sponsored Plan based upon, arising from or in consequence of the diminution in
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
                    value of any securities owned by the Sponsored Plan in any organization           other than
                                                                                                      othe
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
                    the Organization,, if such diminution in value is allegedly as a result of the matters
   ß«¹ ðëô îðîð ïìæîç                                                                         ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-7306 (Ed. 11/2002)                    Page 8 of 17
                                                            Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 183 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                                        Executive Protection Portfolio SM
                                                         ß«¹ ðëô îðîð ïìæîç   Fiduciary Liability Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                             ß«¹fees
                     described above in this Exclusion 4(c), or (B) Loss (other than  ðëôand
                                                                                          îðîð  ïìæîç
                                                                                             expenses
                               incurred in testing for, monitoring, cleaning up, removing, containing, treating,
                               detoxifying or neutralizing Pollutants) incurred by an Insured Person for which the
                               Organization is not permitted by common or statutory law to indemnify or for which
                               the Organization is not able to indemnify by reason of Financial Impairment;

                         (d)   for bodily injury, mental anguish, emotional distress, sickness, disease or death of
                               any person or damage to or destruction of any tangible property including loss of use
                               thereof whether or not it is damaged or destroyed;

                         (e)   based upon, arising from or in consequence of the liability of others assumed by any
                               Insured under any written or oral contract or agreement; provided that this Exclusion
                               4(e) shall not apply to the extent that:

                               (i)    an Insured would have been liable in the absence of the contract or
                                      agreement; or

                               (ii)   the liability was assumed in accordance with or under the agreement or
                                      declaration of trust pursuant to which the Plan was established;

                         (f)   for the failure of the Insured to comply with any workers’ compensation,
                               unemployment insurance,    e, social security or disability benefits law or any
                               amendments thereto or any rules or regulations promulgated thereunder, or any
                               similar provisions of any federal, state, or local statutory law or common law
                               anywhere in the world, except (i) the Consolid
                                                                       Consolidated
                                                                                  ated Omnibus Budget Reconciliation
                               Act of 1985, (ii) the Health Insurance Portability and Accountability Act of 1996, or (iii)
                               any amendments to or any rules or regulations promulgated under such Acts;

                         (g)   made against a Subsidiary or an Insured Person of such Subsidiary for any
                               Wrongful Act committed, attempted, or allegedly committed or attempted during any
                               time when such entity was not a Subsidiary
                                                               Subsidiary; or

                         (h)   based upon, arising from or in consequence of:

                               (i)    the committing in fact of any deliberately frfraudulent act or omission or any
                                      willful violation of any statute or regulation by such Insured; or

                               (ii)   such Insured having gained in fact any profit, remuneration or advantage to
                                      which such Insured was not legally entitled,

                               as evidenced by (A) any written statement or written document by any Insured or (B)
                               any judgment or ruling in any judicial, administrative or alternative dispute resolution
                               proceeding.


                  5.     The Company shall not be liable for Loss, other than Defense Costs:

                         (a)   which constitutes the return or reversion to an employer of any contribution or asset
                               of a Plan;
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                    (b) which constitutes (i) benefits due or to become due under any Plan
                                                                                      Plan,, or (ii) benefits
      Ì«®²»® Ú¿´µ       which would be due under any Plan if such Plan complied with Ì«®²»®      Ú¿´µ law,
                                                                                       all applicable
                                                                                           applicable
    ±¾»®³¿§»®ò½±³       except to the extent that:                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                              ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-7306 (Ed. 11/2002)                   Page 9 of 17
                                                           Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                         Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 184 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                                         Executive Protection Portfolio SM
                                                          ß«¹ ðëô îðîð ïìæîç   Fiduciary Liability Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                         ß«¹ ðëô îðîð ïìæîç
                                 (A)   an Insured is a natural person and the benefits are payable by such Insured
                                       as a personal obligation; and

                                 (B)   recovery for the benefits is based upon a covered Wrongful Act; or

                           (c)   which is based upon, arising from or in consequence of the failure to collect an
                                 employer’s contributions owed to a Plan unless the failure is because of the
                                 negligence of any Insured.


            Severability of Exclusions

                    6.     (a)   No fact pertaining to or knowledge possessed by any Insured Person shall be
                                 imputed to any other Insured Person for the purpose of applying Exclusion 4(h) of
                                 this coverage section.

                           (b)   Only facts pertaining to and knowledge possessed by any Executive of an
                                 Organization or Plan shall be imputed to such Organization or Plan for the purpose
                                 of applying Exclusion 4(h) of this coverage section.


            Spouses, Estates and Legal Representatives

                    7.     Subject otherwise to the General Terms and Conditions and the limitations, conditions,
                                                                                                       condi
                           provisions and other terms of this coverage section, coverage shall extend to Claims for
                           the Wrongful Acts of an Insured Person made against:

                           (a)   the estate, heirs, legal representatives or assigns of such Insured Person if such
                                 Insured Person is deceased
                                                       eceased or the legal representatives or assigns of such Insured
                                 Persons if such Insured Person is incompetent, insolvent or bankrupt; or

                           (b)   the lawful spouse or Domestic Partner of such Insured Person solely by reason of
                                 such spouse or Domestic Partner’s status as a spouse or Domestic Partner, or
                                 such spouse or Domestic Partner’s ownership interest in property which the
                                 claimant seeks as recovery for an alleged Wrongful Act of such Insured Person.

                           All terms and conditions of this coverage section, including without limitation the Retention,
                           applicable to Loss incurred by the Insured Persons, shall also apply to loss incurred by
                           the estates, heirs, legal representatives, assigns, spouses and Domestic Partners of such
                           Insured Persons. The coverage provided by this Subsection 7 shall not apply with respect
                           to any loss arising from an act or omission by an Insured Person’s estate, heirs, legal
                           representatives, assigns, spouse or Domestic Partner.


            Coordination with Employment Practices Liability Coverage Section

                    8.
                  Any Loss otherwise covered by both (i) this coverage section and (ii) any employment
                  practices liability coverage section or policy issued by the Company or by any affiliate of the
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                  Company (an “Employment Practices Liability Coverage”), firstØ×ÙØÔÇ               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          shall be covered
                                                                                          shall            as provided
      Ì«®²»® Ú¿´µ in, and shall be  subject to the limit of liability, retention and  coinsurance  percentage
                                                                                                  Ì«®²»® Ú¿´µ
                  applicable to the Employment Practices Liability Coverage. Any remaining Loss otherwise
    ±¾»®³¿§»®ò½±³ covered by this coverage section which is not paid un      under              ±¾»®³¿§»®ò½±³
                                                                                der the Employment Practices Liability
   ß«¹ ðëô îðîð ïìæîç                                                                         ß«¹ ðëô îðîð ïìæîç
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            14-02-7306 (Ed. 11/2002)                   Page  10  of 17
                                                              Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                        Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 185 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                                         Executive Protection Portfolio SM
                                                          ß«¹ ðëô îðîð ïìæîç   Fiduciary Liability Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîçCoverage shall be covered as provided in, and shall be subject to ß«¹   ðëôofîðîð
                                                                                      the Limit         ïìæîç
                                                                                                  Liability and
                          Retention applicable to this coverage section; provided the Retention applicable to such Loss
                          under this coverage section shall be reduced by the amount of Loss otherwise covered by
                          this coverage section which is paid by the Insureds as the retention under such
                          Employment Practices Liability Coverage.


           Extended Reporting Period
                   9.     If the Company or the Parent Organization terminates or does not renew this coverage
                          section, other than termination by the Company for nonpayment of premium, the Parent
                          Organization and the Insureds shall have the right, upon payment of the additional
                          premium set forth in Item 6(B) of the Declarations for this coverage section, to an extension
                          of the coverage granted by this coverage section for Claims that are (i) first made during
                          the period set forth in Item 6(A) of the Declarations for this coverage section (the “Extended
                          Reporting Period”) following the effective date of termination or nonrenewal, and (ii)
                          reported to the Company in writing within the time provided in Subsection 11(a) of this
                          coverage section, but only to the extent such Claims are for Wrongful Acts committed,
                          attempted, or allegedly
                                           llegedly committed or attempted before the earlier of the effective date of
                          termination or nonrenewal or the date of the first merger, consolidation or acquisition event
                          described in Subsection 16 below. The offer of renewal terms and conditions or premiupremiums
                          different from those in effect prior to renewal shall not constitute refusal to renew. The right
                          to purchase an extension of coverage as described in this subsection shall lapse unless
                          written notice of election to purchase the extension, together with payment of the additional
                          premium due, is received by the Company within thirty (30) days after the effective date of
                          termination or nonrenewal. Any Claim made during the Extended Reporting Period shall
                          be deemed to have been made during the immediately preceding Policy Period. The
                          entire additional premium for the Extended Reporting Period shall be deemed fully earned
                          at the inception of such Extended Reporting Period.


           Limit of Liability and Retention

                   10.    (a)   The Company’s maximum liability for all Loss on account of each Claim covered
                                under Insuring Clause 1 shall be the Limit of Liability set forth in Item 3(A) of the
                                Declarations for this coverage section. The Company’s maximum aggregate liability
                                for all Loss on account of all Claims first made during the Policy Period, whether
                                covered under one or both Insuring Clauses, shall be the Limit of Liability set forth in
                                Item 3(B) of the Declarations for this coverage section. The Company’s maximum
                                liability for all Defense Costs and Settlement Fees with respect to each Settlement
                                Program Notice for which coverage is provided under Insuring Clause 2, and the
                                Company’s maximum aggregate liability for all Defense Costs and Settlement Fees
                                with respect to all such Settlement Program Notices first given to the Company
                                during the Policy Period, shall be $100,000, which amount is part of and not in
                                addition to the Limit of Liability for each Policy Period set forth in Item 3(B) of the
                                Declarations for this coverage section.

                          (b)
                    Solely in the event that Defense Outside the Limits of Liability Coverage is
                    purchased, as set forth in Item 2 of the Declarations for this coverage section,
                    Defense Costs shall be in addition to, and not part of, the applicable Limit of Liability;
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ provided that, when such Limit of Liability
                                                           bility is exhausted Ø×ÙØÔÇ
                                                                                by paymentÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                             of Loss
                                                                                                Loss,, other
      Ì«®²»® Ú¿´µ   than Defense   Costs,  any obligation of  the  Company   to pay Defense
                                                                                       Ì«®²»® Ú¿´µor to
                                                                                               Costs
                    defend or continue to defend any Claim shall cease. If Defense Outside the Limits of
    ±¾»®³¿§»®ò½±³   Liability Coverage is not purchased, Defense Costs shall be ±¾»®³¿§»®ò½±³
                                                                                     part of, and not in
   ß«¹ ðëô îðîð ïìæîç                                                                         ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-7306 (Ed. 11/2002)                   Page  11  of 17
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 186 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                                       Executive Protection Portfolio SM
                                                        ß«¹ ðëô îðîð ïìæîç   Fiduciary Liability Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëô îðîð
                     addition to, the Limits of Liability set forth in Item 3 of the Declarations       ïìæîç
                                                                                                  for this
                              coverage section, and the payment by the Company of Defense Costs shall reduce
                              and may exhaust such applicable Limits of Liability.

                        (c)   No Retention shall apply to any Loss under this coverage section incurred by an
                              Insured Person if such Loss can not be indemnified by an Organization or Plan
                              because such Organization or Plan is either not legally permitted or required to
                              indemnify, or is unable to indemnify, such Insured Person by reason of Financial
                              Impairment. The Company’s liability for all other covered Loss (as determined by
                              Subsection 13 of this coverage section, if applicable) shall apply only to that part of
                              Loss on account of each Claim which is excess of the applicable Retention set forth
                              in Item 4 of the Declarations for this coverage section. Such Retention shall be
                              reduced only by Loss otherwise covered under this coverage section and shall be
                              borne by the Insureds uninsured and at their own risk.

                        (d)   If different parts of a single Claim are subject to different Retentions, the applicable
                              Retentions will be applied separately to each part of such Claim, but the sum of such
                              Retentions shall not exceed the largest applicable Retention.

                        (e)   All Related Claims shall be treated as a single Claim first made on the date the
                              earliest of such Related Claims was first made, or on the date the earliest of such
                              Related Claims is treated as having been made in accordance with Subsection 11(b)
                              of this coverage section, regardless of whether such date is before or during the
                              Policy Period.

                        (f)   The limit of liability available during the Extended Reporting Period (if exercised) shall
                              be part of, and not in addition to, the Company’s maximum aggregate limit of liability
                              for all Loss on account of all Claims first made during the immediately preceding
                              Policy Period
                                       Period.


           Reporting and Notice
                  11.   (a)   The Insureds shall, as a condition precedent to exercising any right to coverage
                              under this coverage section, give to the Company written notice of any Fiduciary
                              Claim as soon as practicable, but in no event more than the earliest of the following
                              dates:
                              (i)     sixty (60) days after the date on which any Organization’s chief financial
                                      officer, in-house general counsel, risk manager, president, chief executive
                                      officer or chairperson first becomes aware that the Fiduciary Claim has been
                                      made;
                              (ii)    if this coverage section expires (or is otherwise terminated) without being
                                      renewed and if no Extended Reporting Period is purchased, sixty (60) days
                                      after the effective date of such expiration or termination; or

                              (iii)   the expiration date of the Extended Reporting Period, if purchased;

                              provided that if the Company sends written notice to the Parent Organization, at any
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ           time before the date set forth in (i) above with respect toØ×ÙØÔÇ   ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          any Claim, stating that this
      Ì«®²»® Ú¿´µ             coverage section is being terminated for non-payment
                                                                              payment of premium,
                                                                                                Ì«®²»®Insureds
                                                                                                   the   Ú¿´µ
                              shall give to the Company written notice of such Claim prior to the effective date of
    ±¾»®³¿§»®ò½±³             such termination.                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                        ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-7306 (Ed. 11/2002)                  Page  12  of 17
                                                            Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                  Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 187 of 466
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                                     Executive Protection Portfolio SM
                                                      ß«¹ ðëô îðîð ïìæîç   Fiduciary Liability Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
                     (b)   If during the Policy Period an Insured:

                           (i)     becomes aware of circumstances which could give rise to a Fiduciary Claim
                                   and gives written notice of such circumstances to the Company;

                           (ii)    receives a written request to toll or waive a statute of limitations applicable to
                                   Wrongful Acts committed, attempted, or allegedly committed or attempted
                                   before or during the Policy Period and gives written notice of such request
                                   and of such alleged Wrongful Acts to the Company; or

                           (iii)   gives written notice to the Company of a Settlement Program Notice,

                           then any Claim subsequently arising from the circumstances referred to in (i) above,
                           from the Wrongful Acts referred to in (ii) above, or from the Settlement Program
                           Notice referred to in (iii) above, shall be deemed to have been first made during the
                           Policy Period in which the written notice described in (i), (ii) or (iii) above was first
                           given by an Insured to the Company, provided any such subsequent Claim is
                           reported to the Company as set forth in Subsection 11(a) above. With respect to
                           any such subsequent Claim,, no coverage under this coverage section shall apply to
                           loss incurred prior to the date such subsequent
                                                                 subseq     Claim is actually made.

                     (c)   The Insureds shall, as a condition precedent to exercising any right to coverage
                           under this coverage section, give to the Company such information and cooperation
                           as the Company may reasonably require, and shall include in any notice under
                           Subsection 11(a) or (b) a description of the Claim or circumstances, the nature of
                           any alleged Wrongful Acts,
                                                   Acts, the nature of the alleged or potential damage, the
                           names of all actual or potential claimants, the names of all actual or potent
                                                                                                  potential
                           defendants, and the manner in which such Insured first became aware of the Claim
                           or circumstances.


        Defense and Settlement

               12.   (a)   The Company shall have the right and duty to defend any Claim covered by this
                           coverage section, even if any of the allegations in such Claim are groundless, false
                           or fraudulent. The Company’s duty to defend any Claim shall cease upon
                           exhaustion of the applicable Limit of Liability.

                     (b)   The Company may make any investigation it deems necessary and may, with the
                           consent of the Insured, make any settlement of any Claim it deems expedient. If
                           any Insured withholds consent to any settlement acceptable to the claimant in
                           accordance with the Company’s recommendation (a “Proposed Settlement”), the
                           Company’s liability for all Loss, including Defense Costs, from such Claim shall not
                           exceed:

                           (i)     the amount of the Proposed Settlement plus Defense Costs incurred up to the
                                   date of the Insured’s refusal to consent to the Proposed Settlement of such
                                   Claim; plus
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                     (ii)          seventy percent (70%) of any Loss, including Defense Costs,
                                                                                             Costs, in excess of the
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® with
                                   amount referenced in paragraph (i) above, incurred in connection     Ú¿´µsuch
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
                                   Claim;; subject in all events to the applicable Retention and the available Limit
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        14-02-7306 (Ed. 11/2002)                   Page  13  of 17
                                                          Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 188 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                                         Executive Protection Portfolio SM
                                                          ß«¹ ðëô îðîð ïìæîç   Fiduciary Liability Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                         ß«¹(30%)
                                      of Liability for such Claim.. The remaining thirty percent  ðëô îðîð
                                                                                                      of any ïìæîç
                                                                                                             Loss,,
                                                                                                             Loss
                                      including Defense Costs,, in excess of the amount referenced in paragraph (i)
                                      above will be borne by the Insured uninsured and at its own risk.

                         (c)   The Insureds agree not to settle or offer to settle any Claim, incur any Defense
                               Costs or otherwise assume any contractual obligation or admit any liability with
                               respect to any Claim without the Company’s prior written consent, which shall not be
                               unreasonably withheld. The Company shall not be liable for any Defense Costs, for
                               any other element of Loss incurred, for any obligation assumed, or for any admission
                               made, by any Insured without the Company’s prior written consent.

                         (d)   The Insureds agree to provide the Company with all information, assistance and
                               cooperation which the Company reasonably require and agree that in the event of a
                               Claim the Insureds will do nothing that could prejudice the Company’s position or its
                               potential or actual rights of recovery.


           Allocation

                   13.   (a)   If in any Claim the Insureds incur both Loss that is covered under this coverage
                               section and loss that is not covered under this coverage section, either because such
                               Claim includes both
                                                 oth covered and non-covered
                                                                  non          matters or because such Claim is made
                               against both Insureds and others, the Insureds and the Company shall allocate such
                               amount between covered Loss and non   non-covered
                                                                         covered loss based on the relative legal and
                               financial exposures of the parties to covered and non-covered
                                                                                 non           matters and, in the event
                               of a settlement in such Claim,
                                                        Claim, based also on the relative benefits to the parties from
                               such settlement. The Company shall not be liable under this coverage section for the
                               portion of such amount
                                               amount allocated to non-covered
                                                                    non-covered
                                                                         covered loss.

                         (b)   If the Insureds and the Company cannot agree on an allocation of Loss:

                               (i)    no presumption as to allocation shall exist in any arbitration, suit or other
                                      proceeding; and

                               (ii)   the Company, if requested by the Insureds, shall submit the dispute to binding
                                      arbitration. The rules of the American Arbitration Association shall apply except
                                      with respect to the selection of the arbitration panel, which shall consist of one
                                      arbitrator selected by the Insureds, one arbitrator selected by the Company, and
                                      a third independent arbitrator selected by the first two arbitrators.


           Other Insurance

                   14.
                  If any Loss under this coverage section is insured under any other valid insurance
                  policy(ies), then this coverage section shall cover such Loss, subject to its limitations,
                  conditions, provisions and other terms, only to the extent that the amount of such Loss is in
                  excess of the applicable retention (or deductible) and limit of liability under such other
                  insurance, whether such other insurance is stated to be primary, contributory, excess,
                  contingent or otherwise, unless such other insurance is written only as specific excess
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                  insurance over the Limits of Liability provided in this coverageØ×ÙØÔÇ       ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    section. Any   payment by
      Ì«®²»® Ú¿´µ Insureds  of  a retention
                                          n or deductible under such   other insurance  shall deplete, by the
                                                                                             Ì«®²»® Ú¿´µ
                  amount of such payment which would otherwise be covered under this coverage section,
    ±¾»®³¿§»®ò½±³ the applicable Retention under this coverage section.                   ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð ïìæîç                                                                          ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-7306 (Ed. 11/2002)                   Page  14  of 17
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 189 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                                         Executive Protection Portfolio SM
                                                          ß«¹ ðëô îðîð ïìæîç   Fiduciary Liability Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                         ß«¹ ðëô îðîð ïìæîç

           Changes in Exposure

           Acquisition/Creation of Another Organization

                   15.   If before or during the Policy Period any Organization:

                         (a)   acquires securities or voting rights in another organization or creates another
                               organization, which as a result of such acquisition or creation becomes a Subsidiary;
                               or

                         (b)   acquires another organization by merger into or consolidation with an Organization,
                               such that the Organization is the surviving entity,

                         such other organization and its Insureds shall be Insureds under this coverage section,
                         but only with respect to Wrongful Acts committed, attempted, or allegedly committed or
                         attempted after such acquisition or creation unless the Company agrees, after presentation
                         of a complete application and all other appropriate information, to provide co
                                                                                                     coverage by
                         endorsement for Wrongful Acts committed, attempted, or allegedly committed or
                         attempted before such acquisition or creation.

                         If the total assets of any such acquired organization or new Subsidiary exceed fifteen
                         percent (15%) of the total assets of the Parent Organization (as reflected in the most
                         recent audited consolidated financial statements of such organization and the Parent
                         Organization,, respectively, as of the date of such acquisition or creation), the Parent
                         Organization shall give written
                                                    writt en notice of such acquisition or creation to the Company as
                         soon as practicable, but in no event later than sixty (60) days after the date of such
                         acquisition or creation, together with such other information as the Company may require
                         and shall pay any rereasonable
                                                asonable additional premium required by the Company. If the Parent
                         Organization fails to give such notice within the time specified in the preceding sentence,
                         or fails to pay the additional premium required by the Company, coverage for such acquired
                         or created
                               eated organization and its Insureds shall terminate with respect to Claims first made
                         more than sixty (60) days after such acquisition or creation. Coverage for any acquired or
                         created organization described in this paragraph, and for the Insureds of such
                         organization, shall be subject to such additional or different terms, conditions and
                         limitations of coverage as the Company in its sole discretion may require.


           Acquisition by Another Organization

                   16.   If:

                         (a)   the Parent Organization merges into or consolidates with another organization and
                               the Parent Organization is not the surviving entity; or

                         (b)
                    another organization or person or group of organizations and/or persons acting in
                    concert acquires securities or voting rights which result in ownership or voting control
                    by the other organization(s) or person(s) of more than fifty percent (50%) of the
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ outstanding securities or voting rights representing
                                                                     ing the Ø×ÙØÔÇ     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                             present right to vote for the
     Ì«®²»® Ú¿´µ    election of or to appoint directors or Managers  of the Parent  Organization
                                                                                    Organization,
                                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                               ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð ïìæîç                                                                         ß«¹ ðëô îðîð ïìæîç
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-7306 (Ed. 11/2002)                 Page  15  of 17
                                                           Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            Doc 613-5        Filed 08/28/20       Page 190 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                                       Executive Protection Portfolio SM
                                                        ß«¹ ðëô îðîð ïìæîç   Fiduciary Liability Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîçcoverage under this coverage section shall continue until termination
                                                                                     ß«¹ofðëô
                                                                                           thisîðîð  ïìæîç
                                                                                                coverage
                         section, but only with respect to Claims for Wrongful Acts committed, attempted, or
                         allegedly committed or attempted before such merger, consolidation or acquisition. Upon
                         the occurrence of any event described in (a) or (b) of this Subsection 16, the entire
                         premium for this coverage section shall be deemed fully earned.

                         The Parent Organization shall give written notice of such merger, consolidation or
                         acquisition to the Company as soon as practicable, but in no event later than sixty (60)
                         days after the date of such merger, consolidation, or acquisition, together with such other
                         information as the Company may require. Upon receipt of such notice and information and
                         at the request of the Parent Organization, the Company shall provide to the Parent
                         Organization a quotation for an extension of coverage (for such period as may be
                         negotiated between the Company and the Parent Organization) with respect to Claims for
                         Wrongful Acts committed, attempted, or allegedly committed or attempted by Insureds
                         before such merger, consolidation or acquisition. Any coverage extension pursuant to such
                         quotation shall be subject to such additional or different terms, conditions and limitations of
                         coverage and payment of such additional premium, as the Company in its sole discretion
                         may require.


           Cessation of Subsidiary

                   17.   In the event an organization ceases to be a Subsidiary before or during the Policy Period,
                         coverage with respect to such Subsidiary and its Insureds shall continue until termination
                         of this coverage section, but only with respect to Claims for Wrongful Acts committed,
                         attempted, or allegedly committed or attempted while such organization was a Subsidiary.


           Termination of Plan

                   18.   If an Organization terminates a Plan before or after the inception date set forth in Item 2 of
                         the Declarations of the General
                                                    neral Terms and Conditions, coverage under this coverage section
                         with respect to such terminated Plan and its Insureds shall continue until termination of this
                         coverage section for those who were Insureds prior to or at the time of such Plan termination
                         or who would have been Insureds at the time of such termination if this coverage section had
                         then been in effect. Such continuation of coverage shall apply with respect to Claims for
                         Wrongful Acts committed, attempted, or allegedly committed or attempted prior to or after
                         the date the Plan was terminated.


           Creation or Acquisition of an ESOP

                   19.
                 Notwithstanding anything in this coverage section to the contrary, if during the Policy
                 Period the Organization creates or directly or indirectly acquires an employee stock
                 ownership plan (“ESOP”), the Organization shall promptly give to the Company written
                 notice thereof together with such other information requested by the Company. The
                 Company shall, at the request of the Organization, provide to the Organization a
                 quotation for coverage for Claims based upon, arising from, or in consequence of such
                 ESOP, subject to such terms, conditions, limitations of coverage and such additional
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                 premium as the Company, in its sole discretion, may require. Ø×ÙØÔÇ       ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                  Unless the Insureds acaccept
                                                                                                            cept
     Ì«®²»® Ú¿´µ such quotation  and pay  such additional premium  within thirty (30) days after receipt of the
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-7306 (Ed. 11/2002)                  Page  16  of 17
                                                            Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                      613-5    Filed 08/28/20
                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 191 of 466
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                                      Executive Protection Portfolio SM
                                                       ß«¹ ðëô îðîð ïìæîç   Fiduciary Liability Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîçquotation, no coverage will be available under this coverage section
                                                                                     ß«¹forðëô îðîðbased
                                                                                            Claims  ïìæîç
                        upon, arising from or in consequence of such ESOP.


          Representations and Severability

                  20.   In issuing this coverage section the Company has relied upon the statements,
                        representations and information in the Application. All of the Insureds acknowledge and
                        agree that all such statements, representations and information (i) are true and accurate,
                        (ii) were made or provided in order to induce the Company to issue this coverage section,
                        and (iii) are material to the Company’s acceptance of the risk to which this coverage
                        section applies.

                        In the event that any of the statements, representations or information in the Application
                        are not true and accurate, this coverage section shall be void with respect to (i) any
                        Insured who knew as of the effective date of the Application the facts that were not
                        truthfully and accurately disclosed (whether or not the Insured knew of such untruthful
                        disclosure in the Application) or to whom knowledge of such facts is imputed, and (ii) the
                        Organization to the extent it indemnifies an Insured Person who had such actual or
                        imputed knowledge. For purposes of the preceding sentence:

                        (a)   the knowledge of any Insured Person who is a past, present or future chief financial
                              officer, in-house
                                          house general counsel, chief executive offi
                                                                                 officer, president or chairperson of
                              any Organization shall be imputed to such Organization and its Subsidiaries and
                              their respective Plans
                                               Plans;

                        (b)   the knowledge of the person(s) who signed the Application for this coverage
                              section shall be imputed to all of the
                                                                 th Insureds
                                                                     Insureds; and

                        (c)   except as provided in (a) above, the knowledge of an Insured Person who did not
                              sign the Application shall not be imputed to any other Insured.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          14-02-7306 (Ed. 11/2002)                 Page  17  of 17
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 192 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ENDORSEM ENT/RIDER
                                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Fiduciary Liability Coverage Section
                                                                                     ß«¹(Federal
                                                                                          ðëô îðîð  ïìæîç
                                                                                                 & Vigilant)

       Effective date of
       this endorsement/rider: September 1, 2019                 Federal Insurance Company

                                                                 Endorsement/Rider No. 1

                                                                 To be attached to and
                                                                 form a part of Policy No. 8153-1429


       Issued to: AKORN INC
         _____________________________________________________________________________________________

                                                      PRIORITY OF PAYMENTS

       In consideration of the premium
                                    mium charged, it is agreed that with respect to any Fiduciary Claim first made
       against the Insureds during the Policy Period,, regardless of whether such Fiduciary Claim is first made
       before or after the effective date of this endorsement:

       1.      If a liquidation or reorganization proceeding is commenced by or against the Organization pursuant
               to the United States Bankruptcy Code or any similar state or local law and in the event payment of
               Loss is due under this coverage section but,
                                                          but , in the sole discretion of the Company, the amount of
               such Loss in the aggregate potentially exceeds the remaining available Limit of Liability for this
               coverage section, the Company shall:

               (a)     first
                        irst pay such covered Loss incurred by the Insured Persons and the Plans; then

               (b)     to the extent of any remaining amount of the Limit of Liability available after payment under
                       (a) above, pay such covered Loss incurred by the Organization.


       Except as otherwise
                       wise provided in this endorsement, the Company may pay covered Loss as it becomes due
       under this coverage section without regard to the potential for other future payment obligations under this
       coverage section.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       14-02-12019 (05/2006)                        Page 1Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 193 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
      The title and any headings in this endors
    ±¾»®³¿§»®ò½±³                        endorsement/rider
                                               ement/rider are solely for convenience and form no part of the ter
                                                                                            ±¾»®³¿§»®ò½±³     terms and
      conditions of coverage.
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
        All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                   Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
        14-02-12019 (05/2006)                         Page±¾»®³¿§»®ò½±³
                                                           2
                                                         ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 194 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ENDORSEM ENT/RIDER
                                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Fiduciary Liability Coverage Section
                                                                                     ß«¹(Federal
                                                                                          ðëô îðîð  ïìæîç
                                                                                                 & Vigilant)

       Effective date of
       this endorsement/rider: September 1, 2019                 Federal Insurance Company

                                                                 Endorsement/Rider No. 2

                                                                 To be attached to and
                                                                 form a part of Policy No. 8153-1429


       Issued to: AKORN INC
         _____________________________________________________________________________________________

                     AMEND SUBSECTION 20 REPRESENTATIONS AND SEVERABILITY ENDORSEMENT

       In consideration of the premium charged, it is agreed that the second paragraph of Subsection 20. Representations and
       Severability of this coverage section is amended to read in its entirety as follows:

               In the event thatt any of the statements, representations or information in the Application are not true and
               accurate, this coverage section shall be void with respect to (i) any Insured Person who knew as of the effective
               date of the Application the facts that were not truthfully and accurately disclosed (whether or not the Insured
               Person knew of such untruthful disclosure in the Application
                                                                  Application), (ii) any Organization or Plan to which knowledge
               of such facts is imputed, and (iii) any Organization to the extent it indemnifies an Insured Person who had
               knowledge of such facts, whether or not knowledge of such facts is also imputed to that Organization. For
               purposes of the preceding sentence:

               (a)     the knowledge of any Insured Person who is a past, pres
                                                                            present or future chief financial officer or chief
                       executive officer of Parent Organization shall be imputed to all Organizations, Subsidiaries and Plans;

               (b)     the knowledge of the person(s) who signed the Application for this coverage section shall be imputed to
                       all Organizations, Subsidiaries,
                                          Subsidiaries and Plans; and

               (c)     except as provided in (a) and (b) above, the knowledge of an Insured Person shall not be imputed to any
                       other Insured.

               Notwithstanding the foregoing, solely with respect to Non-Indemnifiable Loss (as defined below), this coverage
               section shall not be rescinded with respect to any Insured Person who, as of the inception date of this coverage
               section, did not know the facts that were not truthfully and accurately disclosed in the Application, provided that
               the coverage afforded pursuant to this paragraph shall be subject to all terms, conditions, exclusions and
               limitations of this policy.

       For purposes of this endorsement, the term “Non-Indemnifiable Loss” means Loss for which an Organization,
       Subsidiary or Plan has neither indemnified nor is permitted or required to indemnify an Insured Person pursuant to
       statutory or common law, contract or the charter, bylaws, operating agreement or similar documents of an Organization,
       Subsidiary or Plan.

       The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
       conditions of coverage.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
       14-02-12174 (01/2014)                        Page 1
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                   613-5    Filed 08/28/20
                                                        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                Page 195 of 466
                                                      Ì«®²»® Ú¿´µ
                                                    ±¾»®³¿§»®ò½±³
                                                   ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
      All other terms, conditions and limitations of this Policy shall remain unchanged.
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç




                                                            Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                               ß«¹ ðëô îðîð ïìæîç
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       14-02-12174 (01/2014)                    Page 2Ì«®²»® Ú¿´µ
                                                    ±¾»®³¿§»®ò½±³
                                                   ß«¹ ðëô îðîð ïìæîç
                        Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 196 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ENDORSEM ENT/RIDER
                                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Fiduciary Liability Coverage Section
                                                                                     ß«¹(Federal
                                                                                          ðëô îðîð  ïìæîç
                                                                                                 & Vigilant)

       Effective date of
       this endorsement/rider: September 1, 2019                   Federal Insurance Company

                                                                   Endorsement/Rider No. 3

                                                                   To be attached to and
                                                                   form a part of Policy No. 8153-1429


       Issued to: AKORN INC
         _____________________________________________________________________________________________

                                   AMEND CONDUCT EXCLUSIONS ENDORSEMENT

       In consideration of the premium charged, it is agreed that:

       (1)     Subsection 4., Exclusions, of this coverage section is amended by deleting Exclusion (h) and
               replacing it with the following:

                   (h)      based upon, arising from or in consequence of:

                            (i) any deliberately fraudulent act or omission or any willful violation of any statute or
                                regulation by such Insured
                                                    Insured,, if a final judgment or final adjudication in any
                                proceeding establishes such a deliberately
                                                                  deliberately fraudulent act or omission or willful
                                violation; or

                            (ii) such Insured having gained any profit, remuneration or other advantage to which
                                 such Insured was not legally entitled, if a final judgment or final adjudication in
                                 any proceeding estab
                                                establishes
                                                     lishes the gaining of such a profit, remuneration or
                                 advantage.

       (2)     Subsection 6. Severability of Exclusions is deleted and replaced with the following:

               6. (a)    No fact pertaining to or knowledge possessed by any Insured Person shall be imputed to
                         another Insured Person or to the Plan for the purpose of applying Exclusion 4(h), as
                         amended by this endorsement.

                  (b) Only deliberately fraudulent acts or omissions, knowing and purposeful violations of any
                      statute or regulation or gaining of any unlawful profit, remuneration or advantage by any chief
                      executive officer, chief financial officer, in-house general counsel, president, chairperson, or
                      head of benefits of the Human Resources Department, or any equivalent position thereof, of
                      an Organization shall be imputed to such Organization for the purpose of applying
                      Exclusion 4(h), as amended by this endorsement.

       (3)     With respect to Exclusion 4(h), as amended above, the term “proceeding,” as used therein, shall not
               include any declaratory proceeding brought by or against the Company.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                        ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       14-02-14100 (04/2008)                          Page 1Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 197 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
      The title and any headings in this endorsement/rider are solely for convenience and form
    ±¾»®³¿§»®ò½±³                                                                              no part of the ter
                                                                                            ±¾»®³¿§»®ò½±³     terms and
      conditions of coverage.
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
        All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                   Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
        14-02-14100 (04/2008)                         Page±¾»®³¿§»®ò½±³
                                                           2
                                                         ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 198 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ENDORSEM ENT/RIDER
                                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Fiduciary Liability Coverage Section
                                                                                     ß«¹(Federal
                                                                                          ðëô îðîð  ïìæîç
                                                                                                 & Vigilant)

       Effective date of
       this endorsement/rider: September 1, 2019                  Federal Insurance Company

                                                                  Endorsement/Rider No. 4

                                                                  To be attached to and
                                                                  form a part of Policy No. 8153-1429


       Issued to: AKORN INC
         _____________________________________________________________________________________________

                            FIDUCIARY LIABILITY COVERAGE ENHANCEMENTS ENDORSEMENT
                                                   (EP PORTFOLIO)

       In consideration of the premium
                                  mium charged, it is agreed that solely with respect to this Fiduciary Liability Coverage
       Section, the following shall apply:

       (1)   AMEND DECLARATIONS

             Item 3. Limits of Liability, of the Declarations for this coverage section,
                                                                                section is amended to add the following:

             (C)   Sublimits of Liability:

                   HIPAA Penalties:             $1,500,000

                   PPACA Penalties:             $250,000

                   Section 4975 Tax Penalty: $250,000

                   Section 502(c) Penalties:    $250,000

                   PPA Penalties:               $250,000

             (D)   Voluntary Settlement Program Coverage Insuring Clause 2: $250,000

             NOTE: The Sublimits of Liability shown in (C) and (D) above, are part of, and not in addition to, the Limits of
             Liability shown in Item 3(B) of the Declarations for this coverage section.

       (2)   AMEND INSURING CLAUSES

             Insuring Clause 1. Fiduciary Liability Coverage and Insuring Clause 2. Voluntary Settlement Program Coverage,
             of this coverage section are deleted and replaced with the following:

             Fiduciary Liability Coverage Insuring Clause 1

             1.    The Company shall pay, on behalf of the Insureds, Loss on account of any Fiduciary Claim first made
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                against the Insureds:                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       14-02-19855XIL (11/2014)                      Page 1Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                          Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 199 of 466
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
                (i)
    ±¾»®³¿§»®ò½±³   during the Policy Period,, or, if exercised, during the Extended Reporting Period for a Wrongful Act
                                                                                        ±¾»®³¿§»®ò½±³
                    committed, attempted or allegedly committed or attempted before or during the Policy Period by
  ß«¹ ðëô îðîð ïìæîçsuch Insureds, or by any person for whose Wrongful Acts the Insureds
                                                                                      ß«¹ ðëôareîðîð   ïìæîç
                                                                                                   legally responsible,
                            but only if such Claim is reported to the Company in writing in the manner and within the time
                            provided in Subsection 11 of this coverage section; or

                   (ii)     that is a Pre-Claim Investigation or Benefit Claim Denial, if, at the Insured’s option, it is reported
                            to the Company in writing during the Policy Period.

             Voluntary Settlement Program Coverage Insuring Clause 2

             2.    The Company shall pay, on behalf of the Insureds, Settlement Fees and Defense Costs with respect to
                   a Settlement Program Notice first given to the Company during the Policy Period, or, if exercised,
                   during the Extended Reporting Period, provided (i) the Settlement Fees and Defense Costs are incurred
                   after such Settlement Program Notice is first given to the Company, and (ii) the Company’s maximum
                   liability for all Settlement Fees and Defense Costs with respect to all Settlement Program Notices first
                   given to the Company during the Policy Period (including the Extended Reporting Period, if applicable)
                   shall be the amount set forth in Item 3.(D) of the Declarations for this coverage section, as amended in
                   paragraph (1) of this endorsement. Such amount shall be part of, and not in addition to, the Limit of
                   Liability otherwise applicable to this coverage section.

       (3)   INTERVIEW COVERAGE

             Interview Coverage

             (A)   The Company shall pay, on behalf of an Insured Person
                                                                  Person, Defense Costs incurred solely by such Insured
                   Person on account of an Interview first made during the Policy Period
                                                                                  Period, except to the extent that such
                   Defense Costs have been paid or indemnified.

             (B)   The Company shall pay, on behalf of an Organization or a Plan, Defense Costs incurred solely by an
                   Insured Person on account of an Interview first made during the Policy Period, to the extent the
                   Organization or a Plan pays or indemnifies such Defense Costs; provided that the coverage afforded
                   pursuant to this paragraph (3)(B)
                                                 (B) shall be subject to the R
                                                                             Retention set forth in Item 4(A) of the Declarations
                   for this coverage section.

       (4)   AMEND DEFINITIONS

             Subsection 3. Definitions, of this coverage section, is amended as follows:

             (A)   Amend Definition of Administration

                   The definition of Administration is deleted and replaced with the following:

                   Administration means:

                   (1)      advising, counseling, or failing to provide proper or timely notice to Employees, Executives,
                            participants or beneficiaries with respect to any Plan;

                   (2)      providing interpretations with respect to any Plan; or

                   (3)      handling of records or effecting enrollment, termination or cancellation of Employees, Executives,
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ   participants or beneficiaries under any Plan.                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
           ((B)
             B)) Amend Definition of Defense Costs
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç
                 The defin                                                              ß«¹ ðëô îðîð ïìæîç
                     definition of Defense Costs is deleted and replaced with the following:

                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                             Ì«®²»® Ú¿´µ
       14-02-19855XIL (11/2014)                        Page±¾»®³¿§»®ò½±³
                                                            2
                                                          ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 200 of 466
                                                                Ì«®²»® Ú¿´µ
                                                              ±¾»®³¿§»®ò½±³
                                                             ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
                Defense Costs means that part of Loss consisting of reasonable costs, charges,
    ±¾»®³¿§»®ò½±³                                                                                  fees (including
                                                                                          ±¾»®³¿§»®ò½±³
                attorneys’ fees, experts’ fees, and the cost of E-Discovery
                                                                  Discovery Specialist Services)
                                                                                        Services) and expenses (other
  ß«¹ ðëô îðîð ïìæîç                                                                    ß«¹
                than regular or overtime wages, salaries, fees or benefits of the Insured    ðëô îðîð
                                                                                          Persons       ïìæîç
                                                                                                   or remuneration,
                    salaries, wages, fees, expenses, overhead, or benefit expenses or other fees or charges of the Company)
                    incurred with the Company’s prior written consent: (1) in investigating, defending, opposing or appealing
                    any Fiduciary Claim or any Voluntary Program Notice, and the premium for appeal, attachment or
                    similar bonds; or (2) as a result of an Interview.

              (C)   Amend Definition of Employee

                    The definition of Employee is deleted and replaced with the following:

                    Employee means any natural person whose labor or service was, is or will be engaged by and directed by
                    the Organization or any Plan, including part-time, seasonal, leased and temporary employees as well as
                    volunteers. Employee shall not include any independent contractor.

              (D)   Amend Definition of ERISA

                    The definition of ERISA is deleted and replaced with the following:

                    ERISA means:

                    (a)   the Employee Retirement Income Security  ty Act of 1974, as amended and any rules or regulations
                          promulgated thereunder (including, amendments relating to the Consolidated Omnibus Budget
                          Reconciliation Act of 1985, and the Health Insurance Portability and Accountability Act of 1996
                          (“HIPAA”));

                    (b)   the English Pension Scheme Act 1993, and the English Pensions Act 1995, as such Acts are
                          amended and any rules or regulations promulgated under such Acts, and

                    any similar statutory or common law anywhere in the world, and any rules or regulations promulgated
                    thereunder; and

                    (c)   the privacy provisions under HIPAA.

              (E)   Amend Definition of Fiduciary Claim

                    The definition of Fiduciary Claim is deleted and replaced with the following:

                    Fiduciary Claim means any:

                    (a)   written demand for:

                          (i)    monetary or non-monetary (including injunctive) relief; or

                          (ii)   arbitration or mediation,

                          against an Insured for a Wrongful Act, commenced by the first receipt of such demand by an
                          Insured;

                    (b)   proceeding, including any appeal therefrom, against an Insured for a Wrongful Act, commenced
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ by:                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
                    (i)  the service of a civil complaint or similar pleading;
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç(ii) the filing of a notice of charges or the entry of a formal orderß«¹   ðëô îðîð ïìæîç
                                                                                          of investigation in connection with
                                 a formal civil administrative or formal civil regulatory proceeding;
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
        14-02-19855XIL (11/2014)                      Page±¾»®³¿§»®ò½±³
                                                           3
                                                         ß«¹ ðëô îðîð ïìæîç
                         Case 20-11177-KBO         DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 201 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³ (iii) solely with respect to a criminal proceeding:: (1) an arrest; (2)±¾»®³¿§»®ò½±³
                                                                                         the return of an indictment,
                        information or similar document; or (3) the receipt of an official request for Extradition
                                                                                                       Extradition;
  ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëô îðîð ïìæîç
                   (c)     written notice of commencement of a fact-finding investigation by the U.S. Department of Labor, the
                           U.S. Pension Benefit Guaranty Corporation, or any similar governmental authority located outside
                           the United States, including, the Pensions Ombudsman appointed by the United Kingdom Secretary
                           of State for Work and Pensions or by the United Kingdom Occupational Pensions Regulatory
                           Authority or any successor thereto, against any Insured for a Wrongful Act;

                   (d)     investigation of an Insured Person, solely in his or her fiduciary capacity with respect to any
                           Sponsored Plan, for a Wrongful Act, commenced by the Insured Person’s receipt of a written
                           document from an Enforcement Unit identifying such Insured Person as the target of an
                           investigation, including a Wells Notice, target letter or search warrant;

                   (e)     written request upon an Insured Person for witness testimony or document production, commenced
                           by the service of a subpoena or other similar document compelling such testimony or production of
                           documents in connection with any matter described in Subsections (a) through (d) above; provided
                           that in such event the Company shall pay, on behalf of such Insured Person, Defense Costs
                           incurred solely by such Insured Person in responding to such request; or

                   (f)     written notice of commencement of a Pre-Claim
                                                                      Claim Investigation or Benefit Claim Denial, if, at the
                           Insured’s option, it is reported to the Company in writing during the Policy Period.

                   Notwithstanding the foregoing, Fiduciary Claim shall not include an Interview.

             (F)   Amend Definition of Insured

                   The definition of Insured is amended to include any Committee
                                                                       Committee.

             (G)   Amend Definition of Insured Person

                   The definition of Insured Person is amended to add the following:

                   Insured Person shall also include any past Employees or Executives retained as a fiduciary or plan
                   consultant to the Sponsored Plan;
                                                  Plan; provided that ffor the purposes of determining an Organization’s
                   indemnification obligation to any such consultant
                                                           consultants, each consultant shall be deemed a director or officer of
                   the Organization. Accordingly, the Organization shall be deemed to have granted indemnification to
                   each consultant to the fullest extent permitted by statutory or common law to the same extent as any
                   director or officer of the Organization.

                   Insured Person shall not include any individual in his or her capacity as an employee of any third party,
                   including a service provider.

             (H)   Amend Definition of Loss

                   The definition of Loss is deleted and replaced with the following:

                   Loss means:

                   (1)     solely for purposes of Insuring Clause 1., Fiduciary Liability Coverage, the amount which any
                           Insured becomes legally obligated to pay as a result of any Fiduciary Claim, including:
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ   (a) compensatory  damages,                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³ (b) claimant’s attorney’ss fees awarded by a court pursuant to Section
                                                                                   ±¾»®³¿§»®ò½±³
                                                                                         502(g) of the Employee
  ß«¹ ðëô îðîð ïìæîç                                                             ß«¹an
                        Retirement Income Security Act of 1974, as amended, against    ðëô îðîð ïìæîç
                                                                                         Insured;
                                                                                         Insured

                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
       14-02-19855XIL (11/2014)                       Page±¾»®³¿§»®ò½±³
                                                           4
                                                         ß«¹ ðëô îðîð ïìæîç
                         Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                           613-5    Filed 08/28/20
                                                                ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 202 of 466
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³ (c) punitive, exemplary or multiplied damages, if and to the extent    such damages are insurable
                                                                                     ±¾»®³¿§»®ò½±³
                      under the law of the jurisdiction most favorable to the insurability of such damages, provided
  ß«¹ ðëô îðîð ïìæîç                                                               ß«¹
                      such jurisdiction has a substantial relationship to the Insured
                                                                              Insured,    ðëô
                                                                                      , the    îðîð ïìæîç
                                                                                            Company,
                                                                                            Company  , or the Fiduciary
                                   Claim giving rise to such damages;

                           (d)     judgments;

                           (e)     settlements;

                           (f)     reasonable fees and expenses of an independent fiduciary retained to review a proposed
                                   settlement of a covered Fiduciary Claim (including reasonable and necessary fees and
                                   expenses of any law firm hired by such independent fiduciary to facilitate that review of such
                                   proposed settlement of a covered Fiduciary Claim); and

                           (g)     Defense Costs; and

                   (2)     solely for purposes of Insuring Clause 2., Voluntary Settlement Program Coverage, Settlement
                           Fees and Defense Costs; and

                   (3)     for purposes of the Interview Coverage, Defense Costs,

                   provided that, Loss does not include any portion of such amount that constitutes any:

                   (a)     cost incurred by the Organization or the Plan to comply with any order for non-monetary relief,
                           including injunctive relief,, or to comply with an agreement to provide such relief;
                                                                                                        relief

                   (b)     amount uninsurable under the law pursuant to which this coverage section is construed;

                   (c)     tax;

                   (d)     fine or penalty, except:

                           (i)     as provided in subparagraph (1)(c) above with respect to punitive, exemplary or multiplied
                                   damages;

                           (ii)    solely with respect to Insuring Clause 2., Voluntary Settlement Program Coverage,
                                   Settlement Fees;

                           (iii)   Civil Penalties;

                   (e)     amounts incurred by an Insured in the defense or investigation of any action, proceeding,
                           investigation or demand that was not then a Claim, even if (a) such amount also benefits the
                           defense of a covered Claim, or (b) such action, proceeding, investigation or demand subsequently
                           gives rise to a Claim;

                   (f)     (1) benefits due, or to become due, or that portion of any settlement or award in an amount equal to
                           such benefits, under any Plan, or (2) benefits which would be due, or that portion of any settlement
                           or award in an amount equal to such benefits, under any Plan if such Plan complied with all
                           applicable law, including loss resulting from the payment of plaintiff attorneys' fees based upon a
                           percentage of such benefits or payable from a common fund established to pay such benefits,
                           except to the extent that:
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ   (i)  an Insured   is a natural person and the benefits are payable by Ì«®²»®
                                                                                          such Insured
                                                                                                  Ú¿´µ as a personal
                         obligation, and recovery for the benefits is based upon a covered Wrongful Act
                                                                                                     Act; or
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç(ii) a Claim made against an Insured:                            ß«¹ ðëô îðîð ïìæîç
                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                              Ì«®²»® Ú¿´µ
       14-02-19855XIL (11/2014)                         Page±¾»®³¿§»®ò½±³
                                                             5
                                                           ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO              DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 203 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³    (a) alleges a loss to the Plan and/or to the accounts of such ±¾»®³¿§»®ò½±³
                                                                                   Plan’s participants by reason of
                         a change in the value of the investments held by such Plan
                                                                                Plan,, regardless of whether the
  ß«¹ ðëô îðîð ïìæîç                                                            ß«¹ ðëô
                         amounts sought or recovered by the plaintiffs in such Claim       îðîð ïìæîç by plaintiffs
                                                                                       are characterized
                                     as “benefits” or held by a court as “benefits”; or

                               (b) seeks amounts that would have been due, but for the failure to enroll in the Plan, as set
                                   forth in subparagraph (3) of the definition of Administration, unless and to the extent the
                                   Plan is self-funded; or

                   (g)   costs incurred in cleaning-up, removing, containing, treating, detoxifying, neutralizing, assessing the
                         effects of, testing for, or monitoring Pollutants; or

                   (h)   amount constituting any contribution or that portion of any settlement or award in an amount equal to
                         such amount constituting any contribution that is owed to or to fund any Plan, except to the extent
                         that an Insured is a natural person and the contribution is payable by such Insured as a personal
                         obligation, and recovery for the contribution is based upon a covered Wrongful Act.

             (I)   Amend Definition of Sponsored Plan

                   Paragraph (c) of the definition of Sponsored Plan is deleted and replaced with the following:

                   (c)   any other plan or program otherwise described in paragraphs (a) or (b) above while such plan or
                         program is being actively developed, formed or proposed by the Organization prior to the formal
                         creation
                               on of such plan or program; and

             (J)   Amend Definition of Wrongful Act

                   The definition of Wrongful Act is deleted and replaced with the following:

                   Wrongful Act means any actual or alleged:

                   (a)   breach of the responsibilities, obligations or duties imposed by ERISA upon fiduciaries of the
                         Sponsored Plan committed, attempted or allegedly committed or attempted by an Insured while
                         acting in the Insured’s capacity as a fiduciary;

                   (b)   negligent act, error or omission in the Administration of any Plan committed, attempted or allegedly
                         committed or attempted by an Insured;

                   (c)   matter, other than as set forth in (a) or (b) above, claimed against an Insured solely by reason of the
                         Insured’s service as a fiduciary of any Sponsored Plan; or

                   (d)   act, error or omission committed, attempted or allegedly committed or attempted by an Insured,
                         solely in such Insured’s settlor capacity with respect to establishing, amending, terminating or
                         funding a Sponsored Plan.

             (K)   Add Definitions

                   The following definitions are added:

             Benefit Claim Denial means an appeal of an adverse benefits determination by an Insured pursuant to
             the U.S. Department of Labor’s claim procedure regulation 29 C.F.R. Section 2560.503-1(h) or any similar
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
             claim procedures pursuant to applicable law.                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
                Civil Penalties means:
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð ïìæîç
                (1) the five percent (5%) or less, or the twenty percent (20%) or less,ß«¹    ðëô îðîðimposed
                                                                                        civil penalties ïìæîç upon an
                         Insured as a fiduciary under Section 502(i) or (l), respectively, of the Employee Retirement Income
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                         Security Act of 1974, as amended;
                                                              Ì«®²»® Ú¿´µ
       14-02-19855XIL (11/2014)                       Page±¾»®³¿§»®ò½±³
                                                           6
                                                          ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            Doc 613-5         Filed 08/28/20       Page 204 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ±¾»®³¿§»®ò½±³
                (2) civil penalties imposed by:
                                            by
  ß«¹ ðëô îðîð ïìæîç                                                                         ß«¹ ðëô îðîð ïìæîç
                         (i)    the Pension Ombudsman appointed by the United Kingdom Secretary of State for Work and
                                Pensions or any successor thereto, by the United Kingdom Occupational Pensions Regulatory
                                Authority, or the Pensions Regulator or any successor thereto, pursuant to the Pension
                                Scheme Act 1993, the Pensions Act 1995, the Pensions Act 2004, or rules or regulations
                                thereunder; or

                         (ii)   Ireland’s Pensions Board or Pensions Ombudsman,

                         provided any coverage for such civil penalties applies only if the funds or assets of the pension
                         scheme are not used to fund, pay or reimburse the premium for this coverage section;

                   (3)   civil money penalties imposed upon an Insured for such Insured’s violation of the privacy
                         provisions of the Health Insurance Portability and Accountability Act of 1996, as amended (“HIPAA
                         Penalties”); provided the Company’s maximum limit of liability for all such HIPAA Penalties on
                         account of all Claims shall be the HIPAA Penalties amount set forth in Item 3(C) of the Declarations
                         for this coverage section, as amended in paragraph (1) of this endorsement, which amount is part of,
                         and
                           nd not in addition to, the Limit of Liability set forth in Item 3(B) of the Declarations for this coverage
                         section;

                   (4)   civil money penalties imposed upon an Insured for inadvertent violation of the Patient Protection
                         and Affordable Care Act, as amended, and any rules or regulations promulgated thereunder
                         (“PPACA Penalties”); provided the Company’s maximum limit of liability for all such PPACA
                         Penalties on account of all Claims shall be the PPACA Penalties amount set forth in Item 3(C) of the
                         Declarations for this coverage section,
                                                         section, as amended in paragraph (1) of this endorsement
                                                                                                            endorsement, which
                         amount is part of, and not in addition to, the Limit of Liability set forth in Item 3(B) of the Declarations
                         for this coverage section
                                           section;

                   (5)   with respect to covered judgments, the fifteen percent (15%) or less tax penalty imposed upon an
                         Insured under Section 4975 of the Internal Revenue Code of 1986 (“Section 4975 Tax Penalty”)   Penalty”);
                         provided the Company’s maximum limit of liability for such Section 4975 Tax Penalty on account of
                         all Claims shall be the Section 4975 Tax Penalty amount set forth in Item 3(C) of the Declarations
                         for this coverage section,, as amended in paragraph (1) of this endorsement,
                                                                                             endorsement which amount is part of,
                         and not in addition to, the Limit of Liability set forth in Item 3(B) of the Declarations for this coverage
                         section;

                   (6)   civil money penalties imposed upon an Insured for violation of the Pension Protection Act of 2006
                         (“PPA Penalties”); provided the Company’s maximum aggregate liability for all such civil money
                         penalties on account of all Claims shall be the PPA Penalties amount set forth in Item 3(C) of the
                         Declarations for this coverage section, as amended in paragraph (1) of this endorsement, which
                         amount is part of, and not in addition to, the Limit of Liability set forth in Item 3(B) of the Declarations
                         for this coverage section; or

                   (7)
                 civil penalties, other than penalties imposed upon an Insured for violation of the Pension Protection
                 Act of 2006, imposed upon an Insured as a fiduciary under Section 502(c) of the Employee
                 Retirement Income Security Act of 1974, as amended (“Section 502(c) Penalties”); provided the
                 Company’s maximum limit of liability for all such Section 502(c) Penalties on account of all Claims
                 shall be the Section 502(c) Penalties amount set forth in Item 3(C) of the Declarations for this
                 coverage section, as amended in paragraph (1) of this endorsement, which amount is part of, and
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ
                 not in addition to, the Limit of Liability set forth in Item 3(B) of the       ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Declara
                                                                                          Declarations
                                                                                                 tions for this coverage
     Ì«®²»® Ú¿´µ section.                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³
                Committee means any committee established by an Organization with respect  to a Sponsored Plan
                                                                                                          Plan,
   ß«¹ ðëô îðîð ïìæîç
                which consists only of natural person members who are Executives orß«¹ ðëô îðîð ïìæîç
                                                                                   Employees.
                                                                                   Employees

                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
       14-02-19855XIL (11/2014)                      Page±¾»®³¿§»®ò½±³
                                                          7
                                                        ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 205 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
                E-Discovery
                E
    ±¾»®³¿§»®ò½±³ -Discovery
                   Discovery means the review, development, collection, storage, organization, cataloging, preservation
                                                                                       ±¾»®³¿§»®ò½±³
                and/or production of electronically st
                                                    stored information.
  ß«¹ ðëô îðîð ïìæîç                                                                 ß«¹ ðëô îðîð ïìæîç
                   E-Discovery Specialist Services means solely the following services performed by an E-Specialist Firm:

                   (1) assisting the Insured with managing and minimizing the internal and external costs associated with E-
                       Discovery;

                   (2) assisting the Insured in developing or formulating an E-Discovery strategy which shall include
                       interviewing qualified and cost effective E-Discovery vendors;

                   (3) serving as project manager, advisor and/or consultant to the Insured, defense counsel and the
                       Company in executing and monitoring the E-Discovery strategy; and

                   (4) such other services provided by the E-Specialist Firm that the Insured, Company, and E-Specialist
                       Firm agree are reasonable and necessary given the circumstances of the Claim.

                   E-Specialist Firm means the e-discovery consultant firms approved by the Company.

                   Enforcement Unit means any federal, state, local or foreign law enforcement or governmental authority
                   (including, the U.S. Department of Justice, the U.S. Securities and Exchange Commission and any
                   attorney general) or the enforcement unit of any securities exchange or similar self-regulatory body;
                   however, Enforcement Unit shall not include the U.S. Department of Labor, the U.S. Pension Benefit
                   Guaranty Corporation, or any similar governmental authority located outside the United States, including,
                   the Pensions Ombudsman appointed by the United Kingdom Secretary of State for Work and Pensions or
                   by thee United Kingdom Occupational Pensions Regulatory Authority or any successor thereto.
                                                                                                           thereto

                   Extradition means any formal process by which an Insured Person located in any country is surrendered
                   to any other country for trial or otherwise to answer any criminal accusation, including the execution of an
                   arrest warrant where such execution is an element of such process.

                   Interview means a request for an intervi
                                                    interview
                                                            ew or meeting with, or a sworn statement from, an Insured
                   Person by:

                   (1) an Enforcement Unit in connection with:

                       (a) such Insured Person acting solely in his or her capacity as a fiduciary of a Sponsored Plan; or
                       (b) a Sponsored Plan’s business activities; or

                   (2) an Organization in connection with an inquiry or investigation of the Sponsored Plan by an
                       Enforcement Unit,

                   provided that Interview does not include: (i) any request for document production or discovery; (ii) any
                   request by an Enforcement Unit that is part of any routine or regularly scheduled Enforcement Unit
                   oversight, compliance, audit, inspection or examination; or (iii) any request that is part of an employment-
                   related investigation or claim.

             Pre-Claim Investigation means a fact-finding investigation which does not contain any allegation of a
             Wrongful Act in writing, commenced by the U.S. Department of Labor, the U.S. Pension Benefit Guaranty
             Corporation, or any similar governmental authority located outside the United States, including, the
             Pensions Ombudsman appointed by the United Kingdom Secretary of State for Work and Pensions or by
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
             the United Kingdom Occupational Pensions Regulatory Authority orØ×ÙØÔÇ        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                 any successor  thereto.
       Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
      ((5)
        5)) AMEND EXCLUSIONS
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð
            S     ïìæîçs 4. and 5. Exclusions, of this coverage section are amended as follows:
            Subsections
              ubsection
              ubs ections                                                               ß«¹ ðëô îðîð ïìæîç

             (A)   Amend Prior Notice Exclusion and Pending or Prior Exclusion
                                                            Ì«®²»® Ú¿´µ
       14-02-19855XIL (11/2014)                     Page±¾»®³¿§»®ò½±³
                                                         8
                                                        ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO              DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 206 of 466
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
                Exclusions 4(a) and 4(b) are deleted and replaced with the following.
                Exclusion
  ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëô îðîð ïìæîç
                      (a)     based upon, arising from or in consequence of any fact, circumstance, situation, transaction, event
                              or Wrongful Act that, before the inception date set forth in Item 2 of the Declarations of the
                              General Terms and Conditions, was the subject of any notice accepted under any fiduciary liability
                              or employee benefit liability policy or coverage section of which this coverage section is a direct or
                              indirect renewal or replacement;

                      (b)     based upon, arising from or in consequence of any written demand, suit, or other proceeding
                              pending against, or order, decree or judgment entered for or against any Insured, on or prior to
                              the applicable Pending or Prior Date set forth in Item 7 of the Declarations for this coverage
                              section, or the same or substantially the same fact, circumstance or situation underlying or alleged
                              therein;

              (B)   Delete Exclusions

                    Exclusions 4(c), 5(a), 5(b) (including Endorsement 14-02-8459 “Amend Benefits Due Endorsement” 14-02-
                    8459)and 5(c) are deleted.

              (C)   Add Exclusions

                    With respect to the Interview Coverage, as set forth in paragraph (3) of this endorsement, the following
                    exclusions shall apply:

                    The Company shall not be liable for Defense Costs on account of any Interview:

                    (1)     based upon, arising from or in consequence of any fact, circumstance, situation, transaction, event
                            or Wrongful Act that, before the inception date set forth in Item 2 of the Declarations of the General
                            Terms and Conditions, was the subject of any notice a  accepted under any fiduciary liability or
                            employee benefit liability policy or coverage section of which this coverage section is a direct or
                            indirect renewal or replacement; or

                     (2) based upon, arising from or in consequence of any written demand, suit, or other proceeding
                         pending against, or order, decree or judgment entered for or against any Insured, on or prior to the
                         applicable Pending or Prior Date set forth in Item 7 of the Declarations for this coverage section, or
                         the same or substantially the same fact, circumstance or situation underlying or alleged therein;

              (D)   Other

                    Endorsement 14-02-8906 “HIPAA Civil Money Penalties Endorsement” is hereby deleted.

        (6)   AMEND LIMIT OF LIABILITY RETENTION

              Subsection 10. Limit of Liability and Retention, of this coverage section, is amended as follows:

              (A)   Paragraph (a) is deleted and replaced with the following:

                    (a)
                    The Company’s maximum liability for all Loss on account of each Claim covered under Insuring
                    Clause 1 shall be the Limit of Liability set forth in Item 3(A) of the Declarations for this coverage
                    section. The Company’s maximum aggregate liability for all Loss on account of (i) all Claims first
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ made during the Policy Period,, whether covered under one or       Ø×ÙØÔÇ     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         both Insuring
                                                                                         both          Clauses, and (ii) all
      Ì«®²»® Ú¿´µ   Interviews,  shall be the Limit of Liability set forth in Item 3(B) of the Declarations
                                                                                                Ì«®²»® Ú¿´µ for this coverage
                    section. The Company’s maximum liability for all Defense Costs and Settlement Fees with respect
    ±¾»®³¿§»®ò½±³ to each Settlement Program Notice for which coverage is provided±¾»®³¿§»®ò½±³under Insuring Clause 2, and
  ß«¹ ðëô îðîð ïìæîçthe Company’s maximum aggregate liability for all Defense Costs         ß«¹
                                                                                             andðëô  îðîð ïìæîç
                                                                                                 Settlement    Fees with
                    respect to all such Settlement Program Notices first given to the Company during the Policy
                    Period, shall be the amount set forth in Item 3.(D) of the Declarations for this coverage section, as
                                                               Ì«®²»® Ú¿´µ
        14-02-19855XIL (11/2014)                       Page±¾»®³¿§»®ò½±³
                                                            9
                                                           ß«¹ ðëô îðîð ïìæîç
                          Case 20-11177-KBO              DocØ×ÙØÔÇ
                                                              613-5    Filed 08/28/20
                                                                   ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                             Page 207 of 466
                                                                  Ì«®²»® Ú¿´µ
                                                                ±¾»®³¿§»®ò½±³
                                                               ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³ amended in paragraph (1) of this endorsement. Such amount shall ±¾»®³¿§»®ò½±³
                                                                                              be part of, and not
                                                                                                              not in addition to,
                    the Limit of Liability set forth in Item 3(B)
                                                               B) of the Declarations for this coverage section.
                                                                                                         section.
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
              (B)   Paragraph (f) is deleted and replaced with the following:

                    (f)      The limit of liability available during the Extended Reporting Period (if exercised) shall be part of, and
                             not in addition to, the Company’s maximum aggregate limit of liability for all Loss set forth in Item
                             3(B) of the Declarations for this coverage section.

              (C)   The following paragraphs are added:

                          No Retention shall apply to:

                          (i)       any Loss constituting Civil Penalties imposed by law pursuant to subparagraphs (3), (4), (5),
                                    (6) and (7) of the definition of Civil Penalties, as defined in paragraph (4)(K) of this
                                    endorsement; or

                          (ii)      the first $50,000 in Defense Costs incurred for E-Discovery Specialist Services on account of
                                    a Claim.

                          Any payment by an Organization of a Retention on account of an Interview shall reduce any
                          Retention due from the Organization on account of a Fiduciary Claim subsequently afforded
                          coverage under Insuring Clause 1.,, that is based upon, arising from or in consequence of any fact or
                          circumstances that was the subject of such Interview
                                                                       Interview.

        (7)   AMEND REPORTING AND NOTICE

              Subsection 11,, Reporting and Notice, of this coverage section is amended as follows:

              (A)   Paragraph (a) is deleted and
                                             and replaced with the following:

                      (a)        The Insured
                                     Insureds shall, as a condition precedent to exercising any right to coverage under this
                                 coverage section,, give to the Company written notice of any Fiduciary Claim, other than a Pre-
                                 Claim Investigation or Benefit Claim Denial
                                                                        Denial, no later than:

                                 (i)     if this coverage section expires and is renewed with the Company, one hundred and eighty
                                         (180) days after such expiration; provided that, if the Parent Organization can prove to the
                                         Company’s satisfaction that it was not reasonably possible for the Insureds to give such
                                         notice within the one hundred and eighty (180) day time period and that subsequent notice
                                         was given as soon as reasonably possible thereafter, the Company shall waive the
                                         foregoing time period;

                                 (ii)    if this coverage section expires (or is otherwise terminated) without being renewed with the
                                         Company and if no Extended Reporting Period is purchased, sixty (60) days after the
                                         effective date of such expiration or termination; or

                                 (iii)   the expiration date of the Extended Reporting Period, if purchased;

                                 provided that, if the Company sends written notice to the Parent Organization stating that this
                                 coverage section is being terminated for nonpayment of premium, the Insureds shall give to the
                                 Company written notice of such Claim prior to the effective date of the termination.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           ((B)
      Ì«®²»® B)Ú¿´µ
                  Paragraph
                  P         (b) is deleted and replaced with the following:                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³   (b) If during the Policy Period an Insured:                                   ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                            ß«¹ ðëô îðîð ïìæîç
                                 (i)     becomes aware of circumstances which could give rise to a Fiduciary Claim and gives
                                         written notice of such circumstances to the Company;
                                                                   Ì«®²»® Ú¿´µ
        14-02-19855XIL (11/2014)                                ±¾»®³¿§»®ò½±³
                                                           Page 10
                                                               ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO              DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                           Page 208 of 466
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                  ±¾»®³¿§»®ò½±³
                     (ii)           receives a written request to toll or waive a statute of limitations applicable to Wrongful
  ß«¹ ðëô îðîð ïìæîç                                                                            ß«¹ ðëôbefore
                                    Acts committed, attempted, or allegedly committed or attempted         îðîðorïìæîç
                                                                                                                   during the Policy
                                    Period and gives written notice of such request and of such alleged Wrongful Acts to the
                                    Company;

                            (iii)   gives written notice to the Company of a Settlement Program Notice; or

                            (iv)    gives written notice to the Company of an Interview,

                            then any Claim subsequently arising from the circumstances referred to in (i) above, from the
                            Wrongful Acts referred to in (ii) above, from the Settlement Program Notice referred to in (iii)
                            above, or from an Interview referred to in (iv) above, shall be deemed to have been first made
                            during the Policy Period in which the written notice described in (i), (ii), (iii) or (iv) above was first
                            given by an Insured to the Company, provided any such subsequent Claim is reported to the
                            Company as soon as practicable, but in no event later than ninety (90) days after the chief
                            executive officer, chief financial officer, in-house general counsel, or head of benefits (or any
                            equivalent position to any of the foregoing) of an Organization becomes aware of such Claim.
                            With respect to any such subsequent Claim, no coverage under this coverage section shall apply
                            to loss incurred prior to the date such subsequent
                                                                         bsequent Claim is actually made.

        (8)   AMEND DEFENSE AND SETTLEMENT

              Subsection 12, Defense and Settlement, of this coverage section is amended as follows:

              (A)   Paragraph (b) is deleted and replaced with the following:

                        (b) The Company may make
                                              make any investigation it deems necessary and may, with the consent of the
                            Insured, make any settlement of any Claim it deems expedient.

              (B)   Paragraph (c) is amended to include the following:

                        However, the Company may, in its sole discretion, waive the foregoing requirement with respect to
                        Defense Costs incurred within ninety (90) days prior to the reporting of a Claim pursuant to
                        Subsection 11, Reporting and Notice, of this coverage section.

              (C)   Paragraph (d) is amended to include the following:

                        The failure of any Insured Person to give the Company the information, assistance or cooperation as
                        it may reasonably require shall not impair the rights of any other Insured Person under this coverage
                        section.

              (D)   The following paragraphs are added:

                        Any advancement of Defense Costs shall be repaid to the Company by the Insureds, severally
                        according to their respective interests, if and to the extent it is determined that such Defense Costs
                        are not insured under this coverage section. However, the Company will not seek repayment from an
                        Insured Person of advanced Defense Costs that are uninsured pursuant to Exclusion 4(h) of this
                        coverage section unless the applicable determination standard set forth in such Exclusion (i.e., in-fact,
                        final adjudication, alternative dispute resolution or other) or any applicable endorsement thereto has
                        been met with respect to such Insured Person.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ If an Organization   refuses in writing, or fails within sixty (60) days of anÌ«®²»®
                                                                                                 InsuredÚ¿´µ
                                                                                                          Person’s written
                  request for indemnification, to advance, pay or indemnify an Insured Person for Loss on account of a
    ±¾»®³¿§»®ò½±³Claim, then, upon the Insured Person reporting the Claim pursuant ±¾»®³¿§»®ò½±³
                                                                                              to Subsection 11, Report
                                                                                                                Reporting and
  ß«¹ ðëô îðîð ïìæîç
                  Notice, of this coverage section, the Company shall advance Defense      ß«¹Costs
                                                                                                 ðëô îðîð   ïìæîç
                                                                                                     until such time that the
                        Organization accepts the Insured Person’s request for indemnification or the applicable Retention
                        has been satisfied.         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                              Ì«®²»® Ú¿´µ
        14-02-19855XIL (11/2014)                           ±¾»®³¿§»®ò½±³
                                                      Page 11
                                                           ß«¹ ðëô îðîð ïìæîç
                        Case 20-11177-KBO              DocØ×ÙØÔÇ
                                                            613-5    Filed 08/28/20
                                                                 ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                              Page 209 of 466
                                                                Ì«®²»® Ú¿´µ
                                                              ±¾»®³¿§»®ò½±³
                                                             ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
                  Any advancement of Defense Costs by the Company shall reduce the Limit of Liability set forth in
  ß«¹ ðëô îðîð ïìæîç                                                                 ß«¹
                  Item 3 of the Declarations for this coverage section. If the Company    ðëô îðîð
                                                                                       recovers      ïìæîç
                                                                                                any such Defense
                          Costs paid, the amount of such Defense Costs less all costs incurred by the Company to obtain such
                          recovery shall be reinstated to the applicable Limit of Liability set forth in Item 3 of the Declarations for
                          this coverage section.

                          Notwithstanding paragraph (c) above, with respect to any Claim reported pursuant to Subsection 11,
                          Reporting and Notice, of this coverage section, the Insureds may settle a Claim (inclusive of Defense
                          Costs) without the Company’s prior consent if the amount of such settlement does not exceed the
                          amount of the applicable Retention. However, the Company shall not be liable for any settlement or
                          Defense Costs in excess of the amount of the applicable Retention to which it has not consented to in
                          writing. The Insureds shall submit to the Company all requested information with respect to any
                          Claim settled pursuant to this paragraph upon either the underwriting of a renewal of this coverage
                          section or upon expiration of this coverage section, whichever first occurs.

        (9)   AMEND OTHER INSURANCE

              Subsection 14. Other Insurance, of this coverage section is amended as follows:

              (A)     The reference to “valid insurance” in the first sentence of this Subsection 14 is replaced with “valid
                                                                                                                      “      and
                      collectible insurance".

              (B)     The following sentence is added at the end of this Subsection 14 as a separate paragraph:

                      In additionn to, and not in limitation of, the above paragraph, if any Loss under this coverage section is
                      insured under any other valid and collectible pollution liability or environmental liability, including any
                      general liability, insurance policy(ies) subject to the same terms, conditions and provisions as the
                      insurance provided by this coverage section, then this coverage s     section shall cover its share of such Loss,
                      subject to its limitations, conditions, provisions and other terms, in an amount equal to the proportions that
                      the then-available
                                available limit of liability under this coverage section bears to the aggregate of all limits of liability
                      of all insurance covering such Loss,Loss, whether such other policy(ies) is stated to be primary, contributory,
                      excess, contingent or otherwise, unless such other policy(ies) is written only as specific excess insurance
                      over the Limits of Liabilityy provided in this coverage section
                                                                               section.

        (10) INDEMNIFICATION AND SUBROGATION
                                  UBROGATION

              Solely with respect to this coverage section, Subsection 7. Subrogation, of the General Terms and Conditions
              Section of this policy is deemed deleted and replaced with the following:

                    Indemnification And Subrogation

                        This policy has been issued to the Parent Organization with the understanding and agreement that
                        each Organization agrees to fulfill its indemnification obligations to the fullest extent permitted by: (i)
                        any statutory or common law, or (ii) any contract or agreement providing an indemnification obligation
                        exceeding any such statutory or common law, to any Insured Person. If the Company pays as Loss
                        any indemnification owed to any Insured Person by any Organization, the Company does not waive or
                        compromise any of its rights to recover such Loss from such Organization.

                  In the event of any payment of Loss under this policy, the Company shall be subrogated to the extent of
                  such payment of Loss to all of the Insureds’ rights of recovery, including any such right to
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                  indemnification from any Organization, other insurance carrier orØ×ÙØÔÇ        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      other source.   As a condition
                                                                                                           condition
      Ì«®²»® Ú¿´µ precedent   to the Company’s  payment   of any Loss under this policy, the Insureds’
                                                                                             Insured
                                                                                               Ì«®²»® Ú¿´µ to execute all
                                                                                                      s’ agree
                  papers reasonably required and take all reasonable actions to secure and preserve the Company’s
    ±¾»®³¿§»®ò½±³ rights, including the execution of such documents necessa
                                                                     necessary              ±¾»®³¿§»®ò½±³
                                                                              ry to enable the  Company effectively to bring
  ß«¹ ðëô îðîð ïìæîç
                  suit or otherwise pursue subrogation rights in the name of the Insured ß«¹
                                                                                  Insureds,
                                                                                  Insureds      ðëô îðîð
                                                                                           s, including anyïìæîç
                                                                                                            action against any
                  Organization for indemnification.
                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                Ì«®²»® Ú¿´µ
        14-02-19855XIL (11/2014)                              ±¾»®³¿§»®ò½±³
                                                         Page 12
                                                            ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                      613-5    Filed 08/28/20
                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 210 of 466
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                    ±¾»®³¿§»®ò½±³
      (11)
      (11
      (11) CANCELLATION/E
           CANCELLATION/EXTENDED REPORTING
                                    ORTING TIME PERIOD LIBERALIZATION
  ß«¹ ðëô îðîð ïìæîç                                               ß«¹ ðëô îðîð ïìæîç
           In the event that any time period relating to notice of cancellation or extended reporting period election provided
           under this coverage section is less than any such time period required by applicable state law, the Company
           shall apply the applicable state law.




     The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
     conditions of coverage.

     All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                    ß«¹ ðëô îðîð ïìæîç
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                         Ì«®²»® Ú¿´µ
     14-02-19855XIL (11/2014)                          ±¾»®³¿§»®ò½±³
                                                  Page 13
                                                     ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 211 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³ENDORSEMENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Fiduciary Liability Coverage Section
                                                                                     ß«¹(Federal
                                                                                          ðëô îðîð  ïìæîç
                                                                                                 & Vigilant)

        Effective date of
        this endorsement: September 1, 2019                        Company: Federal Insurance Company

                                                                   Endorsement No. 5

                                                                   To be attached to and
                                                                   form a part of Policy No. 8153-1429


        Issued to: AKORN INC
          _____________________________________________________________________________________________

                                       ILLINOIS AMENDATORY ENDORSEMENT
                                  TO THE FIDUCIARY LIABILITY COVERAGE SECTION

        In consideration of the premium charged, it is agreed that:

        1.      The definition of “Defense Costs” set forth in Subsection 3. Definitions of the Fiduciary Liability
                Coverage Section is amended to add the following at the end of such definition:

                “Defense Costs do not include remuneration, salaries, wages, fees, expenses, overhead, or benefit
                expenses or other fees or charges of the Company”.

        2.      The definition of “Loss” set forth in Subsection 3. Definitions of the Fi
                                                                                       Fiduciary Liability Coverage
                Section is amended so that the parenthetical phrase in the first paragraph of such definition reads as
                follows:

                "(including
                  including punitive or exemplary damages, or the multiple portion of any multiplied damage award, if
                and to the extent
                                ent such damages are insurable under the law of the jurisdiction most favorable to the
                insurability of such damages provided such jurisdiction has a substantial relationship to the relevant
                Insureds,, to the Company, or to the Claim giving rise to the damages; provided further, however,
                that under Illinois law punitive damages are insurable only if such damages are based on vicarious
                liability for another's acts or omissions)".

        3.      The definition of “Loss” in Subsection 3. Definitions of the Fiduciary Liability Coverage Section is
                further amended by deleting the reference to pre-judgment or post-judgment interest.

        4.      Subsection 9. Extended Reporting Period of the Fiduciary Liability Coverage Section is amended by
                deleting the first sentence thereof and replacing it with the following:

            “If the Company or the Parent Organization terminate or do not renew this coverage section, the
            Parent Organization and the Insureds shall have the right, upon payment of the additional premium
            set forth in Item 6(B) of the Declarations for this coverage section, to an extension of the coverage
            granted by this coverage section for Claims that are (i) first made during the period set forth in Item
            6(A) of the Declarations for this coverage section (the “Extended Reporting Period”) following the
            effective date of termination or non-renewal, and (ii) reported to the Company in writing within the
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            time provided in Subsection 11(a) of this coverage section, but only to theØ×ÙØÔÇ      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                           extent such
                                                                                                  suc h Claims are for
            Wrongful
      Ì«®²»® Ú¿´µ      Acts  committed,  attempted, or allegedly committed  or  attempted  before the
                                                                                                Ì«®²»®earlier
                                                                                                         Ú¿´µ of the
            effective date of termination or non
                                             non-renewal
                                                  renewal or the date of the first merger, consolidation or acquisition
    ±¾»®³¿§»®ò½±³
            event described in Subsection 16 b  below.
                                                                                              ±¾»®³¿§»®ò½±³
                                                 elow. Such Extended Reporting Period shall be for a period of
   ß«¹ ðëô îðîð ïìæîç                                                                         ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
        14-02-7465 (01/2007 ed.) rev                  Page±¾»®³¿§»®ò½±³
                                                           1
                                                         ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO              DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                            Page 212 of 466
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
            one (1) year or such other time period as agreed upon by the Company and the
    ±¾»®³¿§»®ò½±³                                                                        Parent Organization
                                                                                      ±¾»®³¿§»®ò½±³
            and the Insureds.”
  ß«¹ ðëô îðîð ïìæîç                                                               ß«¹ ðëô îðîð ïìæîç
       5.      Subsection 9. Extended Reporting Period of the Fiduciary Liability Coverage Section is further
               amended by adding the following at the end of such Subsection:

               “An Extended Reporting Period will not take effect until the premium for the Extended Reporting
               Period coverage is paid promptly when due. For the purposes of this Subsection 9, the policy shall
               not be deemed issued until the initial premium for the policy is paid. In the event that such premium
               is not paid, the Parent Organization and the Insured shall have no right to purchase such extension of
               coverage."

       6.      Subsection 14. Other Insurance of the Fiduciary Liability Coverage Section is amended to read as
               follows:

               “If any Loss under this coverage section is insured under any other valid insurance policy (ies) subject
               to the same terms, conditions and provisions as the insurance provided by this coverage section,
               prior or current, then this coverage section shall cover its share of such Loss, subject to its limitations,
               conditions, provisions and other terms, in an amount equal to the proportion that the then-available
               Limit(s) of Liability provided in this coverage section bears to the aggregate of all limits of liability of all
               insurance covering such Loss, whether such other policy(ies) is stated to be primary, contributory,
               excess, contingent or otherwise, unless ess such other policy(ies) is written only as specific excess
               insurance over the Limit(s) of Liability provided in this coverage section. If any Loss under this
               coverage section is insured under any valid insurance policy(ies) other than as described abov  above, then
               this coverage section shall cover such Loss, subject to its limitations, conditions, provisions and other
               terms, only to the extent that the amount of such Loss is in excess of the amount of such other
               insurance, whether such other insurance is stated
                                                              stated to be primary, contributory, excess, contingent or
               otherwise, unless such other insurance is written only as specific excess insurance over the Limit(s)
               of Liability provided
                                ided in this coverage section.”

       The policy is deemed to be amended to the extent necessary to effect the purposes of this Amendatory
       Endorsement.

       The regulatory requirements set forth in this Amendatory Endorsement shall supersede and take precedence
       over any provisions of the policy or any endorsement to the policy, whenever added, tthat are inconsistent with or
       contrary to the provisions of this Amendatory Endorsement, unless such policy or endorsement provisions
       comply with the applicable insurance laws of the state of Illinois.

       All other terms, conditions and limitations of this policy shall remain unchanged.




                                                                    Authorized Representative


Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                  Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                           ß«¹ ðëô îðîð ïìæîç
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                             Ì«®²»® Ú¿´µ
       14-02-7465 (01/2007 ed.) rev                    Page±¾»®³¿§»®ò½±³
                                                            2
                                                          ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 213 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³ENDORSEMENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Fiduciary Liability Coverage Section
                                                                                     ß«¹(Federal
                                                                                          ðëô îðîð  ïìæîç
                                                                                                 & Vigilant)

       Effective date of
       this endorsement: September 1, 2019                       Company: Federal Insurance Company

                                                                 Endorsement No. 6

                                                                 To be attached to and
                                                                 form a part of Policy No. 8153-1429
       Issued to: AKORN INC

         _____________________________________________________________________________________________



                                         AMEND SUBSECTION 20 ENDORSEMENT

       In consideration of the premium charged, it is agreed that the second paragraph of Subsection 20.
       Representations and Severability of this coverage section is amended to read in its entirety as follows:

               In the event that any of the statements, representations or information in the Application are not true and
               accurate, thiss coverage section shall be void with respect to (i) any Insured Person who knew as of the
               effective date of the Application the facts that were not truthfully and accurately disclosed (whether or
               not the Insured Person knew of such untruthful disclosure in  in the Application
                                                                                    Application), (ii) any Organization or
               Plan to which knowledge of such facts is imputed, and (iii) any Organization to the extent it indemnifies
               an Insured Person who had knowledge of such facts, whether or not knowledge of such facts is also
               imputed to that Organization.
                                Organization. For purposes of the preceding sentence:

               (a)     the knowledge of any Insured Person who is a past, present or future chief financial officer, in
                                                                                                                     in-
                       house general counsel, chief executive officer, president or chairperson of any Organization
                       shall be imputed to such Organization and its Subsidiaries and their respective Plans;

               (b)     the knowledge of the person(s) who signed the Application for this coverage section shall be
                       imputed to all Organizations, Subsidiaries, and Plans; and

               (c)     except as provided in (a) above, the knowledge of an Insured Person shall not be imputed to
                       any other Insured.

       The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
       coverage.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       14-02-8780 (10/2005 Rev.)                     Page 1Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                   613-5    Filed 08/28/20
                                                        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                 Page 214 of 466
                                                       Ì«®²»® Ú¿´µ
                                                     ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
      All other terms, conditions and limitations of this policy shall remain unchanged.
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç




                                                             Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                ß«¹ ðëô îðîð ïìæîç
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       14-02-8780 (10/2005 Rev.)                Page 2Ì«®²»® Ú¿´µ
                                                     ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 215 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³    ENDORSEM ENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Fiduciary Liability Coverage Section
                                                                                     ß«¹(Federal
                                                                                          ðëô îðîð  ïìæîç
                                                                                                 & Vigilant)

       Effective date of
       this endorsement: September 1, 2019                        Company: Federal Insurance Company
                                                                  Co

                                                                  Endorsement No. 7

                                                                  To be attached to and
                                                                  form a part of Policy No. 8153-1429


       Issued to: AKORN INC

         _____________________________________________________________________________________________

         AMEND CHANGES IN EXPOSURE ACQUISITION/CREATION OF ANOTHER ORGANIZATION ENDORSEMENT

       In consideration of the premium charged, it is agreed that the second full paragraph of Subsection 15 Changes in
       Exposure, Acquisition/Creation of Another Organization, of this coverage section is amended to read in its entirety as
       follows:

               If the total assets
                             ssets of any such acquired organization or new Subsidiary exceed twenty percent (20%)
               of the total assets of the Parent Organization (as reflected in the most recent audited consolidated
               financial statements of such organization and the Parent Organization
                                                                             Organization, respectively, as of the date
               of such acquisition or creation), the Parent Organization shall give written notice of such acquisition
               or creation to the Company as soon as practicable, but in no event later than sixty (60) days after the
               date of such acquisition
                                   isition or creation, together with such other information as the Company may
               require and shall pay any reasonable additional premium required by the Company. If the Parent
               Organization fails to give such notice within the time specified in the preceding s  sentence, or fails to
               pay the additional premium required by the Company, coverage for such acquired or created
               organization and its Insureds shall terminate with respect to Claims first made more than sixty (60)
               days after such acquisition or creation. Co Coverage for any acquired or created organization described
               in this paragraph, and for the Insureds of such organization, shall be subject to such additional or
               different terms, conditions and limitations of coverage as the Company in its sole discretion may
               require.


       The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
       coverage.

       All other terms, conditions and limitations of this policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                 Authorized Representative    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       14-02-9392 (5/2004)                                1Ì«®²»® Ú¿´µ
                                                     Page±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                   613-5    Filed 08/28/20
                                                        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                   Page 216 of 466
                             Chubb Group of Insurance Ì«®²»® Ú¿´µ                               SM
                                                    ±¾»®³¿§»®ò½±³
                                                                 Executive Protection Portfolio
                             Companies                                  Crime Coverage Section
                                                   ß«¹ ðëô îðîð ïìæîç
                             202B Hall's Mill Road
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ          Whitehouse Station, NJ                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ            08889                                                  Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                   ß«¹ ðëô îðîð ïìæîç
        DECLARATIONS                                              FEDERAL INSURANCE COMPANY
                                                                  A stock insurance company, incorporated
                                                                  under the laws of Indiana, herein called the
                                                                  Company


        READ THE ENTIRE POLICY CAREFULLY.



       Item 1. Parent Organization:
                AKORN INC
                1925 W FIELD CT SUITE 300
                LAKE FOREST, IL 60045

       Item 2. Insuring Clauses:                                                        Limits of Liability:

               (A)     Insuring Clause 1 - Employee Theft Coverage:                $5,000,000.00

               (B)     Insuring Clause 2 - Premises Coverage:                      $5,000,000.00

               (C)     Insuring Clause 3 - In Transit Coverage:                    $5,000,000.00

               (D)     Insuring Clause 4 - Forgery Coverage:                       $5,000,000.00

               (E)     Insuring Clause 5 - Computer Fraud Coverage:                $5,000,000.00

               (F)     Insuring Clause 6 - Funds Transfer Fraud Coverage:          $5,000,000.00

               (G)     Insuring Clause 7 - Money Orders And Counterfeit
                                          Fraud Coverage:                          $5,000,000.00

               (H)     Insuring Clause 8 - Credit Card Fraud Coverage:             $5,000,000.00

               (I)     Insuring Clause 9 - Client Coverage:                        $5,000,000.00

               (J)     Insuring Clause 10 - Expense Coverage:                      $50,000.00


       Item 3. Retention:                                                          $500,000.00


        Item    Organization
        4.
                Akorn, Inc. and its Subsidiaries
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëô îðîð ïìæîç
        14-02-7307DFED (Ed. 11/2002)               Page 1 of 17
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 217 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                                       Executive Protection Portfolio SM
                                                        ß«¹ ðëô îðîð ïìæîç      Crime Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëôInîðîð ïìæîç of payment of the premium and subject to the Declarations,
            consideration                                                    ß«¹the
                                                                                  ðëô îðîð ïìæîç
                                                                                    General Terms
          and Conditions, and the limitations, conditions, provisions and other terms of this coverage
          section, the Company and the Insureds agree as follows:


          Insuring Clauses

          Employee Theft Coverage Insuring Clause 1

                 1.     The Company shall pay the Parent Organization for direct loss of Money, Securities or
                        Property sustained by an Insured resulting from Theft or Forgery committed by an
                        Employee acting alone or in collusion with others.


          Premises Coverage Insuring Clause 2

                 2.     The Company shall pay the Parent Organization for direct loss sustained by an
                        Organization resulting from:

                        (a)     the unlawful taking of Money or Securities committed by a Third Party; or

                        (b)     the actual destruction or disappearance of Money or Securities,

                        within or from the Premises or Banking Premises
                                                               Premises.

                        Coverage under this Insuring Clause shall also include:

                        (i)     direct loss of or damage to Property which results from Robbery or attempted
                                Robbery
                                   bbery within the Premises;
                                                     Premises

                        (ii)    direct loss of or damage to Property contained within any locked vault or safe which
                                results from Safe Burglary or attempted Safe Burglary within the Premises;

                        (iii)   damage to a locked safe, cash drawer, cash box or cash rregister within the
                                Premises by felonious entry or attempted felonious entry or loss by felonious
                                abstraction of such container from within the Premises; and

                        (iv)    damage to the Premises which results from Robbery or Safe Burglary,

                        committed by a Third Party.



          In Transit Coverage Insuring Clause 3

                 3.     The Company shall pay the Parent Organization for direct loss sustained by an
                        Organization resulting from:

                        (a)     the unlawful taking of Money or Securities committed by a Third Party;
                                                                                                Party; or
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                    Ì«®²»®
                    (b) the actual destruction or disappearance of Money or Securities
                                                                            Securities,
                                                                                      ,     Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                            ß«¹ ðëô îðîð ïìæîç
          14-02-7307 (Ed. 11/2002)                   Page 2 of 17
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 218 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                                       Executive Protection Portfolio SM
                                                        ß«¹ ðëô îðîð ïìæîç       Crime Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç while In Transit or while temporarily within the home of an ß«¹
                                                                                 Employee or anïìæîç
                                                                                     ðëô îðîð
                              Organization.

                        Coverage under this Insuring Clause shall also include:

                              (i)    direct loss of or damage to Property which results from Robbery while In
                                     Transit; and

                              (ii)   direct loss which results from the unlawful taking of Property temporarily within
                                     the home of an Employee or an Organization,

                              committed by a Third Party.



          Forgery Coverage Insuring Clause 4

                 4.     The Company shall pay the Parent Organization for direct loss sustained by an
                        Organization resulting from Forgery or alteration of a Financial Instrument committed by
                        a Third Party, including:

                        (a)   any check or draft made or drawn in the name of such Organization payable to a
                              fictitious payee and endorsed in the name of such fictitious payee;

                        (b)   any check or draft procured in a face to face transaction with such Organization or
                              with one acting as the agent of such Organization by a Third Party impersonating
                              another and made or drawn payable to the one impersonated and endorsed by a
                              Third Party other than such one impersonated; and

                        (c)   any payroll check, payroll draft or payroll order made or drawn by such Organization
                              payable to bearer as well as to a nam
                                                                 named payee and endorsed by a Third Party other
                              than such named payee without the authority of such named payee.


          Computer Fraud Coverage Insuring Clause 5

                 5.     The Company shall pay the Parent Organization for direct loss of Money, Securities or
                        Property sustained by an Organization resulting from Computer Fraud committed by a
                        Third Party.


          Funds Transfer Fraud Coverage Insuring Clause 6

                 6.     The Company shall pay the Parent Organization for direct loss of Money or Securities
                        sustained by an Organization resulting from Funds Transfer Fraud committed by a Third
                        Party.



Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          14-02-7307 (Ed. 11/2002)                   Page 3 of 17
                                                          Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO         DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 219 of 466
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                                     Executive Protection Portfolio SM
                                                      ß«¹ ðëô îðîð ïìæîç      Crime Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëôMoney
          îðîð Orders
               ïìæîç And Counterfeit Currency Fraud Coverage Insuring Clause 7 ß«¹ ðëô îðîð ïìæîç
                 7.     The Company shall pay the Parent Organization for direct loss sustained by an
                        Organization resulting from Money Orders And Counterfeit Currency Fraud committed
                        by a Third Party.


          Credit Card Fraud Coverage Insuring Clause 8

                 8.     The Company shall pay the Parent Organization for direct loss sustained by an
                        Organization resulting from Credit Card Fraud committed by a Third Party.


          Client Coverage Insuring Clause 9

                 9.     The Company shall pay the Parent Organization for direct loss of Money, Securities or
                        Property sustained by a Client resulting from Theft or Forgery committed by an
                        Employee not in collusion with such Client’s employees.


          Expense Coverage Insuring Clause 10
                 10.    The Company shall pay the Parent Organization for:
                        (a)   Investigative Expenses resulting from any loss covered under Insuring Clauses 1
                              through 9 incurred by an Organization,
                                                       Organization, but only if such covered loss under Insuring
                              Clauses 1 through 9 is in excess of the Retention applicable to such covered loss;
                        (b)   Computer Violation Expenses resulting from any loss covered under Insuring
                              Clause 1, 5 or 9 incurred by an Organization
                                                               Organization, but only if such covered loss under
                              Insuring Clause 1, 5 or 9 is in excess of the Retention applicable to such covered
                              loss.
                        No Retention shall apply to Investigative Expenses or Computer Violation Expenses
                        covered under Insuring Clause 10.


          Definitions

                 11.    When used in this coverage section:
                        Banking Premises means the interior portion of a building occupied by, or the night
                        depository chute or safe maintained by, any bank, trust company or similar financial
                        institution.

                        Client means a customer of an Organization to whom such Organization provides goods
                        or services under written contract or for a fee.

                        Computer Fraud means the unlawful taking or the fraudulently induced transfer of Money,
                        Securities or Property resulting from a Computer Violation.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                   ß«¹ ðëô îðîð ïìæîç
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          14-02-7307 (Ed. 11/2002)                  Page 4 of 17
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 220 of 466
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                                     Executive Protection Portfolio SM
                                                      ß«¹ ðëô îðîð ïìæîç       Crime Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîçComputer System means a computer and all input, output, processing,
                                                                                ß«¹ ðëôstorage, off-line
                                                                                                off-
                                                                                                off
                                                                                         îðîð ïìæîç-line
                       media library and communication facilities which are connected to such computer, provided
                       that such computer and facilities are owned and operated or leased and operated by an
                       Organization.

                       Computer Violation means the fraudulent:
                       (a) entry of Data into or deletion of Data from a Computer System;

                       (b) change to Data elements or program logic of a Computer System, which is kept in
                           machine readable format; or

                       (c) introduction of instructions, programmatic or otherwise, which propagate themselves
                           through a Computer System,
                       directed against an Organization.

                       Computer Violation Expenses means reasonable expenses, other than an
                       Organization’s internal corporate costs (such as Salary), incurred by an Organization,
                       with the Company’s prior written consent, to reproduce or duplicate damaged or destroyed
                       Data or computer programs. If such Data or computer programs cannot be duplicated from
                       other Data or computer programs, then Computer Violation Expenses shall also include
                       reasonable costs incurred for computer time, computer programmers, technical experts or
                       consultants to restore such Data or computer programs to substantially the same level or
                       operational capability existing
                                                 sting immediately before the covered loss. Computer Violation
                       Expenses shall not include expenses incurred by any Client
                                                                               Client.

                       Credit Card Fraud means the Forgery or alteration of, on or in any written instrument
                       required in connection with any credit card issued
                                                                   is sued to an Organization or, at the request of
                       an Organization,
                          Organization, to an Employee.
                                               Employee

                       Data means a representation of information, knowledge, facts, concepts or instructions
                       which are processed and stored in a Computer System.

                       Discovery or Discovered means an Executive or Insurance Representative has
                       become aware of facts which would cause a reasonable person to assume that a loss of a
                       type covered by this coverage section has occurred or acts have taken place that may
                       subsequently result in a loss of a type covered by this coverage section. This includes
                       loss:

                       (a)   sustained prior to the inception date of any coverage under this coverage section;

                       (b)   which is within the applicable Retention as set forth in Item 3 of the Declarations for
                             this coverage section; or

                       (c)   for which the exact amount or details are unknown.

                       Discovery or Discovered shall not include knowledge acquired by an Executive or
                       Insurance Representative acting alone in a Theft or Forgery, or acting in collusion with
                       any Employee in a Theft or Forgery.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³ Employee means any:                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                    ß«¹ ðëô îðîð ïìæîç
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          14-02-7307 (Ed. 11/2002)                 Page 5 of 17
                                                        Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO           Doc 613-5        Filed 08/28/20      Page 221 of 466
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                                      Executive Protection Portfolio SM
                                                       ß«¹ ðëô îðîð ïìæîç      Crime Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                    ß«¹ ðëô îðîð ïìæîç
                        (a)   natural person while in the regular service of an Organization in the ordinary course
                              of such Organization’s business, whom such Organization compensates by Salary
                              and has the right to govern and direct in the performance of such service, including
                              any part-time, seasonal, leased or temporary employee;

                        (b)   natural person volunteer while in the regular service of an Organization in the
                              ordinary course of such Organization’s business, whom such Organization has the
                              right to govern and direct in the performance of such service;

                        (c)   Executive while performing acts within the scope of the usual duties of an
                              Employee; or

                        (d)   natural person fiduciary, trustee, administrator or other plan official, while in the
                              regular service of an ERISA Plan, who is required to be bonded by an Organization
                              in connection with such ERISA Plan by Title 1 of the Employee Retirement Income
                              Security Act of 1974, as amended.

                        ERISA Plan means any Employee Benefit Plan, Pension Benefit Plan, or Welfare Benefit
                        Plan, defined and required to be bonded under Title 1 of the Employee Retirement Income
                        Security Act of 1974, as amended, ded, which is operated solely by an Organization or jointly
                        by an Organization and a labor organization for the benefit of Employees and which
                        existed on or before the inception of this coverage section or which is created or acquired
                        after the inception off this coverage section.

                         Executive means any natural person specified below:

                        (a)   duly elected or appointed director, officer, member of the Board of Managers or
                              management committee member of an Organization chartered in the United States
                              of America;

                        (b)   in–house
                                 house general counsel of an Organization chartered in the United States of
                              America;

                        (c)   equivalent positions of (a) or (b) above in an Organization chartered in any other
                              jurisdiction anywhere in the world; or

                        (d)   a partner of an Organization while engaged in the regular service of such
                              Organization.

                        Financial Instrument means a check, draft or similar written promise, order or direction to
                        pay a sum certain in Money that is made, drawn by or drawn upon an Organization or
                        made or drawn by anyone acting as an Organization’s agent, or that is purported to have
                        been so made or drawn.

                        Forgery means the signing of the name of another natural person or organization, with the
                        intent to deceive, but does not mean a signature that includes, in whole or in part, one’s
                        own name, with or without authority, in any capacity for any purpose. Mechanically or
                        electronically produced or reproduced signatures shall be treated the same as hand-written
                        signatures.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ   Funds Transfer Fraud means fraudulent electronic, telegraphic, cable,Ì«®²»®  Ú¿´µ
                                                                                           teletype, facsimile,
    ±¾»®³¿§»®ò½±³ telephone or written instructions (other than Forgery),              ±¾»®³¿§»®ò½±³
                                                                       ), purportedly issued by an
  ß«¹ ðëô îðîð ïìæîç                                                               ß«¹ ðëô îðîð ïìæîç
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-7307 (Ed. 11/2002)                 Page 6 of 17
                                                         Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 222 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                                       Executive Protection Portfolio SM
                                                        ß«¹ ðëô îðîð ïìæîç       Crime Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîçOrganization
                    Organization,, and issued to a financial institution directing such ß«¹
                                                                                        institution to transfer,
                                                                                              ðëô îðîð transfer, pay
                                                                                                           ïìæîç
                         or deliver Money or Securities from any account maintained by such Organization at
                         such institution, without such Organization’s knowledge or consent.

                         Insurance Representative means any Employee, including a risk manager, designated to
                         represent an Insured for the purpose of effecting and maintaining insurance.

                         Insured means any Organization and, for the purposes of Insuring Clause 1, any ERISA
                         Plan or Non-ERISA Plan.

                         In Transit means being conveyed outside the Premises, from one person or place to
                         another, by an Organization within the custody of:

                         (a)    an Employee; or

                         (b)    a person duly authorized by such Organization to have custody of such Money,
                                Securities or Property.

                         Such conveyance begins immediately upon receipt of Money, Securities or Property by
                         the person(s) described in (a) or (b) above from such Organization
                                                                               Organization, and ceases
                         immediately upon delivery to the designated recipient or its agent.

                         Investigative Expenses means reasonable expenses, other than an Organization’s
                         internal corporate
                                         te costs (such as Salary
                                                           Salary),
                                                                 ), incurred by an Organization, with the
                         Company’s prior written consent, to establish the existence and amount of a covered loss.
                         Investigative Expenses shall not include expenses incurred by any Client.

                         Money means currency, coin,
                                               coin, bank notes and bullion.

                         Money Orders And Counterfeit Currency Fraud means the good faith acceptance by an
                         Organization:
                         Organization

                         (a) in exchange for merchandise, Money or services, of any post office or express money
                             order, issued or purporting to have been is
                                                                      issued by any post office or express
                             company, if such money order is not paid upon presentation; or

                         (b)    in the regular course of business, of counterfeit United States of America or
                                Canadian paper currency.

                         Non-ERISA Plan means any employee benefit plan not subject to Title 1 of the Employee
                         Retirement Income Security Act of 1974, as amended, which is operated solely by an
                         Organization or jointly by an Organization and a labor organization for the benefit of
                         Employees and which existed on or before the inception of this coverage section or which
                         is created or acquired after the inception of this coverage section.

                         Organization means any organization designated in Item 4 of the Declarations for this
                         coverage section.

                         Premises means the interior portion of a building occupied by an Organization in
                         conducting its business.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ   Property means tangible property other than Money or Securities. Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                             ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-7307 (Ed. 11/2002)                   Page 7 of 17
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 223 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                                       Executive Protection Portfolio SM
                                                        ß«¹ ðëô îðîð ïìæîç       Crime Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîçRobbery means the unlawful taking of Money, Securities or Property
                                                                                ß«¹ ðëôfrom the custody
                                                                                          îðîð   ïìæîç of
                         an Employee,, or other person (except a person acting as a watchman, porter or janitor)
                         duly authorized by an Organization to have custody of such Money, Securites or
                         Property, by violence or threat of violence, committed in the presence and cognizance of
                         such Employee or other person.

                         Safe Burglary means the unlawful taking of Money, Securities or Property, by forcible or
                         violent entry evidenced by visible marks, from a locked vault or safe located within the
                         Premises.

                         Salary means compensation an Organization pays an Employee, including bonus,
                         commission, incentive payments, and the cost of health, welfare and pension benefits.

                         Securities means negotiable and non-negotiable instruments or contracts representing
                         either Money or Property.

                         Subsidiary, either in the singular or plural, means any organization while more than fifty
                         percent (50%) of the outstanding securities or voting rights representing the present right to
                         vote for election of or to appoint directors, members of the Board of Managers, or
                         management ent committee members of such organization are owned or controlled, directly or
                         indirectly, in any combination, by one or more Organizations
                                                                         Organizations.

                         Theft means the unlawful taking of Money
                                                            Money, Securities or Property to the deprivation of:

                         (a)   an Insured, solely for
                                                   or the purposes of Insuring Clause 1; or

                         (b)   a Client,, solely for the purposes of Insuring Clause 9.

                         Third Party means a natural person other than:

                         (a)   an Employee
                                  Employee; or

                         (b)   a natural person acting in collusion with an Employee.



           Exclusions

                   12.   No coverage will be available under this coverage section for:

                         (a)   loss resulting directly or indirectly from any authorized or unauthorized trading of
                               Money, Securities or Property, whether or not in the name of an Insured and
                               whether or not in a genuine or fictitious account; provided that this Exclusion 12(a)
                               shall not apply to otherwise covered loss under Insuring Clause 1 which results in
                               improper financial gain to an Employee (such loss shall mean only the amount of
                               improper financial gain to such Employee, and shall not include Salary,
                               commissions, fees or other compensation, including but not limited to promotions and
                               raises associated with employment, paid by the Insured to such Employee);

                         (b)   loss of any trade secret, confidential processing method or other confidential
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ information of any kind;                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
                    (c) loss due to Theft or Forgery committed by a partner of an Organization
                                                                                      Organization, , whether
    ±¾»®³¿§»®ò½±³       acting alone or in collusion with others; provided that, if such ±¾»®³¿§»®ò½±³
                                                                                         Theft
                                                                                         Theft or Forgery would
  ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëô îðîð ïìæîç
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-7307 (Ed. 11/2002)                  Page 8 of 17
                                                          Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 224 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                                       Executive Protection Portfolio SM
                                                        ß«¹ ðëô îðîð ïìæîç      Crime Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç otherwise be covered under Insuring Clause 1 or 9, this Exclusion
                                                                               ß«¹ ðëô12(c)
                                                                                        îðîðshall not
                                                                                              ïìæîç
                             apply to the extent coverage under this coverage section is excess of the amount of
                             such partner’s percentage ownership of such Organization, on the day immediately
                             preceding the date of Discovery, multiplied by such Organization’s total assets as
                             reflected in such Organization’s most recent audited financial statements;

                       (d)   loss or damage due to declared or undeclared war, civil war, insurrection, rebellion,
                             revolution, military, naval or usurped power, governmental intervention, expropriation
                             or nationalization, or any act or condition incident to any of the foregoing;

                       (e)   loss or damage due to nuclear reaction, nuclear radiation or radioactive
                             contamination, or any act or condition incident to any of the foregoing;

                       (f)   loss of income not realized as the result of a covered loss;

                       (g)   indirect or consequential loss or damage of any kind; provided that this Exclusion
                             12(g) shall not apply to otherwise covered Investigative Expenses and Computer
                             Violation Expenses under Insuring Clause 10;

                      (h)    fees, costs or expenses incurred or paid:

                             (i)     as a result of the reconstitution of Data if an Organization knowingly used
                                     illegal copies of programs;

                             (ii)    to render the Data usable by replacement processing equipment;

                             (iii)   to design, update or improve software or programs or to perfect their ope
                                                                                                           operation
                                     or performance; or

                             (iv)    as a result of an alteration in Data held on magnetic media due to the effect of
                                     magnetic fields, their incorrect use or the obsolescence of the computer or its
                                     facilities;

                      (i)    fees, costs or expenses incurred or paid in defending or prosecuting any legal
                             proceeding or claim; provided that this Exclusion 12(i) shall not apply to the coverage
                             provided under Subsection 22 Legal Expenses Extension;

                       (j)   loss or damage due to fire; provided that this Exclusion 12(j) shall not apply
                             to:

                             (i)     loss of Money or Securities; or

                             (ii)    damage to any safe or vault caused by the application of fire thereto for the
                                     purposes of Safe Burglary;

                      (k)    loss due to an Insured knowingly having given or surrendered Money,
                             Securities or Property in any exchange or purchase with a Third Party;
                             provided that this Exclusion 12(k) shall not apply to otherwise covered loss
                             under Insuring Clause 7 or otherwise covered loss of Property under
                             Insuring Clause 5;
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ   (l)                                                               Ì«®²»®
                        loss sustained by one Insured to the advantage of any other Insured
                                                                                    Insured;; Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                             ß«¹ ðëô îðîð ïìæîç
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          14-02-7307 (Ed. 11/2002)                   Page 9 of 17
                                                          Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 225 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                                       Executive Protection Portfolio SM
                                                        ß«¹ ðëô îðîð ïìæîç       Crime Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç(m) loss of or damage to Money, Securities or Property whileß«¹
                                                                                 in theðëô
                                                                                        custody
                                                                                           îðîðofïìæîç
                              any bank, trust company, similar recognized place of safe deposit, armored
                              motor vehicle company or any person who is duly authorized by an
                              Organization to have custody of such Money, Securities or Property;
                              provided that this Exclusion 12(m) shall not apply to the extent that coverage
                              under this coverage section is excess of the amount recovered or received
                              by such Organization under:

                              (i)     such Organization’s contract, if any, with, or insurance carried by, any
                                      of the foregoing; or

                              (ii)    any other insurance or indemnity in force which would cover the loss in whole
                                      or in part; or

                        (n)   loss or damage due to Theft, Forgery, Computer Fraud, Funds Transfer Fraud,
                              Money Orders And Counterfeit Currency Fraud, Credit Card Fraud or other
                              fraudulent, dishonest or criminal act (other than Robbery or Safe Burglary)
                              committed by any authorized representative of an Insured, whether acting alone or in
                              collusion
                                ollusion with others; provided that this Exclusion 12(n) shall not apply to otherwise
                              covered loss under Insuring Clause 1 or 9 resulting from Theft or Forgery committed
                              by an Employee acting in collusion with such authorized representative.

                  13.   No coverage will be available under Insuring Clause 1 or 9 for:

                        (a)   loss caused by any agent, broker, factor, commission merchant, consignee,
                              contractor, independent contractor, subcontractor or other similar
                              representative; or

                        (b)   loss caused by an Empl
                                                Employee
                                                    oyee which is sustained by an Insured:

                              (i)     after an Executive or Insurance Representative becomes aware of a
                                      Theft, Forgery or other fraudulent, dishonest or criminal act committed
                                      by such Employee while employed with or in the service of an
                                      Insured;

                              (ii)    after an Executive or Insurance Representative becomes aware of a
                                      Theft, Forgery or other fraudulent, dishonest or criminal act, involving
                                      Money, Securities or other property valued at twenty-five thousand
                                      dollars ($25,000) or more, committed by such Employee prior to
                                      employment or service with an Insured; or

                              (iii)   more than sixty (60) days following the termination of such Employee.

                  14.   No coverage will be available under Insuring Clause 2 or 3 for:

                        (a)   loss or damage due to Forgery, Computer Fraud, Funds Transfer Fraud,
                              Money Orders And Counterfeit Currency Fraud or Credit Card Fraud; or

                        (b)   loss of or damage to Money, Securities or Property while in the mail or in the
                              custody of a carrier for hire other than an armored motor vehicle company.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ
                15. No
                15.                                                                         Ì«®²»®
                     o coverage will be available under Insuring Clause 2, 3, 5, or 6 for loss      Ú¿´µ as a
                                                                                               or damage
    ±¾»®³¿§»®ò½±³ result of a kidnap, ransom or other extortion payment (as distinct from±¾»®³¿§»®ò½±³
                                                                                             Robbery))
                                                                                             Robbery
  ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-7307 (Ed. 11/2002)                  Page  1
                                                           100 of 17
                                                            Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                        Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 226 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                                         Executive Protection Portfolio SM
                                                          ß«¹ ðëô îðîð ïìæîç       Crime Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîçsurrendered to any person as a result of a threat to do bodily harm to any
                                                                                      ß«¹  ðëôperson or a
                                                                                               îðîð ïìæîç
                          threat to do damage to any property.

                   16.    No coverage will be available under Insuring Clause 4 for loss due to Forgery or
                          alteration of any registered or coupon obligation issued or purported to have been
                          issued by an Insured, or any coupon whether attached or detached.

                   17     No coverage will be available under Insuring Clause 5 for loss caused by a Third
                          Party which is sustained by an Organization sixty (60) days or more after an
                          Organization becomes aware of a Computer Fraud or other fraudulent, dishonest
                          or criminal act committed by such Third Party.

                   18.    No coverage will be available under Insuring Clause 8 for loss caused by any forgery or
                          alteration of, on or in any written instrument; provided that this Exclusion 18 shall not apply
                          if:

                          (a)   the provisions, conditions and other terms under which the involved credit
                                card was issued were fully complied with; and

                          (b)   an Organization is legally liable to the issuer of such credit card for such loss.

                   19.    No coverage will be available under this coverage section for:

                          (a)   loss unless sustained by an Insured prior to the termination of this coverage
                                section as to such Insured,
                                                   Insured, and Discovered and written notice thereof is
                                given to the Company within sixty (60)
                                                                  (60) days following such termination;

                          (b)   loss unless sustained prior to the termination of any Insuring Clause or any
                                particular coverage offered under any Insuring Clause, and Discovered and
                                written notice thereof is given to the Company within sixty (60) days following
                                such termination; or

                          (c)   loss unless sustained prior to the termination of this coverage section in its
                                entirety, and Discovered and written notice thereof is given to the Company
                                within sixty (60) days following such termination;

                          provided that in no event will coverage be available under this coverage section for such
                          loss if such loss is covered under any renewal or replacement of this coverage section or
                          any Insuring Clause or any particular coverage offered under any Insuring Clause.


           Ownership

                   20.    Solely for the purposes of Insuring Clauses 1 through 8, the Company’s liability
                          under this coverage section will apply only to Money, Securities or Property
                          owned by the Organization or for which the Organization is legally liable, or held
                          by the Organization in any capacity whether or not the Organization is liable;
                          provided that:

Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ unless
                    (a) the Company’s liability will not apply to damage to the Premises      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                     the
      Ì«®²»® Ú¿´µ       Organization is the owner    of such Premises  or is legally liable for such damage; or
                                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-7307 (Ed. 11/2002)                   Page  11  of 17
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 227 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                                        Executive Protection Portfolio SM
                                                         ß«¹ ðëô îðîð ïìæîç       Crime Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç(b) with respect to Insuring Clause 1, the Company’s liability will
                                                                                    ß«¹ notðëô
                                                                                            apply to Money
                                                                                               îðîð  Money,
                                                                                                      ïìæîç,
                              Securities or Property of a Client.

                        Solely for the purposes of Insuring Clause 9, the Company’s liability under this coverage
                        section will apply only to Money, Securities or Property owned by a Client, which is held
                        by the Organization in any capacity or for which the Organization is legally liable.


           ERISA Plan
                  21.   Solely with respect to loss sustained by an ERISA Plan, payment by the Company for
                        covered loss to the Parent Organization shall be held by such Parent Organization for
                        the use and benefit of the ERISA Plan sustaining such loss.

                        Solely with respect to loss sustained by an ERISA Plan:

                        (a)   Insuring Clause 1 is amended to read in its entirety as follows:

                              The Company shall pay the Parent Organization for direct loss of Money,
                              Securities or Property sustained by an ERISA Plan resulting from a fraudulent or
                              dishonest act committed by an Employee acting alone or in collusion with others.

                        (b)   The words “sixty (60) days” are deleted from Exclusion 19 of this coverage section,
                              wherever they appear in such Exclusion, and the words “one (1) year” are substituted
                              in place thereof.

                        No Retention shall apply to loss sustained by an ERISA Plan covered under this coverage
                        section.


           Legal Expenses Extension

                  22.   In addition to the Limits of Liability set forth in the Declarations for this coverage section,
                        the Company shall pay the Paren
                                                      Parent Organization for:

                        (a)   As a result of loss covered under Insuring Clause 4, reasonable court costs and
                              attorneys’ fees incurred and paid, with the Company’s prior written consent, in
                              defending an Organization or an Organization’s bank in any legal proceeding
                              brought against it to enforce payment of a Financial Instrument;

                        (b)   As a result of loss covered under Insuring Clause 8, reasonable court costs and
                              attorneys’ fees incurred and paid, with the Company’s prior written consent, in
                              defending an Organization in any legal proceeding brought against it to enforce
                              payment of a written instrument, required in connection with any credit card.


           Changes in Exposure

                  23.   If before or during the Policy Period any Organization:
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ
                    (a) acquires securities or voting rights in another organization        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     or creates another
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® aÚ¿´µ
                        organization, which as a result of such acquisition or creation becomes    Subsidiary;
                                                                                                   Subsidiary
    ±¾»®³¿§»®ò½±³       or                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                 ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-7307 (Ed. 11/2002)                  Page  12  of 17
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 228 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                                         Executive Protection Portfolio SM
                                                          ß«¹ ðëô îðîð ïìæîç        Crime Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                         ß«¹ ðëô îðîð ïìæîç
                          (b)   acquires another organization by merger into or consolidation with such
                                Organization such that such Organization is the surviving entity,

                          then coverage shall be provided for such acquired organization or new Subsidiary after the
                          effective date of such acquisition or creation.

                          If the total revenues of any such acquired organization or new Subsidiary exceed ten
                          percent (10%) of the total revenues of the Parent Organization (as reflected in the most
                          recent audited consolidated financial statements of such organization and the Parent
                          Organization, respectively, as of the date of such acquisition or creation), the Parent
                          Organization shall give written notice of such acquisition or creation to the Company as
                          soon as practicable, but in no event later than sixty (60) days after the date of such
                          acquisition or creation, together with such information as the Company in its sole discretion
                          may require and shall pay any reasonable additional premium required by the Company. If
                          the Parent Organization fails to give such notice within the time specified in the preceding
                          sentence, or fails to pay the additional premium required by the Company, coverage for
                          such acquired organization or new Subsidiary shall be null and void from the date of such
                          acquisition or creation. Coverage for such acquired organization or new Subsidiary shall
                          be subject to such h additional or different limitations, conditions, provisions or other terms as
                          the Company in its sole discretion may require.


             Liability For Prior Losses

                    24.   In the event of loss sustained prior to the inception date of this coverage section, prior to
                          the effective date of coverage for any additional insureds or prior to the effective date of
                          any coverage added by endorsement, which would otherwise be covered under this
                          coverage section, such prior loss shall be afforded coverage subject to the followin
                                                                                                         following:

                          (a)   an Insured or some predecessor in interest of such Insured carried a prior bond or
                                policy, which at the time such prior loss was sustained, afforded some or all of the
                                coverage of an Insuring Clause under this coverage section applicable to such pr  prior
                                loss;

                          (b)   such coverage continued without interruption from the time such prior loss was
                                sustained until the inception date or effective date(s) as described above;

                          (c)   such prior loss was first Discovered by an Insured after the time allowed for
                                discovery under the last such policy; and

                          (d)   some or all of the coverage of an Insuring Clause under this coverage section would
                                be applicable to such prior loss.

                  If such prior bond or policy carried by the Insured or predecessor in interest of such
                  Insured was issued by the Company or its affiliates, such prior bond or policy shall
                  terminate as of the inception of this coverage section and such prior bond or policy shall not
                  cover any loss not discovered and noticed to the Company prior to the inception of this
                  coverage section.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                  The Insured shall neither be entitled to a separate recovery ofØ×ÙØÔÇ  the limitsÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                    of each policy in
      Ì«®²»® Ú¿´µ force   at the time any  part of the prior loss  was  sustained, nor shall the  Insured
                                                                                                Ì«®²»® Ú¿´µ be entitled
                  to recover the sum of the limits of liability
                                                            bility of any such policies. The Company’s maximum
    ±¾»®³¿§»®ò½±³ liability for such prior loss shall not exceed the lesser of the limit of liability
                                                                                              ±¾»®³¿§»®ò½±³
                                                                                                      of the policy in
   ß«¹ ðëô îðîð ïìæîç                                                                          ß«¹ ðëô îðîð ïìæîç
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            14-02-7307 (Ed. 11/2002)                   Page  13  of 17
                                                              Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 229 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                                        Executive Protection Portfolio SM
                                                         ß«¹ ðëô îðîð ïìæîç      Crime Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîçforce at the time such prior loss was sustained, or the applicable ß«¹
                                                                                       Limit ðëô
                                                                                             of Liability
                                                                                                  îðîð as   set
                                                                                                          ïìæîç
                         forth in tthe Declarations for this coverage section.


           Limits of Liability and Retention

                   25.   Subject to Subsection 24 Liability for Prior Losses, the Company shall only be liable for loss
                         sustained by an Insured during the Policy Period.

                         The Company’s maximum liability for each loss shall not exceed the Limit of Liability
                         applicable to such loss, as set forth in Item 2 of the Declarations for this coverage section,
                         regardless of the number of Insureds sustaining such loss.

                         The Company’s maximum liability shall not exceed the Limit of Liability:

                         (a)   Applicable to Insuring Clause 1 as set forth in Item 2(A) of the Declarations for this
                               coverage section: for all loss resulting from any act or any series of acts committed
                               by the same Employee or in which the same Employee is concerned or implicated,
                               regardless of whether such act or series of acts was committed before or during the
                               Policy Period;

                         (b)   Applicable to Insuring Clause 2 as set forth in Item 2(B) of the Declarations for this
                               coverage section: for all loss resulting from any act, casualty or event, any series of
                               related acts, casualties or events, or any act or series of acts committed by the same
                               Third Party or in which the same Third Party is concerned or implicated, regardless
                               of whether such act, casualty or event or series of acts, casualties or events was
                               committed or occurred before or during the Policy Period;

                         (c)   Applicable to Insuring Clause 3 as set forth in Item 2(C) of the Declarations for this
                               coverage section: for all loss resulting
                                                              resulting from any act, casualty or event, any series of
                               related acts, casualties or events, or any act or series of acts committed by the same
                               Third Party or in which the same Third Party is concerned or implicated, regardless
                               of whether such act, casualty or ev
                                                                 event or series of acts, casualties or events was
                               committed or occurred before or during the Policy Period;

                         (d)   Applicable to Insuring Clause 4 as set forth in Item 2(D) of the Declarations for this
                               coverage section: for all loss resulting from any act or series of acts committed by the
                               same Third Party or in which the same Third Party is concerned or implicated,
                               regardless of whether such act or series of acts was committed before or during the
                               Policy Period;

                         (e)   Applicable to Insuring Clause 5 as set forth in Item 2(E) of the Declarations for this
                               coverage section: for all loss resulting from any act, casualty or event, any series of
                               related acts, casualties or events, or any act or series of acts committed by the same
                               Third Party or in which the same Third Party is concerned or implicated, regardless
                               of whether such act, casualty or event or series of acts, casualties or events was
                               committed or occurred before or during the Policy Period;

                         (f)
                    Applicable to Insuring Clause 6 as set forth in Item 2(F) of the Declarations for this
                    coverage section: for all loss resulting from any act, casualty or event, any series of
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ related acts, casualties or events, or any act or series ofØ×ÙØÔÇ    ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                acts committed  by the same
     Ì«®²»® Ú¿´µ                                                                       Ì«®²»® Ú¿´µ
                    Third Party or in which the same Third Party is concerned or implicated,     regardless
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-7307 (Ed. 11/2002)                   Page  14  of 17
                                                             Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 230 of 466
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                                     Executive Protection Portfolio SM
                                                      ß«¹ ðëô îðîð ïìæîç       Crime Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç of whether such act, casualty or event or series of acts, casualties
                                                                                 ß«¹ ðëôorîðîð
                                                                                           eventsïìæîç
                                                                                                  was
                             committed or occurred before or during the Policy Period;

                       (g)   Applicable to Insuring Clause 7 as set forth in Item 2(G) of the Declarations for this
                             coverage section: for all loss resulting from any act, casualty or event, any series of
                             related acts, casualties or events, or any act or series of acts committed by the same
                             Third Party or in which the same Third Party is concerned or implicated, regardless
                             of whether such act, casualty or event or series of acts, casualties or events was
                             committed or occurred before or during the Policy Period;

                       (h)   Applicable to Insuring Clause 8 as set forth in Item 2(H) of the Declarations for this
                             coverage section: for all loss resulting from any act, casualty or event, any series of
                             related acts, casualties or events, or any act or series of acts committed by the same
                             Third Party or in which the same Third Party is concerned or implicated, regardless
                             of whether such act, casualty or event or series of acts, casualties or events was
                             committed or occurred before or during the Policy Period;

                       (i)   Applicable to Insuring Clause 9 as set forth in Item 2(I) of the Declarations for this
                             coverage section: for all loss resulting from any act or any series of acts committed
                             by the same Employee or in which the same Employee is concerned or implicated,
                             regardless of whether such act or series of acts was committed b   before or during the
                             Policy Period; or

                       (j)   Applicable to Insuring Clause 10 as set forth in Item 2(J) of the Declarations for this
                             coverage section: for all Investigative Expenses or Computer Violation Expenses
                             resulting from any applicable covered loss.

                       If a loss is covered under more than one Insuring Clause, the maximum amount payable
                       under this coverage section shall not exceed the largest applicable Limit of Liability of any
                       such Insuring Clause.

                       The Company’s liability under this coverage section sshall apply only to that part of each
                       loss which is in excess of the applicable Retention set forth in Item 3 of the Declarations for
                       this coverage section.


           Non-Accumulation of Liability

                 26.   When there is more than one Insured, the maximum liability of the Company for loss
                       sustained by any or all Insureds shall not exceed the amount for which the Company
                       would be liable if all loss was sustained by any one Insured.

                       Regardless of the number of years this coverage remains in effect and the total premium
                       amounts due or paid, whether under this coverage section, any prior bond or policy, or any
                       renewal or replacement of this coverage section, the liability of the Company with respect
                       to any loss shall not be cumulative from year to year or from policy period to policy period.


           Proof of Loss and Legal Proceedings
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ
                27. Knowledge possessed by any Insured or Discovery shall be deemedÌ«®²»®
                27.                                                                       Ú¿´µ
                                                                                    knowledge
    ±¾»®³¿§»®ò½±³ possessed by or discovery by all Insureds.                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                           ß«¹ ðëô îðîð ïìæîç
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          14-02-7307 (Ed. 11/2002)                 Page  15  of 17
                                                          Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 231 of 466
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                                      Executive Protection Portfolio SM
                                                       ß«¹ ðëô îðîð ïìæîç       Crime Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                    ß«¹ ðëô îðîð ïìæîç
                       It is a condition prece
                                         precedent to coverage hereunder that, upon Discovery
                                                                                    Discovery,, the Parent
                       Organization will:

                       (a)   give written notice to the Company at the earliest practicable moment, and in no
                             event later than ninety (90) days after such Discovery;

                       (b)   furnish affirmative proof of loss with full particulars to the Company at the earliest
                             practicable moment, and in no event later than six (6) months after such Discovery;

                       (c)   submit to examination under oath at the Company’s request;

                       (d)   produce all pertinent records at such reasonable times and places as the Company
                             shall designate; and

                       (e)   provide full cooperation with the Company in all matters pertaining to a loss or claim.

                       The Parent Organization may not offer, as a part of any proof of loss, any computation or
                       comparison which involves in any manner a profit and loss computation or comparison.
                       The Parent Organization may offer a comparison between an Organization’s or Client’s
                       inventory records and actual physical count of its inventory to prove the amount of loss,
                       only where an Organization or Client establishes wholly apart from such comparison that
                       it has sustained a covered loss caused by an identified Employee.

                       No Insured shall institute legal proceedings
                                                        proceedings against the Company:

                       (a)   after two (2) years immediately following any Discovery
                                                                           Discovery; or

                       (b)   to recover a judgment or settlement against it or its bank resulting from Forgery,
                             Credit Card Fraud or related legal expenses as set forth in Subsection 22 Legal
                             Expenses Extension, after two (2) years immediately following the date upon which
                             such judgment shall become final or settlement was entered.


           Valuation and Foreign Currency

                 28.   The Company shall pay:

                       (a)   the least of:

                             (i)     the actual market value of lost, damaged or destroyed Securities at the closing
                                     price of such Securities on the business day immediately preceding the day
                                     on which a loss is Discovered;
                             (ii)    the cost of replacing Securities; or
                             (iii)   the cost to post a Lost Instrument Bond;

                       (b)   the cost of blank books, pages or tapes or other blank materials to replace lost or
                             damaged books of account or other records;
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ   (c) the least of:                                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                    ß«¹ ðëô îðîð ïìæîç
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          14-02-7307 (Ed. 11/2002)                  Page  16  of 17
                                                           Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                  Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 232 of 466
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                                     Executive Protection Portfolio SM
                                                      ß«¹ ðëô îðîð ïìæîç      Crime Coverage Section
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç (i)           the actual cash value of Property; or               ß«¹ ðëô îðîð ïìæîç
                            (ii)   the cost to repair or replace Property, other than precious metals, with that of
                                   similar quality and value,

                            at the time the Parent Organization complies with Subsection 27 Proof of Loss and
                            Legal Proceedings, regarding the furnishing of proof of loss;

                      (d)   the United States of America dollar value of foreign currency based on the rate of
                            exchange published in The Wall Street Journal on the day loss involving foreign
                            currency is Discovered; or

                      (e)   the United States of America dollar value of any precious metal based on the amount
                            published in The Wall Street Journal Cash Prices, Precious Metals, on the day loss
                            involving such precious metal is Discovered.


         Recoveries

               29.    Recoveries for any loss covered under this coverage section, whether effected by the
                      Company or by an Insured,, less the cost of recovery, shall be distributed as follows:

                      (a)   first, to an Insured for the amount of such loss, otherwise covered, in excess of the
                            applicable Limits of Liability;

                      (b)   second, to the Company for the amount of such loss paid to an Insured as covered
                            loss;

                      (c)   third, to an Insured for the Retention applicable to such loss;

                      (d)   fourth, to an Insured for the amount of such loss not covered under this coverage
                            section.

                      Recovery from reinsurance or indemnity of the Company shall not be deemed a recovery
                      hereunder.


         Other Insurance

               30.    If any Insured or any other party in interest in any loss covered by this coverage section
                      has any bond, indemnity or insurance which would cover such loss in whole or in part in the
                      absence of this coverage section, then this coverage section shall be null and void to the
                      extent of the amount recoverable or received under such bond, indemnity, or insurance;
                      provided that this coverage section shall cover such loss, subject to its limitations,
                      conditions, provisions and other terms, to the extent of the amount of such loss in excess of
                      the amount recoverable or received under such bond, indemnity or insurance.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                   ß«¹ ðëô îðîð ïìæîç
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        14-02-7307 (Ed. 11/2002)                  Page  17  of 17
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 233 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³ ENDORSEM ENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federalß«¹  ðëô îðîð ïìæîç
                                                                                    & Vigilant)

       Effective date of
       this endorsement: September 1, 2019                       Company: Federal Insurance Company
                                                                 Co

                                                                 Endorsement No. 1

                                                                 To be attached to and
                                                                 form a part of Policy No. 8153-1429


       Issued to: AKORN INC

         _____________________________________________________________________________________________

                                        TELEPHONE FRAUD COVERAGE ENDORSEMENT

       In consideration of the premium charged, it is agreed that:

       (1)     This coverage section is amended to include the following insuring clause:

               (11) Telephone Fraud Coverage

               The Company shall pay the Parent Organization for Telephone Fraud Financial Loss sustained by an Insured
               resulting from Remote Access Fraud.
                                            Fraud

       (2)     Item 2 of the Declarations for this coverage section is amended to include the following:

               Item 2. Insuring Clauses:                                                               Limits of Liability:

                       (K)     Insuring Clause 11 - Telephone Fraud Coverage:            $1,000,000.00

       (3)     Section 11, Definitions, of this coverage section is amended to include the following terms:

               (a)     Calling Card means a calling card access number or telephone credit card access number
                       issued by a telecommunications company which gives the Calling Card customer access to
                       and use of telecommunications services.
               (b)     Remote Access Fraud means the fraudulent infiltration and manipulation of the Insured’s
                       Telephone System from a remote location to gain access to outbound long distance
                       telephone service.
               (c)     Telephone Fraud Financial Loss means toll and line charges the Insured is responsible for
                       solely as a result of Remote Access Fraud.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            (d)   Telephone System(s) means PBX, CBX, Merlin, remote access     Ø×ÙØÔÇ     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                  (including DISA), and all
      Ì«®²»® Ú¿´µ related peripheral equipment or similar systems owned or leased by the Ì«®²»® Ú¿´µ
                                                                                         Insured for purposes
    ±¾»®³¿§»®ò½±³ of voice based telecommunications.                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                ß«¹ ðëô îðîð ïìæîç
       14-02-10647 (12/2004)                        Page 1
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 234 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³
  ß«¹ (4)    No coverage
       ðëô îðîð ïìæîç will be available under Insuring Clause (11), T
                                                                    Telephone
                                                                     elephone Fraudß«¹
                                                                                   Coverage, for: ïìæîç
                                                                                       ðëô îðîð

               (a)     loss or damage of Money, Securities or Property as a result of an extortion payment surrendered to any
                       person as a result of a threat to do damage to the Premises or Telephone System; or

               (b)     loss caused by any use of a Calling Card.

       (5)     Subsection 27, Proof of Loss and Legal Proceedings, of this coverage section is amended to include the
               following:

               With respect to Insuring Clause (11), it is a condition precedent to coverage hereunder that upon
               Discovery, the Parent Organization will give written notice to the Company at the earliest
               practicable moment, and in no event later than sixty (60) days after the billing cut-off date shown in
               the first telephone service charge bill from the telephone carrier in which Remote Access Fraud is
               documented. However, coverage shall not apply to that portion of loss sustained beginning thirty (30)
               days from the billing cut-off date shown in the first telephone service charge bill from the telephone
               carrier in which Remote Access Fraud iss documented. Upon actual knowledge of Remote Access
               Fraud the Insured shall take all reasonable steps to curtail the unauthorized use of the Telephone
               System(s) and otherwise mitigate the loss by notifying the installer(s) of the Telephone System(s)
               and the affected telephone carriers.
               Within four (4) months after such Discovery the Parent Organization shall furnish to the Company
               affirmative proof of loss with full particulars. Legal proceedings for recovery of any loss hereunder
               shall not be brought afterr the expiration of two years from the discovery of such loss.
               At the Company’s request, the Insured shall submit to examination by the Company, subscribe the
               same under oath if required, and produce for the Company’s
                                                                Company’s examination all pertinent records at such
               reasonable times and places as the Company shall designate, and shall cooperate with the Company
               in all matters pertaining to any loss or claim.



       The title and any headings in this endorsement are solely for con
                                                                     convenience and form no part of the terms and conditions of
       coverage.

       All other terms, conditions and limitations of this policy shall remain unchanged.




                                                                  Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       14-02-10647 (12/2004)                         Page 2Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 235 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³ ENDORSEM ENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federalß«¹  ðëô îðîð ïìæîç
                                                                                    & Vigilant)

       Effective date of
       this endorsement: September 1, 2019                        Company: Federal Insurance Company
                                                                  Co

                                                                  Endorsement No. 2

                                                                  To be attached to and
                                                                  form a part of Policy No. 8153-1429


       Issued to: AKORN INC

         _____________________________________________________________________________________________

                                       AMEND DEFINITION OF EXECUTIVE ENDORSEMENT

       In consideration of the premium
                                  mium charged, it is agreed that subparagraph (a) of the term Executive as defined in
       Subsection 11 Definitions of this coverage section is amended to read in its entirety as follows:

               (a)     duly elected or appointed director, officer, trustee, member of the Board of Managers or management
                       committee member of an Organization chartered in the United States of America
                                                                                                  America;




       The title and any headings in this endorsement are solely for conveni
                                                                     convenience and form no part of the terms and conditions of
       coverage.

       All other terms, conditions and limitations of this policy shall remain unchanged.




                                                                  Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
       14-02-10894 (5/2005)                          Page 1
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 236 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ENDORSEM ENT/RIDER
                                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federalß«¹  ðëô îðîð ïìæîç
                                                                                    & Vigilant)

      Effective date of
      this endorsement/rider: September 1, 2019                  Federal Insurance Company

                                                                 Endorsement/Rider No. 3

                                                                 To be attached to and
                                                                 form a part of Policy No. 8153-1429


      Issued to: AKORN INC
      _____________________________________________________________________________________________

          AMEND DEFINITION OF EMPLOYEE TO INCLUDE NON-COMPENSATED OFFICERS ENDORSEMENT

      In consideration of the premium charged, it is agreed that the definition of “Employee” as defined in Subsection 11
      Definitions of this coverage section is amended to include “Non-Compensated
                                                                       Compensated Officers” (as defined below).
                                                                                                            below)

      For purposes of this endorsement, the term “Non-Compensated
                                                           ompensated Officers
                                                                         Officers” means non-compensated dues collectors,
      shop stewards, shop chairpersons, and other directors or trustees acting as member
                                                                                    members of any committee duly elected
      or appointed by resolution of the board of directors or trustees to perform specific, as distinguished fr
                                                                                                             from general,
      directorial acts while in the service of an Organization
                                                  Organization..


      The title and any headings in this endorsement/rider
                                         endorsement/rider are solely for convenience and form no part of the terms
                                                                                                              ter   and
      conditions of coverage.

      All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                 Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      14-02-12030 (05/2006)                         Page 1Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 237 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ENDORSEM ENT/RIDER
                                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federalß«¹  ðëô îðîð ïìæîç
                                                                                    & Vigilant)

       Effective date of
       this endorsement/rider: September 1, 2019                  Federal Insurance Company

                                                                  Endorsement/Rider No. 4

                                                                  To be attached to and
                                                                  form a part of Policy No. 8153-1429


       Issued to: AKORN INC
         _____________________________________________________________________________________________

                    AMEND EMPLOYEE THEFT COVERAGE INSURING CLAUSE ENDORSEMENT

       In consideration of the premium charged, it is agreed that Insuring Clause (1), Employee Theft Coverage, of
       this coverage section is deleted and replaced with the following:

               1.      Employee Theft Coverage Insuring Clause 1

                       The Company shall pay the Parent Organization for direct loss of Money, Securities or
                       Property sustained by an Insured resulting from Theft or Forgery committed by an
                       Employee,, whether identified or not, acting al
                                                                    alone
                                                                       one or in collusion with others.



       The title and any headings in this endorsement/rider are solely for convenience and form no part of the ter
                                                                                                               terms and
       conditions of coverage.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                  Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       14-02-13300 (07/2007)                         Page 1Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                          Case 20-11177-KBO         DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 238 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                  ENDORSEM       ENT/RIDER
                                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëôCoverage
          îðîð ïìæîç                                                                ß«¹ ðëô
                  Section: Executive Protection Portfolio Crime Coverage Section (Federal     îðîð ïìæîç
                                                                                          & Vigilant)

           Effective date of
           this endorsement/rider: September 1, 2019              Federal Insurance Company

                                                                  Endorsement/Rider No. 5

                                                                  To be attached to and
                                                                  form a part of Policy No. 8153-1429


           Issued to: AKORN INC
           ____________________________________________________________________________________

                                         AMEND EXCLUSION 12(m) ENDORSEMENT

           In consideration of the premium charged, it is agreed that subparagraph (ii) of Exclusion (m), as set forth
           in Subsection 12, Exclusions, of this coverage section, is deleted and replaced with the following:

                   (ii)      any other valid and collectible insurance or indemnity in force which would cover the loss
                             in whole or in part; or



           The title and any headings in this endorsement/rider are solely for convenience and form no part of the
           terms
              ms and conditions of coverage.

           All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                      Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           14-02-16840 (04/2010)                         PageÌ«®²»®
                                                                1 Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 239 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ENDORSEM ENT/RIDER
                                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federalß«¹  ðëô îðîð ïìæîç
                                                                                    & Vigilant)

      Effective date of
      this endorsement/rider: September 1, 2019                  Federal Insurance Company

                                                                 Endorsement/Rider No. 6

                                                                 To be attached to and
                                                                 form a part of Policy No. 8153-1429


      Issued to: AKORN INC
      _____________________________________________________________________________________________


                               PRIVACY AND DATA BREACH EXCLUSIONS ENDORSEMENT

      In consideration of the premium charged, it is agreed that:

      1.      Exclusion 12(b) of this coverage section is deleted.

      2.      No coverage will be available under this coverage section for:

              (i)     loss involving the disclosure of an Insured
                                                          Insured’s’s or another entity or person’s confidential or
                      personal information while in the care, custody or control of an Insured including, but not
                      limited
                          ted to, patents, trade secrets, processing methods, customer lists, financial
                      information,
                                on, credit card information, health information
                                                                     information or any similar type of nonpublic
                      information;
              (ii)    loss involving the use of another entity or person’s confidential or personal information
                      while in the care, custody or control of an Insured including, but not limited to, patents,
                      trade secrets, processing methods, customer lists, financial information, credit card
                      information, health information
                                            nformation or any similar type of nonpublic information; or
              (iii)   fees, costs, fines, penalties or any other expenses incurred by an Insured which result,
                      directly or indirectly, from the access to or disclosure of another entity or person’s
                      confidential or personal information, including but not limited to, patents, trade secrets,
                      processing methods, customer lists, financial information, credit card information, health
                      information or any similar type of nonpublic information,

              provided, however, that the above exclusions 2(i) and 2(ii) shall not apply to loss that is otherwise
              covered under any Insuring Clause other than Insuring Clause 10, Expense Coverage.

      3.      The definition of Property in Section 11, Definitions, of this coverage section shall not include any
              Insured’s or another entity or person’s confidential or personal information


Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      14-02-19671 (08/2014)                         Page 1Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO            Doc 613-5        Filed 08/28/20     Page 240 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
      The title and any headings in this endorsement/rider are solely for convenience and form
    ±¾»®³¿§»®ò½±³                                                                              no part of the ter
                                                                                            ±¾»®³¿§»®ò½±³     terms and
      conditions of coverage.
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
        All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                   Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
        14-02-19671 (08/2014)                         Page±¾»®³¿§»®ò½±³
                                                           2
                                                         ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 241 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ENDORSEM ENT/RIDER
                                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federalß«¹  ðëô îðîð ïìæîç
                                                                                    & Vigilant)

       Effective date of
       this endorsement/rider: September 1, 2019                  Federal Insurance Company

                                                                  Endorsement/Rider No. 7

                                                                  To be attached to and
                                                                  form a part of Policy No. 8153-1429


       Issued to: AKORN INC
         _____________________________________________________________________________________________

                                              ILLINOIS AMENDATORY ENDORSEMENT

       In consideration of the premium charged, it is agreed that:

       All references in the policy to the term “spouse” or “domestic partnership” are deemed to include a party to a civil
       union or domestic partnership.

       The title and any headings in this endorsement/rider are solely for convenience and form no part of the ter
                                                                                                               terms and
       conditions of coverage.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                  Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       14-02-19844 (03/2013)                         Page 1Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 242 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ENDORSEM ENT/RIDER
                                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federalß«¹  ðëô îðîð ïìæîç
                                                                                    & Vigilant)

       Effective date of
       this endorsement/rider: September 1, 2019                  Federal Insurance Company

                                                                  Endorsement/Rider No. 8

                                                                  To be attached to and
                                                                  form a part of Policy No. 8153-1429


       Issued to: AKORN INC
         _____________________________________________________________________________________________

                            SOCIAL ENGINEERING FRAUD COVERAGE ENDORSEMENT

       In consideration of the premium charged, it is agreed that solely with respect to the coverage afforded
                                                                                                      affor    by this
       endorsement, the following shall apply:

       (1)     Item 2. and Item 3. of the Declarations of this coverage section are amended to include the following:

               Item 2.

               Insuring Clause:                                   Limit of Liability
                                                                           Liability:

               Social Engineering Fraud Coverage:                 $250,000
                                                                  $250,000

               Item 3.

               Retention: $500,000

       (2)     The following Insuring Clause is added:
                                                added

               Social Engineering Fraud Coverage Insuring Clause

               The Company shall pay the Parent Organization for loss resulting from an Organization having
               transferred, paid or delivered any Money or Securities as the direct result of Social Engineering
               Fraud committed by a person purporting to be a Vendor, Client, or an Employee who was
               authorized by the Organization to instruct other Employees to transfer Money or Securities.

       (3)     Subsection 11, Definitions, is amended to include the following terms:

             Vendor means any entity or natural person that has provided goods or services to an Organization
             under a legitimate pre-existing arrangement or written agreement. However, Vendor does not
             include any financial institution, asset manager, broker-dealer, armored motor vehicle company, or
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
             any similar entity.                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Social
              Ú¿´µ Engineering Fraud means the intentional misleading of an Employee,, through
                                                                                             Ì«®²»® Ú¿´µ
             misrepresentation of a material fact which is relied upon by an Employee, believing
    ±¾»®³¿§»®ò½±³                                                                                 it be genuine.
                                                                                          ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       14-02-21135 (06/2016)                         Page 1Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO               Doc 613-5      Filed 08/28/20    Page 243 of 466
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
      (4)   Exclusion 12(k) is deleted.
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
        (5)     Exclusion 12(n) is deleted and replaced with the following:

                (n)     loss or damage due to Theft, Forgery, Computer Fraud, Funds Transfer Fraud, Money
                        Orders And Counterfeit Currency Fraud, Credit Card Fraud, Social Engineering Fraud,
                        or other fraudulent, dishonest or criminal act (other than Robbery or Safe Burglary)
                        committed by any authorized representative of an Insured, whether acting alone or in
                        collusion with others, provided that this Exclusion 12(n) shall not apply to otherwise covered
                        loss under Insuring Clauses (1), Employee Theft Coverage, or (9), Client Coverage, resulting
                        from Theft or Forgery committed by an Employee acting alone or in collusion with such
                        authorized representative.

        (6)     Exclusion 15 is deleted and replaced with the following:

                15.     No coverage will be available under Insuring Clause 2, 3, 5, 6 or Social Engineering Fraud
                        Coverage Insuring Clausefor loss or damage as a result of a kidnap, ransom or other
                        extortion payment (as distinct from Robbery)) surrendered to any person as a result of a
                        threat to do bodily harm to any person or a threat to do damage to any property
                                                                                                property;

        (7)     No coverage will be available under Social Engineering Fraud Coverage Insuring Clause for:

                (a)     loss or damage due to Theft by an Employee
                                                          Employee, Forgery
                                                                    Forgery, Computer Fraud, Funds Transfer
                        Fraud, Money Orders and Counterfeit Currency Fraud or Credit Card Fraud;

                (b)     loss of or damage to Money or Securities while in the mail or in the custody of any carrier for
                        hire,, including but not limited to any
                                                              y armored
                                                                armored motor vehicle company;

                (c)     loss due to any investment in Securities
                                                       Securities, or ownership in any corporation, partnership, real
                        property, or similar instrument, whether or not such investment is genuine;

                (d)     loss due to the failure, malfunction
                                                 malfunction, inadequacy or illegitimacy of any product or service;

                (e)     loss due to the failure of any party to perform in whole or in part under any contract;

                (f)     loss due to the extension of any loan, credit or similar promise to pay;

                (g)     loss due to any gambling, game of chance, lottery or similar game;

                (h)     loss of or damage to any Property;

                (i)     loss due to any party’s use of or acceptance of any credit card, debit card or similar
                        instrument, whether or not genuine.

        (8)     No coverage will be available under Insuring Clauses 4, 5 and 6 for loss or damage to Money,
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            Securities or Property as a result of Social Engineering Fraud.         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
      (9)                                                                                 ±¾»®³¿§»®ò½±³
            For the purposes of this endorsement, Subsection 25. Limits of Liability and Retention is amended by
            adding the
  ß«¹ ðëô îðîð ïìæîç   following to the end of the paragraph that begins “The Company’s   maximum
                                                                                       ß«¹ ðëô îðîð  liability
                                                                                                         ïìæîç shall
                not exceed the Limit of Liability:”
                                        Liability:”:
                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                              Ì«®²»® Ú¿´µ
        14-02-21135 (06/2016)                           Page±¾»®³¿§»®ò½±³
                                                             2
                                                           ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 244 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³Applicable to the Social Engineering Fraud Insuring Clause: for all loss   or losses resulting
                                                                                          ±¾»®³¿§»®ò½±³
                  from any act, casualty or event, and series of related acts, casualties or events, or any act or
  ß«¹ ðëô îðîð ïìæîç
                  series of acts committed by one natural person or entity, or in whichß«¹
                                                                                         the ðëô
                                                                                             same îðîð
                                                                                                   groupïìæîç
                                                                                                          of
                       natural persons or entities acting together are implicated, regardless of whether such act,
                       casualty or event or series of acts, casualties or events was committed or occurred before or
                       during the Policy Period.




       The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
       conditions of coverage.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                  Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
       14-02-21135 (06/2016)                         Page±¾»®³¿§»®ò½±³
                                                          3
                                                        ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 245 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³ENDORSEMENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federal
                                                                                 ß«¹   ðëô îðîð ïìæîç
                                                                                    & Vigilant)

      Effective date of
      this endorsement: September 1, 2019                         Company: Federal Insurance Company
                                                                  Co

                                                                  Endorsement No. 9

                                                                  To be attached to and
                                                                  form a part of Policy No. 8153-1429


      Issued to: AKORN INC

           _____________________________________________________________________________________________

                                        ILLINOIS AMENDATORY ENDORSEMENT
                                          TO THE CRIME COVERAGE SECTION

      In consideration of the premium charged, it is agreed that:

      1.       Subsection 30. Other Insurance of the Crime Coverage Section is amended to read as follows:


               "If any Insured or any other party in interest in any loss covered by this coverage section has any
               bond, indemnity or insurance which would cover such loss in whole or part and such bond, indemnity
               or insurance is subject to the same terms and conditions as this coverage section, then this coverage
               section shall cover its share of such loss subject to its limitations, conditions, provisions and other
               terms, in an amount equal to the proportion that the thenthen-available applicable Limit of Liability under
               this coverage section bears to the aggregate of all limits of liability of all bonds, indemnity, an
                                                                                                                and
               insurance covering such loss, whether such other bond, indemnity or insurance is stated to be
               primary, contributory, excess, contingent or otherwise. If any Insured or any other party in interest in
               any loss under this coverage section has any bond, ind   indemnity or insurance other than as described
               above which would cover such loss in whole or in part then this coverage section shall cover such
               loss, subject to its limitations, conditions, provisions and other terms, only to the extent that the
               amount of such loss is in excess of the amount of such other insurance whether such other insurance
               is stated to be primary, contributory, excess, contingent or otherwise.

      2.       The policy is deemed amended to the extent necessary to effect the purposes of this Amendatory
               Endorsement.

      The regulatory requirements set forth in this Amendatory Endorsement shall supersede and take precedence over any
      provisions of the policy or any endorsement to the policy, whenever added, that are inconsistent with or contrary to the
      provisions of this Amendatory Endorsement, unless such policy or endorsement provisions comply with the applicable
      insurance laws of the state of Illinois.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                        ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      14-02-7466 (11/2002 ed.)                       Page 1Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                   613-5    Filed 08/28/20
                                                        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                 Page 246 of 466
                                                       Ì«®²»® Ú¿´µ
                                                     ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
      All other terms, conditions and limitations of this policy shall remain unchanged.
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç




                                                             Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                ß«¹ ðëô îðîð ïìæîç
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       14-02-7466 (11/2002 ed.)                 Page 2Ì«®²»® Ú¿´µ
                                                     ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 247 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³ ENDORSEM ENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federal
                                                                                 ß«¹   ðëô îðîð ïìæîç
                                                                                    & Vigilant)

      Effective date of
      this endorsement: September 1, 2019                        Company: Federal Insurance Company
                                                                 Co

                                                                 Endorsement No. 10

                                                                 To be attached to and
                                                                 form a part of Policy No. 8153-1429


      Issued to: AKORN INC

        _____________________________________________________________________________________________

                                             DELETE EXCLUSION 17 ENDORSEMENT

      In consideration of the premium charged, it is agreed that Exclusion 17 of this coverage section is deleted.



      The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
      coverage.

      All other terms, conditions and limitations of this policy shall remain unchanged.




                                                                 Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
      14-02-8754 (8/2003)                           Page 1
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 248 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³ ENDORSEM ENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federal
                                                                                 ß«¹   ðëô îðîð ïìæîç
                                                                                    & Vigilant)

       Effective date of
       this endorsement: September 1, 2019                        Company: Federal Insurance Company
                                                                  Co

                                                                  Endorsement No. 11

                                                                  To be attached to and
                                                                  form a part of Policy No. 8153-1429


       Issued to: AKORN INC

         _____________________________________________________________________________________________

                          AMEND DEFINITION OF DISCOVERY AND EXCLUSION 13(b) ENDORSEMENT

       In consideration of the premium charged, it is agreed that:

       (1)     The term Discovery or Discovered as defined in Subsection 11 Definitions of this coverage section is amended
               to read in its entirety as follows:

               Discovery or Discovered means Risk Manager, Chief Financial Officer, General Counsel of an
               Organization has become aware of facts which would c     cause
                                                                         ause a reasonable person to assume that a
               loss of a type covered by this coverage section has occurred or acts have taken place that may
               subsequently result in a loss of a type covered by this coverage section. This includes loss:

               (a)     sustained prior to the inception date of any coverage under this coverage section;

               (b)     which is within the applicable Retention as set forth in Item 3 of the Declarations for this
                       coverage section; or

               (c)     for which the exact amount or details are unknown.

               Discovery or Discovered shall not include knowledge acquired by Risk Manager, Chief Financial Officer,
               General Counsel of an Organization acting alone in a Theft or Forgery, or acting in collusion with any
               Employee in a Theft or Forgery.

       (2)     Subparagraphs (i) and (ii) of Exclusion 13(b) of this coverage section are amended to read in their entirety as
               follows:

               (i)     after Risk Manager, Chief Financial Officer, General Counsel of an Organization
                       becomes aware of a Theft, Forgery or other fraudulent, dishonest or criminal act
                       committed by such Employee while employed with or in the service of an Insured;

               (ii)    after Risk Manager, Chief Financial Officer, General Counsel of an Organization
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ
                  becomes aware of a Theft, Forgery or other fraudulent, dishonest          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     or criminal act,
      Ì«®²»® Ú¿´µ involving Money, Securities or other property valued at twenty-five     Ì«®²»®
                                                                                 five thousand     Ú¿´µ
                                                                                                 dollars
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                 ß«¹ ðëô îðîð ïìæîç
       14-02-8820 (9/2003)                           Page 1
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 249 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³($25,000) or more, committed by such Employee prior to employment±¾»®³¿§»®ò½±³
                                                                                   or service with
                  an Insured; or
  ß«¹ ðëô îðîð ïìæîç                                                           ß«¹ ðëô îðîð ïìæîç

      The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
      coverage.

      All other terms, conditions and limitations of this policy shall remain unchanged.




                                                                 Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      14-02-8820 (9/2003)                           Page 2Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 250 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³ ENDORSEM ENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federal
                                                                                 ß«¹   ðëô îðîð ïìæîç
                                                                                    & Vigilant)

      Effective date of
      this endorsement: September 1, 2019                        Company: Federal Insurance Company
                                                                 Co

                                                                 Endorsement No. 12

                                                                 To be attached to and
                                                                 form a part of Policy No. 8153-1429


      Issued to: AKORN INC

        _____________________________________________________________________________________________

                                      AMEND DEFINITION OF EMPLOYEE ENDORSEMENT

      In consideration of the premium charged, it is agreed that the term Employee
                                                                          Employee, as defined in Subsection 11 Definitions of
      this coverage section, is amended to include any Employee while on leave for military service.




      The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
      coverage.

      All other terms, conditions and limitations of this pol
                                                          policy
                                                              icy shall remain unchanged.




                                                                 Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
      14-02-8891 (10/2003)                          Page 1
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 251 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³ ENDORSEM ENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federalß«¹  ðëô îðîð ïìæîç
                                                                                    & Vigilant)

       Effective date of
       this endorsement: September 1, 2019                       Company: Federal Insurance Company
                                                                 Co

                                                                 Endorsement No. 13

                                                                 To be attached to and
                                                                 form a part of Policy No. 8153-1429


       Issued to: AKORN INC

         _____________________________________________________________________________________________

                                              AMEND EXCLUSION 19 ENDORSEMENT

       In consideration of the premium charged, it is agreed that Exclusion 19 of this coverage section is amended to read in its
       entirety as follows:

               19.     No coverage will be available under this coverage section for:

                       (a)     loss unless sustained by an Insured prior to the termination of this coverage
                               section as to such Insured,
                                                  Insured, and Discovered and written notice thereof is
                               given to the Company within ninety (90) days following such termination;

                       (b)     loss unless sustained prior
                                                       prior to the termination of any Insuring Clause or any
                               particular coverage offered under any Insuring Clause, and Discovered and
                               written notice thereof is given to the Company within ninety (90) days
                               following such termination; or

                       (c)     loss unless sustained pr
                                                      prior to the termination of this coverage section in its
                               entirety, and Discovered and written notice thereof is given to the Company
                               within ninety (90) days following such termination;

                       provided that in no event will coverage be available under this coverage section for such loss if such loss
                       is covered under any renewal or replacement of this coverage section or any Insuring Clause or any
                       particular coverage offered under any Insuring Clause issued by the Company or by any affiliate of the
                       Company.




       The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
       coverage.

Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
       14-02-8907 (10/2004) REV.                    Page 1
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                   613-5    Filed 08/28/20
                                                        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                 Page 252 of 466
                                                       Ì«®²»® Ú¿´µ
                                                     ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
      All other terms, conditions and limitations of this policy shall remain unchanged.
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç




                                                             Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                ß«¹ ðëô îðîð ïìæîç
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       14-02-8907 (10/2004) REV.                Page 2Ì«®²»® Ú¿´µ
                                                     ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 253 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³ ENDORSEM ENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federalß«¹  ðëô îðîð ïìæîç
                                                                                    & Vigilant)

       Effective date of
       this endorsement: September 1, 2019                        Company: Federal Insurance Company
                                                                  Co

                                                                  Endorsement No. 14

                                                                  To be attached to and
                                                                  form a part of Policy No. 8153-1429


       Issued to: AKORN INC

         _____________________________________________________________________________________________

                               AMEND SUBSECTION 23 CHANGES IN EXPOSURE ENDORSEMENT

       In consideration of the premium charged, it is agreed that the first sentence of the final paragraph of Subsection 23
       Changes in Exposure of this coverage section is amended to read in its entirety as follows:

                     If the total revenues of any such acquired organization or new Subsidiary exceed twenty
                     percent (20%) of the total revenues of the Parent Organization (as reflected in the most recent
                     audited consolidated financial statements of such organization and the Parent Organization,
                     respectively, as of the date of such acquisition or creation), the Parent Organization shall give
                     written noticece of such acquisition or creation to the Company as soon as practicable, but in no
                     event later than ninety (90) days after the date of such acquisition or creation, together with
                     such information as the Company in its sole discretion may require and shall pay any
                     reasonable additional premium required by the Company.

       The remaining sentences of the final paragraph of Subsection 23 shall remain unchanged.

       The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
       coverage.

       All other terms, conditions and limitations of this policy shall remain unchanged.




                                                                  Authorized Representative

Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
       14-02-8923A (4/2007) rev.                     Page 1
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 254 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³ ENDORSEM ENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federal
                                                                                 ß«¹   ðëô îðîð ïìæîç
                                                                                    & Vigilant)

      Effective date of
      this endorsement: September 1, 2019                        Company: Federal Insurance Company
                                                                 Co

                                                                 Endorsement No. 15

                                                                 To be attached to and
                                                                 form a part of Policy No. 8153-1429


      Issued to: AKORN INC

        _____________________________________________________________________________________________

                                      AMEND VALUATION OF SECURITIES ENDORSEMENT

      In consideration of the premium charged, it is agreed that subparagraph (a) of Subsection 28 Valuation and Foreign
      Currency of this coverage section is amended to read in its entirety as follows:

              (a)     the actual market
                                    ket value of lost, damaged or destroyed Securities at the closing price of such Securities
                      on the business day immediately preceding the day on which a loss is Discovered, or the cost of
                      replacing such Securities,, whichever is less, plus the cost to post a Lost Instrument Bond;



      The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
      coverage.

      All other terms, conditions and limitations of this policy shall remain unchanged.




                                                                 Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
      14-02-8925 (11/2003)                          Page 1
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 255 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³ ENDORSEM ENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federal
                                                                                 ß«¹   ðëô îðîð ïìæîç
                                                                                    & Vigilant)

      Effective date of
      this endorsement: September 1, 2019                        Company: Federal Insurance Company
                                                                 Co

                                                                 Endorsement No. 16

                                                                 To be attached to and
                                                                 form a part of Policy No. 8153-1429


      Issued to: AKORN INC

        _____________________________________________________________________________________________

                                              AMEND EXCLUSIONS ENDORSEMENT

      In consideration of the premium charged, it is agreed that:

      (1)     Exclusion 12(j) of this coverage section is deleted.

      (2)     No coverage will be available under Insuring Clause 2 or 3 for loss or damage due to fire;
              provided that this Exclusion shall not apply to:

              (i)     loss of Money or Securities;
                                       Securities or

              (ii)    damage to any safe or vault caused by the application of fire thereto for the purposes of Safe Burglary.



      The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
      coverage.

      All other terms, conditions and limitations of this policy shall remain unchanged.




                                                                 Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
      14-02-8926 (11/2003)                          Page 1
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 256 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³ ENDORSEM ENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federal
                                                                                 ß«¹   ðëô îðîð ïìæîç
                                                                                    & Vigilant)

      Effective date of
      this endorsement: September 1, 2019                        Company: Federal Insurance Company
                                                                 Co

                                                                 Endorsement No. 17

                                                                 To be attached to and
                                                                 form a part of Policy No. 8153-1429


      Issued to: AKORN INC

        _____________________________________________________________________________________________

                                              AMEND EXCLUSIONS ENDORSEMENT

      In consideration of the premium charged, it is agreed that:

      (1)     Exclusion 12(a) of this coverage section is deleted.

      (2)     No coverage will be available under Insuring
                                                   Insuring Clause 1 or 9 of this coverage section for loss resulting directly or
              indirectly from any authorized or unauthorized trading of Money
                                                                        Money, Securities or Property, whether or not in the
              name of an Insured and whether or not in a genuine or fictitious account; provided that this Exclusion shall not
              apply to otherwise covered loss under Insuring Clause 1 or 9 which results in improper financial gain to an
              Employee (such loss shall mean only the amount of improper financial gain to such Employee, and shall not
              include Salary,, commissions, fees or other compensation, including but not limited to promotions and raises
              associated with employment, paid by the Insured to such Employee).



      The title and any headings in this endorsement are solely for convenience and for
                                                                                    form no part of the terms and conditions of
      coverage.

      All other terms, conditions and limitations of this policy shall remain unchanged.




                                                                 Authorized Representative



Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
      14-02-8927 (11/2003)                          Page 1
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 257 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³ ENDORSEM ENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federal
                                                                                 ß«¹   ðëô îðîð ïìæîç
                                                                                    & Vigilant)

      Effective date of
      this endorsement: September 1, 2019                        Company: Federal Insurance Company
                                                                 Co

                                                                 Endorsement No. 18

                                                                 To be attached to and
                                                                 form a part of Policy No. 8153-1429


      Issued to: AKORN INC

        _____________________________________________________________________________________________

                                              AMEND EXCLUSIONS ENDORSEMENT

      In consideration of the premium charged, it is agreed that:

      (1)     Exclusion 12(k) of this coverage section is deleted.

      (2)     No coverage will be available under Insuring Clause 2, 3, 4, 5, 6, or 8 for loss due to an Insured knowingly having
              given or surrendered Money, Securities or Property in any exchange or purchase with a Third Party; provided
              that this Exclusion shall not apply to otherwise covered loss of Property under Insuring Clause 5.



      The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
      coverage.

      All other terms, conditions and limitations of this policy shall remain unchanged.




                                                                 Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
      14-02-8928 (11/2003)                          Page 1
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 258 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³ ENDORSEM ENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federalß«¹  ðëô îðîð ïìæîç
                                                                                    & Vigilant)

       Effective date of
       this endorsement: September 1, 2019                        Company: Federal Insurance Company
                                                                  Co

                                                                  Endorsement No. 19

                                                                  To be attached to and
                                                                  form a part of Policy No. 8153-1429


       Issued to: AKORN INC

         _____________________________________________________________________________________________

                                       AMEND DEFINITION OF EMPLOYEE ENDORSEMENT

       In consideration of the premium charged, it is agreed that the term Employee
                                                                           Employee, as defined in Subsection 11.,
       Definitions, of this coverage section is amended to delete paragraph (a) and replace it with the following:

               (a) (i) natural person while in the regular service of an Organization in the ordinary course of such
                       Organization’s business, whom such Organization compensates by Salary and has the right to
                       govern and direct in the performance of such service, including any part
                                                                                            part-time or seasonal employee;

                   (ii) natural person while in the regular service of an Organization in the ordinary course of such
                        Organization’s business, whom such Orga Organization
                                                                      nization has the right to govern and direct in the
                        performance of such service and is assigned to perform such service by any agency furnishing
                        leased personnel or temporary personnel on a contingent or part
                                                                                      part-time basis; provided that Employee
                        shall not include
                                     lude such a natural person, and no coverage will be available under this coverage section
                        for loss caused by such a natural person, if such loss is covered under any bond, indemnity or
                        insurance held by the agency furnishing such personnel;




       The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
       coverage.

       All other terms, conditions and limitations of this policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                  Authorized Representative
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                        ß«¹ ðëô îðîð ïìæîç
       14-02-8931 (04/2008) rev.                     Page 1
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            Doc 613-5        Filed 08/28/20     Page 259 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³ ENDORSEM ENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federal
                                                                                 ß«¹   ðëô îðîð ïìæîç
                                                                                    & Vigilant)

      Effective date of
      this endorsement: September 1, 2019                        Company: Federal Insurance Company
                                                                 Co

                                                                 Endorsement No. 20

                                                                 To be attached to and
                                                                 form a part of Policy No. 8153-1429


      Issued to: AKORN INC

        _____________________________________________________________________________________________

                                      AMEND DEFINITION OF SECURITIES ENDORSEMENT

      In consideration of the premium charged, it is agreed that the term Securities
                                                                          Securities, as defined in Subsection 11 Definitions of
      this coverage section is amended to include revenue and other stamps in current use, ttokens and tickets. Securities
      does not include Money.




      The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
      coverage.

      All other terms, conditions and limitations of this policy shall
                                                                 shall remain unchanged.




                                                                 Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
      14-02-8932 (11/2003)                          Page 1
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 260 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³ ENDORSEM ENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federal
                                                                                 ß«¹   ðëô îðîð ïìæîç
                                                                                    & Vigilant)

      Effective date of
      this endorsement: September 1, 2019                        Company: Federal Insurance Company
                                                                 Co

                                                                 Endorsement No. 21

                                                                 To be attached to and
                                                                 form a part of Policy No. 8153-1429


      Issued to: AKORN INC

        _____________________________________________________________________________________________

                     AMEND MONEY ORDERS AND COUNTERFEIT CURRENCY FRAUD ENDORSEMENT

      In consideration of the premium charged, it is agreed that the term Money Orders And Counterfeit Currency Fraud, as
      defined in Subsection 11 Definitions of this coverage section, is amended to read in its entirety as follows:

              Money Orders And Counterfeit Currency Fraud means the good faith acceptance by an
              Organization:

              (a)     in exchange for merchandise, Money or services, of any post office or express money order,
                      issued or purporting to hav
                                              have
                                                 e been issued by any post office or express company, if such
                      money order is not paid upon presentation; or

              (b)     in the regular course of business, of counterfeit paper currency.

      The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
      coverage.

      All other terms, conditions and limitations of this policy shall remain unchanged.




                                                                 Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
      14-02-8933 (11/2003)                          Page 1
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 261 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³ ENDORSEM ENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federal
                                                                                 ß«¹   ðëô îðîð ïìæîç
                                                                                    & Vigilant)

      Effective date of
      this endorsement: September 1, 2019                        Company: Federal Insurance Company
                                                                 Co

                                                                 Endorsement No. 22

                                                                 To be attached to and
                                                                 form a part of Policy No. 8153-1429


      Issued to: AKORN INC

        _____________________________________________________________________________________________

                  AMEND SUBSECTION 27 PROOF OF LOSS AND LEGAL PROCEEDINGS ENDORSEMENT

      In consideration of the premium charged, it is agreed that the first sentence of Subsection 27 Proof of Loss and Legal
      Proceedings of this
                      his coverage section is amended to read in its entirety as follows:

              Knowledge possessed by Risk Manager, Chief Financial Officer, General Counsel of an Organization or
              Discovery shall be deemed knowledge possessed by or discovery by all Insureds.




      The title
           itle and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
      coverage.

      All other terms, conditions and limitations of this policy shall remain unchanged.




                                                                 Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
      14-02-9088 (12/2003)                          Page 1
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 262 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³ ENDORSEM ENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federal
                                                                                 ß«¹   ðëô îðîð ïìæîç
                                                                                    & Vigilant)

      Effective date of
      this endorsement: September 1, 2019                        Company: Federal Insurance Company
                                                                 Co

                                                                 Endorsement No. 23

                                                                 To be attached to and
                                                                 form a part of Policy No. 8153-1429


      Issued to: AKORN INC

        _____________________________________________________________________________________________

                                           AMEND EXCLUSION 12(h)(ii) ENDORSEMENT

      In consideration of the premium charged, it is agreed that subparagraph (h)(ii) of Exclusion 12 of this coverage section is
      amended to read in its entirety as follows:

              (ii)    to render Data usable by replacement processing
                                                           processing equipment;



      The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
      coverage.

      All other terms, conditions and limitations of this policy shall remain unchanged.




                                                                 Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
      14-02-9146 (2/2004)                           Page 1
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 263 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³ ENDORSEM ENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federal
                                                                                 ß«¹   ðëô îðîð ïìæîç
                                                                                    & Vigilant)

      Effective date of
      this endorsement: September 1, 2019                        Company: Federal Insurance Company
                                                                 Co

                                                                 Endorsement No. 24

                                                                 To be attached to and
                                                                 form a part of Policy No. 8153-1429


      Issued to: AKORN INC

        _____________________________________________________________________________________________

                                      AMEND DEFINITION OF EMPLOYEE ENDORSEMENT

      In consideration of the premium charged, it is agreed that the term Employee as defined in Subsection 11 Definitions of
      this coverage section is amended to include any director of an Organization while in the regular service of such
      Organization in the ordinary course of such Organization's business as an audit committee member of such
      Organization.




      The title and any headings in this endorsement are solely for convenience and form no part of tthe terms and conditions of
      coverage.

      All other terms, conditions and limitations of this policy shall remain unchanged.




                                                                 Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
      14-02-9178 (3/2004)                           Page 1
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 264 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³ ENDORSEM ENT
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federal
                                                                                 ß«¹   ðëô îðîð ïìæîç
                                                                                    & Vigilant)

      Effective date of
      this endorsement: September 1, 2019                        Company: Federal Insurance Company
                                                                 Co

                                                                 Endorsement No. 25

                                                                 To be attached to and
                                                                 form a part of Policy No. 8153-1429


      Issued to: AKORN INC

        _____________________________________________________________________________________________

                                 AMEND DEFINITION OF COMPUTER SYSTEM ENDORSEMENT

      In consideration of the premium charged, it is agreed that the term Computer System
                                                                                        System, as defined in Subsection 11
      Definitions of this coverage section, is amended to read in its entirety as follows:

              Computer System means a computer and all input, output, processing, storage, offoff-line media library and
              communication facilities which are connected to such computer, provided that such computer and facilities are:

              (a)     owned and operated by an Organization;
                                               Organization

              (b)     leased and operated by an Organization;
                                                Organization; or

              (c)     utilized by an Organization
                                     Organization.



      The title and any headings in this endorsement are solely for convenience and form no part of the terms and conditions of
      coverage.

      All other terms, conditions and limitations of this policy shall remain unchanged.




                                                                 Authorized Representative


Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
      14-02-9261 (4/2004)                            Page 1
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 265 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ENDORSEM ENT/RIDER
                                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federalß«¹  ðëô îðîð ïìæîç
                                                                                    & Vigilant)

       Effective date of
       this endorsement/rider: September 1, 2019                  Federal Insurance Company

                                                                  Endorsement/Rider No. 26

                                                                  To be attached to and
                                                                  form a part of Policy No. 8153-1429


       Issued to: AKORN INC
         _____________________________________________________________________________________________

                                       FRAUDULENT INSTRUCTIONS EXCLUSION

       In consideration of the premium charged, it is agreed that:

       No coverage will be available under Insuring Clauses 2, 3, 4, 5, and 6 for loss resulting from any transfer,
       payment or delivery of Money, Securities, or Property approved by an Employee or arising out of any
       misrepresentation received by an Employee, agent, independent contractor or other representative of the
       Insured,, whether such transfer, payment or delivery was made in good faith or as a result of trick, artifice,
       fraud or false pretenses.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       FL-261182 (07/2018)                           Page 1Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 266 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
      The title and any headings in this endorsement/rider are solely for convenience and form
    ±¾»®³¿§»®ò½±³                                                                              no part of the ter
                                                                                            ±¾»®³¿§»®ò½±³     terms and
      conditions of coverage.
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
        All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                   Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
        FL-261182 (07/2018)                           Page±¾»®³¿§»®ò½±³
                                                           2
                                                         ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 267 of 466
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ENDORSEM ENT/RIDER
                                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ Coverage
      ðëô îðîðSection:
               ïìæîç Executive Protection Portfolio Crime Coverage Section (Federalß«¹  ðëô îðîð ïìæîç
                                                                                    & Vigilant)

       Effective date of
       this endorsement/rider: September 1, 2019                Federal Insurance Company

                                                                Endorsement/Rider No. 27

                                                                To be attached to and
                                                                form a part of Policy No. 8153-1429


       Issued to: AKORN INC
       _____________________________________________________________________________________________
                                     ERISA AMENDATORY ENDORSEMENT

       In consideration of the premium charged, it is agreed that solely with respect to loss sustained by any
       ERISA Plan included as Insured, this coverage section is amended as follows:

       (1)    Subsection 21., ERISA Plan, is deleted.

       (2)    Insuring Clause 1. is deleted and replaced with the following:

              Fiduciary Dishonesty Coverage Insuring Clause 1
              The Company shall pay the Insured for loss of Money,
                                                            Money Securities,
                                                                   Securities or Property resulting directly
              from Fraud or Dishonesty committed by an Employee acting alone or in collusion with others.

       (3)    Subsection 11., Definitions,
                              Definitions is amended as follows:

              A.      The definition of Employee(s) is deleted and replaced with the following:

                      Employee(s) means any natural person while in the service of any Insured who is
                      required to be bonded by Title 1 of ERISA, including:
                      (a)     a fiduciary;
                      (b)     a trustee;
                      (c)     an administrator;
                      (d)     an officer;
                      (e)     any other natural person who handles ERISA Plan assets; or
                      (f)     any natural person described paragraphs (a) through (e) above during a period
                              not exceeding sixty (60) days following the termination of such natural person’s
                              service.
                      Provided, however, Employee shall not include any independent contractor or any agent,
                      broker, factor, commission merchant, consignee, or representative of the same general
                      character or employee thereof.

            B.    The definition of ERISA Plan is deleted and replaced
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         laced  with ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                               Ø×ÙØÔÇ    the following:
      Ì«®²»® Ú¿´µ ERISA Plan means any Employee Benefit Plan, Pension Benefit Plan, orÌ«®²»®    Ú¿´µ
                                                                                        Welfare Benefit
    ±¾»®³¿§»®ò½±³Plan, as defined under ERISA, which is operated solely by an Organization
                                                                                    ±¾»®³¿§»®ò½±³
                                                                                            or jointly by
  ß«¹ ðëô îðîð ïìæîç                                                              ß«¹ ðëô îðîð ïìæîç
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       PF-262504 (01/2019)                         Page 1Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 268 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³an Organization and a labor organization for the benefit of Employees            and which
                                                                                         ±¾»®³¿§»®ò½±³
                  existed on or before the inception of this coverage section or which is created or acquired
  ß«¹ ðëô îðîð ïìæîç
                  after the inception of this coverage section.                       ß«¹ ðëô îðîð ïìæîç

                C.     The following definitions are added:

                       ERISA means the Employee Retirement Income Security Act of 1974, as amended.

                       Fraud or Dishonesty means any intentional act of larceny, theft, embezzlement, forgery,
                       misappropriation, wrongful abstraction, wrongful conversion or willful misapplication, or
                       any other intentional fraudulent or dishonest act. Fraud or Dishonesty shall also include
                       any intentional act prohibited by Title 18, Section 1954 of the U.S. Code.

       (4)     Subsection 12., Exclusions, is deleted and replaced with the following:

               Limitations

               The Company shall not be liable for loss involving:

               (a)     the disclosure of confidential or personal information while in the care, custody or control
                       of an Insured,, including but not limited to patents, trade secrets, processing methods,
                       customer lists,
                                    s, financial information, credit card information, health information, retirement
                       or health savings account information or any similar type of non     non-public information,
                       provided that this limitation shall not apply to loss that is otherwise covered under thi this
                       coverage section caused by an Employee’s acts of Fraud or Dishonesty through the
                       use of, disclosure of or access to such confidential or personal information; or

               (b)     fees, costs, fines, penalties or any other expenses incurred by an Insured which result,
                       directly or indirectly, from the access to or disclosure of an Insured’s or another entity’s
                       or person’s confidential or personal information, including but not limited to patents, trade
                       secrets, processing methods, customer lists, financial information, credit card information,
                       health information, retirement or health savings account information or any similar type of
                       non-public information.

       (5)     Subsection 20,, Ownership, is amended to the extent that wherever the term Organization
               appears, it is deleted and replaced with Organization or ERISA Plan.

       (6)     Subsection 25., Limits of Liability and Retention, is deleted and replaced with the following:

               The Company’s maximum liability for each loss shall not exceed the Limit of Liability applicable to
               such loss, as set forth in Item 2 of the Declarations regardless of the number of Insureds
               sustaining the loss.

               The payment of any loss under this coverage section shall not reduce the liability of the Company
               for other losses whenever sustained; provided, however, that the total liability of the Company for
               all loss resulting from any act or any series of acts committed by the same Employee or in which
               the same Employee is concerned or implicated, regardless of whether such act or series of acts
               was committed before or during the Policy Period, will be treated as a single loss and the
               applicable Limit of Liability of this coverage section will apply.
               With respect to each ERISA Plan:
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            ((a)
             (a
              a)  if covered loss is sustained by any ERISA Plan which does not have any employer
      Ì«®²»® Ú¿´µ securities, the Limit of Liability applicable to such covered loss shall be
                                                                                           Ì«®²»®  Ú¿´µ of:
                                                                                              the greater
    ±¾»®³¿§»®ò½±³(1)                                                                    ±¾»®³¿§»®ò½±³
                          $1,000; or
  ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëô îðîð ïìæîç
                       (2)     ten percent (10%) of the funds handled by such ERISA Plan as of the effective
                               date of this coverage section,
                                                     section
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
       PF-262504 (01/2019)                           Page±¾»®³¿§»®ò½±³
                                                          2
                                                         ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 269 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³up to a maximum limit of liability of $500,000; or            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîðb) ïìæîç
            ((b)    if covered loss is sustained by any ERISA Plan which doesß«¹ ðëôany
                                                                              have    îðîð ïìæîç
                                                                                        employer
                      securities, the Limit of Liability applicable to such covered loss shall be the greater of:
                      (1)      $1,000; or
                      (2)      ten percent (10%) of the funds handled by such ERISA Plan as of the effective
                               date of this coverage section,
                      up to a maximum limit of liability of $1,000,000,
              provided that, in all events (i) if the Limit of Liability as set forth in Item 2 of the Declarations is
              less than the amounts set forth in paragraphs (a) or (b) above, then the applicable Limit of
              Liability shall be equal to the minimum limit of insurance as required by ERISA; or (ii) if the Limit
              of Liability as set forth in Item 2 of the Declarations equals or exceeds the amounts set forth in
              paragraphs (a) or (b) above, then the Limit of Liability shall be the Limit of Liability as set forth in
              Item 2 of the Declarations.
              No retention shall apply to loss sustained by an ERISA Plan covered under this coverage
              section.

       (7)    The following subsections are added:
              Payover

              In compliance with Title 1 of ERISA,, payment by the Company shall be held to the benefit of any
              Insured(s) sustaining a loss. If such payment is in excess of the amount of coverage required by
              ERISA for such Insured(s),, such excess shall be held for the use and benefit of any other named
              Insured(s) should such Insured(s) also Discover loss recoverable hereunder. If Money,
              Securities, and other Property of two or more Insureds is commingled, recovery hereunder for
              loss of such Money, Securities,
                                   Securities, and other Property shall be shared by such Insureds on a pro
              rata basis in accordance with thet he amount of coverage each such Insured is required to carry
              pursuant to ERISA.

              Extended Discovery Period

              This coverage section covers loss sustained prior to the termination or cancellation of this
              coverage section and Discovered:
              (a)     within twelve (12) calendar months following the termination or cancellation of this
                      coverage section in its entirety; or
              (b)     within twelve (12) calendar months following the termination or cancellation of this
                      coverage section as to any Insured,
              in accordance with Subsection 11., Termination of Policy or Coverage Section, of the General
              Terms and Conditions Section.
              Provided that this Extended Discovery Period terminates immediately upon the effective date of
              any other insurance obtained which replaces the coverage afforded by this coverage section in
              an amount no less than the minimum amount required under ERISA and provides coverage for
              loss sustained prior its effective date.



Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Termination
              Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³
             This coverage section shall terminate as to any Employee and no coverage will be available for
  ß«¹ ðëô îðîð
             lossïìæîç
                  caused by such Employee:                                         ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
       PF-262504 (01/2019)                           Page±¾»®³¿§»®ò½±³
                                                          3
                                                        ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 270 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
            (a)
    ±¾»®³¿§»®ò½±³ immediately upon Discovery by any Executive or Insurance Representative
                                                                                   ±¾»®³¿§»®ò½±³ (not in
                  collusion with such Employee)) of any fraudulent or dishonest act on the part of such
  ß«¹ ðëô îðîð ïìæîç
                  Employee while in the service of any Insured;                  ß«¹ ðëô îðîð ïìæîç

               (b)     after an Executive or Insurance Representative becomes aware of any fraudulent or
                       dishonest act by such Employee involving Money, Securities or Property valued at
                       twenty-five thousand dollars ($25,000) or more, committed prior to such Employee’s
                       service with any Insured; or

               (c)     more than sixty (60) days following the termination of service to any Insured of such
                       Employee.


       The title and any headings in this endorsement/rider are solely for convenience and form no part of the terms and
       conditions of coverage.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                  Authorized Representative




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
       PF-262504 (01/2019)                           Page±¾»®³¿§»®ò½±³
                                                          4
                                                        ß«¹ ðëô îðîð ïìæîç
                  Case 20-11177-KBO      Doc 613-5        Filed 08/28/20           Page 271 of 466
                                                  Ì«®²»® Ú¿´µ
                                                ±¾»®³¿§»®ò½±³
                                               ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³    ALLIED WORLD NATIONAL ASSURANCE COMPANY
                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                    ß«¹ ðëô îðîð ïìæîç

                      EXCESS DIRECTORS & OFFICERS LIABILITY INSURANCE
                                  FOLLOWING FORM POLICY
                                                            POLICY NUMBER: 0307-5817
                                                            RENEWAL OF: 0307-5817

        NOTICE: EXCEPT TO SUCH EXTENT AS MAY OTHERWISE BE PROVIDED HEREIN, THE
        COVERAGE OF THIS POLICY IS GENERALLY LIMITED TO LIABILITY FOR ONLY THOSE
        CLAIMS THAT ARE FIRST MADE AGAINST THE INSUREDS DURING THE POLICY PERIOD AND
        REPORTED IN WRITING TO THE INSURER PURSUANT TO THE TERMS HEREIN. PLEASE READ
        THE POLICY CAREFULLY AND DISCUSS THE COVERAGE THEREUNDER WITH YO UR
        INSURANCE AGENT OR BROKER.

        NOTICE: THE LIMIT OF LIABILITY AVAILABLE TO PAY JUDGMENTS OR SETTLEMENTS
        SHALL BE REDUCED BY AMOUNTS INCURRED FOR DEFENSE COSTS. AMOUNTS INCURRED
        FOR DEFENSE COSTS SHALL BE APPLIED AGAINST THE R
                                                       RETENTION
                                                         ET      AMOUNT.

        NOTICE: THE INSURER DOES NOT ASSUME ANY DUTY
                                                   YTTO
                                                      O DEFEND.
        _____________________________________________________________________________________
                                            DECLARATIONS

        ITEM 1:    NAMED INSURED: Akorn, Inc.

                   ADDRESS:          1925 W. Field Court, Suite 300
                                     Lake Forest, IL 60045

        ITEM 2:    POLICY PERIOD:            From: June 1, 2017 To: June 1, 2018
                                             (12:01 a.m. Standard Time at the address stated in Item 1)


        ITEM 3: LIMIT OF LIABILITY:           $10,000,000
                                              aggregate for all coverages combined (including Defense Costs)

                   EXCESS OF TOTAL
                   UNDERLYING LIMITS OF:      $10,000,000


        ITEM 4: UNDERLYING POLICIES AND INSURERS:

                   Primary Policy:
        Insurer                      Policy Number                  Limits            Policy Period
        XL Specialty Insurance       US00075683DO17A                $10,000,000       June 1, 2017 to
        Company                                                                       June 1, 2018
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëô îðîð ïìæîç
                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                  Ì«®²»® Ú¿´µ
        DO 00020 00 (12/11)                              1
                                                ±¾»®³¿§»®ò½±³
                                              ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 272 of 466
             DECLARATIONS (continued)                    Ì«®²»® Ú¿´µ
                                                                                    POLICY NO.: 0307-5817
                                                       ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ Excess Policy(ies):                                                         Ì«®²»® Ú¿´µ
         Insurer
    ±¾»®³¿§»®ò½±³                           Policy Number                  Limits      Policy Period
                                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                    ß«¹ ðëô îðîð ïìæîç


          ITEM 5:    PENDING OR PRIOR DATE:             April 24, 2011

          ITEM 6:    PREMIUM:                          $239,000.00

          ITEM 7:     A. DISCOVERY PERIOD/EXTENDED
                         REPORTING PERIOD PREMIUM:                  100% of premium set forth in Item 6 above

                      B. DISCOVERY PERIOD/EXTENDED
                         REPORTING PERIOD:                            12 months

          ITEM 8:    ADDRESS OF INSURER FOR ALL NOTICES UNDER THIS POLICY:

                      A. Claim-Related Notices: noticeofloss@awac.com




                      B. All Other Notices:

                          1690 New Britain Ave.
                          Farmington, CT 06032



          In Witness Whereof, the Insurer has caused this policy to be executed and attested, but this policy shall
          not be valid unless countersigned by a duly authorized representative of the Insurer.




                                President                                             Asst. Secretary




                                                                           AUTHORIZED REPRESENTATIVE



Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                    ß«¹ ðëô îðîð ïìæîç
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                          Ì«®²»® Ú¿´µ
          DO 00020 00 (12/11)                                    2
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO            Doc 613-5        Filed 08/28/20      Page 273 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Endorsement
      Ì«®²»® Ú¿´µ        No.:  1                                                                              Ì«®²»® Ú¿´µ
         This endorsement, effective: June 1, 2017
    ±¾»®³¿§»®ò½±³                                                                                         ±¾»®³¿§»®ò½±³
         (at 12:01 A.M. Standard Time at the address of the Named Insured as shown in Item 1 of the Declarations)
  ß«¹ ðëôForms
           îðîðaïìæîç
                    part of Policy No.: 0307-5817                                                      ß«¹ ðëô îðîð ïìæîç
            Issued to: Akorn, Inc.
            By: Allied World National Assurance Company


                                         ILLINOIS AMENDATORY ENDORSEMENT

            This endorsement modifies insurance coverage provided under the EXCESS DIRECTORS & OFFICERS
            LIABILITY INSURANCE FOLLOWING FORM POLICY.

            A. It is understood and agreed that Paragraph B. PUNITIVE DAMAGES COVERAGE of Clause II.
               TERMS AND CONDITIONS is deleted in its entirety.

            B. It is understood and agreed that Paragraph E. REPRESENTATIONS AND WARRANTY
               STATEMENTS of Clause II. TERMS AND CONDITIONS is deleted in its entirety and replaced by
               the following:

                E. REPRESENTATIONS AND WARRANTY STATEMENTS

                    It is a condition precedent to the Insurer’s obligations under this Policy, and the Insured agrees,
                    that the Application, warranty statements, together with attachments and any other materials
                    submitted for this Policy and any Underlying Policy, which are attached to this Policy, will be
                    made a part of this Policy. The Insurer has relied on all such materials, representations and
                    information as being accurate and complete in issuing this Policy.

            C. It is understood and agreed that Paragraph H. CANCELLATION CLAUSE of Clause II. TERMS
               AND CONDITIONS is deleted in its entirety and replaced by the following:

                H. CANCELLATION CLAUSE

                    The Insured may cancel this Policy by mailing to the Insurer advance written notice of
                    cancellation, stating when the cancellation will become effective.

                    The Insurer may cancel this Policy by mailing to the Insured and the agent of record at the last
                    known addresses known by the Insurer, written notice, stating the reason for cancellation at least
                    ten (10) days prior to the effective of cancellation date if the Insurer cancels for nonpayment of
                    premium and at least thirty (30) days prior to the effective date of cancellation if the Insurer
                    cancels for any other reason.

                    If this Policy has been in effect for sixty-one (61) days or more, the Insurer may cancel this
                    Policy by mailing to the Insured at the address shown in the Declarations and the agent of record
                    at the last known address written notice, stating the reason for cancellation at least ten (10) days
                    prior to the effective date if the Insurer cancels for nonpayment of premium and sixty (60) days
                    prior to the effective date of cancellation if the Insurer cancels only for the following other
                    reasons:
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                1. The Policy was obtained through a material misrepresentation;
                1.
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
                2. Any Insured has violated any of the terms and conditions of the Policy;
  ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëô îðîð ïìæîç
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            DO 00043 12 (02/08)                               1Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 274 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                3.
      Ì«®²»® Ú¿´µ  The risk originally accepted has measurably increased;               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                     ±¾»®³¿§»®ò½±³
                4. The Insurer certifies to the Director of Insurance of the loss of reinsurance for all or a
  ß«¹ ðëô îðîð ïìæîç                                                               ß«¹ ðëô îðîð ïìæîç
                      substantial part of the underlying risk; or

                  5. The Director of Insurance determines that the continuation of the Policy could place the
                     Insurer in violation of Illinois Insurance Laws.

                  A U. S. Post Office proof of mailing will be sufficient proof of notice. This proof of mailing will
                  be maintained by the Insurer. The effective date of cancellation stated in the notice will become
                  the end of the Policy Period. If this Policy is cancelled, the Insurer will send the Insured any
                  premium refund due. If the Insurer cancels, the refund will be pro rata. If the Insured cancels,
                  the refund may be less than pro rata. Premium adjustment may be made either at the time
                  cancellation is effected or as soon as practicable after cancellation becomes effective, but
                  payment or tender of unearned premium is not a condition of cancellation.

           D. It is understood and agreed that the following are added to Clause II. TERMS AND CONDITIONS:

                  NONRENEWAL

                  If the Insurer decides not to renew this Policy, the Insurer will mail written notice of nonrenewal,
                  to the Insured and the agent of record at the last known mailing addresses known by the Insurer,
                  stating the reason for nonrenewal at least sixty (60) days before the expiration date of the Policy.
                  A U. S. Post Office proof of mailing will be sufficient proof of notice. This proof of mailing will
                  be maintained by the Insurer.

                  BANKRUPTCY

                  The bankruptcy or insolvency of the Insured will not relieve the Insurer from liability under this
                  Policy.


           ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.




                                                                AUTHORIZED REPRESENTATIVE




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           DO 00043 12 (02/08)                              2Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 275 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Endorsement
      Ì«®²»® Ú¿´µ        No.: 2                                                                     Ì«®²»® Ú¿´µ
         This endorsement, effective: June 1, 2017
    ±¾»®³¿§»®ò½±³                                                                                 ±¾»®³¿§»®ò½±³
         (at 12:01 a.m. Standard Time at the address of the Named Insured as shown in Item 1 of the Declarations)
  ß«¹ ðëôForms
          îðîðaïìæîç
                   part of Policy No.: 0307-5817                                              ß«¹ ðëô îðîð ïìæîç
           Issued to: Akorn, Inc.
           By: Allied World National Assurance Company


                                       STATE AMENDATORY INCONSISTENCY


           It is understood and agreed that in the event that there is an inconsistency between a state amendatory
           attached to this Policy and any term or condition of this Policy, then where permitted by law, the Insurer
           shall apply those terms and conditions of either the amendatory or the Policy which are more favorable to
           the Insured.


           ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.




                                                                AUTHORIZED REPRESENTATIVE




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                    ß«¹ ðëô îðîð ïìæîç
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           DO 00042 00 (03/07)                             1Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 276 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Endorsement
      Ì«®²»® Ú¿´µ         No.: 3                                                                              Ì«®²»® Ú¿´µ
         This endorsement, effective: June 1, 2017
    ±¾»®³¿§»®ò½±³                                                                                          ±¾»®³¿§»®ò½±³
         (at 12:01 a.m. Standard Time at the address of the Named Insured as shown in Item 1 of the Declarations)
  ß«¹ ðëôForms
          îðîðaïìæîç
                   part of Policy No.: 0307-5817                                                       ß«¹ ðëô îðîð ïìæîç
            Issued to: Akorn, Inc.
            By: Allied World National Assurance Company


                                          DELETE REPRESENTATIONS CLAUSE AND
                                              FOLLOW PRIMARY POLICY

            It is understood and agreed that Clause II, TERMS AND CONDITIONS, is amended by deleting
            paragraph E., REPRESENTATIONS AND WARRANTY STATEMENTS, in its entirety.

            It is further understood and agreed that this Policy shall follow any representations and warranty terms of
            the Primary Policy.


            All other terms and conditions of this Policy remain unchanged.




                                                                               AUTHORIZED REPRESENTATIVE




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                              Ì«®²»® Ú¿´µ
            DO 00252 00 (09/09)                             ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                        Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                           613-5    Filed 08/28/20
                                                                ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                             Page 277 of 466
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Endorsement
      Ì«®²»®   Ú¿´µ No.: 4                                                                         Ì«®²»® Ú¿´µ
         This  endorsement, effective: June 1, 2017
    ±¾»®³¿§»®ò½±³                                                                                ±¾»®³¿§»®ò½±³
         (at 12:01 a.m. Standard Time at the address stated in Item 1 of the Declarations)
  ß«¹ ðëôForms
          îðîðaïìæîç
                   part of Policy No.: 0307-5817                                               ß«¹ ðëô îðîð ïìæîç
             Issued to: Akorn, Inc.
             By: Allied World National Assurance Company


                           DELETE ALTERNATIVE DISPUTE RESOLUTION PROCESS CLAUSE


             It is understood and agreed that Clause II., TERMS AND CONDITIONS, is amended by deleting
             paragraph I., ALTERNATIVE DISPUTE RESOLUTION PROCESS, in its entirety.




             All other terms and conditions of this Policy remain unchanged.




                                                                                 AUTHORIZED REPRESENTATIVE




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                  Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                           ß«¹ ðëô îðîð ïìæîç
                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
             DO 00253 00 (01/10)                                Ì«®²»® Ú¿´µ
                                                              ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
                        Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                           613-5    Filed 08/28/20
                                                                ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                             Page 278 of 466
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Endorsement
      Ì«®²»®   Ú¿´µ No.: 5                                                                         Ì«®²»® Ú¿´µ
         This  endorsement, effective: June 1, 2017
    ±¾»®³¿§»®ò½±³                                                                                ±¾»®³¿§»®ò½±³
         (at 12:01 a.m. Standard Time at the address stated in Item 1 of the Declarations)
  ß«¹ ðëôForms
          îðîðaïìæîç
                   part of Policy No.: 0307-5817                                               ß«¹ ðëô îðîð ïìæîç
             Issued to: Akorn, Inc.
             By: Allied World National Assurance Company


                                         AMEND DECLARATIONS PAGE:
                            DELETE DISCOVERY PERIOD/EXTENDED REPORTING PERIOD –
                                        FOLLOW THE PRIMARY POLICY


           It is understood and agreed that Item 7 of the Declarations, DISCOVERY PERIOD, is deleted in its
           entirety.

           It is further understood and agreed that this Policy shall follow the discovery period or extended reporting
           period provisions of the Primary Policy.




          All other terms and conditions of this Policy remain unchanged.




                                                                                 AUTHORIZED REPRESENTATIVE




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                  Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                           ß«¹ ðëô îðîð ïìæîç
                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
             DO 00261 00 (01/10)                                Ì«®²»® Ú¿´µ
                                                              ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 279 of 466
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Endorsement
      Ì«®²»® Ú¿´µ         No.:  6                                                                              Ì«®²»® Ú¿´µ
         This endorsement, effective: June 1, 2017
    ±¾»®³¿§»®ò½±³                                                                                          ±¾»®³¿§»®ò½±³
         (at 12:01 a.m. Standard Time at the address of the Named Insured as shown in Item 1 of the Declarations)
  ß«¹ ðëôForms
           îðîðaïìæîç
                    part of Policy No.: 0307-5817                                                       ß«¹ ðëô îðîð ïìæîç
            Issued to: Akorn, Inc.
            By: Allied World National Assurance Company


                                            DELETE CANCELLATION CLAUSE AND
                                               FOLLOW PRIMARY POLICY

            It is understood and agreed that Clause II, TERMS AND CONDITIONS, is amended by deleting
            paragraph H., CANCELLATION CLAUSE, in its entirety.

            It is further understood and agreed that this Policy shall follow the cancellation provisions of the Primary
            Policy.


            All other terms and conditions of this Policy remain unchanged.




                                                                   AUTHORIZED REPRESENTATIVE




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                        ß«¹ ðëô îðîð ïìæîç
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            DO 00295 00 (06/11)                               Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 280 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Endorsement
      Ì«®²»® Ú¿´µ         No.: 7                                                                              Ì«®²»® Ú¿´µ
         This endorsement, effective: June 1, 2017
    ±¾»®³¿§»®ò½±³                                                                                          ±¾»®³¿§»®ò½±³
         (at 12:01 a.m. Standard Time at the address of the Named Insured as shown in Item 1 of the Declarations)
  ß«¹ ðëôForms
          îðîðaïìæîç
                   part of Policy No.: 0307-5817                                                       ß«¹ ðëô îðîð ïìæîç
            Issued to: Akorn, Inc.
            By: Allied World National Assurance Company


                                    AMEND LOSS PROVISIONS CLAUSE –
                     FAILURE TO COOPERATE IS NOT IMPUTED TO OTHER INSURED PERSONS

            It is understood and agreed that Clause II, TERMS AND CONDITIONS, is amended by deleting
            paragraph D. 3., LOSS PROVISIONS, in its entirety and replacing it with the following:

                    3. The Insured shall provide the Insurer with such information, assistance and
                       cooperation as the Insurer may reasonably request and as shall be in the Insured’s
                       power to provide and shall do nothing that may prejudice the Insurer’s position or
                       potential rights of recovery. The failure of any insured person under this Policy to
                       comply with this paragraph shall not impair the rights of any other insured person
                       under this Policy.


            All other terms and conditions of this Policy remain unchanged.




                                                                  AUTHORIZED REPRESENTATIVE




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            DO 00299 00 (06/11)                               Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 281 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Endorsement
      Ì«®²»® Ú¿´µ       No.: 8                                                                      Ì«®²»® Ú¿´µ
         This endorsement, effective: June 1, 2017
    ±¾»®³¿§»®ò½±³                                                                                ±¾»®³¿§»®ò½±³
         (at 12:01 a.m. Standard Time at the address of the Named Insured as shown in Item 1 of the Declarations)
  ß«¹ ðëôForms
          îðîðaïìæîç
                  part of Policy No.: 0307-5817                                               ß«¹ ðëô îðîð ïìæîç
           Issued to: Akorn, Inc.
           By: Allied World National Assurance Company


                                 AMEND POLICY TO RECOGNIZE LOSS PAYMENT BY
                                   EXCESS DIC INSURER OR ANY OTHER PARTY -
                                    DELETE ‘ NO BROADER THAN UNDERLYING’


           It is understood and agreed that Clause I, INSURING CLAUSE, is deleted and replaced with the
           following:

             I. INSURING CLAUSE

                 The Insurer shall pay the individuals and entities insured under the Primary Policy (also
                 referred to herein as the “Insured”) for Loss after exhaustion by payments of all applicable
                 underlying limits by either the Underlying Insurers as specified in Item 4 of the Declarations,
                 the Insureds, any insurer under a difference-in-conditions policy written as specifically excess
                 over the Limit of Liability provided by this Policy and/or any other party, subject to:

                 A. the terms and conditions of the Primary Policy as in effect the first day of the Policy Period;

                 B. the Limit of Liability as stated in Item 3 of the Declarations; and

                 C. the terms and conditions of, and the endorsements attached to, this Policy.

           It is further understood and agreed that paragraphs F. 2. and F. 3., FOLLOWING FORM, of Clause II,
           TERMS AND CONDITIONS, are deleted and replaced with the following:

             2. In the event of the depletion of the limits of liability of the Underlying Policy(ies) solely as a
                result of payment of losses covered thereunder, by the Underlying Insurers, the Insureds, any
                insurer under a difference-in-conditions policy written as specifically excess over the Limit of
                Liability provided by this Policy and/or any other party, this Policy shall, subject to the Limit of
                Liability set forth in Item 3 of the Declarations and to the other terms of this Policy, continue to
                apply for subsequent Losses as excess insurance over the amount of insurance remaining under
                such Underlying Policies. In the event of the exhaustion of all of the limits of liability of such
                Underlying Policy(ies) solely as a result of payment of losses as described in this paragraph, the
                remaining limits available under this Policy shall, subject to the Limit of Liability as set forth in
                Item 3 of the Declarations and to the other terms of this Policy, continue for subsequent Losses
                as primary insurance and any retention specified in the Underlying Policy shall be imposed
                under this Policy.

          3. The Insurer’s obligations under this Policy shall not be increased, expanded or otherwise
              changed, nor shall the Insurer drop down for any reason, including but not limited to the
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
              receivership, insolvency, or inability or refusal to pay of any Underlying Insurer, the
      Ì«®²»® Ú¿´µ
              cancellation of any Underlying Policy or the existence of a sub-limit ofÌ«®²»®    liabilityÚ¿´µ
                                                                                                          in any
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
              Underlying Policy. In the event of the receivership, insolvency, or inability or refusal to pay of
   ß«¹ ðëô îðîð ïìæîç                                                                        ß«¹ ðëô îðîð ïìæîç
           DO 00303 00 (06/11)
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 282 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
              any
      Ì«®²»® Ú¿´µ Underlying   Insurer, or the cancellation of any  Underlying  Policy, the Insured,
                                                                                               Ì«®²»®any insurer
                                                                                                        Ú¿´µ
              under
    ±¾»®³¿§»®ò½±³   a difference-in-conditions  policy written as specifically excess over the Limit of Liability
                                                                                            ±¾»®³¿§»®ò½±³
              provided by this Policy and/or any other party, may pay any losses otherwise payable under
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
                 such Underlying Policy and such payments shall be deemed to apply toward exhaustion of the
                 limits of liability of the Underlying Policy for purposes of coverage under this Policy. In the
                 event a sub-limit of liability exists in the Underlying Policy, any payments of Loss that are
                 subject to such a sub-limit shall be deemed to apply toward exhaustion of the limits of liability
                 of the Underlying Policy for purposes of coverage under this Policy.



           All other terms and conditions of this Policy remain unchanged.




                                                                AUTHORIZED REPRESENTATIVE




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
           DO 00303 00 (06/11)
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 283 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            Endorsement
      Ì«®²»® Ú¿´µ           No.:  9                                                                        Ì«®²»® Ú¿´µ
            This endorsement, effective: June 1, 2017
    ±¾»®³¿§»®ò½±³                                                                                       ±¾»®³¿§»®ò½±³
            (at 12:01 A.M. Standard Time at the address of the Named Insured as shown in Item 1 of the Declarations)
  ß«¹ ðëô îðîð
            Formsïìæîç
                     a part of Policy No.: 0307-5817                                                  ß«¹ ðëô îðîð ïìæîç
                Issued to: Akorn, Inc.
                By: Allied World National Assurance Company


                                          AMEND PENDING OR PRIOR DATE


                It is understood and agreed that Item 5 of the Declarations, PENDING OR PRIOR
                DATE, is deleted in its entirety and replaced with the following:


                    ITEM 5:      PENDING OR PRIOR DATE:

                                (a)     April 24, 2011 as respects the $5,000,000 Limit of Liability Excess of
                                       Total Underlying Limits of $10,000,000.

                                (b)     April 24, 2011 as respects the $5,000,000 Limit of Liability Excess of
                                       Total Underlying Limits of $15,000,000, but solely as respects any claim
                                       under Insuring Agreement A of the Primary Policy.

                                (c)    June 1, 2014 as respects the $5,000,000 Limit of Liability Excess of Total
                                       Underlying Limits of $15,000,000, but solely as respects any claim under
                                       Insuring Agreements B and C of the Primary Policy.




                All other terms and conditions of this Policy remain unchanged.



                                                                       AUTHORIZED REPRESENTATIVE




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                AI Manu A
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 284 of 466
                                                     Ì«®²»® Ú¿´µ
                                                   ±¾»®³¿§»®ò½±³
                                      POLICYHOLDER
                                                 ß«¹DISCLOSURE
                                                     ðëô îðîð ïìæîç           STATEMENT
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                  UNDER THE                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                      TERRORISM RISK INSURANCE ACT                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëôThe Insured
          îðîð  ïìæîçis hereby notified that under the federal Terrorism Risk Insurance
                                                                                    ß«¹Act,
                                                                                         ðëôasîðîð
                                                                                               amended,
                                                                                                   ïìæîç(the
           "Act"), the Insured has a right to purchase insurance coverage for losses arising out of an Act of
           Terrorism, as defined in Section 102(1) of the Act: The term “act of terrorism” means any act that is
           certified by the Secretary of the Treasury in consultation with the Secretary of Homeland Security and the
           Attorney General of the United States to be an act of terrorism; to be a violent act or an act that is
           dangerous to human life, property, or infrastructure; to have resulted in damage within the United States,
           or outside of the United States in case of certain air carriers or vessels or the premises of a United States.
           mission; and to have been committed by an individual or individuals as part of an effort to coerce the
           civilian population of the United States or to influence the policy or affect the conduct of the United
           States Government by coercion. The Insured should read the Act for a complete description of its
           coverage. The decision to certify or not to certify an event as an Act of Terrorism covered by this law is
           final and not subject to review.

           The Insured should know that where coverage is provided by this policy for losses caused by a Certified
           Act of Terrorism may be partially reimbursed by the United States Government under a formula
           established by federal law. However, the insured’s policy may contain other exclusions that might affect
           coverage, such as an exclusion for nuclear events. Under the formula, the United States generally
           reimburses 85% through 2015; 84% beginning on January 1, 2016; 83% beginning on January 1, 2017;
           82% beginning on January 1, 2018; 81% beginning on January 1, 2019; and 80% beginning on January 1,
           2020 of covered terrorism losses exceeding the statutorily established deductible that must be met by the
           Insurer, and which deductible is based on a percentage of the Insurer’s direct earned premiums for the
           year preceding the Act of Terrorism

           Be advised that the Terrorism Risk Insurance Act, as amended, contains a $100 billion cap on all losses
           resulting from Certified Acts of Terrorism. If aggregate insured losses attributable to Certified Acts of
           Terrorism exceed $100 billion in a calendar year the United States Government shall not make any
           payment for any portion of the amount of such loss that exceeds $100 billion. If aggregate insured losses
           attributable to Acts of Terrorism exceed $100 billion in a Program Year and the Insurer has met its
           deductible under the Act, the Insurer shall not be liable for payment of any portion of the losses that
           exceeds $100 billion, and in such case, insured losses up to that amount are subject to pro rata allocation
           in accordance with procedures established by the Secretary of the Treasury.

           Coverage for “insured losses” as defined in the Act is subject to the coverage terms, conditions, amounts
           and limits in this policy applicable to losses arising from events other than Acts of Terrorism.

           Please indicate the selection of the Insured below.

           _____     The Insured hereby elects to purchase coverage in accordance with the Act for a premium of
                     $0.00.

           _____     The Insured hereby rejects coverage and accepts reinstatement of the exclusion in accordance
                     with the Act.

                                                             Akorn, Inc.
           Signature of Insured
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                             0307-5817
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
         Print/Title
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
           Date
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                             Ì«®²»® Ú¿´µ
           DO 00014 00 (01/15)                             ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 285 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîçALLIED WORLD NATIONAL ASSURANCE COMPANY
                                                         ß«¹ ðëô îðîð ïìæîç

                           EXCESS DIRECTORS & OFFICERS LIABILITY INSURANCE
                                       FOLLOWING FORM POLICY

            In consideration of premium paid and subject to the Declarations and Endorsements made a part hereof
            and the terms, conditions and limitations set forth herein and therein, ALLIED WORLD NATIONAL
            ASSURANCE COMPANY (herein referred to as the “Insurer”), agrees as follows:

            I. INSURING CLAUSE

                The Insurer shall pay the individuals and entities insured under the Primary Policy (also referred to
                herein as the “Insured”) for Loss after exhaustion by payments of all applicable underlying limits by
                either the Underlying Insurers as specified in Item 4 of the Declarations or the Insureds, subject to:

                A. the terms and conditions of the Primary Policy as in effect the first day of the Policy Period;

                B. the Limit of Liability as stated in Item 3 of the Declarations; and

                C. the terms and conditions of, and the endorsements attached to, this Policy.

                Notwithstanding the above, this Policy shall not provide coverage broader than that provided by any
                Underlying Policy listed in Item 4 of the Declarations, or any policy issued by any participating quota
                share insurer, unless such broader coverage is specifically agreed to by the Insurer herein or in a
                written endorsement attached hereto.

            II. TERMS AND CONDITIONS

                A. DEFINITIONS

                     Terms defined in the Primary Policy are used in this Policy with the meaning assigned to them in
                     the Primary Policy unless otherwise indicated.

                     “Defense Costs” shall have the same meaning as the following defined term in the Primary
                     Policy: Defense Costs; Defense Expenses; or Claims Expenses.

                B. PUNITIVE DAMAGES COVERAGE

                     This Policy shall cover punitive damages to the same extent punitive damages are covered under the
                     Primary Policy.

                C.   PENDING OR PRIOR EXCLUSION

                This Policy shall follow any exclusion in the Primary Policy regarding pending or prior litigation,
                aadministrative,
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔdministra     regulatory or other proceedings, investigations, demands,
                                                                                        ands, suits,
                                                                                        Ø×ÙØÔÇsuitsÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                    , orders,
                                                                                                      orders, decrees
                                                                                                               decrees or
                                                                                                                       or
                 jjudgments.
                   u         The applicable date for determining whether any such matter is “pending
                                                                                                 ending or
                                                                                                         or prior”
                                                                                                            prior for the
      Ì«®²»® Ú¿´µ                                                                                 Ì«®²»® Ú¿´µ
                  purpose
                  purp
                   ur     of such exclusion in this Policy shall be the Pending or Prior Date set
                                                                                              seet forth
                                                                                                   f rt
                                                                                                   forth in
                                                                                                         i Item
                                                                                                            I    5 of the
    ±¾»®³¿§»®ò½±³ Declarations.
                  D ec                                                                        ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð ïìæîç                                                                        ß«¹ ðëô îðîð ïìæîç
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                              Ì«®²»® Ú¿´µ
            DO 00022 00 (09/07)                               1
                                                            ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO           Doc 613-5        Filed 08/28/20      Page 286 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
            D. LOSS PROVISIONS
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
                   1. This Policy shall follow the notice of claim provisions of the Primary Policy, except as stated
                      otherwise herein.

                   2. Notice hereunder shall be given to the Insurer at the address indicated in Item 8 of the
                      Declarations.

                   3. The Insured shall provide the Insurer with such information, assistance and cooperation as the
                      Insurer may reasonably request and as shall be in the Insured’s power to provide and shall do
                      nothing that may prejudice the Insurer’s position or potential rights of recovery.

                   4. The Insurer shall maintain full and complete claims control as respects its portion of any
                      claims or Losses arising under this Policy. Only those settlements, stipulated judgments and
                      Defense Costs which have been consented to by the Insurer, which consent shall not be
                      unreasonably withheld, shall be recoverable as Loss under the terms of this Policy. The
                      Insurer shall be entitled to effectively associate in the defense and the negotiation of any
                      settlement of any claim.

               E. REPRESENTATIONS AND WARRANTY STATEMENTS

                   It is a condition precedent to the Insurer’ss obligations under this Policy, and the Insured agrees,
                   that all Applications, warranty statements, together with attachments and any other materials
                   submitted for this Policy and any Underlying Policy, shall be deemed attached to and made a part
                   of this Policy. The Insurer has relied on all such materials, representations and information as
                   being accurate and complete in issuing this Policy.

               F. FOLLOWING FORM

                   1. This Policy, except as herein stated, is subject to all terms, conditions, agreements and
                      limitations of the Primary Policy in all respects as in effect on the date hereof. The Insured
                      shall furnish to the Insurer copies of all proposed rewrites or changes by endorsement or
                      otherwise to the Primary Policy. The Insured agrees that should any change to the Primary
                      Policy be made by rewrite, endorsement or otherwise, this Policy shall not be changed
                      without the prior written consent of the Insurer, which consent shall be at the sole discretion
                      of the Insurer. It is further agreed that should any change of this Policy be consented to by
                      the Insurer, then the premium hereon may be adjusted accordingly.

               2. In the event of the depletion of the limits of liability of the Underlying Policy(ies) solely as a
                  result of payment of losses covered thereunder, by the Underlying Insurers and/or the
                  Insureds, this Policy shall, subject to the Limit of Liability set forth in Item 3 of the
                  Declarations and to the other terms of this Policy, continue to apply for subsequent Losses as
                  excess insurance over the amount of insurance remaining under such Underlying Policy. In
                  the event of the exhaustion of all of the limits of liability of such Underlying Policy(ies)
                  solely as a result of payment of losses covered thereunder, by the Underlying Insurers and/or
                  the Insureds, the remaining limits available under this Policy shall, subject to the Limit of
                  Liability as set forth in Item 3 of the Declarations and to the other terms of this Policy,
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                  continue for subsequent Losses as primary insurance and any retention specified in the
     Ì«®²»® Ú¿´µ Underlying Policy shall be imposed under this Policy.                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð ïìæîç                                                                      ß«¹ ðëô îðîð ïìæîç
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
           DO 00022 00 (09/07)                              2
                                                          ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 287 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                3.
      Ì«®²»® Ú¿´µ  The  Insurer’s  obligations under this  Policy  shall not be increased,  expanded   or otherwise
                                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³  changed,  nor  shall the Insurer drop  down   for any  reason, including±¾»®³¿§»®ò½±³to the
                                                                                             but not limited
                   receivership, insolvency, or inability or refusal to pay of any Underlying Insurer, the
  ß«¹ ðëô îðîð ïìæîç                                                                    ß«¹ ðëô îðîð ïìæîç
                        cancellation of any Underlying Policy or the existence of a sub-limit of liability in any
                        Underlying Policy. In the event of the receivership, insolvency, or inability or refusal to pay
                        of any Underlying Insurer, or the cancellation of any Underlying Policy, the Insured may pay
                        any losses otherwise payable under such Underlying Policy and such payments by the Insured
                        shall be deemed to apply toward exhaustion of the limits of liability of the Underlying Policy
                        for purposes of coverage under this Policy. In the event a sub-limit of liability exists in the
                        Underlying Policy, any payments of Loss that are subject to such a sub-limit shall be deemed
                        to apply toward exhaustion of the limits of liability of the Underlying Policy for purposes of
                        coverage under this Policy.

               G. CANCELLATION OF UNDERLYING POLICY

                    The Insured shall give notice to the Insurer as soon as practicable of the cancellation of any
                    Underlying Policy.

                    In the event any Underlying Policy shall be cancelled by the insurer thereon (other than for non-
                    payment of premium), this Policy shall continue in full force and effect for the remainder of the
                    Policy Period and the Insurer shall be liable to the same extent that it would have been liable if
                    such Underlying Policy had remained in effect.

               H. CANCELLATION CLAUSE

                    This Policy shall follow the cancellation terms of the Primary Policy except that in the event the
                    Insurer cancels this Policy for non-payment of premium, this Policy shall be void as of the
                    inception date of the Policy Period.

               I.   ALTERNATIVE DISPUTE RESOLUTION PROCESS

                    Any and all disputes or differences which may arise under this Policy, whether arising before or
                    after termination of this Policy, including any determination of the amount of Loss or the
                    formation and validity of this Policy, shall be subject to the alternative dispute resolution process
                    (“ADR”) set forth in this clause.

                    Either the Insurer or the Insureds may elect the type of ADR discussed below; provided,
                    however, that the Insureds shall have the right to reject the Insurer’s choice of ADR
                    at any time prior to its commencement, in which case the Insureds’ choice of ADR
                    shall control.

             The Insurer and Insureds agree that there shall be two choices of ADR: (1) non-binding mediation
             administered by the American Arbitration Association, in which the Insurer and Insureds shall try
             in good faith to settle the dispute by mediation under or in accordance with its then-prevailing
             Commercial Mediation Rules; or (2) arbitration submitted to the American Arbitration
             Association under or in accordance with its then-prevailing Commercial Arbitration Rules, in
             which the arbitration panel shall be composed of three disinterested individuals. In either
             mediation or arbitration, the mediator(s) or arbitrators shall have knowledge of the legal,
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
             corporate management, or insurance issues relevant to the matters in dispute.
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
                The mediator(s) or arbitrators shall also give due consideration to the general principles of the
   ß«¹ ðëô îðîð ïìæîç                                                                 ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                             Ì«®²»® Ú¿´µ
           DO 00022 00 (09/07)                               3
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 288 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                law
      Ì«®²»® Ú¿´µ   of the state where   the Named  Insured is incorporated  in the construction or interpretation
                                                                                               Ì«®²»®   Ú¿´µ       of
                the
    ±¾»®³¿§»®ò½±³   provisions   of this  Policy; provided, however,  that  the  terms, conditions,  provisions
                                                                                            ±¾»®³¿§»®ò½±³        and
                exclusions of this Policy are to be construed in an even-handed fashion in the manner most
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
                    consistent with the relevant terms, conditions, provisions or exclusions of the Policy. In the event
                    of arbitration, the decision of the arbitrators shall be final and binding and provided to both
                    parties, and the arbitrators' award shall not include attorneys’ fees or other costs. In the event of
                    mediation, either party shall have the right to commence a judicial proceeding; provided,
                    however, that no such judicial proceeding shall be commenced until the mediation shall have
                    been terminated and at least one-hundred-twenty (120) days shall have elapsed from the date of
                    the termination of the mediation. In all events, each party shall share equally the expenses of the
                    ADR.

                    Either choice of ADR may be commenced in New York, New York; Atlanta, Georgia; Chicago,
                    Illinois; Denver, Colorado; or in the state indicated in Item 1 of the Declarations as the address
                    for the Named Insured. The first Named Insured shall act on behalf of all Insureds in selection of
                    the ADR in accordance with this clause.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                             Ì«®²»® Ú¿´µ
            DO 00022 00 (09/07)                              4
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                      613-5    Filed 08/28/20
                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 289 of 466
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Endorsement
      Ì«®²»® Ú¿´µ        No.: 10                                                                    Ì«®²»® Ú¿´µ
         This endorsement, effective: June 1, 2018
    ±¾»®³¿§»®ò½±³                                                                                 ±¾»®³¿§»®ò½±³
         (at 12:01 a.m. Standard Time at the address of the Named Insured as shown in Item 1 of the Declarations)
  ß«¹ ðëôForms
          îðîðaïìæîç
                   part of Policy No.: 0307-5817                                              ß«¹ ðëô îðîð ïìæîç
           Issued to: Akorn, Inc.
           By: Allied World National Assurance Company

                                                AMEND POLICY PERIOD

          It is understood and agreed that Item 2 of the Declarations, POLICY PERIOD, is deleted in its entirety
          and replaced with the following:


            ITEM 2.        POLICY PERIOD:          From: June 1, 2017 To: September 1, 2019
                                                   (12:01 a.m. standard time at the address stated in Item 1)

           It is further understood and agreed that any claim(s) made during the Policy Period or the amended or
           extended Policy Period shall be subject to the one aggregate Limit of Liability stated in Item 3 of the
           Declarations.


           Additional Premium: $746,875.00


           ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.




                                                                AUTHORIZED REPRESENTATIVE




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                        ß«¹ ðëô îðîð ïìæîç
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           DO 00001 00 (03/07)                             1
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                        Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                           613-5    Filed 08/28/20
                                                                ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                             Page 290 of 466
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Endorsement
      Ì«®²»®   Ú¿´µ No.: 11                                                                        Ì«®²»® Ú¿´µ
         This  endorsement, effective: June 1, 2018
    ±¾»®³¿§»®ò½±³                                                                                ±¾»®³¿§»®ò½±³
         (at 12:01 a.m. Standard Time at the address stated in Item 1 of the Declarations)
  ß«¹ ðëôForms
          îðîðaïìæîç
                   part of Policy No.: 0307-5817                                               ß«¹ ðëô îðîð ïìæîç
             Issued to: Akorn, Inc.
             By: Allied World National Assurance Company


                             FOLLOW FORM OF SPECIFIED TERMS OF PRIMARY POLICY


             It is understood and agreed that this Policy shall follow the following terms, conditions or endorsements
             of the Primary Policy:

             Endorsement #44 – Convert Policy To Run-Off Upon Happening Of Specific Event – Form # DO 80 493
             08 08

             All other terms and conditions of this Policy remain unchanged.




                                                                    AUTHORIZED REPRESENTATIVE




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                  Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                           ß«¹ ðëô îðîð ïìæîç
                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
             DO 00281 00 (01/10)                                Ì«®²»® Ú¿´µ
                                                              ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
                        Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                           613-5    Filed 08/28/20
                                                                ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                             Page 291 of 466
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Endorsement
      Ì«®²»®   Ú¿´µ No.: 12                                                                        Ì«®²»® Ú¿´µ
         This  endorsement, effective: June 1, 2018
    ±¾»®³¿§»®ò½±³                                                                                ±¾»®³¿§»®ò½±³
         (at 12:01 a.m. Standard Time at the address stated in Item 1 of the Declarations)
  ß«¹ ðëôForms
          îðîðaïìæîç
                   part of Policy No.: 0307-5817                                               ß«¹ ðëô îðîð ïìæîç
             Issued to: Akorn, Inc.
             By: Allied World National Assurance Company


                                              PREMIUM IS “ FULLY EARNED” AND
                                               POLICY IS NON-CANCELLABLE


             It is understood and agreed that the premium set forth in Item 6 of the Declarations shall be fully earned
             as of June 1, 2018.

             It is further understood and agreed that this Policy may not be canceled by the Insured or the Insurer;
             however, the Insurer may cancel solely in the event of non-payment of the premium.




             All other terms and conditions of this Policy remain unchanged.




                                                                                 AUTHORIZED REPRESENTATIVE




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                  Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                           ß«¹ ðëô îðîð ïìæîç
                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
             DO 00284 00 (01/10)                                Ì«®²»® Ú¿´µ
                                                              ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO               DocØ×ÙØÔÇ
                                                            613-5    Filed 08/28/20
                                                                 ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                   Page 292 of 466
                                                                Ì«®²»® Ú¿´µ
                                                                       Endurance American Insurance Company
                                                              ±¾»®³¿§»®ò½±³
                                                             ß«¹ ðëô îðîð ïìæîç
                                                                                                                    Wilmington, DE
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                             ±¾»®³¿§»®ò½±³
           FOLLOW
  ß«¹ ðëô îðîð ïìæîçFORM EXCESS MANAGEMENT LIABILITY INSURANCE
                                                            ß«¹DECLARATIONS
                                                                ðëô îðîð ïìæîç

           NOTICE: PLEASE READ CAREFULLY. This Policy shall follow all the terms and conditions of the Followed
           Form except as stated herein. Terms defined in the Followed Form are used herein with the meaning
           assigned to them in the Followed Form unless otherwise indicated.


           POLICY NUMBER:                               DOX10007587102


           Item 1.       Named Insured:                 Akorn, Inc.
                         Address:                       1925 West Field Court
                                                        Suite 300
                                                        Lake Forest, IL 60045

           Item 2.       Policy Period:                 From: June 01, 2017                     To: June 01, 2018
                                                        (12:01 AM Standard Time on both dates at the address of the Named Insured
                                                        noted above.)

           Item 3.       Limit of Liability:
                         (including defense costs) $ 10,000,000 excess of $ 20,000,000

           Item 4.       Pending & Prior            $5M Excess of $20M - 06/01/2014
                         Litigation Date:           $5M excess of $25M - 08/04/2015
                         This policy follows the pending & prior litigation exclusion in the Followed Form, except that
                         the applicable date in such exclusion shall be the date indicated in this Item 4.

           Item 5.       Premium:                       $ 143,220

           Item 6.       Producer:                      Arthur J. Gallagher Risk Management Services, Inc.
                         Address:                       300 South Riverside Plaza, Suite 1900
                                                        Chicago, IL 60606

           Item 7.       A. Underlying Policy(ies):
                                 Insurer               Policy Number              Limit of Liability             Attachment
                        XL Specialty Insurance        US00075683DO17A              $ 10,000,000                    Primary
                        Company
                        Allied World National            0307-5817                 $ 10,000,000                  $10,000,000
                        Assurance Company


                         B. Followed Form:
                                 Insurer               Policy Number              Limit of Liability             Attachment
                        XL Specialty Insurance        US00075683DO17A              $ 10,000,000                    Primary
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                  Company                                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                            Ì«®²»® Ú¿´µ
          Item 8.
    ±¾»®³¿§»®ò½±³  Forms and Endorsements Effective at Inception:                                          ±¾»®³¿§»®ò½±³
                   See attached Forms and Endorsements Schedule, IL 0101.
  ß«¹ ðëô îðîð ïìæîç                                                                                     ß«¹ ðëô îðîð ïìæîç
           Policy Issuance Date:      June 14, 2017        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                   Endurance American Insurance Company
           Policy Issuance Office:    Chicago, IL                Ì«®²»® Ú¿´µ                                            EML 0001 0712
                                                               ±¾»®³¿§»®ò½±³
                                                                         Page 1
                                                             ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 293 of 466
                                                              Ì«®²»® Ú¿´µ
            FOLLOW FORM EXCESS MANAGEMENT       LIABILITY INSURANCE DECLARATIONS
                                     ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          Item 9.
      Ì«®²»® Ú¿´µ  Notice:                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³ A. Claims or Potential Claims: Endurance U.S. Insurance – Claims ±¾»®³¿§»®ò½±³
                                                 Attn: Claims Department
  ß«¹ ðëô îðîð ïìæîç                                                              ß«¹ ðëô îðîð ïìæîç
                                                          750 Third Avenue
                                                          18th Floor
                                                          New York, NY 10017
                                                          Insuranceclaims@sompo-intl.com
                                                          1-877-676-7575

                         B. All Other:                    Endurance Professional Solutions
                                                          Attn: Professional Lines Underwriting Department
                                                          750 Third Avenue
                                                          18th Floor
                                                          New York, NY 10017
                                                          USCMLFI@sompo-intl.com

           This Policy shall constitute the contract between the Insureds and the Insurer.

           The Insurer hereby causes this Policy to be signed on the Declarations page by a duly authorized
           representative of the Insurer.




                                                                                    June 14, 2017
           Authorized Representative                                                Date




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
           Policy Issuance Date:     June 14, 2017      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ          Endurance American Insurance Company
           Policy Issuance Office:   Chicago, IL              Ì«®²»® Ú¿´µ                                   EML 0001 0712
                                                            ±¾»®³¿§»®ò½±³
                                                                        Page 2
                                                          ß«¹ ðëô îðîð ïìæîç
                    Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 294 of 466
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
               FOLLOW FORM EXCESS MANAGEMENT LIABILITY INSURANCE POLICY
      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëôTHIS
          îðîðPOLICY
               ïìæîç CONTAINS CLAIMS MADE COVERAGES. READ THE ENTIREß«¹
                                                                     POLICY CAREFULLY
                                                                        ðëô îðîð ïìæîç TO
         DETERMINE YOUR RIGHTS, DUTIES AND WHAT IS AND WHAT IS NOT COVERED.
         In consideration of premium paid or payable and in reliance on all statements made and information
         furnished by the Insureds in the Application or the underwriting of this Policy, and subject to the terms,
         conditions and limitations of this Policy, Endurance American Insurance Company (herein referred to as
         the "Insurer") agrees as follows:
         I. INSURING CLAUSE
             Subject to the terms and conditions of this Policy, the Insurer shall provide to the Insureds insurance
             coverage for Claims first made during the Policy Period, including the Discovery Period if exercised.
             Liability for any covered Loss resulting from covered Claims shall attach to the Insurer only after (i)
             the insurers of the Underlying Policy(ies), the Insureds, and/or any other party shall have paid in
             legal currency the full amount of the Underlying Limit pursuant to Section II.B.1 below, and (ii) the
             Insureds shall have paid the retention or deductible, if any, applicable under the Primary Policy. The
             Insurer shall then be liable to pay only covered Loss in excess of such Underlying Limit up to its Limit
             of Liability as set forth in Item 3 of the Declarations, which shall be the maximum aggregate liability
             of the Insurer under this Policy with respect to all Claims first made in each Policy Period, including
             the Discovery Period if exercised, against all Insureds irrespective of the time of payment by the
             Insurer.
         II. TERMS AND CONDITIONS
             A. FOLLOWING FORM
                 This Policy, except as stated herein, is subject to all terms, conditions, representations and
                 limitations as contained in the Followed Form as of inception of this Policy, and to the extent
                 coverage is further limited or restricted thereby, in any other Underlying Policy(ies). In no
                 event shall this Policy grant broader coverage than would be provided by any of the Underlying
                 Policy(ies).. In the event of any conflict between the terms, conditions, and limitations of this
                 Policy and any Underlying Policy, the terms, conditions and limitations of this Policy shall
                 control.
             B. UNDERLYING POLICIES
                 1. In the event and only in the event of the erosion or exhaustion of the Underlying Limit by
                      reason of:
                      a. the insurer(s) of the Underlying Policy(ies), the Insureds, and/or any other party paying
                            in legal currency Loss covered under the respective Underlying Policy(ies); and/or
                      b. the insurer(s) of the Underlying Policy(ies) paying loss under another policy(ies) issued
                            by such underlying insurer to the Named Insured or any of its affiliates; but only to the
                            extent such Underlying Policy(ies) explicitly requires that such loss payment erodes the
                            limit of liability of such Underlying Policy(ies)ò
                      this Policy shall: (i) in the event of erosion, pay excess of the eroded Underlying Limit, and
                      (ii) in the event of exhaustion, continue in force as primary insurance; provided always that
                      in the latter event this Policy shall only pay excess of the retention or deductible, if any,
                      applicable under the Primary Policy, which retention or deductible shall be applied to any
                      subsequent Loss in the same manner as specified in the Primary Policy.
                                                                                          Policy.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                    ß«¹ ðëô îðîð ïìæîç
           Endurance American Insurance Company              Page 1 of 3                               EML 0201 0712
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 295 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                2.
      Ì«®²»® Ú¿´µ  Notwithstanding   any of the  terms  of this Policy which might be construed otherwise,
                                                                                           Ì«®²»®  Ú¿´µ     this
    ±¾»®³¿§»®ò½±³  Policy shall drop down only  in the event of erosion or exhaustion of ±¾»®³¿§»®ò½±³ as
                                                                                         the Underlying Limit
                   described above, and shall not drop down for any other reason including,
  ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëôbut not limited
                                                                                               îðîð   ïìæîç to,
                  uncollectability (in whole or in part) of any Underlying Policy(ies).. The risk of uncollectability
                  of the Underlying Policy(ies) (in whole or in part) whether because of financial impairment
                  or insolvency of an underlying insurer or for any other reason, is expressly retained by the
                  Insureds and is not in any way or under any circumstances insured or assumed by the
                  Insurer.
             3. If any Underlying Policy(ies) contains a specific grant of coverage that is subject to a
                  sublimit of liability, then coverage under this Policy shall not apply to any Claim which is
                  otherwise subject to such grant of coverage. However, any Loss paid under the Underlying
                  Policies on account of such Claim shall erode or exhaust the Underlying Limit, as provided in
                  Section II.B.1 above, for purposes of this Policy.
             4. If any Underlying Policy(ies) is canceled or terminated during the Policy Period including
                  the Discovery Period if exercised, the Insurer shall not be liable under this Policy to a greater
                  extent than it would have been had such Underlying Policy(ies) been so maintained. To the
                  extent the terms, conditions or limitations of any of the Underlying Policy(ies) are changed
                  to limit or restrict coverage, this Policy shall become subject to such changes upon the
                  effective date of the change in the Underlying Policy(ies)
                                                                         Policy(ies). To the extent the terms,
                  conditions or limitations of any of the Underlying Policy(ies) are changed to expand or
                  broaden coverage, this Policy shall become subject to such changes only if and to the extent
                  the Insurer agrees to such changes in writing and the Insureds pay any additional premium
                  reasonably required by the Insurer for such changes.
          C. NOTICE
             All notices under this Policy shall be in writing and properly addressed to the appropriate party.
             Notice to the Insureds may be given to the Named Insured at the address as shown in Item 1. of
             the Declarations. Notice to the Insurer of any Claim or potential Claim under this Policy shall be
             given to the Insurer at the address as shown in Item 9.A. of the Declarations. All other notices
             to the Insurer under this Policy shall be given to the Insurer at the address as shown in Item 9.B.
             of the Declarations.
             Any notice to the insurer of an Underlying Policy(ies) shall not constitute notice to the Insurer
             unless also given to the Insurer as provided in this Section II.C.
          D. CLAIMS PROVISIONS
             1. The Insurer may, at its sole discretion, participate in the investigation, defense or settlement
                  of any Claim or potential Claim reported to the Insurer under this Policy even if the
                  Underlying Limit has not been exhausted.
             2. No action by any other insurer shall bind the Insurer under this Policy. The Insurer shall not
                  be liable under this Policy for any settlements, stipulated judgments or defense costs to
                  which the Insurer has not consented, which consent shall not be unreasonably withheld.
          E. DISCOVERY PERIOD
             The Insureds shall have the right to elect a Discovery Period under this Policy as described in,
             and subject to the terms of, the Followed Form. The additional premium for the Discovery
             Period shall be the same percentage of this Policy's annual premium as the percentage stated in
             the Followed Form for calculating the Discovery Period premium thereunder.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                              The Discovery
                                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð ïìæîç                                                                     ß«¹ ðëô îðîð ïìæîç
              Endurance American Insurance Company              Page 2 of 3                            EML 0201 0712
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                   Page 296 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                Period
      Ì«®²»® Ú¿´µ      shall not be  available  unless the  Insured has  elected  the Discovery
                                                                                          Ì«®²»® Period
                                                                                                 Ú¿´µ in all
                unexhausted
    ±¾»®³¿§»®ò½±³            Underlying Policies and has provided proof thereof to the Insurer.
                                                                                        ±¾»®³¿§»®ò½±³
            F.  DEFINITIONS
  ß«¹ ðëô îðîð ïìæîç                                                                 ß«¹ ðëô îðîð ïìæîç
                   1. Terms defined in the Followed Form are used herein with the meaning assigned to them in
                      the Followed Form unless otherwise stated herein. Other words and phrases that appear in
                      bold have special meaning and can be found below or in any endorsement or the specific
                      Policy provision where they appear.
                   2. Followed Form, Underlying Policy(ies) and Limit of Liability have the meanings attributed
                      to them in the Declarations.
                   3. Insured(s) means all natural persons and entities insured by the Followed Form.
                   4. Named Insured means the entity named in Item 1 of the Declarations.
                   5. Primary Policy means the first listed policy in Item 7.A of the Declarations.
                   6. Policy Period means the period of time specified in Item 2. of the Declarations, subject to
                      prior termination in accordance with the Followed Form.
                   7. Underlying Limit means an amount equal to the aggregate of all limits of liability, as set
                      forth in Item 7. of the Declarations, for all Underlying Policies, plus the retention or
                      deductible, if any, applicable under the Primary Policy.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëô îðîð ïìæîç
             Endurance American Insurance Company              Page 3 of 3                          EML 0201 0712
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                   Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                Page 297 of 466
                                                       Ì«®²»® Ú¿´µ
                                                     ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ
                               Endurance American Insurance Company Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                750 3rd Avenue                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                           New York, NY 10017                     ß«¹ ðëô îðîð ïìæîç




        IN WITNESS WHEREOF, the Insurer has caused this Policy to be signed by its President and
        Senior Vice President and countersigned where required by law on the Declarations page by its duly
        authorized representative.




                 Senior Vice President                                    President




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                               ß«¹ ðëô îðîð ïìæîç
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        Endurance American Insurance Company                                                      IL 1007 0114
                                                        Ì«®²»® Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîç
                   Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                Page 298 of 466
                                                       Ì«®²»® Ú¿´µ
                    F O R M S A N D E N Dß«¹±¾»®³¿§»®ò½±³
                                             OðëôRîðîð
                                                    S Eïìæîç
                                                          MENT SCHEDULE
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                               Ì«®²»® Ú¿´µ
                FOLLOW FORM EXCESS MANAGEMENT LIABILITY INSURANCE
    ±¾»®³¿§»®ò½±³                                                   POLICY
                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                        ß«¹ ðëô îðîð ïìæîç


        End. No.                                      Title                                       Number
                   Follow Form Excess Management Liability Insurance Declarations             EML 0001 0712
                   Follow Form Excess Management Liability Insurance Policy                   EML 0201 0712
                   Signature Page                                                              IL 1007 0114
                   Forms and Endorsement Schedule                                              IL 0101 0712
           1.      Specific Events Exclusion                                                   IL 1002 0712
           2.      Deletion of Most Restrictive Underlying Terms (ABC Coverage)               EML 0902 0712
           3.      DIC Erosion of Underlying Limit                                            EML 0903 0712
           4.      Amendatory Inconsistency                                                   EML 1324 0513
           5.      Illinois Changes - Cancellation and Nonrenewal                            EML 1000 1112 IL
           6.      Illinois Changes                                                          EML 1113 1112 IL
           7.      Disclosure Pursuant to the Terrorism Risk Insurance Act                     IL 1214 0115
           8.      Cap on Losses from Certified Acts of Terrorism                              IL 1204 0115
                   U.S. Treasury Department's Office of Foreign Assets Control (OFAC)          PN 0001 0712

        Ì¸» ¬·¬´»- ±º ¬¸» »²¼±®-»³»²¬- ´·-¬»¼ ¿¾±ª» ¿®» -±´»´§ º±® ½±²ª»²·»²½» ¿²¼ º±®³ ²± °¿®¬ ±º ¬¸» ¬»®³- ¿²¼
        ½±²¼·¬·±²- ±º ½±ª»®¿¹»ò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                               ß«¹ ðëô îðîð ïìæîç
        Endurance American Insurance Company              1 of 1                                   IL 0101 0712
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                        Ì«®²»® Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO              DocØ×ÙØÔÇ
                                                           613-5    Filed 08/28/20
                                                                ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                           Page 299 of 466
                                                                Ì«®²»® Ú¿´µ
                                                    E N Dß«¹
                                                          O±¾»®³¿§»®ò½±³
                                                             RSEMENT
                                                             ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          Named
      Ì«®²»® Ú¿´µInsured
                 Insured: Akorn, Inc.                                            Policy Number:DOX10007587102
                                                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
          Endorsement
  ß«¹ ðëô îðîð  ïìæîç                                                            Endorsementß«¹ ðëô îðîð ïìæîç
             Effective Date:     June 01, 2017                                   Number:           1
                                 12:01 AM Standard Time at the address of the
                                 Named Insured as shown in the Declarations.


                                                     GENERAL CHANGE
                                                (SPECIFIC EVENTS EXCLUSION)
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            It is agreed that:


            In consideration of the premium charged, it is hereby understood and agreed that, without limiting the
            effectiveness of any other EXLCUSIONS within this policy, the Insurer shall not be liable to make any
            payment for Ô±-- in connection with: (i) any of the Ý´¿·³ø-÷, notices, events, investigations or actions
            listed under EVENTS below (hereinafter “Ûª»²¬-”);  ”); (ii) the prosecution, adjudication, settlement,
            disposition, resolution or defense of: (a) any Ûª»²¬ø-÷;; or (b) any Ý´¿·³ø-÷ arising from any Ûª»²¬ø-÷;
            or (iii) any É®±²¹º«´ ß½¬,, underlying facts, circumstances, acts or omissions in any way relating to any
            Ûª»²¬ø-÷.

            EVENTS

            1. Í±´±³±² Ç»«²¹ô »¬½ò ªò ßµ±®²ô ×²½ò »¬ ¿´ò, ¿´ò, docket no. 1:15-cv-01944 filed in the Norther
            District of Illinois on or about March 4, 2015;

            2. Ó·µ±´¿¶ Í¿®¦§²-µ·ô ×²¼·ª·¼«¿´´§ ¿²¼ ±² Þ»¸¿´º ±º ß´´ Ñ¬¸»®- Í·³·´¿®´§ Í·¬«¿¬»¼ô ªò
            ßµ±®²ô ×²½òô Î¿¶¿¬ Î¿·ô ¿²¼ Ì·³±¬¸§ ßò Ü·½µÜ·½µ,, docket no. 1:15-cv-03921 filed in the
            Northern District of Illinois on or about May 4, 2015;

            3. the Company’s intent to restate its consolidated financial statements for the fiscal year
            ended December 31, 2014, and the fiscal quarters ended June 30, 2014, and September
            30, 2014 (collectively, the “Restated Financial Statements”).

            For the purposes of this endorsement an “×²¬»®®»´¿¬»¼ É®±²¹º«´ ß½¬” means: (i) any fact,
            circumstance,
            act or omission alleged in any Ûª»²¬ø-÷ and/or (ii) any É®±²¹º«´ ß½¬ which is the same as, similar or
            related to or a repetition of any É®±²¹º«´ ß½¬ alleged in any Ûª»²¬ø-÷.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð    ïìæîç
          Date of Issuance: June 14, 2017
                                                                                             ß«¹   ðëô îðîð ïìæîç
                                                                                              Policy Form: EML 0201 0712
             Endurance American Insurance Company              Page 1 of 2                  Endorsement Form: IL 1002 0712
                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                Ì«®²»® Ú¿´µ
                                                              ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 300 of 466
                                                             Ì«®²»® Ú¿´µ
                                                    E N Dß«¹
                                                          O±¾»®³¿§»®ò½±³
                                                             RSEMENT
                                                             ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                   ß«¹ ðëô îðîð ïìæîç


                    Authorized Representative

             This endorsement does not change any other provision of the Policy. The title and any headings in
             this endorsement are solely for convenience and do not affect its meaning.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð    ïìæîç
          Date of Issuance: June 14, 2017
                                                                                       ß«¹   ðëô îðîð ïìæîç
                                                                                        Policy Form: EML 0201 0712
             Endurance American Insurance Company           Page 2 of 2               Endorsement Form: IL 1002 0712
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO                 DocØ×ÙØÔÇ
                                                              613-5    Filed 08/28/20
                                                                   ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                 Page 301 of 466
                                                                    Ì«®²»® Ú¿´µ
                                                      E N Dß«¹
                                                            O±¾»®³¿§»®ò½±³
                                                               RSEMENT
                                                               ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Named
      Ì«®²»®    Insured:
                Insured
             Ú¿´µ        Akorn, Inc.                                                   Policy Number: DOX10007587102
                                                                                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                    ±¾»®³¿§»®ò½±³
  ß«¹ ðëôEndorsement
          îðîð ïìæîç                                                                   Endorsement ß«¹ ðëô îðîð ïìæîç
            Effective Date:       June 01, 2017                                        Number:           2
                                  12:01 AM Standard Time at the address of the Named
                                  Insured as shown in the Declarations.



                                 DELETION OF MOST RESTRICTIVE UNDERLYING TERMS
                                                (ABC COVERAGE)
            It is agreed that:

                1. Section II.A. is deleted in its entirety and is replaced with the following:
                    This Policy, except as stated herein, is subject to all terms, conditions, representations and
                    limitations as contained in the Followed Form. In no event shall this Policy grant broader
                    coverage than would be provided by the Followed Form. In the event of any conflict between
                    the terms, conditions, and limitations of this Policy and the Followed Form, the terms,
                    conditions and limitations of this Policy shall control.

                    If Loss covered under the Followed Form is not covered under another Underlying Policy
                    because coverage under such Underlying Policy is narrower than the coverage under the
                    Followed Form,, then for purposes of liability attaching to this Policy the Underlying Limit for
                    such Underlying Policy shall be eroded or exhausted with respect to such Loss paid by the
                    Insureds,, an insurer of any DIC policy excess of this Policy and/or any other party paying such
                    Loss.

                2. Section II.B.4. is deleted in its entirety and is replaced with the following:
                    If any Underlying Policy(ies) is canceled or terminated during the Policy Period including the
                    Discovery Period if exercised, the Insurer shall not be liable under this Policy to a greater extent
                    than it would have been had such Underlying Policy(ies) been so maintained. To the extent the
                    terms, conditions or limitations of the Followed Form are changed to limit or restrict coverage,
                    this Policy shall become subject to such changes upon the effective date of the change in the
                    Followed Form. To the extent the terms, conditions or limitations of the Followed Form are
                    changed to expand or broaden coverage, this Policy shall become subject to such changes only if
                    and to the extent the Insurer agrees to such changes in writing and the Insureds pay any
                    additional premium reasonably required by the Insurer for such changes.




                    Authorized Representative

        This endorsement does not change any other provision of the Policy. The title and any headings in
        this endorsement are solely for convenience and do not affect its meaning.Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                      ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð    ïìæîç
           Date of Issuance: June 14, 2017
                                                                                                     ß«¹   ðëô îðîð ïìæîç
                                                                                                      Policy Form: EML 0201 0712
             Endurance American Insurance Company                  Page 1 of 1                   Endorsement Form: EML 0902 0712
                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                   Ì«®²»® Ú¿´µ
                                                                 ±¾»®³¿§»®ò½±³
                                                               ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO              DocØ×ÙØÔÇ
                                                           613-5    Filed 08/28/20
                                                                ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 302 of 466
                                                                 Ì«®²»® Ú¿´µ
                                                    E N Dß«¹
                                                          O±¾»®³¿§»®ò½±³
                                                             RSEMENT
                                                             ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Named
      Ì«®²»®    Insured:
                Insured
             Ú¿´µ        Akorn, Inc.                                              Policy Number: Ì«®²»®
                                                                                                  DOX10007587102
                                                                                                        Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëôEndorsement
          îðîð ïìæîç                                                              Endorsementß«¹ ðëô îðîð ïìæîç
            Effective Date:      June 01, 2017                                    Number:                3
                                 (12:01 AM Standard Time at the address of the
                                 Named Insured as shown in the Declarations)


                                            DIC EROSION OF UNDERLYING LIMIT
            It is agreed that:

            Section I, Insuring Clause, is deleted in its entirety and is replaced with the following:

            Subject to the terms and conditions of this Policy, the Insurer shall provide to the Insureds insurance
            coverage for Claims first made during the Policy Period, including the Discovery Period if exercised.
            Liability for any covered Loss resulting from covered Claims shall attach to the Insurer only after the
            insurers of the Underlying Policy(ies), the Insureds, the insurer of any DIC policy, and/or any other party
            shall have paid in legal currency the full amount of the Underlying Limit (including the applicable
            retention or deductible under the Primary Policy)) pursuant to Section II.B.1 below. The Insurer shall
            then be liable to pay only covered Loss in excess of such Underlying Limit up to its Limit of Liability as
            set forth in Item 3 of the Declarations, which shall be the maximum aggregate liability of the Insurer
            under this Policy with respect to all Claims first made in each Policy Period, including the Discovery
            Period if exercised, against all Insureds irrespective of the time of payment by the Insurer.




                    Authorized Representative

             This endorsement does not change any other provision of the Policy. The title and any headings in
             this endorsement are solely for convenience and do not affect its meaning.



Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                  Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð    ïìæîç
          Date of Issuance: June 14, 2017
                                                                                              ß«¹   ðëô îðîð ïìæîç
                                                                                               Policy Form: EML 0201 0712
             Endurance American Insurance Company              Page 1 of 1                Endorsement Form: EML 0903 0712
                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                Ì«®²»® Ú¿´µ
                                                              ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO                DocØ×ÙØÔÇ
                                                             613-5    Filed 08/28/20
                                                                  ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                 Page 303 of 466
                                                                   Ì«®²»® Ú¿´µ
                                                     E N Dß«¹
                                                           O±¾»®³¿§»®ò½±³
                                                              RSEMENT
                                                              ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Named
      Ì«®²»®    Insured:
                Insured
             Ú¿´µ        Akorn, Inc.                                                   Policy Number: DOX10007587102
                                                                                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                    ±¾»®³¿§»®ò½±³
  ß«¹ ðëôEndorsement
          îðîð ïìæîç                                                                   Endorsement ß«¹ ðëô îðîð ïìæîç
           Effective Date:       June 01, 2017                                         Number:           4
                                 12:01 AM Standard Time at the address of the Named
                                 Insured as shown in the Declarations.



                             ILLINOIS CHANGES – CANCELLATION AND NONRENEWAL
                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           It is agreed that:

           A. A Cancellation Condition is added as follows:
                CANCELLATION
                1. The Named Insured shown in the Declarations may cancel this Policy by mailing advance written
                   notice of cancellation to the Insurer.
                2. The Insurer may cancel this Policy by mailing to the Named Insured written notice stating the
                   reason for cancellation. If the Insurer cancels for nonpayment of premium, the Insurer will mail
                   the notice at least 10 days prior to the effective date of cancellation.
                3. If this Policy has been in effect for more than 60 days or is a renewal or continuation Policy, the
                   Insurer may cancel only for one or more of the following reasons:
                    a. Nonpayment of premium;
                    b. Certification of the Director of Insurance of the loss of reinsurance by the Insurer that
                       provided coverage to the Insurer for all or a substantial part of the underlying risk insured;
                       or
                    c. A determination by the Director of Insurance that the continuation of the Policy could place
                       the Insurer in violation of the insurance laws of this State.
                4. Notice of cancellation will state the effective date of cancellation. The Policy Period will end on
                   that date.
                5. If this Policy is cancelled, the Insurer will send the Named Insured any premium refund due. If
                   the Insurer cancels, the refund will be pro rata. If the Named Insured cancels, then the return
                   premium will be computed at .90 of the pro rata unearned premium. The cancellation will be
                   effective even if the Insurer has not offered a refund.

           B. When The Insurer Does Not Renew Condition is added as follows:
          If the Insurer decides not to renew or continue this Policy, the Insurer will mail the Named Insured
          and the Named Insured’s agent or broker written notice, stating the reason for nonrenewal, at least
          60 days before the end of the Policy Period. If the Insurer offers to renew or continue and the
          Named Insured does not accept, this Policy will terminate at the end of the current Policy Period.
          Failure to pay the required renewal or continuation premium when due shall mean that the Named
          Insured has not accepted the Insurer’s offer.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® IfÚ¿´µ
                 the Insurer fails to mail proper written notice of nonrenewal and the Named   Ì«®²»®   Ú¿´µ obtains
                                                                                                     Insured
    ±¾»®³¿§»®ò½±³
              other insurance, this Policy will end on the effective date of that insurance. ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð    ïìæîç
           Date of Issuance: June 14, 2017
                                                                                           ß«¹Policy
                                                                                                ðëôForm:
                                                                                                     îðîð  ïìæîç
                                                                                                         EML 0201 0712
             Endurance American Insurance Company                            Page 1 of 2         Endorsement Form: EML 1000 1112 IL
                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                  Ì«®²»® Ú¿´µ
                                                                ±¾»®³¿§»®ò½±³
                                                              ß«¹ ðëô îðîð ïìæîç
                         Case 20-11177-KBO                  DocØ×ÙØÔÇ
                                                                 613-5    Filed 08/28/20
                                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                    Page 304 of 466
                                                                        Ì«®²»® Ú¿´µ
                                                          E N Dß«¹
                                                                O±¾»®³¿§»®ò½±³
                                                                   RSEMENT
                                                                   ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         C. Mailing
      Ì«®²»® Ú¿´µ   Of Notices  is added as follows:                                       Ì«®²»® Ú¿´µ
            The Insurer will mail cancellation and nonrenewal notices to the Named Insured,
    ±¾»®³¿§»®ò½±³                                                                    Insured , and the agent or
                                                                                        ±¾»®³¿§»®ò½±³
            broker,
  ß«¹ ðëô îðîð ïìæîçat the last addresses known to the Insurer. The Insurer shall maintain
                                                                                     ß«¹ proof   of mailing
                                                                                           ðëô îðîð   ïìæîçof a
                 cancellation or nonrenewal notice on a recognized U.S. Post Office form or a form acceptable to the
                 U.S. Post Office or other commercial mail delivery service.




                     Authorized Representative

             This endorsement does not change any other provision of the Policy. The title and any headings in
             this endorsement are solely for convenience and do not affect its meaning.

            Includes copyrighted material of Insurance Services Office, Inc. with its permission.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð    ïìæîç
          Date of Issuance: June 14, 2017
                                                                                                       ß«¹Policy
                                                                                                            ðëôForm:
                                                                                                                 îðîð  ïìæîç
                                                                                                                     EML 0201 0712
             Endurance American Insurance Company                                Page 2 of 2        Endorsement Form: EML 1000 1112 IL
                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                       Ì«®²»® Ú¿´µ
                                                                     ±¾»®³¿§»®ò½±³
                                                                   ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO               DocØ×ÙØÔÇ
                                                            613-5    Filed 08/28/20
                                                                 ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                             Page 305 of 466
                                                                  Ì«®²»® Ú¿´µ
                                                    E N Dß«¹
                                                          O±¾»®³¿§»®ò½±³
                                                             RSEMENT
                                                             ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Named
      Ì«®²»®    Insured:
                Insured
             Ú¿´µ        Akorn, Inc.                                                    Policy Number: Ì«®²»®
                                                                                                         DOX10007587102
                                                                                                              Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                   ±¾»®³¿§»®ò½±³
  ß«¹ ðëôEndorsement
          îðîð ïìæîç     June 01, 2017                                                  Endorsement    5 îðîð ïìæîç
                                                                                                 ß«¹ ðëô
            Effective Date:                                                             Number:
                                  (12:01 AM Standard Time at the address of the
                                  Named Insured as shown in the Declarations)


                                                          ILLINOIS CHANGES
                              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            It is agreed that:

            A. Paragraph 4. of Item B., Underlying Policies, of Section II, Terms and Conditions, is replaced by the
               following:

                4. If any Underlying Policy(ies) is canceled or terminated during the Policy Period including the
                    Discovery Period if exercised, the Insurer shall not be liable under this Policy to a greater extent
                    than it would have been had such Underlying Policy(ies) been so maintained. To the extent the
                    terms, conditions or limitations of any of the Underlying Policy(ies) are changed, this Policy shall
                    become subject to such changes only if and to the extent the Insurer agrees to such changes in
                    writing and the Insureds pay any additional premium reasonably required by the Insurer for
                    such changes.




                    Authorized Representative

             This endorsement does not change any other provision of the Policy. The title and any headings in this
             endorsement are solely for convenience and do not affect its meaning.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð    ïìæîç
          Date of Issuance: June 14, 2017
                                                                                                ß«¹Policy
                                                                                                     ðëôForm:
                                                                                                          îðîð  ïìæîç
                                                                                                              EML 0201 0712
             Endurance American Insurance Company                         Page 1 of 1        Endorsement Form: EML 1113 1112 IL
                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                 Ì«®²»® Ú¿´µ
                                                               ±¾»®³¿§»®ò½±³
                                                             ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO              DocØ×ÙØÔÇ
                                                           613-5    Filed 08/28/20
                                                                ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 306 of 466
                                                                 Ì«®²»® Ú¿´µ
                                                    E N Dß«¹
                                                          O±¾»®³¿§»®ò½±³
                                                             RSEMENT
                                                             ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Named
      Ì«®²»®    Insured:
                Insured
             Ú¿´µ        Akorn, Inc.                                             Policy Number: Ì«®²»®
                                                                                                 DOX10007587102
                                                                                                       Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëôEndorsement
          îðîð ïìæîç                                                             Endorsementß«¹ ðëô îðîð ïìæîç
            Effective Date:      June 01, 2017                                   Number:         6
                                 (12:01 AM Standard Time at the address of the
                                 Named Insured as shown in the Declarations)


                                               AMENDATORY INCONSISTENCY
                It is agreed that:

                To the extent there is an inconsistency between an endorsement to this Policy which is labeled as a
                state amendatory endorsement and any other term or condition of this Policy, then to the extent
                permitted by law, regulation or State Insurance Department Bulletin or Directive, the Insurer shall
                apply such terms and conditions of either the state amendatory endorsement or the Policy which
                are more favorable to the Insured.




                    Authorized Representative

             This endorsement does not change any other provision of the Policy. The title and any headings in
             this endorsement are solely for convenience and do not affect its meaning.


Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð    ïìæîç
          Date of Issuance: June 14, 2017
                                                                                          ß«¹   ðëô îðîð ïìæîç
                                                                                           Policy Form: EML 0201 0712
             Endurance American Insurance Company              Page 1 of 1             Endorsement Form: EML 1324 0513
                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                Ì«®²»® Ú¿´µ
                                                              ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO              DocØ×ÙØÔÇ
                                                           613-5    Filed 08/28/20
                                                                ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                             Page 307 of 466
                                                                 Ì«®²»® Ú¿´µ
                                                    E N Dß«¹
                                                          O±¾»®³¿§»®ò½±³
                                                             RSEMENT
                                                             ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Named
      Ì«®²»®    Insured:
                Insured
             Ú¿´µ        Akorn, Inc.                                               Policy Number: DOX10007587102
                                                                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                ±¾»®³¿§»®ò½±³
         Endorsement                                                               Endorsement
  ß«¹ ðëô îðîð ïìæîç                                                                           ß«¹ ðëô îðîð ïìæîç
            Effective Date:      June 01, 2017                                     Number:          7
                                 12:01 AM Standard Time at the address of the
                                 Named Insured as shown in the Declarations.


                      DISCLOSURE PURSUANT TO THE TERRORISM RISK INSURANCE ACT

             THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO
                 THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS
            ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS
                                   OF ANY COVERAGE UNDER THE POLICY.

            It is agreed that:

            SCHEDULE: Terrorism Premium (Certified Acts): $0

              A.    Disclosure of Premium
                    In accordance with the federal Terrorism Risk Insurance Act, we are required to provide you
                    with a notice disclosing the portion of your premium (shown in the Schedule above), if any,
                    attributable to coverage for terrorist acts certified under the Terrorism Risk Insurance Act as
                    amended and reauthorized. The portion of your premium attributable to such coverage is
                    shown in the Schedule of this endorsement.

              B.    Disclosure of Federal Participation in Payment of Terrorism Losses
                    The United States government, Department of the Treasury, will pay a share of terrorism losses
                    insured under the federal program. The federal share equals 85% in 2015 and decreases its
                    share 1% each calendar year to a total of 80% in 2020 of that portion of the amount of such
                    insured losses that exceeds the applicable insurer retention. However, if aggregate insured
                    losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100
                    billion in a calendar year, the Treasury shall not make any payment for any portion of the
                    amount of such losses that exceeds $100 billion.

              C.    Cap On Insurer Participation In Payment Of Terrorism Losses
                    If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk
                    Insurance Act exceed $100 billion in a calendar year) and we have met our insurer deductible
                    under the Terrorism Risk Insurance Act, we shall not be liable for the payment of any portion of
                    the amount of such losses that exceeds $100 billion, and in such case insured losses up to that
                    amount are subject to pro rata allocation in accordance with procedures established by the
                    Secretary of the Treasury.



Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð    ïìæîç
          Date of Issuance: June 14, 2017
                                                                                                ß«¹   ðëô îðîð ïìæîç
                                                                                                 Policy Form: EML 0201 0712
             Endurance American Insurance Company                    Page 2 of 2               Endorsement Form: IL 1214 0115
                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                Ì«®²»® Ú¿´µ
                                                              ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
                         Case 20-11177-KBO                  DocØ×ÙØÔÇ
                                                                 613-5    Filed 08/28/20
                                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                           Page 308 of 466
                                                                        Ì«®²»® Ú¿´µ
                                                         E N Dß«¹
                                                               O±¾»®³¿§»®ò½±³
                                                                  RSEMENT
                                                                  ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                                         ß«¹ ðëô îðîð ïìæîç




                     Authorized Representative


             This endorsement does not change any other provision of the Policy. The title and any headings in
             this endorsement are solely for convenience and do not affect its meaning.

            Notice includes copyrighted material of Insurance Services Office, Inc. with its permission.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð    ïìæîç
          Date of Issuance: June 14, 2017
                                                                                                             ß«¹   ðëô îðîð ïìæîç
                                                                                                              Policy Form: EML 0201 0712
             Endurance American Insurance Company                           Page 2 of 2                     Endorsement Form: IL 1214 0115
                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                       Ì«®²»® Ú¿´µ
                                                                     ±¾»®³¿§»®ò½±³
                                                                   ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO             Doc 613-5      Filed 08/28/20      Page 309 of 466
                                                             Ì«®²»® Ú¿´µ
                                                    E N Dß«¹
                                                          O±¾»®³¿§»®ò½±³
                                                             RSEMENT
                                                             ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                 Ì«®²»® Ú¿´µ
         Named Insured
                Insured:           Akorn, Inc.                                 Policy Number:    DOX10007587102
    ±¾»®³¿§»®ò½±³                                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                          ß«¹ ðëô îðîð ïìæîç
            Endorsement                                                        Endorsement
            Effective Date:        June 01, 2017                               Number:            8
                                   12:01 AM Local Time at the address of
                                   the Named Insured as shown in the
                                   Declarations.



                                 CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
                              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            It is agreed that:

            If aggregate insured losses attributable to terrorist acts certified under the federal Terrorism Risk
            Insurance Act exceed $100 billion in a calendar year and the Insurer has met its deductible under the
            Terrorism Risk Insurance Act, the Insurer shall not be liable for the payment of any portion of the
            amount of such losses that exceeds $100 billion, and in such case insured losses up to that amount are
            subject to pro rata allocation in accordance with procedures established by the Secretary of the
            Treasury.
            "Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in accordance
            with the provisions of the federal Terrorism Risk Insurance Act, to be an act of terrorism pursuant to
            such Act. The criteria contained in the Terrorism Risk Insurance Act for a "certified act of terrorism"
            include the following:
            The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of
            insurance subject to the Terrorism Risk Insurance Act; and
            The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
            committed by an individual or individuals as part of an effort to coerce the civilian population of the
            United States or to influence the policy or affect the conduct of the United States Government by
            coercion.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð    ïìæîç
          Date of Issuance: June 14, 2017
                                                                                           ß«¹   ðëô îðîð ïìæîç
                                                                                            Policy Form: EML 0201 0712
             Endurance American Insurance Company                Page 2 of 2                 Endorsement Form: IL 1214 0115
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 310 of 466
                                                             Ì«®²»® Ú¿´µ
                                                    E N Dß«¹
                                                          O±¾»®³¿§»®ò½±³
                                                             RSEMENT
                                                             ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                   ß«¹ ðëô îðîð ïìæîç


                    Authorized Representative




             This endorsement does not change any other provision of the Policy. The title and any headings in
             this endorsement are solely for convenience and do not affect its meaning.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð    ïìæîç
          Date of Issuance: June 14, 2017
                                                                                       ß«¹   ðëô îðîð ïìæîç
                                                                                        Policy Form: EML 0201 0712
             Endurance American Insurance Company                Page 2 of 2          Endorsement Form: IL 1214 0115
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                   Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                   Page 311 of 466
                                                        Ì«®²»® Ú¿´µ
                                    P O L I C Y Hß«¹
                                                  O   LDER NOTICE
                                                  ±¾»®³¿§»®ò½±³
                                                     ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                Ì«®²»® Ú¿´µ
           U. S. TREASURY DEPARTMENT’S OFFICE OF FOREIGN ASSETS±¾»®³¿§»®ò½±³
    ±¾»®³¿§»®ò½±³                                               CONTROL (OFAC)
  ß«¹ ðëô îðîð ïìæîç                                         ß«¹ ðëô îðîð ïìæîç

        No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of
        your policy. You should read your policy and review your Declarations page for complete information on
        the coverages you are provided.

        This Notice provides information concerning possible impact on your insurance coverage due to
        directives issued by OFAC. Please read this Notice carefully.

        The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on
        Presidential declarations of “national emergency”. OFAC has identified and listed numerous:

                Foreign agents;

                Front organizations;

                Terrorists;

                Terrorist organizations; and

                Narcotics traffickers;

        as “Specially Designated Nationals and Blocked Persons”. This list can be located on the United States
        Treasury’s website – http//www.treas.gov/ofac.

        In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or
        entity claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated
        National and Blocked Person, as identified by OFAC, this insurance will be considered a blocked or
        frozen contract and all provisions of this insurance are immediately subject to OFAC. When an
        insurance policy is considered to be such a blocked or frozen contract, no payments nor premium
        refunds may be made without authorization from OFAC. Other limitations on the premiums and
        payments also apply.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                  ß«¹ ðëô îðîð ïìæîç
         Endurance American Insurance Company               1 of 1                                    PN 0001 0712
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO               Doc 613-5         Filed 08/28/20        Page 312 of 466
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
                                                                                            Management Liability
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                          303Ø×ÙØÔÇ
                                                                                                 West Madison, Suite 1800
                                                                                                        ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                      Chicago,
                                                                                                      Ì«®²»®    IL 60606
                                                                                                             Ú¿´µ
         Named Insured
                Insured:
    ±¾»®³¿§»®ò½±³        Akorn, Inc.                                                 Policy Number: ±¾»®³¿§»®ò½±³
                                                                                                     DOX10007587102
  ß«¹ ðëô îðîð ïìæîç                                                                              ß«¹ ðëô îðîð ïìæîç
          Endorsement                                                                Endorsement
          Effective Date:       June 01, 2018                                        Number:        9
                                (12:01 AM Standard Time at the address of the
                                Named Insured as shown in the Declarations)


                                                 POLICY PERIOD EXTENSION

          It is agreed that:

          1. ITEM 2. of the Declarations, “Policy Period”, is deleted in its entirety and replaced with the
             following:

              ITEM 2.       Policy Period: From: June 01, 201            To: September 01, 2019
                                           (12:01 AM Standard Time at the address stated in Item 1.)

          2. The Limit of Liability stated in Item 3. of the Declarations shall be the maximum aggregate liability of
             the Insurer under this Policy with respect to all Claims first made during the extended Policy Period
             set forth in paragraph 1. above.

          3. Item 5. of the Declarations, Premium, is deleted and replaced with the following:

              ITEM 5.       Premium: $ 204,088
                                        04,088




                  Authorized Representative

           This endorsement does not change any other provision of the Policy. The title and any headings in this
           endorsement are solely for convenience and do not affect its meaning.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                            ß«¹ ðëô îðîð ïìæîç
             Endurance American Insurance Company                      Page 1 of 1                           INV 0701 0613
                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæîç
                  Case 20-11177-KBO              DocØ×ÙØÔÇ
                                                      613-5    Filed 08/28/20
                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                  Page 313 of 466
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
                                                                                Management Liability
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             303Ø×ÙØÔÇ
                                                                                    West Madison, Suite 1800
                                                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Chicago,
                                                                                         Ì«®²»®    IL 60606
                                                                                                Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                 ß«¹ ðëô îðîð ïìæîç




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                ß«¹ ðëô îðîð ïìæîç
          Endurance American Insurance Company                   Page 2 of 1                    INV 0701 0613
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO               Doc 613-5         Filed 08/28/20     Page 314 of 466
                                                                  Ì«®²»® Ú¿´µ
                                                    E N D ß«¹
                                                          O±¾»®³¿§»®ò½±³
                                                              R   SEMENT
                                                              ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Named
      Ì«®²»®    Insured: Akorn, Inc.
                Insured
             Ú¿´µ                                                                 Policy Number: DOX10007587102
                                                                                                  Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëôEndorsement
          îðîð ïìæîç                                                              Endorsement ß«¹ ðëô îðîð ïìæîç
            Effective Date:      June 1, 2018                                     Number:          10
                                 (12:01 AM Standard Time at the address of the
                                 Named Insured as shown in the Declarations.)


                              GRANTING DISCOVERY PERIOD/RUN-OFF ENDORSEMENT
            It is agreed that:

            In consideration of an additional premium of $243,474 which is fully earned as of the Effective Date of
            this endorsement, it is hereby understood and agreed that this Policy is hereby amended as follows:

            1. ITEM 2 of the Declarations is deleted in its entirety and replaced with the following:
                ITEM 2 Policy Period:           From: Six Years                             To: TBD
                                                (12:01 AM Standard Time at the address stated in Item 1.)

            2. The Limit of Liability stated in Item 3 of the Declarations shall be the maximum aggregate liability of
               the Insurer under this Policy with respect to all Claims first made during the extended Policy Period
               set forth in paragraph 1 above. This extended Policy PerPeriod does not reinstate or increase the Limit
               of Liability stated in Item 3 of the Declarations.

            3. The Insurer shall not be liable for Loss on account of any Claim for Wrongful Acts committed,
               attempted or allegedly committed or attempted after the Effective Date of this endorsement.

            This Policy may not be canceled by the Named Insured
                                                              Insured,, any other Insured or the Insurer, except that the
            Insurer may cancel this Policy for failure to pay a premium when due by giving written notice of such
            cancellation to the Named d Insured
                                         Insured.. Such cancellation shall be effective as of the date set forth in such
            notice, which shall be not less than fifteen (15) days after such notice, unless the premium is paid before
            such effective date.




                          Authorized Representative


            This endorsement does not change any other provision of the Policy. The title and any headings in this
            endorsement are solely for convenience and do not affect its meaning.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëôDate
          îðîð     ïìæîç: June 6, 2018
              of Issuance:
                 Issuance                                                                     ß«¹  ðëôForm:
                                                                                                Policy  îðîðEMLïìæîç
                                                                                                                0201 0712
            Endurance American Insurance Company                Page 1 of 1                 Endorsement Form: EML 0901 0712
                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                 Ì«®²»® Ú¿´µ
                                                               ±¾»®³¿§»®ò½±³
                                                             ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO               DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 315 of 466
                                                                Ì«®²»® Ú¿´µ
                                                  E N D ß«¹
                                                        O±¾»®³¿§»®ò½±³
                                                            R   SEMENT
                                                            ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Named
         N amed
      Ì«®²»®    Insured: Akorn, Inc.
                Insured
             Ú¿´µ                                                               Policy Number: DOX10007587102
                                                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëôEndorsement
          îðîð ïìæîç                                                            Endorsement ß«¹ ðëô îðîð ïìæîç
          Effective Date:      June 1, 2018                                     Number:          11
                               (12:01 AM Standard Time at the address of the
                               Named Insured as shown in the Declarations)


                                         GENERAL CHANGE MANUSCRIPT
                                    (FULLY EARNED PREMIUM ENDORSEMENT)
          It is agreed that:

          The premium for this Policy shall be fully earned as of June 1, 2018.




                        Authorized Representative


          This endorsement does not change any other provision of the Policy. The title and any headings in this
          endorsement are solely for convenience and do not affect its meaning.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                        ß«¹ ðëô  îðîð
                                                                                                  Policy Form:ïìæîç
                                                                                                               EML 0201
          Endurance American Insurance Company                Page 1 of 1                   Endorsement Form: IL 1001 0712
                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæîç
                         Case 20-11177-KBO       DocØ×ÙØÔÇ
                                                      613-5    Filed 08/28/20
                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 316 of 466
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
   July Ì«®²»®
        31, 2018Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
     ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                    ß«¹ ðëô îðîð ïìæîç
  Mr. Derek Van der Voort
  ARTHUR J GALLAGHER RISK MANAGEMENT SERVICES, INC
  300 S RIVERSIDE PLAZA STE 1900
  CHICAGO, IL 60606


  Re:   Akorn, Inc.
        Excess Insurance Policy
        Insurance Contract 652005381
        Expiration Date 09/01/2019
        CNA Customer Number 200680


  Dear Derek:

  We are pleased to enclose the proposed insurance contract for Akorn, Inc.. Please review this proposed insurance
  contract carefully to ensure that it fulfills the agreed-upon specifications. Should you detect any problem, please contact
  me within five (5) business days of the receipt of this proposed insurance contract to advise us of any concerns or
  questions.

  Please note that this proposed insurance contract is issued in consideration of payment of the quoted premium.
  If this condition is not fulfilled within 30 days of the proposed effective date of coverage, coverage will not take
  effect, and we will close our file on this matter without further notice to you or Akorn, Inc..

  If commissions or other compensation are payable hereunder, Insurance Producer will comply with all applicable federal
  and state laws, rules, regulations and/or orders governing disclosure by an agent, broker or producer to an insured or
  prospective insured of commissions or other
                                         other compensation.

  Please note that CNA offers a broad array of industry leading products. To learn more about these products, please visit
  our website at www.cnapro.com.

  We appreciate the opportunity to do business with Akorn, Inc. and with you. If you should have any comments, questions,
  or concerns, please do not hesitate to contact me.

  Sincerely,


  Cole A Hodgin
  Underwriting Consulting Director
  (312) 822-5444
  cole.hodgin@cna.com




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                    ß«¹ ðëô îðîð ïìæîç

  Policy CvLtr Ed 9-05                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæîç
                           Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                           613-5    Filed 08/28/20
                                                                ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                               Page 317 of 466
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                              DECLARATIONS
      Ì«®²»® Ú¿´µ                                                                                    Ì«®²»® Ú¿´µ
                                                                                                  EXCESS INSURANCE POLICY
    ±¾»®³¿§»®ò½±³                                                                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                             ß«¹ ðëô îðîð ïìæîç
     ACCOUNT NUMBER                  200680
 COVERAGE PROVIDED BY                Continental Casualty Company
    (hereafter Insurer)
    POLICY NUMBER                    652005381
                                                                                                     PRODUCER
 Item 1: NAMED ENTITY AND PRINCIPAL ADDRESS
 Akorn, Inc.                                                                     ARTHUR J GALLAGHER RISK MANAGEMENT
 1925 W Field CT STE 300                                                         SERVICES, INC
 Lake Forest, IL 60045                                                           300 S RIVERSIDE PLAZA STE 1900
                                                                                 CHICAGO, IL 60606
                                                                                 Derek Van der Voort
 Attn:

 Item 2.   Policy          6/1/2018 To 9/1/2019                                  Item 3. Limit of Liability
           Period:
                           12:01 a.m. Standard Time at the Principal             $5,000,000 maximum aggregate Limit of Liability
                           Address stated in Item 1.                             under the Policy

 Item 4.   Schedule of Underlying Insurance:
           A. Followed Policy
           Name of Carrier                           Policy No                   Limits            Ded/Ret Amount
           XL Specialty Insurance                    US00075683DO17A             $10,000,000
                                                                                  10,000,000       $2,500,000
           B. Underlying Excess Policies:             *** SEE ATTACHED
                                                              ATTACHED SCHEDULE ***

 Item 5.   Policy Premium           $170,000
                                     170,000


 Item 6.   Notices of Claims:                                                                All other Notices:
           CNA Claims Reporting
           P.O Box 8317                                                                      Open Brokerage Global Specialty Lines
           Chicago, IL 60680-8317                                                            CNA Insurance Company
                                                                                                               th
           Email address: SpecialtyNewLoss@cna.com                                           125 Broad Street 8 Floor
           Fax Number: 866-773-7504                                                          New York, NY 10004

 Item 7.   Endorsements forming a part of this Policy at inception:
            GSL-23282-IL     2010-12-01            Amendatory Endorsement Illinois
            GSL-40799-XX     2011-08-01            Fully Earned Premium Rider
            GSL-29520-XX     2011-03-01            State Amendatory Inconsistent
            GSL-55119-XX     2012-01-01            Prior Or Pending Exclusion With Separate Dates Applicable To
                                                   Increased Limits
            GSL-7195-XX      2010-06-01            Specific Litigation Exclusion
            CNA-89109-XX     2017-11-01            Amend Changes to Underlying Insurance/Depletion of Sub-Limits
                                                   Section Endorsement (Insurer Agrees to in Writing)
            CNA-81753-XX     2015-03-01            Cap On Losses From Certified Acts Of Terrorism Endorsement
            CNA-81758-XX     2015-03-01            Notice Offer Of Terrorism Coverage Disclosure Of Premium Confirmation
                                                   Of Acceptance
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
These Declarations,
        Ì«®²»® Ú¿´µ    along  with the completed and  signed Application, the Policy, and any written
                                                                                                Ì«®²»®endorsements
                                                                                                         Ú¿´µ        attached
                                                                                                                     attache
thereto shall constitute the contract between the Insureds and the Insurer.
     ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
Authorized Representative:
   ß«¹ ðëô îðîð ïìæîç                                                                         Date:
                                                                                            ß«¹        July 31,
                                                                                                 ðëô îðîð       2018
                                                                                                             ïìæîç
                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
G-22076-B(c) (ED. 06-10)                                        Ì«®²»®
                                                                  1 Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                      © CNA All Rights Reserved.
                                                           ß«¹ ðëô îðîð ïìæîç
                           Case 20-11177-KBO   DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                              Page 318 of 466
                                                        Ì«®²»® Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                     UNDERLYING EXCESS POLICY SCHEDULE     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                      ß«¹ ðëô îðîð ïìæîç
Name of Carrier                                   Policy No.                  Limits            Excess of

Allied World National Assurance Company           0307-5817                   $10,000,000       $10,000,000
Endurance American Insurance Company              DOX10007587102              $10,000,000       $20,000,000
Illinois National Insurance Company               01-529-45-16                $5,000,000        $30,000,000




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                            ß«¹ ðëô îðîð ïìæîç
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
G-22076-B(c) (ED. 06-10)                                 Ì«®²»®
                                                           2 Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                               © CNA All Rights Reserved.
                                                    ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                           Page 319 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ
                                                                              EXCESS         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        INSURANCE      POLICY
      Ì«®²»® Ú¿´µ
         Words   defined in the Followed   Policy have  the  same  meaning  in this  Policy
                                                                                      olicy even  if  not defined
         herein.
    ±¾»®³¿§»®ò½±³ In  consideration of the  payment  of  the  premium and  in  reliance  upon  the   applications
                                                                                         ±¾»®³¿§»®ò½±³
         submitted
         submi tted to the Insurer or any insurer of the Underlying Insurance, and any      any other material
  ß«¹ ðëôsubmitted
          îðîð ïìæîç in connection with such applications (all of which are deemed    ß«¹attached
                                                                                            ðëô îðîð    ïìæîçand
                                                                                                      hereto
           made a part hereof) the Insurer and the Insureds agree as follows:
           I.   FOLLOW FORM EXCESS COVERAGE
                The Insurer shall provide coverage in accordance with all of the terms, conditions and limitations
                (including, but not limited to the exclusions and notice requirements) of the policy scheduled in Item
                4.A. of the Declarations (hereafter Followed Policy except as otherwise set forth herein.
                Coverage hereunder shall attach only after all of the aggregate Limits of Liability, as set forth in Item
                4. of the Declarations have been exhausted through payment of covered loss under all policies
                scheduled in Item 4. of the Declarations (hereafter Underlying Insurance by or on behalf of the
                insurers of such Underlying Insurance, or by or on behalf of the Insureds. The risk of uncollectibility
                of any Underlying Insurance (in whole or in part), whether because of financial impairment or
                insolvency of an underlying insurer or for any other reason, is expressly retained by the Insureds and
                is not insured by or assumed by the Insurer.
           II. LIMIT OF LIABILITY
                The amount set forth in Item 3. of the Declarations shall be the maximum aggregate Limit of Liability
                of the Insurer for all loss under this Policy,, regardless of the number of claims made against the
                Insureds or the time of payment and regardless of whether or not an extended reporting period
                applies. If the Limit of Liability under this Policy is exhausted by payment of loss, the Insurer's
                obligations under this Policy shall be deemed completely fulfilled and extinguished.
           III. CHANGES TO UNDERLYING INSURANCE/DEPLETION OF SUB
                                                             SUB-LIMITS
                If,, subsequent to the inception date of this Policy, there is a change to any Underlying Insurance
                which expands coverage, then      n this Policy shall become subject to such change only if the Insurer
                agrees thereto by written endorsement to this Policy.
                                                                  Policy If any loss under any Underlying Insurance is
                subject to a sub-limit,
                                   limit, then this Policy provides no coverage excess of such Underlying Insurance
                sub-limit, but the Underlying Insurance shall be deemed depleted by payment of any such sub   sub-limit.
           IV. INSURER RIGHTS/COOPERATION
                            S/COOPERATION CLAUSE
                The Insurer has the same rights and protections as has the insurer of the Followed Policy and has
                the right, but not the obligation, at its sole discretion, to elect to participate in the investigation,
                settlement, prosecution or defensense of any claim reasonably likely to attach to and be covered under
                this Policy or any Underlying Insurance, even if the Underlying Insurance has not been exhausted.
                The Insureds shall cooperate with the Insurer in such investigation, settlement, prosecution or

           V. NOTICES
                Where notice is permitted or required by the Followed Policy, the Insureds have the same rights and
                obligations to notify the Insurer under this Policy, except that such notice shall be given to the Insurer
                at the applicable address specified in Item 6. of the Declarations.
           IN WITNESS WHEREOF, the Insurer has caused this Policy to be executed by its Chairman and
           Secretary, but this Policy shall not be binding upon us unless completed by the attachment of the
           Declarations:
           Chairman                                                            Secretary


Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                          ß«¹ ðëô îðîð ïìæîç
           G-22075-B (Ed. 06-10)                            -1-
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                      © CNA All Rights Reser
                                                                       Reserved.
                                                                             ved.
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                        Case 20-11177-KBO          Doc 613-5          Filed 08/28/20       Page 320 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                        AMENDATORY ENDORSEMENT - ILLINOISØ×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
      ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
   It is hereby agreed that the following amendments are made to the Excess Insurance Policy [Form G-22075-B]:
                                                                                                   G-22075
                                                                                                   G- 22075--
  ß«¹ ðëô îðîð ïìæîç                                                                   ß«¹ ðëô îðîð ïìæîç
   1.      The policy is amended by the addition of the following:

           CANCELLATION AND NON-RENEWAL

           A.      CANCELLATION

                   1.      The Insureds may cancel this Policy at any time. To do so, the Insured must return this Policy to
                           the Insurer or any of its authorized representatives, indicating the effective date of cancellation; or
                           provide a written notice to the Insurer, stating when the cancellation is to be effective.

                   2.      If this Policy has been in effect for less than sixty (60) days the Insurer may cancel this Policy for
                           any reason by mailing written notice to the Insured, at the last mailing address known to the
                           Insurer, at least:

                           a.      ten (10) days before the effective date of cancellation, if the Insurer cancels for
                                   nonpayment of premium; or
                           b.      thirty (30) days before the effective date of cancellation, if the Insurer cancels for any
                                   other reason.

                   3.      If this Policy
                                    olicy has been in effect for sixty (60) days or more, the Insurer may not cancel this
                                                                                                                     th Policy
                           unless such cancellation
                                               lation is based on one or more of the following reasons:

                           a.      Nonpayment of premium.
                           b.      This Policy
                                           olicy was obtained through
                                                              through a material misrepresentation.
                           c.      Any Insured violated the terms and conditions of th this Policy.
                           d.      The risk originally accepted
                                                        accepted has measurably
                                                                      measurably increased.
                           e.      Certification to the Director of the loss of reinsurance by the Insurer which provided
                                   coverage to the insurer for all or a substantial part of the underlying risk insu
                                                                                                                insured.
                           f.      A determination by the Director that the continuation of th this Policy could place the Insurer
                                   in violation of th
                                                   the
                                                     e insurance laws of this State.
                           g.      Cancellation of any of the Underlying Insurance where; such cancellation is based on
                                   any of the reasons noted above; and such Underlying Insurance is not replaced without
                                   lapse.

                           The Insurer will mail written notice to the Insured, at the last mailing address known to the
                           Insurer, at least:

                           i.      ten (10) days before the effective date of cancellation, if the Insurer cancels for the
                                   reason set forth in subsection 3.a.; or
                           ii.     sixty (60) days before the effective date of cancellation, if the Insurer cancels for any
                                   reason set forth in subsections 3.b. through 3.g.

                   4.      The notice will state the actual reason for the cancellation.

                   5.      Notice of cancellation will state the effective date of cancellation. The policy period will end on
                           that date.

                   6.      Proof of mailing will be sufficient proof of notice.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                 7.                                                               Ø×ÙØÔÇ
                       An exact and unaltered copy of such notice will also be sent to the ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                      broker, if known, or
      Ì«®²»® Ú¿´µ      the agent of record and to the                                      Ì«®²»®
                                                   he mortgagee or lienholder, at the last mailing
                                                                                           mailin    Ú¿´µ known to the
                                                                                                  g address
    ±¾»®³¿§»®ò½±³ Insurer.                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð
   GSL23282IL    ïìæîç
              (12-10)
              (1
              (12-
                 -10)                                                                 ß«¹   ðëô
                                                                                       Policy No:îðîð   ïìæîç
                                                                                                     652005381
   Page 1                                                                              Endorsement No:     1
   Continental Casualty Company                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ              Effective Date:   06/01/2018
   Insured Name: Akorn, Inc.                                  Ì«®²»® Ú¿´µ
                                                       © CNA±¾»®³¿§»®ò½±³
                                                              All Rights Reserved.
                                                          ß«¹ ðëô îðîð ïìæîç
                        Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                            Page 321 of 466
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         B.     NON-RENEWAL
                NON RENEWAL
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
                1.   The Insurer can non-renew this Policy                                ±¾»®³¿§»®ò½±³
                                                       olicy by mailing written notice to the Insured,
                                                                                               Insured, at the last mailing
  ß«¹ ðëô îðîð ïìæîç address known to the Insurer, at least sixty (60) days prior too the
                                                                                        ß«¹
                                                                                          endðëô  îðîð
                                                                                              of the     ïìæîç
                                                                                                     policy period.

                   2.       The notice of non-renewal will state the actual reason for non-renewal.

                   3.       Proof of mailing will be sufficient proof of notice.

                   4.       An exact and unaltered copy of such notice will also be sent to the           broker, if known, or
                            the agent of record and to the mortgagee or lienholder, at the last mailing address known to the
                            Insurer.

           C.      CONDITIONAL RENEWAL

                   1.       The Insurer may not increase the renewal premium by 30% or more nor impose changes in
                            deductible or coverage that materially alter the policy, unless the Insurer has mailed to the
                            Insured, at the last mailing address known to the Insurer, written notice of such increase or
                            change at least sixty (60) days prior to the renewal or anniversary date.

                   2.       If notice is mailed, proof of mailing will be sufficient proof of notice.

                   3.       An exact and unaltered copy of such notice will also be sent to the           broker, if known, or
                            the agent of record and to the mortgagee or lienholder, at the last mailing address known to the
                            Insurer.


   All other terms and conditions of the Policy remain unchanged.

   This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes
   effect on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below,
   and expires concurrently with said Policy.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð
   GSL23282IL    ïìæîç
              (12-10)
              (1
              (12-
                 -10)                                                                          ß«¹   ðëô
                                                                                                Policy No:îðîð ïìæîç
                                                                                                            652005381
   Page 2                                                                                 Endorsement No:     1
   Continental Casualty Company                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                Effective Date:   06/01/2018
   Insured Name: Akorn, Inc.                                   Ì«®²»® Ú¿´µ
                                                        © CNA±¾»®³¿§»®ò½±³
                                                               All Rights Reserved.
                                                           ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 322 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                          FULLY EARNED PREMIUM RIDER            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
   In consideration of the premium paid, it is understood and agreed that the Section titled CONDITIONS
                                                                                             CONDITIONS,, paragraph O.
  ß«¹  ðëô îðîð ïìæîç
   TERMINATION     OR CANCELLATION OF BOND, is deleted in its entirety and replacedß«¹   withðëô  îðîð ïìæîç
                                                                                              the following:


           O.      TERMINATION OR CANCELLATION

           1.      The premium paid for this Bond shall be deemed fully earned at the inception of this Bond.

           2.      This Bond may not be canceled by the Insurer except for failure to pay premium when due.

           3.              This Bond terminates in its entirety upon occurrence of any of the following:

                           (1)      the receipt by the Insurer of a written notice from the Insured Entity of its desire to
                                    cancel this bond;
                           (2)      immediately upon the taking over of the Insured Entity by a receiver or other liquidator
                                    or by State or Federal officials;
                           (3)      immediately upon the taking over of the Insured Entity by another institution;
                           (4)      immediately upon the exhaustion of the Aggregate Limit of Liability; or
                           (5)      immediately upon the expiration of the Bond Period as set forth in Item 2 of the
                                    Declarations.

                   The mailing of any notice as set forth herein shall be sufficient proof of notice. The effective date of
                   cancellation stated
                                   ted in any such notice, or termination, shall become the end of the Bond Period,
                   notwithstanding anything to the contrary stated in Item 2 of the Declarations.

                   Termination or cancellation of this Bond terminates liability for any Loss which is discovered after
                   termination or the effective date of cancellation, except as provided in Section VI. INSURED
                   SPONSORED PLANS.




   All other terms and conditions of the Bond remain unchanged.

   This rider, which forms a part of and is for attachment to the Bond issued by the designated Insurers, takes effect on the
   effective date of said Bond at the hour stated in said Bond, unless another effective date is shown below, and expires
   concurrently with said Bond.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð(8-
   GSL40799XX   ïìæîç
              (8-11)
              (8 -11)                                                                     ß«¹   ðëô
                                                                                           Policy No:îðîð ïìæîç
                                                                                                       652005381
   Page 1                                                                            Endorsement No:       2
   Continental Casualty Company                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ             Effective Date:     06/01/2018
   Insured Name: Akorn, Inc.                                 Ì«®²»® Ú¿´µ
                                                      © CNA±¾»®³¿§»®ò½±³
                                                             All Rights Reserved.
                                                         ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 323 of 466
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                          STATE AMENDATORY INCONSISTENT Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        Ì«®²»® Ú¿´µof the premium paid for this Policy, it is understood and agreed that in the event
   In consideration                                                                              Ì«®²»®   Ú¿´µ
                                                                                                      there is an inconsistency
     ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
   between a state amendatory endorsement attached to this Policy and any term or condition of this Policy, then, where
  ß«¹   ðëô îðîð
   permitted by law,ïìæîç
                     the Insurer shall a
                                       apply                                                ß«¹ ðëôendorsement
                                         pply those terms and conditions of either the amendatory     îðîð ïìæîç   or the Policy
    which are more favorable to the Insureds.




    All other terms and conditions of the Policy remain unchanged.

    This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes
    effect on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below,
    and expires concurrently with said Policy.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð(3-
   GSL29520XX   ïìæîç
              (3-11)
              (3 -11)                                                                        ß«¹   ðëô
                                                                                              Policy No:îðîð ïìæîç
                                                                                                          652005381
    Page 1                                                                              Endorsement No:      3
    Continental Casualty Company                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ              Effective Date:    06/01/2018
    Insured Name: Akorn, Inc.                                  Ì«®²»® Ú¿´µ
                                                        © CNA±¾»®³¿§»®ò½±³
                                                               All Rights Reserved.
                                                           ß«¹ ðëô îðîð ïìæîç
                       Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                              Page 324 of 466
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                            PRIOR OR PENDING EXCLUSION               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                              WITHH SEPARATE DATES APPLICABLE TO INCREASED LIMITS
        Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
     ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
   In consideration of the premium paid for this Policy, it is understood and agreed that the following new exclusion is added
  ß«¹
   to theðëô îðîð ïìæîç
          Policy:                                                                           ß«¹ ðëô îðîð ïìæîç
            PRIOR OR PENDING EXCLUSION

            This Policy follows the Prior or Pending Exclusion of the Followed Policy, with the addition of the following new
            language:

            In connection with any claim made against an Insured based upon or arising out of arising out such prior or
            pending matters, which was pending on or during the time periods set forth below, the limit of liability for such
            claim shall be equal to the limit of liability for that time period as set forth below with respect to the applicable
            insuring agreement. The Limits of Liability set in the below table are sublimits of and erode the available

            under this Policy.

            Directors & Officers Liability Side A Insuring Agreement:


                    Prior or Pending Time Period                          Sublimit of Liability

                    4/24/2011                                             $5,000,000 excess of $35,000,000



            All other Insuring Agreements:


                    Prior or Pending Time Period                          Sublimit of Liability

                    6/1/2018                                              $5,000,000 excess of $35,000,000




    All other terms and conditions of the Policy remain unchanged.

    This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes
    effect on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below,
    and expires concurrently with said Policy.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð(1-
   GSL55119XX   ïìæîç
              (1-12)
              (1 -12)                                                                               ß«¹   ðëô
                                                                                                     Policy No:îðîð ïìæîç
                                                                                                                 652005381
    Page 1                                                                                 Endorsement No:     4
    Continental Casualty Company                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                 Effective Date:   06/01/2018
    Insured Name: Akorn, Inc.                                  Ì«®²»® Ú¿´µ
                                                        © CNA±¾»®³¿§»®ò½±³
                                                               All Rights Reserved.
                                                           ß«¹ ðëô îðîð ïìæîç
                        Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                           Page 325 of 466
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                            ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                              SPECIFIC LITIGATION EXCLUSION            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        Ì«®²»® Ú¿´µof the premium charged, it is understood and agreed that notwithstanding
   In consideration                                                                               Ì«®²»®anyÚ¿´µ
                                                                                                              provisions of the
     ±¾»®³¿§»®ò½±³
   Underlying Insurance
                 Insurance,
                 Ins                                                                            ±¾»®³¿§»®ò½±³
                     urance, the Insurer shall not be liable to make payment for loss in connection with any claim based upon,
  ß«¹    ðëôoutîðîð
   arising           ïìæîç to, directly or indirectly resulting from, or in consequence of, orß«¹
                of, relating                                                                       ðëô
                                                                                              in any   îðîð
                                                                                                     way      ïìæîçthe litigat
                                                                                                          involving    litigation
    specified below or any
                       an y fact, circumstance, situation, transaction or event underlying or alleged in such litigation.

    Specified Litigation: Matters Involving the Fresenius Acquisition of Akorn, Inc.



    All other terms and conditions of the Policy remain unchanged.

    This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes
    effect on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below,
    and expires concurrently with said Policy.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                  Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð
   GSL7195XX    ïìæîç
             (6 10)
             (6-10)                                                                           ß«¹   ðëô
                                                                                               Policy No:îðîð ïìæîç
                                                                                                           652005381
    Page 1                                                                               Endorsement No:      5
    Continental Casualty Company                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ              Effective Date:    06/01/2018
    Insured Name: Akorn, Inc.                                   Ì«®²»® Ú¿´µ
                                                         © CNA±¾»®³¿§»®ò½±³
                                                                All Rights Reserved.
                                                            ß«¹ ðëô îðîð ïìæîç
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 326 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
                 AMEND CHANGES TO UNDERLYING INSURA
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                      INSURANCE/DEPLETION
                                                               NCE/DEPLETION OFØ×ÙØÔÇ
                                                                                SUB
                                                                                SUB-
                                                                                SUB-LIMITS
                                                                                    -LIMITS SECTION
                                                                                        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                        ENDORSEMENT
         Ì«®²»® Ú¿´µ                        (INSURER AGREES TO IN WRITING)             Ì«®²»® Ú¿´µ
      ±¾»®³¿§»®ò½±³                                                                 ±¾»®³¿§»®ò½±³
  ß«¹    ðëô îðîð ïìæîç
   It is understood                                                               ß«¹ ðëô îðîð ïìæîç OF SUB
                    and agreed that the section entitled CHANGES TO UNDERLYING INSURANCE/DEPLETION      SUB-
   LIMITS, the first sentence is deleted in its entirety and is replaced with
   LIMITS                                                                w the following:

              If, subsequent to the inception date of this Policy, there is a change to any Underlying Insurance, then this
              Policy shall become subject to such change only if the Insurer agrees thereto in writing provided such
              agreement shall not be unreasonably withheld.


   All other terms and conditions of the Policy remain unchanged.

   This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes
   effect on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below,
   and expires concurrently with said Policy.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð(11-
   CNA89109XX   ïìæîç
              (11-17)
              (11 -17)                                                                    ß«¹   ðëô
                                                                                           Policy No:îðîð ïìæîç
                                                                                                       652005381
   Page 1                                                                            Endorsement No:     6
   Continental Casualty Company                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ             Effective Date:   06/01/2018
   Insured Name: Akorn, Inc.                                 Ì«®²»® Ú¿´µ
                                                      © CNA±¾»®³¿§»®ò½±³
                                                             All Rights Reserved.
                                                         ß«¹ ðëô îðîð ïìæîç
                     Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 327 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                           ENDORSEMENT
         Ì«®²»® Ú¿´µ                                              Ì«®²»® Ú¿´µ
      ±¾»®³¿§»®ò½±³
   It is understood and agreed as follows:                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                          ß«¹ ðëô îðîð ïìæîç
  Whenever used in this endorsement                                     Declarations or the Certificate of Insurance, as
  applicable                        first person or entity named on the Declarations or the Certificate of Insurance, as
  applicable.

  A.      Cap on Certified Terrorism Losses

                                                                                                          sultation with the
          Secretary of Homeland Security and the Attorney General of the United States, to be an act of terrorism pursuant
          to the Terrorism Risk


          1.      The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of
                  insurance subject to the Terrorism Risk Insurance Act; and

          2.      The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
                  committed by an individual or individuals as part of an effort to coerce the civilian population of the United
                  States or to influence the policy or affect the conduct of the United States Government by coercion.

          If aggregate insured losses attributable to terrorist acts certified under the Act exceed $100 billion in a calendar
          year (January 1 through December 31) and we have met our insurer deductible under the Act, we shall not be
          liable for the payment of any portion of the amount of such losses that exceeds $100 billion, and in such case
          insured losses up to that amount are subject to pro rata allocation in accordance with procedures established by
          the Secretary of the Treasury.

  B.      Application of Exclusions

          The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism exclusion, do
          not serve to create coverage for any loss which would otherwise be excluded under this Policy, such as losses
          excluded by the Nuclear Hazard Exclusion or the War And Military Action Exclusion.




  All other terms and conditions of the Policy remain unchanged.

  This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes
  effect on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below,
  and expires concurrently with said Policy.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð(3-
   CNA81753XX   ïìæîç
              (3-15)
              (3-15)                                                                       ß«¹   ðëô
                                                                                            Policy No:îðîð ïìæîç652005381
  Page 1                                                                                     Endorsement No:         7
  Continental Casualty Company                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                   Effective Date:         06/01/2018
  Insured Name: Akorn, Inc.                                 Ì«®²»® Ú¿´µ
                                                  ©   CNA ±¾»®³¿§»®ò½±³
                                                           All Rights Reserved.
                                                         ß«¹ ðëô îðîð ïìæîç
                          Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 328 of 466
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                           Policy Holder Notice   Countrywide
                                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                         ß«¹ ðëô îðîð ïìæîç
                             IMPORTANT INFORMATION
                              NOTICE        OFFER OF TERRORISM COVERAGE;
                                            DISCLOSURE OF PREMIUM
  THIS NOTICE DOES NOT FORM A PART OF THE POLICY, GRANT ANY COVERAGE OR CHANGE THE TERMS
  AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

  As used herein,                                            Declarations or the Certificate of Insurance, as applicable; and 2)
                    first person or entity named on the Declarations or the Certificate of Insurance, as applicable.

  You are hereby notified that under the Terrorism Risk Insurance Act, as extended and reauthorized ("Act"), you have a
  right to purchase insurance coverage of losses arising out of acts of terrorism, as defined in Section 102(1) of the Act,
  subject to all applicable policy provisions. The Terrorism Risk Insurance Act established a federal program within the
  Department of the Treasury, under which the federal government shares, with the insurance industry, the risk of loss from
  future terrorist attacks.

  This Notice is designed to alert you to coverage restrictions and to certain terrorism provisions in the policy. If there is any
  conflict between this Notice and the policy (including its endorsements), the provisions of the policy (including its
  endorsements) apply.

  CHANGE IN THE DEFINITION
                      TION OF A CERTIFIED ACT OF TERRORISM

  The Act applies when the Secretary of the Treasury certifies that an event meets the definition of an act of terrorism.
  Originally, the Act provided that to be certified, an act of terrorism must cause losses of at lea
                                                                                                  least five million dollars and
  must have been committed by an individual or individuals acting on behalf of any foreign person or foreign interest to
  coerce the government or population of the United States. However, the 2007 re     re-authorization of the Act removed the
  requirement that the act of terrorism must be committed by or on behalf of a foreign interest, and now certified acts of
  terrorism may encompass, for example, a terrorist act committed against the United States government by a United
  States citizen, when the act is determined by the federal government to be "a certified act of terrorism."

  In accordance with the Act, we are required to offer you the ability to purchase coverage for losses resulting from an act of
  terrorism that is certified under the federal program. The other provisions of this policy, including nuclear, war or military
  action exclusions, will still apply to such an act.

  DISCLOSURE OF FEDERAL PARTICIPATION IN PAYMENT OF TERRORISM LOSSES

  The Department of the Treasury will pay a share of terrorism losses insured under the federal program. In 2015, the
  federal share equals 85% of that portion of the amount of such insured losses that exceeds the applicable insurer
  retention, and shall decrease by 1 percentage point per calendar year until equal to 80%.

  LIMITATION ON PAYMENT OF TERRORISM LOSSES

  If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100
  billion in a calendar year (January 1 through December 31), the Treasury shall not make any payment for any portion of
  the amount of such losses that exceeds $100 billion.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                        ß«¹ ðëô îðîð ïìæîç
  CNA81758XX Ed.(03-15)                         Copyright CNA All Rights Reserved.                                      Page 1 of 2
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæîç
                            Case 20-11177-KBO       DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 329 of 466
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæîç
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        Ì«®²»® Ú¿´µ                                                        Policy    Holder    Notice
                                                                                                  Ì«®²»® Ú¿´µCountrywide
     ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
   Further, this coverage is subject to a limit on our liability pursuant to the federal law where, if aggregate insured losses
  ß«¹    ðëô îðîð
   attributable      ïìæîç acts certified under the Act exceed $100 billion in a calendar year
                to terrorist                                                                 ß«¹(January
                                                                                                  ðëô îðîð    ïìæîç December
                                                                                                           1 through
    31) and we have met our insurer deductible under the Act, we shall not be liable for the payment of any portion of the
    amount of such losses that exceeds $100 billion. In such case, insured losses up to that amount are subject to pro rata
    allocation in accordance with procedures established by the Secretary of the Treasury.

    CONFIRMATION OF ACCEPTANCE OF COVERAGE

    In accordance with the Act, we offered you coverage for losses resulting from an act of terrorism that is certified under the
    federal program. This notice confirms that you have chosen to accept our offer of coverage for certified acts of terrorism.
    The policy's other provisions, including nuclear, war or military action exclusions, will still apply to such an act. The
    premium charge for terrorism coverage, if any, is shown separately on the Declarations or the Certificate of Insurance, as
    applicable.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæîç                                                                       ß«¹ ðëô îðîð ïìæîç
    CNA81758XX Ed.(03-15)                        Copyright CNA All Rights Reserved.                                    Page 2 of 2
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæîç
                   Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 330 of 466
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæíð
          Policy Number:
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ          US00075683DO17A                                      Greenwich
                                                                                       Ø×ÙØÔÇ Insurance      Company
                                                                                                   ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ
          Renewal of Number: US00075683DO16A                                      XL SpecialtyÌ«®²»®     Ú¿´µ Company
                                                                                                  Insurance
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
                                                                                     Members of the XL America Companies
  ß«¹ ðëô îðîð ïìæíð                                                                      ß«¹ ðëôOffices
                                                                                        Executive     îðîð ïìæíð
                  MANAGEMENT LIABILITY AND
                                                                                               70 Seaview Avenue
                   COMPANY REIMBURSEMENT                                                       Stamford, CT 06902-6040
               INSURANCE POLICY DECLARATIONS                                                   Telephone 877-953-2636


         THIS IS A CLAIMS MADE POLICY. EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS POLICY ONLY APPLIES TO
         CLAIMS FIRST MADE DURING THE POLICY PERIOD OR, IF APPLICABLE, THE OPTIONAL EXTENSION PERIOD.
         THE LIMIT OF LIABILITY AVAILABLE TO PAY DAMAGES OR SETTLEMENTS SHALL BE REDUCED AND MAY BE
         EXHAUSTED BY THE PAYMENT OF DEFENSE EXPENSES. THIS POLICY DOES NOT PROVIDE FOR ANY DUTY BY
         THE INSURER TO DEFEND ANY INSURED. PLEASE READ AND REVIEW THE POLICY CAREFULLY.


         Item 1.    Name and Mailing Address of Parent Company:

                    Akorn, Inc.
                    1925 West Field Court, Suite 300
                    Lake Forest, IL 60045

         Item 2.    Policy Period:        From:            June 01, 2017
                                                                       7           To:           June 01, 2018

                                          At 12:01 A.M. Standard Time at your Mailing Address Shown Above

         Item 3.    Limit of Liability:
                    $10,000,000 Aggregate each Policy Period (including Defense Expenses
                                                                                Expenses)

         Item 4.    Retentions:

                                     $0    each Insured Person under INSURING AGREEMENT I (A)
                             $2,500,000
                                 00,000    each Claim under INSURING AGREEMENT I (B)
                             $2,500,000    each Claim under INSURING AGREEMENT I (C)

         Item 5.    Optional Extension Period:

                    Length of Optional Extension Period:
                    (Either one year or two years after the end of the Policy Period, at the election of the Parent Company)
                    Premium for Optional Extension Period:                  One Year:    $560,000.00
                                                                        Two Years:       N/A
                                                                      Three Years:       N/A


         Item 6.    Pending and Prior Litigation Date:              April 24, 2002

         Item 7.    Notices required to be given to the Insurer must be addressed to:
                XL Professional Insurance
                                          th
                100 Constitution Plaza, 17 Floor
                Hartford, CT 06103
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                Toll Free Telephone: 877
                                     877-953-2636                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                         ß«¹ ðëô îðîð ïìæíð
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        DO 70 00 11 01                                    Ì«®²»® Ú¿´µ
                                                                                                                     Page 1 of 2
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                      613-5    Filed 08/28/20
                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                              Page 331 of 466
                                                            Ì«®²»® Ú¿´µ
                     MANAGEMENT LIABILITY AND COMPANY     REIMBURSEMENT POLICY DECLARATIONS
                                                ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          Item 8.  Premium:                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³ Taxes, Surcharges or Fees:                                          $0.00
                                                                                                  ±¾»®³¿§»®ò½±³
                   Total Policy Premium:                                      $320,000.00
  ß«¹ ðëô îðîð ïìæíð                                                                            ß«¹ ðëô îðîð ïìæíð
           Item 9.     Policy Forms and Endorsements Attached at Issuance:
                       DO 71 00 09 99 XL 82 01 07 07 XL 80 24 03 03 DO 72 06 02 00 DO 83 27 07 01 DO 83 125 08 06
                       DO 83 126 08 06 DO 83 133 12 06 DO 80 395 01 07 DO 80 213 02 03 XL 83 07 01 00
                       DO 80 562 06 10 DO 83 130 08 06 DO 80 17 05 00 DO 83 09 06 00 DO 80 284 08 04 DO 80 02 02 10
                       DO 80 342 10 05 DO 80 376 11 06 XL 80 02 03 00 DO 80 436 08 07 DO 83 12 08 00
                       DO 80 503 11 08 DO 80 142 10 01 DO 80 123 06 01 DO 80 46 07 00 DO 80 129 07 01
                       DO 80 357 05 06 DO 80 504 12 08 DO 80 286 08 04 DO 80 559 06 10 Manuscript 194 07 01
                       Manuscript 7260 07 07 XL 83 85 08 08 DO 80 289 09 04 DO 80 717 10 15 DO 80 627 05 12
                       DO 80 241 11 03 DO 80 05 03 00 DO 80 567 07 10 DO 80 578 11 10 DO 80 480 06 08
                       XL 80 72 06 13 XL 80 74 07 13



           Countersigned:                                           By:
                                        Date                                  Authorized Representative




           THESE DECLARATIONS AND THE POLICY, WITH THE ENDORSEMENTS, ATTACHMENTS, AND THE APPLICATION SHALL
           CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE INSURER AND THE INSURED RELATING TO THIS INSURANCE.




           In Witness Whereof, the Insurer has caused this Policy to be executed by its authorized officers, but
           this Policy will not be valid unless countersigned on the Declarations page, if required by law, by a duly
           authorized representative of the Insurer.




                            Nicholas M. Brown, Jr.                                            Theresa M. Morgan
                                  President                                                       Secretary
                                                     Greenwich Insurance Company




                            Nicholas M. Brown, Jr.                                            Theresa M. Morgan
                                  President                                                       Secretary
                                                 XL Specialty Insurance Company




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                            ß«¹ ðëô îðîð ïìæíð
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          DO 70 00 11 01                                     Ì«®²»® Ú¿´µ
                                                                                                                  Page 2 of 2
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                   Page 332 of 466
                                                        Ì«®²»® Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                   IN WITNESS                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                  ß«¹ ðëô îðîð ïìæíð

                                      XL SPECIALTY INSURANCE COMPANY

                                                 REGULATORY OFFICE
                                         505 EAGLEVIEW BOULEVARD, SUITE 100
                                              DEPARTMENT: REGULATORY
                                                EXTON, PA 19341-1120
                                                 PHONE: 800-688-1840


       It is hereby agreed and understood that the following In Witness Clause supercedes any and all other In Witness
       clauses in this policy.

       All other provisions remain unchanged.




       IN WITNESS WHEREOF, the Insurer has caused this policy to be executed and attested, and, if required by state
       law, this policy shall not be valid unless countersigned by a duly authorized representative of the Insurer.




       Joseph Tocco                                                   Toni Ann Perkins
       President                                                      Secretary




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                  ß«¹ ðëô îðîð ïìæíð
       LAD 400 0915 XLS
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
               © 2015 X.L. America, Inc. All Rights Reserved.
                                                     Ì«®²»® Ú¿´µ
                                                                 May not be copied without permission.
                                                      ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                613-5    Filed 08/28/20
                                                     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                             Page 333 of 466
                                                   Ì«®²»® Ú¿´µ
                                                 ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð        POLICYHOLDER DISCLOSURE                             ß«¹ ðëô îðîð ïìæíð
                                   NOTICE OF TERRORISM
                                   INSURANCE COVERAGE

          Coverage for acts of terrorism is already included in your current policy. You are hereby
          notified that under the Terrorism Risk Insurance Program Reauthorization Extension Act
          of 2007, the definition of “act of terrorism” has changed. As defined in Section 102(1) of
          the Act: The term “act of terrorism” means any act that is certified by the Secretary of the
          Treasury in concurrence with the Secretary of the State, and the Attorney General of the
          United States—to be an act of terrorism; to be a violent act or an act that is dangerous to
          human life, property, or infrastructure; to have resulted in damage within the United
          States, or outside the United States in the case of certain air carriers or vessels or the
          premises of a United States mission; and to have been committed by an individual or
          individuals as part of an effort to coerce the civilian population of the United States or to
          influence the policy or affect the conduct of the United States Government by coercion.
          Under your existing coverage, any losses  sses caused by certified acts of terrorism may be
          partially reimbursed by the United States under a formula established by federal law.
          Under this formula, the United States generally reimburses 85% of covered terrorism
          losses exceeding the statutorily established
                                                  ablished deductible paid by the insurance company
          providing the coverage. However, your policy may contain other exclusions that may
          affect your coverage. The Terrorism Risk Insurance Program Reauthorization Extension
          Act contains a $100 billion cap that limits U.S. Government reimbursement as well as
          insurers’ liability for losses resulting from certified acts of terrorism when the amount of
          such losses exceeds $100 billion in any one calendar year. If the aggregate insured losses
          for all insurers exceed $100 billion, your coverage may be reduced.

          The portion of your annual premium that is attributable to coverage for acts of terrorism is:
          $ waived. Any premium waiver is only valid for the current Policy Period.


          I ACKNOWLEDGE THAT I HAVE BEEN NOTIFIE
                                           NOTIFIED THAT UNDER THE TERRORISM RISK
          INSURANCE PROGRAM REAUTHORIZATION EXTENSION ACT OF 2007, ANY LOSSES
          CAUSED BY CERTIFIED ACTS OF TERRORISM UNDER MY POLICY COVERAGE WILL BE
          PARTIALLY REIMBURSED BY THE UNITED STATES AND I HAVE BEEN NOTIFIED OF THE
          AMOUNT OF MY PREMIUM ATTRIBUTABLE TO SUCH COVERAGE.

          Name of Insurer: XL Specialty Insurance Company

          Policy Number: US00075683DO17A

          ____________________________
          Signature of Insured

          ____________________________
          Print Name and Title

          ____________________________
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            Date                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                            ß«¹ ðëô îðîð ïìæíð
                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                    Ì«®²»® Ú¿´µ
                                                  ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæíð
                    Case 20-11177-KBO          Doc 613-5        Filed 08/28/20      Page 334 of 466
                                                         Ì«®²»® Ú¿´µ
                                       NOTICE ß«¹
                                              TO      POLICYHOLDERS
                                                  ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                     ±¾»®³¿§»®ò½±³
          U.S. TREASURY DEPARTMENT’S OFFICE OF FOREIGN ASSETS CONTROL
  ß«¹ ðëô îðîð ïìæíð                (“OFAC”)        ß«¹ ðëô îðîð ïìæíð


          No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of
          your policy. You should read your policy and review your Declarations page for complete information
          on the coverages you are provided.

          This Policyholder Notice provides information concerning possible impact on your insurance coverage
          due to directives issued by OFAC and possibly the U.S. Department of State. Please read this
          Policyholder Notice carefully.

          OFAC administers and enforces sanctions policy based on Presidential declarations of "national
          emergency". OFAC has identified and listed numerous

                 Foreign agents
                 Front organizations
                 Terrorists
                 Terrorist organizations
                 Narcotics traffickers

          as Specially Designated Nationals and Blocked Persons Persons.     This list can be found on the
          U.S. Department of the Treasury’s web site - http//www.treas.gov/ofac.

          The Secretary of the Treasury also has identified a number of entities in the insurance, petroleum, and
          petrochemicals industries determined to be owned or controlled by the Iranian government. Business
          transactions with any of these entities are expressly prohibited. These entities have been added to
          OFAC’s list of Financial Institutions Determined To Be Owned or Controlled by the Government of Iran.
          This list can be found on the U.S. Department of the Treasury’s web site -
          http://www.treasury.gov/resource-center/sanctions/Programs/Pages/iran.aspx,
                                              center/sanctions/Programs/Pages/iran.aspx see List of CISADA and
          NDAA Prohibitions or Conditions

          In accordance with OFAC regulations, or any applicable regulation promulgated by the U.S.
          Department of State, if it is determined that you or any other insured, or any person or entity claiming
          the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
          Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract
          and all provisions of this insurance will be immediately subject to OFAC. When an insurance policy is
          considered to be such a blocked or frozen contract, neither payments nor premium refunds may be
          made without authorization from OFAC. Other limitations on the premiums and payments also apply.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                      Ì«®²»® Ú¿´µ
         PN CW 05 0914
    ±¾»®³¿§»®ò½±³                                                                    ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð©2014 X.L. America, Inc. All rights reserved. May not be copiedß«¹
                                                                                   without
                                                                                        ðëôpermission.
                                                                                            îðîð ïìæíð
                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 335 of 466
                                          NOTICE TO   POLICYHOLDERS
                                                  Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                    PRIVACY POLICY              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
         The XL Catlin insurance group (the “Companies”), believes personal information
    ±¾»®³¿§»®ò½±³                                                                              that we collect about our
                                                                                          ±¾»®³¿§»®ò½±³
         customers, potential customers, and proposed insureds (referred to collectively in this Privacy Poli   Policy as
  ß«¹ ðëô“customers”)
           îðîð ïìæíð                                                                  ß«¹ ðëô îðîð ïìæíð
                      must be treated with the highest degree of confidentiality. For this reason and in com
                                                                                                         compli
                                                                                                         compliance
                                                                                                             pli      with
           the Title V of the Gramm-Leach-Bliley Act (“GLBA”), we have developed a Privacy Policy that applies to all of our
           companies. For purposes of our Privacy Policy, the term “personal information” includes all information we obtain
           about a customer and maintain in a personally identifiable way. In order to assure the confidentiality of the
           personal information we collect and in order to comply with applicable laws, all individuals with access to personal
           information about our customers are required to follow this policy.

           Our Privacy Promise

           Your privacy and the confidentiality of your business records are important to us. Information and the analysis of
           information is essential to the business of insurance and critical to our ability to provide to you excellent, cost-
           effective service and products. We understand that gaining and keeping your trust depends upon the security and
           integrity of our records concerning you. Accordingly, we promise that:

           1. We will follow strict standards of security and confidentiality to protect any information you share with us or
              information that we receive about you;
           2. We will verify and exchange information regarding your credit and financial status only for the purposes of
              underwriting, policy administration, or risk management
                                                            anagement and only with reputable references and clearinghouse
              services;
           3. We will not collect and use information about you and your business other than the minimum amount of
              information necessary to advise you about and deliver to you excellent service and products and to administer
              our business;
           4. We will train our employees to handle information about you or your business in a secure and confideconfidential
              manner and only permit employees authorized to use such information to have access to such informati
                                                                                                              information;
           5. We willill not disclose information about you or your business to any organization outside the XL Catlin
              insurance group of Companies or to third party service providers unless we disclose to you our inten
                                                                                                               intent to do so
              or we are required to do so by law;
           6. We will not disclose medical information about you, your employees, or any claimants under any policy of
              insurance, unless you provide us with written authorization to do so, or unless the disclosure is fo     for any
              specific business exception provided in the law;
           7. We will attempt, with your help, to keep our records regarding you and your business complete and accurate,
                                                                                                                    accur
              and will advise you how and where to access your account information (unless prohibited by law), and will
              advise you how to correct errors or make chan
                                                          changes to that information; and
           8. We will audit and assess our operations, personnel and third party service providers to assure that your
              privacy is respected.

           Collection and Sources of Information

        We collect from a customer or potential customer only the personal information that is necessary for (a)
        determining eligibility for the product or service sought by the customer, (b) administering the product or service
        obtained, and (c) advising the customer about our products and services. The information we collect generally
        comes from the following sources:
            Submission – During the submission process, you provide us with information about you and your business,
            such as your name, address, phone number, e-mail address, and other types of personal identification
            information;
            Quotes – We collect information to enable us to determine your eligibility for the particular insurance product
            and to determine the cost of such insurance to you. The information we collect will vary with the type of
            insurance you seek;
            Transactions – We will maintain records of all transactions with us, our affiliates, and our third party service
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ
            providers, including your insurance coverage selections, premiums, billing          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          and payment    information, claims
     Ì«®²»®history,
             Ú¿´µ and other information related tto your account;                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
         PN CW 02 1015
   ß«¹ ðëô îðîð ïìæíð                                                                    ß«¹ ðëô îðîð ïìæíð
                                             © 2015 X.L. America, Inc. All Rights Reserved.
                                                 May not be copied without permission.
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæíð
                       Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                            Page 336 of 466
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæíð
            Claims – If you obtain insurance from us, we will maintain records related
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    to anyÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                   Ø×ÙØÔÇ      claims that may be made
            under your policies. The investigation of a claim necessarily involves collection of a broad range of
      Ì«®²»®information
             Ú¿´µ       about many issues, some of which does not directly involve you. WeÌ«®²»®     Ú¿´µ
                                                                                             will share with you any facts
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
            that we collect about your claim unless we are prohibited by law from doing so. The process of clai      claim
  ß«¹ ðëô îðîð   ïìæíð evaluation, and settlement also involves, however, the collection
            investigation,                                                            ß«¹
                                                                                    colle   ðëôofîðîð
                                                                                         ction          ïìæíð
                                                                                                    advice, opinions, and
               comments from many people, including attorneys and experts, to aid the claim specialist in determining how
               best to handle your claim. In order to protect the legal and transactional confidentiality and privileges
               associated with such opinions, comments and advice, we will not disclose this information to you; and
               Credit and Financial Reports – We may receive information about you and your business regarding your
               credit. We use this information to verify information you provide during the submission and quote processes
               and to help underwrite and provide to you the most accurate and cost-effective insurance quote we can
               provide.

           Retention and Correction of Personal Information

           We retain personal information only as long as required by our business practices and applicable law. If we
           become aware that an item of personal information may be materially inaccurate, we will make reasonable effort
           to re-verify its accuracy and correct any error as appropriate.

           Storage of Personal Information

           We have in place safeguards to protect data and paper files containing personal information.

           Sharing/Disclosing of Personal Information

           We maintain procedures to assure that we do not share personal information with an unaffiliated thir  third party for
           marketing purposes unless such sharing is permitted by law. Personal information may be disclosed tto an
           unaffiliated third party for necessary servicing of the product or service or for other normal busin
                                                                                                          business transactions
           as permitted by law.

           We do not disclose personal information to an unaffiliated third party for servicing purposes or joint marketingmar
           purposes unless a contract containing a confidentiality/non-disclosure
                                                         confidentiality/non disclosure provision has been signed by us and the
           third party. Unless a consumer conseconsents,
                                                     nts, we do not disclose “consumer credit report” type information obtained
           from an application or a credit report regarding a customer who applies for a financial product to a       any unaffiliated
           third party for the purpose of serving as a factor in establishin
                                                                      establishing a consumer’s eligibility for credit, insurance or
           employment. “Consumer credit report type information” means such things as net worth, credit worthi            worthiness,
           lifestyle information (piloting, skydiving, etc.) solvency, etc. We also do not disclose to any u  unaffiliated third party
           a policy or account number for use in marketing. We may share with our affiliated companies informa       information that
           relates to our experience and transactions with the customer.

           Policy for Personal Information Relating to Nonpublic Personal Health Information

           We do not disclose nonpublic personal health information about a customer unless an authorization is obtained
           from the customer whose nonpublic personal information is sought to be disclosed. However, an authorization
           shall not be prohibited, restricted or required for the disclosure of certain insurance functions, including, but not
           limited to, claims administration, claims adjustment and management, detection, investigation or reporting of
           actual or potential fraud, misrepresentation or criminal activity, underwriting, policy placement or issuance, loss
           control and/or auditing.

           Access to Your Information

           Our employees, employees of our affiliated companies, and third party service providers will have access to
           information we collect about you and your business as is necessary to effect transactions with you. We may also
           disclose information about you to the following categories of person or entities:
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®Your
             Ú¿´µindependent insurance agent or broker;                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                     ±¾»®³¿§»®ò½±³
         PN CW 02 10 15
  ß«¹ ðëô îðîð ïìæíð                                                               ß«¹ ðëô îðîð ïìæíð
                                       © 2015 X.L. America, Inc. All Rights Reserved.
                                                   May not be copied without permission.
                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæíð
                       Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 337 of 466
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæíð
            An independent claim adjuster or in
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                            investigator,
                                                 vestigator, or an attorney or expert involved
                                                                                        Ø×ÙØÔÇ in the claim;
                                                                                                   ÝÑÒÚ×ÜÛÒÌ×ßÔ
            Persons or organizations that conduct scientific studies, including actuaries and accountants;
      Ì«®²»®An
             Ú¿´µ
               insurance support organization;
                                                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
            Another insurer if to prevent fraud or to properly underwrite a ri
                                                                            risk;            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð  ïìæíð
            A state                                                                        ß«¹ ðëôstate
                    insurance department or other governmental agency, if required by federal,        îðîð    ïìæíð
                                                                                                          or local laws; or
                                                                                                                   laws;
                Any persons entitled to receive information as ordered by a summons, court order, search warrant, or
                subpoena.

            Violation of the Privacy Policy

            Any person violating the Privacy Policy will be subject to discipline, up to and including termination.




            For more information or to address questions regarding this privacy statement, please contact your broker.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
         PN CW 02 10 15
  ß«¹ ðëô îðîð ïìæíð                                                                      ß«¹ ðëô îðîð ïìæíð
                                              © 2015 X.L. America, Inc. All Rights Reserved.
                                                   May not be copied without permission.
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                          ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO       DocØ×ÙØÔÇ
                                                613-5    Filed 08/28/20
                                                     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                Page 338 of 466
                                                     Ì«®²»® Ú¿´µ
                                 NOTICE TO    POLICYHOLDERS
                                         ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                 FRAUD NOTICE                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð
          Arkansas        Any person who knowingly presents a false or fraudulent ß«¹
                                                                                  claimðëô  îðîð ïìæíð
                                                                                        for payment of a loss or
                          benefit or knowingly presents false information in an application for insurance is guilty
                          of a crime and may be subject to fines and confinement in prison.
         Colorado         It is unlawful to knowingly provide false, incomplete, or misleading facts or
                          information to an insurance company for the purpose of defrauding or
                          attempting to defraud the company. Penalties may include imprisonment, fines,
                          denial of insurance, and civil damages. Any insurance company or agent of an
                          insurance company who knowingly provides false, incomplete, or misleading
                          facts or information to a policyholder or claimant for the purpose of defrauding
                          or attempting to defraud the policyholder or claimant with regard to a settlement
                          or award payable for insurance proceeds shall be reported to the Colorado
                          Division of Insurance within the Department of Regulatory Agencies.
         District of      WARNING: It is a crime to provide false or misleading information to an insurer for the
         Columbia         purpose of defrauding the insurer or any other person. Penalties include imprisonment
                          and/or fines. In addition, an insurer may deny insurance benefits if false information
                          materially related to a claim was provided by the applicant.
         Florida          Any person who knowingly and with intent to injure, defraud, or deceive any insurer
                          files a statement of claim or an application containing any false, incomplete, or
                          misleading information is guilty off a felony of the third degree.
         Kansas           A "fraudulent insurance act" means an act committed by any person who, knowingly
                          and with intent to defraud, presents, causes to be presented or prepares with
                          knowledge or belief that it will be presented to or by an insurer, purported insurer,
                          broker or any agent thereof, any written, electronic, electronic impulse, facsimile,
                          magnetic, oral, or telephonic communication or statement as part of, or in support of, an
                          application for the issuance of, or the rating of an insurance policy for personal or
                          commercial al insurance, or a claim for payment or other benefit pursuant to an insurance
                          policy for commercial or personal insurance which such person knows to contain
                          materially false information concerning any fact material thereto; or conceals, for the
                          purpose of misleading, information concerning any fact material thereto.
         Kentucky         Any person who knowingly and with intent to defraud any insurance company or other
                          person files an application for insurance containing any materially false information or
                          conceals, foror the purpose of misleading, information concerning any fact material
                          thereto commits a fraudulent insurance act, which is a crime.
         Louisiana        Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                          benefit or knowingly presents false information in an application for insurance is guilty
                          of a crime and may be subject to fines and confinement in prison.
         Maine            It is a crime to knowingly provide false, incomplete or misleading information to an
                          insurance company for the purpose of defrauding the company. Penalties may include
                          imprisonment, fines, or denial of insurance benefits.
         Maryland         Any person who knowingly or willfully presents a false or fraudulent claim for payment
                          of a loss or benefit or who knowingly or willfully presents false information in an
                          application for insurance is guilty of a crime and may be subject to fines and
                          confinement in prison.
         New Jersey       Any person who includes any false or misleading information on an application for an
                          insurance policy is subject to criminal and civil penalties.
         New Mexico       ANY PERSON WHO KNOWINGLY PRESENTS A FALSE OR FRAUDULENT CLAIM
                          FOR PAYMENT OF A LOSS OR BENEFIT OR KNOWINGLY PRESENTS FALSE
                          INFORMATION IN AN APPLICATION FOR INSURANCE IS GUILTY OF A CRIME
                          AND MAY BE SUBJECT TO CIVIL FINES AND CRIMINAL PENALTIES.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³
  ß«¹ ðëô
       PN îðîð
          CW 01ïìæíð
                 0915                                                             ß«¹ ðëô îðîð ïìæíð
                                                                                                  Page 1 of 3
                                   © 2015 X.L. America, Inc. All Rights Reserved.
                                       May notØ×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                               be copied  without permission.
                                                    Ì«®²»® Ú¿´µ
                                                  ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 339 of 466
                                                          Ì«®²»® Ú¿´µ
                                  NOTICE TO ß«¹
                                             POLICYHOLDERS
                                                ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
        New York                                                              ±¾»®³¿§»®ò½±³
                     General: All applications for commercial insurance, other than automobile
  ß«¹ ðëô îðîð ïìæíð insurance:: Any person who knowingly and with intent toß«¹  ðëô îðîð
                                                                              defraud     ïìæíð
                                                                                      any insurance
                           company or other person files an application for insurance or statement of claim
                           containing any materially false information, or conceals for the purpose of misleading,
                           information concerning any fact material thereto, commits a fraudulent insurance act,
                           which is a crime, and shall also be subject to a civil penalty not to exceed five thousand
                           dollars and the stated value of the claim for each such violation.

                           All applications for automobile insurance and all claim forms: Any person who
                           knowingly makes or knowingly assists, abets, solicits or conspires with another to make
                           a false report of the theft, destruction, damage or conversion of any motor vehicle to a
                           law enforcement agency, the department of motor vehicles or an insurance company,
                           commits a fraudulent insurance act, which is a crime, and shall also be subject to a civil
                           penalty not to exceed five thousand dollars and the value of the subject motor vehicle
                           or stated claim for each violation.

                           Fire: Any person who knowingly and with intent to defraud any insurance company or
                           other person files an application for insurance containing any false information, or
                           conceals for the purpose of misleading, information concerning any fact material
                           thereto, commits
                                        its a fraudulent insurance act, which is a crime.

                           The proposed insured affirms that the foregoing information is true and agrees that
                           these applications shall constitute a part of any policy issued whether attached or not
                           and that any willful concealmen
                                                     concealmentt or misrepresentation of a material fact or
                           circumstances shall be grounds to rescind the insurance policy.
         Ohio              Any person who, with intent to defraud or knowing that he is facilitating a fraud against
                           an insurer, submits an application or files a claim containing a false or deceptive
                           statement is guilty of insurance fraud.
         Oklahoma          WARNING:: Any person who knowingly, and with intent to injure, defraud or deceive
                           any insurer, makes any claim for the proceeds of an insurance policy containing any
                           false, incomplete or misleading information is guilty of a felony.
         Pennsylvania      All Commercial Insurance, Except As Provided for Automobile Insurance         Insurance:
                           Any person who knowingly and with intent to defraud any insurance company or other
                           person files
                                      s an application for insurance or statement of claim containing any materially
                           false information or conceals for the purpose of misleading, information concerning any
                           fact material thereto commits a fraudulent insurance act, which is a crime and subjects
                           such person to criminal and civil penalties.

                   Automobile Insurance: Any person who knowingly and with intent to injure or defraud
                   any insurer files an application or claim containing any false, incomplete or misleading
                   information shall, upon conviction, be subject to imprisonment for up to seven years
                   and the payment of a fine of up to $15,000.
       Puerto Rico Any person who knowingly and with the intention of defrauding presents false
                   information in an insurance application, or presents, helps, or causes the
                   presentation of a fraudulent claim for the payment of a loss or any other benefit,
                   or presents more than one claim for the same damage or loss, shall incur a
                   felony and, upon conviction, shall be sanctioned for each violation by a fine of
                   not less than five thousand dollars ($5,000) and not more than ten thousand
                   dollars ($10,000), or a fixed term of imprisonment for three (3) years, or both
                   penalties. Should aggravating circumstances [be] present, the penalty thus
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔestablished may be increased to a maximum of five             (5) years,
                                                                              Ø×ÙØÔÇ        if extenuating
                                                                                        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                   circumstances are present, it may be reduced to a minimum of two (2) years.
       Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð ïìæíð
     PN CW 01 0915
                                                                                         ß«¹ ðëô îðîð ïìæíð
                                                                                                       Page 2 of 3
                                    © 2015 X.L. America, Inc. All Rights Reserved.
                                        May not beØ×ÙØÔÇ
                                                   copiedÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           without permission.
                                                       Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO         DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 340 of 466
                                                        Ì«®²»® Ú¿´µ
                                    NOTICE TO    POLICYHOLDERS
                                            ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
          Rhode Island                                                                   ±¾»®³¿§»®ò½±³
                             Any person who knowingly presents a false or fraudulent claim for payment of a loss or
  ß«¹ ðëô îðîð ïìæíð                                                                  ß«¹ ðëôforîðîð
                             benefit or knowingly presents false information in an application        ïìæíðis guilty
                                                                                                 insurance
                             of a crime and may be subject to fines and confinement in prison.
          Tennessee          All Commercial Insurance, Except As Provided for Workers’ Compensation It is a
                             crime to knowingly provide false, incomplete or misleading information to an insurance
                             company for the purpose of defrauding the company. Penalties include imprisonment,
                             fines and denial of insurance benefits.

                             Workers’ Compensation: It is a crime to knowingly provide false, incomplete or
                             misleading information to any party to a workers’ compensation transaction for the
                             purpose of committing fraud. Penalties include imprisonment, fines and denial of
                             insurance benefits.
          Utah               Workers’ Compensation: Any person who knowingly presents false or fraudulent
                             underwriting information, files or causes to be filed a false or fraudulent claim for
                             disability compensation or medical benefits, or submits a false or fraudulent report or
                             billing for health care fees or other professional services is guilty of a crime and may be
                             subject to fines and confinement in state prison.
          Virginia           It is a crime to knowingly provide false, incomplete or misleading information to an
                             insurance company for the purpose of defrauding the company. Penalties include
                             imprisonment, fines and denial of insurance benefits.
          Washington         It is a crime to knowingly provide false, incomplete or misleading information to an
                             insurance company for the purpose of defrauding the company. Penalties include
                             imprisonment, fines and denial of insurance benefits.
          West Virginia      Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                             benefit or knowingly presents false information in an application for insurance is guilty
                             of a crime and may be subject to fines and confinement in prison.
          All Other States   Any person who knowingly and willfully presents false information in an application for
                             insurance may be guilty of insurance fraud and subject to fines and confinement in
                             prison.
                                 son. (In Oregon, the aforementioned actions may constitute a fraudulent insurance
                             act which may be a crime and may subject the person to penalties).




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð
       PN CW 01 0915
                                                                                       ß«¹ ðëô îðîð ïìæíð
                                                                                                       Page 3 of 3
                                      © 2015 X.L. America, Inc. All Rights Reserved.
                                          May notØ×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                  be copied   without permission.
                                                      Ì«®²»® Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                   613-5    Filed 08/28/20
                                                        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                  Page 341 of 466
                                  NOTICE TO   POLICYHOLDERS
                                          ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
                                                           ILLINOIS
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                 ß«¹ ðëô îðîð ïìæíð
       This notice is to advise you if you are having problems with your insurance company or agent, do not hesitate to
       contact the insurance company or agent to resolve your problem.

                                 FOR INFORMATION, OR TO MAKE A COMPLAINT, CALL:

                                                     1-800-622-7311
                                                       XL CATLIN
                                                    SEAVIEW HOUSE
                                                  70 SEAVIEW AVENUE
                                                STAMFORD, CT 06902-6040


           You may also contact the Public Service Division of the Department of Insurance at the following address:

                                              Illinois Department of Insurance
                                         Consumer Division or Public Services Section
                                                  320 W. Washington Street
                                                     Springfield, IL 62767

                                                  Toll-free:
                                                       free: 1-866
                                                             1
                                                             1-866-445-5364
                                                               866 445
                                            TDD 217/524-4872
                                                217/524 4872 / Fax: 217/558
                                                                     217/558-2083


                                       http://mc.insurance.illinois.gov/messagecenter.nsf




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                 ß«¹ ðëô îðîð ïìæíð
       PN IL 02 1015                     © 2015 X.L. America, Inc. All Rights Reserved.                      Page 1 of 1
                                            May not be copied without permission.
                                                       Ì«®²»® Ú¿´µ
                                                     ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 342 of 466
                                                                                                      XL 82 01 07 07
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 1                             ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 2017
       Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæíð
       Policy No.: US00075683DO17
                   US00075683DO17A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                        CHANGE OF PREAMBLE ENDORSEMENT


       The preamble to this Policy is amended to read in its entirety as follows:

       In consideration of the payment of the premium, and in reliance on all statements made and information
       furnished to the Insurer identified in the Declarations (hereinafter the Insurer) including the Application
       and subject to all of the terms, conditions and limitations of all of the provisions of this Policy, the
       Insurer, the Insured Persons and the Company agree as follows:




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       XL 82 01 07 07                                                                                    Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 343 of 466
                                                                                                       XL 80 24 03 03
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 2                             ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 2017
       Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæíð
       Policy No.: US00075683DO17
                   US00075683DO17A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                         TERRORISM PREMIUM ENDORSEMENT

       Please note: The portion of your annual premium set forth in Item 8. of the Declarations that is attributable to
       coverage for acts of terrorism is: $ waived.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       XL 80 24 03 03                                                                                      Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 344 of 466
                                                                                                            DO 72 06 02 00
                                                         Ì«®²»® Ú¿´µ
       Endorsement No.: 3                              ±¾»®³¿§»®ò½±³
                                                                     Effective: June 01, 2017
       Named Insured: Akorn, Inc.                                    12:01 A.M. Standard Time
                                                      ß«¹ ðëô îðîð ïìæíð
       Policy No.: US00075683DO17
                   US00075683DO17A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                    ß«¹ ðëô îðîð ïìæíð

                        ILLINOIS AMENDATORY ENDORSEMENT
       1.      Section VI. GENERAL CONDITIONS (C) OTHER INSURANCE AND SERVICE IN CONNECTION WITH
               NON-PROFIT ENTITIES AND JOINT VENTURES (1) is deleted and replaced by the following:

               (1)      Except as provided in Section (C)(2) below, if the Insureds have insurance provided by other
                        companies against a Loss covered by this Policy, the Insurer shall not be liable under this Policy
                        for a greater proportion of such Loss than the Limit of Liability stated in the Declarations bears to
                        the total applicable Limit of Liability for all valid and collectible insurance against such Loss.

       2.      Section VI. GENERAL CONDITIONS (E) CANCELLATION AND RENEWAL OF COVERAGE (2) is
               amended by the addition of the following:

               The Insurer will also mail a copy of notice of cancellation to the Parent Company’s broker and any
               mortgagee or lienholder, if known.

       3.      Section VI. GENERAL CONDITIONS (E) CANCELLATION AND RENEWAL OF COVERAGE (3) is
               amended by the addition of the following:

               The notice of non-renewal
                                  renewal will state the reason for such non-renewal.
                                                                         non          The Insurer will also mail a copy of
               the notice to the Parent Company’s agent of record or broker and any mortgagee or lienholder, if kno
                                                                                                                 known.

       All other terms, conditions and limitations of this Policy remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                    ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 72 06 02 00                                                                                            Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 345 of 466
                                                                                                          DO 83 27 07 01
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 4                             ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 2017
       Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæíð
       Policy No.: US00075683DO17
                   US00075683DO17A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                      AMEND INSURED vs. INSURED EXCLUSION


       In consideration of the premium charged, Section III Exclusions (G) of the Policy is amended to read in its entirety
       as follows:

               “(G)     by, on behalf of, or in the name or right of, the Company or any Insured Person, except and to the
                        extent such Claim:

                        (1)     is brought derivatively by a security holder of the Company who, when such Claim is
                                made and maintained is acting independently of, and without the active solicitation,
                                assistance, participation or intervention of an Insured Person or the Company;

                        (2)     is brought by the Bankruptcy Trustee or Examiner of the Company or any assignee of
                                such Trustee or Examiner, or any Receiver, Conservator, Rehabil
                                                                                        Rehabilitator, or Liquidator or
                                comparable authority of the Company;

                        (3)     any Claim in the form of a crossclaim, third party claim or other claim for contribution or
                                indemnity by an Insured Person which is part of or results directly from a Claim which is
                                not otherwise
                                      herwise excluded by the terms of this Policy; or

                        (4)     is an Employment Practices Claim;”




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 83 27 07 01                                                                                          Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 346 of 466
                                                                                                            DO 83 125 08 06
                                                         Ì«®²»® Ú¿´µ
       Endorsement No.: 5                              ±¾»®³¿§»®ò½±³
                                                                     Effective: June 01, 2017
       Named Insured: Akorn, Inc.                                    12:01 A.M. Standard Time
                                                      ß«¹ ðëô îðîð ïìæíð
       Policy No.: US00075683DO17
                   US00075683DO17A                                  Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                    ß«¹ ðëô îðîð ïìæíð



                                 EXCLUSION (G) ENDORSEMENT


       In consideration of the premium charged, Section III Exclusion (G) of the Policy shall not apply to the extent a
       Claim is brought and maintained by an Insured Person:

               (a)      who has not served as a director, officer, member of the Board of Managers, or employee of the
                        Company for at least two (2) years prior to the date such Claim is first made; and

               (b)      who is acting independently of, and without the solicitation, assistance, participation or
                        intervention of an Insured Person or the Company.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                    ß«¹ ðëô îðîð ïìæíð
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 83 125 08 06                                                                                               Page 1 of 1
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 347 of 466
                                                                                                      DO 83 126 08 06
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 6                             ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 2017
       Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæíð
       Policy No.: US00075683DO17
                   US00075683DO17A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                                EXCLUSION (G) ENDORSEMENT


       In consideration of the premium charged, Section III Exclusion (G) of the Policy shall not apply to the extent a
       Claim is brought and maintained in a non-common law jurisdiction outside the United States of America, including
       its territories and possessions.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 83 126 08 06                                                                                     Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 348 of 466
                                                                                                      DO 83 133 12 06
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 7                             ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 2017
       Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæíð
       Policy No.: US00075683DO17
                   US00075683DO17A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                                EXCLUSION (G) ENDORSEMENT


       In consideration of the premium charged, Section III Exclusion (G) of the Policy shall not apply to the extent a
       Claim is brought by a creditors committee of the Company in the event such Company files for relief under Title
       11 of the United States Code.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 83 133 12 06                                                                                     Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 349 of 466
                                                                                                         DO 80 395 01 07
                                                         Ì«®²»® Ú¿´µ
       Endorsement No.: 8                              ±¾»®³¿§»®ò½±³
                                                                     Effective: June 01, 2017
       Named Insured: Akorn, Inc.                                    12:01 A.M. Standard Time
                                                      ß«¹ ðëô îðîð ïìæíð
       Policy No.: US00075683DO17
                   US00075683DO17A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                  AMEND DEFINITION OF LOSS ENDORSEMENT


       In consideration of the premium charged, Section II Definitions (M) of the Policy is amended to read in its entirety
       as follows:

               "(M)    'Loss' means damages, judgments, settlements or other amounts (including punitive, exemplary
                       or multiplied damages, where insurable by law) and Defense Expenses in excess of the Retention
                       that the Insured is legally obligated to pay. Loss will not include

                       (1)     fines, penalties or taxes imposed by law;

                       (2)     taxes or wages; or

                       (3)     matters which are uninsurable
                                                  ninsurable under the law pursuant to which this Policy is construed.

               NOTE: With respect to judgments in which punitive, exemplary or multiplied damage are awarded, the
                     coverage provided by this Policy shall apply to the broadest extent permitted by law. If, based on
                     the written opinion of counsel for the Insured, punitive damages are insurable under applicable
                     law, the Insurer will not dispute the written opinion of the counsel for the Insured."




       All other terms, conditions and limitations of this Policy
                                                           Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 395 01 07                                                                                         Page 1 of 1
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 350 of 466
                                                                                                            DO 80 213 02 03
                                                         Ì«®²»® Ú¿´µ
       Endorsement No.: 9                              ±¾»®³¿§»®ò½±³
                                                                     Effective: June 01, 201
                                                                                         2017
       Named Insured: Akorn, Inc.                                    12:01
                                                      ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                  Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                     ß«¹ ðëô îðîð ïìæíð

                       AMEND DEFINITION OF SECURITIES CLAIM
                                  ENDORSEMENT

       In consideration of the premium charged, Section II Definitions (Q) of the Policy is amended to read in its entirety
       as follows:

       "(Q)    'Securities Claim' means a Claim, other than an administrative or regulatory proceeding against or
               investigation of a Company, made against any Insured:

               (1)      for a violation of any federal, state, local regulation, statute or rule (whether statutory or common
                        law) regulating securities, including but not limited to the purchase or sale of, or offer to purchase
                        or sell, securities which is:

                        (a)     brought by any person or entity based upon, arising out of, directly or indirectly resulting
                                from, in consequence of, or in any way involving the purchase or sale of, or offer to
                                purchase or sell, securities of the Company; or

                        (b)     brought by a security holder of a Company with respect to such security holder's interest
                                in securities of such Company; or

               (2)     brought derivatively on behalf of the Company by a security holder of such Company.

               Notwithstanding the foregoing, the term 'Securities Claim' shall include an administrative or reg
                                                                                                             regulatory
               proceeding against a Company, but only if and only during the time that such proceeding is also
               commenced and continuously maintained against an Insured Person."




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                     ß«¹ ðëô îðîð ïìæíð
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 213 02 03                                                                                            Page 1 of 1
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 351 of 466
                                                                                                            XL 83 07 01 00
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 10                            ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 2017
       Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæíð
       Policy No.: US00075683DO17
                   US00075683DO17A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                                 SPECIFIED CLAIMS EXCLUSION


       In consideration of the premium charged, no coverage will be available under this Policy for Loss, including
       Defense Expenses, in connection with any proceeding set forth below, or in connection with any Claim based on,
       arising out of, directly or indirectly resulting from, in consequence of, or in any way involving any such proceeding
       or any fact, circumstance or situation underlying or alleged therein:

       Those legal proceedings described in Item 3. Of the Form 10K annual report pursuant to Section 13r 15(d) of e
       Securities Exchange Act of 1934 for year ended December 31, 2001.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       XL 83 07 01 00                                                                                           Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 352 of 466
                                                                                                            DO 80 562 06 10
                                                         Ì«®²»® Ú¿´µ
       Endorsement No.: 11                             ±¾»®³¿§»®ò½±³
                                                                     Effective: June 01, 20
                                                                                         2017
       Named Insured: Akorn, Inc.                                    12:01
                                                      ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                  Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                    ß«¹ ðëô îðîð ïìæíð

                            SECTION 11, 12 & 15 ENDORSEMENT


       In consideration of the premium charged:

       (1)     Notwithstanding Endorsement No. 8. to this Policy, Section II Definition (M)(3) of the Policy is amended to
               read in its entirety as follows:

               “(3)    matters which are uninsurable under the law pursuant to which this Policy is construed; provided
                       that the Insurer will not assert that the portion of any settlement in a Claim arising from an initial
                       or subsequent public offering of the Company’s securities constitutes uninsurable loss due to the
                       alleged violations of Section 11 and/or 12 of the Securities Act of 1933 as amended (including
                       alleged violations of Section 11 and/or 12 of the Securities Act of 1933 by a Controlling Person
                       pursuant to Section 15 of the Securities Act of 1933).”

       (2)     Section III Exclusion (F)(2) of the Policy will not apply to allegatio
                                                                            allegations in a Claim asserted against an
               Insured under Section 11 and/or 12 of the Securities Act of 1933 as amended arising out of an initiainitial or
               subsequent public offering of the Company’s securities (including alleged violations of Section 11 a    and/or
               12 of the Securities
                           ecurities Act of 1933 by a Controlling Person pursuant to Section 15 of the Securities Act of
               1933).




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                    ß«¹ ðëô îðîð ïìæíð
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 562 06 10                                                                                   Page 1 of 1
                                                      Ì«®²»® Ú¿´µ
                   © 2010 X.L. America, Inc. All Rights  Reserved.
                                                    ±¾»®³¿§»®ò½±³  May not be copied without permission.
                                                      ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 353 of 466
                                                                                                      DO 83 130 08 06
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 12                            ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 2017
       Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæíð
       Policy No.: US00075683DO17
                   US00075683DO17A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                                EXCLUSION (G) ENDORSEMENT


       In consideration of the premium charged, Section III Exclusion (G) of the Policy shall not apply to the extent a
       Claim is brought by an employee or an Insured Person of the Company pursuant to any federal or state
       whistleblower protection statute or any rule or regulation promulgated thereunder.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 83 130 08 06                                                                                     Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 354 of 466
                                                                                                             DO 80 17 05 00
                                                         Ì«®²»® Ú¿´µ
       Endorsement No.: 13                             ±¾»®³¿§»®ò½±³
                                                                     Effective: June 01, 2017
       Named Insured: Akorn, Inc.                                    12:01 A.M. Standard Time
                                                      ß«¹ ðëô îðîð ïìæíð
       Policy No.: US00075683DO17
                   US00075683DO17A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                    ß«¹ ðëô îðîð ïìæíð
                ADD COVERAGE FOR COSTS INCURRED IN
             INVESTIGATING AND EVALUATING SHAREHOLDER
                         DERIVATIVE DEMANDS


       (1)     In addition to the coverage otherwise provided under this Policy, but still subject to the Insurer’s maximum
               aggregate Limit of Liability as set forth in ITEM 3 of the Declarations, the Insurer shall pay on behalf of the
               Company all Investigation Costs resulting solely from any Shareholder Derivative Demand first made
               during the Policy Period or, if applicable, the Optional Extension Period, for a Wrongful Act committed or
               attempted, or allegedly committed or attempted, by any Insured Person.

       (2)     “Investigation Costs” mean reasonable fees and expenses of attorneys and experts retained by the
               Company, or by its board of directors or any committee thereof, that are incurred by the Company in the
               Company’s investigation or evaluation of a Shareholder Derivative Demand. Investigation Costs will not
               include the Company’s overhead expenses or any salaries, wages, fees or benefits of its directors,
               officers or employees.

       (3)     “Shareholder
                Shareholder Derivative Demand” means a written demand, made by one or more of the shareholders of
               the Company upon the Company’s board of directors, for the Company to bring a civil proceeding in a
               court of law against an Insured Person.

       (4)     The Insurer’s maximum aggregate limit of liability under this Policy for Investigation Costs shall be
               $250,000,, which amount shall be part of, and not in addition to, the Insurer’s maximum aggregate Limit of
               Liability under this Policy as set forth in ITEM 3 of the Dec  Declarations. Payment by the Insurer of
               Investigation Costs shall reduce the Limit of Liability.

       (5)     The coverage provided under paragraph (1) above will be subject to the exclusions set forth in Secti
                                                                                                              Section III
               of this Policy and to any exclusions that may be set forth in other endorsements to this Policy, and any
               references in those exclusions to Loss and Claims shall be deemed to refer instead to Investigative Costs
               and Shareholder Derivative Demands, respectively.

       (6)     No retention will apply to Investigation Costs payable under paragraph (1) above.

       (7)     It shall be the duty of the Company to investigate and evaluate any Shareholder Derivative Demand.

       (8)     For purposes of the coverage provided under paragraph (1) above, all references in Sections V.C and VI
               to Loss and Defense Expenses shall be deemed to refer instead to Investigative Costs, and all references
               in Sections V.C and VI to Claims shall be deemed to refer instead to Shareholder Derivative Demands.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                    ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 17 05 00                                                                                            Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO         DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 355 of 466
                                                                                                          DO 83 09 06 00
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 14                            ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 2017
       Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæíð
       Policy No.: US00075683DO17
                   US00075683DO17A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                                              ERISA EXCLUSION


       In consideration of the premium charged, Section III Exclusions (C) is deleted and replaced by the following:

               (C)      for any actual or alleged violation of the Employee Retirement Income Security Act of 1974
                        (ERISA) as amended or any regulation promulgated thereunder or any similar, federal, state or
                        local law or regulation;

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 83 09 06 00                                                                                         Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 356 of 466
                                                                                                           DO 80 284 08 04
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 15                            ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 201
                                                                                        2017
       Named Insured: Akorn, Inc.                                   12:01
                                                     ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO
                   US00075683DO17A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                    ß«¹ ðëô îðîð ïìæíð


          AMEND GENERAL CONDITIONS (C)(1) ENDORSEMENT

       In consideration of the premium charged, Section VI General Conditions (C)(1) of the Policy is amended to read in
       its entirety as follows:

       “(1)    All Loss payable under this Policy will be specifically excess of and will not contribute with any other valid
               and collectible insurance, including but not limited to any insurance under which there is a duty to defend,
               unless such other insurance is specifically excess of this Policy. This Policy will not be subject to the
               terms of any other insurance policy.”




       All other terms,
                   rms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                    ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 284 08 04                                                                                           Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 357 of 466
                                                                                                           DO 80 02 02 10
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 16                            ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 201
                                                                                        2017
       Named Insured: Akorn, Inc.                                   12:01
                                                     ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                      AMEND DEFINITION OF INSURED PERSON

       In consideration of the premium charged, the term “Insured Person,” as defined in Section II Definition (J)(1) of the
       Policy, shall include those individuals holding the following positions for the Company:

                                                    General Counsel



       All other terms, conditions and limitations of this policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 02 02 10                                                                                           Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 358 of 466
                                                                                                        DO 80 342 10 05
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 17                            ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 201
                                                                                        2017
       Named Insured: Akorn, Inc.                                   12:01
                                                     ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

          AMEND DEFINITION OF APPLICATION ENDORSEMENT


       In consideration of the premium charged, the term “Application” shall include all reports, statements, prospectuses
       and other materials filed by the Company with the Securities and Exchange Commission on or after that date
       which is one (1) year before the date of the Application but before the Inception Date set forth in ITEM 2 of the
       Declarations, and Section II DEFINITIONS (A) of the Policy will be deemed to have been amended accordingly.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 342 10 05                                                                                        Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 359 of 466
                                                                                                           DO 80 376 11 06
                                                         Ì«®²»® Ú¿´µ
       Endorsement No.: 18                             ±¾»®³¿§»®ò½±³
                                                                     Effective: June 01, 201
                                                                                         2017
       Named Insured: Akorn, Inc.                                    12:01
                                                      ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US0007
                   US00075683DO17A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                                        PRIORITY OF PAYMENTS


       In consideration of the premium charged:

               (1)      It is understood and agreed that if Loss, including Defense Expenses, shall be payable under
                        more than one of the INSURING AGREEMENTS, then the Insurer shall, to the maximum extent
                        practicable and subject at all times to the Insurer’s maximum aggregate Limit of Liability as set
                        forth in ITEM 3 of the Declarations, pay such Loss as follows:

                        (a)     first, the Insurer shall pay that Loss, if any, which the Insurer may be liable to pay on
                                behalf of the Insured Persons under INSURING AGREEMENT (A);

                        (b)     second, the Insurer shall pay that Loss, if any, which the Insurer may be liable to pay on
                                behalf of the Company under INSURING AGREEMENT (B); and

                        (c)     third, the Insurer shall make such other payments which the Insurer may be liable to
                                make under INSURING AGREEMENT (C) or otherwise.

               (2)      The bankruptcy or insolvency of any entity or organizat
                                                                          organization entitled to coverage under this Policy
                        or of any Insured Person will not relieve the Insurer of any of its obligations hereunder. It is
                        understood and agreed that the coverage provided under this Policy is intended to protect and
                        benefit the Insured Persons.
                                             Persons. Further, if a liquidation or reorganization proceeding is commenced
                        (whether voluntarily or involuntarily) under Title 11 of the United States Code, as amended, or any
                        similar state, local or foreign law (“Bankruptcy Law”) by or against the Parent Company and/or
                        any other entity or organization entitled to coverage under this Policy, then with respect to any
                        covered Claim, the Insureds hereby:

                        (a)     waive and release any automatic stay or injunction to the extent it may apply in such
                                proceeding to the
                                               he proceeds of this Policy under such Bankruptcy Law; and

                        (b)     agree not to oppose or object to any efforts by the Insurer or any Insured to obtain relief
                                from any stay or injunction applicable to the proceeds of this Policy as a result of the
                                commencement of such liquidation or reorganization proceeding.

               (3)      Nothing in this endorsement is intended, nor shall it be construed, to increase the Insurer’s
                        maximum aggregate Limit or Limits of Liability under this Policy as set forth in ITEM 3 of the
                        Declarations.




       All other terms, conditions and limitations of this Policy shall remain unchanged.

Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 376 11 06                                                                                           Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 360 of 466
                                                                                                          XL 80 02 03 00
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 19                            ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 201
                                                                                        2017
       Named Insured: Akorn, Inc.                                   12:01
                                                     ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                                   WORLDWIDE ENDORSEMENT


       In consideration of the premium charged:

                (1)     Notwithstanding differences in the substantive and procedural laws of any foreign jurisdiction as
                        compared to the United States federal and state laws, the Insurer agrees to provide coverage in
                        foreign jurisdictions worldwide and agrees that it shall interpret the coverage provided by this
                        Policy at least as broadly, and with the same intent of coverage, as if Loss had been sustained in
                        the United States.

                (2)     In the event that a jurisdiction in which any Insured(s) is doing business requires by law or
                        regulation that the Insurer uses approved, filed or otherwise accepted local policy forms, the
                        Insurer shall take such steps as are necessary to ensure that the coverage provided under this
                        Policy is effective in such jurisdiction on the same or better terms and for the same term as
                        hereunder.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       XL 80 02 03 00                                                                                         Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 361 of 466
                                                                                                          DO 80 436 08 07
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 20                            ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 201
                                                                                        2017
       Named Insured: Akorn, Inc.                                   12:01
                                                     ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                     AMEND NOTICE OF CLAIM ENDORSEMENT


       In consideration of the premium charged, Section VI General Conditions (A)(1) of the Policy is amended to read in
       its entirety as follows:

       “(1)    As a condition precedent to any right to payment under this Policy with respect to any Claim, the Insured
               shall give written notice to the Insurer of any Claim as soon as practicable after it is first made and the
               Chief Executive Officer, Chief Financial Officer and/or General Counsel of the Parent Company first
               becomes aware of such Claim, but in no event later than sixty (60) days after the expiration of the Policy
               Period.”

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 436 08 07                                                                                         Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 362 of 466
                                                                                                              DO 83 12 08 00
                                                         Ì«®²»® Ú¿´µ
       Endorsement No.: 21                             ±¾»®³¿§»®ò½±³
                                                                     Effective: June 01, 2017
       Named Insured: Akorn, Inc.                                    12:01 A.M. Standard Time
                                                      ß«¹ ðëô îðîð ïìæíð
       Policy No.: US00075683DO17
                   US00075683DO17A
                   US00075683DO17                                   Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                    ß«¹ ðëô îðîð ïìæíð

                               AMEND DISHONESTY EXCLUSION


       In consideration of the premium charged, Section III Exclusion (F) is deleted and replaced by the following:

               (F)      brought about or contributed to in fact by any:

                        (1)     intentionally dishonest, fraudulent or criminal act or omission or any willful violation of any
                                statute, rule or law; or

                        (2)     profit or remuneration gained by any Insured to which such Insured is not legally entitled;

                        as determined by a final adjudication in the underlying action;

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                    ß«¹ ðëô îðîð ïìæíð
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 83 12 08 00                                                                                             Page 1 of 1
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 363 of 466
                                                                                                             DO 80 503 11 08
                                                         Ì«®²»® Ú¿´µ
       Endorsement No.: 22                             ±¾»®³¿§»®ò½±³
                                                                     Effective: June 01, 201
                                                                                         2017
       Named Insured: Akorn, Inc.                                    12:01
                                                      ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                  Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                     ß«¹ ðëô îðîð ïìæíð

                 AMEND DEFINITION OF CLAIM ENDORSEMENT


       In consideration of the premium charged:

       (1)     The term “Claim,” as defined in Section II Definitions of the Policy, will include any official written request
               for Extradition of any Insured Person or the execution of a warrant for the arrest of any Insured Person
               where such execution is an element of Extradition.

       (2)     Solely for the purposes of this Endorsement, the term “Extradition” means any formal process by which an
               Insured Person located in any country is surrendered to any other country for trial or otherwise to answer
               any criminal accusation.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                     ß«¹ ðëô îðîð ïìæíð
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 503 11 08                                                                                   Page 1 of 1
                                                      Ì«®²»® Ú¿´µ
                   © 2008 X.L. America, Inc. All Rights  Reserved.
                                                    ±¾»®³¿§»®ò½±³  May not be copied without permission.
                                                      ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 364 of 466
                                                                                                      DO 80 142 10 01
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 23                            ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 201
                                                                                        2017
       Named Insured: Akorn, Inc.                                   12:01
                                                     ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                            AMEND SECTION IV ENDORSEMENT


       In consideration of the premium charged, Section IV Limit of Liability, Indemnification and Retentions (F) of the
       Policy is deleted in its entirety.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 142 10 01                                                                                      Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO         Doc 613-5       Filed 08/28/20       Page 365 of 466
                                                                                                      DO 80 123 06 01
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 24                            ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 201
                                                                                        2017
       Named Insured: Akorn, Inc.                                   12:01
                                                     ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                       AMEND DEFINITION OF INSURED PERSON
                                 ENDORSEMENT


       In consideration of the premium charged, Section II Definitions (J)(3) and (J)(4) are amended to read in their
       entirety as follows:

               (3)      an individual identified in (J)(1) above who, at the request of the Company, is serving as a
                        director, officer, trustee, regent or governor of a Non-Profit Entity;

               (4)      any individual identified in (J)(1) above who, at the request of the Company is serving in an
                        elected or appointed position having fiduciary, supervisory or managerial duties and
                        responsibilities comparable to those of an Insured Person of the Company, regardless of the
                        name or title by which such position is designated, of a Joint Vent
                                                                                       Venture; or

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 123 06 01                                                                                    Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO         DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 366 of 466
                                                                                                          DO 80 46 07 00
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 25                            ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 201
                                                                                        2017
       Named Insured: Akorn, Inc.                                   12:01
                                                     ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                       AMEND DEFINITION OF INSURED PERSON


       In consideration of the premium charged, the term “Insured Person” shall include any employee of the Company,
       but only if and to the extent that such employee is included as a co-defendant in a Claim contemporaneously with
       or subsequent to the naming of one or more directors or officers of the Company as a defendant or defendants in
       such Claim for one or more Wrongful Acts; provided that:

               (1)      subject to of the terms, conditions, limitations and endorsements of this Policy, the Insurer shall
                        be liable in respect of Claims against such Insured Persons only to pay Loss under Section I.
                        Insuring Agreement (B), which Loss the Company shall pay to or on behalf of such Insured
                        Persons as indemnification, and

               (2)      the Insurer shall not be liable to pay Loss under Section I. Insuring Agreement (A) in respect of
                        Claims against such Insured Persons.

       All other terms, conditions and limitations of this policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 46 07 00                                                                                          Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                    Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 367 of 466
                                                                                                          DO 80 129 07 01
                                                         Ì«®²»® Ú¿´µ
       Endorsement No.: 26                             ±¾»®³¿§»®ò½±³
                                                                     Effective: June 01, 201
                                                                                         2017
       Named Insured: Akorn, Inc.                                    12:01
                                                      ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                             EMERGENCY LOSS ENDORSEMENT
       In consideration of the premium charged:

              (1)      In addition to the coverage afforded pursuant to Insuring Agreements (A), (B) and (C), but subject
                       to the maximum aggregate Limit of Liability set forth in Item 3 of the Declarations and the
                       provisions below, the Insurer shall pay on behalf of the Company Emergency Loss resulting from
                       an Emergency occurring during the Policy Period, or, if applicable, the Optional Extension Period
                       and reported to the Insurer pursuant to paragraph (7) below.

              (2)      It is understood and agreed that the payment of any Emergency Loss pursuant to this Policy shall
                       not waive any rights of the Insurer available under this Policy or at law.

              (3)      Solely with respect to this endorsement, the following terms shall have the meanings set forth
                       below:

                       (a)     “Effect of the Common Stock Price” means that the price per share of the Company’s
                               common stock shall decrease by the greater of $5 per share or 10% net of the change in
                               the Standard d & Poor’s Composite Index within a 24 hour period.

                       (b)     “Emergency” means the public announcement of any of the following events which, in the
                               good faith opinion of the chief financial officer of the Company, is reasonably likely to
                               cause or did cause an Effect on the Common Stock Price:

                               (i)      the Company’s past or future earnings or sales, which is substantially less
                                        favorable than any of the following: (A) the Company’s prior years earning or
                                        sales for the same period; (B) the Company’s prior public state    statements or
                                        projections regarding earnings or sales for such period; or (C) an outside
                                        securities analyst’s published estimate of the Company’s earnings or sales;

                               (ii)     an unforeseen loss of: (A) the Company’s intellectual property rights for a patent,
                                        trademark
                                               ark or copyright, other than by expiration; (B) a major customer or client of
                                        the Company; or (C) a major contract with the Company;

                               (iii)    the recall of a major product of the Company or the unforeseen delay in the
                                        production of a major product of the Company;

                               (iv)     the Company has caused the bodily injury, sickness, mental anguish, emotional
                                        distress, disease or death of a group of persons, or damage or destruction of any
                                        tangible property including loss of use thereof;

                               (v)      layoffs by the Company of its employees, or the death or resignation of one or
                                        more key directors or officers of the Parent Company;

                               (vi)     a restatement of the previously filed financial statements of the Company;

                               (vii)    the elimination or suspension of regularly scheduled dividends previously paid by
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                     the Company;                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ              (viii)   the Company intends to write-off                   Ì«®²»®
                                                                     off a material amount of        Ú¿´µ
                                                                                              its assets;
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð           (ix)                                                  ß«¹
                                        the Company has defaulted or intends to default on ðëô  îðîð
                                                                                           its debt     ïìæíð to engage
                                                                                                    or intends
                                        in a debt restructuring;
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 129 07 01                                                                                          Page 1 of 3
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                Case 20-11177-KBO        DocØ×ÙØÔÇ
                                              613-5    Filed 08/28/20
                                                   ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                               Page 368 of 466
                                                  Ì«®²»® Ú¿´µ
                                                ±¾»®³¿§»®ò½±³
                                               ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                          (x)     the Company intends to file for bankruptcy
                                                                    nkruptcy protection, a third party is seeking to
      Ì«®²»® Ú¿´µ                 file for involuntary bankruptcy on behalf of theÌ«®²»®       Ú¿´µ or bankruptcy
                                                                                        Company,
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
                                  proceedings are imminent, whether voluntary or involuntary;
  ß«¹ ðëô îðîð ïìæíð                                                               ß«¹ ðëô îðîð ïìæíð
                          (xi)    the commencement or threat of commencement of litigation or governmen
                                                                                              governmental or
                                  regulatory proceedings against the Company; or

                          (xii)   an unsolicited written offer or bid, whether publicly announced or privately made,
                                  by any person or entity, other than an Insured or any affiliate of an Insured, to a
                                  director or officer of the Company to effect a Change in Control;

                          provided that Emergency shall not include any event relating to:

                          (1)     any fact, circumstance, situation, transaction, event, or wrongful act which was
                                  the subject of any notice given under any other policy;

                          (2)     any fact, circumstance, situation, transaction, event or wrongful act underlying or
                                  alleged in any prior and/or pending litigation or administrative or regulatory
                                  proceeding or arbitration which was brought prior to April 24, 2001; or

                          (3)     any actual, alleged or threatened discharge, dispersal, release, escape,
                                  seepage, transportation, emission, treatment, removal or disposal of pollutants,
                                  contaminants, or waste of any kind including but not limited to nuclear material or
                                  nuclear waste or any actual or allege
                                                                     alleged direction, request or voluntary decision to
                                  test for, abate, monitor, clean up, recycle, remove, recondition, reclaim, contain,
                                  treat, detoxify or neutralize pollutants, contaminants or waste of any kind including
                                  but not limited to nuclear material or nnuclear waste.

                          An Emergency shall first occur when any Company or any of its directors or officers first
                          becomes aware of such Emergency. An Emergency shall conclude immediately when
                          the Emergency Firm advises the Company that such Emergency no longer exiexists or when
                          the applicable limit of liability has been exhausted.

                    (c)   “Emergency Firm” means any public relations firm, crisis management firm or law firm
                          hired by the Company, with the prior written approval of the Insurer, to perform
                          Emergency Services.

                    (d)   “Emergency Loss” means:

                          (i)     reasonable and necessary fees and expenses incurred by an Emergency Firm in
                                  the performance of Emergency Services for the Company;

                          (ii)    reasonable and necessary fees and expenses incurred in the printing, advertising,
                                  mailing of materials; and

                          (iii)   travel costs incurred by any director, officer, member of the Board of Managers,
                                  employee or agent of the Company or the Emergency Firm,

                          in connection with an Emergency and incurred during the pendency of, of within 90 days
                          immediately prior to and in anticipation of, an Emergency for which the Company is
                          legally liable.

                    (e)   “Emergency Services” means those services performed by an EmergencyEmergency Firm in
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                            Ø×ÙØÔÇ
                          advising the Company or a director, officer or employee      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                   of the Company on minimizing
      Ì«®²»® Ú¿´µ         potential harm to the Company from an Emergency, including Ì«®²»® Ú¿´µ
                                                                                              but not limited to
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
                          maintaining and restoring investor confidence in the Company.
  ß«¹ ðëô îðîð ïìæíð                                                               ß«¹ ðëô îðîð ïìæíð
                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 129 07 01                                                                                     Page 2 of 3
                                                   Ì«®²»® Ú¿´µ
                                                 ±¾»®³¿§»®ò½±³
                                               ß«¹ ðëô îðîð ïìæíð
                         Case 20-11177-KBO         DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 369 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæíð
               (4)   The term “Los
                               “Loss,”
                                   s,” as defined in Section II Definitions (M) of the Policy, shall include Emergency
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                     Loss.
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
               (5)                                                                     ±¾»®³¿§»®ò½±³
                     The maximum aggregate limit of liability for all Emergency Loss resulting from all Emergencies
  ß«¹ ðëô îðîð ïìæíð occurring during the Policy Period shall be $100,000 (“Emergencyß«¹ ðëô    îðîð ïìæíð
                                                                                            Sublimit”),
                                                                                            Sublimit”), which amount is
                            part of and not in addition to the maximum aggregate Limit of Liability of the Insurer under this
                            Policy as set forth in Item 3 of the Declarations.

                   (6)      As a condition precedent to any right to payment under this Policy with respect to any Emergency,
                            the Insured shall give written notice to the Insurer of an Emergency as soon as practicable after
                            the Emergency commences but in no event later than thirty (30) days after the Company first
                            incurs Emergency Loss. All notices must be sent by certified mail or the equivalent to the address
                            set forth in Item 7 of the Declarations; Attention: Claim Department.

           All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                       ß«¹ ðëô îðîð ïìæíð
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           DO 80 129 07 01                                                                                        Page 3 of 3
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 370 of 466
                                                                                                            DO 80 357 05 06
                                                         Ì«®²»® Ú¿´µ
       Endorsement No.: 27                             ±¾»®³¿§»®ò½±³
                                                                     Effective: June 01, 201
                                                                                         2017
       Named Insured: Akorn, Inc.                                    12:01
                                                      ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                    ß«¹ ðëô îðîð ïìæíð
        EMPLOYED LAWYERS ENDORSEMENT (WITH SUBLIMIT)


       In consideration of the premium charged:

               (1)      The coverage afforded under this Policy will, subject to all of its terms, conditions, limitations and
                        exclusions, be extended to apply to Loss resulting from a Claim made against any Employed
                        Lawyer of the Company (an “Employed Lawyer Claim”).

               (2)      The term “Employed Lawyer” means any employee of the Company if and to the extent such
                        employee is or, during the course of such person’s employment was,”

                        (a)     admitted to the practice of law; and

                        (b)     employed within the Company’s office of general counsel or its functional equivalent for
                                the purpose of providing legal services to or for the bene
                                                                                      benefit of the Company.

               (3)      The term “Insured Person” also includes any Employed Lawyer.

               (4)      The term “Wrongful Act” also includes any actual or alleged act, error, omission, misstatement,
                        misleading statement or breach of duty by an Employed Lawyer, but onl  only in connection with an
                        Employed Lawyer’s performance of, or actual or alleged failure to perform, legal services to or for
                        the benefit of the Company within the scope of his or her employment.

               (5)      No coverage will be available under this endorsement for Loss, including Defense Expenses, from
                        any Claim against an Employed Lawyer based on, arising out of, directly or indirectly resulting
                        from, in consequence of, or in any way involving:

                        (a)     the service by any such person in any capacity, whether or not wit
                                                                                               with the Company, other
                                than those explicitly set forth in this endorsement; or

                        (b)     an Employed Lawyer’s performance of, or actual or alleged failure to perform, any legal
                                services other than legal services to or for the benefit of the Company within the scope of
                                the Employed Lawyer’s employment.

               (6)      The Insurer’s maximum aggregate limit of liability for all Loss from all Employed Lawyer Claims
                        shall be $10,000,000, which amount shall be part of, and not in addition to, the maximum
                        aggregate Limit of Liability for this Policy as set forth in Item 3 of the Declarations, which is
                        applicable to all Loss from all Claims for which this Policy provides coverage.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                    ß«¹ ðëô îðîð ïìæíð
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 357 05 06                                                                                            Page 1 of 1
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                   613-5    Filed 08/28/20
                                                        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                   Page 371 of 466
                                                                                                         DO 80 504 12 08
                                                       Ì«®²»® Ú¿´µ
       Endorsement No.: 28                           ±¾»®³¿§»®ò½±³
                                                                   Effective: June 01, 201
                                                                                       2017
       Named Insured: Akorn, Inc.                                  12:01
                                                    ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                  ß«¹ ðëô îðîð ïìæíð

                       AMEND CANCELLATION ENDORSEMENT


       In consideration of the premium charged, Section VI General Conditions (E)(1) of the Policy is amended to read in
       its entirety as follows:

       “(1)   Except for the nonpayment of premium, as set forth in (E)(2) below, the Parent Company has the
              exclusive right to cancel this Policy. Cancellation may be effected by mailing to the Insurer written notice
              when such cancellation shall be effective, provided the date of cancellation is not later than the Expiration
              Date set forth in ITEM 2 of the Declarations. In such event, the Insurer shall return to the Parent Company
              the gross pro rata unearned premium (minus brokerage commission). Return or tender of the unearned
              premium is not a condition of cancellation.”




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                  ß«¹ ðëô îðîð ïìæíð
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 504 12 08                                                                                   Page 1 of 1
                                                      Ì«®²»® Ú¿´µ
                   © 2008 X.L. America, Inc. All Rights  Reserved.
                                                    ±¾»®³¿§»®ò½±³  May not be copied without permission.
                                                    ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 372 of 466
                                                                                                            DO 80 286 08 04
                                                         Ì«®²»® Ú¿´µ
       Endorsement No.: 29                             ±¾»®³¿§»®ò½±³
                                                                     Effective: June 01, 201
                                                                                         2017
       Named Insured: Akorn, Inc.                                    12:01
                                                      ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                  Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                     ß«¹ ðëô îðîð ïìæíð

                           DOMESTIC PARTNER ENDORSEMENT


       In consideration of the premium charged, Section II Definition (J)(5) of the Policy shall include the domestic
       partner of any person set forth in Section II Definition (J)(1) – (J)(4), but only to the extent the domestic partner is
       a party to any Claim solely in their capacity as a domestic partner to such persons and only for the purposes of
       any Claim seeking damages recoverable from community property, property jointly held by any such person and
       domestic partner, or property transferred from any such person to the domestic partner.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                     ß«¹ ðëô îðîð ïìæíð
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 286 08 04                                                                                            Page 1 of 1
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 373 of 466
                                                                                                       DO 80 559 06 10
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 30                            ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 201
                                                                                        2017
       Named Insured: Akorn, Inc.                                   12:01
                                                     ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                 AMEND INSURER’S RIGHTS OF SUBROGATION
                             ENDORSEMENT


       In consideration of the premium charged, it is understood and agreed that, in the event of payment under the
       Policy, the Insurer will not be subrogated to any Insured’s potential or actual rights of recovery in connection
       therewith against any Insured Person unless it shall have been determined by final adjudication in the underlying
       Claim that such Insured Person committed any act or omission or gained any profit or remuneration so that
       Section III. EXCLUSION (F) of this Policy, as amended, would be applicable to such Insured Person, and Section
       VI. GENERAL CONDITIONS (G)(2) of this Policy will be deemed to have been amended accordingly.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 559 06 10                                                                                   Page 1 of 1
                                                      Ì«®²»® Ú¿´µ
                   © 2010 X.L. America, Inc. All Rights  Reserved.
                                                    ±¾»®³¿§»®ò½±³  May not be copied without permission.
                                                     ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                      613-5    Filed 08/28/20
                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 374 of 466
                                                                                                     Manuscript 194 07 01
                                                           Ì«®²»® Ú¿´µ
       Endorsement No.: 31                               ±¾»®³¿§»®ò½±³
                                                                       Effective: June 01, 201
                                                                                           2017
       Named Insured: Akorn, Inc.                                      12:01
                                                        ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                    Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                       ß«¹ ðëô îðîð ïìæíð

                                   BANKRUPTCY ENDORSEMENT


       In consideration of the premium charged:

       (1)     Section II Definitions (B)(3) of the Policy is deleted in its entirety.

       (2)     The term “Company,” as defined in Section II Definitions (D) of the Policy, shall include the Parent
               Company and any covered Subsidiary as a debtor in possession, as such term is used in Chapter 11 of
               the United States Bankruptcy Code.

       (3)     The bankruptcy or insolvency of any Insured shall not relieve the Insurer of any of its obligations under
               this Policy. It is understood and agreed that the coverage provided under this Policy is intended to protect
               and benefit the Insured Persons. If a liquidation or reorganization proceeding is commenced by the
               Company, whether voluntary or involuntary, under Title 11 of the United States Code, or any similar state,
               local or foreign law (collectively, “Bankruptcy Law”), then, with respect to a Claim under this Policy, the
               Insureds hereby:

               (a)      waive and release any automatic stay or injunction to the extent it may apply in such proceeding
                        to the proceeds of this Policy under such Bankruptcy Law; and

               (b)      agree not to oppose or object to any efforts by the Insurer or any Insured Person to obtain relief
                        from any stay or injunction applicable to the proceeds of this Policy as a result of the
                        commencement of such liquidation or reorganization proceeding.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                       ß«¹ ðëô îðîð ïìæíð
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       Manuscript 194 07 01                                                                                     Page 1 of 1
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                       ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 375 of 466
                                                                                                 Manuscript 7260 07 07
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 32                            ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 2017
       Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæíð
       Policy No.: US00075683DO17
                   US00075683DO17A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                  AMEND REPRESENTATION CLAUSE ENDORSEMENT


       In consideration of the premium charged, Section VI General Conditions (I) of the Policy is amended to read in its
       entirety as follows:

       “(I)    REPRESENTATION CLAUSE

               The Insured represents that the statements and particulars contained in the Application as well as any
               prior application submitted to the Insurer are true, accurate and complete, and agree that this Policy is
               issued in reliance on the truth of that representation, and that such particulars and statements, which are
               deemed to be incorporated into and constitute a part of this Policy, are material to the risk assumed and
               form the basis of this Policy. No knowledge or information possessed by any Insured will be imputed to
               any other Insured. The Insurer may not void and/or rescind this Policy, other than for non-payment of
               premium.”

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       Manuscript 7260 07 07                                                                                  Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 376 of 466
                                                                                                                XL 83 85 08 08
                                                          Ì«®²»® Ú¿´µ
       Endorsement No.: 33                              ±¾»®³¿§»®ò½±³
                                                                      Effective: June 01, 201
                                                                                          2017
       Named Insured: Akorn, Inc.                                     12:01
                                                       ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                   Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                      ß«¹ ðëô îðîð ïìæíð
             PENDING AND PRIOR LITIGATION EXCLUSION (SPLIT
                                 LIMIT)


       In consideration of the premium charged:

       (1)     With respect to the first $5,000,000 of the Limit of Liability of this Policy, the Insurer shall not be liable to
               make any payment for Loss, including Defense Expenses, in connection with any Claim based upon,
               arising out of, directly or indirectly resulting from, in consequence of, or in any way involving any fact,
               circumstance, situation, transaction, event or Wrongful Act underlying or alleged in any prior and/or
               pending litigation or administrative or regulatory proceeding or arbitration which was brought prior to April
               24, 2010.

       (2)     In addition to, and not in limitation of the above paragraph:

                (a)     with respect to $2,500,000 of the Limit of Liability of this Policy which is excess of the first
                        $5,000,000 of the Limit of Liability of this Policy, the Insurer shall not be liable to make any
                        payment for Loss, including Defense Expenses, in connection with any Claim based upon,
                        arising out of, directly or indirectly resulting from, in consequence of, or in any way involving anany
                        fact, circumstance, situation, transaction, event or Wrongful Act u  underlying or alleged in any prior
                        and/or pending litigation or administrative or regulatory p  proceeding or arbitration as of April 24,
                        2010; and

                (b)     with respect to $2,500,000
                                          $ ,500,000 of the Limit of Liability of this Policy which is excess of the first
                        $7,500,000
                                 000 off the Limit of Liability of this Policy, the Insurer shall not be liable to make any
                        payment for Loss, including Defense Expenses, in connection with any Claim based upon,
                        arising out of, directly or indirectly resulting from, in consequence of, or in any way involving any
                        fact, circumstance, situation, transaction, event or Wrongful Act underlying or alleged in any prior
                        and/or pending litigation or administrative or regulatory pro  proceeding or arbitration as of April 24,
                        2011.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                      ß«¹ ðëô îðîð ïìæíð
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       XL 83 85 08 08                                                                                               Page 1 of 1
                                                          Ì«®²»® Ú¿´µ
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 377 of 466
                                                                                                           DO 80 289 09 04
                                                         Ì«®²»® Ú¿´µ
       Endorsement No.: 34                             ±¾»®³¿§»®ò½±³
                                                                     Effective: June 01, 201
                                                                                         2017
       Named Insured: Akorn, Inc.                                    12:01
                                                      ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                   Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                       OUTSIDE DIRECTORSHIP ENDORSEMENT


       In consideration of the premium charged:

               (1)      The term “Non Profit Entity”, as defined in Section II Definitions of the Policy, is amended to
                        include the following entity (the ”For-Profit Entity”):

                                                    Aciex Therapeutics

               (2)      The term “Insured Person”, as defined in Section II Definitions of the Policy, is amended to
                        include service by the following Insured Person(s) as a director or officer of the For-Profit Entity,
                        but only during such time that such service is at the specific written request of the Company:

                                                         Rajat Ral

               With respect to the For-Profit Entity,
                                                tity, the term “Insured Person” shall not include service as a director or
               officer by any Insured Person other than the Insured Person(s) specifically identified in paragraph (2).

       All other terms, conditions and limitations of this Policy shall remain unc
                                                                               unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 289 09 04                                                                                           Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 378 of 466
                                                                                                            DO 80 717 10 15
                                                         Ì«®²»® Ú¿´µ
       Endorsement No.: 35                             ±¾»®³¿§»®ò½±³
                                                                     Effective: June 01, 201
                                                                                         2017
       Named Insured: Akorn, Inc.                                    12:01
                                                      ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                  Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                    ß«¹ ðëô îðîð ïìæíð

                        DELETE EXCLUSION (B) ENDORSEMENT

       In consideration of the premium charged, Section III Exclusion (B) of the Policy is deleted in its entirety.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                    ß«¹ ðëô îðîð ïìæíð
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 717 10 15                                                                                   Page 1 of 1
                                                      Ì«®²»® Ú¿´µ
                   © 2015 X.L. America, Inc. All Rights  Reserved.
                                                    ±¾»®³¿§»®ò½±³  May not be copied without permission.
                                                      ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 379 of 466
                                                                                                          DO 80 627 05 12
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 36                            ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 201
                                                                                        2017
       Named Insured: Akorn, Inc.                                   12:01
                                                     ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                                      AMEND NOTICE OF CLAIM


       In consideration of the premium charged: it is understood and agreed that the Insureds’ failure to provide written
       notice of any Claim to the Insurer within the time prescribed in Section VI. GENERAL CONDITIONS (A)(1) will not
       invalidate coverage under this Policy unless the failure to provide such timely notice has actually prejudiced the
       Insurer; provided, however, that there will be an irrebuttable presumption of prejudice to the Insurer if, before
       written notice of a Claim is given to the Insurer, an Insured’s liability in connection with such Claim is determined
       by a court of competent jurisdiction or by binding arbitration or an Insured enters into any settlement or other
       compromise of such Claim.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 627 05 12                                                                                   Page 1 of 1
                                                      Ì«®²»® Ú¿´µ
                   © 2012 X.L. America, Inc. All Rights  Reserved.
                                                    ±¾»®³¿§»®ò½±³  May not be copied without permission.
                                                     ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO         DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 380 of 466
                                                                                                          DO 80 241 11 03
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 37                            ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 201
                                                                                        2017
       Named Insured: Akorn, Inc.                                   12:01
                                                     ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                       AMEND DEFINITION OF INSURED PERSON


       In consideration of the premium charged:

               (1)      Solely for the purposes of this endorsement, the following terms shall have the meanings set forth
                        below:

                        (a)     “Co-Defendant Insured Person” means any natural person employee of the Company, but
                                solely in connection with services performed for the Company; and

                        (b)     “Original Insured Person” means any Insured Person, other than a Co-Defendant Insured
                                Person.

               (2)      The term “Insured Person,” as defined
                                                        efined in Section II Definitions (J) of the Policy, is amended to
                        include any Co-Defendant
                                        Defendant Insured Person, but only with respect to, to the extent that, and during
                        such time that a Claim:

                        (a)     made against a Co-Defendant
                                                     Defendant Insured Person is also made and con
                                                                                               continuously maintained
                                against an Original Insured Person; and

                        (b)     is for any actual or alleged act, error, omission, misstatement, misleading statement,
                                neglect or breach of duty by such Co
                                                                   Co-Defendant
                                                                      -Defendant
                                                                       Defendant Insured Person committed or allegedly
                                committed in connection with services performed for the Company.

               (3)      No coverage will be available under this Policy for any Claim made: (a) solely against a Co
                                                                                                                 Co-
                        Defendant Insured Person, or (b) against a Co
                                                                   Co-Defendant Insured Person and person or entity,
                        other than an Original Insured Person.

               (4)      No coverage will be available under this Policy for any Claim made against a Co        Co-Defendant
                        Insured Person based upon, arising out of, directly or indirectly resulting from, in consequence of,
                        or in any way involving a Co-Defendant Insured Person in connection with any services
                        performed for any entity other than the Company, or acting in their capacity as a consultant to any
                        entity other than the Company.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 241 11 03                                                                                          Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 381 of 466
                                                                                                           DO 80 05 03 00
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 38                            ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 201
                                                                                        2017
       Named Insured: Akorn, Inc.                                   12:01
                                                     ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

                                AMEND DEFINITION OF “CLAIM”


       In consideration of the premium charged, the term “Claim” will be deemed to include any proceeding or
       investigation which is comparable to a proceeding or investigation described in Section II.(C)(2), (3) or (4) of the
       Policy, and which is brought or commenced in a jurisdiction other than the United States, its territories and
       possessions before any court, tribunal, agency, organization or other official body having the authority under the
       laws of such jurisdiction to enter judgment or otherwise make a binding determination of liability or responsibility.

       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 05 03 00                                                                                           Page 1 of 1
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 382 of 466
                                                                                                          DO 80 567 07 10
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 39                            ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 201
                                                                                        2017
       Named Insured: Akorn, Inc.                                   12:01
                                                     ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð


                         ADDITIONAL INSURED ENDORSEMENT


       In consideration of the premium charged:

       (1)     The term “Company,” as defined in Section II Definitions (D) of the Policy, is amended to include the
               following entities scheduled below, (each an “Additional Company”):

                 Additional Company                      Pending and Prior Litigation Date

                Hi-Tech Pharmacal Co., Inc.                        April 17, 2014



       (2)     No coverage will be available under this Policy for Claims made against any Additional Company, or a    any
               Insured Person thereof, based upon, arising out of, directly or indirectly resulting from, in consequence of,
               or in any way involving any fact, circumstance,
                                                       mstance, situation, transaction, event or Wrongful Act, Company
               Wrongful Act or Employment Practices Wrongful Act underlying or alleged in any prior and/or pending
               litigation or administrative or regulatory proceeding or arbitration which was brought prior to the Pending
               and Prior Litigation Date set forth opposite such Additional Company in paragraph (1) above of this
               endorsement.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 567 07 10                                                                                   Page 1 of 1
                                                      Ì«®²»® Ú¿´µ
                   © 2010 X.L. America, Inc. All Rights  Reserved.
                                                    ±¾»®³¿§»®ò½±³  May not be copied without permission.
                                                                                             permission
                                                     ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                    613-5    Filed 08/28/20
                                                         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 383 of 466
                                                                                                        DO 80 578 11 10
                                                        Ì«®²»® Ú¿´µ
       Endorsement No.: 40                            ±¾»®³¿§»®ò½±³
                                                                    Effective: June 01, 2017
       Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
                                                     ß«¹ ðëô îðîð ïìæíð
       Policy No.: US00075683DO17
                   US00075683DO17A                                 Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð

          AMEND GENERAL CONDITIONS (G)(1) ENDORSEMENT


       In consideration of the premium charged, Section VI General Conditions (G)(1) of the Policy is amended to read in
       its entirety as follows:


       “(1)    The Insured agrees to provide the Insurer with all information, assistance and cooperation that the Insurer
               may reasonably request, and further agree that they will do nothing which in any way increases the
               Insurer's exposure under this Policy or in any way prejudices the Insurer's potential or actual rights of
               recovery. The failure of any Insured Person to give the Insurer cooperation and information as required in
               this paragraph shall not impair the rights of any other Insured Person under this Policy.”




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       DO 80 578 11 10                                                                                   Page 1 of 1
                                                      Ì«®²»® Ú¿´µ
                   © 2010 X.L. America, Inc. All Rights  Reserved.
                                                    ±¾»®³¿§»®ò½±³  May not be copied without permission.
                                                                                             permission
                                                     ß«¹ ðëô îðîð ïìæíð
                       Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 384 of 466
                                                           Ì«®²»® Ú¿´µ                                        DO 80 480 06 08
        Endorsement No.: 41                              ±¾»®³¿§»®ò½±³ Effective: June 01, 2017
        Named Insured: Akorn, Inc.                      ß«¹ ðëô îðîð ïìæíð
                                                                       12:01 A.M. Standard Time
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        Policy No.: US00075683DO17
                    US00075683DO17A                                                   Ø×ÙØÔÇ
                                                                      Insurer: XL Specialty      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                            Insurance Company
     Ì«®²»® Ú¿´µ                                                                                Ì«®²»® Ú¿´µ
   ±¾»®³¿§»®ò½±³                                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                        ß«¹ ðëô îðîð ïìæíð

                                     EMAIL NOTICES ENDORSEMENT

         In consideration of the premium charged, Section VI General Condition (A)(3) of the Policy is amended to read in
         its entirety as follows:

         “(3) All notices under GENERAL CONDITIONS (A)(1) and (2) must be sent by:

                 (a)      certified mail or the equivalent to the address set forth in ITEM 7 of the Declarations: Attention
                          Claim Department; or

                 (b)      electronic mail (email) to: proclaimnewnotices@xlcatlin.com.”



         All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                      ß«¹ ðëô îðîð ïìæíð
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         DO 80 480 06 08                                                                                   Page 1 of 1
                                                        Ì«®²»® Ú¿´µ
                     © 2008 X.L. America, Inc. All Rights  Reserved.
                                                      ±¾»®³¿§»®ò½±³  May not be copied without permission.
                                                                                               permission
                                                        ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                      Page 385 of 466
                                                                                                              XL 80 72 06 13
                                                         Ì«®²»® Ú¿´µ
       Endorsement No.: 42                             ±¾»®³¿§»®ò½±³
                                                                     Effective: June 01
                                                                                     01, 2017
       Named Insured: Akorn, Inc.                                    12:01
                                                      ß«¹ ðëô îðîð ïìæíð   A.M.  Standard Time
       Policy No.: US00075683DO17
                   US00075683DO17A                                  Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                     ß«¹ ðëô îðîð ïìæíð


                                   LINKED LIMIT ENDORSEMENT


       In consideration of the premium charged, the Insured agrees with the Insurer that the total of all limits of liability
       under this Policy and any and all other insurance policies issued or reinsured by the Insurer or its affiliates
       scheduled hereunder to the Insured or any of the Insured’s worldwide affiliates, officers, directors, or employees,
       (this Policy together with all such other policies being referred to herein as “Program Policies”) shall not exceed
       the amount of the Program Aggregate Limit indicated below:

       Program Aggregate Limit: $10,000,000

       Schedule of Program Policies: (list all policies below):


                               Named Insured           Issuing XL Group        Policy Number             Policy Period
                                                       Insurer
       Policy 1                Akorn, Inc.             XL Insurance            CH00009864DO17A           June 1, 2017- June
                                                       Company SE                                        1, 2018
       Policy 2




       In the event that any payment is made under this Policy or any other Program Policy with the effect that the
       Program Aggregate Limit is exceeded, the Insured under this Policy shall immediately upon the reques
                                                                                                       request of the
       Insurer pay to the Insurer the sum of such excess.




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                     ß«¹ ðëô îðîð ïìæíð
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       XL 80 72 06 13                                                                                     Page 1 of 1
                                                       Ì«®²»® Ú¿´µ
                    © 2013 X.L. America, Inc. All Rights  Reserved.
                                                     ±¾»®³¿§»®ò½±³  May not be copied without permission.
                                                                                              permission
                                                      ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 386 of 466
                                                                                                             XL 80 74 07 13
                                                         Ì«®²»® Ú¿´µ
       Endorsement No.: 43                             ±¾»®³¿§»®ò½±³
                                                                     Effective: June 01, 2017
       Named Insured: Akorn, Inc.                                    12:01 A.M. Standard Time
                                                      ß«¹ ðëô îðîð ïìæíð
       Policy No.: US00075683DO17
                   US00075683DO17A                                  Insurer: XL Specialty Insurance Company
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                    ß«¹ ðëô îðîð ïìæíð


                  SIMULTANEOUS TERMINATION ENDORSEMENT

       In consideration of the premium charged, it is understood and agreed that if this Policy is canceled pursuant to
       Section VI General Conditions (E)(1) or (E)(2) of the Policy, any and all other insurance policies issued or
       reinsured by the Insurer or its affiliates scheduled below to the Insured or any of the Insured’s worldwide affiliates,
       officers, directors, or employees, (this Policy together with all such other policies being referred to herein as
       “Program Policies”), shall be deemed terminated and cancelled automatically and simultaneously with this Policy.

       Schedule of Program Policies:

                           Named Insured          Issuing XL Group Insurer      Policy Number           Policy Period
       Policy 1            Akorn, Inc.            XL Insurance Company          CH00009864DO17A         June 1, 2017- June
                                                  SE                                                    1, 2018
       Policy 2




       All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                    ß«¹ ðëô îðîð ïìæíð
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
       XL 80 74 07 13                                                                                     Page 1 of 1
                                                       Ì«®²»® Ú¿´µ
                    © 2013 X.L. America, Inc. All Rights  Reserved.
                                                     ±¾»®³¿§»®ò½±³  May not be copied without permission.
                                                                                              permission
                                                      ß«¹ ðëô îðîð ïìæíð
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 387 of 466
                                                                                                   Management Liability
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                                                                       DO 71 00 09 99
                                                          ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
           MANAGEMENT LIABILITY AND COMPANY REIMBURSEMENT INSURANCE COVERAGE FORM
      Ì«®²»® Ú¿´µ                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                       ±¾»®³¿§»®ò½±³
        THIS IS A CLAIMS MADE POLICY WITH DEFENSE EXPENSES INCLUDED IN THE LIMIT OF LIABILITY.
  ß«¹ ðëô îðîð ïìæíð                                                 ß«¹ ðëô îðîð ïìæíð
                           PLEASE READ AND REVIEW THE POLICY CAREFULLY.

     In consideration of the payment of the premium, and in reliance on all statements made and information
     furnished to Executive Liability Underwriters, the Underwriting Manager for the Insurer identified in the
     Declarations (hereinafter the Insurer) including the Application and subject to all of the terms, conditions and
     limitations of all of the provisions of this Policy, the Insurer, the Insured Persons and the Company agree as
     follows:


     I.     INSURING AGREEMENTS

     (A)    The Insurer shall pay on behalf of the Insured Persons Loss resulting from a Claim first made against the
            Insured Persons during the Policy Period or, if applicable, the Optional Extension Period, for a Wrongful
            Act or Employment Practices Wrongful Act, except for Loss which the Company is permitted or required to
            pay on behalf of the Insured Persons as indemnification.

     (B)    The Insurer shall pay on behalf of the Company Loss which the Company is required or permitted to pay as
            indemnification to any of the Insured Persons resulting from a Claim first made against the Insured Persons
            during the Policy Period or, if applicable, the Optional Extension Period, for a Wrongful Act or Employment
            Practices Wrongful Act.

     (C)    The Insurer shall pay on behalf of the Company Loss resulting solely from any Securities Claim first made
            against the Company during the Policy Period or, if applicable, the Optional Extension Period, for a
            Company Wrongful Act.


     II.    DEFINITIONS

     (A)    "Application" means:
            (1)    the application attached to and forming part of this Policy; and

            (2)    any materials submitted therewith, which shall be retained on file by the Insurer and shall be deemed to
                   be physically attached to this Policy.
     (B)    "Change In Control" means:

            (1)    the merger or acquisition of the Parent Company, or of all or substantially all of its assets by another
                   entity such that the Parent Company is not the surviving entity;

            (2)    the acquisition by any person, entity or affiliated group of persons or entities of the right to vote, select
                   or appoint more than fifty percent (50%) of the directors of the Parent Company; or
            (3)    the appointment of a Receiver, Conservator, Liquidator, Trustee, Rehabilitator, or any comparable
                   authority, with respect to the Parent Company.
     (C)    "Claim" means:

            (1)    a written demand for monetary or non-monetary relief;
            (2)    any civil proceeding in a court of law or equity, or arbitration;

          (3)
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔany criminal proceeding which is commenced by the return of an indictment;       and
                                                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®
          (4) Ú¿´µa formal civil, criminal, administrative regulatory proceeding or formal investigation
                                                                                                 Ì«®²»®ofÚ¿´µ
                                                                                                          an Insured
    ±¾»®³¿§»®ò½±³ Person or the Company (but with respect to the Company only for a Company   ±¾»®³¿§»®ò½±³
                                                                                                       Wrongful Act
                                                                                                                Act)
                  which is commenced by the filing or issuance of a notice of charges, formal investigative order or
  ß«¹ ðëô îðîð ïìæíð                                                                        ß«¹ ðëô îðîð ïìæíð
                  similar document identifying in writing such Insured Person or the Company as a person or entity
                   against whom a proceeding as described in (C)(2) or (3) above may be commenced, including any
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                             Ì«®²»® Ú¿´µ
     DO 71 00 09 99                                        ±¾»®³¿§»®ò½±³                                    Page 1 of 9
                                                         ß«¹ ðëô îðîð ïìæíð
                        Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                           613-5    Filed 08/28/20
                                                                ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                           Page 388 of 466
                                                                                                    Management Liability
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                                                                        DO 71 00 09 99
                                                            ß«¹ ðëô îðîð ïìæíð
                      proceeding before the Equal Employment Opportunity Commission or any similar federal, state or local
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                 governmental body having jurisdiction over any Employment Practices  Ø×ÙØÔÇ      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                              Wrongful  Act.
                                                                                                        Act
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    (D)   "Company"
           Company means the Parent Company and any Subsidiary created or acquired
    ±¾»®³¿§»®ò½±³                                                                                on or before the Inception
                                                                                              ±¾»®³¿§»®ò½±³
          Date set forth in ITEM 2 of the Declarations or during the Policy Period, subject to
                                                                                            t o GENERAL CONDITIONS VI
  ß«¹ ðëô îðîð
          (D). ïìæíð                                                                      ß«¹ ðëô îðîð ïìæíð

     (E)      "Company Wrongful Act" means any actual or alleged act, error, omission, misstatement, misleading
              statement or breach of duty by the Company in connection with a Securities Claim.

     (F)      "Defense Expenses" means reasonable legal fees and expenses incurred in the defense of any Claim
              including the premium for an appeal bond, attachment bond or similar bond but will not include applying for or
              furnishing such bond. Defense Expenses will not include the Company's overhead expenses or any salaries,
              wages, fees, or benefits of its directors, officers or employees.
     (G)      "Employment Practices Wrongful Act" means any actual or alleged:
              (1)     wrongful termination of employment whether actual or constructive;
              (2)     employment discrimination of any kind including violation of any federal, state or local law involving
                      employment or discrimination in employment which would deprive or potentially deprive any person of
                      employment opportunities or otherwise adversely affect his or her status as an employee, because of
                      such person's race, color, religion, age, sex, national origin, disability, pregnancy, or other protected
                      status;

              (3)     sexual or other harassment in the workplace; or

              (4)     wrongful deprivation of career opportunity, employment related misrepresentations, retaliatory
                      treatment against an employee of the Company,
                                                            Company failure to promote, demotion, wrongful discipline or
                      evaluation, or refusal to hire.

     (H)      "Employment Practices Claim"" means a Claim alleging an Employment Practices Wrongful Act.
     (I)      "Insured" means the Insured Persons and the Company
                                                          Company.
     (J)      "Insured Person" means:

              (1)     any past, present or future director or officer, or member of the Board of Managers, of the Company
                      and those persons serving in a functionally
                                                       functionally equivalent role for the Parent Company or any Subsidiary
                      operating or incorporated outside the United States;

              (2)     any past, present or future employee of the Company to the extent any Claim is a Securities Claim;

             (3)      an individual identified in (J)(1) above who, at the specific written request of the Company, is serving
                      as a director, officer, trustee, regent or governor of a Non-Profit Entity;

             (4)      any individual identified in (J)(1) above who, at the specific written request of the Company is serving
                      in an elected or appointed position having fiduciary, supervisory or managerial duties and
                      responsibilities comparable to those of an Insured Person of the Company, regardless of the name or
                      title by which such position is designated, of a Joint Venture; or

             (5)      the lawful spouse of any person set forth in the above provisions of this definition, but only to the extent
                      the spouse is a party to any Claim solely in their capacity as a spouse of such persons and only for the
                      purposes of any Claim seeking damages recoverable from marital community property, property jointly
                      held by any such person and spouse, or property transferred from any such person to the spouse.

             In the event of the death, incapacity or bankruptcy of an individual identified in (J)(1), (2), (3), (4) or (5) above,
             any Claim against the estate, heirs, legal representatives or assigns of such individual for a Wrongful Act or
             Employment Practices Wrongful Act of such individual will be deemed to be a Claim against such
Ø×ÙØÔÇ     ÝÑÒÚ×ÜÛÒÌ×ßÔ
             individual.
             individua l.                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                  Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                            ß«¹ ðëô îðîð ïìæíð
                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                               Ì«®²»® Ú¿´µ
     DO 71 00 09 99                                          ±¾»®³¿§»®ò½±³                                    Page 2 of 9
                                                           ß«¹ ðëô îðîð ïìæíð
                       Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          Page 389 of 466
                                                                                                   Management Liability
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                                                                       DO 71 00 09 99
                                                          ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ
    (K) ÝÑÒÚ×ÜÛÒÌ×ßÔ
          "Interrelated
          "Interrelated Wrongful Acts
                                  Acts" means any Wrongful Act, Company Wrongful           Ø×ÙØÔÇ     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                Act, or
                                                                                                Act,    Employment Practices
      Ì«®²»® Ú¿´µ
          Wrongful   Act based  on, arising out of, directly or indirectly resulting from, in consequence of, or in any way
          involving any of the same or rel
                                        related
                                           ated facts, series of related facts, circumstances, situations, transactions or
    ±¾»®³¿§»®ò½±³
          events.
                                                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                           ß«¹ ðëô îðîð ïìæíð
     (L)     "Joint Venture" means any corporation, partnership, joint venture, association or other entity, other than a
             Subsidiary, during any time in which the Parent Company, either directly or through one or more
             Subsidiary(s);
             (1)     owns or controls at least thirty three percent (33%), but not more than fifty percent (50%), in the
                     aggregate of the outstanding securities or other interests representing the right to vote for the election
                     or appointment of those persons of such an entity occupying elected or appointed positions having
                     fiduciary, supervisory or managerial duties and responsibilities comparable to those of an Insured
                     Person of the Company, regardless of the name or title by which such position is designated, of a
                     Joint Venture; or

             (2)     has the right, by contract, ownership of securities or otherwise, to elect, appoint or designate at least
                     thirty three percent (33%) of those persons described in (L)(1) above.

     (M)     "Loss" means damages, judgments, settlements or other amounts (including punitive or exemplary damages,
             where insurable by law) and Defense Expenses in excess of the Retention that the Insured is legally
             obligated to pay. Loss will not include:
             (1)    the multiplied portion of any damage award;
             (2)    fines, penalties or taxes imposed by law; or

             (3)     matters which are uninsurable under the law pursuant to which this Policy is construed.

             NOTE:: With respect to judgments in which punitive damages are awar  awarded, the coverage provided by this
             Policy shall apply to the broadest extent permitted by law. If, based on the written opinion of counsel for the
             Insured,, punitive damages are insurable under applicable law the Insurer will not dispute the written opinion of
             counsel for the Insured.

     (N)     "Non-Profit Entity"" means a corporation or organization other than the Company, which is exempt from
             taxation under Section 501 (c)(3), (4) and (10) of the Internal Revenue Code as amended or any rule or
             regulation promulgated
                             ulgated thereunder.

     (0)     "Parent Company"" means the entity named in ITEM 1 of the Declarations.

     (P)     "Policy Period" means the period from the Inception Date to the Expiration Date set forth in ITEM 2 of the
             Declarations or to any earlier cancellation date.

     (Q)     "Securities Claim" means a Claim made against an Insured for:
             (1)     any actual or alleged violation of the Securities Act of 1933 as amended, the Securities Exchange Act
                     of 1934 as amended, any similar federal or state statute or any rules or regulations promulgated
                     thereunder; or

             (2)     any actual or alleged act, error, omission, misstatement, misleading statement or breach of duty arising
                     from or in connection with the purchase or sale of, or offer to purchase or sell any securities issued by
                     the Company, whether such purchase, sale or offer involves a transaction with the Company or occurs
                     in the open market.

     (R)     "Subsidiary" means any entity during any time in which the Parent Company owns, directly or through one or
             more Subsidiary(s), more than fifty percent (50%) of the outstanding securities representing the right to vote
             for the election of such entity's directors.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
    (S)   "Wrongful
          "Wrongful Act
                      Act"" means any actual or alleged act, error, omission, misstatement, misleading statement,
      Ì«®²»®  Ú¿´µ or breach of duty by any Insured Person while acting in his or her capacityÌ«®²»®
          neglect,                                                                              as an: Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
          (1)     Insured Person of the Company or a person serving in a functionally equivalent role for the Parent
  ß«¹ ðëô îðîð  ïìæíð
                  Company or any Subsidiary;                                            ß«¹ ðëô îðîð ïìæíð
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                              Ì«®²»® Ú¿´µ
     DO 71 00 09 99                                         ±¾»®³¿§»®ò½±³                                   Page 3 of 9
                                                          ß«¹ ðëô îðîð ïìæíð
                       Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                           Page 390 of 466
                                                                                                     Management Liability
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                                                                         DO 71 00 09 99
                                                           ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          (2)    Insured Person of the Company who att the specific written request     Ø×ÙØÔÇ     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          of the Company   is serving as a
      Ì«®²»® Ú¿´µdirector, officer, trustee, regent or governor of a Non-Profit Entity; or       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
          (3)    Insured Person of the Company,, who at the specific written request of the   ±¾»®³¿§»®ò½±³
                                                                                                  Company is serving in an
  ß«¹ ðëô îðîð ïìæíð
                 elected or app
                             appointed                                                     ß«¹
                                 ointed position having fiduciary, supervisory or managerial     ðëô and
                                                                                               duties îðîð  ïìæíð
                                                                                                         responsibilities
                     comparable to those of an Insured Person of the Company, regardless of the name or title by which
                     such position is designated, of a Joint Venture.


     III.    EXCLUSIONS

     The Insurer shall not be liable to make any payment for Loss in connection with any Claim made against an Insured
     Person, or with respect to INSURING AGREEMENT (C), the Company:

     (A)     for any actual or alleged bodily injury, sickness, mental anguish, emotional distress, libel, slander, oral or
             written publication of defamatory or disparaging material, disease or death of any person, or damage or
             destruction of any tangible property including loss of use thereof; however, this EXCLUSION (A) will not apply
             to any allegations of libel, slander, defamation, mental anguish or emotional distress if and only to the extent
             that such allegations are made as part of an Employment Practices Claim for an Employment Practices
             Wrongful Act;

     (B)     for any actual, alleged or threatened discharge, dispersal, release, escape, seepage, transportation, emission,
             treatment, removal or disposal of pollutants, contaminants, or waste of any kind including but not limited to
             nuclear material or nuclear waste or any actual or allegedd direction, request or voluntary decision to test for,
             abate, monitor, clean up, recycle, remove, recondition, reclaim, contain, treat, detoxify or neutralize pollutants,
             contaminants or waste of any kind including but not limited to nuclear material or nnuclear waste. With respect to
             a Claim made under INSURING AGREEMENT (A) only, this EXCLUSION ((B) will not apply to a Claim unless
             a court of competent jurisdiction specifically determines the Company is not permitted to indemnify the
             Insured Person;

     NOTE: EXCLUSIONS (A) and (B)) above will not apply with respect to a Securities Claim brought by a security holder
     of the Company,, or a derivative action brought by or on behalf of, or in the name or right of, the Company, and
     brought and maintained independently  ly of, and without the solicitation, assistance, participation or intervention of, an
     Insured.

     (C)     based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any way involving any
             actual or alleged violation of the Employee
                                                     oyee Retirement Income Security Act of 1974 (ERISA) as amended or
             any regulations promulgated thereunder or any similar law, federal, state or local law or regulation;

     (D)     based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any way involving any
             fact, circumstance, situation, transaction, event or Wrongful Act, Company Wrongful Act or Employment
             Practices Wrongful Act underlying or alleged in any prior and/or pending litigation or administrative or
             regulatory proceeding or arbitration which was brought prior to the Pending and Prior Litigation Date set forth in
             ITEM 6 of the Declarations;

     (E)     based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any way involving any
             fact, circumstance, situation, transaction, event or Wrongful Act, Company Wrongful Act or Employment
             Practices Wrongful Act which, before the Inception Date of this Policy, was the subject of any notice given
             under any other Management Liability policy, Directors and Officers liability policy or similar policy;
     (F)     brought about or contributed to in fact by any:
             (1)     intentionally dishonest, fraudulent or criminal act or omission or any willful violation of any statute, rule
                     or law; or

             (2)     profit or remuneration gained by any Insured to which such Insured is not legally entitled;
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          as determined by a final adjudication in the underlying action or in a separate action or proceeding;
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    (G)   by, on behalf of, or at the direction of the Company, except and to the
    ±¾»®³¿§»®ò½±³                                                                 e extent such Claim::
                                                                                                Claim
                                                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð
          (1)    ïìæíð
                  is brought derivatively by a security holder of the Company who, whenß«¹   suchðëô îðîð
                                                                                                  Claim     ïìæíð
                                                                                                        is made and
                     maintained, is acting independently of, and without the solicitation, assistance, participation or
                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                               Ì«®²»® Ú¿´µ
     DO 71 00 09 99                                          ±¾»®³¿§»®ò½±³                                    Page 4 of 9
                                                           ß«¹ ðëô îðîð ïìæíð
                        Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                           613-5    Filed 08/28/20
                                                                ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                             Page 391 of 466
                                                                                                      Management Liability
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                                                                          DO 71 00 09 99
                                                            ß«¹ ðëô îðîð ïìæíð
                      intervention of an Insured Person or the Company
                                                               Company; or
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                            Ì«®²»® Ú¿´µ
          (2)
    ±¾»®³¿§»®ò½±³is brought by the Bankruptcy Trustee or Examiner of the Company or any     assignee of such Trustee or
                                                                                          ±¾»®³¿§»®ò½±³
                 Examiner, or any Receiver, Conservator, Rehabilitator, or Liquidator or comparable authority of the
  ß«¹ ðëô îðîð ïìæíð
                 Company;
                 Company                                                               ß«¹ ðëô îðîð ïìæíð
      (H)    by, on behalf of, at the direction of or in the name or right of any Non-Profit Entity or Joint Venture against
             an Insured Person for a Wrongful Act or Employment Practices Wrongful Act while acting in his or her capacity
             as a director, officer, trustee, regent or governor of such, or persons occupying elected or appointed positions
             having fiduciary, supervisory or managerial duties and responsibilities comparable to those of an Insured
             Person of the Company, regardless of the name or title by which such position is designated; or

      (I)    based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any way involving an
             Insured Person acting in their capacity as a Insured Person of any entity other than the Company, Non-
             Profit Entity or Joint Venture.

     No conduct of any Insured Person will be imputed to any other Insured to determine the application of any of the
     above EXCLUSIONS.


     IV.     LIMIT OF LIABILITY, INDEMNIFICATION AND RETENTIONS

     (A)     The Insurer shall pay the amount of Loss in excess of the applicable Retention(s) set forth in ITEM 4 of the
             Declarations up to the Limit of Liability set forth in ITEM 3 of the Declarations.


     (B)     The amount set forth in ITEM 3 of the Declarations shall be the maximum aggregate Limit of Liability of the
             Insurer under this Policy. Payment of Loss,, including Defense Expenses
                                                                             Expenses, by the Insurer shall reduce the Limit
             of Liability.

      (C)    With respect to the Company's indemnification of its Insured Persons,
                                                                            Persons the certificate of incorporation, charter,
             by-laws, articles of association, or other organizational documents of the Parent Company, each Subsidiary
             and each Non-Profit Entity or Joint Venture,
                                                     Venture, will be deemed to provide indemnification to the Insured
             Persons to the fullest extent permitted by law.

      (D)    The Retention applicable to INSURING AGREEMENT (B) shall apply to any Loss as to which indemnification
             by the Company, Non-Profit Entity or Joint Venture is legally permissible, whether or not actual
             indemnification is made unless such indemnification is n not made by the Company, Non-Profit Entity or Joint
             Venture solely by reason of its financial insolvency. In the event of financial insolvency, the Retention(s)
             applicable to INSURING AGREEMENT (A) shall apply.

      (E)    If different retentions are applicable to different parts of any Loss, the applicable Retention(s) will be applied
             separately to each part of such Loss, and the sum of such Retention(s) will not exceed the largest applicable
             Retention set forth in ITEM 4 of the Declarations.

      (F)    Notwithstanding the foregoing, solely with respect to a Securities Claim, no Retention shall apply to such
             Claim and the Insurer will reimburse those Defense Expenses incurred by the Insured if:

             (1)     the Securities Claim is dismissed, or there is a stipulation to dismiss the Securities Claim, with or
                     without prejudice and without the payment of any monetary consideration by the Insured;

             (2)     there is a final judgment of no liability obtained prior to or during trial, in favor of the Insured, by reason
                     of a motion to dismiss or a motion for summary judgment, after the exhaustion of all appeals; or
             (3)     there is a final judgment of no liability obtained after trial, in favor of the Insured, after the exhaustion of
                     all appeals.

Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          Any reimbursement in the case of (F)(1
                                              (F)(1),                                       Ø×ÙØÔÇ
                                                    ), (2), or (3) above will only occur if ninety (90)ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                       days after the date of
      Ì«®²»® Ú¿´µ
          dismissal, stipulation, final judgment of no  liability is obtained and only if:           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³(a)      the same Securities Claim (or a Securities Claim containing Interrelated±¾»®³¿§»®ò½±³
                                                                                                            Wrongful Acts
                                                                                                                       Acts) is
  ß«¹ ðëô îðîð ïìæíð not brought again within that time; and                                   ß«¹ ðëô îðîð ïìæíð
                     (b)     the Insured provides the Insurer with an Undertaking in a form acceptable to the Insurer that
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                               Ì«®²»® Ú¿´µ
     DO 71 00 09 99                                          ±¾»®³¿§»®ò½±³                                      Page 5 of 9
                                                            ß«¹ ðëô îðîð ïìæíð
                      Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 392 of 466
                                                                                                  Management Liability
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                                                                      DO 71 00 09 99
                                                          ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ
                     such reimbursement of the applicable Retention(s) will be paid
                     such                                                            back toÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                             the Insurer in the event
      Ì«®²»® Ú¿´µ    the Securities  Claim  (or a Securities Claim containing Interrelated  Wrongful Acts
                                                                                                      Acts) is
                     brought after the ninety (90) day period.
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                ß«¹ ðëô îðîð ïìæíð
     V.     DEFENSE, SETTLEMENT AND ALLOCATION OF LOSS

     (A)    It shall be the duty of the Insured and not the duty of the Insurer to defend any Claim under this Policy.

     (B)    No Insured may incur any Defense Expenses or admit liability for, make any settlement offer with respect to,
            or settle any Claim without the Insurer's consent, such consent not to be unreasonably withheld.

     (C)    Upon the written request of an Insured, the Insurer will advance Defense Expenses on a current basis in
            excess of the applicable Retention, if any, before the disposition of the Claim for which this policy provides
            coverage. As a condition of the advancement of Defense Expenses, the Insurer may require a written
            undertaking, in a form satisfactory to the Insurer, which will guarantee the repayment of any Loss including
            Defense Expenses paid to or on behalf of the Insured if it is finally determined that the Loss incurred is not
            covered under this Policy.

     (D)    If both Loss covered by this Policy and Loss not covered by this Policy are incurred, either because a Claim
            made against the Insured contains both covered and uncovered matters, or because a Claim is made against
            both the Insured and others (including the Company for Claims other than Securities Claims) not insured
            under this Policy, the Insured and the Insurer will use their best efforts to determine a fair and appropriate
            allocation of Loss between that portion of Lossss that is covered under this Policy and that portion of Loss that is
            not covered under this Policy. Additionally, the Insured and the Insurer agree that in determining a fair and
            appropriate allocation of Loss,, the parties will take into account the relat
                                                                                    relative legal and financial exposures of,
            and relative benefits obtained in connection with the defense and/or settlement of the Claim by, the Insured
            and others.

     (E)    In the event that an agreement cannot be reached between the Insurer and the Insured as to an allocation of
            Loss,, as described in (D) above, then the Insurer shall advance that portion of Loss which the Insured and
            the Insurer agree is not in dispute until a final amount is agreed upon or determined pursuant to the provisions
            of this Policy and applicable law.


     VI.    GENERAL CONDITIONS

     (A)    NOTICE

            (1)     As a condition precedent to any right to payment under this Policy with respect to any Claim, the
                    Insured shall give written notice to the Insurer of any Claim as soon as practicable after
                                                                                                         a     it is first made.

            (2)     If, during the Policy Period, the Insured first becomes aware of a specific Wrongful Act, Company
                    Wrongful Act or Employment Practices Wrongful Act and if, during the Policy Period, the Insured:

                    (a)     provides the Insurer with written notice of the specific Wrongful Act, Company Wrongful Act
                            or Employment Practices Wrongful Act, the consequences which have resulted or may
                            result therefrom (including but not limited to actual or potential damages), the identities of the
                            potential claimants, the circumstances by which the Insured first became aware of such
                            Wrongful Act, Company Wrongful Act or Employment Practices Wrongful Act; and

                    (b)     requests coverage under this Policy for any subsequently resulting Claim for such Wrongful
                            Act, Company Wrongful Act or Employment Practices Wrongful Act;

                    then any Claim subsequently made arising out of such Wrongful Act, Company Wrongful Act or
                    Employment Practices Wrongful Act will be treated as if it had been first made during the Policy
                    Period.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          ((3)
            3)   All notices under GENERAL CONDITIONS (A)(1) and (2) must be sent by certified mail or the
      Ì«®²»® Ú¿´µequivalent to the address set forth in ITEM 7 of the Declarations; Attention: Ì«®²»® Ú¿´µ
                                                                                               Claim Department.
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                     ß«¹ ðëô îðîð ïìæíð
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                             Ì«®²»® Ú¿´µ
     DO 71 00 09 99                                        ±¾»®³¿§»®ò½±³                                    Page 6 of 9
                                                         ß«¹ ðëô îðîð ïìæíð
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 393 of 466
                                                                                                   Management Liability
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                                                                       DO 71 00 09 99
                                                          ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
   (B))Ì«®²»®  Ú¿´µ
           INTERRELATED      CLAIMS                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                          ±¾»®³¿§»®ò½±³
           All Claims arising from the same Interrelated Wrongful Acts shall be deemed to constitute a single Claim
  ß«¹ ðëô and
           îðîð   ïìæíð
                shall                                                                    ß«¹
                      be deemed to have been made at the earliest of the time at which the    ðëô such
                                                                                           earliest îðîðClaim
                                                                                                         ïìæíðis made or
            deemed to have been made pursuant to GENERAL CONDITIONS (A)(1) above or GENERAL CONDITIONS
            (A)(2), if applicable.

     (C)    OTHER INSURANCE AND SERVICE IN CONNECTION WITH NON-PROFIT ENTITIES AND JOINT
            VENTURES

            (1)     All Loss payable under this Policy will be specifically excess of and will not contribute with any other
                    insurance, including but not limited to any insurance under which there is a duty to defend, unless such
                    other insurance is specifically excess of this Policy. This Policy will not be subject to the terms of any
                    other insurance policy.

            (2)     All coverage under this Policy for Loss from Claims made against the Insured Persons while acting in
                    their capacity as a director, officer, trustee, regent or governor of a Non-Profit Entity or persons
                    occupying elected or appointed positions having fiduciary, supervisory or managerial duties and
                    responsibilities comparable to those of the Insured Persons of the Company, regardless of the name
                    or title by which such position is designated, of a Joint Venture will be specifically excess of and will
                    not contribute with, any other insurance or indemnification available to such Insured Person from such
                    Non-Profit Entity or Joint Venture by reason of their service as such.

     (D)     MERGERS AND ACQUISITIONS (CHANGES IN EXPOSURE OR CONTROL)

             (1)    If during the Policy Period, the Company acquires
                                                               acquires any assets, acquires a Subsidiary, or acquires
                    any entity by merger, consolidation or otherwise, or assumes any liability of another entity, coverage
                    shall be provided for any Loss involving a Claim for a Wrongful Act, Company Wrongful Act or
                    Employment  ent Practices Wrongful Act occurring after the consummation of the transaction.

             (2)    If, however, by reason of the transaction (or series of transactions) described in (D)(1)
                                                                                                       (      above, the
                    entity, assets, Subsidiary or liabilities so acquired or so assumed
                                                                                assumed, exceed thirty five percent (35%) of
                    the total assets or liabilities of the Company
                                                           Company,, as represented in the Company's most recent audited
                    consolidated financial statements, coverage under this Policy shall be provided for a period of ninety
                    (90) days for any Loss involving a Claim for a Wrongful Act, Company Wrongful Act, or
                    Employment Practices Wrongful Act that occurred after the transaction has been consummated.
                    Coverage beyond the ninety (90) day period will be provided only if:
                    (a)     the Insurer receives
                                             ves written notice containing full details of the transaction(s); and
                    (b)     the Insurer at its sole discretion, agrees to provide such additional coverage upon such terms,
                            conditions, limitations, and additional premium that it deems appropriate.
             (3)    With respect to the acquisition, assumption, merger, consolidation or otherwise of any entity, asset,
                    Subsidiary or liability as described in (D)(1) and (2) above, there will be no coverage available under
                    this Policy for Claims made against the acquired, assumed, merged, or consolidated entity, asset,
                    Subsidiary, liability, or Insured Person for a Wrongful Act, Company Wrongful Act or Employment
                    Practices Wrongful Act committed any time during which such entity, asset, liability or Subsidiary is
                    not an Insured.

             (4)    If during the Policy Period any entity ceases to be a Subsidiary, the coverage provided under this
                    Policy shall continue to apply to the Insured Persons who, because of their service with such
                    Subsidiary, were covered under this Policy but only with respect to a Claim for a Wrongful Act,
                    Company Wrongful Act or Employment Practices Wrongful Act that occurred or allegedly occurred
                    prior to the time such Subsidiary ceased to be a Subsidiary of the Company.

             (5)    If, during the Policy Period, there is a Change In Control,, the coverage provided under this Policy
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ
                shall continue to apply but only with respect to a Claim against an Insured forÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                a Wrongful Act
                                                                                                            Act,
      Ì«®²»® Ú¿´µ
                Company     Wrongful   Act or Employment    Practices  Wrongful  Act  committed or allegedly committed
                up to the time of the Change In Control; and
    ±¾»®³¿§»®ò½±³                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð
                 (a)     coverage will cease with respect to any Claim for a Wrongfulß«¹Act, ðëô  îðîð ïìæíð
                                                                                             Company     Wrongful Act
                             or Employment Practices Wrongful Act committed subsequent to the Change In Control
                                                                                                        Control;
                             and                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                             Ì«®²»® Ú¿´µ
     DO 71 00 09 99                                        ±¾»®³¿§»®ò½±³                                    Page 7 of 9
                                                          ß«¹ ðëô îðîð ïìæíð
                        Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                           613-5    Filed 08/28/20
                                                                ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                            Page 394 of 466
                                                                                                     Management Liability
                                                               Ì«®²»® Ú¿´µ
                                                             ±¾»®³¿§»®ò½±³
                                                                                                         DO 71 00 09 99
                                                            ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                 (b) the entire premium for the Policy will be deemed to be fullyØ×ÙØÔÇ    ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                  earned immediately upon the
      Ì«®²»® Ú¿´µ    consummation   of a Change   In Control.                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                     ±¾»®³¿§»®ò½±³
    (E)   CANCELLATION AND RENEWAL OF COVERAGE
  ß«¹ ðëô îðîð ïìæíð                                                                ß«¹ ðëô îðîð ïìæíð
             (1)      Except for the nonpayment of premium, as set forth in (E)(2) below, the Parent Company has the
                      exclusive right to cancel this Policy. Cancellation may be effected by mailing to the Insurer written
                      notice when such cancellation shall be effective, provided the date of cancellation is not later than the
                      Expiration Date set forth in ITEM 2 of the Declarations. In such event, the Insurer shall retain the
                      customary short rate portion of the earned premium. Return or tender of the unearned premium is not a
                      condition of cancellation.

             (2)      The Insurer may only cancel this Policy for nonpayment of premium. The Insurer will provide not less
                      than twenty (20) days written notice stating the reason for cancellation and when the Policy will be
                      canceled. Notice of cancellation will be sent to the Parent Company and the agent of record for the
                      Insured, if applicable.

             (3)      The Insurer is under no obligation to renew this Policy upon its expiration. Once the Insurer chooses to
                      non-renew this Policy, the Insurer will deliver or mail to the Parent Company written notice stating
                      such at least sixty (60) days before the Expiration Date set forth in ITEM 2 of the Declarations.
     (F)     OPTIONAL EXTENSION PERIOD

             (1)      If either the Parent Company or the Insurer does not renew this Policy, the Parent Company shall
                      have the right, upon payment of an additional premium set forth in ITEM 5 of the Declarations, to an
                      extension of the coverage provided by this Policy with respect only to any Claim first made during the
                      period of time set forth in ITEM 5 of the Declarations after the Policy Expiration Date, but only with
                      respect to a Wrongful Act, Company Wrongful Act     Act, or Employment Practices Wrongful Act,
                      occurring prior to the Policy Expiration Date.

             (2)     As a condition precedent to the right to purchase the Optional Extension Period the total premium for
                     this Policy must have been paid
                                                  aid in full. The right of the Parent Company to purchase the Optional
                     Extension Period will be immediately terminated if the Insurer does not receive written notice by the
                     Parent Company advising it wishes to purchase the Optional Extension Period together with full
                     payment of the premium for the Optional Extension Period within thirty (30) days after the Policy
                     Expiration Date.

             (3)     If the Parent Company elects to purchase the Optional Extension Period as set forth in (F)(1) and (2)
                     above, the entire premium
                                          mium for the Optional Extension Period will be deemed to be fully earned at the
                     Inception Date for the Optional Extension Period.

             (4)     The purchase of the Optional Extension Period will not in any way increase the Limit Of Liability set
                     forth in ITEM 3 of the Declarations, and the Limit of Liability with respect to Claims made during the
                     Optional Extension Period shall be part of and not in addition to the Limit of Liability for all Claims
                     made during the Policy Period.

     (G)     ASSISTANCE, COOPERATION AND SUBROGATION

             (1)     The Insured agrees to provide the Insurer with all information, assistance and cooperation that the
                     Insurer may reasonably request, and further agree that they will do nothing which in any way increases
                     the Insurer's exposure under this Policy or in any way prejudices the Insurer's potential or actual rights
                     of recovery.
             (2)     In the event of any payment under this Policy, the Insurer shall be subrogated to all of the potential or
                     actual rights of recovery of the Insured. The Insured shall execute all papers required and will do
                     everything necessary to secure such rights including but not limited to the execution of such documents
                     as are necessary to enable the Insurer to effectively bring suit in their name, and will provide all other
                     assistance
                     as sistance and cooperation which the Insurer may reasonably require.
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
     (H) EXHAUSTION                                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                    ±¾»®³¿§»®ò½±³
           If the Insurer's Limit of Liability as set forth in ITEM 3 of the Declarations is exhausted by the payment of Loss,
   ß«¹ ðëô îðîð    ïìæíðas set forth in ITEM 8 of the Declarations w
           the premium                                                     ill be fully earned, allß«¹
                                                                         will                           ðëô îðîð
                                                                                                    obligations     ïìæíð
                                                                                                                of the Insurer under
             this Policy will be completely fulfilled and exhausted, and the Insurer will have no further obligations of any kind
                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                               Ì«®²»® Ú¿´µ
     DO 71 00 09 99                                          ±¾»®³¿§»®ò½±³                                    Page 8 of 9
                                                           ß«¹ ðëô îðîð ïìæíð
                      Case 20-11177-KBO             DocØ×ÙØÔÇ
                                                         613-5    Filed 08/28/20
                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 395 of 466
                                                                                                  Management Liability
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                                                                      DO 71 00 09 99
                                                          ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            whatsoever under this Policy.                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        Ì«®²»® Ú¿´µ                                                                         Ì«®²»® Ú¿´µ
    (I)     REPRESENTATION CLAUSE
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð    ïìæíð represents that the statements and particulars contained in the ß«¹
            The Insured                                                                     ðëô îðîð
                                                                                        Application    ïìæíð
                                                                                                    as well as any prior
             application submitted to the Insurer are true, accurate and complete, and agree that this Policy is issued in
             reliance on the truth of that representation, and that such particulars and statements, which are deemed to be
             incorporated into and constitute a part of this Policy, are material to the risk assumed and form the basis of this
             Policy. No knowledge or information possessed by any Insured will be imputed to any other Insured except for
             material facts or information known to the person(s) who signed the Application. In the event that any of the
             particulars or statements in the Application are untrue, this Policy will be void with respect to any Insured
             who knew of such untruth or to whom such knowledge is imputed.

     (J)    ACTION AGAINST THE INSURER, ASSIGNMENT, AND CHANGES TO THE POLICY

             (1)    No action may be taken against the Insurer unless, as a condition precedent thereto:
                    (a)     there has been full compliance with all of the terms and conditions of this Policy; and
                    (b)     the amount of the obligation of the Insured has been finally determined either by judgment
                            against the Insured after actual trial, or by written agreement of the Insured, the claimant and
                            the Insurer.

             (2)    Nothing contained herein shall give any person or entity any right to join the Insurer as a party to any
                    Claim against the Insurer to determine their liability, nor may the Insured implead the Insurer in any
                    Claim.

             (3)    Assignment of interest
                                        st under this Policy shall not bind the Insurer unless its consent is endorsed
                    hereon.

             (4)    Notice to any agent or knowledge possessed by any agent or other person acting on behalf of the
                    Insurer will not cause a waiver or change in any part of this Policy
                                                                                  Po      or prevent the Insurer from asserting
                    any right under the terms, conditions and limitations of this Policy. The terms, conditions and limitations
                    may only be waived or changed by written endorsement.

     (K)    AUTHORIZATION AND NOTICES

            It is understood and agreed that the Parent Company will act on behalf of the Company and the Insured
            Persons with respect to:

            (1)     the payment of the premiums;
            (2)     the receiving of any return premiums that may become due under this Policy;
            (3)     the giving of all notices to the Insurer as provided herein; and

            (4)     the receiving of all notices from the Insurer.

     (L) ENTIRE AGREEMENT

     The Insured agrees that the Declarations, Policy, including the endorsements, attachments and the Application shall
     constitute the entire agreement between the Insurer or any of its agents and the Insured relating to this insurance.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                        ß«¹ ðëô îðîð ïìæíð
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                              Ì«®²»® Ú¿´µ
     DO 71 00 09 99                                         ±¾»®³¿§»®ò½±³                                  Page 9 of 9
                                                          ß«¹ ðëô îðîð ïìæíð
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 396 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæíð                        DO 80 493 08 08
   Endorsement No.: 44                                          Effective: June 01, 201
                                                                                    2018
                                                                                       8
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
   Named   Insured: Akorn, Inc.                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                12:01 A.M. Standard Time
     Ì«®²»®
   Policy No.:Ú¿´µ
               US00075683DO17A                                                                Ì«®²»®
                                                                Insurer: XL Specialty Insurance      Ú¿´µ
                                                                                                Company
   ±¾»®³¿§»®ò½±³                                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                         ß«¹ ðëô îðîð ïìæíð
          CONVERT POLICY TO RUN
                            RUN-OFF
                                OFF UPON HAPPENING OF
                         SPECIFIC EVENT

    In consideration of the premium charged:

    (1)     Immediately the date which the event described in paragraph (2) below occurs:

            (a)     coverage under this Policy will continue in full force and effect with respect to any Claim for a Wrongful
                    Act, Employment Wrongful Act and Company Wrongful Act committed or allegedly committed before
                    such event, but coverage will cease with respect to any Claim for a Wrongful Act, Employment
                    Wrongful Act and Company Wrongful Act committed or allegedly committed on or after such event
                    (hereinafter, the date of such event, “Conversion Date”).

            (b)     The Expiration Date set forth in Item 2 of the Declarations shall be amended to that date exactly six (6)
                    years after the Conversion Date.

            (c)     The term “Company” shall not include those Subsidiaries
                                                               Subsidiar    created or acquired after the Conversion
                    Date.

            (d)     Section VI General Conditions (F) of the Policy and Item 5 of the Declarations, and all other refere
                                                                                                                  references
                    in the Policy to an Optional Extension Period, are deleted in their entirety.

            (e)     Section VI General Conditions (D) is deleted in its entirety.

            (f)     The entire premium for this Policy shall be deemed fully earned and there shall be no premium
                    adjustment in the event of any cancellation of this Policy pursuant to Section VI General Conditions (E)
                    of the Policy.

            (g)     Section VI General Conditions (A)(2) of the Policy is deleted in its entirety.

    (2)     The event upon the happening of which coverage under this Policy will cease with respect to continui
                                                                                                        continuing
            Wrongful Acts, Employment Wrongful Acts and Company Wrongful Acts as described in paragraph (1) above,
            is as follows:

            Change of Control


    All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                       ß«¹ ðëô îðîð ïìæíð
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
    DO 80 493 08 08                                       Ì«®²»®
                                         © 2008, XL America, Inc.Ú¿´µ
                                                             Inc                                                Page 1 of 1
                                                          ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæíð
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 397 of 466
                                                             Ì«®²»® Ú¿´µ                               DO 80 14 04 00
   Endorsement No.: 45                                     ±¾»®³¿§»®ò½±³
                                                                  Effective:
                                                                           June 01, 201
                                                                                    2018
                                                          ß«¹ ðëô îðîð ïìæíð
   Named Insured: Akorn, Inc.                                    12:01 A.M. Standard Time
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
   Policy No.: US00075683DO17A                                                          Ø×ÙØÔÇ Company
                                                                 Insurer: XL Specialty Insurance ÝÑÒÚ×ÜÛÒÌ×ßÔ
     Ì«®²»® Ú¿´µ                                                                                  Ì«®²»® Ú¿´µ
   ±¾»®³¿§»®ò½±³                                                                                ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                          ß«¹ ðëô îðîð ïìæíð

                       AMEND POLICY PERIOD ENDORSEMENT

    In consideration of an additional premium of $1,000,000.00 charged:

    (1)     Item 2 of the Declarations is amended to read as follows:

            Item 2. Policy Period: From: June 01, 2017           To: September 01, 2019
            At 12:01 AM Standard Time at your Mailing Address Shown Above.

    (2)     It is expressly understood and agreed that the maximum aggregate Limit of Liability set forth in Item 3 of the
            Declarations shall continue to be the maximum aggregate Limit of Liability for the entire Policy Period, as
            amended above.

    (3)     Item 8 of the Declarations is amended to read as follows:

            Item 8. Premium:
            Taxes, Surcharges or Fees                  $0.00
            Total Policy Premium                       $1,320,000.00
                                                         ,320,000.00

    (4)     The term “Application,” as used in this Policy, shall be deemed to include any additional applicatio
                                                                                                          application and any
            updated or supplemental information relating to the application for this Policy attached to and formforming part of
            this Policy, including any materials submitted therewith, all of which are on file with the Insurer and are a part
            of the Policy, as if physically attached.




    All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                        ß«¹ ðëô îðîð ïìæíð
                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
    DO 80 14 04 00                                                                                                 Page 1 of 1
                                                             Ì«®²»® Ú¿´µ
                                                           ±¾»®³¿§»®ò½±³
                                                         ß«¹ ðëô îðîð ïìæíð
                      Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                        613-5    Filed 08/28/20
                                                             ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         Page 398 of 466
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³                            DO 80 12 04 00
   Endorsement No.: 46                                   ß«¹ ðëô Effective:
                                                                          June 01, 201
                                                                 îðîð ïìæíð        2018
   Named
Ø×ÙØÔÇ     Insured: Akorn, Inc.
       ÝÑÒÚ×ÜÛÒÌ×ßÔ                                             12:01 A.M. Standard Time
                                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
   Policy No.: US00075683DO17
               US00075683DO17A                                  Insurer: XL Specialty Insurance Company
     Ì«®²»® Ú¿´µ                                                                                Ì«®²»® Ú¿´µ
   ±¾»®³¿§»®ò½±³                                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                        ß«¹ ðëô îðîð ïìæíð
                     FULLY-EARNED PREMIUM ENDORSEMENT

    In consideration of the premium charged, the entire premium for this Policy, as set forth in ITEM 8 of the Declarations,
    shall be deemed to be fully earned as of the Policy Inception Date set forth in ITEM 2 of the Declarations.




    All other terms, conditions and limitations of this Policy shall remain unchanged.




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                       ß«¹ ðëô îðîð ïìæíð
                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
    DO 80 12 04 00                                                                                              Page 1 of 1
                                                            Ì«®²»® Ú¿´µ
                                                          ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                   613-5    Filed 08/28/20         Page 399 of 466
                                                                   ïï
                                                        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                               ÛÒÜÑÎÍÛÓÛÒÌý
                                                      Ì«®²»® Ú¿´µ
                                                    ±¾»®³¿§»®ò½±³
        Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï        ¿³ß«¹ ðëô îðîð
                                                           ß«¹«-¬
                                                                ïìæíð   îèô îðïé       º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ  °±´·½§ ²«³¾»® ðïóìçèóðìóíç
       ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        ·--«»¼ ¬±
      Ì«®²»® Ú¿´µ   ßÕÑÎÒô ×ÒÝò                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
          îðîð ïìæíð                                                                 ß«¹ ðëô îðîð ïìæíð
                                          ÎÛ×ÒÍÌßÌÛÓÛÒÌ ßÜÜÛÒÜËÓ
                                             øÑÒÛ ÎÛ×ÒÍÌßÌÛÓÛÒÌ÷

            ïò Í«°°´»³»²¬¿´ Ü»½´¿®¿¬·±²-æ

                  Ú·®-¬ Î»·²-¬¿¬»¼ Ô·³·¬ ±º Ô·¿¾·´·¬§æ                                     ü ïðôðððôððð

            îò Î»·²-¬¿¬»³»²¬ ±º Ô·³·¬æ Ì¸·- °±´·½§ -¸¿´´ °®±ª·¼» ±²» Î»·²-¬¿¬»¼ Ô·³·¬ ±º Ô·¿¾·´·¬§
               ©¸·½¸ -¸¿´´ ¾» »¨½»-- ±º ¬¸·- °±´·½§ù- Ô·³·¬ ±º Ô·¿¾·´·¬§ ¿²¼ ¿³±«²¬- ¿½¬«¿´´§ °¿·¼
               «²¼»® ¿´´ ±¬¸»® ·²-«®¿²½» °±´·½·»- °®±ª·¼·²¹ ¿ ´·³·¬ ±º ´·¿¾·´·¬§ »¨½»-- ±º ¬¸·- °±´·½§ù-
               Ô·³·¬ ±º Ô·¿¾·´·¬§ô ¿²¼ -¸¿´´ ®»³¿·² -«¾¶»½¬ ¬± ¬¸» »¨½»--ô Ü×Ý ¿²¼ ±¬¸»® ¬»®³-ô
               ½±²¼·¬·±²- ¿²¼ ´·³·¬¿¬·±²- ±º ¬¸·- °±´·½§ò
            íò Ð»® Ý´¿·³ Í«¾´·³·¬ ±º Ô·¿¾·´·¬§æ Ì¸» ¿¹¹®»¹¿¬» ´·³·¬ ±º ¬¸» ×²-«®»®ù- ´·¿¾·´·¬§ º±® ¿´´
               Ô±-- «²¼»® ¬¸·- °±´·½§ ·² ½±²²»½¬·±² ©·¬¸ ¿²§ Ý´¿·³ ±® Ð®»óÝ´¿·³ ×²¯«·®§ ¿²¼ ¿´´
               Î»´¿¬»¼ Ó¿¬¬»®- ¬¸»®»¬± ·- üïðôðððôðððô ²±¬©·¬¸-¬¿²¼·²¹ ¬¸¿¬ Ô±-- ³¿§ ¾» °¿·¼ º±®
               -«½¸ Ý´¿·³ ±® Ð®»óÝ´¿·³ ×²¯«·®§ «²¼»® ¬¸» Ô·³·¬ ±º Ô·¿¾·´·¬§ ¿²¼ñ±® Î»·²-¬¿¬»¼ Ô·³·¬ ±º
               Ô·¿¾·´·¬§ò
            ìò ß- «-»¼ ·² ¬¸·- Î»·²-¬¿¬»³»²¬ ß¼¼»²¼«³æ
               þÎ»´¿¬»¼ Ó¿¬¬»®þ     ³»¿²- ¿´´ Ý´¿·³- ¿²¼ Ð®»óÝ´¿·³ ×²¯«·®·»- ¿´´»¹·²¹ô ¿®·-·²¹ ±«¬ ±ºô
               ¾¿-»¼ «°±² ±®         ¿¬¬®·¾«¬¿¾´» ¬± ¬¸» -¿³» ±® ®»´¿¬»¼ º¿½¬-ô É®±²¹º«´ ß½¬-ô
               ½·®½«³-¬¿²½»- ±®     -·¬«¿¬·±²-ô ±® ¬¸» -¿³» ±® ®»´¿¬»¼ -»®·»- ±º º¿½¬-ô É®±²¹º«´ ß½¬-ô
               ½·®½«³-¬¿²½»- ±®     -·¬«¿¬·±²-ò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                ß«¹
                                                                           ßËÌØÑÎ×ÆÛÜ   ðëô îðîð ïìæíð
                                                                                      ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
                                               w ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
 ïîííïë øïðñïê÷                            ÛÒÜ ïï Ì«®²»® Ú¿´µ
                                                    ±¾»®³¿§»®ò½±³
                                                   ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO     DocØ×ÙØÔÇ
                                              613-5    Filed 08/28/20         Page 400 of 466
                                                              ïî
                                                   ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                          ÛÒÜÑÎÍÛÓÛÒÌý
                                                 Ì«®²»® Ú¿´µ
                                               ±¾»®³¿§»®ò½±³
        Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï   ¿³ß«¹ ðëô îðîð
                                                      ß«¹«-¬
                                                           ïìæíð   îèô îðïé       º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ  °±´·½§ ²«³¾»® ðïóìçèóðìóíç
       ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        ·--«»¼ ¬±
      Ì«®²»® Ú¿´µ   ßÕÑÎÒô ×ÒÝò                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
          îðîð ïìæíð                                                            ß«¹ ðëô îðîð ïìæíð
                                      ÜÛÔÛÌ×ÑÒ ÑÚ ÛÒÜÑÎÍÛÓÛÒÌ


         ×² ½±²-·¼»®¿¬·±² ±º ¬¸» °®»³·«³ ½¸¿®¹»¼ô ·¬ ·- ¸»®»¾§ «²¼»®-¬±±¼ ¿²¼ ¿¹®»»¼ ¬¸¿¬ ¬¸»
         º±´´±©·²¹ »²¼±®-»³»²¬ ·- ¼»´»¬»¼ ·² ·¬- »²¬·®»¬§æ

                 Û²¼±®-»³»²¬ ý éæ   ÜÛÝÔßÎßÌ×ÑÒÍ ßÓÛÒÜÛÜ



         ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                  Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                           ß«¹
                                                                      ßËÌØÑÎ×ÆÛÜ   ðëô îðîð ïìæíð
                                                                                 ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
                                          w ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
 çììðê øðìñðé÷                         ÛÒÜ ïî Ì«®²»® Ú¿´µ
                                               ±¾»®³¿§»®ò½±³
                                              ß«¹ ðëô îðîð ïìæíð
                    Case 20-11177-KBO       DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20          Page 401 of 466
                                                                 ïí
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                             ÛÒÜÑÎÍÛÓÛÒÌý
                                                   Ì«®²»® Ú¿´µ
                                                 ±¾»®³¿§»®ò½±³
        Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï     ¿³ß«¹ ðëô îðîð
                                                        ß«¹«-¬
                                                             ïìæíð    îèô îðïé         º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ  °±´·½§ ²«³¾»® ðïóìçèóðìóíç
       ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        ·--«»¼ ¬±
      Ì«®²»® Ú¿´µ   ßÕÑÎÒô ×ÒÝò                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
          îðîð ïìæíð                                                                 ß«¹ ðëô îðîð ïìæíð
                                          ÜÛÝÔßÎßÌ×ÑÒÍ ßÓÛÒÜÛÜ
                       øÎÛÊ×ÍÛÜ ßÌÌßÝØÓÛÒÌ ÐÑ×ÒÌ ÚÑÎ ÝÔß×ÓÍ Ú×ÎÍÌ ÓßÜÛ ÑÒ ÑÎ
                                        ßÚÌÛÎ ÖËÒÛ ïô îðïë÷

         ×² ½±²-·¼»®¿¬·±² ±º ¬¸» °®»³·«³ ½¸¿®¹»¼ô ·¬ ·- ¸»®»¾§ «²¼»®-¬±±¼ ¿²¼ ¿¹®»»¼ ¬¸¿¬ -±´»´§
         ©·¬¸ ®»-°»½¬ ¬± ¿²§ Ý´¿·³ º·®-¬ ³¿¼» ¿¹¿·²-¬ ¿² ×²-«®»¼ Ð»®-±² ±² ±® ¿º¬»® Ö«²» ïô îðïëô
         ¬¸» Ü»½´¿®¿¬·±²- ¿®» ¿³»²¼»¼ ¾§ ¼»´»¬·²¹ ¬¸» Ô·³·¬ ±º Ô·¿¾·´·¬§ô Ì±¬¿´ Ë²¼»®´§·²¹ Ô·³·¬- ¿²¼
         ÍÝØÛÜËÔÛ ÑÚ ËÒÜÛÎÔÇ×ÒÙ ÝÑÊÛÎßÙÛ ·² ¬¸»·® »²¬·®»¬§ ¿²¼ ®»°´¿½·²¹ ¬¸»³ ©·¬¸ ¬¸»
         º±´´±©·²¹æ


            Ô·³·¬ ±º Ô·¿¾·´·¬§æ                                                   üïðôðððôððð
            Ì±¬¿´ Ë²¼»®´§·²¹ Ô·³·¬-æ                                              üíëôðððôððð
            ÎÛÌÛÒÌ×ÑÒÍ ÑÚ ËÒÜÛÎÔÇ×ÒÙ ÐÑÔ×Ý×ÛÍæ
            ÈÔ ÍÐÛÝ×ßÔÌÇ ×ÒÍËÎßÒÝÛ ÝÑÓÐßÒÇ øÐ®·³¿®§÷                              üîôëððôððð
                                    ÍÝØÛÜËÔÛ ÑÚ ËÒÜÛÎÔÇ×ÒÙ ÝÑÊÛÎßÙÛ
    Ò±¬»-            Ë²¼»®´§·²¹ ×²-«®»®    Ë²¼»®´§·²¹ Ð±´·½§             Ô·³·¬-                 Ð±´·½§ Ð»®·±¼
                                           Ò«³¾»®

    Ú±´´±©»¼         ÈÔ Í°»½·¿´¬§          ËÍðððéëêèíÜÑïéß               üïðôðððôððð            ðêñðïñîðïé ¬±
    Ð±´·½§           ×²-«®¿²½»                                                                  ðçñðïñîðïç
                                                                         Ð®·³¿®§
                     Ý±³°¿²§

                     ß´´·»¼ É±®´¼          ðíðéóëèïé                     üïðôðððôððð ¨-         ðêñðïñîðïé ¬±
                     Ò¿¬·±²¿´ ß--«®¿²½»
                                                                         üïðôðððôððð            ðçñðïñîðïç
                     Ý±³°¿²§
                     Û²¼«®¿²½»             ÜÑÈïðððéëèéïðî                üïðôðððôððð ¨-         ðêñðïñîðïé ¬±
                     ß³»®·½¿² ×²-«®¿²½»
                                                                         üîðôðððôððð            ðçñðïñîðïç
                     Ý±³°¿²§
                     ×´´·²±·- Ò¿¬·±²¿´     ïìçèðìíç                      üëôðððôððð ¨-          ðêñðïñîðïè ¬±
                     ×²-«®¿²½» Ý±³°¿²§
                                                                         üíðôðððôððð            ðçñðïñîðïç




         ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                              ß«¹
                                                                         ßËÌØÑÎ×ÆÛÜ   ðëô îðîð ïìæíð
                                                                                    ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
                                             w ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
 ÓÒÍÝÐÌ                                   ÛÒÜ ïí Ì«®²»® Ú¿´µ
                                                  ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæíð
                    Case 20-11177-KBO       DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                           Page 402 of 466
                                                    Ì«®²»® Ú¿´µ
                                                 ±¾»®³¿§»®ò½±³
                                              ÛÒÜÑÎÍÛÓÛÒÌý            ïì
                                                 ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
   Ì¸·-Ì«®²»®  Ú¿´µ
        »²¼±®-»³»²¬ô   »ºº»½¬·ª» ïîæðï ¿³      ß«¹«-¬ îèô îðïé                   Ì«®²»®
                                                                              º±®³-     Ú¿´µ
                                                                                    ¿ °¿®¬ ±º
     ±¾»®³¿§»®ò½±³
   °±´·½§ ²«³¾»®     ðïóìçèóðìóíç                                              ±¾»®³¿§»®ò½±³
   ·--«»¼
  ß«¹  ðëô ¬± ßÕÑÎÒô
            îðîð ïìæíð×ÒÝò                                                   ß«¹ ðëô îðîð ïìæíð

   ¾§        ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§

                                            ÚÑÎÓÍ ×ÒÜÛÈ øßÓÛÒÜÛÜ÷
   ×² ½±²-·¼»®¿¬·±² ±º ¬¸» °®»³·«³ ½¸¿®¹»¼ô ·¬ ·- ¸»®»¾§ «²¼»®-¬±±¼ ¿²¼ ¿¹®»»¼ ¬¸¿¬ ¬¸» þÚ±®³- ×²¼»¨þ
   Û²¼±®-»³»²¬ ·- ¿³»²¼»¼ ¬± ·²½´«¼» ¬¸» º±´´±©·²¹æ
                           ÛÜ×Ì×ÑÒ
   ÚÑÎÓ ÒËÓÞÛÎ              ÜßÌÛ                         ÚÑÎÓ Ì×ÌÔÛ

    ïîííïë                  ïðñïê ÎÛ×ÒÍÌßÌÛÓÛÒÌ ßÜÜÛÒÜËÓ
    çììðê                   ðìñðé ÜÛÔÛÌ×ÑÒ ÑÚ ÛÒÜÑÎÍÛÓÛÒÌ
    ÓÒÍÝÐÌ                           ÜÛÝÔßÎßÌ×ÑÒÍ ßÓÛÒÜÛÜ
    ÍÇÍÔ×Þ                  ðïñðë ÚÑÎÓÍ ×ÒÜÛÈ øßÓÛÒÜÛÜ÷

   ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




                                                                           ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                         ß«¹ ðëô îðîð ïìæíð
                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                ÛÒÜ ðïì
                                                  ±¾»®³¿§»®ò½±³
   øïñ ðë÷                                       ß«¹
                                                 Ð¿¹»ðëô ï
                                                         îðîð
                                                            ±ºïìæíð
                                                               ï
                  Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                613-5    Filed 08/28/20     Page 403 of 466
                                                                ïë
                                                     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                            ÛÒÜÑÎÍÛÓÛÒÌý
                                                  Ì«®²»® Ú¿´µ
                                                ±¾»®³¿§»®ò½±³
        Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï    ¿³ß«¹ ðëô îðîð
                                                       Ö«²»ïìæíð
                                                              ïô     îðïè        º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ  °±´·½§ ²«³¾»® ðïóìçèóðìóíç
       ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        ·--«»¼ ¬±
      Ì«®²»® Ú¿´µ   ßÕÑÎÒô ×ÒÝò                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                ±¾»®³¿§»®ò½±³
  ß«¹ ðëô¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
          îðîð ïìæíð                                                           ß«¹ ðëô îðîð ïìæíð
                                 ÜÛÝÔßÎßÌ×ÑÒÍ ßÓÛÒÜÛÜ ó ÐÑÔ×ÝÇ ÐÛÎ×ÑÜ
                                            øßÝÝÑËÒÌ ÍÐÛÝ×Ú×Ý÷

         ×² ½±²-·¼»®¿¬·±² ±º ¬¸» °®»³·«³ ½¸¿®¹»¼ ·¬ ·- ¸»®»¾§ «²¼»®-¬±±¼ ¿²¼ ¿¹®»»¼ ¬¸¿¬ ¬¸» Ð±´·½§
         Ð»®·±¼ ±º ¬¸» Ü»½´¿®¿¬·±²- ·- ¼»´»¬»¼ ·² ·¬- »²¬·®»¬§ ¿²¼ ®»°´¿½»¼ ©·¬¸ ¬¸» º±´´±©·²¹æ


           Ð±´·½§ Ð»®·±¼æ
                             Ú®±³æ ïîæðï ÛÍÌ Ö«²» ðïô îðïé
                            Ì±æ   ïîæðï ÛÍÌ Í»°¬»³¾»® ðïô îðïç



               ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                            ß«¹
                                                                       ßËÌØÑÎ×ÆÛÜ   ðëô îðîð ïìæíð
                                                                                  ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
                                            w ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
 ïîêêçè øïïñïé÷                          ÛÒÜ ïë Ì«®²»® Ú¿´µ
                                                 ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæíð
                    Case 20-11177-KBO       DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                           Page 404 of 466
                                                    Ì«®²»® Ú¿´µ
                                                 ±¾»®³¿§»®ò½±³
                                              ÛÒÜÑÎÍÛÓÛÒÌý            ïê
                                                 ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
   Ì¸·-Ì«®²»®  Ú¿´µ
        »²¼±®-»³»²¬ô   »ºº»½¬·ª» ïîæðï ¿³      Ö«²» ïô îðïè                      Ì«®²»®
                                                                              º±®³-     Ú¿´µ
                                                                                    ¿ °¿®¬ ±º
     ±¾»®³¿§»®ò½±³
   °±´·½§ ²«³¾»®     ðïóìçèóðìóíç                                              ±¾»®³¿§»®ò½±³
   ·--«»¼
  ß«¹  ðëô ¬± ßÕÑÎÒô
            îðîð ïìæíð×ÒÝò                                                   ß«¹ ðëô îðîð ïìæíð

   ¾§        ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§

                                            ÚÑÎÓÍ ×ÒÜÛÈ øßÓÛÒÜÛÜ÷
   ×² ½±²-·¼»®¿¬·±² ±º ¬¸» °®»³·«³ ½¸¿®¹»¼ô ·¬ ·- ¸»®»¾§ «²¼»®-¬±±¼ ¿²¼ ¿¹®»»¼ ¬¸¿¬ ¬¸» þÚ±®³- ×²¼»¨þ
   Û²¼±®-»³»²¬ ·- ¿³»²¼»¼ ¬± ·²½´«¼» ¬¸» º±´´±©·²¹æ
                           ÛÜ×Ì×ÑÒ
   ÚÑÎÓ ÒËÓÞÛÎ              ÜßÌÛ                         ÚÑÎÓ Ì×ÌÔÛ

    ïîêêçè                  ïïñïé ÜÛÝÔßÎßÌ×ÑÒÍ ßÓÛÒÜÛÜ ó ÐÑÔ×ÝÇ ÐÛÎ×ÑÜ
    ÍÇÍÔ×Þ                  ðïñðë ÚÑÎÓÍ ×ÒÜÛÈ øßÓÛÒÜÛÜ÷

   ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




                                                                           ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                         ß«¹ ðëô îðîð ïìæíð
                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                ÛÒÜ ðïê
                                                  ±¾»®³¿§»®ò½±³
   øïñ ðë÷                                       ß«¹
                                                 Ð¿¹»ðëô ï
                                                         îðîð
                                                            ±ºïìæíð
                                                               ï
                Case 20-11177-KBO      DocØ×ÙØÔÇ
                                            613-5    Filed 08/28/20
                                                 ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                      Page 405 of 466
                                               Ì«®²»® Ú¿´µ
                                             ±¾»®³¿§»®ò½±³
                                            ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                    ÐÑÔ×ÝÇØÑÔÜÛÎ ÒÑÌ×ÝÛ                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                    ß«¹ ðëô îðîð ïìæíð
         Ì¸¿²µ §±« º±® °«®½¸¿-·²¹ ·²-«®¿²½» º®±³ ¿ ³»³¾»® ½±³°¿²§ ±º ß³»®·½¿² ×²¬»®²¿¬·±²¿´
         Ù®±«°ô ×²½ò øß×Ù÷ò Ì¸» ß×Ù ³»³¾»® ½±³°¿²·»- ¹»²»®¿´´§ °¿§ ½±³°»²-¿¬·±² ¬± ¾®±µ»®- ¿²¼
         ·²¼»°»²¼»²¬ ¿¹»²¬-ô ¿²¼ ³¿§ ¸¿ª» °¿·¼ ½±³°»²-¿¬·±² ·² ½±²²»½¬·±² ©·¬¸ §±«® °±´·½§ò Ç±«
         ½¿² ®»ª·»© ¿²¼ ±¾¬¿·² ·²º±®³¿¬·±² ¿¾±«¬ ¬¸» ²¿¬«®» ¿²¼ ®¿²¹» ±º ½±³°»²-¿¬·±² °¿·¼ ¾§ ß×Ù
         ³»³¾»® ½±³°¿²·»- ¬± ¾®±µ»®- ¿²¼ ·²¼»°»²¼»²¬ ¿¹»²¬- ·² ¬¸» Ë²·¬»¼ Í¬¿¬»- ¾§ ª·-·¬·²¹ ±«®
         ©»¾-·¬» ¿¬ ©©©ò¿·¹ò½±³ñ°®±¼«½»®ó½±³°»²-¿¬·±² ±® ¾§ ½¿´´·²¹ ïóèððóéðêóíïðîò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                    ß«¹ ðëô îðîð ïìæíð
                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                Ì«®²»® Ú¿´µ
         çïîîî øçñïê÷                         ±¾»®³¿§»®ò½±³
                                            ß«¹ ðëô îðîð ïìæíð
                    Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                  613-5    Filed 08/28/20
                                                       ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                        Page 406 of 466
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                  ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§ ß«¹ ðëô îðîð ïìæíð
                                                                                             ß ½¿°·¬¿´ -¬±½µ ½±³°¿²§


            ÐÑÔ×ÝÇ ÒËÓÞÛÎæ ðïóìçèóðìóíç                     ÎÛÐÔßÝÛÓÛÒÌ ÑÚ ÐÑÔ×ÝÇ ÒËÓÞÛÎæ ðïóìîëóìêóëè


                                                Í×ÜÛóß ÛÜÙÛ

            ÒÑÌ×ÝÛÍæ ÜÛÐÛÒÜ×ÒÙ ÑÒ ÌØÛ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ Ô×Ó×ÌßÌ×ÑÒÍ ÑÚ ÌØÛ
            ÚÑÔÔÑÉÛÜ ÐÑÔ×ÝÇô ÌØ×Í ÐÑÔ×ÝÇ ÓßÇæ øï÷ ÑÒÔÇ ÐÎÑÊ×ÜÛ ÝÑÊÛÎßÙÛ ÚÑÎ Ô×ßÞ×Ô×ÌÇ
            ÚÎÑÓ ÝÔß×ÓÍ Ú×ÎÍÌ ÓßÜÛ ÑÎ Ú×ÎÍÌ ÓßÜÛ ßÒÜ ÎÛÐÑÎÌÛÜô ÑÎ ÐÎÛóÝÔß×Ó ×ÒÏË×Î×ÛÍ
            Ú×ÎÍÌ ÎÛÝÛ×ÊÛÜ ÑÎ Ú×ÎÍÌ ÎÛÝÛ×ÊÛÜ ßÒÜ ÎÛÐÑÎÌÛÜô ÜËÎ×ÒÙ ×ÌÍ ÐÑÔ×ÝÇ ÐÛÎ×ÑÜ ÑÎ
            Ü×ÍÝÑÊÛÎÇ ÐÛÎ×ÑÜ ø×Ú ßÐÐÔ×ÝßÞÔÛ÷å øî÷ ØßÊÛ ×ÌÍ Ô×Ó×Ì ÑÚ Ô×ßÞ×Ô×ÌÇ ÎÛÜËÝÛÜ ÞÇ
            ÌØÛ ÐßÇÓÛÒÌ ÑÚ ÜÛÚÛÒÍÛ ÝÑÍÌÍå ßÒÜ øí÷ ÒÑÌ ×ÓÐÑÍÛ ß ÜËÌÇ ÌÑ ÜÛÚÛÒÜ ÑÒ ÌØÛ
            ×ÒÍËÎÛÎò
              ÐÔÛßÍÛ ÎÛßÜ ÌØÛ ÚÑÔÔÑÉÛÜ ÐÑÔ×ÝÇ ßÒÜ ÌØ×Í ÐÑÔ×ÝÇ ÝßÎÛÚËÔÔÇ ßÒÜ Ü×ÍÝËÍÍ
                  ÌØÛ ÝÑÊÛÎßÙÛ ßÒÜ ÌÛÎÓÍ É×ÌØ ÇÑËÎ ×ÒÍËÎßÒÝÛ ßÙÛÒÌ ÑÎ ÞÎÑÕÛÎ

                                                 ÜÛÝÔßÎßÌ×ÑÒÍ

    Ò¿³»¼ Û²¬·¬§æ       ßÕÑÎÒô ×ÒÝò

    Ò¿³»¼ Û²¬·¬§        ïçîë É Ú×ÛÔÜ ÝÌ ÍÌÛ íðð                        Ô·³·¬ ±º Ô·¿¾·´·¬§
                                                                                Ô·¿¾·´·¬§æ             ü          ïðôðððôððð

    ß¼¼®»--æ            ÔßÕÛ ÚÑÎÛÍÌô ×Ô êððìëóìèîì                     Ì±¬¿´ Ë²¼»®´§·²¹                ü          íðôðððôððð
                                                                       Ô·³·¬-æ
                                                                       Ô·³·¬-
    Ò¿³»¼ Û²¬·¬§        ×Ô                                             Ð±´·½§ Ð»®·±¼
                                                                              Ð»®·±¼æ    Ú®±³æ                   Ö«²» ïô îðïé
    Ü±³·½·´»æ
    ×²-«®»®             ïéë ÉßÌÛÎ ÍÌÎÛÛÌ                                                  Ì±æ                    Ö«²» ïô îðïè

    ß¼¼®»--æ            ÒÛÉ ÇÑÎÕô ÒÇô ïððíè                            Ð®»³·«³æ                        ü               èìôìíê
    Ý´¿·³- ß¼¼®»--æ                                                    ÌÎ×ß Ð®»³·«³                    ü                 èíê

    »ó³¿·´æ             ½ó½´¿·³à¿·¹ò½±³

    Ó¿·´æ               ß×Ùô Ú·²¿²½·¿´ Ô·²»- Ý´¿·³-
                        ÐòÑò Þ±¨ îëçìé
                        Í¸¿©²»» Ó·--·±²ô ÕÍ êêîîë
    Ð¿--°±®¬            Ì¸·- °±´·½§ ¼±»- ²±¬ -»®ª» ¿- ¿ ³¿-¬»® Ð¿--°±®¬ °±´·½§ò

    Î»·²-¬¿¬»³»²¬       Ì¸·- °±´·½§ ¼±»- ²±¬ ·²½´«¼» ¿ Î»·²-¬¿¬»³»²¬ Ú»¿¬«®»ò ×º ·¬ ¼±»-ô -»» ¬¸» Î»·²-¬¿¬»³»²¬
    Ú»¿¬«®»             ß¼¼»²¼«³ º±® ¼»¬¿·´-ò



Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                      ß«¹ ðëô îðîð ïìæíð
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
            ïïéïîï øïîñïí÷                                ï Ú¿´µ
                                                      Ì«®²»®
                                                    ±¾»®³¿§»®ò½±³
                                               w ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                  Case 20-11177-KBO       DocØ×ÙØÔÇ
                                               613-5    Filed 08/28/20
                                                    ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                          Page 407 of 466
                                                  Ì«®²»® Ú¿´µ
                                                ±¾»®³¿§»®ò½±³
                                               ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                ÍÝØÛÜËÔÛ ÑÚ ËÒÜÛÎÔÇ×ÒÙ ÝÑÊÛÎßÙÛ ß«¹ ðëô îðîð ïìæíð


               Ë²¼»®´§·²¹ ×²-«®»®            Ë²¼»®´§·²¹ Ð±´·½§        Ë²¼»®´§·²¹ Ô·³·¬      Ë²¼»®´§·²¹
                                                                                           Ð±´·½§ Ð»®·±¼


    ö ÈÔ Í°»½·¿´¬§ ×²-«®¿²½» Ý±³°¿²§       ËÍðððéëêèíÜÑïéß          üïðôðððôððð          ðêñðïñîðïé ó
                                                                    Ð®·³¿®§              ðêñðïñîðïè



      ß´´·»¼ É±®´¼ Ò¿¬·±²¿´ ß--«®¿²½»      ðíðéóëèïé                üïðôðððôððð ¨-       ðêñðïñîðïé ó
      Ý±³°¿²§                                                       üïðôðððôððð          ðêñðïñîðïè



      Û²¼«®¿²½» ß³»®·½¿² ×²-«®¿²½»         ÜÑÈïðððéëèéïðî           üïðôðððôððð ¨-       ðêñðïñîðïé ó
      Ý±³°¿²§                                                       üîðôðððôððð          ðêñðïñîðïè



        Ì¸» Ð±´·½§ Ð»®·±¼ ·²½»°¬- ¿²¼ »¨°·®»- ¿- ±º ïîæðï ßòÓò ¿¬ ¬¸» Ò¿³»¼ Û²¬·¬§ ß¼¼®»--ò
        Í«¾¶»½¬ ¬± ¬¸» ÝØßÒÙÛÍ Ý´¿«-»ô þÚ±´´±©»¼ Ð±´·½§þ
                                                    Ð±´·½§þ ³»¿²- ¬¸» °±´·½§ ·² ¬¸» Í½¸»¼«´» ©·¬¸
        ¿² þöþ ¿¬ ¬¸» ¾»¹·²²·²¹ ±º ·¬- ®±©ò ×º ¬¸¿¬ °±´·½§ ·- ½±³°®·-»¼ ±º ³«´¬·°´» ½±ª»®¿¹»
        -»½¬·±²-ô þ Ú±´´±©»¼ Ð±´·½§þ ±²´§ ³»¿²- ¬¸» ¼·®»½¬±®- ¿²¼ ±ºº·½»®- ´·¿¾·´·¬§ ·²-«®¿²½»
        ½±ª»®¿¹» -»½¬·±² ±º ¬¸¿¬ °±´·½§ò þÌÎ×ß Ð®»³·«³
                                               Ð®»³·«³þþ ³»¿²- ¬¸» °®»³·«³ º±® Ý»®¬·º·»¼ ß½¬- ±º
        Ì»®®±®·-³ Ý±ª»®¿¹» «²¼»® Ì»®®±®·-³ Î·-µ ×²-«®¿²½» ß½¬ îððîò ß³±«²¬ ·²¼·½¿¬»¼ ¿¾±ª» ·-
        ·²½´«¼»¼ ·² Ð®»³·«³òò ß ½±°§ ±º ¬¸» ÌÎ×ß ¼·-½´±-«®» -»²¬ ©·¬¸ ¬¸» ±®·¹·²¿´ ¯«±¬» ·- ¿¬¬¿½¸»¼
        ¸»®»¬±ò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                            ß«¹ ðëô îðîð ïìæíð
                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         ïïéïîï øïîñïí÷                                î Ú¿´µ
                                                   Ì«®²»®
                                                 ±¾»®³¿§»®ò½±³
                                           w ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                    Case 20-11177-KBO           Doc 613-5       Filed 08/28/20          Page 408 of 466
                                                        Ì«®²»® Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                                     ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®  Ú¿´µ
         ×Ò É×ÌÒÛÍÍ    ÉØÛÎÛÑÚô ¬¸» ×²-«®»® ¸¿- ½¿«-»¼ ¬¸·- Ð±´·½§ ¬± ¾» -·¹²»¼    Ì«®²»®
                                                                                     ¾§ ·¬-Ú¿´µ
                                                                                            Ð®»-·¼»²¬ô
         Í»½®»¬¿®§ ¿²¼ ß«¬¸±®·¦»¼ Î»°®»-»²¬¿¬·ª»ò Ì¸·- Ð±´·½§ -¸¿´´ ²±¬ ¾» ª¿´·¼ ±¾»®³¿§»®ò½±³
    ±¾»®³¿§»®ò½±³                                                                «²´»-- -·¹²»¼ ¾»´±©
  ß«¹ ðëô¿¬îðîð
            ¬¸» ¬·³»
                ïìæíð±º ·--«¿²½» ¾§ ¿² ¿«¬¸±®·¦»¼ ®»°®»-»²¬¿¬·ª» ±º ¬¸» ·²-«®»®ò
                                                                              ß«¹ ðëô îðîð ïìæíð



                                                                      ÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ
                           ÐÎÛÍ×ÜÛÒÌ                                                       ÍÛÝÎÛÌßÎÇ
          ×´´·²± ·- Ò¿¬·±² ¿´ ×²- « ®¿²½»                                 ×´´·² ± ·- Ò¿¬·±² ¿´ ×²- « ®¿²½»
          Ý± ³ ° ¿² §                                                     Ý±³ ° ¿² §




                                            ÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁÁ
                                            ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ

                                                     ÁÁÁÁÁÁÁÁÁÁÁÁÁÁ
                   ÝÑËÒÌÛÎÍ×ÙÒÛÜ ßÌ                       ÜßÌÛ                       ÝÑËÒÌÛÎÍ×ÙÒßÌËÎÛ




          ßÎÌØËÎ Ö ÙßÔÔßÙØÛÎ Î×ÍÕ ÓÒÙÌ ÍÛÎÊ ×ÒÝ
          íðð Íò Î×ÊÛÎÍ×ÜÛ ÐÔßÆß
          ÍÌÛò ïçðð
          ÝØ×ÝßÙÑô ×Ô êðêðê




            ïíïéçïð

Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                       ß«¹ ðëô îðîð ïìæíð
                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
          ïïéïîï øïîñïí÷                                     í Ú¿´µ
                                                         Ì«®²»®
                                                       ±¾»®³¿§»®ò½±³
                                                  w ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                  Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                613-5    Filed 08/28/20
                                                     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                          Page 409 of 466
                                                   Ì«®²»® Ú¿´µ
                                                 ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                  ÐÑÔ×ÝÇØÑÔÜÛÎ Ü×ÍÝÔÑÍËÎÛ        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³          ÒÑÌ×ÝÛ ÑÚ ÌÛÎÎÑÎ×ÍÓ ×ÒÍËÎßÒÝÛ ÝÑÊÛÎßÙÛ
                                                                ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð            øÎ×ÙØÌ ÌÑ ÐËÎÝØßÍÛ ÝÑÊÛÎßÙÛ÷ ß«¹ ðëô îðîð ïìæíð


         Ç±« ¿®» ¸»®»¾§ ²±¬·º·»¼ ¬¸¿¬ «²¼»® ¬¸» Ì»®®±®·-³ Î·-µ ×²-«®¿²½» ß½¬ô ¿- ¿³»²¼»¼ô ¬¸¿¬ §±«
         ¸¿ª» ¿ ®·¹¸¬ ¬± °«®½¸¿-» ·²-«®¿²½» ½±ª»®¿¹» º±® ´±--»- ®»-«´¬·²¹ º®±³ ¿½¬- ±º ¬»®®±®·-³ò ß-
         ¼»º·²»¼ ·² Í»½¬·±² ïðîøï÷ ±º ¬¸» ß½¬æ Ì¸» ¬»®³ þ¿½¬ ±º ¬»®®±®·-³þ ³»¿²- ¿²§ ¿½¬ ±® ¿½¬-
         ¬¸¿¬ ¿®» ½»®¬·º·»¼ ¾§ ¬¸» Í»½®»¬¿®§ ±º ¬¸» Ì®»¿-«®§ó·² ½±²-«´¬¿¬·±² ©·¬¸ ¬¸» Í»½®»¬¿®§ ±º
         Ø±³»´¿²¼ Í»½«®·¬§ô ¿²¼ ¬¸» ß¬¬±®²»§ Ù»²»®¿´ ±º ¬¸» Ë²·¬»¼ Í¬¿¬»-ó¬± ¾» ¿² ¿½¬ ±º
         ¬»®®±®·-³å ¬± ¾» ¿ ª·±´»²¬ ¿½¬ ±® ¿² ¿½¬ ¬¸¿¬ ·- ¼¿²¹»®±«- ¬± ¸«³¿² ´·º»ô °®±°»®¬§ô ±®
         ·²º®¿-¬®«½¬«®»å ¬± ¸¿ª» ®»-«´¬»¼ ·² ¼¿³¿¹» ©·¬¸·² ¬¸» Ë²·¬»¼ Í¬¿¬»-ô ±® ±«¬-·¼» ¬¸» Ë²·¬»¼
         Í¬¿¬»- ·² ¬¸» ½¿-» ±º ½»®¬¿·² ¿·® ½¿®®·»®- ±® ª»--»´- ±® ¬¸» °®»³·-»- ±º ¿ Ë²·¬»¼ Í¬¿¬»-
         ³·--·±²å ¿²¼ ¬± ¸¿ª» ¾»»² ½±³³·¬¬»¼ ¾§ ¿² ·²¼·ª·¼«¿´ ±® ·²¼·ª·¼«¿´- ¿- °¿®¬ ±º ¿² »ºº±®¬ ¬±
         ½±»®½» ¬¸» ½·ª·´·¿² °±°«´¿¬·±² ±º ¬¸» Ë²·¬»¼ Í¬¿¬»- ±® ¬± ·²º´«»²½» ¬¸» °±´·½§ ±® ¿ºº»½¬ ¬¸»
         ½±²¼«½¬ ±º ¬¸» Ë²·¬»¼ Í¬¿¬»- Ù±ª»®²³»²¬ ¾§ ½±»®½·±²ò

         ÇÑË ÍØÑËÔÜ ÕÒÑÉ ÌØßÌ ÉØÛÎÛ ÝÑÊÛÎßÙÛ ×Í ÐÎÑÊ×ÜÛÜ ÞÇ ÌØ×Í ÐÑÔ×ÝÇ ÚÑÎ
         ÔÑÍÍÛÍ ÎÛÍËÔÌ×ÒÙ ÚÎÑÓ ÝÛÎÌ×Ú×ÛÜ ßÝÌÍ ÑÚ ÌÛÎÎÑÎ×ÍÓô ÍËÝØ ÔÑÍÍÛÍ ÓßÇ ÞÛ
         ÐßÎÌ×ßÔÔÇ ÎÛ×ÓÞËÎÍÛÜ ÞÇ ÌØÛ ËÒ×ÌÛÜ ÍÌßÌÛÍ ÙÑÊÛÎÒÓÛÒÌ ËÒÜÛÎ ß ÚÑÎÓËÔß
         ÛÍÌßÞÔ×ÍØÛÜ ÞÇ ÚÛÜÛÎßÔ ÔßÉò ØÑÉÛÊÛÎô ÇÑËÎ ÐÑÔ×ÝÇ ÓßÇ ÝÑÒÌß×Ò ÑÌØÛÎ
         ÛÈÝÔËÍ×ÑÒÍ ÉØ×ÝØ Ó×ÙØÌ ßÚÚÛÝÌ ÇÑËÎ ÝÑÊÛÎßÙÛô ÍËÝØ ßÍ ßÒ ÛÈÝÔËÍ×ÑÒ ÚÑÎ
         ÒËÝÔÛßÎ ÛÊÛÒÌÍò ËÒÜÛÎ ÌØÛ ÚÑÎÓËÔßô ÌØÛ ËÒ×ÌÛÜ ÍÌßÌÛÍ ÙÑÊÛÎÒÓÛÒÌ
         ÙÛÒÛÎßÔÔÇ ÎÛ×ÓÞËÎÍÛÍ èëû ÌØÎÑËÙØ îðïëå èìû ÞÛÙ×ÒÒ×ÒÙ ÑÒ ÖßÒËßÎÇ ïô
         îðïêå èíû ÞÛÙ×ÒÒ×ÒÙ ÑÒ ÖßÒËßÎÇ ïô îðïéå èîû ÞÛÙ×ÒÒ×ÒÙ ÖßÒËßÎÇ ïô îðïèå
         èïû ÞÛÙ×ÒÒ×ÒÙ ÖßÒËßÎÇ ïô îðïç ¿²¼ èðû ÞÛÙ×ÒÒ×ÒÙ ÑÒ ÖßÒËßÎÇ ïô îðîðô ÑÚ
         ÝÑÊÛÎÛÜ ÌÛÎÎÑÎ×ÍÓ ÔÑÍÍÛÍ ÛÈÝÛÛÜ×ÒÙ ÌØÛ ÍÌßÌËÌÑÎ×ÔÇ ÛÍÌßÞÔ×ÍØÛÜ
         ÜÛÜËÝÌ×ÞÔÛ Ðß×Ü ÞÇ ÌØÛ ×ÒÍËÎßÒÝÛ ÝÑÓÐßÒÇ ÐÎÑÊ×Ü×ÒÙ ÌØÛ ÝÑÊÛÎßÙÛò ÌØÛ
         ÐÎÛÓ×ËÓ ÝØßÎÙÛÜ ÚÑÎ ÌØ×Í ÝÑÊÛÎßÙÛ ×Í ÐÎÑÊ×ÜÛÜ ÞÛÔÑÉ ßÒÜ ÜÑÛÍ ÒÑÌ
         ×ÒÝÔËÜÛ ßÒÇ ÝØßÎÙÛÍ ÚÑÎ ÌØÛ ÐÑÎÌ×ÑÒ ÑÚ ÔÑÍÍ ÌØßÌ ÓßÇ ÞÛ ÝÑÊÛÎÛÜ ÞÇ ÌØÛ
         ÚÛÜÛÎßÔ ÙÑÊÛÎÒÓÛÒÌ ËÒÜÛÎ ÌØÛ ßÝÌò

         ÇÑË ÍØÑËÔÜ ßÔÍÑ ÕÒÑÉ ÌØßÌ ÌØÛ ÌÛÎÎÑÎ×ÍÓ Î×ÍÕ ×ÒÍËÎßÒÝÛ ßÝÌô ßÍ
         ßÓÛÒÜÛÜô ÝÑÒÌß×ÒÍ ß üïðð Þ×ÔÔ×ÑÒ ÝßÐ ÌØßÌ Ô×Ó×ÌÍ ËòÍò ÙÑÊÛÎÒÓÛÒÌ
         ÎÛ×ÓÞËÎÍÛÓÛÒÌ ßÍ ÉÛÔÔ ßÍ ×ÒÍËÎÛÎÍù Ô×ßÞ×Ô×ÌÇ ÚÑÎ ÔÑÍÍÛÍ ÎÛÍËÔÌ×ÒÙ ÚÎÑÓ
         ÝÛÎÌ×Ú×ÛÜ ßÝÌÍ ÑÚ ÌÛÎÎÑÎ×ÍÓ ÉØÛÒ ÌØÛ ßÓÑËÒÌ ÑÚ ÍËÝØ ÔÑÍÍÛÍ ×Ò ßÒÇ ÑÒÛ
         ÝßÔÛÒÜßÎ ÇÛßÎ ÛÈÝÛÛÜÍ üïðð Þ×ÔÔ×ÑÒò ×Ú ÌØÛ ßÙÙÎÛÙßÌÛ ×ÒÍËÎÛÜ ÔÑÍÍÛÍ ÚÑÎ
         ßÔÔ ×ÒÍËÎÛÎÍ ÛÈÝÛÛÜ üïðð Þ×ÔÔ×ÑÒô ÇÑËÎ ÝÑÊÛÎßÙÛ ÓßÇ ÞÛ ÎÛÜËÝÛÜò


                        ÝÑÐÇ ÑÚ Ü×ÍÝÔÑÍËÎÛ ÍÛÒÌ É×ÌØ ÑÎ×Ù×ÒßÔ ÏËÑÌÛ

          ×²-«®»¼ Ò¿³»æ ßÕÑÎÒô ×ÒÝò


        Ð±´·½§ Ò«³¾»®æ ðïóìçèóðìóíç
        Ð±´·½§ Ð»®·±¼ Ûºº»½¬·ª» Ü¿¬» Ú®±³æ Ö«²» ïô îðïé
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                  Ì±æ Ö«²» ïô îðïè
                                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
     Ì«®²»® Ú¿´µ                                                            Ì«®²»® Ú¿´µ
   ±¾»®³¿§»®ò½±³                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíðîðïë Ò¿¬·±²¿´ ß--±½·¿¬·±² ±º ×²-«®¿²½» Ý±³³·--·±²»® ß«¹ ðëô îðîð ïìæíð
                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                    Ì«®²»® Ú¿´µ
  çêëëë øïñïë÷                                    ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæíð
                      Case 20-11177-KBO              DocØ×ÙØÔÇ
                                                          613-5    Filed 08/28/20
                                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                            Page 410 of 466
                                                              Ì«®²»® Ú¿´µ
                                                            ±¾»®³¿§»®ò½±³
                                                           ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                                  Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                                ±¾»®³¿§»®ò½±³
                                                                            ÍÓ
  ß«¹ ðëô îðîð ïìæíð                                       Í×ÜÛóß ÛÜÙÛ                         ß«¹ ðëô îðîð ïìæíð

                                                                Ù«·¼»

              ïò   ×ÒÍËÎ×ÒÙ ßÙÎÛÛÓÛÒÌÍ òòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòò
                                                                                               î
                       Û¨½»­­ ¿²¼ Ü·ºº»®»²½» ·² Ý±²¼·¬·±²­ øÜ×Ý÷ ×²­«®»¼ Ð»®­±² Í·¼»óß Ý±ª»®¿¹»
                       Ü×Ý Ûª»²¬-
                       Ú±´´±© Ú±®³
                       Ú±´´±©»¼ Í«¾´·³·¬-
                       Ë²¼»®´§·²¹ Ó¿¬½¸ ß--«®¿²½»
              îò   ÛÈÌÛÒÍ×ÑÒÍ ßÒÜ ßÜÜ×Ì×ÑÒßÔ ÐÎÑÌÛÝÌ×ÑÒ òòòòòòòòòòòòòòòòòòòòòòòòòòòòì
                       Þ´¿²µ»¬ô Ú±® Ð®±º·¬ Ñ«¬-·¼» Ü·®»½¬±® Ô·¿¾·´·¬§
                       Ý·ª·´ Ú·²»- ú Ð»²¿´¬·»-
                       Û²¸¿²½»¼ Ü·-½±ª»®§
                       Û¨»½«¬·ª» Ð®±¬»½¬·±² Í«·¬»
                       Ò±²ó®»-½·²¼¿¾´»
              Î»½±¹²·¬·±² Ñº Û®±-·±²
              íò   ÉÑÎÔÜÉ×ÜÛ ßÒÜ ÝÎÑÍÍóÞÑÎÜÛÎ òòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòò
                                                                                        ê
                       Ù´±¾¿´ Ô·¾»®¿´·¦¿¬·±²
                       Ð¿--°±®¬ Ó¿-¬»® Ð±´·½§ Ð®±¹®¿³
              ìò   ÛÈÝÔËÍ×ÑÒ òòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòò
                                                                                                        ê
                       Û¨½´«-·±²- Ò±¬ Ú±´´±©»¼
                       Ý±²¼«½¬ Û¨½´«-·±²
              ëò   ÙÛÒÛÎßÔ ÌÛÎÓÍ ßÒÜ ÝÑÒÜ×Ì×ÑÒÍ òòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòò
                                                                                        ê
                       Ô·³·¬- Ñº Ô·¿¾·´·¬§
                       Ý´¿·³- Ó¿¼» ú Ð®»óÝ´¿·³ ×²¯«·®·»- Î»½»·ª»¼
                       Ñ¬¸»® ×²-«®¿²½» ú ×²¼»³²·º·½¿¬·±²
                       Ò±¬·½»- ú ß«¬¸±®·¬§
                       Î·¹¸¬-
                       Ý¸¿²¹»-
                       Ý±²º±®³¿²½» Ì± Ô¿©
            êò ÜÛÚ×Ò×Ì×ÑÒÍ òòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòòò
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                     Ø×ÙØÔÇ çÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®ßÜÜÛÒÜËÓæ
             Ú¿´µ        ÎÛ×ÒÍÌßÌÛÓÛÒÌ ÚÛßÌËÎÛô ·º ·²½´«¼»¼ò                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                        ß«¹ ðëô îðîð ïìæíð
                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                              Ì«®²»® Ú¿´µ
       ïïéïîï øïîñïí÷                                      Ð¿¹»   ï ±º ïî
                                                            ±¾»®³¿§»®ò½±³
                                                                                                         ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                                          ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                            Page 411 of 466
                                                     Ì«®²»® Ú¿´µ
                                                   ±¾»®³¿§»®ò½±³
                                                  ß«¹ ðëô îðîð ïìæíð
                                                                                    Í×ÜÛóß ÛÜÙÛ
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ
         ×² ½±²-·¼»®¿¬·±²                                                        Ì«®²»®
                          ±º ¬¸» °¿§³»²¬ ±º ¬¸» °®»³·«³ô ¬¸» ×²-«®»® ¿²¼ ¬¸» ×²-«®»¼    Ú¿´µ ¿¹®»»
                                                                                     Ð»®-±²-
         ¿- º±´´±©-æ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                        ß«¹ ðëô îðîð ïìæíð
          ïò ×ÒÍËÎ×ÒÙ ßÙÎÛÛÓÛÒÌÍ

          Ì¸·- °±´·½§ °®±ª·¼»- ½±ª»®¿¹» ¬± ×²-«®»¼ Ð»®-±²- -±´»´§ º±® Ô±-- ¬¸¿¬ ¿®·-»- º®±³ Ý´¿·³-
          º·®-¬ ³¿¼» ¿¹¿·²-¬ ×²-«®»¼ Ð»®-±²-ô ¿²¼ Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ¬¸¿¬ ¿®·-» º®±³ ¿²§
          Ð®»óÝ´¿·³ ×²¯«·®§ º·®-¬ ®»°±®¬»¼ô ¼«®·²¹ ¬¸» Ð±´·½§ Ð»®·±¼ ±® ¬¸» ¿°°´·½¿¾´» Ü·-½±ª»®§ Ð»®·±¼ò
          Ì¸·- °±´·½§ ·- ¿² »¨½»-- º±´´±© º±®³ ¿²¼ ¼·ºº»®»²½» ·² ½±²¼·¬·±²- ·²-«®¿²½» °±´·½§ò ×¬ ±²´§
          °®±¬»½¬- ¿²¼ ¾»²»º·¬- ×²-«®»¼ Ð»®-±²-ò Ò± »²¬·¬§ ·- ½±ª»®»¼ ·² ¿²§ ®»-°»½¬ «²¼»® ¬¸·-
          °±´·½§ò

          ß ¬»®³ ·² ¾±´¼ ¬§°»º¿½» ²±¬ ¼»º·²»¼ ·² ¬¸·- °±´·½§ ±® -¬¿¬»¼ ·² ¬¸» Ü»½´¿®¿¬·±²- -¸¿´´ ¸¿ª»
          ¬¸» -¿³» ³»¿²·²¹ ¿- ¬¸» -¿³» ¬»®³ ¼»º·²»¼ ·² ¬¸» Ú±´´±©»¼ Ð±´·½§ò
          Û¨½»-- ¿²¼               Ì¸·- °±´·½§ -¸¿´´ °¿§æ
          Ü·ºº»®»²½» ·²
                                   ø·÷ ¬¸» Ô±-- ±º ¿²§ ×²-«®»¼ Ð»®-±²ô ©¸»®» -«½¸ Ô±-- ¿®·-»- º®±³
          Ý±²¼·¬·±²-
                                       ¿²§ Ý´¿·³ º±® ¿²§ É®±²¹º«´ ß½¬ ±º -«½¸ ×²-«®»¼ Ð»®-±²å ¿²¼
          øþÜ×Ýþ÷ ×²-«®»¼
          Ð»®-±² Í·¼»óß            ø··÷ ¬¸» Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ±º ¿²§ ×²-«®»¼ Ð»®-±²å
          Ý±ª»®¿¹»
                                   ·² »·¬¸»® ½¿-»æ ø¿÷ »¨½»-- ±º ¿³±«²¬- °¿·¼ «²¼»® ¿²§ Ë²¼»®´§·²¹
                                   Ð±´·½§ ¿²¼ ±º ¿³±«²¬- ·²¼»³²·º·»¼ ±® ¿¼ª¿²½»¼ º®±³ ¿²
                                   Ñ®¹¿²·¦¿¬·±² ±® Ñ«¬-·¼» Û²¬·¬§å
                                                             Û²¬·¬§å ±® ø¾÷ ±² ¿ ¼®±°ó¼±©² ¾¿-·- -±´»´§
                                   ¿- °®±ª·¼»¼ ·² ¬¸» Ü·ºº»®»²½» ·² Ý±²¼·¬·±²- øþÜ×Ýþ÷ Ûª»²¬ Ý±ª»®¿¹»
                                   ¾»´±©ò

          Ü×Ý Ûª»²¬-               Ì¸» °±´·½§ ©·´´ ¼®±° ¼±©² ¿²¼ °¿§ ¬¸» Ô±-- ±® Ð®»óÝ´¿·³ ×²¯«·®§
                                   Ý±-¬- ·²-«®»¼ «²¼»® ¬¸» Û¨½»-- ¿²¼ Ü×Ý ×²-«®»¼ Ð»®-±² Í·¼»óß
                                   Ý±ª»®¿¹» «°±² ¬¸» ±½½«®®»²½» ±º ¿²§ ±²» ±® ³±®» ±º ¬¸» º±´´±©·²¹
                                   »ª»²¬-æ
                                   ø·÷ ¬¸·- °±´·½§ ¿ºº±®¼- ¾®±¿¼»® ½±ª»®¿¹» ¬¸¿² ¬¸» Ë²¼»®´§·²¹
                                       Ð±´·½§å
                                   ø··÷ ¬¸» Ñ®¹¿²·¦¿¬·±² º¿·´- ±® ®»º«-»- º±® ¿²§ ®»¿-±² ¬± ¿¼ª¿²½»ô
                                        °¿§ ±® ·²¼»³²·º§ Ô±-- ±® Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ±º ¿² ×²-«®»¼
                                        Ð»®-±² ©·¬¸·² ¿²§ ¿°°´·½¿¾´» ®»¬»²¬·±² ±º ¿² Ë²¼»®´§·²¹ Ð±´·½§å
                                   ø···÷ ¿² Ñ«¬-·¼» Û²¬·¬§ ¿²¼ ¬¸» Ñ®¹¿²·¦¿¬·±² º¿·´- ±® ®»º«-»- º±® ¿²§
                                         ®»¿-±² ¬± ¿¼ª¿²½»ô °¿§ ±® ·²¼»³²·º§ Ô±-- ±® Ð®»óÝ´¿·³ ×²¯«·®§
                                         Ý±-¬- ±º ¿² ×²-«®»¼ Ð»®-±² -»®ª·²¹ ¿- ¿² Ñ«¬-·¼» Û²¬·¬§
                                         Û¨»½«¬·ª» ©·¬¸·² ¿²§ ¿°°´·½¿¾´» ®»¬»²¬·±² ±º ¿²§ Ë²¼»®´§·²¹
                                         Ð±´·½§ ±® ³¿²¿¹»³»²¬ ´·¿¾·´·¬§ °±´·½§ ·--«»¼ ¬± ¬¸» Ñ«¬-·¼»
                                         Û²¬·¬§å
                                   ø·ª÷ ¬¸» ®»º«-¿´ ·² ©®·¬·²¹ ±º ¿² Ë²¼»®´§·²¹ ×²-«®»® º±® ¿²§ ®»¿-±² ¬±
                                        °¿§ ¿²§ Ô±-- ±® Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ±º ¿²§ ×²-«®»¼ Ð»®-±²
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                     °«®-«¿²¬ ¬± ¬¸» ¬»®³- ¿²¼ ½±²¼·¬·±²- Ø×ÙØÔÇ
                                                                               ±º ·¬- Ë²¼»®´§·²¹ Ð±´·½§åå
                                                                                        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                                 Ð±´·½§
      Ì«®²»® Ú¿´µ                                                                   Ì«®²»® Ú¿´µ
         ïò ×ÒÍËÎ×ÒÙ ßÙÎÛÛÓÛÒÌÍ øÝ±²¬·²«»¼÷
    ±¾»®³¿§»®ò½±³                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                            ß«¹ ðëô îðîð ïìæíð
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                      Ì«®²»® Ú¿´µ                      ß´´ ®·¹¸¬- ®»-»®ª»¼ò
      ïïéïîï øïîñïí÷                               Ð¿¹»   î ±º ïî
                                                    ±¾»®³¿§»®ò½±³
                                                  ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO   DocØ×ÙØÔÇ
                                              613-5    Filed 08/28/20
                                                   ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                          Page 412 of 466
                                                 Ì«®²»® Ú¿´µ
                                               ±¾»®³¿§»®ò½±³
                                              ß«¹ ðëô îðîð ïìæíð
                                                                                 Í×ÜÛóß ÛÜÙÛ
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                               Ì«®²»® Ú¿´µ
                                øª÷ ¬¸» º¿·´«®» ±º ¿² Ë²¼»®´§·²¹ ×²-«®»® º±® ¿²§ ®»¿-±² ¬± °¿§ ±®
    ±¾»®³¿§»®ò½±³                                                             ±¾»®³¿§»®ò½±³
                                    ¿¼ª¿²½» ¿²§ Ô±-- ±® Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ±º ¿²§ ×²-«®»¼
  ß«¹ ðëô îðîð ïìæíð                                                        ß«¹ ðëô
                                    Ð»®-±² ©·¬¸·² -·¨¬§ øêð÷ ¼¿§- ±º ¿ ©®·¬¬»²      îðîð º®±³
                                                                                 ®»¯«»-¬  ïìæíð¬¸»
                                   Ò¿³»¼ Û²¬·¬§ ±® ¿² ×²-«®»¼ Ð»®-±²å
                                øª·÷ ¬¸» ¿½¬«¿´ ±® ·²¬»²¼»¼ ¿ª±·¼¿²½»ô ®»-½·--·±² ±® ½¿²½»´´¿¬·±² ±º
                                     ¿² Ë²¼»®´§·²¹ Ð±´·½§ ¾§ ¿² Ë²¼»®´§·²¹ ×²-«®»®å
                                øª··÷¬¸» Ñ®¹¿²·¦¿¬·±² º¿·´- ±® ®»º«-»- ¬± ¿¼ª¿²½»ô °¿§ ±® ·²¼»³²·º§
                                     Ô±-- ±® Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ±º ¿² ×²-«®»¼ Ð»®-±² ¾§ ®»¿-±²
                                     ±º ¾¿²µ®«°¬½§ô ®»½»·ª»®-¸·° ±® ¿²§ -·³·´¿® °®±½»»¼·²¹å
                                øª···÷¿² Ñ«¬-·¼» Û²¬·¬§ ¿²¼ ¬¸» Ñ®¹¿²·¦¿¬·±² º¿·´- ±® ®»º«-»- ¬±
                                     ¿¼ª¿²½»ô °¿§ ±® ·²¼»³²·º§ Ô±-- ±® Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ±º
                                     ¿² ×²-«®»¼ Ð»®-±² -»®ª·²¹ ¿- ¿² Ñ«¬-·¼» Û²¬·¬§ Û¨»½«¬·ª» ¾§
                                     ®»¿-±² ±º ¾¿²µ®«°¬½§ô ®»½»·ª»®-¸·° ±® ¿²§ -·³·´¿® °®±½»»¼·²¹å
                                     ±®
                                ø·¨÷ ¬¸» º·²¿²½·¿´ ·²¿¾·´·¬§ ¾§ ®»¿-±² ±º ¾¿²µ®«°¬½§ô ®»½»·ª»®-¸·°ô
                                     ´·¯«·¼¿¬·±² ±® ¿²§ -·³·´¿® °®±½»»¼·²¹ ±º ¿² Ë²¼»®´§·²¹ ×²-«®»® ¬±
                                     °®±ª·¼» ½±ª»®¿¹» ¬± ¿²§ ×²-«®»¼ Ð»®-±²
                                                                       Ð»®-±²ò
                                ß¼ª¿²½»³»²¬ô °¿§³»²¬ ±® ·²¼»³²·º·½¿¬·±² ±º ¿² ×²-«®»¼ Ð»®-±² ¾§
                                ¿² Ñ®¹¿²·¦¿¬·±²ô Ñ«¬-·¼» Û²¬·¬§ ±® Ë²¼»®´§·²¹ ×²-«®»® ·- ¼»»³»¼æ
                                ø¿÷ þº¿·´»¼þ ·º ·¬ ¸¿- ¾»»² ®»¯«»-¬»¼ ¾§ ±® ±² ¾»¸¿´º ±º ¿² ×²-«®»¼
                                    Ð»®-±² ·² ©®·¬·²¹ ¿²¼ ¸¿- ²±¬ ¾»»² °®±ª·¼»¼ ¾§ô ¿¹®»»¼ ¬± ¾»
                                    °®±ª·¼»¼ ¾§ ±® ¿½µ²±©´»¼¹»¼ ¿- ¿² ±¾´·¹¿¬·±² ¾§ô ±® ·- ²±¬
                                    ½±´´»½¬·¾´» º®±³ô ¿² Ñ®¹¿²·¦¿¬·±²
                                                           Ñ®¹¿²·¦¿¬·±²ô Ñ«¬-·¼» Û²¬·¬§ ±® Ë²¼»®´§·²¹
                                    ×²-«®»®ôô ®»-°»½¬·ª»´§ô ©·¬¸·² -·¨¬§ øêð÷ ¼¿§- ±º -«½¸ ®»¯«»-¬ò
                                    ×²-«®»®
                                ø¾÷ þ®»º«-»¼þ ·º ¿² Ñ®¹¿²·¦¿¬·±²
                                                     Ñ®¹¿²·¦¿¬·±²ô Ñ«¬-·¼» Û²¬·¬§ ±® Ë²¼»®´§·²¹
                                    ×²-«®»® ¹·ª»- ¿ ©®·¬¬»² ²±¬·½» ±º ¬¸» ®»º«-¿´ ¬± ¬¸» ×²-«®»¼
                                    Ð»®-±²ò
                                    Ð»®-±²

         Ú±´´±© Ú±®³            Ì¸·- °±´·½§ -¸¿´´ °®±ª·¼» ½±ª»®¿¹» º±® ×²-«®»¼ Ð»®-±²- ·²
                                ¿½½±®¼¿²½» ©·¬¸ ¬¸» ¬»®³-ô ½±²¼·¬·±²- ¿²¼ ´·³·¬¿¬·±²- ±º ¬¸»
                                ½±ª»®¿¹» º±® ²±²ó·²¼»³²·º·»¼ Ô±-- ¿²¼ Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ±º
                                ×²-«®»¼ Ð»®-±²- ©·¬¸·² ¬¸» Ú±´´±©»¼ Ð±´·½§ ¿- ¬¸»§ ©»®» ·²
                                »¨·-¬»²½» ¿¬ ¬¸» ·²½»°¬·±² ±º ¬¸» Ð±´·½§ Ð»®·±¼ô ¿- ³±¼·º·»¼ ¾§ ¿²¼
                                -«¾¶»½¬ ¬± ¬¸» ¬»®³-ô ½±²¼·¬·±²- ¿²¼ ´·³·¬¿¬·±²- ±º ¬¸·- °±´·½§ò

         Ú±´´±©»¼               ×º ¿²§ Ô±-- ±® Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ¿®» -«¾¶»½¬ ¬± ¿ -«¾´·³·¬ ±º
         Í«¾´·³·¬-              ´·¿¾·´·¬§ «²¼»® ¬¸» Ú±´´±©»¼ Ð±´·½§ô ¬¸·- °±´·½§ -¸¿´´ °¿§ -«½¸ Ô±--
                                ±® Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ±º ¿²§ ×²-«®»¼ Ð»®-±² »¨½»-- ±º
                                ¿³±«²¬- ¿½¬«¿´´§ °¿·¼ «²¼»® ¿²§ Ë²¼»®´§·²¹ Ð±´·½§ô ®»¹¿®¼´»-- ±º
                                ©¸»¬¸»® ¬¸» º«´´ ´·³·¬ ±º ´·¿¾·´·¬§ ±º ¿²§ Ë²¼»®´§·²¹ Ð±´·½§ ¸¿- ¾»»²
                                »¨¸¿«-¬»¼ò Ì¸·- °±´·½§ -¸¿´´ °®±ª·¼» ½±ª»®¿¹» º±® -«½¸ Ô±--
                                -«¾¶»½¬ ¬± ¿ -«¾´·³·¬ ±º ´·¿¾·´·¬§ »¯«¿´ ¬± ¬¸¿¬ -»¬ º±®¬¸ ·² ¬¸»
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                Ú±´´±©»¼ Ð±´·½§ô ©¸·½¸ -¸¿´´ ¾» °¿®¬ ±º ¿²¼ ²±¬ ·² ¿¼¼·¬·±² ¬± ¬¸·-
      Ì«®²»® Ú¿´µ                                                                  Ì«®²»® Ú¿´µ
                                °±´·½§ù- Ô·³·¬ ±º Ô·¿¾·´·¬§ò
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëôïòîðîð ïìæíð ßÙÎÛÛÓÛÒÌÍ øÝ±²¬·²«»¼÷
             ×ÒÍËÎ×ÒÙ                                                        ß«¹ ðëô îðîð ïìæíð
                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                  Ì«®²»® Ú¿´µ                       ß´´ ®·¹¸¬- ®»-»®ª»¼ò
      ïïéïîï øïîñïí÷                           Ð¿¹»   í ±º ïî
                                                ±¾»®³¿§»®ò½±³
                                              ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO   DocØ×ÙØÔÇ
                                           613-5    Filed 08/28/20
                                                ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                      Page 413 of 466
                                              Ì«®²»® Ú¿´µ
                                            ±¾»®³¿§»®ò½±³
                                           ß«¹ ðëô îðîð ïìæíð
                                                                             Í×ÜÛóß ÛÜÙÛ
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ Ó¿¬½¸
         Ë²¼»®´§·²¹                                                           Ì«®²»®
                             Ú±® ¿²§ Ý´¿·³ ¿¹¿·²-¬ ±® Ð®»óÝ´¿·³ ×²¯«·®§ ®»½»·ª»¼     Ú¿´µ×²-«®»¼
                                                                                 ¾§ ¿²§
    ±¾»®³¿§»®ò½±³
         ß--«®¿²½»           Ð»®-±²ô ¬¸·- °±´·½§ -¸¿´´ ¾» »¨¬»²¼»¼ ¬± ·²½´«¼» ½±ª»®¿¹» º±® Ô±--
                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð         ±º ×²-«®»¼ Ð»®-±²- °®±ª·¼»¼ ¾§ ¿²§ Ë²¼»®´§·²¹
                                                                         ß«¹ ðëô  îðîðø·²½´«¼·²¹
                                                                                Ð±´·½§  ïìæíð
                             ¾«¬ ²±¬ ´·³·¬»¼ ¬± ¬¸» Ú±´´±©»¼ Ð±´·½§÷ ¬¸¿¬ ·- ²±¬ ¿´®»¿¼§
                             »²½±³°¿--»¼ ·² ¬¸·- °±´·½§ô »¨½»-- ±º ¿³±«²¬- ¿½¬«¿´´§ °¿·¼ «²¼»®
                             ¿²§ Ë²¼»®´§·²¹ Ð±´·½§ ¿²¼ ¿³±«²¬- ¿½¬«¿´´§ ·²¼»³²·º·»¼ ±®
                             ¿¼ª¿²½»¼ º®±³ ¿² Ñ®¹¿²·¦¿¬·±² ±® Ñ«¬-·¼» Û²¬·¬§ò ×² ²± »ª»²¬
                             -¸¿´´ ¬¸·- °®±ª·-·±² ·²½®»¿-» ¿²§ ´·³·¬ ±º ´·¿¾·´·¬§ ±º ¬¸·- °±´·½§ò
        îò ÛÈÌÛÒÍ×ÑÒÍ ßÒÜ ßÜÜ×Ì×ÑÒßÔ ÐÎÑÌÛÝÌ×ÑÒ
        Þ´¿²µ»¬ô Ú±®         ×² ¿¼¼·¬·±² ¬± ¬¸» ¼»º·²·¬·±² ±º þÑ«¬-·¼» Û²¬·¬§ Û¨»½«¬·ª»þ -»¬ º±®¬¸
        Ð®±º·¬ Ñ«¬-·¼»       ·² ¬¸» Ú±´´±©»¼ Ð±´·½§ô Ñ«¬-·¼» Û²¬·¬§ Û¨»½«¬·ª» «²¼»® ¬¸·- °±´·½§
        Ü·®»½¬±® Ô·¿¾·´·¬§   -¸¿´´ ¿´-± ³»¿² ¿²§ Û¨»½«¬·ª» ±º ¿² Ñ®¹¿²·¦¿¬·±² ©¸± ·- ±® ©¿-
                             ¿½¬·²¹ ¿¬ ¬¸» -°»½·º·½ ¿²¼ ª»®·º·¿¾´» ®»¯«»-¬ ±® ¼·®»½¬·±² ±º ¿²
                             Ñ®¹¿²·¦¿¬·±² ¿- ¿² Û¨»½«¬·ª» ±º ¿²§ º±®ó°®±º·¬ »²¬·¬§ô ¾«¬ ±²´§
                             ©¸»² -«½¸ -°»½·º·½ ¿²¼ ª»®·º·¿¾´» ®»¯«»-¬ ±® ¼·®»½¬·±² ±½½«®- °®·±®
                             ¬± ¬¸» É®±²¹º«´ ß½¬ ¹·ª·²¹ ®·-» ¬± ¿ Ý´¿·³ò
                             ×² ¿¼¼·¬·±² ¬± ¬¸» ¼»º·²·¬·±² ±º þÑ«¬-·¼» Û²¬·¬§þ -»¬ º±®¬¸ ·² ¬¸»
                             Ú±´´±©»¼ Ð±´·½§ô Ñ«¬-·¼» Û²¬·¬§ «²¼»® ¬¸·- °±´·½§ -¸¿´´ ¿´-± ³»¿²
                             ¿²§ º±®ó°®±º·¬ »²¬·¬§ò

        Ý·ª·´ Ú·²»- ú        ×² ¿¼¼·¬·±² ¬± ¬¸» ¼»º·²·¬·±² ±º þÔ±--þ -»¬ º±®¬¸ ·² ¬¸» Ú±´´±©»¼
        Ð»²¿´¬·»-            Ð±´·½§ô Ô±-- -¸¿´´ ¿´-± ·²½´«¼» ½·ª·´ º·²»- ¿²¼ ½·ª·´ °»²¿´¬·»-
                             ¿--»--»¼ ¾§ ¿²§ Û²º±®½»³»²¬ Þ±¼§ ¿¹¿·²-¬ ¿²§ ×²-«®»¼ Ð»®-±² ·²
                             ½±²²»½¬·±² ©·¬¸ ¿ Ý´¿·³ ·º -«½¸ ¿--»--³»²¬ ¼±»- ²±¬ ®»´¿¬» ¬± ¿²§
                             ¼»¬»®³·²¿¬·±² ±º ¿ ¹®±--´§ ²»¹´·¹»²¬ ±® ¼»´·¾»®¿¬» ª·±´¿¬·±² ±º ´¿©
                             ¾§ -«½¸ ×²-«®»¼ Ð»®-±² ¿²¼ ·- ²±¬ ±¬¸»®©·-» °®±¸·¾·¬»¼ ¾§ ¬¸»
                             ¿--»--³»²¬ ·¬-»´ºò

        Û²¸¿²½»¼             Ì¸·- °±´·½§ -¸¿´´ º±´´±© ¬¸» ¬»®³-ô ½±²¼·¬·±²- ¿²¼ ´·³·¬¿¬·±²- ±º ¬¸»
        Ü·-½±ª»®§            Ü·-½±ª»®§ Í»½¬·±² ±® Ý´¿«-» ±º ¬¸» Ú±´´±©»¼ Ð±´·½§ò

                             ß¼¼·¬·±²¿´´§ô ·² ¬¸» »ª»²¬ ¬¸» Ò¿³»¼ Û²¬·¬§ º·®-¬ ¾»½±³»- ¬¸»
                             -«¾¶»½¬ ±º ¿ ¾¿²µ®«°¬½§ ½¿-» ø±® ¬¸» »¯«·ª¿´»²¬ ·² ¿ Ú±®»·¹²
                             Ö«®·-¼·½¬·±²÷ ¼«®·²¹ ¬¸» Ð±´·½§ Ð»®·±¼ô ¬¸» ×²-«®»¼ Ð»®-±²- -¸¿´´
                             ¸¿ª» ¬¸» ®·¹¸¬ ¬± ¿ ¼·-½±ª»®§ °»®·±¼ ±º «²´·³·¬»¼ ¼«®¿¬·±²
                             ½±³³»²½·²¹ ±² ¬¸» ¼¿¬» ±º »²¬®§ ±º ¿ º·²¿´ ±®¼»® ±º ¼·--±´«¬·±² ·²
                             -«½¸ ¾¿²µ®«°¬½§ ½¿-»ô ·² ©¸·½¸ ¬± ¹·ª» ¬¸» ×²-«®»® ©®·¬¬»² ²±¬·½»
                             ±ºæ
                             ø¿÷ Ý´¿·³- º·®-¬ ³¿¼» ¿¹¿·²-¬ ¿² ×²-«®»¼ Ð»®-±²å
                             ø¾÷ Ð®»óÝ´¿·³ ×²¯«·®·»- º·®-¬ ®»½»·ª»¼ ¾§ ¿² ×²-«®»¼ Ð»®-±²å ¿²¼
                             ø½÷ ½·®½«³-¬¿²½»- ±º ©¸·½¸ ¿² ×²-«®»¼ Ð»®-±² -¸¿´´ ¾»½±³»
                                 ¿©¿®»å
                             ¿º¬»® ¬¸» ¼¿¬» ±º »²¬®§ ±º ¿ º·²¿´ ±®¼»® ±º ¼·--±´«¬·±² ·² -«½¸
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ          ¾¿²µ®«°¬½§ ½¿-» ¿²¼ -±´»´§ ©·¬¸ ®»-°»½¬Ø×ÙØÔÇ
                                                                       ¬± ¿ É®±²¹º«´   ß½¬ ¬¸¿¬
                                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ            ±½½«®- °®·±® ¬± -«½¸ ¼¿¬»ò Í«½¸ ¼·-½±ª»®§ °»®·±¼Ì«®²»®
                                                                              -¸¿´´ ¾» °®±ª·¼»¼
                                                                                    Ú¿´µ
    ±¾»®³¿§»®ò½±³            «°±² °¿§³»²¬ ±º ¿² ¿¼¼·¬·±²¿´ °®»³·«³ »¯«¿´      ¬± ïððû
                                                                          ±¾»®³¿§»®ò½±³  ±º ¬¸»
                             °®»³·«³ ´»ª»´ ·² »ºº»½¬ º±® ¬¸·- °±´·½§ò
  ß«¹ ðëô îðîð ïìæíð                                                      ß«¹ ðëô îðîð ïìæíð
        îò ÛÈÌÛÒÍ×ÑÒÍ ßÒÜ ßÜÜ×Ì×ÑÒßÔ ÐÎÑÌÛÝÌ×ÑÒ øÝ±²¬·²«»¼÷
                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                               Ì«®²»® Ú¿´µ                       ß´´ ®·¹¸¬- ®»-»®ª»¼ò
     ïïéïîï øïîñïí÷                         Ð¿¹»   ì ±º ïî
                                             ±¾»®³¿§»®ò½±³
                                           ß«¹ ðëô îðîð ïìæíð
                 Case 20-11177-KBO   DocØ×ÙØÔÇ
                                          613-5    Filed 08/28/20
                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                     Page 414 of 466
                                             Ì«®²»® Ú¿´µ
                                           ±¾»®³¿§»®ò½±³
                                          ß«¹ ðëô îðîð ïìæíð
                                                                            Í×ÜÛóß ÛÜÙÛ
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                            Ì«®²»® Ú¿´µ
                            ß²§ Û¨»½«¬·ª» ¬¸¿¬ ½»¿-»- ¬± -»®ª» ¿- ¿² Û¨»½«¬·ª»       ¼«®·²¹ ¬¸»
    ±¾»®³¿§»®ò½±³           Ð±´·½§ Ð»®·±¼ -¸¿´´ ¾» °®±ª·¼»¼ô º±® ²± ¿¼¼·¬·±²¿´ °®»³·«³ô ©·¬¸ ¿
                                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð        ¼·-½±ª»®§ °»®·±¼ ±º «²´·³·¬»¼ ¼«®¿¬·±² ·² ©¸·½¸
                                                                        ß«¹ ¬±
                                                                             ðëô¹·ª»
                                                                                 îðîð¬¸»ïìæíð
                                                                                         ×²-«®»®
                            ©®·¬¬»² ²±¬·½» ±ºæ ø·÷ Ý´¿·³- º·®-¬ ³¿¼» ¿¹¿·²-¬ -«½¸ º±®³»®
                            Û¨»½«¬·ª»å ¿²¼ ø··÷ Ð®»óÝ´¿·³ ×²¯«·®·»- º·®-¬ ®»½»·ª»¼ ¾§ -«½¸ º±®³»®
                            Û¨»½«¬·ª»å ¿º¬»® ¬¸» »ºº»½¬·ª» ¼¿¬» ±º -«½¸ º±®³»® Û¨»½«¬·ª»ù-
                            ½»¿-·²¹ ¬± -»®ª» ·² ¬¸»·® ½¿°¿½·¬§ ¿- Û¨»½«¬·ª» ¿²¼ -±´»´§ ©·¬¸
                            ®»-°»½¬ ¬± ¿ É®±²¹º«´ ß½¬ ¬¸¿¬ ±½½«®- °®·±® ¬± -«½¸ ¼¿¬»ò Ì¸·-
                            ¼·-½±ª»®§ °»®·±¼ º±® º±®³»® Û¨»½«¬·ª»- -¸¿´´ ¾» -°»½·º·½¿´´§ »¨½»--
                            ±º ¿²§ ª¿´·¼ ¿²¼ ½±´´»½¬·¾´» ·²-«®¿²½» ±¬¸»®©·-» ·² °´¿½» º±® -«½¸
                            º±®³»® Û¨»½«¬·ª»-ò Ì¸» Ô·³·¬ ±º Ô·¿¾·´·¬§ º±® ¿²§ ¼·-½±ª»®§ °»®·±¼
                            °®±ª·¼»¼ «²¼»® ¬¸·- °±´·½§ -¸¿´´ ¾» °¿®¬ ±ºô ¿²¼ ²±¬ ·² ¿¼¼·¬·±² ¬±ô
                            ¬¸» ½±®®»-°±²¼·²¹ Ô·³·¬ ±º Ô·¿¾·´·¬§ º±® ¬¸» Ð±´·½§ Ð»®·±¼ò Ì¸·-
                            ¼·-½±ª»®§ °»®·±¼ ±º «²´·³·¬»¼ ¼«®¿¬·±²ô ¸±©»ª»®ô -¸¿´´ ²±¬ ¿°°´§ ¬±
                            ¿²§ Û¨»½«¬·ª» ©¸± ½»¿-»- ¬± -»®ª» ¿- ¿² Û¨»½«¬·ª» ¿- ¿ ®»-«´¬ ±º
                            ¿ Ì®¿²-¿½¬·±²ò

        Û¨»½«¬·ª»           Ô±-- -¸¿´´ ¿´-± ³»¿² ¬¸» º±´´±©·²¹ ·¬»³-ô °®±ª·¼»¼ ¬¸¿¬ ¬¸»§ ¿®·-»
        Ð®±¬»½¬·±² Í«·¬»    ±«¬ ±º ¿ Ý´¿·³ ±® Ð®»óÝ´¿·³ ×²¯«·®§
                                                        ×²¯«·®§æ
                            øï÷ Ý´¿©¾¿½µ Ý±-¬-å
                            øî÷ Û¨¬®¿¼·¬·±² Ý±-¬-å
                                            Ý±-¬-
                            øí÷ ËÕ Ý±®°±®¿¬» Ó¿²-´¿«¹¸¬»® ß½¬ Ü»º»²-» Ý±-¬-å
                                                          Û¨°»²-»- -«¾¶»½¬ ¬± ¿ üïððôððð
                            øì÷ Û¨»½«¬·ª» Î»°«¬¿¬·±²Ù«¿®¼ Û¨°»²-»-ô
                                °»® Û¨»½«¬·ª» ¿²¼ ¿ üëððôððð ¿¹¹®»¹¿¬» -«¾´·³·¬ ±º ´·¿¾·´·¬§å
                                ¿²¼
                                                 Ý±-¬- -«¾¶»½¬ ¬± ¿ üëðôððð °»® Û¨»½«¬·ª»
                            øë÷ ß--»¬ Ð®±¬»½¬·±² Ý±-¬-ô
                                ¿²¼ ¿ üîëðôððð ¿¹¹®»¹¿¬» -«¾´·³·¬ ±º ´·¿¾·´·¬§ò

        Ò±²ó®»-½·²¼¿¾´»     Ì¸» ×²-«®»® -¸¿´´ ²±¬ ¾» »²¬·¬´»¼ô «²¼»® ¿²§ ½·®½«³-¬¿²½»-ô ¬±
                            ®»-½·²¼ ±® ª±·¼ ¬¸·- °±´·½§ ·² ©¸±´» ±® ·² °¿®¬ò

       Î»½±¹²·¬·±² Ñº       Ì¸·- °±´·½§ -¸¿´´ ®»½±¹²·¦» »®±-·±² ±º ¿² Ë²¼»®´§·²¹ Ô·³·¬ ±º ¿²
       Û®±-·±²              Ë²¼»®´§·²¹ Ð±´·½§ ¬¸®±«¹¸ °¿§³»²¬- ¾§ ±¬¸»®- ±º Ô±-- ·²-«®»¼
                            «²¼»® ¬¸¿¬ Ë²¼»®´§·²¹ Ð±´·½§ò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                    ß«¹ ðëô îðîð ïìæíð
                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                              Ì«®²»® Ú¿´µ                       ß´´ ®·¹¸¬- ®»-»®ª»¼ò
     ïïéïîï øïîñïí÷                        Ð¿¹»   ë ±º ïî
                                            ±¾»®³¿§»®ò½±³
                                          ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO   DocØ×ÙØÔÇ
                                              613-5    Filed 08/28/20
                                                   ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                         Page 415 of 466
                                                 Ì«®²»® Ú¿´µ
                                               ±¾»®³¿§»®ò½±³
                                              ß«¹ ðëô îðîð ïìæíð
                                                                                 Í×ÜÛóß ÛÜÙÛ
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ
         íò ÉÑÎÔÜÉ×ÜÛ ßÒÜ ÝÎÑÍÍóÞÑÎÜÛÎ                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëôÙ´±¾¿´
          îðîð ïìæíð       Ì¸» ½±ª»®¿¹» ¿ºº±®¼»¼ ¾§ ¬¸·- °±´·½§ -¸¿´´ ß«¹
                                                                      ¿°°´§ðëô
                                                                            ¿²§©¸»®»  ·² ¬¸»
                                                                               îðîð ïìæíð
         Ô·¾»®¿´·¦¿¬·±²         ©±®´¼ò

                                Ú±® Ô±-- º®±³ ¬¸¿¬ °±®¬·±² ±º ¿²§ Ý´¿·³ô ±® Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬-
                                º®±³ ¬¸¿¬ °±®¬·±² ±º ¿²§ Ð®»óÝ´¿·³ ×²¯«·®§ô ³¿·²¬¿·²»¼ ·² ¿ Ú±®»·¹²
                                Ö«®·-¼·½¬·±²ô ¬¸» ×²-«®»® -¸¿´´ ¿°°´§ ¬¸» ¬»®³- ¿²¼ ½±²¼·¬·±²- ±º
                                ¬¸·- °±´·½§ ¿- ¿³»²¼»¼ ¬± ·²½´«¼» ¬¸±-» ±º ¿²§ Ú±®»·¹² Ð±´·½§ ·²
                                ¬¸» Ú±®»·¹² Ö«®·-¼·½¬·±² ¬¸¿¬ ¿®» ³±®» º¿ª±®¿¾´» ¬± ×²-«®»¼ Ð»®-±²-
                                ·² ¬¸» Ú±®»·¹² Ö«®·-¼·½¬·±²ò Ì¸·- Ù´±¾¿´ Ô·¾»®¿´·¦¿¬·±² Ý´¿«-» -¸¿´´
                                ²±¬ ¿°°´§ ¬± ¿²§ °®±ª·-·±² ±º ¿²§ Ú±®»·¹² Ð±´·½§ ¬¸¿¬ ¸¿-
                                ©±®´¼©·¼» »ºº»½¬ô ·²½´«¼·²¹ ¾«¬ ²±¬ ´·³·¬»¼ ¬± ¿²§ °®±ª·-·±²
                                ¿¼¼®»--·²¹ ´·³·¬- ±º ´·¿¾·´·¬§ ø°®·³¿®§ô »¨½»-- ±® -«¾´·³·¬-÷ô
                                ®»¬»²¬·±²-ô ±¬¸»® ·²-«®¿²½»ô ²±²ó®»²»©¿´ô ¼«¬§ ¬± ¼»º»²¼ô ¼»º»²-»
                                ©·¬¸·² ±® ©·¬¸±«¬ ´·³·¬-ô ¬¿¨»-ô ½±²º±®³¿²½» ¬± ´¿© ±® »¨½»--
                                ´·¿¾·´·¬§ ½±ª»®¿¹»ô ¿²§ ½´¿·³- ³¿¼» °®±ª·-·±²-ô ¿²¼ ¿²§
                                »²¼±®-»³»²¬ ¬± ¬¸·- °±´·½§ ¬¸¿¬ »¨½´«¼»- ±® ´·³·¬- ½±ª»®¿¹» º±®
                                -°»½·º·½ »ª»²¬- ±® ´·¬·¹¿¬·±² ±® ¬¸¿¬ -°»½·º·½¿´´§ -¬¿¬»- ¬¸¿¬ ·¬ ©·´´
                                ¸¿ª» ©±®´¼©·¼» »ºº»½¬ò

         Ð¿--°±®¬ Ó¿-¬»®        ×º ¬¸» Ð¿--°±®¬ ±°¬·±² ¾±¨ ¸¿- ¾»»² ½¸»½µ»¼ ±² ¬¸» Ü»½´¿®¿¬·±²-ô
         Ð±´·½§ Ð®±¹®¿³         ¬¸»² ¬¸·- °±´·½§ -¸¿´´ ¿½¬ ¿- ¿ ³¿-¬»® °±´·½§ ¿²¼ ¬¸» ½±ª»®¿¹»
                                ¿ºº±®¼»¼ ¾§ ¬¸·- °±´·½§ -¸¿´´ ¾» °®±ª·¼»¼ ·² ½±²¶«²½¬·±² ©·¬¸ ¬¸»
                                Ð¿--°±®¬ º±®»·¹² «²¼»®´§»® °±´·½§ ·--«»¼ ·² »¿½¸ ¶«®·-¼·½¬·±²
                                -»´»½¬»¼ ¾§ ¬¸» Ò¿³»¼ Û²¬·¬§ò
                                                           Û²¬·¬§ Ì¸» -°»½·º·½ -¬®«½¬«®» ±º ¬¸»
                                ½±ª»®¿¹» °®±ª·¼»¼ ¾§ ¬¸·- ³¿-¬»® °±´·½§ ·² ½±²¶«²½¬·±² ©·¬¸ »¿½¸
                                Ð¿--°±®¬ º±®»·¹² «²¼»®´§»® °±´·½§ ·- -»¬ º±®¬¸ ·² ¬¸» Ð¿--°±®¬
                                Í¬®«½¬«®» ß°°»²¼·¨ ¿¬¬¿½¸»¼ ¬± ¬¸·- °±´·½§ò

         ìò ÛÈÝÔËÍ×ÑÒ

         Û¨½´«-·±²- Ò±¬         Ì¸·- °±´·½§ -¸¿´´ ²±¬ º±´´±© ¬¸» Û¨½´«-·±²- Í»½¬·±² ±® Ý´¿«-» ±º ¬¸»
         Ú±´´±©»¼               Ú±´´±©»¼ Ð±´·½§ò

         Ý±²¼«½¬                Ì¸» ×²-«®»® -¸¿´´ ²±¬ ¾» ´·¿¾´» ¬± ³¿µ» ¿²§ °¿§³»²¬ º±® ¬¸¿¬
         Û¨½´«-·±²              °±®¬·±² ±º Ô±-- ·² ½±²²»½¬·±² ©·¬¸ ¿²§ Ý´¿·³ ³¿¼» ¿¹¿·²-¬ ¿²§
                                ×²-«®»¼ Ð»®-±² ¬¸¿¬ ¿®·-»- ±«¬ ±ºô ·- ¾¿-»¼ «°±² ±® ·- ¿¬¬®·¾«¬¿¾´»
                                ¬±æ ø¿÷ ¿²§ ®»³«²»®¿¬·±²ô °®±º·¬ ±® ±¬¸»® ¿¼ª¿²¬¿¹» ¬± ©¸·½¸ ¿
                                º·²¿´ô ²±²ó¿°°»¿´¿¾´» ¿¼¶«¼·½¿¬·±² ·² ¬¸» «²¼»®´§·²¹ ¿½¬·±²
                                »-¬¿¾´·-¸»- ¬¸¿¬ ¬¸» ×²-«®»¼ Ð»®-±² ©¿- ²±¬ ´»¹¿´´§ »²¬·¬´»¼å ±® ø¾÷
                                ¿²§ ¼»´·¾»®¿¬» ½®·³·²¿´ ±® ¼»´·¾»®¿¬» º®¿«¼«´»²¬ ¿½¬ ¾§ ¬¸» ×²-«®»¼
                                Ð»®-±²ô ·º ¿ º·²¿´ô ²±²ó¿°°»¿´¿¾´» ¿¼¶«¼·½¿¬·±² ·² ¬¸» «²¼»®´§·²¹
                                ¿½¬·±² »-¬¿¾´·-¸»- ¬¸¿¬ -«½¸ ¼»´·¾»®¿¬» ½®·³·²¿´ ±® ¼»´·¾»®¿¬»
                                º®¿«¼«´»²¬ ¿½¬ ©¿- ½±³³·¬¬»¼å °®±ª·¼»¼ô ¸±©»ª»®æ ø·÷ ¬¸·-
                                »¨½´«-·±² -¸¿´´ ²±¬ ¿°°´§ ¬± Ü»º»²-» Ý±-¬-åå ¿²¼ ø··÷ °¿®¬ ø¿÷ ±º ¬¸·-
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                       Ø×ÙØÔÇ
                                »¨½´«-·±² -¸¿´´ ²±¬ ¿°°´§ ·² ¿ Ý´¿·³ ¿´´»¹·²¹       ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                ª·±´¿¬·±²-  ±º Í»½¬·±²
      Ì«®²»® Ú¿´µ               ïïô ïî ±® ïë ±º ¬¸» Í»½«®·¬·»- ß½¬ ±º ïçííô ¿-Ì«®²»®       Ú¿´µ ¬± ¬¸»
                                                                                     ¿³»²¼»¼ô
    ±¾»®³¿§»®ò½±³                                                               ±¾»®³¿§»®ò½±³
                                °±®¬·±² ±º ¿²§ Ô±-- ¿¬¬®·¾«¬¿¾´» ¬± -«½¸ ª·±´¿¬·±²-ò
  ß«¹ ðëô îðîð ïìæíð                                                         ß«¹ ðëô îðîð ïìæíð
         ëò ÙÛÒÛÎßÔ ÌÛÎÓÍ ßÒÜ ÝÑÒÜ×Ì×ÑÒÍ
                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                  Ì«®²»® Ú¿´µ                       ß´´ ®·¹¸¬- ®»-»®ª»¼ò
      ïïéïîï øïîñïí÷                           Ð¿¹»   ê ±º ïî
                                                ±¾»®³¿§»®ò½±³
                                              ß«¹ ðëô îðîð ïìæíð
                Case 20-11177-KBO      DocØ×ÙØÔÇ
                                            613-5    Filed 08/28/20
                                                 ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                         Page 416 of 466
                                                Ì«®²»® Ú¿´µ
                                              ±¾»®³¿§»®ò½±³
                                             ß«¹ ðëô îðîð ïìæíð
                                                                                Í×ÜÛóß ÛÜÙÛ
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ
         Ô·³·¬-  Ñº                                                              Ì«®²»®
                              Ì¸» Ô·³·¬ ±º Ô·¿¾·´·¬§ ·- ¬¸» ¿¹¹®»¹¿¬» ´·³·¬ ±º ¬¸»       Ú¿´µ´·¿¾·´·¬§
                                                                                    ×²-«®»®ù-
    ±¾»®³¿§»®ò½±³
         Ô·¿¾·´·¬§            º±® ¿´´ Ô±-- ¿²¼ Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ¿®·-·²¹±¾»®³¿§»®ò½±³
                                                                                º®±³ ¿´´ Ý´¿·³- º·®-¬
  ß«¹ ðëô îðîð ïìæíð          ³¿¼»ô ¿²¼ ¿´´ Ð®»óÝ´¿·³ ×²¯«·®·»- º·®-¬ ®»½»·ª»¼ô
                                                                            ß«¹ ðëô¼«®·²¹
                                                                                      îðîð¬¸»  Ð±´·½§
                                                                                            ïìæíð
                              Ð»®·±¼ ±® Ü·-½±ª»®§ Ð»®·±¼ ø·º ¿°°´·½¿¾´»÷ò
        Ý´¿·³- Ó¿¼» ú         Ì¸·- °±´·½§ °®±ª·¼»- ½±ª»®¿¹» º±® Ý´¿·³- º·®-¬ ³¿¼» ¿¹¿·²-¬ ¿²
        Ð®»óÝ´¿·³             ×²-«®»¼ Ð»®-±²ô ¿²¼ Ð®»óÝ´¿·³ ×²¯«·®·»- º·®-¬ ®»½»·ª»¼ ¾§ ¿² ×²-«®»¼
        ×²¯«·®·»-             Ð»®-±²ô ¼«®·²¹ ¬¸» Ð±´·½§ Ð»®·±¼ ±® ¬¸» Ü·-½±ª»®§ Ð»®·±¼ ø·º
        Î»½»·ª»¼              ¿°°´·½¿¾´»÷ ¿²¼ ®»°±®¬»¼ ·² ¬¸» ³¿²²»® ¿- ³¿§ ¾» ®»¯«·®»¼ ¾§ ¬¸»
                              Ú±´´±©»¼ Ð±´·½§ò
                              Ý´¿·³- º·®-¬ ³¿¼» ¿¹¿·²-¬ ¿² ×²-«®»¼ Ð»®-±² ¿²¼ Ð®»óÝ´¿·³
                              ×²¯«·®·»- º·®-¬ ®»½»·ª»¼ ¾§ ¿² ×²-«®»¼ Ð»®-±² °®·±® ¬± ¬¸» ·²½»°¬·±²
                              ¼¿¬» ±º ¬¸·- °±´·½§ô ¿²¼ Ý´¿·³- ¼»»³»¼ ¿- º·®-¬ ³¿¼» ¿¹¿·²-¬ ¿²
                              ×²-«®»¼ Ð»®-±² ¿²¼ Ð®»óÝ´¿·³ ×²¯«·®·»- ¼»»³»¼ ¿- º·®-¬ ®»½»·ª»¼ ¾§
                              ¿² ×²-«®»¼ Ð»®-±² «²¼»® ¿²§ ¼·®»½¬±®- ¿²¼ ±ºº·½»®- ´·¿¾·´·¬§
                              ·²-«®¿²½» °±´·½§ ·² º±®½» °®·±® ¬± ¬¸» ·²½»°¬·±² ¼¿¬» ±º ¬¸·- °±´·½§ô
                              ¿®» ²±¬ ½±ª»®»¼ «²¼»® ¬¸·- °±´·½§ò
                              ß´´ Ý´¿·³- ³¿¼» ¿¹¿·²-¬ ¿² ×²-«®»¼ Ð»®-±²ô ¿²¼ ¿´´ Ð®»óÝ´¿·³
                              ×²¯«·®·»- ®»½»·ª»¼ ¾§ ¿² ×²-«®»¼ Ð»®-±²ô ¿´´»¹·²¹ô ¿®·-·²¹ ±«¬ ±ºô
                              ¾¿-»¼ «°±² ±® ¿¬¬®·¾«¬¿¾´» ¬± ¬¸» -¿³» ±® ®»´¿¬»¼ º¿½¬-ô É®±²¹º«´
                              ß½¬-ô ½·®½«³-¬¿²½»- ±® -·¬«¿¬·±²-ô ±® ¬¸» -¿³» ±® ®»´¿¬»¼ -»®·»- ±º
                              º¿½¬-ô É®±²¹º«´ ß½¬-
                                                 ß½¬-ô ½·®½«³-¬¿²½»- ±® -·¬«¿¬·±²-ô -¸¿´´ ¾»
                              ¼»»³»¼ ¬± ¾» ¿ -·²¹´» Ý´¿·³ ±® Ð®»óÝ´¿·³ ×²¯«·®§ ³¿¼» ±® ®»½»·ª»¼
                              ¿¬ ¬¸» ¬·³» ¬¸» »¿®´·»-¬ -«½¸ Ý´¿·³ ©¿- º·®-¬ ³¿¼» ¿¹¿·²-¬ô ±®
                              Ð®»óÝ´¿·³ ×²¯«·®§ ©¿- º·®-¬ ®»½»·ª»¼ ¾§ô ¿² ×²-«®»¼ Ð»®-±²ò

          Ñ¬¸»® ×²-«®¿²½»     Ì¸·- °±´·½§ -¸¿´´ º±´´±© ¬¸» ¬»®³-ô ½±²¼·¬·±²- ¿²¼ ´·³·¬¿¬·±²- ±º ¬¸»
          ú ×²¼»³²·º·½¿¬·±²   Ú±´´±©»¼ Ð±´·½§ù- Ñ¬¸»® ×²-«®¿²½» Í»½¬·±² ±® Ý´¿«-»ò Ì¸»
                              ½±ª»®¿¹» °®±ª·¼»¼ ¾§ ¬¸·- °±´·½§æ
                              ø¿÷ º±® Ñ«¬-·¼» Û²¬·¬§ Û¨»½«¬·ª»- ·- -°»½·º·½¿´´§ »¨½»-- ±ª»® ¿²§
                                  ¼·®»½¬±®- ¿²¼ ±ºº·½»®- ´·¿¾·´·¬§ °±´·½§ ·--«»¼ ¬± ¿² Ñ«¬-·¼»
                                  Û²¬·¬§å
                              ø¾÷ º±® Ô±-- ·² ½±²²»½¬·±² ©·¬¸ ¿²§ Ý´¿·³ ³¿¼» ¿¹¿·²-¬ ¿² ×²-«®»¼
                                  Ð»®-±² ¬¸¿¬ ·- º±® ¾±¼·´§ ·²¶«®§ô -·½µ²»--ô ¼·-»¿-»ô ±® ¼»¿¬¸ ±º
                                  ¿²§ °»®-±²ô ±® ¼¿³¿¹» ¬± ±® ¼»-¬®«½¬·±² ±º ¿²§ ¬¿²¹·¾´»
                                  °®±°»®¬§ô -¸¿´´ ¿°°´§ -°»½·º·½¿´´§ ¿- »¨½»-- ±ª»® ¿²§ °®±°»®¬§ô
                                  ½¿-«¿´¬§ ±® ½±³³»®½·¿´ ¹»²»®¿´ ´·¿¾·´·¬§ ·²-«®¿²½» ·--«»¼ ¬± ±®
                                  ¿ª¿·´¿¾´» ¬± ¿² Ñ®¹¿²·¦¿¬·±² ±® Ñ«¬-·¼» Û²¬·¬§ô »·¬¸»® ¼·®»½¬´§ ±®
                                  ¿- ¿² ¿¼¼·¬·±²¿´ ·²-«®»¼ô ¿²¼ ¿²§ °»®-±²¿´ ´·¿¾·´·¬§ ·²-«®¿²½»
                                  ·--«»¼ ¬± -«½¸ ×²-«®»¼ Ð»®-±²å ¿²¼
                              ø½÷ º±® Ô±-- ·² ½±²²»½¬·±² ©·¬¸ ¿²§ Ý´¿·³ ³¿¼» ¿¹¿·²-¬ ¿² ×²-«®»¼
                                  Ð»®-±² ¿- ¿ º·¼«½·¿®§ ±º ¿²§ »³°´±§»» ¾»²»º·¬ °´¿² -°±²-±®»¼
                                  ¾§ ¿² Ñ®¹¿²·¦¿¬·±² ±® ¿²§ ³¿¬¬»® ½´¿·³»¼ ¿¹¿·²-¬ -«½¸ ×²-«®»¼
                                  Ð»®-±² ¾§ ®»¿-±² ±º ¸·- ±® ¸»® -¬¿¬«- ¿- -«½¸ô -¸¿´´ ¿°°´§
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                    Ø×ÙØÔÇ´·¿¾·´·¬§
                                  -°»½·º·½¿´´§ ¿- »¨½»-- ±ª»® ¿²§ º·¼«½·¿®§    ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       ·²-«®¿²½»
      Ì«®²»® Ú¿´µ                                                            Ì«®²»®   Ú¿´µ
                                  °±´·½§ ¬¸¿¬ ²¿³»- ¿²§ Ñ®¹¿²·¦¿¬·±² ¿- ¿ -°±²-±® ±º ¿ ½±ª»®»¼
    ±¾»®³¿§»®ò½±³                 °´¿²ò                                    ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                        ß«¹ ðëô îðîð ïìæíð
        ëò ÙÛÒÛÎßÔ ÌÛÎÓÍ ßÒÜ ÝÑÒÜ×Ì×ÑÒÍ øÝ±²¬·²«»¼÷
                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                 Ì«®²»® Ú¿´µ                        ß´´ ®·¹¸¬- ®»-»®ª»¼ò
     ïïéïîï øïîñïí÷                           Ð¿¹»   é ±º ïî
                                               ±¾»®³¿§»®ò½±³
                                             ß«¹ ðëô îðîð ïìæíð
                 Case 20-11177-KBO   DocØ×ÙØÔÇ
                                          613-5    Filed 08/28/20
                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                     Page 417 of 466
                                             Ì«®²»® Ú¿´µ
                                           ±¾»®³¿§»®ò½±³
                                          ß«¹ ðëô îðîð ïìæíð
                                                                            Í×ÜÛóß ÛÜÙÛ
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µú
         Ò±¬·½»-                                                           Ì«®²»®
                            É¸»®» ¬¸» Ú±´´±©»¼ Ð±´·½§ ®»¯«·®»- ±® °»®³·¬- ²±¬·½» ¬±Ú¿´µ
                                                                                    ·¬- ·²-«®»®ô
    ±¾»®³¿§»®ò½±³
         ß«¬¸±®·¬§          ¬¸» Ò¿³»¼ Û²¬·¬§ ¿²¼ ¬¸» ×²-«®»¼ Ð»®-±²-         ¸¿ª» ¬¸» -¿³»
                                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð        ±¾´·¹¿¬·±²- ¿²¼ ®·¹¸¬- ¬± ²±¬·º§ ¬¸» ×²-«®»®
                                                                      ß«¹ «²¼»®    ¬¸·-ïìæíð
                                                                            ðëô îðîð     °±´·½§ô
                            »¨½»°¬ ¬¸¿¬ ©·¬¸ ®»-°»½¬ ¬± ¬¸·- °±´·½§ô ¿²§ ²±¬·½» ¬± ¬¸» ×²-«®»®
                            ³«-¬ ¾» ¼·®»½¬»¼ ¿- º±´´±©-æ ø¿÷ º±® ½´¿·³-ó®»´¿¬»¼ ³¿¬¬»®-ô ¾§
                            ³¿·´ ±® »ó³¿·´ ¬± ¬¸» Ý´¿·³- ß¼¼®»--å ¿²¼ ø¾÷ º±® ¿´´ ±¬¸»® ²±¬·½»-ô
                            ¾§ ³¿·´ ¬± ¬¸» ×²-«®»® ß¼¼®»--ò Ì¸» Ò¿³»¼ Û²¬·¬§ -¸¿´´ ¿½¬ ±²
                            ¾»¸¿´º ±º »¿½¸ ¿²¼ »ª»®§ ×²-«®»¼ Ð»®-±² ©·¬¸ ®»-°»½¬ ¬± ¬¸» ¹·ª·²¹
                            ¿²¼ ®»½»·ª·²¹ ±º ²±¬·½» ±º ½¿²½»´´¿¬·±² ±® ²±²®»²»©¿´ô ¬¸»
                            °¿§³»²¬ ±º °®»³·«³- ¿²¼ ¬¸» ®»½»·ª·²¹ ±º ¿²§ ®»¬«®² °®»³·«³-
                            ¬¸¿¬ ³¿§ ¾»½±³» ¼«» «²¼»® ¬¸·- °±´·½§ô ¬¸» ®»½»·°¬ ¿²¼
                            ¿½½»°¬¿²½» ±º ¿²§ »²¼±®-»³»²¬- ·--«»¼ ¬± º±®³ ¿ °¿®¬ ±º ¬¸·-
                            °±´·½§ ¿²¼ ·² ¬¸» »¨»®½·-·²¹ ±º ¿²§ ®·¹¸¬ ¬± ¿ Ü·-½±ª»®§ Ð»®·±¼ò

        Î·¹¸¬-              Ì¸» ×²-«®»® -¸¿´´ ¸¿ª» ¬¸» -¿³» ®·¹¸¬-ô °®·ª·´»¹»- ¿²¼ °®±¬»½¬·±²-
                            ¿ºº±®¼»¼ ¬± ¬¸» Ë²¼»®´§·²¹ ×²-«®»® ±º ¬¸» Ú±´´±©»¼ Ð±´·½§ ·²
                            ¿½½±®¼¿²½» ©·¬¸ ¬¸» ¬»®³-ô ½±²¼·¬·±²- ¿²¼ ´·³·¬¿¬·±²- ±º ¬¸»
                            Ú±´´±©»¼ Ð±´·½§ò Ì¸» ×²-«®»® -¸¿´´ ¿´-± ¸¿ª» ¬¸» ®·¹¸¬ô ·² ·¬- -±´»
                            ¼·-½®»¬·±²ô ¾«¬ ²±¬ ¬¸» ±¾´·¹¿¬·±²ô ¬± »ºº»½¬·ª»´§ ¿--±½·¿¬» ©·¬¸ ¬¸»
                            ×²-«®»¼ Ð»®-±²- ·² ¬¸» ¼»º»²-» ¿²¼ -»¬¬´»³»²¬ ±º ¿²§ Ý´¿·³ ±®
                            Ð®»óÝ´¿·³ ×²¯«·®§ ¬¸¿¬ ¿°°»¿®- ¬± ¾» ®»¿-±²¿¾´§ ´·µ»´§ ¬± ·²ª±´ª»
                            ¬¸» ×²-«®»®ò Ì¸» Ò¿³»¼ Û²¬·¬§ô
                                                     Û²¬·¬§ »¿½¸ Ñ®¹¿²·¦¿¬·±² ¿²¼ ¬¸» ×²-«®»¼
                            Ð»®-±²- -¸¿´´ °®±ª·¼» ¬¸» ×²-«®»® ©·¬¸ -«½¸ ·²º±®³¿¬·±²ô ¿--·-¬¿²½»
                            ¿²¼ ½±±°»®¿¬·±² ¿- ¬¸» ×²-«®»® ³¿§ ®»¿-±²¿¾´§ ®»¯«»-¬ ¿²¼ -¸¿´´
                            ²±¬ ¼± ¿²§¬¸·²¹ ¬¸¿¬ °®»¶«¼·½»- ¬¸» ×²-«®»®ù- °±-·¬·±² ±® °±¬»²¬·¿´
                            ®·¹¸¬- ±º ®»½±ª»®§ ±º °¿§³»²¬- ³¿¼» ·² ½±²²»½¬·±² ©·¬¸ ¬¸·-
                            Ð±´·½§ò

                            Ò±¬©·¬¸-¬¿²¼·²¹ ¬¸» º±®»¹±·²¹ °¿®¿¹®¿°¸ô ¬¸» º¿·´«®» ±º ¬¸» Ò¿³»¼
                            Û²¬·¬§ô »¿½¸ Ñ®¹¿²·¦¿¬·±² ±® ¿²§ ×²-«®»¼ Ð»®-±² ¬± ¹·ª» ¬¸» ×²-«®»®
                            -«½¸ ·²º±®³¿¬·±²ô ¿--·-¬¿²½» ±® ½±±°»®¿¬·±² -¸¿´´ ²±¬ ·³°¿·® ¬¸»
                            ®·¹¸¬- ±º ¿²§ ±¬¸»® ×²-«®»¼ Ð»®-±² «²¼»® ¬¸·- °±´·½§ò

                            Ì¸» Ñ®¹¿²·¦¿¬·±²- ¿¹®»» ¬± ·²¼»³²·º§ ¬¸» ×²-«®»¼ Ð»®-±²- ¿²¼ñ±®
                            ¿¼ª¿²½» Ü»º»²-» Ý±-¬- ¬± ¬¸» º«´´»-¬ »¨¬»²¬ °»®³·¬¬»¼ ¾§ ´¿©ò ×º
                            ¬¸» ×²-«®»® °¿§- «²¼»® ¬¸·- °±´·½§ ¿²§ ·²¼»³²·º·½¿¬·±² ±®
                            ¿¼ª¿²½»³»²¬ ±©»¼ ¬± ¿²§ ×²-«®»¼ Ð»®-±² ¾§ ¿²§ Ñ®¹¿²·¦¿¬·±²ô
                            ¬¸»² ¬¸¿¬ Ñ®¹¿²·¦¿¬·±² -¸¿´´ ®»·³¾«®-» ¬¸» ×²-«®»® º±® -«½¸
                            ¿³±«²¬- ¿²¼ -«½¸ ¿³±«²¬- -¸¿´´ ¾»½±³» ·³³»¼·¿¬»´§ ¼«» ¿²¼
                            °¿§¿¾´» ¿- ¿ ¼·®»½¬ ±¾´·¹¿¬·±² ±º ¬¸» Ñ®¹¿²·¦¿¬·±² ¬± ¬¸» ×²-«®»®ò
                            Ì¸» º¿·´«®» ±º ¿² Ñ®¹¿²·¦¿¬·±² ¬± °»®º±®³ ¿²§ ±º ·¬- ±¾´·¹¿¬·±²- ¬±
                            ·²¼»³²·º§ ¬¸» ×²-«®»¼ Ð»®-±²- ¿²¼ñ±® ¿¼ª¿²½» Ü»º»²-» Ý±-¬-
                            «²¼»® ¬¸·- °±´·½§ -¸¿´´ ²±¬ ·³°¿·® ¬¸» ®·¹¸¬- ±º ¿²§ ×²-«®»¼ Ð»®-±²
                            «²¼»® ¬¸·- °±´·½§ò ×² ²± »ª»²¬ -¸¿´´ ¿²§ -«½¸ ¿¼ª¿²½»³»²¬ ¾§ ¬¸»
                            ×²-«®»® ®»´·»ª» ¿²§ Ñ®¹¿²·¦¿¬·±²ô Ñ«¬-·¼» Û²¬·¬§ ±® Ë²¼»®´§·²¹
                            ×²-«®»® ±º ¿²§ ¼«¬§ ·¬ ³¿§ ¸¿ª» ¬± °®±ª·¼» ¿¼ª¿²½»³»²¬ô ³¿µ»
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ         ¿²§ °¿§³»²¬ ±® °®±ª·¼» ·²¼»³²·º·½¿¬·±² ¬± Ø×ÙØÔÇ   ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                        ¿²§ ×²-«®»¼ Ð»®-±²ò
                                                                                    Ð»®-±²
      Ì«®²»® Ú¿´µ                                                            Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
         ëò ÙÛÒÛÎßÔ ÌÛÎÓÍ ßÒÜ ÝÑÒÜ×Ì×ÑÒÍ øÝ±²¬·²«»¼÷                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                     ß«¹ ðëô îðîð ïìæíð
                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                              Ì«®²»® Ú¿´µ                       ß´´ ®·¹¸¬- ®»-»®ª»¼ò
     ïïéïîï øïîñïí÷                        Ð¿¹»   è ±º ïî
                                            ±¾»®³¿§»®ò½±³
                                          ß«¹ ðëô îðîð ïìæíð
                 Case 20-11177-KBO   DocØ×ÙØÔÇ
                                          613-5    Filed 08/28/20
                                               ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                     Page 418 of 466
                                             Ì«®²»® Ú¿´µ
                                           ±¾»®³¿§»®ò½±³
                                          ß«¹ ðëô îðîð ïìæíð
                                                                            Í×ÜÛóß ÛÜÙÛ
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ
         Ý¸¿²¹»-            ×ºô -«¾-»¯«»²¬ ¬± ¬¸» ·--«¿²½» ±º ¬¸» Ú±´´±©»¼ Ì«®²»®
                                                                              Ð±´·½§ô Ú¿´µ
                                                                                       ¬¸» ¬»®³-ô
    ±¾»®³¿§»®ò½±³                                                          ±¾»®³¿§»®ò½±³
                            ½±²¼·¬·±²- ±® ´·³·¬¿¬·±²- ±º ¿² Ë²¼»®´§·²¹ Ð±´·½§  ¿®» ³±¼·º·»¼ô ¬¸»
  ß«¹ ðëô îðîð ïìæíð        Ò¿³»¼ Û²¬·¬§ ¿²¼ ¬¸» ×²-«®»¼ Ð»®-±²- ³«-¬   ß«¹²±¬·º§  ¬¸» ×²-«®»®
                                                                              ðëô îðîð   ïìæíð ·²
                            ©®·¬·²¹ô ¿- -±±² ¿- °®¿½¬·½¿¾´»ô ±º -«½¸ ³±¼·º·½¿¬·±²ò ×º ¿²§
                            ½¸¿²¹»- ¬± ¬¸» Ú±´´±©»¼ Ð±´·½§æ ø¿÷ »¨°¿²¼ ½±ª»®¿¹»ô ø¾÷ ½¸¿²¹»
                            ¬¸» Ò¿³»¼ Û²¬·¬§ù- ²¿³» ±® ¿¼¼®»--ô ±® ø½÷ ³±¼·º§ °®»³·«³ô ¬¸·-
                            °±´·½§ -¸¿´´ ²±¬ º±´´±© ¬¸±-» ½¸¿²¹»- «²´»-- ¬¸» Ò¿³»¼ Û²¬·¬§ ±®
                            ¬¸» ×²-«®»¼ Ð»®-±²- ¸¿ª» -»½«®»¼ ¬¸» ×²-«®»®ù- ©®·¬¬»² ½±²-»²¬ ¬±
                            ¼± -±ò
        Ý±²º±®³¿²½» Ì±      Ý±ª»®¿¹» «²¼»® ¬¸·- °±´·½§ -¸¿´´ ²±¬ ¾» °®±ª·¼»¼ ¬± ¬¸» »¨¬»²¬
        Ô¿©                 °®±¸·¾·¬»¼ ¾§ ¿²§ ´¿©ò

        êò ÜÛÚ×Ò×Ì×ÑÒÍ

        þß--»¬              ³»¿²- ®»¿-±²¿¾´» ¿²¼ ²»½»--¿®§ º»»-ô ½±-¬- ¿²¼ »¨°»²-»-
        Ð®±¬»½¬·±² Ý±-¬þ    ½±²-»²¬»¼ ¬± ¾§ ¬¸» ×²-«®»® ¿²¼ ·²½«®®»¼ ¾§ ¿² Û¨»½«¬·ª» ±º ¿²
                            Ñ®¹¿²·¦¿¬·±² ¬± ±°°±-» ¿²§ »ºº±®¬- ¾§ ¿² Û²º±®½»³»²¬ Þ±¼§ ¬±
                            -»·¦» ±® ±¬¸»®©·-» »²¶±·² ¬¸» °»®-±²¿´ ¿--»¬- ±® ®»¿´ °®±°»®¬§ ±º
                            -«½¸ Û¨»½«¬·ª» ±® ¬± ±¾¬¿·² ¬¸» ¼·-½¸¿®¹» ±® ®»ª±½¿¬·±² ±º ¿ ½±«®¬
                            ±®¼»® »²¬»®»¼ ¼«®·²¹ ¬¸» Ð±´·½§ Ð»®·±¼ ·² ¿²§ ©¿§ ·³°¿·®·²¹ ¬¸»
                            «-» ¬¸»®»±ºò

        þÝ´¿©¾¿½µ Ý±-¬-þ    ³»¿²- ¬¸» ®»¿-±²¿¾´» ¿²¼ ²»½»--¿®§ º»»-ô ½±-¬- ¿²¼ »¨°»²-»-
                            ½±²-»²¬»¼ ¬± ¾§ ¬¸» ×²-«®»® ø·²½´«¼·²¹ ¬¸» °®»³·«³ ±® ±®·¹·²¿¬·±²
                            º»» º±® ¿ ´±¿² ±® ¾±²¼÷ ¿²¼ ·²½«®®»¼ ¾§ ¿² Û¨»½«¬·ª» ¬± º¿½·´·¬¿¬»
                            ¬¸» ®»¬«®² ±º ¿³±«²¬- ®»¯«·®»¼ ¬± ¾» ®»°¿·¼ ¾§ -«½¸ Û¨»½«¬·ª»
                            °«®-«¿²¬ ¬± Í»½¬·±² íðìø¿÷ ±º ¬¸» Í¿®¾¿²»-óÑ¨´»§ ß½¬ ±º îððî
                            øþÍÑÈ íðìþ÷ ±® Í»½¬·±² çëì ±º ¬¸» Ü±¼¼óÚ®¿²µ É¿´´ Í¬®»»¬
                            Î»º±®³ ¿²¼ Ý±²-«³»® Ð®±¬»½¬·±² ß½¬ øþÜ±¼¼óÚ®¿²µ çëìþ÷ò þ
                            Ý´¿©¾¿½µ Ý±-¬-þ ¼± ²±¬ ·²½´«¼» ¬¸» °¿§³»²¬ô ®»¬«®²ô
                            ®»·³¾«®-»³»²¬ô ¼·-¹±®¹»³»²¬ ±® ®»-¬·¬«¬·±² ±º ¿²§ -«½¸ ¿³±«²¬-
                            ®»¯«»-¬»¼ ±® ®»¯«·®»¼ ¬± ¾» ®»°¿·¼ ¾§ -«½¸ Û¨»½«¬·ª» °«®-«¿²¬ ¬±
                            »·¬¸»® ÍÑÈ íðì ±® Ü±¼¼óÚ®¿²µ çëìò

        þÜ»®·ª¿¬·ª»         ³»¿²- ¿ ©®·¬¬»² ¼»³¿²¼ ¾§ ¿²§ -¸¿®»¸±´¼»® ±º ¿² Ñ®¹¿²·¦¿¬·±²
        Ü»³¿²¼þ             «°±² ¬¸» ¾±¿®¼ ±º ¼·®»½¬±®- ø±® »¯«·ª¿´»²¬ ³¿²¿¹»³»²¬ ¾±¼§÷ ±º
                            -«½¸ Ñ®¹¿²·¦¿¬·±² ¬± ½±³³»²½» ¿ ½·ª·´ ¿½¬·±² ±² ¾»¸¿´º ±º ¬¸»
                            Ñ®¹¿²·¦¿¬·±² ¿¹¿·²-¬ ¿²§ Û¨»½«¬·ª» ±º ¬¸» Ñ®¹¿²·¦¿¬·±² º±® ¿²§
                            ¿½¬«¿´ ±® ¿´´»¹»¼ ©®±²¹¼±·²¹ ±² ¬¸» °¿®¬ ±º -«½¸ Û¨»½«¬·ª»ò

        þÜ»®·ª¿¬·ª»         ³»¿²-ô ¿º¬»® ®»½»·°¬ ¾§ ¿²§ ×²-«®»¼ ±º ¿ Ý´¿·³ ¬¸¿¬ ·- »·¬¸»® ¿
        ×²ª»-¬·¹¿¬·±²þ      Ü»®·ª¿¬·ª» Í«·¬ ±® ¿ Ü»®·ª¿¬·ª» Ü»³¿²¼ô ¿²§ ·²ª»-¬·¹¿¬·±²
                            ½±²¼«½¬»¼ ¾§ ¬¸» Ñ®¹¿²·¦¿¬·±²ô ±® ±² ¾»¸¿´º ±º ¬¸» Ñ®¹¿²·¦¿¬·±² ¾§
                            ·¬- ¾±¿®¼ ±º ¼·®»½¬±®- ø±® ¬¸» »¯«·ª¿´»²¬ ³¿²¿¹»³»²¬ ¾±¼§÷ ±® ¿²§
                            ½±³³·¬¬»» ±º ¬¸» ¾±¿®¼ ±º ¼·®»½¬±®- ø±® »¯«·ª¿´»²¬ ³¿²¿¹»³»²¬
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ         ¾±¼§÷ô ¿- ¬± ¸±© ¬¸» Ñ®¹¿²·¦¿¬·±² -¸±«´¼Ø×ÙØÔÇ
                                                                       ®»-°±²¼òÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                            Ì«®²»® Ú¿´µ
         þÛ²º±®½»³»²¬
          Û²º±®½»³»²¬
    ±¾»®³¿§»®ò½±³           ³»¿²-æ ø¿÷ ¿²§ º»¼»®¿´ô -¬¿¬»ô ´±½¿´ ±® º±®»·¹² ´¿© »²º±®½»³»²¬
                                                                         ±¾»®³¿§»®ò½±³
         Þ±¼§þ
         Þ±¼§
  ß«¹ ðëô îðîðþ ïìæíð       ¿«¬¸±®·¬§ ±® ±¬¸»® ¹±ª»®²³»²¬¿´ ·²ª»-¬·¹¿¬·ª»
                                                                       ß«¹ ðëô îðîðø·²½´«¼·²¹ô
                                                                          ¿«¬¸±®·¬§ ø·²½´«¼·²¹ô
                                                                                      ïìæíð
                            ¾«¬ ²±¬ ´·³·¬»¼ ¬±ô ¬¸» ËòÍò Ü»°¿®¬³»²¬ ±º Ö«-¬·½»ô ¬¸» ËòÍò
                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                              Ì«®²»® Ú¿´µ                      ß´´ ®·¹¸¬- ®»-»®ª»¼ò
     ïïéïîï øïîñïí÷                        Ð¿¹»   ç ±º ïî
                                            ±¾»®³¿§»®ò½±³
                                          ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO     DocØ×ÙØÔÇ
                                              613-5    Filed 08/28/20
                                                   ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                        Page 419 of 466
                                                 Ì«®²»® Ú¿´µ
                                               ±¾»®³¿§»®ò½±³
                                              ß«¹ ðëô îðîð ïìæíð
                                                                                  Í×ÜÛóß ÛÜÙÛ
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ
         êò ÜÛÚ×Ò×Ì×ÑÒÍ øÝ±²¬·²«»¼÷                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                        ±¾»®³¿§»®ò½±³
                               Í»½«®·¬·»- ¿²¼ Û¨½¸¿²¹» Ý±³³·--·±² ¿²¼ ¿²§ ¿¬¬±®²»§ ¹»²»®¿´÷å ±®
  ß«¹ ðëô îðîð ïìæíð                                                   ß«¹ ðëô îðîð ïìæíð
                               ø¾÷ ¬¸» »²º±®½»³»²¬ «²·¬ ±º ¿²§ -»½«®·¬·»- ±® ½±³³±¼·¬·»-
                                »¨½¸¿²¹» ±® ±¬¸»® -»´ºó®»¹«´¿¬±®§ ±®¹¿²·¦¿¬·±²ò

         þÛ¨»½«¬·ª»             ³»¿²- ®»¿-±²¿¾´» ¿²¼ ²»½»--¿®§ º»»-ô ½±-¬- ¿²¼ »¨°»²-»- ±º ¿
         Î»°«¬¿¬·±²Ù«¿®¼        Ð¿²»´ ÐÎ Ú·®³ ®»¬¿·²»¼ ©·¬¸·² íð ¼¿§- ±º ¿ Ð»®-±²¿´ Î»°«¬¿¬·±²
         Û¨°»²-»-þ              Ý®·-·- -±´»´§ ¿²¼ »¨½´«-·ª»´§ ¾§ ¿² Û¨»½«¬·ª» ¬± ³·¬·¹¿¬» ¬¸»
                                ¼¿³¿¹» ¬± ¬¸» Û¨»½«¬·ª»ù- ®»°«¬¿¬·±² º®±³ ¿ Ð»®-±²¿´ Î»°«¬¿¬·±²
                                Ý®·-·-ò þÛ¨»½«¬·ª» Î»°«¬¿¬·±²Ù«¿®¼ Û¨°»²-»-þ -¸¿´´ ²±¬ ·²½´«¼»
                                ¿²§ º»»-ô ½±-¬- ±® »¨°»²-»- ±º ¿²§ Ð¿²»´ ÐÎ Ú·®³ ·²½«®®»¼ ¾§ ¿²
                                Û¨»½«¬·ª» ·º -«½¸ Ð¿²»´ ÐÎ Ú·®³ ·- ¿´-± ®»¬¿·²»¼ ¾§ ±® ±² ¾»¸¿´º ±º
                                ¿² Ñ®¹¿²·¦¿¬·±²ò

          þÛ¨¬®¿¼·¬·±²þ         ³»¿²- ¿²§ º±®³¿´ °®±½»-- ¾§ ©¸·½¸ ¿² ×²-«®»¼ Ð»®-±² ´±½¿¬»¼ ·²
                                ¿²§ ½±«²¬®§ ·- -«®®»²¼»®»¼ ¬± ¿²§ ±¬¸»® ½±«²¬®§ º±® ¬®·¿´ ±®
                                ±¬¸»®©·-» ¬± ¿²-©»® ¿²§ ½®·³·²¿´ ¿½½«-¿¬·±²ò

          þÛ¨¬®¿¼·¬·±²          ³»¿²- Ü»º»²-» Ý±-¬- ·²½«®®»¼ ¾§ ¿² ×²-«®»¼ ·² ´¿©º«´´§ ±°°±-·²¹
          Ý±-¬-þ                ¿²§ »ºº±®¬ ¬± ±¾¬¿·² ¬¸» Û¨¬®¿¼·¬·±² ±º ¿² ×²-«®»¼ Ð»®-±²ò

          þÚ±®»·¹²              ³»¿²- ¿²§ ¶«®·-¼·½¬·±²ô ±¬¸»® ¬¸¿² ¬¸» Ë²·¬»¼ Í¬¿¬»- ±º ß³»®·½¿ ±®
          Ö«®·-¼·½¬·±²þ         ¿²§ ±º ·¬- ¬»®®·¬±®·»- ±® °±--»--·±²-ò

          þÚ±®»·¹² Ð±´·½§þ      ³»¿²- ¬¸» -¬¿²¼¿®¼ °±´·½§ º±®³ô ·²½´«¼·²¹ ¿´´ ³¿²¼¿¬±®§
                                »²¼±®-»³»²¬-ô ·º ¿²§ô ¬§°·½¿´´§ ±ºº»®»¼ º±® -¿´» ·² ¿ Ú±®»·¹²
                                Ö«®·-¼·½¬·±² º±® ½±³°¿®¿¾´» ®·-µ- ¾§ ¬¸» ×²-«®»® ±® ¿²§ ±º ·¬-
                                ¿ºº·´·¿¬»- ¬¸¿¬ °®±ª·¼»- »¨½»-- þÍ·¼»óßþ ø²±²ó·²¼»³²·º·¿¾´» ´±--÷
                                »¨»½«¬·ª» ³¿²¿¹»³»²¬ ´·¿¾·´·¬§ ½±ª»®¿¹» -«¾-¬¿²¬·¿´´§ -·³·´¿® ¬±
                                ¬¸» ½±ª»®¿¹» °®±ª·¼»¼ ¾§ ¬¸·- º±®³ò ×º ²± -«½¸ °±´·½§ »¨·-¬-ô ¬¸»²
                                þÚ±®»·¹² Ð±´·½§þ
                                           Ð±´·½§ ³»¿²- ¬¸» °±®¬·±²- ±º ¬¸» -¬¿²¼¿®¼ ¼·®»½¬±®- ¿²¼
                                ±ºº·½»®- ´·¿¾·´·¬§ °±´·½§ º±®³ ¿¼¼®»--·²¹ ½±ª»®¿¹» º±® þÍ·¼»óßþ
                                ø²±²ó·²¼»³²·º·¿¾´» ´±--÷ º±® ×²-«®»¼ Ð»®-±²-ò

                                Ì¸» ¬»®³ þÚ±®»·¹² Ð±´·½§þ -¸¿´´ ²±¬ ·²½´«¼» ¿²§ °¿®¬²»®-¸·°
                                ³¿²¿¹»®·¿´ô °»²-·±² ¬®«-¬ ±® °®±º»--·±²¿´ ´·¿¾·´·¬§ ½±ª»®¿¹»ò

           þÔ·¾»®¬§             ³»¿²-æ
           Ð®±¬»½¬·±²           ø¿÷ ®»¿-±²¿¾´» ¿²¼ ²»½»--¿®§ º»»-ô ½±-¬- ¿²¼ »¨°»²-»- ½±²-»²¬»¼
           Ý±-¬-þ                   ¬± ¾§ ¬¸» ×²-«®»® ¿²¼ ·²½«®®»¼ ¾§ ¿² ×²-«®»¼ Ð»®-±² ·² ±®¼»® º±®
                                    ¿² ×²-«®»¼ Ð»®-±² ¬± ´¿©º«´´§ -»»µ ¬¸» ®»´»¿-» ±º ¬¸» ×²-«®»¼
                                    Ð»®-±² º®±³ ¿²§ °®»óÝ´¿·³ ¿®®»-¬ ±® ½±²º·²»³»²¬ ¬± ¿æ ø·÷
                                    -°»½·º·»¼ ®»-·¼»²½»å ±® ø··÷ -»½«®» ½«-¬±¼·¿´ °®»³·-»- ±°»®¿¬»¼
                                    ¾§ ±® ±² ¾»¸¿´º ±º ¿²§ ´¿© »²º±®½»³»²¬ ¿«¬¸±®·¬§å ±®

Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ             ø¾÷ ®»¿-±²¿¾´» ¿²¼ ²»½»--¿®§ °®»³·«³-  Ø×ÙØÔÇ
                                                                            ø¾«¬ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                  ²±¬ ½±´´¿¬»®¿´÷
      Ì«®²»® Ú¿´µ                  ½±²-»²¬»¼ ¬± ¾§ ¬¸» ×²-«®»® ¿²¼ ·²½«®®»¼ ¾§ Ì«®²»®
                                                                               ¿² ×²-«®»¼
                                                                                       Ú¿´µ Ð»®-±²
    ±¾»®³¿§»®ò½±³                  º±® ¿ ¾±²¼ ±® ±¬¸»® º·²¿²½·¿´ ·²-¬®«³»²¬    ¬± ¹«¿®¿²¬»» ¬¸»
                                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð               ½±²¬·²¹»²¬ ±¾´·¹¿¬·±² ±º ¬¸» ×²-«®»¼ Ð»®-±²
                                                                          ß«¹ ðëôº±®îðîð
                                                                                      ¿ -°»½·º·»¼
                                                                                         ïìæíð
                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                  Ì«®²»® Ú¿´µ                      ß´´ ®·¹¸¬- ®»-»®ª»¼ò
      ïïéïîï øïîñïí÷                           Ð¿¹»   ïð ±º ïî
                                                ±¾»®³¿§»®ò½±³
                                              ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO     DocØ×ÙØÔÇ
                                             613-5    Filed 08/28/20
                                                  ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                        Page 420 of 466
                                                Ì«®²»® Ú¿´µ
                                              ±¾»®³¿§»®ò½±³
                                             ß«¹ ðëô îðîð ïìæíð
                                                                                Í×ÜÛóß ÛÜÙÛ
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ
         êò ÜÛÚ×Ò×Ì×ÑÒÍ øÝ±²¬·²«»¼÷                                       Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð           ¿³±«²¬ ®»¯«·®»¼ ¾§ ¿ ½±«®¬ ¼«®·²¹ ¬¸» Ð±´·½§   îðîðô ïìæíð
                                                                     ß«¹ ðëôÐ»®·±¼ô
                                                                            Ð»®·±¼   ·º -«½¸
                               °®»³·«³-æ ø·÷ ¿®·-» ±«¬ ±º ¿² ¿½¬«¿´ ±® ¿´´»¹»¼ É®±²¹º«´ ß½¬å ±® ø··÷
                               ¿®» ·²½«®®»¼ -±´»´§ ¾§ ®»¿-±² ±º -«½¸ ×²-«®»¼ Ð»®-±²ù- -¬¿¬«- ¿- ¿²
                               Û¨»½«¬·ª» ±® Û³°´±§»» ±º ¿² Ñ®¹¿²·¦¿¬·±²ò

         þÐ¿²»´ ÐÎ Ú·®³þ       ³»¿²- ¿²§ °«¾´·½ ®»´¿¬·±²-ô ½®·-·- ³¿²¿¹»³»²¬ ±® ¾®¿²¼
                               ³¿²¿¹»³»²¬ º·®³ -°»½·º·½¿´´§ ®»¬¿·²»¼ ¾§ ¿² Û¨»½«¬·ª» ·²
                               ½±²²»½¬·±² ©·¬¸ ¿ Ð»®-±²¿´ Î»°«¬¿¬·±² Ý®·-·- ¾«¬ ±²´§ ·º -«½¸ º·®³
                               ·-     ´·-¬»¼  «²¼»®    ¬¸»    þÎ»°«¬¿¬·±²Ù«¿®¼rþ        ´·²µ    ¿¬
                               ¸¬¬°æññ©©©ò¿·¹ò½±³ñ«-ñ°¿²»´½±«²-»´¼·®»½¬±®§ ¿- ¿² ¿°°®±ª»¼
                               Î»°«¬¿¬·±²Ù«¿®¼r Ð¿²»´ ÐÎ Ú·®³ ¿¬ ¬¸» ¬·³» ¬¸» º·®³ ·- ®»¬¿·²»¼ò

         þÐ»®-±²¿´             ³»¿²- ¿²§ ²»¹¿¬·ª» -¬¿¬»³»²¬ ¬¸¿¬ ·- ·²½´«¼»¼ ·² ¿²§ °®»--
         Î»°«¬¿¬·±²            ®»´»¿-» ±® °«¾´·-¸»¼ ¾§ ¿²§ °®·²¬ ±® »´»½¬®±²·½ ³»¼·¿ ±«¬´»¬
         Ý®·-·-þ               ®»¹¿®¼·²¹ ¿² Û¨»½«¬·ª» ±º ¿² Ñ®¹¿²·¦¿¬·±² ³¿¼» ¼«®·²¹ ¬¸» Ð±´·½§
                               Ð»®·±¼ ®»¹¿®¼·²¹ ¿²§ É®±²¹º«´ ß½¬- ¬¸¿¬ º±®³ ¬¸» ¾¿-·- ±º ¿²§
                               Ý´¿·³ ±® Ð®»óÝ´¿·³ ×²¯«·®§ ½±ª»®»¼ «²¼»® ¬¸·- °±´·½§ò

         þÐ®»óÝ´¿·³            ³»¿²- ¿²§ °®»óÝ´¿·³æ
         ×²¯«·®§þ              ø¿÷ ª»®·º·¿¾´» ®»¯«»-¬ º±® ¿² ×²-«®»¼ Ð»®-±² ±º ¿²§ Ñ®¹¿²·¦¿¬·±²æ ø·÷
                                   ¬± ¿°°»¿® ¿¬ ¿ ³»»¬·²¹ ±® ·²¬»®ª·»©å ±® ø··÷ °®±¼«½» ¼±½«³»²¬-
                                   ¬¸¿¬ô ·² »·¬¸»® ½¿-»ô ½±²½»®²- ¬¸» ¾«-·²»-- ±º ¬¸¿¬ Ñ®¹¿²·¦¿¬·±²
                                   ±® ¬¸¿¬ ×²-«®»¼ Ð»®-±²ù- ·²-«®»¼ ½¿°¿½·¬·»-ô ¾«¬ ±²´§ ·º ¬¸»
                                   ®»¯«»-¬ ½¿³» º®±³ ¿²§æ
                                  øï÷ Û²º±®½»³»²¬ Þ±¼§å
                                                  Þ±¼§ ±®
                                  øî÷ Ñ®¹¿²·¦¿¬·±²
                                      Ñ®¹¿²·¦¿¬·±²ô ±®ô ±² ¾»¸¿´º ±º ¿² Ñ®¹¿²·¦¿¬·±²ô ¾§ ·¬- ¾±¿®¼
                                      ±º ¼·®»½¬±®- ø±® ¬¸» »¯«·ª¿´»²¬ ³¿²¿¹»³»²¬ ¾±¼§÷ ±® ¿²§
                                      ½±³³·¬¬»» ±º ¬¸» ¾±¿®¼ ±º ¼·®»½¬±®- ø±® ¬¸» »¯«·ª¿´»²¬
                                      ³¿²¿¹»³»²¬ ¾±¼§÷æ
                                      øß÷ ¿®·-·²¹ ±«¬ ±º ¿² ·²¯«·®§ ±® ·²ª»-¬·¹¿¬·±² ¾§ ¿²
                                          Û²º±®½»³»²¬ Þ±¼§ ½±²½»®²·²¹ ¬¸» ¾«-·²»-- ±º ¬¸¿¬
                                          Ñ®¹¿²·¦¿¬·±² ±® ¬¸¿¬ ×²-«®»¼ Ð»®-±²ù- ·²-«®»¼ ½¿°¿½·¬·»-å
                                          ±®
                                      øÞ÷ ¿- °¿®¬ ±º ·¬- Ü»®·ª¿¬·ª» ×²ª»-¬·¹¿¬·±²å ¿²¼
                               ø¾÷ ¿®®»-¬ ±® ½±²º·²»³»²¬ ±º ¿² Û¨»½«¬·ª» ±º ¿² Ñ®¹¿²·¦¿¬·±² ¬± ¿æ
                                   ø·÷ -°»½·º·»¼ ®»-·¼»²½»å ±® ø··÷ -»½«®» ½«-¬±¼·¿´ °®»³·-»-
                                   ±°»®¿¬»¼ ¾§ ±® ±² ¾»¸¿´º ±º ¿² Û²º±®½»³»²¬ Þ±¼§ô ·²
                                   ½±²²»½¬·±² ©·¬¸ ¬¸» ¾«-·²»-- ±º ¿²§ Ñ®¹¿²·¦¿¬·±² ±® ¿² ×²-«®»¼
                                   Ð»®-±²ù- ½¿°¿½·¬§ ¿- ¿² Û¨»½«¬·ª» ±® Û³°´±§»» ±º ¿²
                                   Ñ®¹¿²·¦¿¬·±²ò
                               þÐ®»óÝ´¿·³ ×²¯«·®§þ -¸¿´´ ²±¬ ·²½´«¼» ¿²§ ®±«¬·²» ±® ®»¹«´¿®´§
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                               -½¸»¼«´»¼ ®»¹«´¿¬±®§ ±® ·²¬»®²¿´ -«°»®ª·-·±²ô ·²-°»½¬·±²ô
      Ì«®²»® Ú¿´µ              ½±³°´·¿²½»ô ®»ª·»©ô »¨¿³·²¿¬·±²ô °®±¼«½¬·±² ±® Ì«®²»®  Ú¿´µ
                                                                                 ¿«¼·¬ô ·²½´«¼·²¹
    ±¾»®³¿§»®ò½±³                                                           ±¾»®³¿§»®ò½±³
                               ¿²§ ®»¯«»-¬ º±® ³¿²¼¿¬±®§ ·²º±®³¿¬·±² º®±³ ¿ ®»¹«´¿¬»¼ »²¬·¬§ô
  ß«¹ ðëô îðîð ïìæíð                                                      ß«¹ ðëô Þ±¼§ù-
                               ½±²¼«½¬»¼ ·² ¿² Ñ®¹¿²·¦¿¬·±²ù- ¿²¼ñ±® Û²º±®½»³»²¬   îðîð ïìæíð
                                                                                           ²±®³¿´
                               ®»ª·»© ±® ½±³°´·¿²½» °®±½»--ò
                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                 Ì«®²»® Ú¿´µ                        ß´´ ®·¹¸¬- ®»-»®ª»¼ò
      ïïéïîï øïîñïí÷                          Ð¿¹»   ïï ±º ïî
                                               ±¾»®³¿§»®ò½±³
                                             ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO     DocØ×ÙØÔÇ
                                             613-5    Filed 08/28/20
                                                  ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                       Page 421 of 466
                                                Ì«®²»® Ú¿´µ
                                              ±¾»®³¿§»®ò½±³
                                             ß«¹ ðëô îðîð ïìæíð
                                                                             Í×ÜÛóß ÛÜÙÛ
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ
         êò ÜÛÚ×Ò×Ì×ÑÒÍ øÝ±²¬·²«»¼÷                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëôþÐ®»óÝ´¿·³
          îðîð  ïìæíð
          Ð®»óÝ´¿·³            ³»¿²-æ                                    ß«¹ ðëô îðîð ïìæíð
         ×²¯«·®§ Ý±-¬-þ       ø¿÷ ¿- ®»-°»½¬- ¿ Ð®»óÝ´¿·³ ×²¯«·®§ «²¼»® -«¾°¿®¿¹®¿°¸ ø¿÷ ±º ¬¸»
                                  ¼»º·²·¬·±² ±º -«½¸ ¬»®³ô ¬¸» ®»¿-±²¿¾´» ¿²¼ ²»½»--¿®§ °®»ó
                                  Ý´¿·³ º»»-ô ½±-¬- ¿²¼ »¨°»²-»- ½±²-»²¬»¼ ¬± ¾§ ¬¸» ×²-«®»®
                                  ¿²¼ ·²½«®®»¼ ¾§ ¿² ×²-«®»¼ Ð»®-±² -±´»´§ ·² ½±²²»½¬·±² ©·¬¸
                                  ¸·-ñ¸»® °®»°¿®¿¬·±² º±® ¿²¼ ®»-°±²-» ¬± ¿ Ð®»óÝ´¿·³ ×²¯«·®§
                                  ¼·®»½¬»¼ ¬± -«½¸ ×²-«®»¼ Ð»®-±²ô ·²½´«¼·²¹ ¿¬¬»²¼¿²½» ¿¬ ¿²
                                  ·²¬»®ª·»© ±® ³»»¬·²¹ ®»¯«»-¬»¼ ¾§ ¿² Û²º±®½»³»²¬ Þ±¼§ô ¾«¬
                                  »¨½´«¼·²¹æ ø·÷ ¿²§ ½±³°»²-¿¬·±² ±º ¿²§ ×²-«®»¼ Ð»®-±²å ¿²¼ ø··÷
                                  ¬¸» ½±-¬- ±º ½±³°´§·²¹ ©·¬¸ ¿²§ º±®³¿´ ±® ·²º±®³¿´ ¼·-½±ª»®§
                                  ±® ±¬¸»® ®»¯«»-¬ -»»µ·²¹ ¼±½«³»²¬-ô ®»½±®¼- ±® »´»½¬®±²·½
                                  ·²º±®³¿¬·±² ·² ¬¸» °±--»--·±² ±® ½±²¬®±´ ±º ¿² Ñ®¹¿²·¦¿¬·±²ô ¬¸»
                                  ®»¯«»-¬±® ±® ¿²§ ±¬¸»® ¬¸·®¼ °¿®¬§å ¿²¼
                              ø¾÷ ¿- ®»-°»½¬- ¿ Ð®»óÝ´¿·³ ×²¯«·®§ «²¼»® -«¾°¿®¿¹®¿°¸ ø¾÷ ±º ¬¸»
                                  ¼»º·²·¬·±² ±º -«½¸ ¬»®³ô Ô·¾»®¬§ Ð®±¬»½¬·±² Ý±-¬-ò

         þÌ®¿²-¿½¬·±²þ        «²´»-- ¼»º·²»¼ ·² ¬¸» Ú±´´±©»¼ Ú±®³
                                                             Ú±®³ô ³»¿²-æ

                              øï÷ ±©²·²¹ ·²¬»®»-¬- ®»°®»-»²¬·²¹ ³±®» ¬¸¿² ëðû ±º ¬¸» ª±¬·²¹ô
                                  ¿°°±·²¬³»²¬ ±® ¼»-·¹²¿¬·±² °±©»® º±® ¬¸» -»´»½¬·±² ±º ¿
                                  ³¿¶±®·¬§ ±ºæ ¬¸» Þ±¿®¼ ±º Ü·®»½¬±®- ±º ¿ ½±®°±®¿¬·±²å ¬¸»
                                  ³¿²¿¹»³»²¬ ½±³³·¬¬»» ³»³¾»®- ±º ¿ ¶±·²¬ ª»²¬«®»å ±® ¬¸»
                                  ³»³¾»®- ±º ¬¸» ³¿²¿¹»³»²¬ ¾±¿®¼ ±º ¿ ´·³·¬»¼ ´·¿¾·´·¬§
                                  ½±³°¿²§å ±®

                              øî÷ ¸¿ª·²¹ ¬¸» ®·¹¸¬ô °«®-«¿²¬ ¬± ©®·¬¬»² ½±²¬®¿½¬ ±® ¬¸» ¾§ó´¿©-ô
                                  ½¸¿®¬»®ô ±°»®¿¬·²¹ ¿¹®»»³»²¬ ±® -·³·´¿® ¼±½«³»²¬- ±º ¿²
                                  Ñ®¹¿²·¦¿¬·±²ô ¬± »´»½¬ô ¿°°±·²¬ ±® ¼»-·¹²¿¬» ¿ ³¿¶±®·¬§ ±ºæ ¬¸»
                                  Ñ®¹¿²·¦¿¬·±²
                                  Þ±¿®¼ ±º Ü·®»½¬±®- ±º ¿ ½±®°±®¿¬·±²å ¬¸» ³¿²¿¹»³»²¬
                                  ½±³³·¬¬»» ±º ¿ ¶±·²¬ ª»²¬«®»å ±® ¬¸» ³¿²¿¹»³»²¬ ¾±¿®¼ ±º ¿
                                  ´·³·¬»¼ ´·¿¾·´·¬§ ½±³°¿²§ò

         þËÕ Ý±®°±®¿¬»        ³»¿²- Ü»º»²-» Ý±-¬- ·²½«®®»¼ ¾§ ¿² ×²-«®»¼ Ð»®-±² ¬¸¿¬ ®»-«´¬
         Ó¿²-´¿«¹¸¬»®         -±´»´§ º®±³ ¬¸» ·²ª»-¬·¹¿¬·±²ô ¿¼¶«-¬³»²¬ô ¼»º»²-» ¿²¼ñ±® ¿°°»¿´ ±º
         ß½¬ Ü»º»²-»          ¿ Ý´¿·³ ¿¹¿·²-¬ ¿² Ñ®¹¿²·¦¿¬·±² º±® ª·±´¿¬·±² ±º ¬¸» Ë²·¬»¼
         Ý±-¬-þ               Õ·²¹¼±³ Ý±®°±®¿¬» Ó¿²-´¿«¹¸¬»® ¿²¼ Ý±®°±®¿¬» Ø±³·½·¼» ß½¬ ±º
                              îððé ±® ¿²§ -·³·´¿® -¬¿¬«¬» ·² ¿²§ ¶«®·-¼·½¬·±²ò

                              ·² ¿¼¼·¬·±² ¬± ¬¸» ¼»º·²·¬·±² °®±ª·¼»¼ ·² ¬¸» Ú±´´±©»¼ Ð±´·½§ô ¿´-±
         þÉ®±²¹º«´ ß½¬þ       ³»¿²- ¿²§ ¿½¬«¿´ ±® ¿´´»¹»¼ ¾®»¿½¸ ±º ¼«¬§ô ²»¹´»½¬ô »®®±®ô
                              ³·--¬¿¬»³»²¬ô ³·-´»¿¼·²¹ -¬¿¬»³»²¬ô ±³·--·±² ±® ¿½¬ ¾§ ¿²§
                              ×²-«®»¼ Ð»®-±² ¿- ¿ º·¼«½·¿®§ ±º ¿²§ »³°´±§»» ¾»²»º·¬ °´¿²
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                              -°±²-±®»¼ -±´»´§ ¾§ ¿²§ Ñ®¹¿²·¦¿¬·±² ±® ¿²§ ³¿¬¬»® ½´¿·³»¼
      Ì«®²»® Ú¿´µ             ¿¹¿·²-¬ -«½¸ ×²-«®»¼ Ð»®-±² -±´»´§ ¾§ ®»¿-±² ±ºÌ«®²»®
                                                                                 ¸·- ±®Ú¿´µ
                                                                                        ¸»® -¬¿¬«-
    ±¾»®³¿§»®ò½±³             ¿- -«½¸ò                                       ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                      ß«¹ ðëô îðîð ïìæíð
                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                 Ì«®²»® Ú¿´µ                     ß´´ ®·¹¸¬- ®»-»®ª»¼ò
      ïïéïîï øïîñïí÷                          Ð¿¹»   ïî ±º ïî
                                               ±¾»®³¿§»®ò½±³
                                             ß«¹ ðëô îðîð ïìæíð
                         Case 20-11177-KBO      DocØ×ÙØÔÇ
                                                     613-5    Filed 08/28/20
                                                          ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 422 of 466
                                                         Ì«®²»® Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                                   ÛÒÜÑÎÍÛÓÛÒÌý            ï
                                                      ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®
         Ì¸·-Ú¿´µ
              »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï ¿³               Ö«²» ïô îðïé                   Ì«®²»®
                                                                                        º±®³-     Ú¿´µ
                                                                                              ¿ °¿®¬ ±º
    ±¾»®³¿§»®ò½±³
         °±´·½§ ²«³¾»®    ðïóìçèóðìóíç                                                   ±¾»®³¿§»®ò½±³
         ·--«»¼ ¬± ßÕÑÎÒô
  ß«¹ ðëô îðîð ïìæíð       ×ÒÝò                                                        ß«¹ ðëô îðîð ïìæíð

          ¾§         ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§

                                                   ÒÑÌ×ÝÛ ÑÚ ÝÔß×Ó
                                                øÎÛÐÑÎÌ×ÒÙ ÞÇ Ûó Óß×Ô÷

          ×² ½±²-·¼»®¿¬·±² ±º ¬¸» °®»³·«³ ½¸¿®¹»¼ô ·¬ ·- ¸»®»¾§ «²¼»®-¬±±¼ ¿²¼ ¿¹®»»¼ ¿- º±´´±©-æ
          ïò       Û³¿·´ Î»°±®¬·²¹ ±º Ý´¿·³-æ ×² ¿¼¼·¬·±² ¬± ¬¸» °±-¬¿´ ¿¼¼®»-- -»¬ º±®¬¸ º±® ¿²§ Ò±¬·½» ±º
                   Ý´¿·³ Î»°±®¬·²¹ «²¼»® ¬¸·- °±´·½§ô -«½¸ ²±¬·½» ³¿§ ¿´-± ¾» ¹·ª»² ·² ©®·¬·²¹ °«®-«¿²¬
                   ¬± ¬¸» °±´·½§ù- ±¬¸»® ¬»®³- ¿²¼ ½±²¼·¬·±²- ¬± ¬¸» ×²-«®»® ¾§ »³¿·´ ¿¬ ¬¸» º±´´±©·²¹
                   »³¿·´ ¿¼¼®»--æ
                   ½ó ½´¿·³àß×Ùò½±³
                   Ç±«® »³¿·´ ³«-¬ ®»º»®»²½» ¬¸» °±´·½§ ²«³¾»® º±® ¬¸·- °±´·½§ò Ì¸» ¼¿¬» ±º ¬¸»
                   ×²-«®»®ù- ®»½»·°¬ ±º ¬¸» »³¿·´»¼ ²±¬·½» -¸¿´´ ½±²-¬·¬«¬» ¬¸» ¼¿¬» ±º ²±¬·½»ò
                   ×² ¿¼¼·¬·±² ¬± Ò±¬·½» ±º Ý´¿·³ Î»°±®¬·²¹ ª·¿ »³¿·´ô ²±¬·½» ³¿§ ¿´-± ¾» ¹·ª»² ¬± ¬¸»
                   ×²-«®»® ¾§ ³¿·´·²¹ -«½¸ ²±¬·½» ¬±æ ß×Ùô Ú·²¿²½·¿´ Ô·²»- Ý´¿·³-ô ÐòÑò Þ±¨ îëçìéô
                   Í¸¿©²»» Ó·--·±²ô ÕÍ êêîîë ±® º¿¨·²¹ -«½¸ ²±¬·½» ¬± øèêê÷ îîéó ïéëðò
          îò       Ü»º·²·¬·±²-ææ Ú±® ¬¸·- »²¼±®-»³»²¬ ±²´§ô ¬¸» º±´´±©·²¹ ¼»º·²·¬·±²- -¸¿´´ ¿°°´§æ
                   ø¿÷    þ×²-«®»®þ ³»¿²- ¬¸» þ×²-«®»®ôþ þË²¼»®©®·¬»®þ ±® þÝ±³°¿²§þ ±® ±¬¸»® ²¿³»
                          -°»½·º·½¿´´§ ¿-½®·¾»¼ ·² ¬¸·- °±´·½§ ¿- ¬¸» ·²-«®¿²½» ½±³°¿²§ ±® «²¼»®©®·¬»® º±®
                          ¬¸·- °±´·½§ò
                   ø¾÷    þÒ±¬·½» ±º Ý´¿·³ Î»°±®¬·²¹þ ³»¿²- þ²±¬·½» ±º ½´¿·³ñ ½·®½«³-¬¿²½»ôþ þ²±¬·½» ±º
                          ´±--þ ±® ±¬¸»® ®»º»®»²½» ·² ¬¸» °±´·½§ ¼»-·¹²¿¬»¼ º±® ®»°±®¬·²¹ ±º ½´¿·³-ô ´±--
                          ±® ±½½«®®»²½»- ±® -·¬«¿¬·±²- ¬¸¿¬ ³¿§ ¹·ª» ®·-» ±® ®»-«´¬ ·² ´±-- «²¼»® ¬¸·-
                          °±´·½§ò
                   ø½÷    þÐ±´·½§þ ³»¿²- ¬¸» °±´·½§ô ¾±²¼ ±® ±¬¸»® ·²-«®¿²½» °®±¼«½¬ ¬± ©¸·½¸ ¬¸·-
                          »²¼±®-»³»²¬ ·- ¿¬¬¿½¸»¼ò
          íò       Ì¸·- »²¼±®-»³»²¬ ¼±»- ²±¬ ¿°°´§ ¬± ¿²§ Õ·¼²¿° ú Î¿²-±³ñ Û¨¬±®¬·±² Ý±ª»®¿¹»
                   Í»½¬·±²ô ·º ¿²§ô °®±ª·¼»¼ ¾§ ¬¸·- °±´·½§ò



          ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                  Ø×ÙØÔÇ
                                                                               ßËÌØÑÎ×ÆÛÜ    ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                          ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
      Ì«®²»® Ú¿´µ                                                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                    ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                                     ÛÒÜ ððï
                                                    Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                          Ì«®²»® Ú¿´µ
   ççéëè øèñ ðè÷                                       Ð¿¹»    ï ±º ï
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                            Page 423 of 466
                                                     Ì«®²»® Ú¿´µ
                                                 ±¾»®³¿§»®ò½±³ î
                                             ÛÒÜÑÎÍÛÓÛÒÌý
                                                  ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®  »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï ¿³
         Ì¸·-Ú¿´µ                                       Ö«²» ïô îðïé           º±®³-  °¿®¬ ±º
                                                                                    Ì«®²»® Ú¿´µ
         °±´·½§ ²±òæ ðïóìçèóðìóíç
    ±¾»®³¿§»®ò½±³                                                                 ±¾»®³¿§»®ò½±³
         ·--«»¼ ¬± ßÕÑÎÒô ×ÒÝò
  ß«¹ ðëô îðîð ïìæíð                                                           ß«¹ ðëô îðîð ïìæíð

          ¾§æ ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
                                   ×ÔÔ×ÒÑ×Í ßÓÛÒÜßÌÑÎÇ ÛÒÜÑÎÍÛÓÛÒÌ

          É¸»®»ª»® «-»¼ ·² ¬¸·- »²¼±®-»³»²¬æ ï÷ þ©»þ ô þ«-þô þ±«®þô ¿²¼ þ×²-«®»®þ ³»¿² ¬¸»
          ·²-«®¿²½» ½±³°¿²§ ©¸·½¸ ·--«»¼ ¬¸·- °±´·½§å ¿²¼ î÷ þ§±«þô þ§±«®þô þÒ¿³»¼ ×²-«®»¼þô ¿²¼
          þ×²-«®»¼þ ³»¿² ¬¸» Ò¿³»¼ Ý±®°±®¿¬·±²ô Ò¿³»¼ Ñ®¹¿²·¦¿¬·±²ô Ò¿³»¼ Í°±²-±®ô Ò¿³»¼
          ×²-«®»¼ô ±® ×²-«®»¼ -¬¿¬»¼ ·² ¬¸» ¼»½´¿®¿¬·±²- °¿¹»å ¿²¼ í÷ þÑ¬¸»® ×²-«®»¼ø-÷þ ³»¿²- ¿´´
          ±¬¸»® °»®-±²- ±® »²¬·¬·»- ¿ºº±®¼»¼ ½±ª»®¿¹» «²¼»® ¬¸» °±´·½§ò

                                     ÝßÒÝÛÔÔßÌ×ÑÒ ßÒÜ ÒÑÒÎÛÒÛÉßÔ

          ßò Ì¸» ½¿²½»´´¿¬·±² °®±ª·-·±² ±º ¬¸·- °±´·½§ ·- ®»°´¿½»¼ ¾§ ¬¸» º±´´±©·²¹æ
              ÝßÒÝÛÔÔßÌ×ÑÒ
              ïò Ì¸» Ò¿³»¼ ×²-«®»¼ ³¿§ ½¿²½»´ ¬¸·- °±´·½§ ¾§ ³¿·´·²¹ ¬± ¬¸» ×²-«®»® ¿¼ª¿²½»
                 ©®·¬¬»² ²±¬·½» ±º ½¿²½»´´¿¬·±²ò
              îò ×º ¬¸·- °±´·½§ ¸¿- ¾»»² ·² »ºº»½¬ º±® -·¨¬§ øêð÷ ¼¿§- ±® ´»--ô ¬¸» ×²-«®»® ³¿§ ½¿²½»´
                 ¬¸·- °±´·½§ ¾§ ³¿·´·²¹ ¬± ¬¸» Ò¿³»¼ ×²-«®»¼ ©®·¬¬»² ²±¬·½» ±º ½¿²½»´´¿¬·±² ¿¬ ´»¿-¬æ
                  ¿ò   Ì»² øïð÷ ¼¿§- ¾»º±®» ¬¸» »ºº»½¬·ª» ¼¿¬» ±º ½¿²½»´´¿¬·±² ·º ¬¸» ×²-«®»® ½¿²½»´-
                       º±® ²±²°¿§³»²¬ ±º °®»³·«³å ±®

                  ¾ò   Ì¸·®¬§ øíð÷ ¼¿§- ¾»º±®» ¬¸» »ºº»½¬·ª» ¼¿¬» ±º ½¿²½»´´¿¬·±² ·º ¬¸» ×²-«®»® ½¿²½»´-
                       º±® ¿²§ ±¬¸»® ®»¿-±²ò

                  ß ½±°§ ±º ¬¸» ²±¬·½» ©·´´ ¿´-± ¾» -»²¬ ¬± ¬¸» ³±®¬¹¿¹»» ±® ´·»² ¸±´¼»® ¿¬ ¬¸» ´¿-¬
                  ³¿·´·²¹ ¿¼¼®»-- µ²±©² ¬± ¬¸» ×²-«®»®ò
              íò ×º ¬¸·- °±´·½§ ¸¿- ¾»»² ·² »ºº»½¬ º±® ³±®» ¬¸¿² -·¨¬§ øêð÷ ¼¿§- ¬¸» ×²-«®»® ³¿§
                 ½¿²½»´ ¬¸·- °±´·½§ ±²´§ º±® ±²» ±® ³±®» ±º ¬¸» º±´´±©·²¹ ®»¿-±²-æ
                  ¿ò   Ò±²°¿§³»²¬ ±º °®»³·«³å

                  ¾ò   Ì¸» °±´·½§ ©¿- ±¾¬¿·²»¼ ¬¸®±«¹¸ ¿ ³¿¬»®·¿´ ³·-®»°®»-»²¬¿¬·±²å
                  ½ò   Ì¸» Ò¿³»¼ ×²-«®»¼ ±® Ñ¬¸»® ×²-«®»¼ø-÷ ¸¿ª» ª·±´¿¬»¼ ¿²§ ±º ¬¸» ¬»®³- ¿²¼
                       ½±²¼·¬·±²- ±º ¬¸» °±´·½§å

                  ¼ò   Ì¸» ®·-µ ±®·¹·²¿´´§ ¿½½»°¬»¼ ¸¿- ³»¿-«®¿¾´§ ·²½®»¿-»¼å
                  »ò   Ý»®¬·º·½¿¬·±² ¬± ¬¸» Ü·®»½¬±® ±º ×²-«®¿²½» ±º ¬¸» ´±-- ±º ®»·²-«®¿²½» ¾§ ¬¸»
                       ×²-«®»® ©¸·½¸ °®±ª·¼»¼ ½±ª»®¿¹» ¬± ¬¸» ×²-«®»® º±® ¿´´ ±® ¿ -«¾-¬¿²¬·¿´ °¿®¬ ±º
                       ¬¸» «²¼»®´§·²¹ ®·-µ ·²-«®»¼å ±®
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                  ºò ß ¼»¬»®³·²¿¬·±² ¾§ ¬¸» Ü·®»½¬±® ¬¸¿¬ ¬¸» ½±²¬·²«¿¬·±² ±º ¬¸» °±´·½§ ½±«´¼ °´¿½»
      Ì«®²»® Ú¿´µ                                                                    Ì«®²»® Ú¿´µ
                     ¬¸» ×²-«®»® ·² ª·±´¿¬·±² ±º ¬¸» ·²-«®¿²½» ´¿©- ±º ¬¸·- Í¬¿¬»ò
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                           ß´´ ®·¹¸¬- ®»-»®ª»¼ò             ß«¹ ðëô îðîð ïìæíð
                                                  ÛÒÜ ððî
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
   ëîïìîøéñïí÷                                     Ð¿¹» ï ±º î
                                                   ±¾»®³¿§»®ò½±³
                                                  ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                Page 424 of 466
                                                    Ì«®²»® Ú¿´µ
                                             ÛÒÜÑÎÍÛÓÛÒÌý
                                                 ±¾»®³¿§»®ò½±³        î   ø½±²¬·²«»¼÷
                                                 ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                  Ì«®²»® Ú¿´µ
             ×º ¬¸» ×²-«®»® ½¿²½»´- ¬¸·- °±´·½§ ¾¿-»¼ ±² ±²» ±® ³±®» ±º ¬¸» ¿¾±ª» ®»¿-±²-  »¨½»°¬ º±®
             ²±²°¿§³»²¬ ±º °®»³·«³ô ¬¸» ×²-«®»® ©·´´ ³¿·´ ©®·¬¬»² ²±¬·½» ¬± ¬¸»
    ±¾»®³¿§»®ò½±³                                                                   Ò¿³»¼ ×²-«®»¼ ¿¬
                                                                                 ±¾»®³¿§»®ò½±³
             ´»¿-¬
  ß«¹ ðëô îðîð      -·¨¬§ øêð÷ ¼¿§- ¾»º±®» ¬¸» »ºº»½¬·ª» ¼¿¬» ±º ½¿²½»´´¿¬·±²ò ß«¹
                 ïìæíð                                                          É¸»²
                                                                                   ðëô ½¿²½»´´¿¬·±²
                                                                                       îðîð ïìæíð ·-
              º±® ²±²°¿§³»²¬ ±º °®»³·«³ô ¬¸» ×²-«®»® ©·´´ ³¿·´ ²±¬·½» ¿¬ ´»¿-¬ ¬»² øïð÷ ¼¿§- ¾»º±®»
              ¬¸» »ºº»½¬·ª» ¼¿¬» ±º ½¿²½»´´¿¬·±²ò
              ìò Ì¸» ×²-«®»® ©·´´ ³¿·´ ¬¸» ²±¬·½» ¬± ¬¸» Ò¿³»¼ ×²-«®»¼ ¿²¼ ¬¸» ¿¹»²¬ ±® ¾®±µ»® ¿¬
                 ¬¸» ´¿-¬ ¿¼¼®»--»- µ²±©² ¬± ¬¸» ×²-«®»®ò
              ëò Ò±¬·½» ±º ½¿²½»´´¿¬·±² ©·´´ -¬¿¬» ¬¸» »ºº»½¬·ª» ¼¿¬» ±º ½¿²½»´´¿¬·±² ¿²¼ ¿ -°»½·º·½
                 »¨°´¿²¿¬·±² ±º ¬¸» ®»¿-±² ±® ®»¿-±²- º±® ½¿²½»´´¿¬·±²ò Ì¸» °±´·½§ °»®·±¼ ©·´´ »²¼ ±²
                 ¬¸¿¬ ¼¿¬»ò
              êò ×º ¬¸·- °±´·½§ ·- ½¿²½»´´»¼ô ¬¸» ×²-«®»® ©·´´ -»²¼ ¬¸» Ò¿³»¼ ×²-«®»¼ ¿²§ °®»³·«³
                 ®»º«²¼ ¼«»ò ×º ¬¸» ×²-«®»® ½¿²½»´-ô ¬¸» ®»º«²¼ ©·´´ ¾» °®± ®¿¬¿ò ×º ¬¸» Ò¿³»¼
                 ×²-«®»¼ ½¿²½»´-ô ¬¸» ®»º«²¼ ³¿§ ¾» ´»-- ¬¸¿² °®± ®¿¬¿ò Ì¸» ½¿²½»´´¿¬·±² ©·´´ ¾»
                 »ºº»½¬·ª» »ª»² ·º ¬¸» ×²-«®»® ¸¿- ²±¬ ³¿¼» ±® ±ºº»®»¼ ¿ ®»º«²¼ò
              éò Ð®±±º ±º ³¿·´·²¹ ±² ¿ ®»½±¹²·¦»¼ ËòÍò Ð±-¬ Ñºº·½» º±®³ ±® ¿ º±®³ ¿½½»°¬¿¾´» ¬± ¬¸»
                 ËòÍò Ð±-¬ Ñºº·½» ±® ±¬¸»® ½±³³»®½·¿´ ³¿·´ ¼»´·ª»®§ -»®ª·½» ©·´´ ¾» ³¿·²¬¿·²»¼ ¾§
                 ¬¸» ×²-«®»® ¿²¼ ©·´´ ¾» -«ºº·½·»²¬ °®±±º ±º ²±¬·½»ò
          Þò Ì¸» ²±²®»²»©¿´ °®±ª·-·±² ±º ¬¸·- °±´·½§ ·- ®»°´¿½»¼ ¾§ ¬¸» º±´´±©·²¹æ

              ÒÑÒÎÛÒÛÉßÔ

              ïò ×º ¬¸» ×²-«®»® ¼»½·¼»- ²±¬ ¬± ®»²»© ¬¸·- °±´·½§ô ¬¸» ×²-«®»® ©·´´ ³¿·´ ©®·¬¬»² ²±¬·½»
                 -¬¿¬·²¹ ¬¸» ®»¿-±² º±® ²±²®»²»©¿´ ¬± ¬¸» Ò¿³»¼ ×²-«®»¼ù- ´¿-¬ ³¿·´·²¹ ¿¼¼®»--
                 µ²±©² ¬± ¬¸» ×²-«®»® ¿¬ ´»¿-¬ -·¨¬§ øêð÷ ¼¿§- ¾»º±®» ¬¸» »¨°·®¿¬·±² ¼¿¬» ±º ¬¸»
                 °±´·½§ò ß ½±°§ ±º ¬¸» ²±¬·½» ©·´´ ¿´-± ¾» -»²¬ ¬±æ
                  ¿ò   Ì¸» ¾®±µ»®ô ·º µ²±©² ¬± ¬¸» ×²-«®»®ô ±® ¬¸» ¿¹»²¬ ±º ®»½±®¼å ¿²¼

                  ¾ò   Ì¸» ´¿-¬ µ²±©² ³±®¬¹¿¹»» ±® ´·»²¸±´¼»® ²¿³»¼ ·² ¬¸» °±´·½§ ¿¬ ¬¸» ´¿-¬ ³¿·´·²¹
                       ¿¼¼®»-- µ²±©² ¬± ¬¸» ×²-«®»®ò
                  Ð®±±º ±º ³¿·´·²¹ ±² ¿ ®»½±¹²·¦»¼ ËòÍò Ð±-¬ Ñºº·½» º±®³ ±® ¿ º±®³ ¿½½»°¬¿¾´» ¬± ¬¸»
                  ËòÍò Ð±-¬ Ñºº·½» ±® ±¬¸»® ½±³³»®½·¿´ ³¿·´ ¼»´·ª»®§ -»®ª·½» ©·´´ ¾» ³¿·²¬¿·²»¼ ¾§
                  ¬¸» ×²-«®»® ¿²¼ ©·´´ ¾» -«ºº·½·»²¬ °®±±º ±º ²±¬·½»ò
                  Ì¸·- °¿®¿¹®¿°¸ ¼±»- ²±¬ ¿°°´§ ·º ¬¸» ×²-«®»® ¸¿- ³¿²·º»-¬»¼ ¿ ©·´´·²¹²»-- ¬± ®»²»©
                  ¼·®»½¬´§ ¬± ¬¸» Ò¿³»¼ ×²-«®»¼ò


                       ß´´ ±¬¸»® ¬»®³-ô ½±²¼·¬·±²- ¿²¼ »¨½´«-·±²- -¸¿´´ ®»³¿·² «²½¸¿²¹»¼ò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                Ì«®²»® Ú¿´µ
                                                                  ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                           ß´´ ®·¹¸¬- ®»-»®ª»¼ò          ß«¹ ðëô îðîð ïìæíð
                                                  ÛÒÜ ððî
                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
   ëîïìîøéñïí÷                                    Ð¿¹» î ±º î
                                                  ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO      DocØ×ÙØÔÇ
                                              613-5    Filed 08/28/20    Page 425 of 466
                                                              í
                                                   ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                          ÛÒÜÑÎÍÛÓÛÒÌý
                                                 Ì«®²»® Ú¿´µ
                                               ±¾»®³¿§»®ò½±³
        Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï   ¿³ß«¹ ðëô îðîð
                                                      Ö«²»ïìæíð
                                                             ïô   îðïé        º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ  °±´·½§ ²«³¾»® ðïóìçèóðìóíç
       ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        ·--«»¼ ¬±
      Ì«®²»® Ú¿´µ   ßÕÑÎÒô ×ÒÝò                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
          îðîð ïìæíð                                                        ß«¹ ðëô îðîð ïìæíð
                                 ÛÝÑÒÑÓ×Ý ÍßÒÝÌ×ÑÒÍ ÛÒÜÑÎÍÛÓÛÒÌ


         Ð®±¼«½¬ Ò¿³»æ Í×ÜÛ ó ß ÛÜÙÛ ÐÑÔ×ÝÇ


               ÌØ×Í ÛÒÜÑÎÍÛÓÛÒÌ ÝØßÒÙÛÍ ÌØÛ ÐÑÔ×ÝÇò ÐÔÛßÍÛ ÎÛßÜ ×Ì ÝßÎÛÚËÔÔÇò

         Ì¸·- »²¼±®-»³»²¬ ³±¼·º·»- ·²-«®¿²½» °®±ª·¼»¼ «²¼»® ¬¸» º±´´±©·²¹æ

         Ý±ª»®¿¹» -¸¿´´ ±²´§ ¾» °®±ª·¼»¼ ¿²¼ °¿§³»²¬ ±º ´±-- «²¼»® ¬¸·- °±´·½§ -¸¿´´ ±²´§ ¾» ³¿¼»
         ·² º«´´ ½±³°´·¿²½» ©·¬¸ »²º±®½»¿¾´» Ë²·¬»¼ Ò¿¬·±²- »½±²±³·½ ¿²¼ ¬®¿¼» -¿²½¬·±²- ¿²¼ ¬¸»
         ¬®¿¼» ¿²¼ »½±²±³·½ -¿²½¬·±² ´¿©- ±® ®»¹«´¿¬·±²- ±º ¬¸» Û«®±°»¿² Ë²·±² ¿²¼ ¬¸» Ë²·¬»¼
         Í¬¿¬»- ±º ß³»®·½¿ô ·²½´«¼·²¹ô ¾«¬ ²±¬ ´·³·¬»¼ ¬±ô -¿²½¬·±²-ô ´¿©- ¿²¼ ®»¹«´¿¬·±²-
         ¿¼³·²·-¬»®»¼ ¿²¼ »²º±®½»¼ ¾§ ¬¸» ËòÍò Ì®»¿-«®§ Ü»°¿®¬³»²¬ù- Ñºº·½» ±º Ú±®»·¹² ß--»¬-
         Ý±²¬®±´ øþÑÚßÝþ÷ò


         ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
                                                                             ß«¹ ðëô îðîð ïìæíð
                                           w ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
 ïïçêéç øðçñïë÷                        ÛÒÜ í      Ì«®²»® Ú¿´µ
                                                ±¾»®³¿§»®ò½±³
                                              ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO       DocØ×ÙØÔÇ
                                                613-5    Filed 08/28/20   Page 426 of 466
                                                                ì
                                                     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                            ÛÒÜÑÎÍÛÓÛÒÌý
                                                  Ì«®²»® Ú¿´µ
                                                ±¾»®³¿§»®ò½±³
        Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï    ¿³ß«¹ ðëô îðîð
                                                       Ö«²»ïìæíð
                                                              ïô   îðïé          º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ  °±´·½§ ²«³¾»® ðïóìçèóðìóíç
       ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        ·--«»¼ ¬±
      Ì«®²»® Ú¿´µ   ßÕÑÎÒô ×ÒÝò                                                  Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
          îðîð ïìæíð                                                         ß«¹ ðëô îðîð ïìæíð
                           ßÓÛÒÜÛÜ Í×ÜÛ ß ÛÜÙÛ ßÓÛÒÜßÌÑÎÇ ÛÒÜÑÎÍÛÓÛÒÌ


         ×² ½±²-·¼»®¿¬·±² ±º ¬¸» °®»³·«³ ½¸¿®¹»¼ô ·¬ ·- ¸»®»¾§ «²¼»®-¬±±¼ ¿²¼ ¿¹®»»¼ ¬¸¿¬ ¬¸» °±´·½§
         ·- ¿³»²¼»¼ ¿- º±´´±©-æ
                                                       ×ò
         Ì¸» Ü»½´¿®¿¬·±²- ¿®» ¿³»²¼»¼ ¬± ¿¼¼ ¬¸» º±´´±©·²¹ ¿¬ ¬¸» »²¼ ¬¸»®»±ºæ


          ÍßÓÛ             Ì¸» Ú±´´±©»¼ Ð±´·½§ ¼±»- ²±¬ ·²½´«¼» ¿ Í·¼»óß Ó¿¬½¸ Û¼¹» »²¼±®-»³»²¬
                           °®±ª·¼·²¹ Í·¼»óß ½±ª»®¿¹» ¬¸¿¬ º±´´±©- ¬¸» ¬»®³- ¿²¼ ½±²¼·¬·±²- ±º ¬¸·-
                           °±´·½§ò


                                                      ××ò
         Ý´¿«-» ïò ×ÒÍËÎ×ÒÙ ßÙÎÛÛÓÛÒÌÍ ·- ¼»´»¬»¼ ·² ·¬- »²¬·®»¬§ ¿²¼ ®»°´¿½»¼ ©·¬¸ ¬¸»
         º±´´±©·²¹æ

         ïò ×ÒÍËÎ×ÒÙ ßÙÎÛÛÓÛÒÌÍ
         Ì¸·- °±´·½§ °®±ª·¼»- ½±ª»®¿¹» ¬± ×²-«®»¼ Ð»®-±²- -±´»´§ º±® Ô±-- ¬¸¿¬ ¿®·-»- º®±³ Ý´¿·³-
         º·®-¬ ³¿¼» ¿¹¿·²-¬ ×²-«®»¼ Ð»®-±²-
                                       Ð»®-±²-ôô ¿²¼ Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ¬¸¿¬ ¿®·-» º®±³ ¿²§
         Ð®»óÝ´¿·³ ×²¯«·®§ º·®-¬ ®»°±®¬»¼ ¬± ¬¸» ×²-«®»®ô
                                                 ×²-«®»®ô ¼«®·²¹ ¬¸» Ð±´·½§ Ð»®·±¼ ±® ¬¸» ¿°°´·½¿¾´»
         Ü·-½±ª»®§ Ð»®·±¼òò Ì¸·- °±´·½§ ·- ¿² »¨½»-- º±´´±© º±®³ ¿²¼ ¼·ºº»®»²½» ·² ½±²¼·¬·±²-
         ·²-«®¿²½» °±´·½§ò ×¬ ±²´§ °®±¬»½¬- ¿²¼ ¾»²»º·¬- ×²-«®»¼ Ð»®-±²-
                                                                 Ð»®-±²-ò Ò± »²¬·¬§ ·- ½±ª»®»¼ ·² ¿²§
         ®»-°»½¬ «²¼»® ¬¸·- °±´·½§ò
         ß ¬»®³ ·² ¾±´¼ ¬§°»º¿½» ²±¬ ¼»º·²»¼ ·² ¬¸·- °±´·½§ ±® -¬¿¬»¼ ·² ¬¸» Ü»½´¿®¿¬·±²- -¸¿´´ ¸¿ª»
         ¬¸» -¿³» ³»¿²·²¹ ¿- ¬¸» -¿³» ¬»®³ ¼»º·²»¼ ·² ¬¸» Ú±´´±©»¼ Ð±´·½§ò

         Û¨½»-- ¿²¼          Ì¸·- °±´·½§ -¸¿´´ °¿§æ
         Ü·ºº»®»²½» ·²       ø·÷ ¬¸» Ô±-- ±º ¿²§ ×²-«®»¼ Ð»®-±²ô ©¸»®» -«½¸ Ô±-- ¿®·-»- º®±³ ¿²§
         Ý±²¼·¬·±²-                Ý´¿·³ º±® ¿²§ É®±²¹º«´ ß½¬ ±º -«½¸ ×²-«®»¼ Ð»®-±²å ¿²¼
         øþÜ×Ýþ÷ ×²-«®»¼
         Ð»®-±² Í·¼»óß       ø··÷ ¬¸» Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ±º ¿²§ ×²-«®»¼ Ð»®-±²å
         Ý±ª»®¿¹»




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                         ß«¹ ðëô îðîð ïìæíð
                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                    Ì«®²»® Ú¿´µ
 Óïîîíéç øðçñïê÷                        ÛÒÜ ì     ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO     DocØ×ÙØÔÇ
                                              613-5      Filed 08/28/20 Page 427 of 466
                                                   ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                          ÛÒÜÑÎÍÛÓÛÒÌý
                                                 Ì«®²»® Ú¿´µ
                                                               ì      øÝ±² ¬·² « »¼÷
                                                ±¾»®³¿§»®ò½±³
                                               ß«¹ ðëô îðîð ïìæíð
         Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï ¿³    Ö«²» ïô îðïé                 º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         °±´·½§ ²«³¾»® ðïóìçèóðìóíç
      Ì«®²»® Ú¿´µ¬±
         ·--«»¼       ßÕÑÎÒô ×ÒÝò                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                         ß«¹ ðëô îðîð ïìæíð
         ¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§




                           ·² »·¬¸»® ½¿-»æ ø¿÷ »¨½»-- ±º ¿³±«²¬- °¿·¼ «²¼»® ¿²§ Ë²¼»®´§·²¹ Ð±´·½§
                           ø·²½´«¼·²¹ °¿§³»²¬- ¾§ ¿²§ ×²-«®»¼ Ð»®-±² ±® ±¬¸»®- ±º Ô±-- ±®
                           Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ·²-«®»¼ «²¼»® ¬¸¿¬ Ë²¼»®´§·²¹ Ð±´·½§ ¿²¼
                           °¿§³»²¬- «²¼»® ¿²§ ±¬¸»® °±´·½§ ©·¬¸ ¿ ´·³·¬ ±º ´·¿¾·´·¬§ ¬·»¼ ·² ©·¬¸ ¬¸»
                           ´·³·¬ ±º ´·¿¾·´·¬§ ±º ¬¸¿¬ Ë²¼»®´§·²¹ Ð±´·½§÷ ¿²¼ ±º ¿³±«²¬- ·²¼»³²·º·»¼ ±®
                           ¿¼ª¿²½»¼ º®±³ ¿² Ñ®¹¿²·¦¿¬·±² ±® Ñ«¬-·¼» Û²¬·¬§å ±® ø¾÷ ±² ¿ ¼®±°ó¼±©²
                           ¾¿-·- -±´»´§ ¿- °®±ª·¼»¼ ·² ¬¸» Ü·ºº»®»²½» ·² Ý±²¼·¬·±²- øþÜ×Ýþ÷ Ûª»²¬
                           Ý±ª»®¿¹» ¾»´±©ò
         Ü×Ý Ûª»²¬-       Ì¸» °±´·½§ ©·´´ ¼®±° ¼±©² ¿²¼ °¿§ ¬¸» Ô±-- ±® Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬-
                          ±º ¿² ×²-«®»¼ Ð»®-±² ·ºô º±® ¿²§ ®»¿-±²ô ¿² Ñ®¹¿²·¦¿¬·±² ±® Ñ«¬-·¼»
                          Û²¬·¬§ º¿·´- ±® ®»º«-»- ¬± ¿¼ª¿²½»ô °¿§ ±® ·²¼»³²·º§ Ô±-- ±® Ð®»óÝ´¿·³
                          ×²¯«·®§ Ý±-¬- ©·¬¸·² ¿² ¿°°´·½¿¾´» ®»¬»²¬·±²å ±® ¿² Ë²¼»®´§·²¹ ×²-«®»®
                          º¿·´- ±® ®»º«-»- ¬± ¿¼ª¿²½»ô °¿§ ±® ·²¼»³²·º§ Ô±-- ±® Ð®»óÝ´¿·³ ×²¯«·®§
                          Ý±-¬- «²¼»® ¿² Ë²¼»®´§·²¹ Ð±´·½§  Ð±´·½§å ·²½´«¼·²¹ ¾«¬ ²±¬ ´·³·¬»¼ ¬± ¬¸»
                          ±½½«®®»²½» ±º ¿²§ ±²» ±® ³±®» ±º ¬¸» º±´´±©·²¹ »ª»²¬-æ
                           ø·÷ ¬¸·- °±´·½§ ¿ºº±®¼- ¾®±¿¼»® ½±ª»®¿¹» ¬¸¿² ¬¸» Ë²¼»®´§·²¹ Ð±´·½§å
                           ø··÷ ¬¸» Ñ®¹¿²·¦¿¬·±² º¿·´- ±® ®»º«-»- º±® ¿²§ ®»¿-±² ¬± ¿¼ª¿²½»ô °¿§ ±®
                                 ·²¼»³²·º§ Ô±-- ±® Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ±º ¿² ×²-«®»¼ Ð»®-±²
                                 ©·¬¸·² ¿²§ ¿°°´·½¿¾´» ®»¬»²¬·±² ±º ¿² Ë²¼»®´§·²¹ Ð±´·½§å
                           ø···÷ ¿² Ñ«¬-·¼» Û²¬·¬§ ¿²¼ ¬¸» Ñ®¹¿²·¦¿¬·±² º¿·´- ±® ®»º«-»- º±® ¿²§
                                 ®»¿-±² ¬± ¿¼ª¿²½»ô °¿§ ±® ·²¼»³²·º§ Ô±-- ±® Ð®»óÝ´¿·³ ×²¯«·®§
                                 Ý±-¬- ±º ¿² ×²-«®»¼ Ð»®-±² -»®ª·²¹ ¿- ¿² Ñ«¬-·¼» Û²¬·¬§ Û¨»½«¬·ª»
                                 ©·¬¸·² ¿²§ ¿°°´·½¿¾´» ®»¬»²¬·±² ±º ¿²§ Ë²¼»®´§·²¹ Ð±´·½§ ±®
                                 ³¿²¿¹»³»²¬ ´·¿¾·´·¬§ °±´·½§ ·--«»¼ ¬± ¬¸» Ñ«¬-·¼» Û²¬·¬§å
                           ø·ª÷ ¬¸» ®»º«-¿´ ·² ©®·¬·²¹ ±º ¿² Ë²¼»®´§·²¹ ×²-«®»® º±® ¿²§ ®»¿-±² ¬± °¿§
                                 ¿²§ Ô±-- ±® Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ±º ¿²§ ×²-«®»¼ Ð»®-±² °«®-«¿²¬
                                 ¬± ¬¸» ¬»®³- ¿²¼ ½±²¼·¬·±²- ±º ·¬- Ë²¼»®´§·²¹ Ð±´·½§å
                           øª÷ ¬¸» º¿·´«®» ±º ¿² Ë²¼»®´§·²¹ ×²-«®»® º±® ¿²§ ®»¿-±² ¬± °¿§ ±®
                                 ¿¼ª¿²½» ¿²§ Ô±-- ±® Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ±º ¿²§ ×²-«®»¼ Ð»®-±²
                                 ©·¬¸·² -·¨¬§ øêð÷ ¼¿§- ±º ¿ ©®·¬¬»² ®»¯«»-¬ º®±³ ¬¸» Ò¿³»¼ Û²¬·¬§
                                 ±® ¿² ×²-«®»¼ Ð»®-±²å
                           øª·÷ ¬¸» ¿½¬«¿´ ±® ·²¬»²¼»¼ ¿ª±·¼¿²½»ô ®»-½·--·±² ±® ½¿²½»´´¿¬·±² ±º ¿²
                                 Ë²¼»®´§·²¹ Ð±´·½§ ¾§ ¿² Ë²¼»®´§·²¹ ×²-«®»®å
                           øª··÷¬¸» Ñ®¹¿²·¦¿¬·±² º¿·´- ±® ®»º«-»- ¬± ¿¼ª¿²½»ô °¿§ ±® ·²¼»³²·º§ Ô±--
                                 ±® Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ±º ¿² ×²-«®»¼ Ð»®-±² ¾§ ®»¿-±² ±º
                                 ¾¿²µ®«°¬½§ô ®»½»·ª»®-¸·° ±® ¿²§ -·³·´¿® °®±½»»¼·²¹ ·² ¿²§
                                 ¶«®·-¼·½¬·±² ©±®´¼©·¼»å



Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                         ß«¹ ðëô îðîð ïìæíð
                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                   Ì«®²»® Ú¿´µ
 Óïîîíéç øðçñïê÷                       ÛÒÜ ì     ±¾»®³¿§»®ò½±³
                                               ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO     DocØ×ÙØÔÇ
                                                613-5      Filed 08/28/20 Page 428 of 466
                                                     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                            ÛÒÜÑÎÍÛÓÛÒÌý
                                                   Ì«®²»® Ú¿´µ
                                                                 ì      øÝ±² ¬·² « »¼÷
                                                 ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæíð
         Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï ¿³    Ö«²» ïô îðïé                  º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         °±´·½§ ²«³¾»® ðïóìçèóðìóíç
      Ì«®²»® Ú¿´µ¬±
         ·--«»¼       ßÕÑÎÒô ×ÒÝò                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                          ß«¹ ðëô îðîð ïìæíð
         ¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§




                            øª···÷¿² Ñ«¬-·¼» Û²¬·¬§ ¿²¼ ¬¸» Ñ®¹¿²·¦¿¬·±² º¿·´- ±® ®»º«-»- ¬± ¿¼ª¿²½»ô
                                  °¿§ ±® ·²¼»³²·º§ Ô±-- ±® Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ±º ¿² ×²-«®»¼
                                  Ð»®-±² -»®ª·²¹ ¿- ¿² Ñ«¬-·¼» Û²¬·¬§ Û¨»½«¬·ª» ¾§ ®»¿-±² ±º
                                  ¾¿²µ®«°¬½§ô ®»½»·ª»®-¸·° ±® ¿²§ -·³·´¿® °®±½»»¼·²¹ ·² ¿²§
                                  ¶«®·-¼·½¬·±² ©±®´¼©·¼»å
                            ø·¨÷ ¬¸» º·²¿²½·¿´ ·²¿¾·´·¬§ ¾§ ®»¿-±² ±º ¾¿²µ®«°¬½§ô ®»½»·ª»®-¸·°ô
                                  ´·¯«·¼¿¬·±² ±® ¿²§ -·³·´¿® °®±½»»¼·²¹ ·² ¿²§ ¶«®·-¼·½¬·±² ©±®´¼©·¼»
                                  ±º ¿² Ë²¼»®´§·²¹ ×²-«®»® ¬± °®±ª·¼» ½±ª»®¿¹» ¬± ¿²§ ×²-«®»¼ Ð»®-±²å
                                  ±®
                            ø¨÷ ¿² Ë²¼»®´§·²¹ ×²-«®»® ·- «²¿¾´» ¬± ±® °®»½´«¼»¼ º®±³ °¿§·²¹ Ô±-- ±®
                                  Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ±º ¿² ×²-«®»¼ Ð»®-±² ¾§ ®»¿-±² ±º
                                  ¾¿²µ®«°¬½§ô ®»½»·ª»®-¸·° ±® ¿²§ -·³·´¿® °®±½»»¼·²¹ ·² ¿²§
                                  ¶«®·-¼·½¬·±² ©±®´¼©·¼» ¾§ ±® ¿¹¿·²-¬ ¿² Ñ®¹¿²·¦¿¬·±²ò
                            ß¼ª¿²½»³»²¬ô °¿§³»²¬ ±® ·²¼»³²·º·½¿¬·±² ±º ¿² ×²-«®»¼ Ð»®-±² ¾§ ¿²
                            Ñ®¹¿²·¦¿¬·±²ô Ñ«¬-·¼» Û²¬·¬§ ±® Ë²¼»®´§·²¹ ×²-«®»® ·- ¼»»³»¼æ
                            ø¿÷ þº¿·´»¼þ ·º ·¬ ¸¿- ¾»»² ®»¯«»-¬»¼ ¾§ ±® ±² ¾»¸¿´º ±º ¿² ×²-«®»¼
                                  Ð»®-±² ¿²¼ ¸¿- ²±¬ ¾»»² °®±ª·¼»¼ ¾§ô ¿¹®»»¼ ¬± ¾» °®±ª·¼»¼ ¾§ ±®
                                  ¿½µ²±©´»¼¹»¼ ¿- ¿² ±¾´·¹¿¬·±² ¾§ô ±® ·- ²±¬ ½±´´»½¬·¾´» º®±³ô ¿²
                                  Ñ®¹¿²·¦¿¬·±²ô Ñ«¬-·¼» Û²¬·¬§ ±® Ë²¼»®´§·²¹ ×²-«®»®
                                  Ñ®¹¿²·¦¿¬·±²                                  ×²-«®»®ô ®»-°»½¬·ª»´§ô
                                  ©·¬¸·² -·¨¬§ øêð÷ ¼¿§- ±º -«½¸ ®»¯«»-¬ò
                            ø¾÷ þ®»º«-»¼þ ·º ¿² Ñ®¹¿²·¦¿¬·±²
                                                   Ñ®¹¿²·¦¿¬·±²ô Ñ«¬-·¼» Û²¬·¬§ ±® Ë²¼»®´§·²¹ ×²-«®»®
                                  ¹·ª»- ²±¬·½» ±º ¬¸» ®»º«-¿´ ¬± ¬¸» ×²-«®»¼ Ð»®-±²ò
         Ú±´´±© Ú±®³        Ì¸·- °±´·½§ -¸¿´´ °®±ª·¼» ½±ª»®¿¹» º±® ×²-«®»¼ Ð»®-±²- ·² ¿½½±®¼¿²½»
                            ©·¬¸ ¬¸» ¬»®³-ô ½±²¼·¬·±²- ¿²¼ ´·³·¬¿¬·±²- ±º ¬¸» Ú±´´±©»¼ Ð±´·½§ô ¿-
                            ³±¼·º·»¼ ¾§ ¿²¼ -«¾¶»½¬ ¬± ¬¸» ¬»®³-ô ½±²¼·¬·±²- ¿²¼ ´·³·¬¿¬·±²- ±º ¬¸·-
                            °±´·½§ô ·²½´«¼·²¹ ¾«¬ ²±¬ ´·³·¬»¼ ¬± ¬¸» Ý¸¿²¹»- Ý´¿«-» ±º ¬¸·- °±´·½§
                            ®»¹¿®¼·²¹ ³·¼¬»®³ ³±¼·º·½¿¬·±²- ¬± ¿² Ë²¼»®´§·²¹ Ð±´·½§ ø·²½´«¼·²¹ ¾«¬
                            ²±¬ ´·³·¬»¼ ¬± ¬¸» Ú±´´±©»¼ Ð±´·½§÷ò

         Ú±´´±©»¼           ×º ¿²§ Ô±-- ±® Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ¿®» -«¾¶»½¬ ¬± ¿ -«¾´·³·¬ ±º
         Í«¾´·³·¬-          ´·¿¾·´·¬§ «²¼»® ¬¸» Ú±´´±©»¼ Ð±´·½§ô ¬¸·- °±´·½§ -¸¿´´ °¿§ -«½¸ Ô±-- ±®
                            Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ±º ¿²§ ×²-«®»¼ Ð»®-±² »¨½»-- ±º ¿³±«²¬-
                            ¿½¬«¿´´§ °¿·¼ «²¼»® ¿²§ Ë²¼»®´§·²¹ Ð±´·½§ô ®»¹¿®¼´»-- ±º ©¸»¬¸»® ¬¸» º«´´
                            ´·³·¬ ±º ´·¿¾·´·¬§ ±º ¿²§ Ë²¼»®´§·²¹ Ð±´·½§ ¸¿- ¾»»² »¨¸¿«-¬»¼ò Ì¸·-
                            °±´·½§ -¸¿´´ °®±ª·¼» ½±ª»®¿¹» º±® -«½¸ Ô±-- ±® Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬-
                            -«¾¶»½¬ ¬± ¿ -«¾´·³·¬ ±º ´·¿¾·´·¬§ »¯«¿´ ¬± ¬¸¿¬ -»¬ º±®¬¸ ·² ¬¸» Ú±´´±©»¼
                            Ð±´·½§ô ©¸·½¸ -¸¿´´ ¾» °¿®¬ ±º ¿²¼ ²±¬ ·² ¿¼¼·¬·±² ¬± ¬¸·- °±´·½§ù- Ô·³·¬ ±º
                            Ô·¿¾·´·¬§ò



Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                          ß«¹ ðëô îðîð ïìæíð
                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                    Ì«®²»® Ú¿´µ
 Óïîîíéç øðçñïê÷                         ÛÒÜ ì    ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO    DocØ×ÙØÔÇ
                                             613-5      Filed 08/28/20 Page 429 of 466
                                                  ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                         ÛÒÜÑÎÍÛÓÛÒÌý
                                                Ì«®²»® Ú¿´µ
                                                              ì      øÝ±² ¬·² « »¼÷
                                              ±¾»®³¿§»®ò½±³
                                             ß«¹ ðëô îðîð ïìæíð
         Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï ¿³    Ö«²» ïô îðïé              º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         °±´·½§ ²«³¾»® ðïóìçèóðìóíç
      Ì«®²»® Ú¿´µ¬±
         ·--«»¼       ßÕÑÎÒô ×ÒÝò                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                      ß«¹ ðëô îðîð ïìæíð
         ¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§




         Ë²¼»®´§·²¹       Ú±® ¿²§ Ý´¿·³ ¿¹¿·²-¬ ±® Ð®»óÝ´¿·³ ×²¯«·®§ ®»½»·ª»¼ ¾§ ¿²§ ×²-«®»¼
         Ó¿¬½¸            Ð»®-±²ô ¬¸·- °±´·½§ -¸¿´´ ¾» »¨¬»²¼»¼ ¬± ·²½´«¼» ½±ª»®¿¹» º±® Ô±-- ±®
         ß--«®¿²½»        Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ±º ×²-«®»¼ Ð»®-±²- °®±ª·¼»¼ ¾§ ¿²§ Ë²¼»®´§·²¹
                          Ð±´·½§ ø·²½´«¼·²¹ ¾«¬ ²±¬ ´·³·¬»¼ ¬± ¬¸» Ú±´´±©»¼ Ð±´·½§÷ ¬¸¿¬ ·- ²±¬
                          ¿´®»¿¼§ »²½±³°¿--»¼ ·² ¬¸·- °±´·½§ô »¨½»-- ±º ¿³±«²¬- ¿½¬«¿´´§ °¿·¼
                          «²¼»® ¿²§ Ë²¼»®´§·²¹ Ð±´·½§ ¿²¼ ¿³±«²¬- ¿½¬«¿´´§ ·²¼»³²·º·»¼ ±®
                          ¿¼ª¿²½»¼ º®±³ ¿² Ñ®¹¿²·¦¿¬·±² ±® Ñ«¬-·¼» Û²¬·¬§ò ×² ²± »ª»²¬ -¸¿´´ ¬¸·-
                          °®±ª·-·±² ·²½®»¿-» ¿²§ ´·³·¬ ±º ´·¿¾·´·¬§ ±º ¬¸·- °±´·½§ò

                                                    ×××ò
         ×² Ý´¿«-» îò ÛÈÌÛÒÍ×ÑÒÍ ßÒÜ ßÜÜ×Ì×ÑÒßÔ ÐÎÑÌÛÝÌ×ÑÒô ¬¸» -»½¬·±² »²¬·¬´»¼ þ Ý·ª·´
         Ú·²»- ú Ð»²¿´¬·»-þþ ·- ¼»´»¬»¼ ·² ·¬- »²¬·®»¬§ ¿²¼ ®»°´¿½»¼ ©·¬¸ ¬¸» º±´´±©·²¹æ

         Ý·ª·´ Ú·²»- ú    Ô±--ô ¿- ¼»º·²»¼ ·² Ý´¿«-» êô Ü»º·²·¬·±²-ô ±º ¬¸·- °±´·½§ ø¿- ¿³»²¼»¼÷ô
         Ð»²¿´¬·»-        ·²½´«¼»- ½·ª·´ º·²»- ¿²¼ ½·ª·´ °»²¿´¬·»- ¿--»--»¼ ¾§ ¿²§ Û²º±®½»³»²¬
                          Þ±¼§ ¿¹¿·²-¬ ¿²§ ×²-«®»¼ Ð»®-±² ·² ½±²²»½¬·±² ©·¬¸ ¿ Ý´¿·³ ·º -«½¸
                          ¿--»--³»²¬ ¼±»- ²±¬ ®»´¿¬» ¬± ¿²§ ©·´´º«´ ±® ¼»´·¾»®¿¬» ª·±´¿¬·±² ±º ´¿©
                          ¾§ -«½¸ ×²-«®»¼ Ð»®-±² ¿²¼ ·- ²±¬ ±¬¸»®©·-» °®±¸·¾·¬»¼ ¾§ ¬¸»
                          ¿--»--³»²¬ ·¬-»´ºò Í«½¸ º·²»- ¿²¼ °»²¿´¬·»- ·²½´«¼» ¾«¬ ¿®» ²±¬ ´·³·¬»¼
                          ¬± Í»½¬·±² îø¹÷øî÷øÞ÷ ±º ¬¸» ËòÍò Ú±®»·¹² Ý±®®«°¬ Ð®¿½¬·½»- ß½¬ô ïë
                          ËòÍòÝò y éè¼¼óîø¹÷øî÷øÞ÷ ¿²¼ y éèººø½÷øî÷øÞ÷ô ±® Í»½¬·±² ïïøï÷ø¿÷ ±º ¬¸»
                          Ë²·¬»¼ Õ·²¹¼±³ Þ®·¾»®§ ß½¬ ±º îðïðô Ý¸¿°¬»® îíô ±® ¬¸» »¯«·ª¿´»²¬
                          -«¾-»½¬·±² ±º ¿²§ ½±³°¿®¿¾´» ¿²¬·ó½±®®«°¬·±² ±® ¿²¬·ó¾®·¾»®§ -¬¿¬«¬»ò

                                                    ×Êò
         ×² Ý´¿«-» îò ÛÈÌÛÒÍ×ÑÒÍ ßÒÜ ßÜÜ×Ì×ÑÒßÔ ÐÎÑÌÛÝÌ×ÑÒô ¬¸» -»½¬·±² »²¬·¬´»¼ þ
         Û²¸¿²½»¼ Ü·-½±ª»®§þ ·- ¿³»²¼»¼ ¾§ ¼»´»¬·²¹ ¬¸» -»½±²¼ °¿®¿¹®¿°¸ ·² ·¬- »²¬·®»¬§ ¿²¼
         ®»°´¿½·²¹ ·¬ ©·¬¸ ¬¸» º±´´±©·²¹æ
                          ß¼¼·¬·±²¿´´§ô ·² ¬¸» »ª»²¬ ¬¸» Ò¿³»¼ Û²¬·¬§ º·®-¬ ¾»½±³»- ¬¸» -«¾¶»½¬ ±º
                          ¿ ¾¿²µ®«°¬½§ °®±½»»¼·²¹ ø±® ¬¸» »¯«·ª¿´»²¬ ·² ¿ Ú±®»·¹² Ö«®·-¼·½¬·±²÷
                          ¼«®·²¹ ¬¸» Ð±´·½§ Ð»®·±¼ô ·º ¬¸» ×²-«®»® ±® ×²-«®»¼ Ð»®-±²- -«¾-»¯«»²¬´§
                          »´»½¬ ²±¬ ¬± ®»²»© ¬¸·- °±´·½§ô ¬¸»² ¬¸» ×²-«®»¼ Ð»®-±²- -¸¿´´ ¸¿ª» ¬¸»
                          ®·¹¸¬ ¬± ¿ ¼·-½±ª»®§ °»®·±¼ ±º «²´·³·¬»¼ ¼«®¿¬·±² ½±³³»²½·²¹ ¿¬ ¬¸» »²¼
                          ±º ¬¸» Ð±´·½§ Ð»®·±¼ô ·² ©¸·½¸ ¬± ¹·ª» ¬¸» ×²-«®»® ©®·¬¬»² ²±¬·½» ±ºæ
                            ø¿÷ Ý´¿·³- º·®-¬ ³¿¼» ¿¹¿·²-¬ ¿² ×²-«®»¼ Ð»®-±² ¿º¬»® ¬¸» »²¼ ±º ¬¸»
                                Ð±´·½§ Ð»®·±¼ ¿²¼ -±´»´§ ©·¬¸ ®»-°»½¬ ¬± É®±²¹º«´ ß½¬- ¬¸¿¬ ±½½«®
                                °®·±® ¬± ¬¸» »²¼ ±º ¬¸» Ð±´·½§ Ð»®·±¼å



Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                             Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                      ß«¹ ðëô îðîð ïìæíð
                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                 Ì«®²»® Ú¿´µ
 Óïîîíéç øðçñïê÷                       ÛÒÜ ì   ±¾»®³¿§»®ò½±³
                                             ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO      DocØ×ÙØÔÇ
                                               613-5      Filed 08/28/20 Page 430 of 466
                                                    ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                           ÛÒÜÑÎÍÛÓÛÒÌý
                                                  Ì«®²»® Ú¿´µ
                                                                ì      øÝ±² ¬·² « »¼÷
                                                ±¾»®³¿§»®ò½±³
                                               ß«¹ ðëô îðîð ïìæíð
         Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï ¿³    Ö«²» ïô îðïé                º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         °±´·½§ ²«³¾»® ðïóìçèóðìóíç
      Ì«®²»® Ú¿´µ¬±
         ·--«»¼       ßÕÑÎÒô ×ÒÝò                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                        ß«¹ ðëô îðîð ïìæíð
         ¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§



                             ø¾÷ Ð®»óÝ´¿·³ ×²¯«·®·»- º·®-¬ ®»°±®¬»¼ ¾§ ¿² ×²-«®»¼ Ð»®-±² ¿º¬»® ¬¸»
                                 »²¼ ±º ¬¸» Ð±´·½§ Ð»®·±¼ ¿²¼ -±´»´§ ©·¬¸ ®»-°»½¬ ¬± ¿½¬- ±®
                                 ±³·--·±²- ¬¸¿¬ ±½½«® °®·±® ¬± ¬¸» »²¼ ±º ¬¸» Ð±´·½§ Ð»®·±¼å ¿²¼
                             ø½÷ ½·®½«³-¬¿²½»- ¬¸¿¬ ±½½«® °®·±® ¬± ¬¸» »²¼ ±º ¬¸» Ð±´·½§ Ð»®·±¼ ±º
                                 ©¸·½¸ ¿² ×²-«®»¼ Ð»®-±² -¸¿´´ ¾»½±³» ¿©¿®» ¿º¬»® ¬¸» »²¼ ±º ¬¸»
                                 Ð±´·½§ Ð»®·±¼å
                            Í«½¸ ¼·-½±ª»®§ °»®·±¼ -¸¿´´ ¾» °®±ª·¼»¼ º±® ²± ¿¼¼·¬·±²¿´ °®»³·«³ò

                                                      Êò
         ×² Ý´¿«-» îò ÛÈÌÛÒÍ×ÑÒÍ ßÒÜ ßÜÜ×Ì×ÑÒßÔ ÐÎÑÌÛÝÌ×ÑÒô ¬¸» -»½¬·±² »²¬·¬´»¼ þ
         Û²¸¿²½»¼ Ü·-½±ª»®§þ ·- º«®¬¸»® ¿³»²¼»¼ ¾§ ¼»´»¬·²¹ ¬¸» ¬¸·®¼ °¿®¿¹®¿°¸ ·² ·¬- »²¬·®»¬§ ¿²¼
         ®»°´¿½·²¹ ·¬ ©·¬¸ ¬¸» º±´´±©·²¹æ
                            ß²§ Û¨»½«¬·ª» ¬¸¿¬ ½»¿-»- ¬± -»®ª» ¿- ¿² Û¨»½«¬·ª» ±º ¿² Ñ®¹¿²·¦¿¬·±²
                            ¼«®·²¹ ¬¸» Ð±´·½§ Ð»®·±¼ -¸¿´´ ¾» °®±ª·¼»¼ô º±® ²± ¿¼¼·¬·±²¿´ °®»³·«³ô
                            ©·¬¸ ¿ ¼·-½±ª»®§ °»®·±¼ ±º «²´·³·¬»¼ ¼«®¿¬·±² ·² ©¸·½¸ ¬± ¹·ª» ¬¸»
                            ×²-«®»® ©®·¬¬»² ²±¬·½» ±ºæ
                            ø·÷    Ý´¿·³- º·®-¬ ³¿¼» ¿¹¿·²-¬ -«½¸ º±®³»® Û¨»½«¬·ª» ¿º¬»® ¬¸»
                                   »ºº»½¬·ª» ¼¿¬» ±º -«½¸ º±®³»® Û¨»½«¬·ª»ù- ½»¿-·²¹ ¬± -»®ª» ·²
                                   ¬¸»·® ½¿°¿½·¬§ ¿- Û¨»½«¬·ª» ±º ¿² Ñ®¹¿²·¦¿¬·±² ¿²¼ -±´»´§ ©·¬¸
                                   ®»-°»½¬ ¬± É®±²¹º«´ ß½¬- ¬¸¿¬ ±½½«® °®·±® ¬± -«½¸ ¼¿¬»å ¿²¼
                            ø··÷   Ð®»óÝ´¿·³ ×²¯«·®·»- º·®-¬ ®»°±®¬»¼ ¾§ -«½¸ º±®³»® Û¨»½«¬·ª» ¿º¬»®
                                   ¬¸» »ºº»½¬·ª» ¼¿¬» ±º -«½¸ º±®³»® Û¨»½«¬·ª»ù- ½»¿-·²¹ ¬± -»®ª» ·²
                                   ¬¸»·® ½¿°¿½·¬§ ¿- Û¨»½«¬·ª» ±º ¿² Ñ®¹¿²·¦¿¬·±² ¿²¼ -±´»´§ ©·¬¸
                                   ®»-°»½¬ ¬± ¿½¬- ±® ±³·--·±²- ¬¸¿¬ ±½½«® °®·±® ¬± -«½¸ ¼¿¬»ò
                            Ì¸·- ¼·-½±ª»®§ °»®·±¼ º±® º±®³»® Û¨»½«¬·ª»- -¸¿´´ ¾» -°»½·º·½¿´´§ »¨½»--
                            ±º ¿²§ ª¿´·¼ ¿²¼ ½±´´»½¬·¾´» ·²-«®¿²½» ±¬¸»®©·-» ·² °´¿½» º±® -«½¸
                            º±®³»® Û¨»½«¬·ª»-ò
                                    Û¨»½«¬·ª»-ò Ì¸» Ô·³·¬ ±º Ô·¿¾·´·¬§ º±® ¿²§ ¼·-½±ª»®§ °»®·±¼
                            °®±ª·¼»¼ «²¼»® ¬¸·- °±´·½§ -¸¿´´ ¾» °¿®¬ ±ºô ¿²¼ ²±¬ ·² ¿¼¼·¬·±² ¬±ô ¬¸»
                            ½±®®»-°±²¼·²¹ Ô·³·¬ ±º Ô·¿¾·´·¬§ º±® ¬¸» Ð±´·½§ Ð»®·±¼ò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                        ß«¹ ðëô îðîð ïìæíð
                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                   Ì«®²»® Ú¿´µ
 Óïîîíéç øðçñïê÷                        ÛÒÜ ì    ±¾»®³¿§»®ò½±³
                                               ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                   613-5      Filed 08/28/20 Page 431 of 466
                                                        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                               ÛÒÜÑÎÍÛÓÛÒÌý
                                                      Ì«®²»® Ú¿´µ
                                                                    ì      øÝ±² ¬·² « »¼÷
                                                    ±¾»®³¿§»®ò½±³
                                                   ß«¹ ðëô îðîð ïìæíð
         Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï ¿³    Ö«²» ïô îðïé                     º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         °±´·½§ ²«³¾»® ðïóìçèóðìóíç
      Ì«®²»® Ú¿´µ¬±
         ·--«»¼       ßÕÑÎÒô ×ÒÝò                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                             ß«¹ ðëô îðîð ïìæíð
         ¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§



                                                          Ê×ò
         ×² Ý´¿«-» îò ÛÈÌÛÒÍ×ÑÒÍ ßÒÜ ßÜÜ×Ì×ÑÒßÔ ÐÎÑÌÛÝÌ×ÑÒô ¬¸» -»½¬·±² »²¬·¬´»¼ þ
         Ò±²ó®»-½·²¼¿¾´»þ ·- ¼»´»¬»¼ ·² ·¬- »²¬·®»¬§ ¿²¼ ®»°´¿½»¼ ©·¬¸ ¬¸» º±´´±©·²¹æ
         Ò±²ó®»-½·²¼¿¾´»
                              Ì¸» ×²-«®»® -¸¿´´ ²±¬ ¾» »²¬·¬´»¼ô «²¼»® ¿²§ ½·®½«³-¬¿²½»-ô ¬± ®»-½·²¼ ±®
                              ª±·¼ ¿²§ ½±ª»®¿¹» «²¼»® ¬¸·- °±´·½§ ·² ©¸±´» ±® ·² °¿®¬ò

                                                         Ê××ò

         ×² Ý´¿«-» îò ÛÈÌÛÒÍ×ÑÒÍ ßÒÜ ßÜÜ×Ì×ÑÒßÔ ÐÎÑÌÛÝÌ×ÑÒô ¬¸» -»½¬·±² »²¬·¬´»¼ þ
         Î»½±¹²·¬·±² ±º Û®±-·±²þþ ·- ¼»´»¬»¼ ·² ·¬- »²¬·®»¬§ ¿²¼ ®»°´¿½»¼ ©·¬¸ ¬¸» º±´´±©·²¹æ

         Î»½±¹²·¬·±² Ñº Û®±-·±²
                           Ì¸·- °±´·½§ -¸¿´´ ®»½±¹²·¦» »®±-·±² ±º ¿² Ë²¼»®´§·²¹ Ô·³·¬ ±® ¿²§ º±´´±©»¼
                           -«¾´·³·¬ ±º ´·¿¾·´·¬§ ±º ¿² Ë²¼»®´§·²¹ Ð±´·½§ ¬¸®±«¹¸ °¿§³»²¬- ¾§ ±¬¸»®- ±º
                           Ô±-- ¿²¼ Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ·²-«®»¼ «²¼»® ¬¸¿¬ Ë²¼»®´§·²¹ Ð±´·½§ò

                                                         Ê×××ò
         ×² Ý´¿«-» îò ÛÈÌÛÒÍ×ÑÒÍ ßÒÜ ßÜÜ×Ì×ÑÒßÔ ÐÎÑÌÛÝÌ×ÑÒô ¬¸» -»½¬·±² »²¬·¬´»¼ þ Þ´¿²µ»¬ô
                            Ü·®»½¬±®þ ·- ¼»´»¬»¼ ·² ·¬- »²¬·®»¬§ ¿²¼ ®»°´¿½»¼ ©·¬¸ ¬¸» º±´´±©·²¹æ
         Ú±® Ð®±º·¬ Ñ«¬-·¼» Ü·®»½¬±®þ

         Þ´¿²µ»¬ô Ú±®          ×² ¿¼¼·¬·±² ¬± ¬¸» ¼»º·²·¬·±² ±º þ Ñ«¬-·¼» Û²¬·¬§ Û¨»½«¬·ª»þ -»¬ º±®¬¸ ·² ¬¸»
         Ð®±º·¬ Ñ«¬-·¼»        Ú±´´±©»¼ Ð±´·½§ô Ñ«¬-·¼» Û²¬·¬§ Û¨»½«¬·ª» «²¼»® ¬¸·- °±´·½§ -¸¿´´ ¿´-±
         Ü·®»½¬±® Ô·¿¾·´·¬§    ³»¿² ¿²§ Û¨»½«¬·ª» ±º ¿² Ñ®¹¿²·¦¿¬·±² ©¸± ·- ±® ©¿- ¿½¬·²¹ ¿¬ ¬¸»
                               -°»½·º·½ ®»¯«»-¬ ±® ¼·®»½¬·±² ±º ¿² Ñ®¹¿²·¦¿¬·±² ¿- ¿² Û¨»½«¬·ª» ±º ¿²§
                               º±®ó°®±º·¬ »²¬·¬§ô ¾«¬ ±²´§ ©¸»² -«½¸ -°»½·º·½ ®»¯«»-¬ ±® ¼·®»½¬·±² ±½½«®-
                               °®·±® ¬± ¬¸» É®±²¹º«´ ß½¬ ¹·ª·²¹ ®·-» ¬± ¿ Ý´¿·³ò
                               ×² ¿¼¼·¬·±² ¬± ¬¸» ¼»º·²·¬·±² ±º þ Ñ«¬-·¼» Û²¬·¬§þ -»¬ º±®¬¸ ·² ¬¸» Ú±´´±©»¼
                               Ð±´·½§ô Ñ«¬-·¼» Û²¬·¬§ «²¼»® ¬¸·- °±´·½§ -¸¿´´ ¿´-± ³»¿² ¿²§ º±®ó°®±º·¬
                               »²¬·¬§ò

                                                          ×Èò

         Ý´¿«-» îò ÛÈÌÛÒÍ×ÑÒÍ ßÒÜ ßÜÜ×Ì×ÑÒßÔ ÐÎÑÌÛÝÌ×ÑÒ ±º ¬¸» °±´·½§ ·- ¿³»²¼»¼ ¾§
         ¿¼¼·²¹ ¬¸» º±´´±©·²¹ °¿®¿¹®¿°¸- ¿¬ ¬¸» »²¼ ¬¸»®»±ºæ




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                             ß«¹ ðëô îðîð ïìæíð
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                       Ì«®²»® Ú¿´µ
 Óïîîíéç øðçñïê÷                           ÛÒÜ ì     ±¾»®³¿§»®ò½±³
                                                   ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO    DocØ×ÙØÔÇ
                                             613-5      Filed 08/28/20 Page 432 of 466
                                                  ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                         ÛÒÜÑÎÍÛÓÛÒÌý
                                                Ì«®²»® Ú¿´µ
                                                              ì      øÝ±² ¬·² « »¼÷
                                              ±¾»®³¿§»®ò½±³
                                             ß«¹ ðëô îðîð ïìæíð
         Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï ¿³    Ö«²» ïô îðïé               º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         °±´·½§ ²«³¾»® ðïóìçèóðìóíç
      Ì«®²»® Ú¿´µ¬±
         ·--«»¼       ßÕÑÎÒô ×ÒÝò                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                       ß«¹ ðëô îðîð ïìæíð
         ¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§



         Í°±«-¿´ ¿²¼ Ô»¹¿´    ×º ¿ Ý´¿·³ ¿¹¿·²-¬ ¿² ×²-«®»¼ Ð»®-±² ·²½´«¼»- ¿ Ý´¿·³ ¿¹¿·²-¬æ ø·÷ ¬¸»
         Î»°®»-»²¬¿¬·ª»       ´¿©º«´ -°±«-» ±® Ü±³»-¬·½ Ð¿®¬²»® ±º -«½¸ ×²-«®»¼ Ð»®-±²å ±® ø··÷ ¿
         Û¨¬»²-·±²            °®±°»®¬§ ·²¬»®»-¬ ±º -«½¸ -°±«-» ±® Ü±³»-¬·½ Ð¿®¬²»®ô ¿²¼ -«½¸
                              Ý´¿·³ ¿®·-»- º®±³ ¿²§ ¿½¬«¿´ ±® ¿´´»¹»¼ É®±²¹º«´ ß½¬ ±º -«½¸
                              ×²-«®»¼ Ð»®-±²ô ¬¸·- °±´·½§ -¸¿´´ ½±ª»® Ô±-- ¿®·-·²¹ º®±³ ¬¸» Ý´¿·³
                              ³¿¼» ¿¹¿·²-¬ ¬¸¿¬ -°±«-» ±® Ü±³»-¬·½ Ð¿®¬²»® ±® ¬¸» °®±°»®¬§ ±º
                              ¬¸¿¬ -°±«-» ±® Ü±³»-¬·½ Ð¿®¬²»® ¬± ¬¸» »¨¬»²¬ ¬¸¿¬ -«½¸ Ô±-- ¼±»-
                              ²±¬ ¿®·-» º®±³ ¿ Ý´¿·³ º±® ¿²§ ¿½¬«¿´ ±® ¿´´»¹»¼ ¿½¬ô »®®±® ±®
                              ±³·--·±² ±º -«½¸ -°±«-» ±® Ü±³»-¬·½ Ð¿®¬²»®ò Ì¸·- °±´·½§ -¸¿´´
                              ½±ª»® Ô±-- ¿®·-·²¹ º®±³ ¿ Ý´¿·³ ³¿¼» ¿¹¿·²-¬ ¬¸» »-¬¿¬»-ô ¸»·®-ô ±®
                              ´»¹¿´ ®»°®»-»²¬¿¬·ª»- ±º ¿²§ ¼»½»¿-»¼ ×²-«®»¼ Ð»®-±²ô ¿²¼ ¬¸» ´»¹¿´
                              ®»°®»-»²¬¿¬·ª»- ±º ¿²§ ×²-«®»¼ Ð»®-±²ô ·² ¬¸» »ª»²¬ ±º
                              ·²½±³°»¬»²½§ô ·²-±´ª»²½§ ±® ¾¿²µ®«°¬½§ô ©¸± ©¿- ¿² ×²-«®»¼
                              Ð»®-±² ¿¬ ¬¸» ¬·³» ¬¸» É®±²¹º«´ ß½¬- «°±² ©¸·½¸ -«½¸ Ý´¿·³ ·-
                              ¾¿-»¼ ©»®» ½±³³·¬¬»¼ò

                              þ Ü±³»-¬·½ Ð¿®¬²»®þþ ³»¿²- ¿²§ ·²¼·ª·¼«¿´ °»®-±² ´»¹¿´´§ ®»½±¹²·¦»¼
                              ¿- ¿ ¼±³»-¬·½ ±® ½·ª·´ «²·±² °¿®¬²»® «²¼»®æ øï÷ ¬¸» °®±ª·-·±²- ±º ¿²§
                              ¿°°´·½¿¾´» º»¼»®¿´ô -¬¿¬»ô ±® ´±½¿´ ´¿©å ±® øî÷ ¬¸» °®±ª·-·±²- ±º ¿²§
                              º±®³¿´ °®±¹®¿³ »-¬¿¾´·-¸»¼ ¾§ ¬¸» Ò¿³»¼ Û²¬·¬§ ±® ¿²§ Í«¾-·¼·¿®§ò

         Ð±´·½§ ß½½»-- Ú«²¼   Ì¸» ×²-«®»® -¸¿´´ °¿§ ¬¸» ®»¿-±²¿¾´» º»»-ô ½±-¬- ¿²¼ »¨°»²-»-
                              ·²½«®®»¼ ¾§ ¿² ×²-«®»¼ Ð»®-±² ¬±æ
                                   ø¿÷ ¹¿·² ¿½½»-- ¬± ¬¸» ´·³·¬ ±º ´·¿¾·´·¬§ °®±ª·¼»¼ ¾§ ¿² Ë²¼»®´§·²¹
                                       Ð±´·½§å ±®
                                       Ð±´·½§
                                   ø¾÷ ¼»º»²¼ ¿¹¿·²-¬ »ºº±®¬- ¾§ ¬¸·®¼ °¿®¬·»- ¬± -»·¦» ±® ¿¬¬¿½¸ ¬¸·-
                                       °±´·½§ ±® ¿²§ Ë²¼»®´§·²¹ Ð±´·½§å
                              °®±ª·¼»¼ ¬¸» Ñ®¹¿²·¦¿¬·±²ô Ñ«¬-·¼» Û²¬·¬§ ¿²¼ñ±® Ë²¼»®´§·²¹ ×²-«®»®
                              º¿·´-ô ®»º«-»- ±® ·- º·²¿²½·¿´´§ «²¿¾´» ¬± ·²¼»³²·º§ô ¿¼ª¿²½» ±® °¿§
                              -«½¸ º»»-ô ½±-¬- ¿²¼ »¨°»²-»-ò Ì¸» Ð±´·½§ ß½½»-- Ú«²¼ ½±ª»®¿¹»
                              -¸¿´´ ¾» -«¾¶»½¬ ¬± ¿ ³¿¨·³«³ ¿³±«²¬ °»® Ð±´·½§ Ð»®·±¼ ±º
                              üïððôðððô ©¸·½¸ ´·³·¬ -¸¿´´ ¾» ·² ¿¼¼·¬·±² ¬± ¬¸» Ô·³·¬ ±º Ô·¿¾·´·¬§
                              °®±ª·¼»¼ ¾§ ¬¸·- °±´·½§ò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                       ß«¹ ðëô îðîð ïìæíð
                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                 Ì«®²»® Ú¿´µ
 Óïîîíéç øðçñïê÷                       ÛÒÜ ì   ±¾»®³¿§»®ò½±³
                                             ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO       DocØ×ÙØÔÇ
                                                613-5      Filed 08/28/20 Page 433 of 466
                                                     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                            ÛÒÜÑÎÍÛÓÛÒÌý
                                                   Ì«®²»® Ú¿´µ
                                                                 ì      øÝ±² ¬·² « »¼÷
                                                 ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæíð
         Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï ¿³    Ö«²» ïô îðïé                º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         °±´·½§ ²«³¾»® ðïóìçèóðìóíç
      Ì«®²»® Ú¿´µ¬±
         ·--«»¼       ßÕÑÎÒô ×ÒÝò                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                        ß«¹ ðëô îðîð ïìæíð
         ¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§



         Þ¿²µ®«°¬½§ Ý´¿«-»
                               Þ¿²µ®«°¬½§ ±® ·²-±´ª»²½§ ±º ¿²§ Ñ®¹¿²·¦¿¬·±² ±® ¿²§ ×²-«®»¼ Ð»®-±²
                               -¸¿´´ ²±¬ ®»´·»ª» ¬¸» ×²-«®»® ±º ¿²§ ±º ·¬- ±¾´·¹¿¬·±²- ¸»®»«²¼»®ò
                               ×¬ ·- º«®¬¸»® «²¼»®-¬±±¼ ¿²¼ ¿¹®»»¼ ¬¸¿¬ ¬¸» ½±ª»®¿¹» °®±ª·¼»¼ «²¼»®
                               ¬¸·- °±´·½§ ·- ·²¬»²¼»¼ ¬± °®±¬»½¬ ¿²¼ ¾»²»º·¬ ¬¸» ×²-«®»¼ Ð»®-±²-ò
                               Ú«®¬¸»®ô ·º ¿ ´·¯«·¼¿¬·±² ±® ®»±®¹¿²·¦¿¬·±² °®±½»»¼·²¹ ·- ½±³³»²½»¼ ¾§
                               ¬¸» Ò¿³»¼ Û²¬·¬§ ¿²¼ñ±® ¿²§ ±¬¸»® Ñ®¹¿²·¦¿¬·±² ø©¸»¬¸»® ª±´«²¬¿®·´§
                               ±® ·²ª±´«²¬¿®·´§÷ «²¼»® Ì·¬´» ïï ±º ¬¸» Ë²·¬»¼ Í¬¿¬»- Ý±¼» ø¿-
                               ¿³»²¼»¼÷ô ±® ¿²§ -·³·´¿® -¬¿¬»ô ´±½¿´ ±® º±®»·¹² ´¿© ø½±´´»½¬·ª»´§
                               þÞ¿²µ®«°¬½§ Ô¿©þ÷ ¬¸»²ô ·² ®»¹¿®¼ ¬± ¿ ½±ª»®»¼ Ý´¿·³ «²¼»® ¬¸·-
                               °±´·½§ô ¬¸» ×²-«®»¼- ¸»®»¾§æ
                                    ø¿÷ ©¿·ª» ¿²¼ ®»´»¿-» ¿²§ ¿«¬±³¿¬·½ -¬¿§ ±® ·²¶«²½¬·±² ¬± ¬¸»
                                        »¨¬»²¬ ·¬ ³¿§ ¿°°´§ ·² -«½¸ °®±½»»¼·²¹ ¬± ¬¸» °®±½»»¼- ±º ¬¸·-
                                        °±´·½§ «²¼»® -«½¸ Þ¿²µ®«°¬½§ Ô¿©å ¿²¼
                                    ø¾÷ ¿¹®»» ²±¬ ¬± ±°°±-» ±® ±¾¶»½¬ ¬± ¿²§ »ºº±®¬- ¾§ ¬¸» ×²-«®»® ±®
                                        ¿²§ ×²-«®»¼ ¬± ±¾¬¿·² ®»´·»º º®±³ ¿²§ -¬¿§ ±® ·²¶«²½¬·±²
                                        ¿°°´·½¿¾´» ¬± ¬¸» °®±½»»¼- ±º ¬¸·- °±´·½§ ¿- ¿ ®»-«´¬ ±º ¬¸»
                                        ½±³³»²½»³»²¬ ±º -«½¸ ´·¯«·¼¿¬·±² ±® ®»±®¹¿²·¦¿¬·±²
                                        °®±½»»¼·²¹ò

                                                       Èò
         ×² Ý´¿«-» ìò ÛÈÝÔËÍ×ÑÒô ¬¸» -»½¬·±² »²¬·¬´»¼ þ Ý±²¼«½¬ Û¨½´«-·±²
                                                                Û¨½´«-·±²þ ·- ¼»´»¬»¼ ·² ·¬- »²¬·®»¬§
         ¿²¼ ®»°´¿½»¼ ©·¬¸ ¬¸» º±´´±©·²¹æ

         Ý±²¼«½¬ Û¨½´«-·±² Ì¸» ×²-«®»® -¸¿´´ ²±¬ ¾» ´·¿¾´» ¬± ³¿µ» ¿²§ °¿§³»²¬ º±® ¬¸¿¬ °±®¬·±²
                           ±º Ô±-- ±® Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ·² ½±²²»½¬·±² ©·¬¸ ¿²§ Ý´¿·³
                           ³¿¼» ¿¹¿·²-¬ ¿²§ ×²-«®»¼ Ð»®-±² º±®æ ø¿÷ ¿²§ ®»³«²»®¿¬·±²ô °»®-±²¿´
                           °®±º·¬ ±® ±¬¸»® º·²¿²½·¿´ ¿¼ª¿²¬¿¹» ¬± ©¸·½¸ ¿ º·²¿´ô ²±²ó¿°°»¿´¿¾´»
                           ¿¼¶«¼·½¿¬·±² ¿¹¿·²-¬ -«½¸ ×²-«®»¼ Ð»®-±² ·² ¬¸» «²¼»®´§·²¹ ¿½¬·±²
                           »-¬¿¾´·-¸»- ¬¸¿¬ ¬¸» ×²-«®»¼ Ð»®-±² ©¿- ²±¬ ´»¹¿´´§ »²¬·¬´»¼å ±® ø¾÷
                           ¿²§ ¼»´·¾»®¿¬» ½®·³·²¿´ ±® ¼»´·¾»®¿¬» º®¿«¼«´»²¬ ¿½¬ ¾§ ¬¸» ×²-«®»¼
                           Ð»®-±²ô ·º ¿ º·²¿´ô ²±²ó¿°°»¿´¿¾´» ¿¼¶«¼·½¿¬·±² ¿¹¿·²-¬ -«½¸ ×²-«®»¼
                           Ð»®-±² ·² ¬¸» «²¼»®´§·²¹ ¿½¬·±² »-¬¿¾´·-¸»- ¬¸¿¬ -«½¸ ¼»´·¾»®¿¬»
                           ½®·³·²¿´ ±® ¼»´·¾»®¿¬» º®¿«¼«´»²¬ ¿½¬ ©¿- ½±³³·¬¬»¼å




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                        ß«¹ ðëô îðîð ïìæíð
                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                    Ì«®²»® Ú¿´µ
 Óïîîíéç øðçñïê÷                        ÛÒÜ ì     ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO      DocØ×ÙØÔÇ
                                               613-5      Filed 08/28/20 Page 434 of 466
                                                    ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                           ÛÒÜÑÎÍÛÓÛÒÌý
                                                  Ì«®²»® Ú¿´µ
                                                                ì      øÝ±² ¬·² « »¼÷
                                                ±¾»®³¿§»®ò½±³
                                               ß«¹ ðëô îðîð ïìæíð
         Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï ¿³    Ö«²» ïô îðïé                 º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         °±´·½§ ²«³¾»® ðïóìçèóðìóíç
      Ì«®²»® Ú¿´µ¬±
         ·--«»¼       ßÕÑÎÒô ×ÒÝò                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                         ß«¹ ðëô îðîð ïìæíð
         ¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§




                             °®±ª·¼»¼ô ¸±©»ª»®æ
                             ø·÷    ¬¸·- »¨½´«-·±² -¸¿´´ ²±¬ ¿°°´§ ¬± Ü»º»²-» Ý±-¬-å
                             ø··÷   °¿®¬ ø¿÷ ±º ¬¸·- »¨½´«-·±² -¸¿´´ ²±¬ ¿°°´§ ·² ¿² Û³°´±§³»²¬
                                    Ð®¿½¬·½»- Ý´¿·³ ±® ·² ¿ Ý´¿·³ ¿´´»¹·²¹ ª·±´¿¬·±²- ±º Í»½¬·±² ïïô
                                    ïî ±® ïë ±º ¬¸» Í»½«®·¬·»- ß½¬ ±º ïçííô ¿- ¿³»²¼»¼ô ¬± ¬¸»
                                    °±®¬·±² ±º ¿²§ Ô±-- ¿¬¬®·¾«¬¿¾´» ¬± -«½¸ ª·±´¿¬·±²-å
                             ø···÷  ©·¬¸ ®»-°»½¬ ¬± °¿®¬ ø¾÷ ±º ¬¸·- »¨½´«-·±²ô º±® ¿½¬- ±®
                                    ±³·--·±²- ©¸·½¸ ¿®» ¬®»¿¬»¼ ¿- ¿ ½®·³·²¿´ ª·±´¿¬·±² ·² ¿
                                    Ú±®»·¹² Ö«®·-¼·½¬·±² ¬¸¿¬ ¿®» ²±¬ ¬®»¿¬»¼ ¿- ¿ ½®·³·²¿´ ª·±´¿¬·±²
                                    ·² ¬¸» Ë²·¬»¼ Í¬¿¬»- ±º ß³»®·½¿ô ¬¸» ·³°±-·¬·±² ±º ¿ ½®·³·²¿´
                                    º·²» ±® ±¬¸»® ½®·³·²¿´ -¿²½¬·±² ·² -«½¸ Ú±®»·¹² Ö«®·-¼·½¬·±² ©·´´
                                    ²±¬ô ¾§ ·¬-»´ºô ¾» ½±²½´«-·ª» °®±±º ¬¸¿¬ ¿ ¼»´·¾»®¿¬» ½®·³·²¿´ ±®
                                    ¼»´·¾»®¿¬» º®¿«¼«´»²¬ ¿½¬ ±½½«®®»¼å ¿²¼
                             ø·ª÷   ©·¬¸ ®»-°»½¬ ¬± °¿®¬ ø¾÷ ±º ¬¸·- »¨½´«-·±²ô ¬¸·- »¨½´«-·±² -¸¿´´
                                    ²±¬ ¿°°´§ ¬± ×²¼»°»²¼»²¬ Ü·®»½¬±®-å

                             Í±´»´§ º±® °«®°±-»- ±º ¬¸·- »¨½´«-·±²ô þ ×²¼»°»²¼»²¬ Ü·®»½¬±®þ ³»¿²-
                             ©·¬¸ ®»-°»½¬ ¬± ¬¸» Ñ®¹¿²·¦¿¬·±²
                                                  Ñ®¹¿²·¦¿¬·±²ô ¿ þÒ±²óÛ³°´±§»» Ü·®»½¬±®þ ¿- ¬¸¿¬
                             ¬»®³ ·- ¼»º·²»¼ ·² Î«´» ïê¾óí °®±³«´¹¿¬»¼ «²¼»® ¬¸» Í»½«®·¬·»-
                             Û¨½¸¿²¹» ß½¬ ±º ïçíì °®±ª·¼»¼ ¬¸¿¬ ¬¸» ¬»®³ þ·--«»®þ ¿- «-»¼ ·²
                             ¬¸¿¬ Î«´» -¸¿´´ ¾» ¼»»³»¼ ¬± ®»º»® ¬± -«½¸ Ñ®¹¿²·¦¿¬·±²ò

                                                      È×ò
         ×² Ý´¿«-» ëò ÙÛÒÛÎßÔ ÌÛÎÓÍ ßÒÜ ÝÑÒÜ×Ì×ÑÒÍô ¬¸» -»½¬·±² »²¬·¬´»¼ þ Ý´¿·³- Ó¿¼» ú
         Ð®»óÝ´¿·³ ×²¯«·®·»- Î»½»·ª»¼þþ ·- ¿³»²¼»¼ ¾§ ¼»´»¬·²¹ ¬¸» -»½±²¼ ¿²¼ ¬¸·®¼ °¿®¿¹®¿°¸- ·²
         ¬¸»·® »²¬·®»¬§ ¿²¼ ®»°´¿½·²¹ ¬¸»³ ©·¬¸ ¬¸» º±´´±©·²¹æ

                           Ý´¿·³- º·®-¬ ³¿¼» ¿¹¿·²-¬ ¿² ×²-«®»¼ Ð»®-±² ¿²¼ Ð®»óÝ´¿·³ ×²¯«·®·»- º·®-¬
                           ®»°±®¬»¼ ¾§ ¿² ×²-«®»¼ Ð»®-±² °®·±® ¬± ¬¸» ·²½»°¬·±² ¼¿¬» ±º ¬¸·- °±´·½§ô
                           ¿²¼ Ý´¿·³- ¼»»³»¼ ¿- º·®-¬ ³¿¼» ¿¹¿·²-¬ ¿² ×²-«®»¼ Ð»®-±² ¿²¼
                           Ð®»óÝ´¿·³ ×²¯«·®·»- ¼»»³»¼ ¿- º·®-¬ ®»°±®¬»¼ ¾§ ¿² ×²-«®»¼ Ð»®-±² «²¼»®
                           ¿²§ ¼·®»½¬±®- ¿²¼ ±ºº·½»®- ´·¿¾·´·¬§ ·²-«®¿²½» °±´·½§ ·² º±®½» °®·±® ¬± ¬¸»
                           ·²½»°¬·±² ¼¿¬» ±º ¬¸·- °±´·½§ô ¿®» ²±¬ ½±ª»®»¼ «²¼»® ¬¸·- °±´·½§ò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                         ß«¹ ðëô îðîð ïìæíð
                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                   Ì«®²»® Ú¿´µ
 Óïîîíéç øðçñïê÷                       ÛÒÜ ì     ±¾»®³¿§»®ò½±³
                                               ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO    DocØ×ÙØÔÇ
                                             613-5      Filed 08/28/20 Page 435 of 466
                                                  ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                         ÛÒÜÑÎÍÛÓÛÒÌý
                                                Ì«®²»® Ú¿´µ
                                                              ì      øÝ±² ¬·² « »¼÷
                                               ±¾»®³¿§»®ò½±³
                                              ß«¹ ðëô îðîð ïìæíð
         Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï ¿³    Ö«²» ïô îðïé               º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         °±´·½§ ²«³¾»® ðïóìçèóðìóíç
      Ì«®²»® Ú¿´µ¬±
         ·--«»¼       ßÕÑÎÒô ×ÒÝò                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                       ß«¹ ðëô îðîð ïìæíð
         ¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§



                          ß´´ Ý´¿·³- ³¿¼» ¿¹¿·²-¬ ¿² ×²-«®»¼ Ð»®-±²ô ¿²¼ ¿´´ Ð®»óÝ´¿·³ ×²¯«·®·»-
                          ®»°±®¬»¼ ¾§ ¿² ×²-«®»¼ Ð»®-±²ô ¿´´»¹·²¹ô ¿®·-·²¹ ±«¬ ±ºô ¾¿-»¼ «°±² ±®
                          ¿¬¬®·¾«¬¿¾´» ¬± ¬¸» -¿³» ±® ®»´¿¬»¼ É®±²¹º«´ ß½¬-ô ½·®½«³-¬¿²½»- ±®
                          -·¬«¿¬·±²-ô ±® ¬¸» -¿³» ±® ®»´¿¬»¼ -»®·»- ±º É®±²¹º«´ ß½¬-ô
                          ½·®½«³-¬¿²½»- ±® -·¬«¿¬·±²-ô -¸¿´´ ¾» ¼»»³»¼ ¬± ¾» ¿ -·²¹´» Ý´¿·³ ±®
                          Ð®»óÝ´¿·³ ×²¯«·®§ ³¿¼» ±® ®»°±®¬»¼ ¿¬ ¬¸» ¬·³» ¬¸» »¿®´·»-¬ -«½¸ Ý´¿·³
                          ©¿- º·®-¬ ³¿¼» ¿¹¿·²-¬ô ±® Ð®»óÝ´¿·³ ×²¯«·®§ ©¿- º·®-¬ ®»°±®¬»¼ ¾§ô ¿²
                          ×²-«®»¼ Ð»®-±²ò
                                                    È××ò
         ×² Ý´¿«-» ëò ÙÛÒÛÎßÔ ÌÛÎÓÍ ßÒÜ ÝÑÒÜ×Ì×ÑÒÍô ¬¸» -»½¬·±² »²¬·¬´»¼ þ Ñ¬¸»® ×²-«®¿²½» ú
         ×²¼»³²·º·½¿¬·±²þ ·- ¿³»²¼»¼ ¾§ ¿¼¼·²¹ ¬¸» º±´´±©·²¹ ¿¬ ¬¸» »²¼ ¬¸»®»±ºæ
                          Í«½¸ ·²-«®¿²½» ¿- ·- °®±ª·¼»¼ ¾§ ¬¸·- °±´·½§ -¸¿´´ ¿°°´§ ±²´§ ¿- »¨½»--
                          ±ª»® ¿²§ ±¬¸»® ª¿´·¼ ¿²¼ ½±´´»½¬·¾´» ·²-«®¿²½»ô «²´»-- -«½¸ ±¬¸»®
                          ·²-«®¿²½» ·- -°»½·º·½¿´´§ ©®·¬¬»² ¿- »¨½»-- ·²-«®¿²½» ±ª»® ¬¸» Ô·³·¬ ±º
                          Ô·¿¾·´·¬§ °®±ª·¼»¼ ¾§ ¬¸·- °±´·½§ò Í«½¸ ·²-«®¿²½» ¿- ·- °®±ª·¼»¼ ¾§ ¬¸·-
                          °±´·½§ -¸¿´´ ¿°°´§ ¿- °®·³¿®§ ¬± ¿²§ °»®-±²¿´ «³¾®»´´¿ »¨½»-- ´·¿¾·´·¬§
                          ·²-«®¿²½» °«®½¸¿-»¼ ¾§ ¿²§ ×²-«®»¼ Ð»®-±²-
                                                                Ð»®-±²-ò
                          Ò±¬©·¬¸-¬¿²¼·²¹ ¬¸» º±®»¹±·²¹ ±® ¬¸» ¬»®³- ¿²¼ ½±²¼·¬·±²- ±º ¬¸»
                                    Ð±´·½§ô ·º º±® ¿²§ ®»¿-±² ¿²§ Ë²¼»®´§·²¹ ×²-«®»® º¿·´- ±® ®»º«-»-
                          Ú±´´±©»¼ Ð±´·½§ô
                          ¬± °¿§ Ô±-- ±® Ð®»óÝ´¿·³ ×²¯«·®§ Ý±-¬- ½±ª»®»¼ «²¼»® ¬¸» ¬»®³- ¿²¼
                          ½±²¼·¬·±²- ±º ¬¸·- °±´·½§ô ¬¸·- °±´·½§ -¸¿´´ °¿§ -«½¸ Ô±-- ±® Ð®»óÝ´¿·³
                          ×²¯«·®§ Ý±-¬-
                                  Ý±-¬-ò
                                                    È×××ò
         ×² Ý´¿«-» ëò ÙÛÒÛÎßÔ ÌÛÎÓÍ ßÒÜ ÝÑÒÜ×Ì×ÑÒÍô ¬¸» -»½¬·±² »²¬·¬´»¼ þ Ò±¬·½»- ú
         ß«¬¸±®·¬§þ ·- ¼»´»¬»¼ ·² ·¬- »²¬·®»¬§ ¿²¼ ®»°´¿½»¼ ©·¬¸ ¬¸» º±´´±©·²¹æ




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                       ß«¹ ðëô îðîð ïìæíð
                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                  Ì«®²»® Ú¿´µ
 Óïîîíéç øðçñïê÷                       ÛÒÜ ì    ±¾»®³¿§»®ò½±³
                                              ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO      DocØ×ÙØÔÇ
                                               613-5      Filed 08/28/20 Page 436 of 466
                                                    ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                           ÛÒÜÑÎÍÛÓÛÒÌý
                                                  Ì«®²»® Ú¿´µ
                                                                ì      øÝ±² ¬·² « »¼÷
                                                 ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæíð
         Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï ¿³    Ö«²» ïô îðïé                 º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         °±´·½§ ²«³¾»® ðïóìçèóðìóíç
      Ì«®²»® Ú¿´µ¬±
         ·--«»¼       ßÕÑÎÒô ×ÒÝò                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                         ß«¹ ðëô îðîð ïìæíð
         ¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§



         Ò±¬·½»- ú          É¸»®» ¬¸» Ú±´´±©»¼ Ð±´·½§ ®»¯«·®»- ±® °»®³·¬- ²±¬·½» ¬± ·¬- ·²-«®»®ô ¬¸»
         ß«¬¸±®·¬§          Ò¿³»¼ Û²¬·¬§ ¿²¼ ¬¸» ×²-«®»¼ Ð»®-±²- ¸¿ª» ¬¸» -¿³» ±¾´·¹¿¬·±²- ¿²¼
                            ®·¹¸¬- ¬± ²±¬·º§ ¬¸» ×²-«®»® «²¼»® ¬¸·- °±´·½§ô »¨½»°¬ ¬¸¿¬ ©·¬¸ ®»-°»½¬
                            ¬± ¬¸·- °±´·½§ô ¿²§ ²±¬·½» ¬± ¬¸» ×²-«®»® ³«-¬ ¾» ¼·®»½¬»¼ ¿- º±´´±©-æ ø¿÷
                            º±® Ý´¿·³ó®»´¿¬»¼ ¿²¼ Ð®»óÝ´¿·³ ×²¯«·®§ó®»´¿¬»¼ ³¿¬¬»®-ô ¾§ ³¿·´ ±®
                            »ó³¿·´ ¬± ¬¸» Ý´¿·³- ß¼¼®»--å ¿²¼ ø¾÷ º±® ¿´´ ±¬¸»® ²±¬·½»-ô ¾§ ³¿·´ ¬±
                            ¬¸» ×²-«®»® ß¼¼®»--ò Ì¸» Ò¿³»¼ Û²¬·¬§ -¸¿´´ ¿½¬ ±² ¾»¸¿´º ±º »¿½¸ ¿²¼
                            »ª»®§ ×²-«®»¼ Ð»®-±² ©·¬¸ ®»-°»½¬ ¬± ¬¸» ¹·ª·²¹ ¿²¼ ®»½»·ª·²¹ ±º ²±¬·½»
                            ±º ½¿²½»´´¿¬·±² ±® ²±²®»²»©¿´ô ¬¸» °¿§³»²¬ ±º °®»³·«³- ¿²¼ ¬¸»
                            ®»½»·ª·²¹ ±º ¿²§ ®»¬«®² °®»³·«³- ¬¸¿¬ ³¿§ ¾»½±³» ¼«» «²¼»® ¬¸·-
                            °±´·½§ô ¬¸» ®»½»·°¬ ¿²¼ ¿½½»°¬¿²½» ±º ¿²§ »²¼±®-»³»²¬- ·--«»¼ ¬± º±®³
                            ¿ °¿®¬ ±º ¬¸·- °±´·½§ ¿²¼ ·² ¬¸» »¨»®½·-·²¹ ±º ¿²§ ®·¹¸¬ ¬± ¿ Ü·-½±ª»®§
                            Ð»®·±¼ò
                            Ò±¬©·¬¸-¬¿²¼·²¹ ¬¸» º±®»¹±·²¹ô ¿ º¿·´«®» ¬± °®±ª·¼» ²±¬·½» ¿- -±±² ¿-
                            °®¿½¬·½¿¾´» -¸¿´´ ²±¬ °®»½´«¼» ½±ª»®¿¹» «²¼»® ¬¸» °±´·½§ «²´»-- ¬¸»
                            ×²-«®»® ¸¿- ¾»»² °®»¶«¼·½»¼ ¾§ -«½¸ º¿·´«®»ò

                                                      È×Êò

         ×² Ý´¿«-» ëò ÙÛÒÛÎßÔ ÌÛÎÓÍ ßÒÜ ÝÑÒÜ×Ì×ÑÒÍô ¬¸» -»½¬·±² »²¬·¬´»¼ þ Î·¹¸¬-þ ·-
         ¿³»²¼»¼ ¾§ ¿¼¼·²¹ ¬¸» º±´´±©·²¹ ¿¬ ¬¸» »²¼ ¬¸»®»±ºæ
                            ×² ¬¸» »ª»²¬ ¬¸» ×²-«®»® ®»½±ª»®- ¿³±«²¬- ·¬ °¿·¼ «²¼»® ¬¸·- °±´·½§ô ¬¸»
                            ×²-«®»® ©·´´ ®»·²-¬¿¬» ¬¸» Ô·³·¬- ±º Ô·¿¾·´·¬§ ±º ¬¸·- °±´·½§ ¬± ¬¸» »¨¬»²¬
                            ±º -«½¸ ®»½±ª»®§ô ´»-- ·¬- ½±-¬- ·²½«®®»¼ ·² ¿¼³·²·-¬»®·²¹ ¿²¼ ±¾¬¿·²·²¹
                            -«½¸ ®»½±ª»®§ò Ì¸» ×²-«®»® ¿--«³»- ²± ¼«¬§ ¬± -»»µ ¿ ®»½±ª»®§ ±º ¿²§
                            ¿³±«²¬- °¿·¼ «²¼»® ¬¸·- °±´·½§ò Ì¸» ×²-«®»®ô ·² ·¬- -±´» ¿²¼ ¿¾-±´«¬»
                            ¼·-½®»¬·±²ô -¸¿´´ ¼»¬»®³·²» ¬¸» ¿³±«²¬- ¬± ¾» ½®»¼·¬»¼ô ·º ¿²§ô ¬±©¿®¼ ¿
                            ®»·²-¬¿¬»³»²¬ ±º ¬¸» Ô·³·¬- ±º Ô·¿¾·´·¬§ò
                                                      ÈÊò
         ×² Ý´¿«-» êò ÜÛÚ×Ò×Ì×ÑÒÍô ¬¸» ¼»º·²·¬·±²- ±º þ ß--»¬ Ð®±¬»½¬·±² Ý±-¬ôþ þ Ý´¿©¾¿½µ Ý±-¬-ôþ þ
         Û¨»½«¬·ª» Î»°«¬¿¬·±²Ù«¿®¼ Û¨°»²-»-ôþ þ Û¨¬®¿¼·¬·±²ôþ þ Ô·¾»®¬§ Ð®±¬»½¬·±² Ý±-¬-ôþ þ
         Ð®»óÝ´¿·³ ×²¯«·®§ôþ ¿²¼ þ É®±²¹º«´ ß½¬þ ¿®» ¼»´»¬»¼ ·² ¬¸»·® »²¬·®»¬§ ¿²¼ ®»°´¿½»¼ ©·¬¸ ¬¸»
         º±´´±©·²¹æ




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                         ß«¹ ðëô îðîð ïìæíð
                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                    Ì«®²»® Ú¿´µ
 Óïîîíéç øðçñïê÷                        ÛÒÜ ì     ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæíð
                    Case 20-11177-KBO       DocØ×ÙØÔÇ
                                                 613-5      Filed 08/28/20 Page 437 of 466
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                             ÛÒÜÑÎÍÛÓÛÒÌý
                                                    Ì«®²»® Ú¿´µ
                                                                  ì      øÝ±² ¬·² « »¼÷
                                                  ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæíð
         Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï ¿³    Ö«²» ïô îðïé                  º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         °±´·½§ ²«³¾»® ðïóìçèóðìóíç
      Ì«®²»® Ú¿´µ¬±
         ·--«»¼       ßÕÑÎÒô ×ÒÝò                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                          ß«¹ ðëô îðîð ïìæíð
         ¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§



        þß--»¬ Ð®±¬»½¬·±² ³»¿²- ®»¿-±²¿¾´» º»»-ô ½±-¬- ¿²¼ »¨°»²-»- ½±²-»²¬»¼ ¬± ¾§ ¬¸»
         Ý±-¬þ              ×²-«®»®ô -«½¸ ½±²-»²¬ ²±¬ ¬± ¾» «²®»¿-±²¿¾´§ ©·¬¸¸»´¼ô ¿²¼ ·²½«®®»¼ ¾§
                            ¿² Û¨»½«¬·ª» ±º ¿² Ñ®¹¿²·¦¿¬·±² ¬± ±°°±-» ¿²§ »ºº±®¬- ¾§ ¿²
                            Û²º±®½»³»²¬ Þ±¼§ ¬± -»·¦» ±® ±¬¸»®©·-» »²¶±·² ¬¸» °»®-±²¿´ ¿--»¬- ±®
                            ®»¿´ °®±°»®¬§ ±º -«½¸ Û¨»½«¬·ª» ±® ¬± ±¾¬¿·² ¬¸» ¼·-½¸¿®¹» ±® ®»ª±½¿¬·±²
                            ±º ¿ ½±«®¬ ±®¼»® »²¬»®»¼ ¼«®·²¹ ¬¸» Ð±´·½§ Ð»®·±¼ ·² ¿²§ ©¿§ ·³°¿·®·²¹
                            ¬¸» «-» ¬¸»®»±ºò
        þÝ´¿©¾¿½µ Ý±-¬-þ ³»¿²- ¬¸» ®»¿-±²¿¾´» º»»-ô ½±-¬- ¿²¼ »¨°»²-»- ½±²-»²¬»¼ ¬± ¾§ ¬¸»
                            ×²-«®»® ø·²½´«¼·²¹ ¬¸» °®»³·«³ ±® ±®·¹·²¿¬·±² º»» º±® ¿ ´±¿² ±® ¾±²¼÷ô
                            -«½¸ ½±²-»²¬ ²±¬ ¬± ¾» «²®»¿-±²¿¾´§ ©·¬¸¸»´¼ô ¿²¼ ·²½«®®»¼ ¾§ ¿²
                            Û¨»½«¬·ª» ¬± º¿½·´·¬¿¬» ¬¸» ®»¬«®² ±º ¿³±«²¬- ®»¯«·®»¼ ¬± ¾» ®»°¿·¼ ¾§
                            -«½¸ Û¨»½«¬·ª» °«®-«¿²¬ ¬± Í»½¬·±² íðìø¿÷ ±º ¬¸» Í¿®¾¿²»-óÑ¨´»§ ß½¬ ±º
                            îððî øþÍÑÈ íðìþ÷ ±® Í»½¬·±² çëì ±º ¬¸» Ü±¼¼óÚ®¿²µ É¿´´ Í¬®»»¬
                            Î»º±®³ ¿²¼ Ý±²-«³»® Ð®±¬»½¬·±² ß½¬ øþÜ±¼¼óÚ®¿²µ çëìþ÷ô ±® ¿²§ -·³·´¿®
                            ´±½¿´ô -¬¿¬» ±® º±®»·¹² -¬¿¬«¬» «²¼»® ¬¸» -»½«®·¬·»- ´¿©- °®±ª·¼·²¹ º±® ¬¸»
                            ®»½±ª»®§ô ®»¬«®² ±® ®»·³¾«®-»³»²¬ ±º ·²½»²¬·ª»ó¾¿-»¼ ½±³°»²-¿¬·±²
                            º®±³ ¿² Û¨»½«¬·ª» ¼«» ¬± ¿² ¿½½±«²¬·²¹ ®»-¬¿¬»³»²¬ ¾§ ¿² Ñ®¹¿²·¦¿¬·±²ò
                            þ Ý´¿©¾¿½µ Ý±-¬-þ ¼± ²±¬ ·²½´«¼» ¬¸» °¿§³»²¬ô ®»¬«®²ô ®»·³¾«®-»³»²¬ô
                            ¼·-¹±®¹»³»²¬ ±® ®»-¬·¬«¬·±² ±º ¿²§ -«½¸ ¿³±«²¬- ®»¯«»-¬»¼ ±® ®»¯«·®»¼
                            ¬± ¾» ®»°¿·¼ ¾§ -«½¸ Û¨»½«¬·ª» °«®-«¿²¬ ¬± ÍÑÈ íðìô Ü±¼¼óÚ®¿²µ çëì
                            ±® ¿²§ -·³·´¿® ´±½¿´ô -¬¿¬» ±® º±®»·¹² -¬¿¬«¬»ò
        þÛ¨»½«¬·ª»          ³»¿²- ®»¿-±²¿¾´» º»»-ô ½±-¬- ¿²¼ »¨°»²-»- ±º ¿ Ð¿²»´ ÐÎ Ú·®³ ®»¬¿·²»¼
         Î»°«¬¿¬·±²Ù«¿®¼ ©·¬¸·² íð ¼¿§- ±º ¿ Ð»®-±²¿´ Î»°«¬¿¬·±² Ý®·-·- -±´»´§ ¿²¼ »¨½´«-·ª»´§ ¾§
         Û¨°»²-»-þ          ¿² Û¨»½«¬·ª» ¬± ³·¬·¹¿¬» ¬¸» ¼¿³¿¹» ¬± ¬¸» Û¨»½«¬·ª»ù- ®»°«¬¿¬·±² º®±³
                            ¿ Ð»®-±²¿´ Î»°«¬¿¬·±² Ý®·-·-
                                                     Ý®·-·-ò
        þÛ¨¬®¿¼·¬·±²þ       ³»¿²- ¿²§ º±®³¿´ °®±½»-- ¾§ ©¸·½¸ ¿² ×²-«®»¼ Ð»®-±² ´±½¿¬»¼ ·² ¿²§
                            ½±«²¬®§ ·- -«®®»²¼»®»¼ ±® -±«¹¸¬ ¬± ¾» -«®®»²¼»®»¼ ¬± ¿²§ ±¬¸»® ½±«²¬®§
                            º±® ¬®·¿´ ±® ±¬¸»®©·-» ¬± ¿²-©»® ¿²§ ½®·³·²¿´ ¿½½«-¿¬·±²ò
        þÔ·¾»®¬§ Ð®±¬»½¬·±² ³»¿²-æ
         Ý±-¬-þ             ø¿÷ ®»¿-±²¿¾´» º»»-ô ½±-¬- ¿²¼ »¨°»²-»- ½±²-»²¬»¼ ¬± ¾§ ¬¸» ×²-«®»®ô
                                -«½¸ ½±²-»²¬ ²±¬ ¬± ¾» «²®»¿-±²¿¾´§ ©·¬¸¸»´¼ô ¿²¼ ·²½«®®»¼ ¾§ ¿²
                                ×²-«®»¼ Ð»®-±² ·² ±®¼»® º±® ¿² ×²-«®»¼ Ð»®-±² ¬± ´¿©º«´´§ -»»µ ¬¸»
                                ®»´»¿-» ±º ¬¸» ×²-«®»¼ Ð»®-±² º®±³ ¿²§ °®»ó Ý´¿·³ ¿®®»-¬ ±®
                                ½±²º·²»³»²¬ ¬± ¿æ ø·÷ -°»½·º·»¼ ®»-·¼»²½»å ±® ø··÷ -»½«®» ½«-¬±¼·¿´
                                °®»³·-»- ±°»®¿¬»¼ ¾§ ±® ±² ¾»¸¿´º ±º ¿²§ ´¿© »²º±®½»³»²¬ ¿«¬¸±®·¬§å
                                ±®
                            ø¾÷ ®»¿-±²¿¾´» ¿²¼ ²»½»--¿®§ °®»³·«³- ø¾«¬ ²±¬ ½±´´¿¬»®¿´÷ ½±²-»²¬»¼ ¬±
                                ¾§ ¬¸» ×²-«®»®ô -«½¸ ½±²-»²¬ ²±¬ ¾» «²®»¿-±²¿¾´§ ©·¬¸¸»´¼ô ¿²¼
                                ·²½«®®»¼ ¾§ ¿² ×²-«®»¼ Ð»®-±² º±® ¿ ¾±²¼ ±® ±¬¸»® º·²¿²½·¿´
                                ·²-¬®«³»²¬ ¬± ¹«¿®¿²¬»» ¬¸» ½±²¬·²¹»²¬ ±¾´·¹¿¬·±² ±º ¬¸» ×²-«®»¼
                                Ð»®-±² º±® ¿ -°»½·º·»¼ ¿³±«²¬ ®»¯«·®»¼ ¾§ ¿ ½±«®¬ ¼«®·²¹ ¬¸» Ð±´·½§
                                Ð»®·±¼ô ·º -«½¸ °®»³·«³-æ ø·÷ ¿®·-» ±«¬ ±º ¿² ¿½¬«¿´ ±® ¿´´»¹»¼
                                É®±²¹º«´ ß½¬å ±® ø··÷ ¿®» ·²½«®®»¼ -±´»´§ ¾§ ®»¿-±² ±º -«½¸ ×²-«®»¼
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ             Ð»®-±²ù- -¬¿¬«- ¿- ¿² Û¨»½«¬·ª» ±® Û³°´±§»» Ø×ÙØÔÇ    ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                ±º ¿² Ñ®¹¿²·¦¿¬·±²
                                                                                      Ñ®¹¿²·¦¿¬·±²ò
     Ì«®²»® Ú¿´µ                                                                   Ì«®²»® Ú¿´µ
   ±¾»®³¿§»®ò½±³                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                           ß«¹ ðëô îðîð ïìæíð
                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                     Ì«®²»® Ú¿´µ
 Óïîîíéç øðçñïê÷                          ÛÒÜ ì    ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO      DocØ×ÙØÔÇ
                                               613-5      Filed 08/28/20 Page 438 of 466
                                                    ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                           ÛÒÜÑÎÍÛÓÛÒÌý
                                                  Ì«®²»® Ú¿´µ
                                                                ì      øÝ±² ¬·² « »¼÷
                                                 ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæíð
         Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï ¿³    Ö«²» ïô îðïé                º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         °±´·½§ ²«³¾»® ðïóìçèóðìóíç
      Ì«®²»® Ú¿´µ¬±
         ·--«»¼       ßÕÑÎÒô ×ÒÝò                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                        ß«¹ ðëô îðîð ïìæíð
         ¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§




         þÐ®»óÝ´¿·³         ³»¿²- ¿²§ °®»ó Ý´¿·³æ
         ×²¯«·®§þ            ø¿÷®»¯«»-¬ º±® ¿² ×²-«®»¼ Ð»®-±² ±º ¿²§ Ñ®¹¿²·¦¿¬·±²æ ø·÷ ¬± ¿°°»¿® ¿¬ ¿
                                 ³»»¬·²¹ ±® ·²¬»®ª·»©å ø··÷ ¬± °®±ª·¼» ¬»-¬·³±²§ ±® ¿ -©±®² -¬¿¬»³»²¬å
                                 ±® ø···÷ °®±¼«½» ¼±½«³»²¬-ô ¬¸¿¬ô ·² ¿²§ -«½¸ ½¿-»ô ½±²½»®²- ¬¸»
                                 ¾«-·²»-- ±º ¬¸¿¬ Ñ®¹¿²·¦¿¬·±² ±® ¬¸¿¬ ×²-«®»¼ Ð»®-±²ù- ·²-«®»¼
                                 ½¿°¿½·¬·»-ô ¾«¬ ±²´§ ·º ¬¸» ®»¯«»-¬ ½¿³» º®±³ ¿²§æ
                                øï÷ Û²º±®½»³»²¬ Þ±¼§å ±®
                                øî÷ Ñ®¹¿²·¦¿¬·±²ô ±®ô ±² ¾»¸¿´º ±º ¿² Ñ®¹¿²·¦¿¬·±²ô ¾§ ·¬- ¾±¿®¼ ±º
                                     ¼·®»½¬±®- ø±® ¬¸» »¯«·ª¿´»²¬ ³¿²¿¹»³»²¬ ¾±¼§÷ ±® ¿²§ ½±³³·¬¬»»
                                     ±º ¬¸» ¾±¿®¼ ±º ¼·®»½¬±®- ø±® ¬¸» »¯«·ª¿´»²¬ ³¿²¿¹»³»²¬ ¾±¼§÷å
                                     ¿²¼
                            ø¾÷ ¿®®»-¬ ±® ½±²º·²»³»²¬ ±º ¿² Û¨»½«¬·ª» ±º ¿² Ñ®¹¿²·¦¿¬·±² ¬± ¿æ ø·÷
                                 -°»½·º·»¼ ®»-·¼»²½»å ±® ø··÷ -»½«®» ½«-¬±¼·¿´ °®»³·-»- ±°»®¿¬»¼ ¾§ ±®
                                 ±² ¾»¸¿´º ±º ¿² Û²º±®½»³»²¬ Þ±¼§Þ±¼§ô ·² ½±²²»½¬·±² ©·¬¸ ¬¸» ¾«-·²»--
                                 ±º ¿²§ Ñ®¹¿²·¦¿¬·±² ±® ¿² ×²-«®»¼ Ð»®-±²ù- ½¿°¿½·¬§ ¿- ¿² Û¨»½«¬·ª»
                                 ±® Û³°´±§»» ±º ¿² Ñ®¹¿²·¦¿¬·±²ò
                           þ Ð®»óÝ´¿·³ ×²¯«·®§þþ -¸¿´´ ²±¬ ·²½´«¼» ¿²§ ®±«¬·²» ±® ®»¹«´¿®´§ -½¸»¼«´»¼
                            ®»¹«´¿¬±®§ ±® ·²¬»®²¿´ -«°»®ª·-·±²ô ·²-°»½¬·±²ô ½±³°´·¿²½»ô ®»ª·»©ô
                            »¨¿³·²¿¬·±²ô °®±¼«½¬·±² ±® ¿«¼·¬ô ·²½´«¼·²¹ ¿²§ ®»¯«»-¬ º±® ³¿²¼¿¬±®§
                            ·²º±®³¿¬·±² º®±³ ¿ ®»¹«´¿¬»¼ »²¬·¬§ô ½±²¼«½¬»¼ ·² ¿² Ñ®¹¿²·¦¿¬·±²ù-
                            ¿²¼ñ±® Û²º±®½»³»²¬ Þ±¼§ù- ²±®³¿´ ®»ª·»© ±® ½±³°´·¿²½» °®±½»--ò

         þÉ®±²¹º«´ ß½¬þ ·² ¿¼¼·¬·±² ¬± ¬¸» ¼»º·²·¬·±² °®±ª·¼»¼ ·² ¬¸» Ú±´´±©»¼ Ð±´·½§ô ¿´-± ³»¿²-
                         ¿²§ ¿½¬«¿´ ±® ¿´´»¹»¼ ¾®»¿½¸ ±º ¼«¬§ô ²»¹´»½¬ô »®®±®ô ³·--¬¿¬»³»²¬ô
                         ³·-´»¿¼·²¹ -¬¿¬»³»²¬ô ±³·--·±² ±® ¿½¬ ¾§ ¿²§ ×²-«®»¼ Ð»®-±² ¿- ¿
                         º·¼«½·¿®§ ±º ¿²§ »³°´±§»» ¾»²»º·¬ °´¿² -°±²-±®»¼ -±´»´§ ¾§ ¿²§
                         Ñ®¹¿²·¦¿¬·±² ±® ¿²§ ³¿¬¬»® ½´¿·³»¼ ¿¹¿·²-¬ -«½¸ ×²-«®»¼ Ð»®-±² ¾§
                         ®»¿-±² ±º ¸·- ±® ¸»® -¬¿¬«- ¿- -«½¸ò

                                                      ÈÊ×ò
         ×² Ý´¿«-» êò ÜÛÚ×Ò×Ì×ÑÒÍô ¬¸» º±´´±©·²¹ ¼»º·²·¬·±²- ¿®» ¿¼¼»¼ ¬± ¬¸» »²¼ ¬¸»®»±ºæ

         þ×²-«®»¼ Ð»®-±²þ ·² ¿¼¼·¬·±² ¬± ¬¸» ¼»º·²·¬·±² °®±ª·¼»¼ ·² ¬¸» Ú±´´±©»¼ Ð±´·½§ô ×²-«®»¼
                          Ð»®-±² ¿´-± ³»¿²- ¿²§ Í¸¿¼±© Ü·®»½¬±® ±® ¼» º¿½¬± ¼·®»½¬±®ò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                        ß«¹ ðëô îðîð ïìæíð
                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                    Ì«®²»® Ú¿´µ
 Óïîîíéç øðçñïê÷                        ÛÒÜ ì     ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO     DocØ×ÙØÔÇ
                                              613-5      Filed 08/28/20 Page 439 of 466
                                                   ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                          ÛÒÜÑÎÍÛÓÛÒÌý
                                                 Ì«®²»® Ú¿´µ
                                                               ì      øÝ±² ¬·² « »¼÷
                                               ±¾»®³¿§»®ò½±³
                                              ß«¹ ðëô îðîð ïìæíð
         Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï ¿³    Ö«²» ïô îðïé               º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         °±´·½§ ²«³¾»® ðïóìçèóðìóíç
      Ì«®²»® Ú¿´µ¬±
         ·--«»¼       ßÕÑÎÒô ×ÒÝò                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                       ß«¹ ðëô îðîð ïìæíð
         ¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§




         þÔ±--þ           Ô±-- ³»¿²- ¬¸» ¿³±«²¬- ¬¸¿¬ ¬¸» ×²-«®»¼ Ð»®-±²- ¿®» ´»¹¿´´§ ±¾´·¹¿¬»¼ ¬±
                          °¿§ ¿- ¿ ®»-«´¬ ±º ¿ Ý´¿·³ô ·²½´«¼·²¹ ¾«¬ ²±¬ ´·³·¬»¼ ¬±æ
                          ø¿÷ Ü»º»²-» Ý±-¬-å
                          ø¾÷ ¼¿³¿¹»-ô ¶«¼¹³»²¬- ø·²½´«¼·²¹ °®»ñ°±-¬ó¶«¼¹³»²¬ ·²¬»®»-¬ ±² ¿
                                ½±ª»®»¼ ¶«¼¹³»²¬÷ô ¿²¼ -»¬¬´»³»²¬-å
                          ø½÷ ¬¸» ´·-¬»¼ ·¬»³- -»¬ ±«¬ ·² Ý´¿«-» îô Û¨¬»²-·±²-ô Û¨»½«¬·ª» Ð®±¬»½¬·±²
                                Í«·¬» ±º ¬¸·- °±´·½§å
                          ø¼÷ °«²·¬·ª» ±® »¨»³°´¿®§ ¼¿³¿¹»- ±® ¬¸» ³«´¬·°´» °±®¬·±² ±º ¿ ³«´¬·°´·»¼
                                ¼¿³¿¹»- ¿©¿®¼å
                          ø»÷ ¬¸» °®»³·«³ ø¾«¬ ²±¬ ½±´´¿¬»®¿´÷ º±® ¿²§ ¾¿·´ ±® -·³·´¿® ¾±²¼ ·²½«®®»¼
                                ¾§ ¿² ×²-«®»¼ Ð»®-±² ·² ½±²²»½¬·±² ©·¬¸ ¿ Ý´¿·³å
                          øº÷ ¬¿¨»- ·³°±-»¼ «°±² ¬¸» Ñ®¹¿²·¦¿¬·±² º±® ©¸·½¸ ¿² ×²-«®»¼ Ð»®-±² ·-
                                ´»¹¿´´§ ´·¿¾´» ¾§ ®»¿-±² ±º ¬¸» Ñ®¹¿²·¦¿¬·±²ù-       ¾¿²µ®«°¬½§ ±®
                                ·²-±´ª»²½§å ¿²¼
                          ø¹÷ ¬¿¨»- ·³°±-»¼ «°±² ¿² ×²-«®»¼ Ð»®-±² ¼«» ¬± ¿²§ °¿§³»²¬ ±º Ô±--
                                ¾§ ¬¸» ×²-«®»® «²¼»® ¬¸·- °±´·½§ò
                          Ô±-- ø±¬¸»® ¬¸¿² Ü»º»²-» Ý±-¬-Ý±-¬-÷÷ -¸¿´´ ²±¬ ·²½´«¼»æ
                          ø·÷ ³¿¬¬»®- ¬¸¿¬ ³¿§ ¾» ¼»»³»¼ «²·²-«®¿¾´» «²¼»® ¬¸» ´¿© °«®-«¿²¬ ¬±
                                ©¸·½¸ ¬¸·- °±´·½§ -¸¿´´ ¾» ½±²-¬®«»¼å
                          ø··÷ ¬¿¨»-ô »¨½»°¬ ¿- ½±ª»®»¼ «²¼»® Ý´¿«-»- øº÷ ¿²¼ ø¹÷ ¿¾±ª»å
                          ø···÷º·²»- ±® °»²¿´¬·»-ô »¨½»°¬ ¬± ¬¸» »¨¬»²¬ ½±ª»®»¼ «²¼»® Ý´¿«-» îô
                                ÛÈÌÛÒÍ×ÑÒÍ ßÒÜ ßÜÜ×Ì×ÑÒßÔ ÐÎÑÌÛÝÌ×ÑÒô Ý·ª·´ Ú·²»- ú
                                Ð»²¿´¬·»- ±º ¬¸·- °±´·½§å ¿²¼
                          ø·ª÷¿²§ -¬¿¬«¬±®§ ´·¿¾·´·¬§ ·³°±-»¼ «°±² ¿² ×²-«®»¼ Ð»®-±² ¿- ¿ ®»-«´¬ ±º
                                ¬¸» º¿·´«®» ±º ¬¸» Ñ®¹¿²·¦¿¬·±² ¬± ¸¿ª» °¿·¼ ¿²§ ¬¿¨»- ±©»¼ ¬± ¿
                                º»¼»®¿´ ±® -¬¿¬» ¹±ª»®²³»²¬ò
                          Ô±-- -¸¿´´ -°»½·º·½¿´´§ ·²½´«¼» °´¿·²¬·ºº ¿¬¬±®²»§-ù º»»- ¿©¿®¼»¼ ±®
                          ¿°°®±ª»¼ ¾§ ¿ ½±«®¬ ·² ½±²²»½¬·±² ©·¬¸ ¿ Ò±²óÓ±²»¬¿®§ Í»¬¬´»³»²¬ò
                          Ì¸» ·²-«®¿¾·´·¬§ ±º º·²»-ô °»²¿´¬·»-ô ¬¿¨»-ô ¿²¼ °«²·¬·ª»ô »¨»³°´¿®§ ¿²¼
                          ³«´¬·°´·»¼ ¼¿³¿¹»- -¸¿´´ ¾» ¹±ª»®²»¼ ¾§ -«½¸ ¿°°´·½¿¾´» ´¿© ¬¸¿¬ ³±-¬
                          º¿ª±®- ½±ª»®¿¹» º±® -«½¸ º·²»-ô °»²¿´¬·»-ô ¬¿¨»-ô ¿²¼ °«²·¬·ª»ô »¨»³°´¿®§
                          ¿²¼ ³«´¬·°´» ¼¿³¿¹»-ò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                      Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                              Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                            ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                       ß«¹ ðëô îðîð ïìæíð
                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                  Ì«®²»® Ú¿´µ
 Óïîîíéç øðçñïê÷                       ÛÒÜ ì    ±¾»®³¿§»®ò½±³
                                              ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO     DocØ×ÙØÔÇ
                                                613-5      Filed 08/28/20 Page 440 of 466
                                                     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                            ÛÒÜÑÎÍÛÓÛÒÌý
                                                   Ì«®²»® Ú¿´µ
                                                                 ì      øÝ±² ¬·² « »¼÷
                                                 ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæíð
         Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï ¿³    Ö«²» ïô îðïé                  º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         °±´·½§ ²«³¾»® ðïóìçèóðìóíç
      Ì«®²»® Ú¿´µ¬±
         ·--«»¼       ßÕÑÎÒô ×ÒÝò                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                          ß«¹ ðëô îðîð ïìæíð
         ¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§




                            Ò±¬©·¬¸-¬¿²¼·²¹ ¬¸» ¿¾±ª»ô ¬¸» ×²-«®»® -¸¿´´ ²±¬ ¿--»®¬ ¬¸¿¬ô ·² ¿ Ý´¿·³
                            ¿´´»¹·²¹ ª·±´¿¬·±²- ±º Í»½¬·±² ïïô ïî ±® ïë ±º ¬¸» ËòÍò Í»½«®·¬·»- ß½¬ ±º
                            ïçííô ¿- ¿³»²¼»¼ô ±® -·³·´¿® -¬¿¬«¬±®§ °®±ª·-·±²- ±º ¿²§ -¬¿¬» ±® º±®»·¹²
                            -»½«®·¬·»- ´¿©ô ¬¸» °±®¬·±² ±º ¿²§ ¿³±«²¬- ·²½«®®»¼ ¾§ ×²-«®»¼ Ð»®-±²-
                            ©¸·½¸ ·- ¿¬¬®·¾«¬¿¾´» ¬± -«½¸ ª·±´¿¬·±²- ½±²-¬·¬«¬»- «²·²-«®¿¾´» ´±-- ¿²¼
                            -¸¿´´ ¬®»¿¬ ¬¸¿¬ °±®¬·±² ±º ¿´´ -«½¸ -»¬¬´»³»²¬-ô ¶«¼¹³»²¬- ¿²¼ Ü»º»²-»
                            Ý±-¬- ¿- ½±²-¬·¬«¬·²¹ Ô±-- «²¼»® ¬¸·- °±´·½§ò
         þÒ±²óÓ±²»¬¿®§      ³»¿²- ¿ -»¬¬´»³»²¬ ±º ¿ Ý´¿·³ ¾®±«¹¸¬ ¾§ ±²» ±® ³±®» -¸¿®»¸±´¼»®- ±º
         Í»¬¬´»³»²¬þ        ¿² Ñ®¹¿²·¦¿¬·±²ô »·¬¸»® ¼·®»½¬´§ ±® ¼»®·ª¿¬·ª»´§ ±² ¾»¸¿´º ±º ¿²
                            Ñ®¹¿²·¦¿¬·±²ô ©¸»®»·² ²± ³±²»¬¿®§ ½±²-·¼»®¿¬·±² ©±«´¼ ¾» ®»½»·ª»¼ ¾§
                            -«½¸ -¸¿®»¸±´¼»®ø-÷ ±® Ñ®¹¿²·¦¿¬·±²ôô ·²½´«¼·²¹ ¾«¬ ²±¬ ´·³·¬»¼ ¬± ¿²§ -«½¸
                            Ý´¿·³ ¿´´»¹·²¹ ¬¸¿¬ ¬¸» °®·½» ±® ½±²-·¼»®¿¬·±² °¿·¼ ±® °®±°±-»¼ ¬± ¾» °¿·¼
                            º±® ¬¸» ¿½¯«·-·¬·±² ±® ½±³°´»¬·±² ±º ¬¸» ¿½¯«·-·¬·±² ±º ¿´´ ±® -«¾-¬¿²¬·¿´´§
                            ¿´´ ¬¸» ±©²»®-¸·° ·²¬»®»-¬ ·² ±® ¿--»¬- ±º ¿² »²¬·¬§ ·- ·²¿¼»¯«¿¬»ò
         þÍ¸¿¼±©            ³»¿²- ¿²§ ²¿¬«®¿´ °»®-±² ©¸±ô ¿- ¿ ½±²-»¯«»²½» ±º ¾»·²¹ ¿² Û¨»½«¬·ª»
         Ü·®»½¬±®þ          ±® Û³°´±§»» ±º ¿²§ Ñ®¹¿²·¦¿¬·±² ·- ¼»»³»¼ ¿ -¸¿¼±© ¼·®»½¬±®ô ¿-
                            ¼»º·²»¼ ·² Í»½¬·±² îëï ±º ¬¸» ËòÕò Ý±³°¿²·»- ß½¬ îððêô ±º ¿²§ ±¬¸»®
                            Ñ®¹¿²·¦¿¬·±² ±® ¿²§ Ñ«¬-·¼» Û²¬·¬§
                                                          Û²¬·¬§ò


         ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                  Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                  ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
                                                                               ß«¹ ðëô îðîð ïìæíð
                                             w ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
 Óïîîíéç øðçñïê÷                         ÛÒÜ ì      Ì«®²»® Ú¿´µ
                                                  ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20   Page 441 of 466
                                                                 ë
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                             ÛÒÜÑÎÍÛÓÛÒÌý
                                                   Ì«®²»® Ú¿´µ
                                                 ±¾»®³¿§»®ò½±³
        Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï     ¿³ß«¹ ðëô îðîð
                                                        Ö«²»ïìæíð
                                                               ïô   îðïé        º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ  °±´·½§ ²«³¾»® ðïóìçèóðìóíç
       ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        ·--«»¼ ¬±
      Ì«®²»® Ú¿´µ   ßÕÑÎÒô ×ÒÝò                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
          îðîð ïìæíð                                                          ß«¹ ðëô îðîð ïìæíð
                                  ÎÛÒÛÉßÔ ÌÎßÒÍ×Ì×ÑÒ ÛÒÜÑÎÍÛÓÛÒÌ


         ×² ½±²-·¼»®¿¬·±² ±º ¬¸» °®»³·«³ ½¸¿®¹»¼ô ·¬ ·- ¸»®»¾§ «²¼»®-¬±±¼ ¿²¼ ¿¹®»»¼ ¬¸¿¬ ¬¸» °±´·½§
         ·- ¿³»²¼»¼ ¿- º±´´±©-æ

         ïò    Ô·¾»®¿´·¦¿¬·±² Î·¹¸¬æ ×ºô ·² ®»´¿¬·±² ¬± ¿ Ý´¿·³ º·®-¬ ³¿¼» ¼«®·²¹ ¬¸» Ð±´·½§ Ð»®·±¼ ±®
               Ü·-½±ª»®§ Ð»®·±¼ ±º ¬¸·- °±´·½§ô ¬¸» Ò¿³»¼ Û²¬·¬§ ¾»´·»ª»- ¬¸» ¬»®³- ¿²¼ ½±²¼·¬·±²-
               ±º ¬¸» Ð®·±® Ð±´·½§ °®±ª·¼» ½±ª»®¿¹» º±® Ô±-- ¬¸¿¬ ·- ²±¬ °®±ª·¼»¼ «²¼»® ¬¸» ¬»®³-
               ¿²¼ ½±²¼·¬·±²- ±º ¬¸·- °±´·½§ô ¬¸» Ò¿³»¼ Û²¬·¬§ ³¿§ »´»½¬ ¬± ¸¿ª» ¿´´ ±® °¿®¬ ±º ¬¸¿¬
               Ý´¿·³ ¿¼¶«-¬»¼ ¿½½±®¼·²¹ ¬± ¬¸» ¬»®³- ¿²¼ ½±²¼·¬·±²- ±º ¬¸» Ð®·±® Ð±´·½§ô »¨½»°¬ ¿-
               °®±ª·¼»¼ ·² Ý´¿«-» íò ¾»´±©ò Ì± ¼± -±ô ¬¸» Ò¿³»¼ Û²¬·¬§ ³«-¬ ²±¬·º§ ¬¸» ×²-«®»® ·²
               ©®·¬·²¹ ±º ¬¸¿¬ »´»½¬·±² ¿²¼ ¬¸» ´¿²¹«¿¹» ±º ¬¸» Ð®·±® Ð±´·½§ ¬¸¿¬ ¬¸» Ò¿³»¼ Û²¬·¬§
               ¾»´·»ª»- °®±ª·¼»- ¬¸» ½±ª»®¿¹» ¬¸¿¬ ·- ²±¬ °®±ª·¼»¼ «²¼»® ¬¸·- °±´·½§ º±® -«½¸ Ý´¿·³ò

         îò    Ð®·±® Ð±´·½§æ þ Ð®·±® Ð±´·½§þþ ³»¿²- ¬¸» º±´´±©·²¹ °±´·½§ ·--«»¼ ¾§ ¬¸» ×²-«®»® ø±® ¿²
               ·²-«®¿²½» ½±³°¿²§ ¿ºº·´·¿¬» ¬¸»®»±º÷æ Û¨»½«¬·ª» Í¸·»´¼ °±´·½§ ²«³¾»® ðïóìîëóìêóëè
               ·--«»¼ ¬± ßÕÑÎÒô ×ÒÝò º±® ¬¸» °±´·½§ °»®·±¼ º®±³ Ö«²» ïô îðïê ¬± Ö«²» ïô îðïéò
               Ð®·±® Ð±´·½§ -¸¿´´ ²±¬ ³»¿² ¿²§ °®»¼»½»--±® ¬¸»®»¬± ±® ®»²»©¿´ ±® ®»°´¿½»³»²¬
               ¬¸»®»±ºò

         íò    Ô·¾»®¿´·¦¿¬·±² Û¨½»°¬·±²-æ
                              Û¨½»°¬·±²-

               ø¿÷    Ò± ½±ª»®¿¹» -¸¿´´ ¾» °®±ª·¼»¼ º±® ¿²§ Ý´¿·³ ±® ±¬¸»® ³¿¬¬»® ©¸·½¸ ©¿- ¬¸»
                      -«¾¶»½¬ ±º ¿²§ ²±¬·½» ¹·ª»² «²¼»® ¬¸» Ð®·±® Ð±´·½§ ±® ¿²§ °®»½»¼·²¹ °±´·½§å
               ø¾÷    ¬¸» ´·¾»®¿´·¦¿¬·±² º»¿¬«®»- ±º ¬¸·- »²¼±®-»³»²¬ -¸¿´´ ²±¬ ¿°°´§ ¬± ¿²§ ±º ¬¸»
                      º±´´±©·²¹ ·¬»³-æ
                      øï÷     ¬¸» Ð±´·½§ Ð»®·±¼
                                          Ð»®·±¼ô Ô·³·¬ ±º Ô·¿¾·´·¬§ô Î»¬»²¬·±² ¿³±«²¬- ¿²¼ Ý±²¬·²«·¬§
                              Ü¿¬»- ±º ¬¸·- °±´·½§å
                      øî÷     ¬¸» ¼»º·²·¬·±² ±º þ Ô±--þ ±º ¬¸·- °±´·½§ò


         ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                  Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                  ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
                                                                               ß«¹ ðëô îðîð ïìæíð
                                             w ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
 Óïîðîëé øðèñïë÷                        ÛÒÜ ë        Ì«®²»® Ú¿´µ
                                                   ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO         DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20    Page 442 of 466
                                                                 ê
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                             ÛÒÜÑÎÍÛÓÛÒÌý
                                                    Ì«®²»® Ú¿´µ
                                                  ±¾»®³¿§»®ò½±³
        Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï      ¿³ß«¹ ðëô îðîð
                                                         Ö«²»ïìæíð
                                                                ïô   îðïé         º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ  °±´·½§ ²«³¾»® ðïóìçèóðìóíç
       ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        ·--«»¼ ¬±
      Ì«®²»® Ú¿´µ   ßÕÑÎÒô ×ÒÝò                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                ±¾»®³¿§»®ò½±³
  ß«¹ ðëô¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
          îðîð ïìæíð                                                           ß«¹ ðëô îðîð ïìæíð
              ÐÛÒÜ×ÒÙ ßÒÜ ÐÎ×ÑÎ Ô×Ì×ÙßÌ×ÑÒ ÛÈÝÔËÍ×ÑÒ ÚÑÎ ßÜÜ×Ì×ÑÒßÔ ÛÈÝÛÍÍ Ô×Ó×ÌÍ


         ×² ½±²-·¼»®¿¬·±² ±º ¬¸» °®»³·«³ ½¸¿®¹»¼ô ·¬ ·- ¸»®»¾§ «²¼»®-¬±±¼ ¿²¼ ¿¹®»»¼ ¬¸¿¬ ©·¬¸
         ®»-°»½¬ ¬± ¬¸» Ô·³·¬ ±º Ô·¿¾·´·¬§ ±º ¬¸·- °±´·½§ üëôðððôððð »¨½»-- ±º ¬¸» º·®-¬ üïëôðððôððð
         Ô·³·¬ ±º Ô·¿¾·´·¬§ ±º ¬¸·- °±´·½§ô ¬¸» ×²-«®»® -¸¿´´ ²±¬ ¾» ´·¿¾´» º±® ¿²§ Ô±-- ·² ½±²²»½¬·±²
         ©·¬¸ ¿²§ Ý´¿·³ ³¿¼» ¿¹¿·²-¬ ±® ¿²§ Ð®»óÝ´¿·³ ×²¯«·®§ ®»½»·ª»¼ ¾§ ¿²§ ×²-«®»¼ Ð»®-±²
         ¿´´»¹·²¹ô ¿®·-·²¹ ±«¬ ±ºô ¾¿-»¼ «°±² ±® ¿¬¬®·¾«¬¿¾´» ¬±ô ¿- ±º ß°®·´ îìô îðïïô ¿²§ °»²¼·²¹ ±®
         °®·±®æ øï÷ ´·¬·¹¿¬·±²å ±® øî÷ ¿¼³·²·-¬®¿¬·ª» ±® ®»¹«´¿¬±®§ °®±½»»¼·²¹ ±® ·²ª»-¬·¹¿¬·±² ±º ©¸·½¸
         ¿² ×²-«®»¼ Ð»®-±² ¸¿¼ ²±¬·½»ô ±® ¿´´»¹·²¹ ±® ¼»®·ª»¼ º®±³ ¬¸» -¿³» ±® »--»²¬·¿´´§ ¬¸» -¿³»
         º¿½¬- ¿- ¿´´»¹»¼ ·² -«½¸ °»²¼·²¹ ±® °®·±® ´·¬·¹¿¬·±² ±® ¿¼³·²·-¬®¿¬·ª» ±® ®»¹«´¿¬±®§ °®±½»»¼·²¹
         ±® ·²ª»-¬·¹¿¬·±²ò


         ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                   ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
                                                                                ß«¹ ðëô îðîð ïìæíð
                                             w ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
 ïïéïíí øïîñïí÷                          ÛÒÜ ê       Ì«®²»® Ú¿´µ
                                                   ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæíð
                    Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                  613-5    Filed 08/28/20        Page 443 of 466
                                                                  é
                                                       ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                              ÛÒÜÑÎÍÛÓÛÒÌý
                                                     Ì«®²»® Ú¿´µ
                                                   ±¾»®³¿§»®ò½±³
        Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðï       ¿³ß«¹ ðëô îðîð
                                                          Ö«²»ïìæíð
                                                                 ïô   îðïé            º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ  °±´·½§ ²«³¾»® ðïóìçèóðìóíç
       ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        ·--«»¼ ¬±
      Ì«®²»® Ú¿´µ   ßÕÑÎÒô ×ÒÝò                                                         Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                     ±¾»®³¿§»®ò½±³
  ß«¹ ðëô¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
          îðîð ïìæíð                                                                ß«¹ ðëô îðîð ïìæíð
                                            ÜÛÝÔßÎßÌ×ÑÒÍ ßÓÛÒÜÛÜ
                       øÎÛÊ×ÍÛÜ ßÌÌßÝØÓÛÒÌ ÐÑ×ÒÌ ÚÑÎ ÝÔß×ÓÍ Ú×ÎÍÌ ÓßÜÛ ÑÒ ÑÎ
                                       ßÚÌÛÎ ßËÙËÍÌ ìô îðïë÷

         ×² ½±²-·¼»®¿¬·±² ±º ¬¸» °®»³·«³ ½¸¿®¹»¼ô ·¬ ·- ¸»®»¾§ «²¼»®-¬±±¼ ¿²¼ ¿¹®»»¼ ¬¸¿¬ -±´»´§
         ©·¬¸ ®»-°»½¬ ¬± ¿²§ Ý´¿·³ º·®-¬ ³¿¼» ¿¹¿·²-¬ ¿² ×²-«®»¼ Ð»®-±² ±² ±® ¿º¬»® ß«¹«-¬ ìô
         îðïëô ¬¸» Ü»½´¿®¿¬·±²- ¿®» ¿³»²¼»¼ ¾§ ¼»´»¬·²¹ ¬¸» Ô·³·¬ ±º Ô·¿¾·´·¬§ô Ì±¬¿´ Ë²¼»®´§·²¹
         Ô·³·¬- ¿²¼ ÍÝØÛÜËÔÛ ÑÚ ËÒÜÛÎÔÇ×ÒÙ ÝÑÊÛÎßÙÛ ·² ¬¸»·® »²¬·®»¬§ ¿²¼ ®»°´¿½·²¹ ¬¸»³
         ©·¬¸ ¬¸» º±´´±©·²¹æ


            Ô·³·¬ ±º Ô·¿¾·´·¬§æ                                                  üïðôðððôððð
            Ì±¬¿´ Ë²¼»®´§·²¹ Ô·³·¬-æ                                             üíðôðððôððð
            ÎÛÌÛÒÌ×ÑÒÍ ÑÚ ËÒÜÛÎÔÇ×ÒÙ ÐÑÔ×Ý×ÛÍæ
            ÈÔ ÍÐÛÝ×ßÔÌÇ ×ÒÍËÎßÒÝÛ ÝÑÓÐßÒÇ øÐ®·³¿®§÷                             üîôëððôððð
                                      ÍÝØÛÜËÔÛ ÑÚ ËÒÜÛÎÔÇ×ÒÙ ÝÑÊÛÎßÙÛ
    Ò±¬»-              Ë²¼»®´§·²¹ ×²-«®»®    Ë²¼»®´§·²¹ Ð±´·½§          Ô·³·¬-                 Ð±´·½§ Ð»®·±¼
                                             Ò«³¾»®

    Ú±´´±©»¼           ÈÔ Í°»½·¿´¬§          ËÍðððéëêèíÜÑïéß            üïðôðððôððð            ðêñðïñîðïé ¬±
    Ð±´·½§             ×²-«®¿²½»                                                               ðêñðïñîðïè
                                                                        Ð®·³¿®§
                       Ý±³°¿²§

                       ß´´·»¼ É±®´¼          ðíðéóëèïé                  üïðôðððôððð ¨-         ðêñðïñîðïé ¬±
                       Ò¿¬·±²¿´ ß--«®¿²½»
                                                                        üïðôðððôððð            ðêñðïñîðïè
                       Ý±³°¿²§

                       Û²¼«®¿²½»             ÜÑÈïðððéëèéïðî             üïðôðððôððð ¨-         ðêñðïñîðïé ¬±
                       ß³»®·½¿²
                                                                        üîðôðððôððð            ðêñðïñîðïè
                       ×²-«®¿²½»
                       Ý±³°¿²§



         ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                    ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
                                                                                 ß«¹ ðëô îðîð ïìæíð
                                              w ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
 ÓÒÍÝÐÌ                                     ÛÒÜ é     Ì«®²»® Ú¿´µ
                                                    ±¾»®³¿§»®ò½±³
                                                  ß«¹ ðëô îðîð ïìæíð
                    Case 20-11177-KBO       DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                           Page 444 of 466
                                                     Ì«®²»® Ú¿´µ
                                                  ±¾»®³¿§»®ò½±³
                                               ÛÒÜÑÎÍÛÓÛÒÌý            è
                                                  ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
   Ì¸·-Ì«®²»®  Ú¿´µ
        »²¼±®-»³»²¬ô   »ºº»½¬·ª» ïîæðï ¿³       Ö«²» ïô îðïé                     Ì«®²»®
                                                                              º±®³-     Ú¿´µ
                                                                                    ¿ °¿®¬ ±º
     ±¾»®³¿§»®ò½±³
   °±´·½§ ²«³¾»®     ðïóìçèóðìóíç                                              ±¾»®³¿§»®ò½±³
   ·--«»¼
  ß«¹  ðëô ¬± ßÕÑÎÒô
            îðîð ïìæíð×ÒÝò                                                   ß«¹ ðëô îðîð ïìæíð

   ¾§        ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
                                        ÚÑÎÓÍ ×ÒÜÛÈ ÛÒÜÑÎÍÛÓÛÒÌ

   Ì¸» ½±²¬»²¬- ±º ¬¸» Ð±´·½§ ·- ½±³°®·-»¼ ±º ¬¸» º±´´±©·²¹ º±®³-æ
                          ÛÜ×Ì×ÑÒ
   ÚÑÎÓ ÒËÓÞÛÎ              ÜßÌÛ                       ÚÑÎÓ Ì×ÌÔÛ

    ïïéïîï                  ïîñïí Í×ÜÛ ó ß ÛÜÙÛ ÐÑÔ×ÝÇ ÜÛÝÔßÎßÌ×ÑÒÍ
    çêëëë                   ðïñïë ÌÎ×ß ÜÛÝ Ü×ÍÝÔÑÍËÎÛ ÚÑÎÓ
    ïïéïîï                  ïîñïí Í×ÜÛ ó ß ÛÜÙÛ ÐÑÔ×ÝÇ
    ççéëè                   ðèñðè ÒÑÌ×ÝÛ ÑÚ ÝÔß×Ó øÎÛÐÑÎÌ×ÒÙ ÞÇ ÛóÓß×Ô÷
    ëîïìî                   ðéñïí ×ÔÔ×ÒÑ×Í ßÓÛÒÜßÌÑÎÇó ÝßÒÝÛÔÔßÌ×ÑÒñÒÑÒÎÛÒÛÉßÔ
    ïïçêéç                  ðçñïë ÛÝÑÒÑÓ×Ý ÍßÒÝÌ×ÑÒÍ ÛÒÜÑÎÍÛÓÛÒÌ
    Óïîîíéç                 ðçñïê ßÓÛÒÜÛÜ Í×ÜÛ ß ÛÜÙÛ ßÓÛÒÜßÌÑÎÇ ÛÒÜÑÎÍÛÓÛÒÌ
    Óïîðîëé                 ðèñïë ÎÛÒÛÉßÔ ÌÎßÒÍ×Ì×ÑÒ ÛÒÜÑÎÍÛÓÛÒÌ
    ïïéïíí                  ïîñïí ÐÛÒÜ×ÒÙ ßÒÜ ÐÎ×ÑÎ Ô×Ì×ÙßÌ×ÑÒ ÛÈÝÔËÍ×ÑÒ ÚÑÎ ßÜÜ×Ì×ÑÒßÔ ÛÈÝÛÍÍ
                                  Ô×Ó×ÌÍ
    ÓÒÍÝÐÌ                         ÜÛÝÔßÎßÌ×ÑÒÍ ßÓÛÒÜÛÜ
    éèèëç                   ïðñðï ÚÑÎÓÍ ×ÒÜÛÈ ÛÒÜÑÎÍÛÓÛÒÌ
    çêìëí                   ðèñïê ×ÔÔ×ÒÑ×Í ÝÑÒÍËÓÛÎ ÝÑÓÐÔß×ÒÌ ÒÑÌ×Ú×ÝßÌ×ÑÒ
            ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




                                                                           ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                         ß«¹ ðëô îðîð ïìæíð
                                            ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                 ÛÒÜ ððè
                                                   ±¾»®³¿§»®ò½±³
   éèèëç øïðñ ðï÷                                 ß«¹
                                                  Ð¿¹»ðëô ï
                                                          îðîð
                                                             ±ºïìæíð
                                                                ï
                 Case 20-11177-KBO        DocØ×ÙØÔÇ
                                               613-5    Filed 08/28/20
                                                    ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                            Page 445 of 466
                                                  Ì«®²»® Ú¿´µ
                                                ±¾»®³¿§»®ò½±³
                                               ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                     Ì«®²»® Ú¿´µ
                           ×ÔÔ×ÒÑ×Í ÝÑÒÍËÓÛÎ ÝÑÓÐÔß×ÒÌ ÒÑÌ×Ú×ÝßÌ×ÑÒ
    ±¾»®³¿§»®ò½±³                                                   ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                              ß«¹ ðëô îðîð ïìæíð
       Ì¸·- ²±¬·½» ·- ¬± ¿¼ª·-» §±« ¬¸¿¬ -¸±«´¼ ¿²§ ½±³°´¿·²¬- ¿®·-» ®»¹¿®¼·²¹ ¬¸·- ·²-«®¿²½»ô §±«
       ³¿§ ½±²¬¿½¬ ¬¸» º±´´±©·²¹æ


       ß×Ù
       Ý±²-«³»® Ý±³°´¿·²¬- Ü·ª·-·±²
                              ¬¸
       ïî Ó»¬®±¬»½¸ Ý»²¬»®ô îé Ú´±±®
       Þ®±±µ´§²ô ÒÇ ïïîðï
       Ð¸±²»æ ïóèééóëìïóçéìè
       Ú¿¨æ éïèóîëðóïééç
       ½±²-«³»®à¿·¹ò½±³



       ×´´·²±·- Ü»°¿®¬³»²¬ ±º ×²-«®¿²½» øî ´±½¿¬·±²-÷

       Ý±²-«³»® Ü·ª·-·±²
       íîð Éò É¿-¸·²¹¬±² Í¬®»»¬
       Í°®·²¹º·»´¼ô ×Ô êîéêé

       Ý±²-«³»® Ü·ª·-·±²
                               ¬¸
       ïîî Íò Ó·½¸·¹¿² ßª»òô ïç Ú´±±®
       Ý¸·½¿¹±ô ×Ô êðêðí

       øèêê÷ ììëóëíêì ø¬±´´ º®»»÷
       øîïé÷ ëëèóîðèí øº¿¨÷ øÍ°®·²¹º·»´¼÷
       øîïé÷ éèîóìëïë øÌ»´ò÷ øÍ°®·²¹º·»´¼÷
       øíïî÷ èïìóîìîð øÌ»´ò÷ øÝ¸·½¿¹±÷
       ¸¬¬°æññ ·²-«®¿²½»ò·´´·²±·-ò¹±ªñ½±²-«³»®Á½±³°´¿·²¬-à·²-ò-¬¿¬»ò·´ò«-




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                          ß«¹ ðëô îðîð ïìæíð
                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        çêìëí øðèñïê÷                              Ì«®²»® Ú¿´µ
                                                 ±¾»®³¿§»®ò½±³
                                               ß«¹ ðëô îðîð ïìæíð
                    Case 20-11177-KBO         DocØ×ÙØÔÇ
                                                   613-5    Filed 08/28/20
                                                        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 446 of 466
                                                      Ì«®²»® Ú¿´µ
                                                    ±¾»®³¿§»®ò½±³
                                                   ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                     ÝÔß×Ó ÎÛÐÑÎÌ×ÒÙ ÚÑÎÓ Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
         ×--«·²¹ Ý±³°¿²§æ ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                               ß«¹ ðëô îðîð ïìæíð
         Î»°±®¬»¼ «²¼»® Ð±´·½§ñ Þ±²¼ Ò«³¾»®æ ðïóìçèóðìóíç     Ü¿¬»æ


        Ì§°» ±º Ý±ª»®¿¹»æ ÜúÑ            ÛúÑ              Ú·¼»´·¬§
                                                                 ø½±³°´»¬» ¬¸» Ú·¼»´·¬§ Í«°°´»³»²¬¿´ ±²
                                                                  ¬¸» ²»¨¬ °¿¹»÷
        ×²-«®»¼ù- Ò¿³»ô ¿- ¹·ª»² ±² Ð±´·½§ Ü»½´¿®¿¬·±²- øÚ¿½» Ð¿¹»÷æ

                 ßÕÑÎÒô ×ÒÝò




        Ý±²¬¿½¬ Ð»®-±²æ

        Ì·¬´»æ

        Ð¸±²»æ ø           ÷              ó                      Û¨¬

        »Ó¿·´æ                                                           à


        Ý¿-» ±® Ý´¿·³¿²¬ Ò¿³»æ



        ×º ¬¸» °¿®¬§ ·²ª±´ª»¼ ·- ¼·ºº»®»²¬ º®±³ þ×²-«®»¼þ Ò¿³» ø¿- ¹·ª»² ±² Ð±´·½§ Ü»½´¿®¿¬·±²-÷ -¬¿¬»
        ®»´¿¬·±²-¸·°æ




        ×²-«®¿²½» Þ®±µ»®ñ ß¹»²¬æ   ßÎÌØËÎ Ö ÙßÔÔßÙØÛÎ Î×ÍÕ ÓÒÙÌ ÍÛÎÊ ×ÒÝ

        ß¼¼®»--æ    íðð Íò Î×ÊÛÎÍ×ÜÛ ÐÔßÆßô ÍÌÛò ïçðð
        ß¼¼®»--æ    ÝØ×ÝßÙÑô ×Ô êðêðê
        Ý±²¬¿½¬æ    ÜÛÎÛÕ ÊßÒ ÜÛÎ ÊÑÑÎÌ                                 Ð¸±²»æ

        »Ó¿·´æ    Ü»®»µÁÊ¿²¼»®ª±±®¬àßÖÙò½±³



        Í»²¼ Ò±¬·½» ±º Ý´¿·³- ¬±æ       ß×Ù                                      Ð¸±²»æ øèèè÷ êðîó ëîìê
                                        Ú·²¿²½·¿´ Ô·²»- Ý´¿·³-                   Ú¿¨æ    øèêê÷ îîéó ïéëð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                     ÐòÑò Þ±¨ îëçìé                                Ø×ÙØÔÇ
                                                                                 Û³¿·´æ        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         ½ó Ý´¿·³àß×Ù
                                                                                            Ý´¿·³àß×Ùò½±³
                                                                                            Ý´¿·³à ß×Ùò½±³
                                                                                                       ò½±³
      Ì«®²»® Ú¿´µ                       Í¸¿©²»» Ó·--·±²ô ÕÍ êêîîë                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                       Ì«®²»® Ú¿´µ
                                                     ±¾»®³¿§»®ò½±³
                                                   ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 447 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                            ÝÔß×Ó ÎÛÐÑÎÌ×ÒÙ ÚÑÎÓ Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                              Ú×ÜÛÔ×ÌÇ ÍËÐÐÔÛÓÛÒÌßÔ                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
           øÑ²´§ ½± ³ ° ´»¬» ¬¸ ·- - « °° ´»³ »² ¬¿´ ·º ¬¸ » Ý´¿·³ ·- ¾ »·²¹ ®»°± ®¬»¼ « ²¼ »® Ú·¼»´·¬§ Ý± ª»®¿¹»÷
  ß«¹ ðëô îðîð ïìæíð                                                                 ß«¹ ðëô îðîð ïìæíð
           ×--«·²¹ Ý±³°¿²§æ     ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
           Î»°±®¬»¼ «²¼»® Ð±´·½§ñ Þ±²¼ Ò«³¾»®æ          ðïóìçèóðìóíç




           Ü¿¬» ±º Ü·-½±ª»®§æ                                   Û-¬·³¿¬»¼ ß³±«²¬ ±º ´±--æ


           Ý¿«-» ±º Ô±--æ    Û³°´±§»» Ü·-¸±²»-¬§                             Ý±³°«¬»® Ú®¿«¼

                             Ú«²¼- Ì®¿²-º»®                                  Î±¾¾»®§ñ Þ«®¹´¿®§

                              ×Ü Ì¸»º¬                                       Ú±®¹»®§

                             Ý´·»²¬ Ð®±°»®¬§                                 ×² Ì®¿²-·¬


                             ÛÎ×Íß                                           Ý®»¼·¬ Ý¿®¼ Ú±®¹»®§


                             Ñ¬¸»®                                      ·º Ñ¬¸»®ô ¼»-½®·¾»æ




           Í»²¼ Ò±¬·½» Ñº Ý´¿·³- Ì±æ       ß×Ù                                   Ð¸±²»æ øèèè÷ êðîó ëîìê
                                           Ú·²¿²½·¿´ Ô·²»- Ý´¿·³-                Ú¿¨æ   øèêê÷ îîéó ïéëð
                                           ÐòÑò Þ±¨ îëçìé                        Û³¿·´æ ½ó Ý´¿·³àß×Ùò½±³
                                           Í¸¿©²»» Ó·--·±²ô ÕÍ êêîîë
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                        ß«¹ ðëô îðîð ïìæíð
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
                                  ½»²¬®¿´·¦»¼   Ý«-¬±³»® ±¾»®³¿§»®ò½±³
                                                         Ô·²µ ¿²¼ ×²º±®³¿¬·±²   Ó¿²¿¹»³»²¬
                                                       ß«¹ ðëô îðîð ïìæíð
                Case 20-11177-KBO      DocØ×ÙØÔÇ
                                            613-5    Filed 08/28/20
                                                 ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                      Page 448 of 466
                                               Ì«®²»® Ú¿´µ
                                             ±¾»®³¿§»®ò½±³
                                            ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                    ÐÑÔ×ÝÇØÑÔÜÛÎ ÒÑÌ×ÝÛ                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                    ß«¹ ðëô îðîð ïìæíð
         Ì¸¿²µ §±« º±® °«®½¸¿-·²¹ ·²-«®¿²½» º®±³ ¿ ³»³¾»® ½±³°¿²§ ±º ß³»®·½¿² ×²¬»®²¿¬·±²¿´
         Ù®±«°ô ×²½ò øß×Ù÷ò Ì¸» ß×Ù ³»³¾»® ½±³°¿²·»- ¹»²»®¿´´§ °¿§ ½±³°»²-¿¬·±² ¬± ¾®±µ»®- ¿²¼
         ·²¼»°»²¼»²¬ ¿¹»²¬-ô ¿²¼ ³¿§ ¸¿ª» °¿·¼ ½±³°»²-¿¬·±² ·² ½±²²»½¬·±² ©·¬¸ §±«® °±´·½§ò Ç±«
         ½¿² ®»ª·»© ¿²¼ ±¾¬¿·² ·²º±®³¿¬·±² ¿¾±«¬ ¬¸» ²¿¬«®» ¿²¼ ®¿²¹» ±º ½±³°»²-¿¬·±² °¿·¼ ¾§ ß×Ù
         ³»³¾»® ½±³°¿²·»- ¬± ¾®±µ»®- ¿²¼ ·²¼»°»²¼»²¬ ¿¹»²¬- ·² ¬¸» Ë²·¬»¼ Í¬¿¬»- ¾§ ª·-·¬·²¹ ±«®
         ©»¾-·¬» ¿¬ ©©©ò¿·¹ò½±³ñ°®±¼«½»®ó½±³°»²-¿¬·±² ±® ¾§ ½¿´´·²¹ ïóèððóéðêóíïðîò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                   Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                           Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                         ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                    ß«¹ ðëô îðîð ïìæíð
                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                Ì«®²»® Ú¿´µ
         çïîîî øçñïê÷                         ±¾»®³¿§»®ò½±³
                                            ß«¹ ðëô îðîð ïìæíð
                       Case 20-11177-KBO         DocØ×ÙØÔÇ
                                                      613-5    Filed 08/28/20
                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 449 of 466
                                                         Ì«®²»® Ú¿´µ
                                                       ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                          ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§ Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                  ß ½¿°·¬¿´ -¬±½µ ½±³°¿²§     ±¾»®³¿§»®ò½±³
   ß«¹ ðëô îðîð ïìæíð                                                        ß«¹ ðëô îðîð ïìæíð
    Ð±´·½§ Ò«³¾»®æ     ðïóëîçóìëóïê                                          Î»°´¿½»³»²¬ ±ºæ          Òñß


                                                     ÛÈÝÛÍÍ ÛÜÙÛ
    ÒÑÌ×ÝÛÍæ Ü»°»²¼·²¹ ±² ¬¸» ¬»®³-ô ½±²¼·¬·±²- ¿²¼ ´·³·¬¿¬·±²- ±º ¬¸» Ú±´´±©»¼ Ð±´·½§ô ¬¸·- °±´·½§ ³¿§ øï÷ ±²´§
    °®±ª·¼» ½±ª»®¿¹» º±® ´±-- º®±³ ½´¿·³- º·®-¬ ³¿¼» ±® º·®-¬ ³¿¼» ¿²¼ ®»°±®¬»¼ ¼«®·²¹ ·¬- Ð±´·½§ Ð»®·±¼å øî÷ ¸¿ª» ·¬-
    ´·³·¬ ±º ´·¿¾·´·¬§ ®»¼«½»¼ ¾§ ¬¸» °¿§³»²¬ ±º ¼»º»²-» ½±-¬- ¿²¼ñ±® ½´¿·³ »¨°»²-»-ô ¿²¼ øí÷ ²±¬ ·³°±-» ¿ ¼«¬§ ¬±
    ¼»º»²¼ ±² ¬¸» ×²-«®»®ò Ð´»¿-» ®»¿¼ ¬¸» Ú±´´±©»¼ Ð±´·½§ ¿²¼ ¬¸·- °±´·½§ ½¿®»º«´´§ ¿²¼ ¼·-½«-- ¬¸» ½±ª»®¿¹» °®±ª·¼»¼
    ¬¸»®»«²¼»® ¿²¼ ¸»®»«²¼»® ©·¬¸ §±«® ·²-«®¿²½» ¿¹»²¬ ±® ¾®±µ»®ò


                                                      ÜÛÝÔßÎßÌ×ÑÒÍ

    Ð±´·½§¸±´¼»®æ              ßÕÑÎÒô ×ÒÝò
    Ð±´·½§¸±´¼»® ß¼¼®»--æ      ïçîë É Ú×ÛÔÜ ÝÌ ÍÌÛ íðð                 Ô·³·¬ ±º Ô·¿¾·´·¬§æ        ü                  ëôðððôððð
                               ÔßÕÛ ÚÑÎÛÍÌô ×Ô êððìëóìèêî
                                                                       Ì±¬¿´ Ë²¼»®´§·²¹ Ô·³·¬-æ ü                   íðôðððôððð
    Ð±´·½§¸±´¼»® Ü±³·½·´»æ     ×´´·²±·-                                Ð±´·½§ Ð»®·±¼æ Ú®±³æ                       Ö«²» ïô îðïè
    ×²-«®»® ß¼¼®»--æ           ïéë É¿¬»® Í¬®»»¬                                        Ì±æ                Í»°¬»³¾»® ïô îðïç
                               Ò»© Ç±®µô ÒÇ ïððíè                                                 ü
                                                                       Ð®»³·«³æ                                         ïèðôððð
    Ý´¿·³- ß¼¼®»--æ »ó³¿·´æ    ½ó½´¿·³àß×Ùò½±³                         ÌÎ×ß Ð®»³·«³               ü                          ïôéèî
                    Ó¿·´æ      ß×Ùô Ú·²¿²½·¿´ Ô·²»- Ý´¿·³-
                               ÐòÑò Þ±¨ îëçìé
                               Í¸¿©²»» Ó·--·±²ô ÕÍ êêîîë

                                            ÍÝØÛÜËÔÛ ÑÚ ËÒÜÛÎÔÇ×ÒÙ ÝÑÊÛÎßÙÛ
                                                                                                                    Ë²¼»®´§·²¹
                    Ë²¼»®´§·²¹ ×²-«®»®                   Ë²¼»®´§·²¹ Ð±´·½§           Ë²¼»®´§·²¹ Ô·³·¬              Ð±´·½§ Ð»®·±¼
       ÈÔ Í°»½·¿´¬§ ×²-«®¿²½» Ý±³°¿²§               ËÍðððéëêèíÜÑïéß                 üïðôðððôððð                  ðêñðïñîðïé ¬±
                                                                                    Ð®·³¿®§                      ðçñðïñîðïç

       ß´´·»¼ É±®´¼ Ò¿¬·±²¿´ ß--«®¿²½» Ý±³°¿²§      ðíðéóëèïé                       üïðôðððôððð ¨-               ðêñðïñîðïé ¬±
                                                                                    üïðôðððôððð                  ðçñðïñîðïç
     ö Û²¼«®¿²½» ß³»®·½¿² ×²-«®¿²½» Ý±³°¿²§         ÜÑÈïðððéëèéïðî                  üïðôðððôððð ¨-               ðêñðïñîðïé ¬±
                                                                                    üîðôðððôððð                  ðçñðïñîðïç




   Ì¸» Ð±´·½§ Ð»®·±¼ ·²½»°¬- ¿²¼ »¨°·®»- ¿- ±º ïîæðï ßòÓò ¿¬ ¬¸» Ð±´·½§¸±´¼»® ß¼¼®»--ò Ì»®³- ©·¬¸ þÞ±´¼þ ¬§°»º¿½»
   ¿®» «-»¼ ·² ¬¸·- °±´·½§ ©·¬¸ ¬¸» ³»¿²·²¹- ¿²¼ ª¿´«»- ¿-½®·¾»¼ ¬± ¬¸»³ ¿¾±ª»å ¸±©»ª»®ô -«¾¶»½¬ ¬± ¬¸» Ý¸¿²¹»-
Ø×ÙØÔÇ   ÝÑÒÚ×ÜÛÒÌ×ßÔ
   ½´¿«-»ô                 Ð±´·½§ ³»¿²- ¬¸» °±´·½§ ·² ¬¸» Í½¸»¼«´» ©·¬¸ ¿² þöþ ¿¬Ø×ÙØÔÇ
           ¬¸» þÚ±´´±©»¼ Ð±´·½§þ                                                              ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     ¬¸» ¾»¹·²²·²¹  ±º ·¬- ®±©ô ¾«¬ ±²´§
   ©·¬¸Ì«®²»®
        ®»-°»½¬Ú¿´µ
                 ¬± ¬¸» º±´´±©·²¹ Ú±´´±©»¼ Ý±ª»®¿¹» Í»½¬·±²ø-÷æ ïò ùÌÎ×ß Ð®»³·«³ù ³»¿²-Ì«®²»® ¬¸» °®»³·«³
                                                                                                     Ú¿´µ º±® Ý»®¬·º·»¼
   ß½¬- ±º Ì»®®±®·-³ Ý±ª»®¿¹» «²¼»® Ì»®®±®·-³ Î·-µ ×²-«®¿²½» ß½¬ô ¿- ¿³»²¼»¼ò ß³±«²¬ ·²¼·½¿¬»¼ ¿¾±ª» ·-
     ±¾»®³¿§»®ò½±³
   ·²½´«¼»¼                                                                               ±¾»®³¿§»®ò½±³
            ·² Ð®»³·«³ò ß ½±°§ ±º ¬¸» ÌÎ×ß ¼·-½´±-«®» -»²¬ ©·¬¸ ¬¸» ±®·¹·²¿´ ¯«±¬» ·- ¿¬¬¿½¸»¼  ¸»®»¬±ò
   ß«¹ ðëô îðîð ïìæíð                                                                        ß«¹ ðëô îðîð ïìæíð
      ïêèçïîï                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
    ïðíîîì øðîñïð÷                                        Ì«®²»® Ú¿´µ
                                                               óïó                                    ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                                        ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO           DocØ×ÙØÔÇ
                                                      613-5    Filed 08/28/20
                                                           ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     Page 450 of 466
   ×² ½±²-·¼»®¿¬·±² ±º ¬¸» °¿§³»²¬ ±º ¬¸» °®»³·«³ô ×´´·²±·-  Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
                                                    Ì«®²»® Ú¿´µ                                       ø¬¸» þ×²-«®»®þ÷ ¿²¼
   ·²-«®»¼- ¿¹®»» ¿- º±´´±©-æ                     ±¾»®³¿§»®ò½±³
                                                   ß«¹ ðëô îðîð ïìæíð
        ×ÒÍËÎ×ÒÙ     Ì¸·- °±´·½§ -¸¿´´ °®±ª·¼» ½±ª»®¿¹»   ·² ¿½½±®¼¿²½» ©·¬¸ ¬¸» -¿³» ¬»®³-ô ½±²¼·¬·±²- ¿²¼
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
     ßÙÎÛÛÓÛÒÌ                                                                 Ø×ÙØÔÇ
                  ´·³·¬¿¬·±²- ±º ¬¸» Ú±´´±©»¼ Ð±´·½§ô ¿- ³±¼·º·»¼ ¾§ ¿²¼ -«¾¶»½¬         ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                  ¬± ¬¸» ¬»®³-ô ½±²¼·¬·±²- ¿²¼
      Ì«®²»® Ú¿´µ ´·³·¬¿¬·±²- ±º ¬¸·- °±´·½§ò                                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³Ì¸» ×²-«®»®ù- ½±ª»®¿¹» ±¾´·¹¿¬·±²- «²¼»® ¬¸·- °±´·½§ ¿¬¬¿½¸ ¬± ¬¸» ×²-«®»® ±²´§ ¿º¬»® ¬¸» Ì±¬¿´
                                                                                     ±¾»®³¿§»®ò½±³
                  Ë²¼»®´§·²¹ Ô·³·¬- ¸¿ª» ¾»»² »¨¸¿«-¬»¼ ¬¸®±«¹¸ °¿§³»²¬- ¾§ô ±² ¾»¸¿´º ±º ±® ·² ¬¸» °´¿½» ±º
  ß«¹ ðëô îðîð ïìæíð                                                               ß«¹  ðëô îðîð ïìæíð
                  ¬¸» Ë²¼»®´§·²¹ ×²-«®»®- ±º ¿³±«²¬- ½±ª»®»¼ «²¼»® ¬¸» Ë²¼»®´§·²¹ Ð±´·½·»-
                                                                                     Ð±´·½·»-ò Ì¸·- °±´·½§ -¸¿´´
                     ½±²¬·²«» ·² º±®½» ¿- °®·³¿®§ ·²-«®¿²½» ±²´§ «°±² ¬¸» »¨¸¿«-¬·±² ±º ¬¸» Ì±¬¿´ Ë²¼»®´§·²¹
                     Ô·³·¬- ¾§ ®»¿-±² ±º -«½¸ °¿§³»²¬- ¿²¼ -¿¬·-º¿½¬·±² ±º ¿²§ ¿°°´·½¿¾´» ®»¬»²¬·±²ò Ì¸·- °±´·½§
                     -¸¿´´ ®»½±¹²·¦» »®±-·±² ±º ¿² Ë²¼»®´§·²¹ Ô·³·¬ ±º ¿² Ë²¼»®´§·²¹ Ð±´·½§ ¬¸®±«¹¸ °¿§³»²¬- ¾§
                     ±¬¸»®- ±º ½±ª»®»¼ ¿³±«²¬- «²¼»® ¬¸¿¬ Ë²¼»®´§·²¹ Ð±´·½§ò Ì¸» ®·-µ ±º «²½±´´»½¬¿¾·´·¬§ ±º ¿²§
                     °¿®¬ ±º ¬¸» Ì±¬¿´ Ë²¼»®´§·²¹ Ô·³·¬-ô º±® ¿²§ ®»¿-±²ô ·- »¨°®»--´§ ®»¬¿·²»¼ ¾§ ¬¸» Ð±´·½§¸±´¼»®
                     ¿²¼ ¿²§ ·²-«®»¼-ô ¿²¼ ·- ²±¬ ·²-«®»¼ «²¼»® ¬¸·- °±´·½§ ±® ¿--«³»¼ ¾§ ¬¸» ×²-«®»®ò
         Ô×Ó×Ì ÑÚ    Ì¸» Ô·³·¬ ±º Ô·¿¾·´·¬§ ·- ¬¸» ¿¹¹®»¹¿¬» ´·³·¬ ±º ¬¸» ×²-«®»®ù- ´·¿¾·´·¬§ º±® ¿´´ ½±ª»®¿¹» «²¼»® ¬¸·-
         Ô×ßÞ×Ô×ÌÇ   °±´·½§ò
          ÒÑÌ×ÝÛÍ    É¸»®» ¬¸» Ú±´´±©»¼ Ð±´·½§ ®»¯«·®»- ±® °»®³·¬- ²±¬·½» ¬± ·¬- ·²-«®»®ô ¬¸» Ð±´·½§¸±´¼»® ±® ¬¸»
                     ·²-«®»¼- ¸¿ª» ¬¸» -¿³» ±¾´·¹¿¬·±²- ¿²¼ ®·¹¸¬- ¬± ²±¬·º§ ¬¸» ×²-«®»® «²¼»® ¬¸·- °±´·½§ô »¨½»°¬
                     ¬¸¿¬ ©·¬¸ ®»-°»½¬ ¬± ¬¸·- °±´·½§ô ¿²§ ²±¬·½» ¬± ¬¸» ×²-«®»® ³«-¬ ¾» ¼·®»½¬»¼ ¿- º±´´±©-æ ø·÷ º±®
                     ½´¿·³-ó®»´¿¬»¼ ³¿¬¬»®-ô ¾§ ³¿·´ ±® »ó³¿·´ ¬± ¬¸» Ý´¿·³- ß¼¼®»--å ¿²¼ ø··÷ º±® ¿´´ ±¬¸»® ²±¬·½»-ô
                     ¾§ ³¿·´ ¬± ¬¸» ×²-«®»® ß¼¼®»--ò
           Î×ÙØÌÍ    Ì¸» ×²-«®»® -¸¿´´ ¸¿ª» ¬¸» -¿³» ®·¹¸¬-ô °®·ª·´»¹»- ¿²¼ °®±¬»½¬·±²- ¿ºº±®¼»¼ ¬± ¬¸» Ë²¼»®´§·²¹
                     ×²-«®»® ±º ¬¸» Ú±´´±©»¼ Ð±´·½§ ·² ¿½½±®¼¿²½» ©·¬¸ ¬¸» ¬»®³-ô ½±²¼·¬·±²- ¿²¼ ´·³·¬¿¬·±²- ±º
                     ¬¸» Ú±´´±©»¼ Ð±´·½§ò Ì¸» ×²-«®»® -¸¿´´ ¿´-± ¸¿ª» ¬¸» ®·¹¸¬ô ·² ·¬- -±´» ¼·-½®»¬·±²ô ¾«¬ ²±¬ ¬¸»
                     ±¾´·¹¿¬·±²ô ¬± »ºº»½¬·ª»´§ ¿--±½·¿¬» ©·¬¸ ¬¸» ·²-«®»¼- ·² ¬¸» ¼»º»²-» ¿²¼ -»¬¬´»³»²¬ ±º ¿²§
                     ½´¿·³ ¬¸¿¬ ¿°°»¿®- ¬± ¾» ®»¿-±²¿¾´§ ´·µ»´§ ¬± ·²ª±´ª» ¬¸» ×²-«®»®ò Ì¸» Ð±´·½§¸±´¼»®ô ·¬-
                     -«¾-·¼·¿®·»- ¿²¼ ¿²§ ·²-«®»¼- -¸¿´´ °®±ª·¼» ¬¸» ×²-«®»® ©·¬¸ -«½¸ ·²º±®³¿¬·±²ô ¿--·-¬¿²½» ¿²¼
                     ½±±°»®¿¬·±² ¿- ¬¸» ×²-«®»® ³¿§ ®»¿-±²¿¾´§ ®»¯«»-¬ ¿²¼ -¸¿´´ ²±¬ ¼± ¿²§¬¸·²¹ ¬¸¿¬ °®»¶«¼·½»-
                     ¬¸» ×²-«®»®ù- °±-·¬·±² ±® °±¬»²¬·¿´ ®·¹¸¬- ±º ®»½±ª»®§ò
         ÎÛÔ×ßÒÝÛ    Ì¸» ×²-«®»® ¸¿- ·--«»¼ ¬¸·- °±´·½§ ·² ®»´·¿²½» «°±² ¬¸» ½±³°´»¬»²»-- ¿²¼ ¿½½«®¿½§ ±º ¬¸»
                     ¿°°´·½¿¬·±²-ô ©¿®®¿²¬·»-ô
                                             ·»-ô -¬¿¬»³»²¬-ô ¬¸» ¾·²¼»®- º±® ¬¸» Ë²¼»®´§·²¹ Ð±´·½·»-ô ¿²§
                     ¿¬¬¿½¸³»²¬- ¬¸»®»¬± ¿²¼ ¿²§ ±¬¸»® ³¿¬»®·¿´- -«¾³·¬¬»¼ º±® ¬¸·- °±´·½§ô ©¸·½¸ -¸¿´´ ¾»
                     ¼»»³»¼ ¿¬¬¿½¸»¼ ¸»®»¬± ¿²¼ ³¿¼» ¿ °¿®¬ ¸»®»±ºò
         ÝØßÒÙÛÍ     ×ºô -«¾-»¯«»²¬ ¬± ¬¸» ·--«¿²½» ±º ¬¸» Ú±´´±©»¼ Ð±´·½§
                                                                        Ð±´·½§ô ¬¸» ¬»®³-ô ½±²¼·¬·±²- ±® ´·³·¬¿¬·±²- ±º
                     ¿² Ë²¼»®´§·²¹ Ð±´·½§ ¿®» ³±¼·º·»¼ô ¬¸» ·²-«®»¼- ³«-¬ ²±¬·º§ ¬¸» ×²-«®»® ·² ©®·¬·²¹ô ¿- -±±²
                     ¿- °®¿½¬·½¿¾´»ô ±º -«½¸ ³±¼·º·½¿¬·±²ò ×º ¿²§ ½¸¿²¹»- ¬± ¬¸» Ú±´´±©»¼ Ð±´·½§æ ø·÷ »¨°¿²¼
                     ½±ª»®¿¹»ô ø··÷ ½¸¿²¹» ¬¸» °±´·½§¸±´¼»® ²¿³» ±® ¿¼¼®»--ô ±® ø···÷ ³±¼·º§ °®»³·«³ô ¬¸·- °±´·½§
                     -¸¿´´ ²±¬ º±´´±© ¬¸±-» ½¸¿²¹»- «²´»-- ¬¸» ×²-«®»® ®»º´»½¬- ·¬- ¿¹®»»³»²¬ ¬± ¼± -± ·² ¿
                     ©®·¬¬»² »²¼±®-»³»²¬ ¬± ¬¸·- °±´·½§ò
       ×Ò É×ÌÒÛÍÍ ÉØÛÎÛÑÚô ¬¸» ×²-«®»® ¸¿- ½¿«-»¼ ¬¸·- Ð±´·½§ ¬± ¾» -·¹²»¼ ¾§ ·¬- Ð®»-·¼»²¬ô
       Í»½®»¬¿®§ ¿²¼ ß«¬¸±®·¦»¼ Î»°®»-»²¬¿¬·ª»ò Ì¸·- Ð±´·½§ -¸¿´´ ²±¬ ¾» ª¿´·¼ «²´»-- -·¹²»¼ ¾»´±© ¿¬ ¬¸»
       ¬·³» ±º ·--«¿²½» ¾§ ¿² ¿«¬¸±®·¦»¼ ®»°®»-»²¬¿¬·ª» ±º ¬¸» ·²-«®»®ò




                ÐÎÛÍ×ÜÛÒÌ                   ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ                           ÍÛÝÎÛÌßÎÇ




        ÝÑËÒÌÛÎÍ×ÙÒßÌËÎÛ                           ÜßÌÛ                             ÝÑËÒÌÛÎÍ×ÙÒßÌËÎÛ ÔÑÝßÌ×ÑÒ
Ø×ÙØÔÇ  ÝÑÒÚ×ÜÛÒÌ×ßÔ
     øÉØÛÎÛ  ÎÛÏË×ÎÛÜ ÞÇ ÔßÉ÷                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
     ßÎÌØËÎ ÖÚ¿´µ
      Ì«®²»®   ÙßÔÔßÙØÛÎ Î×ÍÕ ÓÒÙÌ ÍÛÎÊ ×ÒÝ                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
     íðð Íò Î×ÊÛÎÍ×ÜÛ ÐÔßÆß                                                               ±¾»®³¿§»®ò½±³
  ß«¹ÍÌÛò
       ðëôïëðð
           îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
      ÝØ×ÝßÙÑô ×Ô êðêðê
      ïêèçïîï                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                          Ì«®²»®
                                                              óîóÚ¿´µ                         ß´´ ®·¹¸¬- ®»-»®ª»¼ò
   ïðíîîì øðîñïð÷                                       ±¾»®³¿§»®ò½±³
                                                      ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                613-5    Filed 08/28/20
                                                     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                          Page 451 of 466
                                                   Ì«®²»® Ú¿´µ
                                                 ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                  ÐÑÔ×ÝÇØÑÔÜÛÎ Ü×ÍÝÔÑÍËÎÛ        Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³          ÒÑÌ×ÝÛ ÑÚ ÌÛÎÎÑÎ×ÍÓ ×ÒÍËÎßÒÝÛ ÝÑÊÛÎßÙÛ
                                                                ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð            øÎ×ÙØÌ ÌÑ ÐËÎÝØßÍÛ ÝÑÊÛÎßÙÛ÷ ß«¹ ðëô îðîð ïìæíð


         Ç±« ¿®» ¸»®»¾§ ²±¬·º·»¼ ¬¸¿¬ «²¼»® ¬¸» Ì»®®±®·-³ Î·-µ ×²-«®¿²½» ß½¬ô ¿- ¿³»²¼»¼ô ¬¸¿¬ §±«
         ¸¿ª» ¿ ®·¹¸¬ ¬± °«®½¸¿-» ·²-«®¿²½» ½±ª»®¿¹» º±® ´±--»- ®»-«´¬·²¹ º®±³ ¿½¬- ±º ¬»®®±®·-³ò ß-
         ¼»º·²»¼ ·² Í»½¬·±² ïðîøï÷ ±º ¬¸» ß½¬æ Ì¸» ¬»®³ þ¿½¬ ±º ¬»®®±®·-³þ ³»¿²- ¿²§ ¿½¬ ±® ¿½¬-
         ¬¸¿¬ ¿®» ½»®¬·º·»¼ ¾§ ¬¸» Í»½®»¬¿®§ ±º ¬¸» Ì®»¿-«®§ó·² ½±²-«´¬¿¬·±² ©·¬¸ ¬¸» Í»½®»¬¿®§ ±º
         Ø±³»´¿²¼ Í»½«®·¬§ô ¿²¼ ¬¸» ß¬¬±®²»§ Ù»²»®¿´ ±º ¬¸» Ë²·¬»¼ Í¬¿¬»-ó¬± ¾» ¿² ¿½¬ ±º
         ¬»®®±®·-³å ¬± ¾» ¿ ª·±´»²¬ ¿½¬ ±® ¿² ¿½¬ ¬¸¿¬ ·- ¼¿²¹»®±«- ¬± ¸«³¿² ´·º»ô °®±°»®¬§ô ±®
         ·²º®¿-¬®«½¬«®»å ¬± ¸¿ª» ®»-«´¬»¼ ·² ¼¿³¿¹» ©·¬¸·² ¬¸» Ë²·¬»¼ Í¬¿¬»-ô ±® ±«¬-·¼» ¬¸» Ë²·¬»¼
         Í¬¿¬»- ·² ¬¸» ½¿-» ±º ½»®¬¿·² ¿·® ½¿®®·»®- ±® ª»--»´- ±® ¬¸» °®»³·-»- ±º ¿ Ë²·¬»¼ Í¬¿¬»-
         ³·--·±²å ¿²¼ ¬± ¸¿ª» ¾»»² ½±³³·¬¬»¼ ¾§ ¿² ·²¼·ª·¼«¿´ ±® ·²¼·ª·¼«¿´- ¿- °¿®¬ ±º ¿² »ºº±®¬ ¬±
         ½±»®½» ¬¸» ½·ª·´·¿² °±°«´¿¬·±² ±º ¬¸» Ë²·¬»¼ Í¬¿¬»- ±® ¬± ·²º´«»²½» ¬¸» °±´·½§ ±® ¿ºº»½¬ ¬¸»
         ½±²¼«½¬ ±º ¬¸» Ë²·¬»¼ Í¬¿¬»- Ù±ª»®²³»²¬ ¾§ ½±»®½·±²ò

         ÇÑË ÍØÑËÔÜ ÕÒÑÉ ÌØßÌ ÉØÛÎÛ ÝÑÊÛÎßÙÛ ×Í ÐÎÑÊ×ÜÛÜ ÞÇ ÌØ×Í ÐÑÔ×ÝÇ ÚÑÎ
         ÔÑÍÍÛÍ ÎÛÍËÔÌ×ÒÙ ÚÎÑÓ ÝÛÎÌ×Ú×ÛÜ ßÝÌÍ ÑÚ ÌÛÎÎÑÎ×ÍÓô ÍËÝØ ÔÑÍÍÛÍ ÓßÇ ÞÛ
         ÐßÎÌ×ßÔÔÇ ÎÛ×ÓÞËÎÍÛÜ ÞÇ ÌØÛ ËÒ×ÌÛÜ ÍÌßÌÛÍ ÙÑÊÛÎÒÓÛÒÌ ËÒÜÛÎ ß ÚÑÎÓËÔß
         ÛÍÌßÞÔ×ÍØÛÜ ÞÇ ÚÛÜÛÎßÔ ÔßÉò ØÑÉÛÊÛÎô ÇÑËÎ ÐÑÔ×ÝÇ ÓßÇ ÝÑÒÌß×Ò ÑÌØÛÎ
         ÛÈÝÔËÍ×ÑÒÍ ÉØ×ÝØ Ó×ÙØÌ ßÚÚÛÝÌ ÇÑËÎ ÝÑÊÛÎßÙÛô ÍËÝØ ßÍ ßÒ ÛÈÝÔËÍ×ÑÒ ÚÑÎ
         ÒËÝÔÛßÎ ÛÊÛÒÌÍò ËÒÜÛÎ ÌØÛ ÚÑÎÓËÔßô ÌØÛ ËÒ×ÌÛÜ ÍÌßÌÛÍ ÙÑÊÛÎÒÓÛÒÌ
         ÙÛÒÛÎßÔÔÇ ÎÛ×ÓÞËÎÍÛÍ èëû ÌØÎÑËÙØ îðïëå èìû ÞÛÙ×ÒÒ×ÒÙ ÑÒ ÖßÒËßÎÇ ïô
         îðïêå èíû ÞÛÙ×ÒÒ×ÒÙ ÑÒ ÖßÒËßÎÇ ïô îðïéå èîû ÞÛÙ×ÒÒ×ÒÙ ÖßÒËßÎÇ ïô îðïèå
         èïû ÞÛÙ×ÒÒ×ÒÙ ÖßÒËßÎÇ ïô îðïç ¿²¼ èðû ÞÛÙ×ÒÒ×ÒÙ ÑÒ ÖßÒËßÎÇ ïô îðîðô ÑÚ
         ÝÑÊÛÎÛÜ ÌÛÎÎÑÎ×ÍÓ ÔÑÍÍÛÍ ÛÈÝÛÛÜ×ÒÙ ÌØÛ ÍÌßÌËÌÑÎ×ÔÇ ÛÍÌßÞÔ×ÍØÛÜ
         ÜÛÜËÝÌ×ÞÔÛ Ðß×Ü ÞÇ ÌØÛ ×ÒÍËÎßÒÝÛ ÝÑÓÐßÒÇ ÐÎÑÊ×Ü×ÒÙ ÌØÛ ÝÑÊÛÎßÙÛò ÌØÛ
         ÐÎÛÓ×ËÓ ÝØßÎÙÛÜ ÚÑÎ ÌØ×Í ÝÑÊÛÎßÙÛ ×Í ÐÎÑÊ×ÜÛÜ ÞÛÔÑÉ ßÒÜ ÜÑÛÍ ÒÑÌ
         ×ÒÝÔËÜÛ ßÒÇ ÝØßÎÙÛÍ ÚÑÎ ÌØÛ ÐÑÎÌ×ÑÒ ÑÚ ÔÑÍÍ ÌØßÌ ÓßÇ ÞÛ ÝÑÊÛÎÛÜ ÞÇ ÌØÛ
         ÚÛÜÛÎßÔ ÙÑÊÛÎÒÓÛÒÌ ËÒÜÛÎ ÌØÛ ßÝÌò

         ÇÑË ÍØÑËÔÜ ßÔÍÑ ÕÒÑÉ ÌØßÌ ÌØÛ ÌÛÎÎÑÎ×ÍÓ Î×ÍÕ ×ÒÍËÎßÒÝÛ ßÝÌô ßÍ
         ßÓÛÒÜÛÜô ÝÑÒÌß×ÒÍ ß üïðð Þ×ÔÔ×ÑÒ ÝßÐ ÌØßÌ Ô×Ó×ÌÍ ËòÍò ÙÑÊÛÎÒÓÛÒÌ
         ÎÛ×ÓÞËÎÍÛÓÛÒÌ ßÍ ÉÛÔÔ ßÍ ×ÒÍËÎÛÎÍù Ô×ßÞ×Ô×ÌÇ ÚÑÎ ÔÑÍÍÛÍ ÎÛÍËÔÌ×ÒÙ ÚÎÑÓ
         ÝÛÎÌ×Ú×ÛÜ ßÝÌÍ ÑÚ ÌÛÎÎÑÎ×ÍÓ ÉØÛÒ ÌØÛ ßÓÑËÒÌ ÑÚ ÍËÝØ ÔÑÍÍÛÍ ×Ò ßÒÇ ÑÒÛ
         ÝßÔÛÒÜßÎ ÇÛßÎ ÛÈÝÛÛÜÍ üïðð Þ×ÔÔ×ÑÒò ×Ú ÌØÛ ßÙÙÎÛÙßÌÛ ×ÒÍËÎÛÜ ÔÑÍÍÛÍ ÚÑÎ
         ßÔÔ ×ÒÍËÎÛÎÍ ÛÈÝÛÛÜ üïðð Þ×ÔÔ×ÑÒô ÇÑËÎ ÝÑÊÛÎßÙÛ ÓßÇ ÞÛ ÎÛÜËÝÛÜò


                        ÝÑÐÇ ÑÚ Ü×ÍÝÔÑÍËÎÛ ÍÛÒÌ É×ÌØ ÑÎ×Ù×ÒßÔ ÏËÑÌÛ

          ×²-«®»¼ Ò¿³»æ ßÕÑÎÒô ×ÒÝò


        Ð±´·½§ Ò«³¾»®æ ðïóëîçóìëóïê
        Ð±´·½§ Ð»®·±¼ Ûºº»½¬·ª» Ü¿¬» Ú®±³æ Ö«²» ïô îðïè
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                  Ì±æ Í»°¬»³¾»®
                                                                            Ø×ÙØÔÇ ïô îðïç
                                                                                   ÝÑÒÚ×ÜÛÒÌ×ßÔ
     Ì«®²»® Ú¿´µ                                                            Ì«®²»® Ú¿´µ
   ±¾»®³¿§»®ò½±³                                                          ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíðîðïë Ò¿¬·±²¿´ ß--±½·¿¬·±² ±º ×²-«®¿²½» Ý±³³·--·±²»® ß«¹ ðëô îðîð ïìæíð
                                              Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                    Ì«®²»® Ú¿´µ
  çêëëë øïñïë÷                                    ±¾»®³¿§»®ò½±³
                                                ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO         DocØ×ÙØÔÇ
                                                  613-5    Filed 08/28/20
                                                       ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                             Page 452 of 466
                                                      Ì«®²»® Ú¿´µ
                                                  ±¾»®³¿§»®ò½±³ ï
                                              ÛÒÜÑÎÍÛÓÛÒÌý
                                                   ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         Ì¸·-Ú¿´µ
      Ì«®²»®  »²¼±®-»³»²¬ô »ºº»½¬·ª»     ïîæðïßÓ         Ö«²» ïçô îðïè          º±®³-Ì«®²»®
                                                                                       °¿®¬ ±º
                                                                                            Ú¿´µ
         °±´·½§ ²±òæ ðïóëîçóìëóïê
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
         ·--«»¼ ¬± ßÕÑÎÒô ×ÒÝò
  ß«¹ ðëô îðîð ïìæíð                                                            ß«¹ ðëô îðîð ïìæíð

          ¾§æ ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
                                    ×ÔÔ×ÒÑ×Í ßÓÛÒÜßÌÑÎÇ ÛÒÜÑÎÍÛÓÛÒÌ

          É¸»®»ª»® «-»¼ ·² ¬¸·- »²¼±®-»³»²¬æ ï÷ þ©»þô þ«-þô þ±«®þô ¿²¼ þ×²-«®»®þ ³»¿² ¬¸»
          ·²-«®¿²½» ½±³°¿²§ ©¸·½¸ ·--«»¼ ¬¸·- °±´·½§å ¿²¼ î÷ þ§±«þô þ§±«®þô þÒ¿³»¼ ×²-«®»¼þô ¿²¼
          þ×²-«®»¼þ ³»¿² ¬¸» Ò¿³»¼ Ý±®°±®¿¬·±²ô Ò¿³»¼ Ñ®¹¿²·¦¿¬·±²ô Ò¿³»¼ Í°±²-±®ô Ò¿³»¼
          ×²-«®»¼ô ±® ×²-«®»¼ -¬¿¬»¼ ·² ¬¸» ¼»½´¿®¿¬·±²- °¿¹»å ¿²¼ í÷ þÑ¬¸»® ×²-«®»¼ø-÷þ ³»¿²- ¿´´
          ±¬¸»® °»®-±²- ±® »²¬·¬·»- ¿ºº±®¼»¼ ½±ª»®¿¹» «²¼»® ¬¸» °±´·½§ò

                                      ÝßÒÝÛÔÔßÌ×ÑÒ ßÒÜ ÒÑÒÎÛÒÛÉßÔ

          ßò Ì¸» ½¿²½»´´¿¬·±² °®±ª·-·±² ±º ¬¸·- °±´·½§ ·- ®»°´¿½»¼ ¾§ ¬¸» º±´´±©·²¹æ
              ÝßÒÝÛÔÔßÌ×ÑÒ
              ïò Ì¸» Ò¿³»¼ ×²-«®»¼ ³¿§ ½¿²½»´ ¬¸·- °±´·½§ ¾§ ³¿·´·²¹ ¬± ¬¸» ×²-«®»® ¿¼ª¿²½»
                 ©®·¬¬»² ²±¬·½» ±º ½¿²½»´´¿¬·±²ò
              îò ×º ¬¸·- °±´·½§ ¸¿- ¾»»² ·² »ºº»½¬ º±® -·¨¬§ øêð÷ ¼¿§- ±® ´»--ô ¬¸» ×²-«®»® ³¿§ ½¿²½»´
                 ¬¸·- °±´·½§ ¾§ ³¿·´·²¹ ¬± ¬¸» Ò¿³»¼ ×²-«®»¼ ©®·¬¬»² ²±¬·½» ±º ½¿²½»´´¿¬·±² ¿¬ ´»¿-¬æ
                  ¿ò   Ì»² øïð÷ ¼¿§- ¾»º±®» ¬¸» »ºº»½¬·ª» ¼¿¬» ±º ½¿²½»´´¿¬·±² ·º ¬¸» ×²-«®»® ½¿²½»´-
                       º±® ²±²°¿§³»²¬ ±º °®»³·«³å ±®

                  ¾ò   Ì¸·®¬§ øíð÷ ¼¿§- ¾»º±®» ¬¸» »ºº»½¬·ª» ¼¿¬» ±º ½¿²½»´´¿¬·±² ·º ¬¸» ×²-«®»® ½¿²½»´-
                       º±® ¿²§ ±¬¸»® ®»¿-±²ò

                  ß ½±°§ ±º ¬¸» ²±¬·½» ©·´´ ¿´-± ¾» -»²¬ ¬± ¬¸» ³±®¬¹¿¹»» ±® ´·»² ¸±´¼»® ¿¬ ¬¸» ´¿-¬
                  ³¿·´·²¹ ¿¼¼®»-- µ²±©² ¬± ¬¸» ×²-«®»®ò
              íò ×º ¬¸·- °±´·½§ ¸¿- ¾»»² ·² »ºº»½¬ º±® ³±®» ¬¸¿² -·¨¬§ øêð÷ ¼¿§- ¬¸» ×²-«®»® ³¿§
                 ½¿²½»´ ¬¸·- °±´·½§ ±²´§ º±® ±²» ±® ³±®» ±º ¬¸» º±´´±©·²¹ ®»¿-±²-æ
                  ¿ò   Ò±²°¿§³»²¬ ±º °®»³·«³å

                  ¾ò   Ì¸» °±´·½§ ©¿- ±¾¬¿·²»¼ ¬¸®±«¹¸ ¿ ³¿¬»®·¿´ ³·-®»°®»-»²¬¿¬·±²å
                  ½ò   Ì¸» Ò¿³»¼ ×²-«®»¼ ±® Ñ¬¸»® ×²-«®»¼ø-÷ ¸¿ª» ª·±´¿¬»¼ ¿²§ ±º ¬¸» ¬»®³- ¿²¼
                       ½±²¼·¬·±²- ±º ¬¸» °±´·½§å

                  ¼ò   Ì¸» ®·-µ ±®·¹·²¿´´§ ¿½½»°¬»¼ ¸¿- ³»¿-«®¿¾´§ ·²½®»¿-»¼å
                  »ò   Ý»®¬·º·½¿¬·±² ¬± ¬¸» Ü·®»½¬±® ±º ×²-«®¿²½» ±º ¬¸» ´±-- ±º ®»·²-«®¿²½» ¾§ ¬¸»
                       ×²-«®»® ©¸·½¸ °®±ª·¼»¼ ½±ª»®¿¹» ¬± ¬¸» ×²-«®»® º±® ¿´´ ±® ¿ -«¾-¬¿²¬·¿´ °¿®¬ ±º
                       ¬¸» «²¼»®´§·²¹ ®·-µ ·²-«®»¼å ±®
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                           Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                  ºò ß ¼»¬»®³·²¿¬·±² ¾§ ¬¸» Ü·®»½¬±® ¬¸¿¬ ¬¸» ½±²¬·²«¿¬·±² ±º ¬¸» °±´·½§ ½±«´¼ °´¿½»
      Ì«®²»® Ú¿´µ                                                                    Ì«®²»® Ú¿´µ
                     ¬¸» ×²-«®»® ·² ª·±´¿¬·±² ±º ¬¸» ·²-«®¿²½» ´¿©- ±º ¬¸·- Í¬¿¬»ò
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                            ß´´ ®·¹¸¬- ®»-»®ª»¼ò             ß«¹ ðëô îðîð ïìæíð
                                                   ÛÒÜ ððï
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
   ëîïìîøéñïí÷                                      Ð¿¹» ï ±º î
                                                    ±¾»®³¿§»®ò½±³
                                                   ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                 Page 453 of 466
                                                     Ì«®²»® Ú¿´µ
                                             ÛÒÜÑÎÍÛÓÛÒÌý
                                                 ±¾»®³¿§»®ò½±³         ï   ø½±²¬·²«»¼÷
                                                  ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                  Ì«®²»® Ú¿´µ
             ×º ¬¸» ×²-«®»® ½¿²½»´- ¬¸·- °±´·½§ ¾¿-»¼ ±² ±²» ±® ³±®» ±º ¬¸» ¿¾±ª» ®»¿-±²-  »¨½»°¬ º±®
             ²±²°¿§³»²¬ ±º °®»³·«³ô ¬¸» ×²-«®»® ©·´´ ³¿·´ ©®·¬¬»² ²±¬·½» ¬± ¬¸»
    ±¾»®³¿§»®ò½±³                                                                   Ò¿³»¼ ×²-«®»¼ ¿¬
                                                                                 ±¾»®³¿§»®ò½±³
             ´»¿-¬
  ß«¹ ðëô îðîð      -·¨¬§ øêð÷ ¼¿§- ¾»º±®» ¬¸» »ºº»½¬·ª» ¼¿¬» ±º ½¿²½»´´¿¬·±²ò ß«¹
                 ïìæíð                                                          É¸»²
                                                                                   ðëô ½¿²½»´´¿¬·±²
                                                                                       îðîð ïìæíð ·-
              º±® ²±²°¿§³»²¬ ±º °®»³·«³ô ¬¸» ×²-«®»® ©·´´ ³¿·´ ²±¬·½» ¿¬ ´»¿-¬ ¬»² øïð÷ ¼¿§- ¾»º±®»
              ¬¸» »ºº»½¬·ª» ¼¿¬» ±º ½¿²½»´´¿¬·±²ò
              ìò Ì¸» ×²-«®»® ©·´´ ³¿·´ ¬¸» ²±¬·½» ¬± ¬¸» Ò¿³»¼ ×²-«®»¼ ¿²¼ ¬¸» ¿¹»²¬ ±® ¾®±µ»® ¿¬
                 ¬¸» ´¿-¬ ¿¼¼®»--»- µ²±©² ¬± ¬¸» ×²-«®»®ò
              ëò Ò±¬·½» ±º ½¿²½»´´¿¬·±² ©·´´ -¬¿¬» ¬¸» »ºº»½¬·ª» ¼¿¬» ±º ½¿²½»´´¿¬·±² ¿²¼ ¿ -°»½·º·½
                 »¨°´¿²¿¬·±² ±º ¬¸» ®»¿-±² ±® ®»¿-±²- º±® ½¿²½»´´¿¬·±²ò Ì¸» °±´·½§ °»®·±¼ ©·´´ »²¼ ±²
                 ¬¸¿¬ ¼¿¬»ò
              êò ×º ¬¸·- °±´·½§ ·- ½¿²½»´´»¼ô ¬¸» ×²-«®»® ©·´´ -»²¼ ¬¸» Ò¿³»¼ ×²-«®»¼ ¿²§ °®»³·«³
                 ®»º«²¼ ¼«»ò ×º ¬¸» ×²-«®»® ½¿²½»´-ô ¬¸» ®»º«²¼ ©·´´ ¾» °®± ®¿¬¿ò ×º ¬¸» Ò¿³»¼
                 ×²-«®»¼ ½¿²½»´-ô ¬¸» ®»º«²¼ ³¿§ ¾» ´»-- ¬¸¿² °®± ®¿¬¿ò Ì¸» ½¿²½»´´¿¬·±² ©·´´ ¾»
                 »ºº»½¬·ª» »ª»² ·º ¬¸» ×²-«®»® ¸¿- ²±¬ ³¿¼» ±® ±ºº»®»¼ ¿ ®»º«²¼ò
              éò Ð®±±º ±º ³¿·´·²¹ ±² ¿ ®»½±¹²·¦»¼ ËòÍò Ð±-¬ Ñºº·½» º±®³ ±® ¿ º±®³ ¿½½»°¬¿¾´» ¬± ¬¸»
                 ËòÍò Ð±-¬ Ñºº·½» ±® ±¬¸»® ½±³³»®½·¿´ ³¿·´ ¼»´·ª»®§ -»®ª·½» ©·´´ ¾» ³¿·²¬¿·²»¼ ¾§
                 ¬¸» ×²-«®»® ¿²¼ ©·´´ ¾» -«ºº·½·»²¬ °®±±º ±º ²±¬·½»ò
          Þò Ì¸» ²±²®»²»©¿´ °®±ª·-·±² ±º ¬¸·- °±´·½§ ·- ®»°´¿½»¼ ¾§ ¬¸» º±´´±©·²¹æ

              ÒÑÒÎÛÒÛÉßÔ

              ïò ×º ¬¸» ×²-«®»® ¼»½·¼»- ²±¬ ¬± ®»²»© ¬¸·- °±´·½§ô ¬¸» ×²-«®»® ©·´´ ³¿·´ ©®·¬¬»² ²±¬·½»
                 -¬¿¬·²¹ ¬¸» ®»¿-±² º±® ²±²®»²»©¿´ ¬± ¬¸» Ò¿³»¼ ×²-«®»¼ù- ´¿-¬ ³¿·´·²¹ ¿¼¼®»--
                 µ²±©² ¬± ¬¸» ×²-«®»® ¿¬ ´»¿-¬ -·¨¬§ øêð÷ ¼¿§- ¾»º±®» ¬¸» »¨°·®¿¬·±² ¼¿¬» ±º ¬¸»
                 °±´·½§ò ß ½±°§ ±º ¬¸» ²±¬·½» ©·´´ ¿´-± ¾» -»²¬ ¬±æ
                  ¿ò   Ì¸» ¾®±µ»®ô ·º µ²±©² ¬± ¬¸» ×²-«®»®ô ±® ¬¸» ¿¹»²¬ ±º ®»½±®¼å ¿²¼

                  ¾ò   Ì¸» ´¿-¬ µ²±©² ³±®¬¹¿¹»» ±® ´·»²¸±´¼»® ²¿³»¼ ·² ¬¸» °±´·½§ ¿¬ ¬¸» ´¿-¬ ³¿·´·²¹
                       ¿¼¼®»-- µ²±©² ¬± ¬¸» ×²-«®»®ò
                  Ð®±±º ±º ³¿·´·²¹ ±² ¿ ®»½±¹²·¦»¼ ËòÍò Ð±-¬ Ñºº·½» º±®³ ±® ¿ º±®³ ¿½½»°¬¿¾´» ¬± ¬¸»
                  ËòÍò Ð±-¬ Ñºº·½» ±® ±¬¸»® ½±³³»®½·¿´ ³¿·´ ¼»´·ª»®§ -»®ª·½» ©·´´ ¾» ³¿·²¬¿·²»¼ ¾§
                  ¬¸» ×²-«®»® ¿²¼ ©·´´ ¾» -«ºº·½·»²¬ °®±±º ±º ²±¬·½»ò
                  Ì¸·- °¿®¿¹®¿°¸ ¼±»- ²±¬ ¿°°´§ ·º ¬¸» ×²-«®»® ¸¿- ³¿²·º»-¬»¼ ¿ ©·´´·²¹²»-- ¬± ®»²»©
                  ¼·®»½¬´§ ¬± ¬¸» Ò¿³»¼ ×²-«®»¼ò


                       ß´´ ±¬¸»® ¬»®³-ô ½±²¼·¬·±²- ¿²¼ »¨½´«-·±²- -¸¿´´ ®»³¿·² «²½¸¿²¹»¼ò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                 Ì«®²»® Ú¿´µ
                                                                   ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
    ±¾»®³¿§»®ò½±³                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                            ß´´ ®·¹¸¬- ®»-»®ª»¼ò          ß«¹ ðëô îðîð ïìæíð
                                                  ÛÒÜ ððï
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
   ëîïìîøéñïí÷                                     Ð¿¹» î ±º î
                                                   ±¾»®³¿§»®ò½±³
                                                  ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                   613-5    Filed 08/28/20
                                                        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                              Page 454 of 466
                                                    Ì«®²»® Ú¿´µ
                                               ÛÒÜÑÎÍÛÓÛÒÌý             î
                                                    ±¾»®³¿§»®ò½±³
                                                   ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®   »²¼±®-»³»²¬ô »ºº»½¬·ª» ¿¬ ïîæðïßÓ
         Ì¸·- Ú¿´µ                                        Ö«²» ïçô îðïè          º±®³- ¿ °¿®¬Ú¿´µ
                                                                                     Ì«®²»®   ±º
         Ð±´·½§ ²«³¾»® ðïóëîçóìëóïê
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
         ×--«»¼ ¬±æ ßÕÑÎÒô ×ÒÝò
  ß«¹ ðëô îðîð ïìæíð                                                             ß«¹ ðëô îðîð ïìæíð

          Þ§æ   ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§


                                          ßÓÛÒÜßÌÑÎÇ ÛÒÜÑÎÍÛÓÛÒÌ

                                                      ×ÔÔ×ÒÑ×Í

          Ì¸·- »²¼±®-»³»²¬ ³±¼·º·»- ·²-«®¿²½» °®±ª·¼»¼ «²¼»® ¬¸» º±´´±©·²¹æ


          ÛÈÝÛÍÍ ÛÜÙÛÍÓ


          Ì¸» °±´·½§ ·- ¿³»²¼»¼ ¿- º±´´±©-æ

          ïò Ì¸» ÎÛÔ×ßÒÝÛ Ý´¿«-» ·- ³±¼·º·»¼ ¬± ¬¸» »¨¬»²¬ ²»½»--¿®§ ¬± °®±ª·¼» ¬¸» º±´´±©·²¹æ

                ß²§ ±½½«®®»²½» ±º ¬¸» ¬»®³ þ©¿®®¿²¬§þ ·- ¼»´»¬»¼ ·² ·¬- »²¬·®»¬§ò

          îò    Ì¸» Î×ÙØÌÍ Ý´¿«-» ·- ¿³»²¼»¼ ¬± ·²½´«¼» ¬¸» º±´´±©·²¹ ¿¬ ¬¸» »²¼ ¬¸»®»±ºæ

                Þ¿²µ®«°¬½§ ±® ·²-±´ª»²½§ ±º ¿²§ ·²-«®»¼ ²±¬ ®»´»¿-» ¬¸» ×²-«®»® º®±³ ·¬- ¼«¬·»- ¬± °¿§
                «²¼»® ¬¸» °±´·½§ò




                   ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                  Ì«®²»® Ú¿´µ
                                                                    ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
    ±¾»®³¿§»®ò½±³                                                                ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                             ß´´ ®·¹¸¬- ®»-»®ª»¼ò          ß«¹ ðëô îðîð ïìæíð

                                                    ÛÒÜ ððî
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                      Ì«®²»® Ú¿´µ
  ïðêïéí øéñ ïð÷                                    Ð¿¹» ï ±º ï
                                                   ß«¹ ðëô îðîð ïìæíð
                      Case 20-11177-KBO   DocØ×ÙØÔÇ
                                               613-5      Filed 08/28/20
                                                    ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                           Page 455 of 466
                                                  Ì«®²»® Ú¿´µ
                                           ÛÒÜÑÎÍÛÓÛÒÌý         í
                                                ±¾»®³¿§»®ò½±³
                                               ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®   »²¼±®-»³»²¬ô »ºº»½¬·ª» ¿¬ ïîæðïßÓ
         Ì¸·- Ú¿´µ                                    Ö«²» ïçô îðïè          º±®³- ¿ °¿®¬Ú¿´µ
                                                                                 Ì«®²»®   ±º
         Ð±´·½§ ²«³¾»® ðïóëîçóìëóïê
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
         ×--«»¼ ¬±æ ßÕÑÎÒô ×ÒÝò
  ß«¹ ðëô îðîð ïìæíð                                                         ß«¹ ðëô îðîð ïìæíð

          Þ§æ   ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§

          Ð®±¼«½¬ Ò¿³»æ   Û¨½»-- Û¼¹»


                                  ÛÝÑÒÑÓ×Ý ÍßÒÝÌ×ÑÒÍ ÛÒÜÑÎÍÛÓÛÒÌ

          Ì¸·- »²¼±®-»³»²¬ ³±¼·º·»- ·²-«®¿²½» °®±ª·¼»¼ «²¼»® ¬¸» º±´´±©·²¹æ

          Ý±ª»®¿¹» -¸¿´´ ±²´§ ¾» °®±ª·¼»¼ ¿²¼ °¿§³»²¬ ±º ´±-- «²¼»® ¬¸·- °±´·½§ -¸¿´´ ±²´§ ¾» ³¿¼»
          ·² º«´´ ½±³°´·¿²½» ©·¬¸ »²º±®½»¿¾´» Ë²·¬»¼ Ò¿¬·±²- »½±²±³·½ ¿²¼ ¬®¿¼» -¿²½¬·±²- ¿²¼ ¬¸»
          ¬®¿¼» ¿²¼ »½±²±³·½ -¿²½¬·±² ´¿©- ±® ®»¹«´¿¬·±²- ±º ¬¸» Û«®±°»¿² Ë²·±² ¿²¼ ¬¸» Ë²·¬»¼
          Í¬¿¬»- ±º ß³»®·½¿ô ·²½´«¼·²¹ô ¾«¬ ²±¬ ´·³·¬»¼ ¬±ô -¿²½¬·±²-ô ´¿©- ¿²¼ ®»¹«´¿¬·±²-
          ¿¼³·²·-¬»®»¼ ¿²¼ »²º±®½»¼ ¾§ ¬¸» ËòÍò Ì®»¿-«®§ Ü»°¿®¬³»²¬ù- Ñºº·½» ±º Ú±®»·¹² ß--»¬-
          Ý±²¬®±´ øþÑÚßÝþ÷ò




                   ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                             Ì«®²»® Ú¿´µ
                                                               ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
    ±¾»®³¿§»®ò½±³                                                           ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                         ß´´ ®·¹¸¬- ®»-»®ª»¼ò         ß«¹ ðëô îðîð ïìæíð

                                                ÛÒÜ ððí
                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                   Ì«®²»® Ú¿´µ
  ïïçêéç øçñ ïë÷                                Ð¿¹»    ï ±º ï
                                                 ±¾»®³¿§»®ò½±³
                                               ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                            Page 456 of 466
                                                  Ì«®²»® Ú¿´µ
                                             ÛÒÜÑÎÍÛÓÛÒÌý
                                                   ±¾»®³¿§»®ò½±³
                                                                       ì
                                                  ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®   »²¼±®-»³»²¬ô »ºº»½¬·ª» ¿¬ ïîæðïßÓ
         Ì¸·- Ú¿´µ                                       Ö«²» ïçô îðïè         º±®³- ¿ °¿®¬Ú¿´µ
                                                                                   Ì«®²»®   ±º
         Ð±´·½§ ²«³¾»® ðïóëîçóìëóïê
    ±¾»®³¿§»®ò½±³                                                                ±¾»®³¿§»®ò½±³
         ×--«»¼ ¬±æ ßÕÑÎÒô ×ÒÝò
  ß«¹ ðëô îðîð ïìæíð                                                           ß«¹ ðëô îðîð ïìæíð

          Þ§æ ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½»       Ý±³°¿²§
          Ð®±¼«½¬ Ò¿³»æ Û¨½»-- Û¼¹»

                                     ÍÌßÌÛ ßÓÛÒÜßÌÑÎÇ ×ÒÝÑÒÍ×ÍÌÛÒÌ

          ×² ½±²-·¼»®¿¬·±² ±º ¬¸» °®»³·«³ ½¸¿®¹»¼ô ·¬ ·- ¸»®»¾§ «²¼»®-¬±±¼ ¿²¼ ¿¹®»»¼ ¿- º±´´±©-æ
          ïò ×² ¬¸» »ª»²¬ ¬¸¿¬ ¬¸»®» ·- ¿² ·²½±²-·-¬»²½§ ¾»¬©»»² ¿²§æ ø¿÷ -¬¿¬» ¿³»²¼¿¬±®§ ¿¬¬¿½¸»¼
             ¬± ¬¸·- °±´·½§ô ±® ¿²§ ±¬¸»® ©±®¼·²¹ ¿¬¬¿½¸»¼ ¬± ¬¸·- °±´·½§ ¬± ½±³°´§ ©·¬¸ ¬¸» ´¿© ±º
             ¬¸» -¬¿¬» ·¼»²¬·º·»¼ ·² ¬¸» Ð±´·½§¸±´¼»® ß¼¼®»--å ¿²¼ ø¾÷ ¿²§ ±¬¸»® ¬»®³ô ½±²¼·¬·±² ±®
             ´·³·¬¿¬·±² ±º ¬¸·- °±´·½§å ¬¸»²ô ¬± ¬¸» »¨¬»²¬ °»®³·¬¬»¼ ¾§ ´¿©ô -«¾¶»½¬ ¬± ¬¸» ´·³·¬¿¬·±²-
             ¾»´±©ô ¬¸» ×²-«®»® ©·´´ ®»-±´ª» ¬¸» ·²½±²-·-¬»²½§ ¾§ ¿°°´§·²¹ ¬¸» ¬»®³-ô ½±²¼·¬·±²- ±®
             ´·³·¬¿¬·±²- ¬¸¿¬ ¿®» ³±®» º¿ª±®¿¾´» ¬± ¬¸» °±´·½§¸±´¼»®ò
          îò Ì¸·- »²¼±®-»³»²¬ -¸¿´´ ²±¬ ¿°°´§ ¬± ¬¸» »¨¬»²¬ ¬¸¿¬æ ø¿÷ ¿²§ -¬¿¬» ¿³»²¼¿¬±®§ ±® ±¬¸»®
             ©±®¼·²¹ »¨°®»--´§ ´·³·¬- ½±ª»®¿¹» ·² ±®¼»® ¬± ½±³°´§ ©·¬¸ ¿°°´·½¿¾´» ´¿©ô ±® ø¾÷ ¿²§
             -«½¸ ¿³»²¼¿¬±®§ ±® ±¬¸»® ½±³°´·¿²½» ©±®¼·²¹ ¿³»²¼- ´¿²¹«¿¹» ¿°°´·½¿¾´» ¬± °®»³·«³ò
             ×² -«½¸ »ª»²¬-ô ¬¸» -¬¿¬» ¿³»²¼¿¬±®§ ±® ±¬¸»® ½±³°´·¿²½» ©±®¼·²¹ ©·´´ ¹±ª»®² ±ª»® ¿²§
             ±¬¸»® ¬»®³ô ½±²¼·¬·±² ±® ´·³·¬¿¬·±² ±º ¬¸» °±´·½§ò




                ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò



Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                Ì«®²»® Ú¿´µ
                                                                  ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                            ß´´ ®·¹¸¬- ®»-»®ª»¼ò         ß«¹ ðëô îðîð ïìæíð

                                                   ÛÒÜ ððì
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                      Ì«®²»® Ú¿´µ
   ïîððîê øëñïë÷                                   Ð¿¹»    ï ±º ï
                                                    ±¾»®³¿§»®ò½±³
                                                  ß«¹ ðëô îðîð ïìæíð
                    Case 20-11177-KBO       DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                            Page 457 of 466
                                                    Ì«®²»® Ú¿´µ
                                               ÛÒÜÑÎÍÛÓÛÒÌý
                                                  ±¾»®³¿§»®ò½±³       ë
                                                 ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®
         Ì¸·- Ú¿´µ
               »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðïßÓ          Ö«²» ïçô îðïè              Ì«®²»®
                                                                               º±®³-     Ú¿´µ
                                                                                     ¿ °¿®¬ ±º
         °±´·½§ ²«³¾»®
    ±¾»®³¿§»®ò½±³        ðïóëîçóìëóïê                                           ±¾»®³¿§»®ò½±³
         ·--«»¼ ¬± ßÕÑÎÒô ×ÒÝò
  ß«¹ ðëô îðîð ïìæíð                                                          ß«¹ ðëô îðîð ïìæíð

         ¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§

                                      ÓßÒßÙÛÓÛÒÌ Ô×ßÞ×Ô×ÌÇ ßÜßÐÌÛÎ


          ×² ½±²-·¼»®¿¬·±² ±º ¬¸» °®»³·«³ ½¸¿®¹»¼ô ·¬ ·- ¸»®»¾§ «²¼»®-¬±±¼ ¿²¼ ¿¹®»»¼ ¬¸¿¬ ¬¸» °±´·½§
          ·- ¿³»²¼»¼ ¿- º±´´±©-æ


          ïò ÎÛÝÑÙÒ×Ì×ÑÒ ÑÚ ÛÎÑÍ×ÑÒ

              Ì¸» ×ÒÍËÎ×ÒÙ ßÙÎÛÛÓÛÒÌ Ý´¿«-» ·- ¿³»²¼»¼ ¾§ ¿¼¼·²¹ ¬¸» º±´´±©·²¹ ¬± ¬¸» »²¼
              ¬¸»®»±ºæ

              ×² ¬¸» »ª»²¬ ¬¸¿¬ ¿²§ Ë²¼»®´§·²¹ Ð±´·½§ ®»½±¹²·¦»- »®±-·±² ±º ·¬- Ë²¼»®´§·²¹ Ô·³·¬ ¾§
              °¿§³»²¬- ³¿¼» «²¼»® ¿²§ ±¬¸»® ·²-«®¿²½» °±´·½§ ·--«»¼ ¾§ ¬¸¿¬ Ë²¼»®´§·²¹ ×²-«®»®ô ¬¸·-
              °±´·½§ ©·´´ ¼»»³ ¬¸» ¿³±«²¬ ±º »®±-·±² ®»½±¹²·¦»¼ ¿- ·º ·¬ ¸¿¼ ¿½¬«¿´´§ ¾»»² °¿·¼ «²¼»®
              ¬¸¿¬ Ë²¼»®´§·²¹ Ð±´·½§ò


          îò ÒÑÌ×ÝÛÍ ÞÇ ÛóÓß×Ô

              Ì¸» ÒÑÌ×ÝÛÍ Ý´¿«-» ·- ¼»´»¬»¼ ·² ·¬- »²¬·®»¬§ ¿²¼ ®»°´¿½»¼ ©·¬¸ ¬¸» º±´´±©·²¹æ

                  ÒÑÌ×ÝÛÍ É¸»®» ¬¸» Ú±´´±©»¼ Ð±´·½§ ®»¯«·®»- ±® °»®³·¬- ²±¬·½» ¬± ·¬- ·²-«®»®ô
                          ¬¸» Ð±´·½§¸±´¼»® ¿²¼ ¬¸» ·²-«®»¼- ¸¿ª» ¬¸» -¿³» ±¾´·¹¿¬·±²- ¿²¼
                          ®·¹¸¬- ¬± ²±¬·º§ ¬¸» ×²-«®»® «²¼»® ¬¸·- °±´·½§ô »¨½»°¬ ¬¸¿¬ ©·¬¸ ®»-°»½¬
                          ¬± ¬¸·- °±´·½§ô ¿²§ ²±¬·½» ¬± ¬¸» ×²-«®»® ³«-¬ ¾» ¼·®»½¬»¼ ¿- º±´´±©-æ
                          ø·÷ º±® ½´¿·³-ó®»´¿¬»¼ ³¿¬¬»®-ô ¾§ ³¿·´ ±® »ó³¿·´ ¬± ¬¸» Ý´¿·³- ß¼¼®»--å
                          ¿²¼ ø··÷ º±® ¿´´ ±¬¸»® ²±¬·½»-ô ¾§ ³¿·´ ¬± ¬¸» ×²-«®»® ß¼¼®»-- ±® ¾§
                          »ó³¿·´ ¬± ¬¸» «²¼»®©®·¬»® ¿--·¹²»¼ ¬± ¬¸·- °±´·½§ ¿¬ ¬¸» ¬·³» ±º -«½¸
                          ²±¬·½» ±® ¿²§ ±º ¬¸¿¬ «²¼»®©®·¬»®­ ³¿²¿¹»®­ò


          íò ÎÛÔ×ßÒÝÛ ó ÍÛÊÛÎßÞ×Ô×ÌÇ

              Ì¸» ÎÛÔ×ßÒÝÛ Ý´¿«-» ·- ¿³»²¼»¼ ¾§ ¿¼¼·²¹ ¬¸» º±´´±©·²¹ ¬± ¬¸» »²¼ ¬¸»®»±ºæ

              Ò±¬©·¬¸-¬¿²¼·²¹ ¬¸» º±®»¹±·²¹ô ¬¸·- °±´·½§ -¸¿´´ º±´´±© ¿²§ °®±ª·-·±²- ·² ¬¸» Ú±´´±©»¼
              Ð±´·½§ ®»¹¿®¼·²¹æ ø·÷ ¬¸» -»ª»®¿¾·´·¬§ ¿²¼ ²±²ó·³°«¬¿¬·±² ±º ¬¸» -¬¿¬»³»²¬-ô
              ®»°®»-»²¬¿¬·±²- ±® ©¿®®¿²¬·»- ±º ¿²§ ×²-«®»¼ ¿²¼ ø··÷ ¬¸» ´·³·¬¿¬·±² ¿²¼ ®»-¬®·½¬·±²- ·²
              ®»-½·--·±² ±® ª±·¼¿²½» ±º ¬¸» Ú±´´±©»¼ Ð±´·½§ò


Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                        ß´´ ®·¹¸¬- ®»-»®ª»¼ò                   ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                          ß«¹ ðëô îðîð ïìæíð
                                                  ÛÒÜ ððë
                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         ïðëìéî øéñïð÷                               Ì«®²»® Ú¿´µ
                                                         ï
                                                   ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO      Doc 613-5       Filed 08/28/20     Page 458 of 466
                                                  Ì«®²»® Ú¿´µ
                                            ÛÒÜÑÎÍÛÓÛÒÌý
                                               ±¾»®³¿§»®ò½±³        ë   ø½±²¬·²«»¼÷
                                               ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                 Ì«®²»® Ú¿´µ
         ìò ÝØßÒÙÛÍ ÞÇ ÛóÓß×Ô
    ±¾»®³¿§»®ò½±³                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð
             Ì¸»ïìæíð                                                         ß«¹º±´´±©·²¹æ
                 ÝØßÒÙÛÍ Ý´¿«-» ·- ¼»´»¬»¼ ·² ·¬- »²¬·®»¬§ ¿²¼ ®»°´¿½»¼ ©·¬¸ ¬¸»   ðëô îðîð ïìæíð

               ÝØßÒÙÛÍ ×ºô -«¾-»¯«»²¬ ¬± ¬¸» ·--«¿²½» ±º ¬¸» Ú±´´±©»¼ Ð±´·½§ô ¬¸» ¬»®³-ô
                       ½±²¼·¬·±²- ±® ´·³·¬¿¬·±²- ±º ¿² Ë²¼»®´§·²¹ Ð±´·½§ ¿®» ³±¼·º·»¼ô ¬¸»
                       ·²-«®»¼- ³«-¬ ²±¬·º§ ¬¸» ×²-«®»® ·² ©®·¬·²¹ ±® ¾§ »ó³¿·´ô ¿- -±±² ¿-
                       °®¿½¬·½¿¾´»ô ±º -«½¸ ³±¼·º·½¿¬·±²ò ×º ¿²§ ½¸¿²¹»- ¬± ¬¸» Ú±´´±©»¼
                       Ð±´·½§æ ø·÷ »¨°¿²¼ ½±ª»®¿¹»ô ø··÷ ½¸¿²¹» ¬¸» °±´·½§¸±´¼»® ²¿³» ±®
                       ¿¼¼®»--ô ±® ø···÷ ³±¼·º§ °®»³·«³ô ¬¸·- °±´·½§ -¸¿´´ ²±¬ º±´´±© ¬¸±-»
                       ½¸¿²¹»- «²´»-- ¬¸» ×²-«®»® ®»º´»½¬- ·¬- ¿¹®»»³»²¬ ¬± ¼± -±æ ø¿÷ ·² ¿
                       ©®·¬¬»² »²¼±®-»³»²¬ ¬± ¬¸·- °±´·½§ô ±® ø¾÷ ¿º¬»® ®»ª·»© ±º ¬¸» -°»½·º·½
                       ©±®¼·²¹ ½¸¿²¹»ô ¾§ »ó³¿·´ º®±³ ¿² «²¼»®©®·¬»® ±® ³¿²¿¹»® ¼»-·¹²¿¬»¼
                       ·² °¿®¬ ø··÷ ±º ¬¸» ÒÑÌ×ÝÛÍ Ý´¿«-» ø¿- ¿³»²¼»¼ ¿¾±ª»÷ò


                ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




                                                                        ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                  Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                      ß´´ ®·¹¸¬- ®»-»®ª»¼ò                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                           ß«¹ ðëô îðîð ïìæíð
                                                ÛÒÜ ððë
                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
         ïðëìéî øéñïð÷                             Ì«®²»® Ú¿´µ
                                                       î
                                                 ±¾»®³¿§»®ò½±³
                                               ß«¹ ðëô îðîð ïìæíð
                  Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                613-5    Filed 08/28/20     Page 459 of 466
                                                                ê
                                                     ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                            ÛÒÜÑÎÍÛÓÛÒÌý
                                                    Ì«®²»® Ú¿´µ
                                                  ±¾»®³¿§»®ò½±³
        Ì¸·- »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðïßÓ              Ö«²»ïìæíð
                                                 ß«¹ ðëô îðîð   ïô   îðïè        º±®³- ¿ °¿®¬ ±º
Ø×ÙØÔÇ  °±´·½§ ²«³¾»® ðïóëîçóìëóïê
       ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
        ·--«»¼ ¬±
      Ì«®²»® Ú¿´µ   ßÕÑÎÒô ×ÒÝò                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                ±¾»®³¿§»®ò½±³
  ß«¹ ðëô¾§       ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
          îðîð ïìæíð                                                           ß«¹ ðëô îðîð ïìæíð
                                  ÚËÔÔÇ ÛßÎÒÛÜ ÐÎÛÓ×ËÓ ÛÒÜÑÎÍÛÓÛÒÌ


         ×² ½±²-·¼»®¿¬·±² ±º ¬¸» °®»³·«³ ½¸¿®¹»¼ô ·¬ ·- ¸»®»¾§ «²¼»®-¬±±¼ ¿²¼ ¿¹®»»¼ ¬¸¿¬ ¬¸»
         °®»³·«³ -»¬ º±®¬¸ ·² ¬¸» Ü»½´¿®¿¬·±²- -¸¿´´ ¾» º«´´§ »¿®²»¼ ¿- ±º ¬¸» ·²½»°¬·±² ¼¿¬» ±º ¬¸·-
         °±´·½§ò



         ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                   Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                 ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                   ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
                                                                                ß«¹ ðëô îðîð ïìæíð
                                             w ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
 ïîîéçè øïïñïê÷                          ÛÒÜ ê       Ì«®²»® Ú¿´µ
                                                   ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæíð
                   Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                            Page 460 of 466
                                                  Ì«®²»® Ú¿´µ
                                             ÛÒÜÑÎÍÛÓÛÒÌý
                                                  ±¾»®³¿§»®ò½±³
                                                                      é
                                                 ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                          Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®   »²¼±®-»³»²¬ô »ºº»½¬·ª» ¿¬ ïîæðïßÓ
         Ì¸·- Ú¿´µ                                      Ö«²» ïçô îðïè          º±®³- ¿ °¿®¬Ú¿´µ
                                                                                   Ì«®²»®   ±º
         Ð±´·½§ ²«³¾»® ðïóëîçóìëóïê
    ±¾»®³¿§»®ò½±³                                                                ±¾»®³¿§»®ò½±³
         ×--«»¼ ¬±æ ßÕÑÎÒô ×ÒÝò
  ß«¹ ðëô îðîð ïìæíð                                                           ß«¹ ðëô îðîð ïìæíð

          Þ§æ ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½»       Ý±³°¿²§
          Ð®±¼«½¬ Ò¿³»æ Û¨½»-- Û¼¹»



                 ÐÛÒÜ×ÒÙ ßÒÜ ÐÎ×ÑÎ Ô×Ì×ÙßÌ×ÑÒ ÛÈÝÔËÍ×ÑÒ ßÓÛÒÜÛÜ øÛÈÝÛÍÍ Ô×Ó×ÌÍ÷

          ×² ½±²-·¼»®¿¬·±² ±º ¬¸» °®»³·«³ ½¸¿®¹»¼ô ·¬ ·- «²¼»®-¬±±¼ ¿²¼ ¿¹®»»¼ ¬¸¿¬ ©·¬¸ ®»-°»½¬ ¬±
          ¬¸» üëôðððôððð Ô·³·¬ ±º Ô·¿¾·´·¬§ ±º ¬¸·- °±´·½§ »¨½»-- ±º ¬¸» üíðôðððôððð Ì±¬¿´ Ë²¼»®´§·²¹
          Ô·³·¬-ô ¬¸» ×²-«®»® -¸¿´´ ²±¬ ¾» ´·¿¾´» º±® ¿²§ ´±-- ·² ½±²²»½¬·±² ©·¬¸ ¿²§ ½´¿·³ ³¿¼»
          ¿¹¿·²-¬ ¿²§ ·²-«®»¼ ¿´´»¹·²¹ô ¿®·-·²¹ ±«¬ ±ºô ¾¿-»¼ «°±² ±® ¿¬¬®·¾«¬¿¾´» ¬±ô ¿- ±º Ö«²» ïô
          îðïèô ¿²§ °»²¼·²¹ ±® °®·±®æ øï÷ ´·¬·¹¿¬·±²å ±® øî÷ ¿¼³·²·-¬®¿¬·ª» ±® ®»¹«´¿¬±®§ °®±½»»¼·²¹ ±®
          ·²ª»-¬·¹¿¬·±² ±º ©¸·½¸ ¿² ·²-«®»¼ ¸¿¼ ²±¬·½»ô ±® ¿´´»¹·²¹ ±® ¼»®·ª»¼ º®±³ ¬¸» -¿³» ±®
          »--»²¬·¿´´§ ¬¸» -¿³» º¿½¬- ¿- ¿´´»¹»¼ ·² -«½¸ °»²¼·²¹ ±® °®·±® ´·¬·¹¿¬·±² ±® ¿¼³·²·-¬®¿¬·ª» ±®
          ®»¹«´¿¬±®§ °®±½»»¼·²¹ ±® ·²ª»-¬·¹¿¬·±²ò




                ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò



Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                        Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                Ì«®²»® Ú¿´µ
                                                                  ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
    ±¾»®³¿§»®ò½±³                                                              ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                            ß´´ ®·¹¸¬- ®»-»®ª»¼ò         ß«¹ ðëô îðîð ïìæíð

                                                  ÛÒÜ ððé
                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                     Ì«®²»® Ú¿´µ
   ïîðîîî øèñïë÷                                  Ð¿¹»    ï ±º ï
                                                   ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæíð
                       Case 20-11177-KBO    DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                               Page 461 of 466
                                                    Ì«®²»® Ú¿´µ
                                                 ±¾»®³¿§»®ò½±³
                                              ÛÒÜÑÎÍÛÓÛÒÌý            è
                                                 ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®
         Ì¸·-Ú¿´µ
              »²¼±®-»³»²¬ô »ºº»½¬·ª» ïîæðïßÓ           Ö«²» ïçô îðïè                  Ì«®²»®
                                                                                   º±®³-     Ú¿´µ
                                                                                         ¿ °¿®¬ ±º
    ±¾»®³¿§»®ò½±³
         °±´·½§ ²«³¾»®    ðïóëîçóìëóïê                                              ±¾»®³¿§»®ò½±³
         ·--«»¼ ¬± ßÕÑÎÒô
  ß«¹ ðëô îðîð ïìæíð       ×ÒÝò                                                   ß«¹ ðëô îðîð ïìæíð

          ¾§         ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§

                                         ÍÐÛÝ×Ú×Ý ÝÔß×Ó ÛÈÝÔËÍ×ÑÒ
                                         ÎÛÝÑÙÒ×Ì×ÑÒ ÑÚ ÛÎÑÍ×ÑÒ

          ×² ½±²-·¼»®¿¬·±² ±º ¬¸» °®»³·«³ ½¸¿®¹»¼ô ·¬ ·- ¸»®»¾§ «²¼»®-¬±±¼ ¿²¼ ¿¹®»»¼ ¬¸¿¬ ¬¸»
          ×²- « ®»® -¸¿´´ ²±¬ ¾» ´·¿¾´» ¬± ³¿µ» ¿²§ °¿§³»²¬ «²¼»® ¬¸·- °±´·½§ ·² ½±²²»½¬·±² ©·¬¸æ ø·÷
          ¿²§ ½´¿·³ô ²±¬·½»ô »ª»²¬ô ·²ª»-¬·¹¿¬·±² ±® ¿½¬·±² ®»º»®®»¼ ¬± ·² ·¬»³ øï÷ ¾»´±© ø¸»®»·²¿º¬»®
          þÛª»²¬þ÷å ø··÷ ¬¸» °®±-»½«¬·±²ô ¿¼¶«¼·½¿¬·±²ô -»¬¬´»³»²¬ô ¼·-°±-·¬·±²ô ®»-±´«¬·±² ±® ¼»º»²-»
          ±ºæ ø¿÷ ¿²§ Ûª»² ¬å ±® ø¾÷ ¿²§ ½´¿·³ ¿®·-·²¹ º®±³ ¿²§ Ûª»² ¬å ±® ø···÷ ¿²§ ½´¿·³ ¿´´»¹·²¹ô
          ¿®·-·²¹ ±«¬ ±ºô ¾¿-»¼ «°±²ô ¿¬¬®·¾«¬¿¾´» ¬± ±® ·² ¿²§ ©¿§ ®»´¿¬»¼ ¼·®»½¬´§ ±® ·²¼·®»½¬´§ô ·²
          °¿®¬ ±® ·² ©¸±´»ô ¬± ¿² ×² ¬»®®»´¿¬»¼ É®± ² ¹º« ´ ß½¬ ø¿- ¼»º·²»¼ ¾»´±©÷ô ®»¹¿®¼´»-- ±º
          ©¸»¬¸»® ±® ²±¬ -«½¸ ½´¿·³ ·²ª±´ª»¼ ¬¸» -¿³» ±® ¼·ºº»®»²¬ ·²-«®»¼-ô ¬¸» -¿³» ±® ¼·ºº»®»²¬
          ´»¹¿´ ½¿«-»- ±º ¿½¬·±² ±® ¬¸» -¿³» ±® ¼·ºº»®»²¬ ½´¿·³¿²¬- ±® ·- ¾®±«¹¸¬ ·² ¬¸» -¿³» ±®
          ¼·ºº»®»²¬ ª»²«» ±® ®»-±´ª»¼ ·² ¬¸» -¿³» ±® ¼·ºº»®»²¬ º±®«³ò

                 ÛÊÛÒÌøÍ÷

                 øï÷    ÓßÌÌÛÎÍ ×ÒÊÑÔÊ×ÒÙ ÌØÛ ÚÎÛÍÛÒ×ËÍ ßÝÏË×Í×Ì×ÑÒ ÑÚ ßÕÑÎÒ




          ×¬ ·- º«®¬¸»® «²¼»®-¬±±¼ ¿²¼ ¿¹®»»¼ ¬¸¿¬ô ²±¬©·¬¸-¬¿²¼·²¹ ¬¸» ¿¾±ª»ô ¬¸» ×²- « ®»® -¸¿´´
          ®»½±¹²·¦» ¬¸¿¬ ½±ª»®»¼ ¿³±«²¬- °¿·¼ «²¼»® -«½¸ ·²-«®»®ù- ®»-°»½¬·ª» Ë²¼ »®´§·²¹ Ð± ´·½§ô
          °«®-«¿²¬ ¬± ¿²§ Ûª»²¬
                            Ûª»²¬ô °®±-»½«¬·±² ±® ×²¬»®®»´¿¬»¼ É®± ² ¹º« ´ ß½¬ ´·-¬»¼ ¿¾±ª» -¸¿´´
          ½±²¬®·¾«¬» ¬± ¿²¼ -¸¿´´ ®»¼«½» ¬¸» Ì±¬¿´ Ë² ¼ »®´§·² ¹ Ô·³ ·¬- ò
          Ú±® ¬¸» °«®°±-»- ±º ¬¸·- »²¼±®-»³»²¬ô þ×² ¬»®®»´¿¬»¼ É®± ²¹ º« ´ ß½¬þ ³»¿²-æ ø·÷ ¿²§ º¿½¬ô
          ½·®½«³-¬¿²½»ô ¿½¬ ±® ±³·--·±² ¿´´»¹»¼ ·² ¿²§ Ûª»² ¬ ¿²¼ñ ±® ø··÷ ¿²§ É®±² ¹ º« ´ ß½¬ ¬¸¿¬ ·-
          ¬¸» -¿³» ¿-ô -·³·´¿® ±® ®»´¿¬»¼ ¬± ±® ¿ ®»°»¬·¬·±² ±º ¿²§ É®± ²¹ º« ´ ß½¬ ¿´´»¹»¼ ·² ¿²§
          Ûª»²¬å þÉ®± ² ¹º« ´ ß½¬þ -¸¿´´ ¸¿ª» ¬¸» -¿³» ³»¿²·²¹ ·² ¬¸·- °±´·½§ ¿- ·- ¿¬¬®·¾«¬»¼ ¬± ·¬ ·²
          ¬¸» Ú±´´±©»¼ Ð± ´·½§ò

          ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                             Ø×ÙØÔÇ
                                                                          ßËÌØÑÎ×ÆÛÜ    ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                     ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
      Ì«®²»® Ú¿´µ                                                                     Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                   ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                              ß«¹ ðëô îðîð ïìæíð
                                           ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                                ÛÒÜ ððè
                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                     Ì«®²»® Ú¿´µ
   ïðíìíê øïïñ ðç÷                                Ð¿¹»    ï ±º ï
                                                   ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæíð
                      Case 20-11177-KBO     DocØ×ÙØÔÇ
                                                 613-5    Filed 08/28/20
                                                      ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                           Page 462 of 466
                                                  Ì«®²»® Ú¿´µ
                                             ÛÒÜÑÎÍÛÓÛÒÌý             ç
                                                  ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»®   »²¼±®-»³»²¬ô »ºº»½¬·ª» ¿¬ ïîæðïßÓ
         Ì¸·- Ú¿´µ                                      Ö«²» éô îðïè          º±®³- ¿ °¿®¬Ú¿´µ
                                                                                  Ì«®²»®   ±º
         Ð±´·½§ ²«³¾»® ðïóëîçóìëóïê
    ±¾»®³¿§»®ò½±³                                                               ±¾»®³¿§»®ò½±³
         ×--«»¼ ¬±æ ßÕÑÎÒô ×ÒÝò
  ß«¹ ðëô îðîð ïìæíð                                                          ß«¹ ðëô îðîð ïìæíð

          Þ§æ   ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§

          Ð®±¼«½¬ Ò¿³»æ     Û¨½»-- Û¼¹»

                ÚÛÜÛÎßÔ ÍØßÎÛ ÑÚ ÝÑÓÐÛÒÍßÌ×ÑÒ ËÒÜÛÎ ÌÎ×ß ßÒÜ ÝßÐ ÑÒ ÔÑÍÍÛÍ
                                      ÛÒÜÑÎÍÛÓÛÒÌ
          Ì¸·- »²¼±®-»³»²¬ ³±¼·º·»- ·²-«®¿²½» °®±ª·¼»¼ ¾§ ¬¸·- Ð±´·½§æ

                                                 Ü×ÍÝÔÑÍËÎÛ

          Ç±« -¸±«´¼ µ²±© ¬¸¿¬ ©¸»®» ½±ª»®¿¹» ·- °®±ª·¼»¼ ¾§ ¬¸·- Ð±´·½§ º±® ´±--»- ®»-«´¬·²¹ º®±³
          þÝ»®¬·º·»¼ ß½¬- ±º Ì»®®±®·-³þ ø¿- ¼»º·²»¼ ¾§ Í»½¬·±² ïðî øï÷ ±º Ë²·¬»¼ Í¬¿¬»- Ì»®®±®·-³
          Î·-µ ×²-«®¿²½» ß½¬÷ô -«½¸ ´±--»- ³¿§ ¾» °¿®¬·¿´´§ ®»·³¾«®-»¼ ¾§ ¬¸» Ë²·¬»¼ Í¬¿¬»-
          Ù±ª»®²³»²¬ «²¼»® ¿ º±®³«´¿ »-¬¿¾´·-¸»¼ ¾§ º»¼»®¿´ ´¿©ò Ø±©»ª»®ô §±«® Ð±´·½§ ³¿§
          ½±²¬¿·² ±¬¸»® »¨½´«-·±²- ©¸·½¸ ³·¹¸¬ ¿ºº»½¬ §±«® ½±ª»®¿¹» -«½¸ ¿-ô ¿² »¨½´«-·±² º±®
          ²«½´»¿® »ª»²¬-ò Ë²¼»® ¬¸» º±®³«´¿ô ¬¸» Ë²·¬»¼ Í¬¿¬»- Ù±ª»®²³»²¬ ¹»²»®¿´´§ ®»·³¾«®-»-
          èëû ¬¸®±«¹¸ îðïëå èìû ¾»¹·²²·²¹ ±² Ö¿²«¿®§ ïô îðïêå èíû ¾»¹·²²·²¹ ±² Ö¿²«¿®§ ïô
          îðïéå èîû ¾»¹·²²·²¹ Ö¿²«¿®§ ïô îðïèå èïû ¾»¹·²²·²¹ Ö¿²«¿®§ ïô îðïç ¿²¼ èðû
          ¾»¹·²²·²¹ ±² Ö¿²«¿®§ ïô îðîðô ±º ½±ª»®»¼ ¬»®®±®·-³ ´±--»- »¨½»»¼·²¹ ¬¸» -¬¿¬«¬±®·´§
          »-¬¿¾´·-¸»¼ ¼»¼«½¬·¾´» °¿·¼ ¾§ ¬¸» ·²-«®¿²½» ½±³°¿²§ °®±ª·¼·²¹ ¬¸» ½±ª»®¿¹»ò

          Ç±« -¸±«´¼ ¿´-± µ²±© ¬¸¿¬ ¬¸» Ì»®®±®·-³ Î·-µ ×²-«®¿²½» ß½¬ô ¿- ¿³»²¼»¼ô ½±²¬¿·²- ¿ üïðð
          ¾·´´·±² ½¿° ¬¸¿¬ ´·³·¬- Ë²·¬»¼ Í¬¿¬»- Ù±ª»®²³»²¬ ®»·³¾«®-»³»²¬ ¿- ©»´´ ¿- ·²-«®»®-ù ´·¿¾·´·¬§
          º±® ´±--»- ®»-«´¬·²¹ º®±³ þÝ»®¬·º·»¼ ß½¬- ±º Ì»®®±®·-³þ ©¸»² ¬¸» ¿³±«²¬ ±º -«½¸ ´±--»- ·²
          ¿²§ ±²» ½¿´»²¼¿® §»¿® »¨½»»¼- üïðð ¾·´´·±²ò ×º ¬¸» ¿¹¹®»¹¿¬» ·²-«®»¼ ´±--»- º±® ¿´´ ·²-«®»®-
          »¨½»»¼ üïðð ¾·´´·±² ·² ¿ ½¿´»²¼¿® §»¿® ¿²¼ ·º ©» ¸¿ª» ³»¬ ±«® ·²-«®»® ¼»¼«½¬·¾´»ô ©» ¿®»
          ²±¬ ´·¿¾´» º±® ¬¸» °¿§³»²¬ ±º ¿²§ °±®¬·±² ±º ¬¸» ¿³±«²¬ ±º -«½¸ ´±--»- ¬¸¿¬ »¨½»»¼- üïðð
          ¾·´´·±²å ¿²¼ º±® ¿¹¹®»¹¿¬» ·²-«®»¼ ´±--»- «° ¬± üïðð ¾·´´·±²ô ©» ©·´´ ±²´§ °¿§ ¿ °®± ®¿¬¿
          -¸¿®» ±º -«½¸ ·²-«®»¼ ´±--»- ¿- ¼»¬»®³·²»¼ ¾§ ¬¸» Í»½®»¬¿®§ ±º ¬¸» Ì®»¿-«®§ò




                    ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò



Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                               Ì«®²»® Ú¿´µ
                                                                 ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ
    ±¾»®³¿§»®ò½±³                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                           ß´´ ®·¹¸¬- ®»-»®ª»¼ò         ß«¹ ðëô îðîð ïìæíð

                                                  ÛÒÜ ððç
                                               Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                     Ì«®²»® Ú¿´µ
  ïîëëçë øðíñ ïé÷                                 Ð¿¹»    ï ±º ï
                                                   ±¾»®³¿§»®ò½±³
                                                 ß«¹ ðëô îðîð ïìæíð
                    Case 20-11177-KBO        DocØ×ÙØÔÇ
                                                  613-5    Filed 08/28/20
                                                       ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                            Page 463 of 466
                                                     Ì«®²»® Ú¿´µ
                                                  ±¾»®³¿§»®ò½±³
                                               ÛÒÜÑÎÍÛÓÛÒÌý            ïð
                                                  ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
   Ì¸·-Ì«®²»®  Ú¿´µ
        »²¼±®-»³»²¬ô   »ºº»½¬·ª» ïîæðïßÓ        Ö«²» ïçô îðïè                     Ì«®²»®
                                                                               º±®³-     Ú¿´µ
                                                                                     ¿ °¿®¬ ±º
     ±¾»®³¿§»®ò½±³
   °±´·½§ ²«³¾»®     ðïóëîçóìëóïê                                               ±¾»®³¿§»®ò½±³
   ·--«»¼
  ß«¹  ðëô ¬± ßÕÑÎÒô
            îðîð ïìæíð×ÒÝò                                                    ß«¹ ðëô îðîð ïìæíð

   ¾§        ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
                                           ÚÑÎÓÍ ×ÒÜÛÈ ÛÒÜÑÎÍÛÓÛÒÌ

   Ì¸» ½±²¬»²¬- ±º ¬¸» Ð±´·½§ ·- ½±³°®·-»¼ ±º ¬¸» º±´´±©·²¹ º±®³-æ
                          ÛÜ×Ì×ÑÒ
   ÚÑÎÓ ÒËÓÞÛÎ              ÜßÌÛ                       ÚÑÎÓ Ì×ÌÔÛ

    ïðíîîì                  ðîñïð ÛÈÝÛÍÍ ÜÛÝ ßÒÜ ÐÑÔ×ÝÇ ó ßÜÓ×ÌÌÛÜ
    çêëëë                   ðïñïë ÌÎ×ß ÜÛÝ Ü×ÍÝÔÑÍËÎÛ ÚÑÎÓ
    ëîïìî                   ðéñïí ×ÔÔ×ÒÑ×Í ßÓÛÒÜßÌÑÎÇó ÝßÒÝÛÔÔßÌ×ÑÒñÒÑÒÎÛÒÛÉßÔ
    ïðêïéí                  ðéñïð ×ÔÔ×ÒÑ×Í ßÓÛÒÜßÌÑÎÇ ÛÒÜÑÎÍÛÓÛÒÌ
    ïïçêéç                  ðçñïë ÛÝÑÒÑÓ×Ý ÍßÒÝÌ×ÑÒÍ ÛÒÜÑÎÍÛÓÛÒÌ
    ïîððîê                  ðëñïë ÍÌßÌÛ ßÓÛÒÜßÌÑÎÇ ×ÒÝÑÒÍ×ÍÌÛÒÌ
    ïðëìéî                  ðéñïð ÓßÒßÙÛÓÛÒÌ Ô×ßÞ×Ô×ÌÇ ßÜßÐÌÛÎ
    ïîîéçè                  ïïñïê ÚËÔÔÇ ÛßÎÒÛÜ ÐÎÛÓ×ËÓ ÛÒÜÑÎÍÛÓÛÒÌ
    ïîðîîî                  ðèñïë ÐÛÒÜ×ÒÙ ßÒÜ ÐÎ×ÑÎ Ô×Ì×ÙßÌ×ÑÒ ÛÈÝÔËÍ×ÑÒ ßÓÛÒÜÛÜ øÛÈÝÛÍÍ Ô×Ó×ÌÍ÷
    ïðíìíê                  ïïñðç ÍÐÛÝ×Ú×Ý ÝÔß×Ó ÛÈÝÔËÍ×ÑÒ ÎÛÝÑÙÒ×Ì×ÑÒ ÑÚ ÛÎÑÍ×ÑÒ
    ïîëëçë                  ðíñïé ÚÛÜÛÎßÔ ÍØßÎÛ ÑÚ ÝÑÓÐÛÒÍßÌ×ÑÒ ËÒÜÛÎ ÌÎ×ß ßÒÜ ÝßÐ ÑÒ ÔÑÍÍÛÍ
                                  ÛÒÜÑÎÍÛÓÛÒÌ
    éèèëç                   ïðñðï ÚÑÎÓÍ ×ÒÜÛÈ ÛÒÜÑÎÍÛÓÛÒÌ
    çêìëí                   ðéñïé ×ÔÔ×ÒÑ×Í ÝÑÒÍËÓÛÎ ÝÑÓÐÔß×ÒÌ ÒÑÌ×Ú×ÝßÌ×ÑÒ
            ßÔÔ ÑÌØÛÎ ÌÛÎÓÍô ÝÑÒÜ×Ì×ÑÒÍ ßÒÜ ÛÈÝÔËÍ×ÑÒÍ ÎÛÓß×Ò ËÒÝØßÒÙÛÜò




                                                                            ßËÌØÑÎ×ÆÛÜ ÎÛÐÎÛÍÛÒÌßÌ×ÊÛ




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                         Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                 Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                               ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                          ß«¹ ðëô îðîð ïìæíð
                                            ß´´ ®·¹¸¬- ®»-»®ª»¼ò
                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                 ÛÒÜ ðïð
                                                   ±¾»®³¿§»®ò½±³
   éèèëç øïðñ ðï÷                                 ß«¹
                                                  Ð¿¹»ðëô ï
                                                          îðîð
                                                             ±ºïìæíð
                                                                ï
                   Case 20-11177-KBO          DocØ×ÙØÔÇ
                                                   613-5    Filed 08/28/20
                                                        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                               Page 464 of 466
                                                       Ì«®²»® Ú¿´µ
                                                     ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ               ×ÔÔ×ÒÑ×Í ÝÑÒÍËÓÛÎ ÝÑÓÐÔß×ÒÌ ÒÑÌ×Ú×ÝßÌ×ÑÒ Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                      ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                 ß«¹ ðëô îðîð ïìæíð
        Ì¸·- ²±¬·½» ·- ¬± ¿¼ª·-» §±« ¬¸¿¬ -¸±«´¼ ¿²§ ½±³°´¿·²¬- ¿®·-» ®»¹¿®¼·²¹ ¬¸·- ·²-«®¿²½»ô §±« ³¿§
        ½±²¬¿½¬ ¬¸» º±´´±©·²¹æ


        ß×Ù
        Ý±²-«³»® Ý±³°´¿·²¬- Ü·ª·-·±²
                          ¬¸
        èð Ð·²» Í¬®»»¬ô ïí Ú´±±®
        Ò»© Ç±®µô ÒÇ ïðððë
        Ð¸±²»æ ïóèééóëìïóçéìè
        Ú¿¨æ èììóêíéóêèêî
        ½±²-«³»®à¿·¹ò½±³




        ×´´·²±·- Ü»°¿®¬³»²¬ ±º ×²-«®¿²½» øî ´±½¿¬·±²-÷

        Ý±²-«³»® Ü·ª·-·±²
        íîð Éò É¿-¸·²¹¬±² Í¬®»»¬

        Í°®·²¹º·»´¼ô ×Ô êîéêé

        Ý±²-«³»® Ü·ª·-·±²
                                ¬¸
        ïîî Íò Ó·½¸·¹¿² ßª»òô ïç Ú´±±®
        Ý¸·½¿¹±ô ×Ô êðêðí

        øèêê÷   ììëóëíêì   ø¬±´´ º®»»÷
        øîïé÷   ëëèóîðèí   øº¿¨÷ øÍ°®·²¹º·»´¼÷
        øîïé÷   éèîóìëïë   øÌ»´ò÷ øÍ°®·²¹º·»´¼÷
        øíïî÷   èïìóîìîð   øÌ»´ò÷ øÝ¸·½¿¹±÷
        ¸¬¬°æñ ñ ·²-«®¿²½»ò·´´·²±·-ò¹±ªñ ½±²-«³»®Á½±³°´¿·²¬-à·²-ò-¬¿¬»ò·´ò«-




Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                            Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                    Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                  ±¾»®³¿§»®ò½±³
  ß«¹ ðëôçêìëí
          îðîð øðéñ
               ïìæíðïé÷                                                          ß«¹ ðëô îðîð ïìæíð
                                                  Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                        Ì«®²»® Ú¿´µ
                                                      ±¾»®³¿§»®ò½±³
                                                    ß«¹ ðëô îðîð ïìæíð
                    Case 20-11177-KBO         DocØ×ÙØÔÇ
                                                   613-5    Filed 08/28/20
                                                        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                    Page 465 of 466
                                                      Ì«®²»® Ú¿´µ
                                                    ±¾»®³¿§»®ò½±³
                                                   ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                     ÝÔß×Ó ÎÛÐÑÎÌ×ÒÙ ÚÑÎÓ Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³
         ×--«·²¹ Ý±³°¿²§æ ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                               ß«¹ ðëô îðîð ïìæíð
         Î»°±®¬»¼ «²¼»® Ð±´·½§ñ Þ±²¼ Ò«³¾»®æ ðïóëîçóìëóïê     Ü¿¬»æ


        Ì§°» ±º Ý±ª»®¿¹»æ ÜúÑ            ÛúÑ              Ú·¼»´·¬§
                                                                 ø½±³°´»¬» ¬¸» Ú·¼»´·¬§ Í«°°´»³»²¬¿´ ±²
                                                                  ¬¸» ²»¨¬ °¿¹»÷
        ×²-«®»¼ù- Ò¿³»ô ¿- ¹·ª»² ±² Ð±´·½§ Ü»½´¿®¿¬·±²- øÚ¿½» Ð¿¹»÷æ

                 ßÕÑÎÒô ×ÒÝò




        Ý±²¬¿½¬ Ð»®-±²æ

        Ì·¬´»æ

        Ð¸±²»æ ø           ÷              ó                      Û¨¬

        »Ó¿·´æ                                                           à


        Ý¿-» ±® Ý´¿·³¿²¬ Ò¿³»æ



        ×º ¬¸» °¿®¬§ ·²ª±´ª»¼ ·- ¼·ºº»®»²¬ º®±³ þ×²-«®»¼þ Ò¿³» ø¿- ¹·ª»² ±² Ð±´·½§ Ü»½´¿®¿¬·±²-÷ -¬¿¬»
        ®»´¿¬·±²-¸·°æ




        ×²-«®¿²½» Þ®±µ»®ñ ß¹»²¬æ   ßÎÌØËÎ Ö ÙßÔÔßÙØÛÎ Î×ÍÕ ÓÒÙÌ ÍÛÎÊ ×ÒÝ

        ß¼¼®»--æ    íðð Íò Î×ÊÛÎÍ×ÜÛ ÐÔßÆßô ÍÌÛò ïëðð
        ß¼¼®»--æ    ÝØ×ÝßÙÑô ×Ô êðêðê
        Ý±²¬¿½¬æ    ÜÛÎÛÕ ÊßÒ ÜÛÎ ÊÑÑÎÌ                                 Ð¸±²»æ

        »Ó¿·´æ    ¼»®»µÁª¿²¼»®ª±±®¬à¿¶¹ò½±³



        Í»²¼ Ò±¬·½» ±º Ý´¿·³- ¬±æ       ß×Ù                                      Ð¸±²»æ øèèè÷ êðîó ëîìê
                                        Ú·²¿²½·¿´ Ô·²»- Ý´¿·³-                   Ú¿¨æ    øèêê÷ îîéó ïéëð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                     ÐòÑò Þ±¨ îëçìé                                Ø×ÙØÔÇ
                                                                                 Û³¿·´æ        ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                         ½ó Ý´¿·³àß×Ù
                                                                                            Ý´¿·³àß×Ùò½±³
                                                                                            Ý´¿·³à ß×Ùò½±³
                                                                                                       ò½±³
      Ì«®²»® Ú¿´µ                       Í¸¿©²»» Ó·--·±²ô ÕÍ êêîîë                          Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                        ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                   ß«¹ ðëô îðîð ïìæíð
                                                 Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                       Ì«®²»® Ú¿´µ
                                                     ±¾»®³¿§»®ò½±³
                                                   ß«¹ ðëô îðîð ïìæíð
                     Case 20-11177-KBO            DocØ×ÙØÔÇ
                                                       613-5    Filed 08/28/20
                                                            ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                                                       Page 466 of 466
                                                           Ì«®²»® Ú¿´µ
                                                         ±¾»®³¿§»®ò½±³
                                                        ß«¹ ðëô îðîð ïìæíð
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                            ÝÔß×Ó ÎÛÐÑÎÌ×ÒÙ ÚÑÎÓ Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                              Ú×ÜÛÔ×ÌÇ ÍËÐÐÔÛÓÛÒÌßÔ                      Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                      ±¾»®³¿§»®ò½±³
           øÑ²´§ ½± ³ ° ´»¬» ¬¸ ·- - « °° ´»³ »² ¬¿´ ·º ¬¸ » Ý´¿·³ ·- ¾ »·²¹ ®»°± ®¬»¼ « ²¼ »® Ú·¼»´·¬§ Ý± ª»®¿¹»÷
  ß«¹ ðëô îðîð ïìæíð                                                                 ß«¹ ðëô îðîð ïìæíð
           ×--«·²¹ Ý±³°¿²§æ     ×´´·²±·- Ò¿¬·±²¿´ ×²-«®¿²½» Ý±³°¿²§
           Î»°±®¬»¼ «²¼»® Ð±´·½§ñ Þ±²¼ Ò«³¾»®æ          ðïóëîçóìëóïê




           Ü¿¬» ±º Ü·-½±ª»®§æ                                   Û-¬·³¿¬»¼ ß³±«²¬ ±º ´±--æ


           Ý¿«-» ±º Ô±--æ    Û³°´±§»» Ü·-¸±²»-¬§                             Ý±³°«¬»® Ú®¿«¼

                             Ú«²¼- Ì®¿²-º»®                                  Î±¾¾»®§ñ Þ«®¹´¿®§

                              ×Ü Ì¸»º¬                                       Ú±®¹»®§

                             Ý´·»²¬ Ð®±°»®¬§                                 ×² Ì®¿²-·¬


                             ÛÎ×Íß                                           Ý®»¼·¬ Ý¿®¼ Ú±®¹»®§


                             Ñ¬¸»®                                      ·º Ñ¬¸»®ô ¼»-½®·¾»æ




           Í»²¼ Ò±¬·½» Ñº Ý´¿·³- Ì±æ       ß×Ù                                   Ð¸±²»æ øèèè÷ êðîó ëîìê
                                           Ú·²¿²½·¿´ Ô·²»- Ý´¿·³-                Ú¿¨æ   øèêê÷ îîéó ïéëð
                                           ÐòÑò Þ±¨ îëçìé                        Û³¿·´æ ½ó Ý´¿·³àß×Ùò½±³
                                           Í¸¿©²»» Ó·--·±²ô ÕÍ êêîîë
Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ                                                                       Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
      Ì«®²»® Ú¿´µ                                                                               Ì«®²»® Ú¿´µ
    ±¾»®³¿§»®ò½±³                                                                             ±¾»®³¿§»®ò½±³
  ß«¹ ðëô îðîð ïìæíð                                                                        ß«¹ ðëô îðîð ïìæíð
                                                     Ø×ÙØÔÇ ÝÑÒÚ×ÜÛÒÌ×ßÔ
                                                           Ì«®²»® Ú¿´µ
                                  ½»²¬®¿´·¦»¼   Ý«-¬±³»® ±¾»®³¿§»®ò½±³
                                                         Ô·²µ ¿²¼ ×²º±®³¿¬·±²   Ó¿²¿¹»³»²¬
                                                       ß«¹ ðëô îðîð ïìæíð
